Mersinli Wind Power Plant
Project

Environmental and Social Impact Assessment (ESIA) Report

March 2018

Mersinli Wind Power Plant Project

Quality information

Prepared by
AECOM Turkey

Checked by

Burcu Yazgan Kayabali,
ESIA and ESDD Section Manager

Approved by

Dr. Hande Yukseler

Environment End Market (EM)
Director Turkey

Revision History
Revision Revision date

Rev1 13.03.18

Details Authorized

Final 13.03.18

Name Position

Dr. Hande
Yukseler

Environment EM
Director Turkey

AECOM
Mersinli Wind Power Plant Project

Prepared for:

Mersinli Wind Power Plant Project

Prepared by:

Ahmet Korkmaz, Environmental Modeling and GIS Expert
Basak Sentiirk, Biologist

Burcu Yazgan Kayabali, ESIA and ESDD Section Manager
Cansu Karakas, Environmental Specialist

Cem Unistii, GIS and Modeling Specialist

Mertcan Ozbakir, Project Manager

Mustafa islek, Senior Sociologist

Nilay Aygiiney Berke, Senior Project Manager

Taylan Askin, Environmental Specialist

Aecom Turkey Danigmanlik ve Mihendislik Ltd. $ti
Mustafa Kemal Mahallesi Dumlupinar Bulvari Tepe Prime
No:266 B Blok

No:50-51 06800

Cankaya

Ankara

Turkey

T: +90 312 4429863
aecom.com

© 2018 Aecom Turkey Danigmanlik ve Miihendislik Ltd. $ti. All Rights Reserved.

This document has been prepared by Aecom Turkey Danigmanlik ve Muhendislik Ltd. $ti (‘AECOM") for sole use
of our client (the “Client”) in accordance with generally accepted consultancy principles, the budget for fees and
the terms of reference agreed between AECOM and the Client. Any information provided by third parties and
referred to herein has not been checked or verified by AECOM, unless otherwise expressly stated in the
document. No third party may rely upon this document without the prior and express written agreement of

AECOM.

AECOM
Mersinli Wind Power Plant Project

Table of Contents

1. Introduction ....

2. Institutional and Legal Framework
2.1 Institutional Framework.
2.2 Applicable Turkish Legislation ..
2.2.1 Environmental and Social Legislation
2.2.1.1 Environmental Impact Assessment Regulation
2.2.2 Labor Law and Regulations...
2.2.3. Energy Generation ..
2.3 International Environmental and Social Standards and Guidelines .
2.3.1 EBRD Environmental and Social Policy and Performance Requirements...

2.3.2 International Finance Corporation Performance Standards and Environmental Health and Safety
Guidelines...

2.3.2.1 Performance Standards
2.3.2.2Environmental Health and Safety Guidelines .
2.3.3 Equator Principles Ill...
2.4 European Union (EU) Environmental Legislation
2.5 International Conventions and Protocols
2.6 — Project Categorization .
3. Project Description.
3.1 Project Overview
3.2 Project Location.
3.3 Project Company
3.4 Project Background .
3.5 Project Components....
3.5.1. Wind Turbines.
3.5.2 Access Roads.
3.5.3 Underground Cable Network ...
3.5.4 Substation...
3.5.5 Energy Transmission Line (ETL) Connection .
3.5.6 Temporary (Construction) Facilities ...
3.5.6.1 Construction Camp Site
3.5.6.2Top Soil Storage Areas
3.6 Project Activities ...
3.6.1 Land Preparation and Construction Phase Activities ...
3.6.2 Operation and Maintenance Activities.
3.7. Machinery and Equipment to be Used
3.8 Workforce Requirements.......
3.9 Project Traffic...
3.10 Water Use...
3.11. Permits, Licenses and Approvals.
3.12 Project Schedule
4. Project Alternatives ....
44 Energy Generation Alternatives
4.2 Technology (Turbine) Alternatives.
4.3 Site and Layout Alternatives ....
4.4 Energy Assessments...
4.5 — Energy Transmission Line Alternatives ..
4.6 No Project Alternative ..
5. Impact Assessment Methodology .
6. Land Use, Soils and Geology .

Mersinli Wind Power Plant Project

6.1 Project Standards and GIIP
6.2 Baseline Conditions

6.2.1 Land Use....

6.2.2 Major Soil Groups..

6.2.3. Land Use Capability Class..
6.2.4 Erosion Degree

6.2.5 Geological Characteristics ....
6.2.5.1 Regional Geology...
6.2.5.2 Tectonics and Structural Geology
6.2.5.3Local (License Area) Geology..

6.2.6 Natural Hazards.....

6. 1 Earthquakes and Seismic Risks
6.2.6.2Landslides ..

6.2.6.3Rock Falls, Avalanches and Other Natural Hazards...
6.3 Impact Assessment..
6.3.1 Land Preparation and Construction Phas:

6.3.1.1 Impacts on Land Use...
6.3.1.2Impacts on Soil
6.3.1.3Natural Hazards.
6.3.2 Operation Phase.
6.3.3 Closure Phase...
6.4 Mitigation Measures.
7. Noise...
71 Project Standards and GIIP..
7.2 Baseline Conditions
7.2.1 Background Noise Measurement:
7.3 Impact Assessment..
7.3.1 Land Preparation and Construction Phase
7.3.2 Operation Phase.
7.3.2.1 Noise Modelling ..
7.3.3. Closure Phase...
7.4 Mitigation Measures.
8. Air Quality and GHG Emissions.
8.1 Project Standards and GIIP
8.1.1 Turkish Legal Requirements....
8.1.2 International Standards.

8.2 Baseline Conditions.
8.3 Impact Assessment..
8.3.1 Land Preparation and Construction Phase
8.3.2 Operation Phase.
8.3.3 Closure Phase
8.4 Greenhouse Gas Emissions
8.5 Mitigation Measures.
9. Water and Wastewater..
9.1 Project Standards and GIIP..
9.2 Baseline Conditions.
9.2.1 Surface Water:
9.2.2 Groundwater...
9.3 Impact Assessment..
9.3.1 Land Preparation and Construction Phase

129

132
132

133

139

9.3.1.1 Impacts on Surface Water Resources ...

AECOM
Mersinli Wind Power Plant Project

9.3.1.2Impacts on Groundwater
9.3.2 Operation Phase...

9.3.3 Closure Phase...
9.4 Mitigation Measures.

141

143
143
143

10.1 Project Standards and GIIP
10.2 Baseline Conditions
10.3 Impact Assessment..
10.3.1 Land Preparation and Construction Phast
10.3.2 Operation Phase....
10.3.3 Closure Phase...
10.4 Mitigation Measures.
Biodiversity
11.1 Project Standards and GIIP..
11.1.1 Institutional Framework.
11.1.2 Applicable Turkish Legislation
11.1.2.1 National Laws and Regulations...
11.1.2.2 National Plans and Programs
11.1.2.3 Guidelines on National Threat Statuses of Flora and Fauna .
11.1.3 International Standards and Guidelines...
11.1.3.1. EBRD Performance Requirement 6....
11.1.3.2 IFC Performance Standard 6.....
11.1.4 European Union (EU) Environmental Legislation
11.1.5 International Conventions and Protocols
11.1.5.1_ Convention on Biological Diversity (CBD) ....
11.1.5.2 Convention for the Conservation of European Wildlife and Natural Habitats.
11.1.5.3 Convention on International Trade in Endangered Species of Wild Flora and Fauna.
11.1.6 IUCN Red List of Threatened Species..
11.2 Mersinli Biodiversity Study Area ...
11.3. Protected Areas and Designated Sites .
11.4 Terrestrial Flora and Fauna Studies...
11.4.1 Flora and Vegetation...
11.4.1.1_ Flora and Vegetation Surveys.
11.4.1.2 Threat Categories and Endemism Levels.
11.4.1.3 Vegetation Characteristics
11.4.1.4 Habitat Classification
11.4.2 Fauna...
11.4.2.1. Fauna Surveys ..
11.5 Avifauna Studies.
11.5.1 Avifauna Scoping
11.5.1.1  Avifauna Scoping Framework
11.5.1.2  Avifauna Scoping Findings ....
11.5.2 Avifauna Baseline Surveys
11.5.2.1 Objectives... 199
11.5.2.2 Study Area... ..- 200
11.5.2.3 Vantage Point and Breeding Bird Surveys 202
11.5.2.4 Collision Risk Analysis ..
11.6 Bat Studies

146

.. 150

150
151
151
151
152
154
154
154
155,
157
158
158
159
159
161

170

173
183
183
184

.. 187

191
192
192
192

11.6.1 Bat Scoping Assessment...... 227
11.6.2 Bat Baseline Surveys... 229
11.6.2.1 Static and Transect Acoustic Surveys.. 230

AECOM
Mersinli Wind Power Plant Project

11.6.2.2 Valuing Bats.....
11.7 Critical Habitat Assessment
11.7.1 Conceptual Framework...

11.7.2 Critical Habitat Methodology...
11.7.3 Highly Threatened or Unique Ecosystems.
11.7.4 Critically Endangered (CR) and/or Endangered (EN) Species .
11.7.5 Endemic and/or Restricted-Range Species....
11.7.6 Migratory or Congregatory Species
11.7.7 Key Evolutionary Processes
11.7.8 Ecological Functions.
11.8 Determination of Critical Habitat Trigger Biodiversity Features.
11.8.1 Pinus brutia Forests.
11.8.2 Acid Siliceous Rocks ...
11.8.3 Anatololacerta anatolica .....
11.8.4 Migratory Birds
11.8.5 Critical Habitat Assessment Conclusion:

11.9 Ecosystem Services ....
11.10 Impact Assessment..
11.10.1 Land Preparation and Construction Phase
11.10.2 | Operation Phase....
11.11 Mitigation Measures.
Visual
12.1 Project Standards and GIIP
12.2 Baseline Conditions
12.3 Impact Assessment..
12.3.1 Land Preparation and Construction Phast
12.3.2 Operation Phase....
12.3.2.1 Zone of Theoretical Visibility Diagrams (ZTV) .....
12.3.2.2 Preparation of Photomontages......
12.3.2.3 Assessment of Effects on Representative Viewpoint:
12.3.3 Closure Phase...
12.3.4 Mitigation Measures.
Socio-Economy.
13.1 Project Standards and GIIP
13.2 Baseline Conditions
13.2.1 Study Purpose and Methodology.
13.2.2 Social Impact Assessment Area
13.2.3 Baseline Information.....
13.2.3.1 Population.
13.2.3.2 Socio-economic Features

13.2.3.3 Labour Force and Unemployment
13.2.3.4 Vulnerable Groups....
13.2.3.5 Education .
13.2.3.6 Health...
13.3 Impact Assessment..
13.3.1 Land Preparation and Construction Phase
13.3.1.1 Land Us
13.3.1.2 Employment and Procurement Opportunitie:
13.3.1.3 Livelihoods...
13.3.1.4 Infrastructure
13.3.2 Operation Phase

AECOM
Mersinli Wind Power Plant Project

13.3.2.1_ Employment and Procurement Opportunities
13.3.2.2 Livelihoods...
13.3.3 Closure Phase...
13.4 Mitigation Measures.
13.4.1 Land Preparation Construction Phase
13.4.1.1 Land Use...
13.4.1.2 Local Employment and Procurement Opportunities
13.4.1.3 Livelihoods...
13.4.1.4 Infrastructure
13.4.2 Operation Phase....
13.4.2.1_ Employment and Procurement Opportunities
13.4.2.2 Livelihoods.
13.4.2.3 Infrastructure
Labour and Working Conditions.....
14.1 Project Standards and GIIP
14.2 Baseline...
14.2.1 Labour and Working Conditions
14.2.2 OHS in Wind Energy Sector .
14.2.3 OHS in Turkey
14.2.4 Existing Labour and OHS Management of AE
14.2.5 Project Personnel Requirement and Accommodation.
14.3 Impact Assessment..
14.3.1 Land Preparation and Construction Phast
14.3.2 Operation Phase....
14.3.3 Closure Phase...
14.4 Mitigation Measures.
Community Health and Safety
15.1 Project Standards and GIIP..
15.2 Baseline Conditions
15.2.1 Existing Transport Network.
15.2.2 Forest Fires .....
15.2.3 Lightning Potential
15.2.4 Aviation.
15.2.5 Existing Electromagnetic Infrastructure
15.3 Impact Assessment..
15.3.1 Land Preparation and Construction Phase
15.3.1.1 Abnormal Load Transportation and Traffic Load..
15.3.1.2 Exposure to Diseases.
15.3.1.3 Emergency Preparedness and Response
15.3.1.4 Public Access .
15.3.1.5 Security Personnel
15.3.2 Operation Phase....
15.3.2.1 Shadow Flicker...
15.3.2.2 Blade and Ice Throw.
15.3.2.3 Infrastructure and Equipment Design and Safety and Electrocution...
15.3.2.4 Public Access .
15.3.2.5 Aviation.
15.3.2.6 Electromagnetic Interference.
15.3.2.7_ Emergency Preparedness and Response and Forest Fires...
15.3.2.8 Hazardous Materials Management.
15.3.2.9 Security Personnel ...

AECOM
Mersinli Wind Power Plant Project

20.

15.3.3 Closure Phase...
15.4 Mitigation Measures.
Cultural Heritage...

16.1 Project Standards and GIIP
16.2 Baseline Conditions .
16.3 Impact Assessment
16.3.1 Land Preparation and Construction Phase
16.3.2 Operation Phase
16.3.3 Closure Phase
16.4 Mitigation Measures.
Cumulative Environmental and Social Impact Assessment .
17.1. Assessment Methodology and Data Sources.
17.2 Cumulative Impact Assessment Study..
17.2.1 Step 1: Scoping Phase | —- VESCs, Spatial and Temporal Boundaries
17.2.1.1 Valued Environmental and Social Components (VESCs)
17.2.1.2 Spatial and Temporal Boundaries

17.2.2 Step 2: Scoping Phase II — Other Activities and Environmental Drivers ...
17.2.2.1 Other Activities...
17.2.2.2 Environmental Drivers and Other Factors
17.2.3 Step 3: Establish Information on Baseline Status of VESC:
17.2.4 Step 4: Assess Cumulative Impacts on VESCs ..
17.2.5 Step 5: Assess Significance of Predicted Cumulative Impacts .
17.2.6 Step 6: Management of Cumulative Impacts
Stakeholder Engagement...
18.1 Stakeholder Engagement According to National EIA Process
18.1.1 Public Participation Meeting (Cinardibi Neighbourhood)
18.1.2 Correspondence with the Governmental Authorities.
18.1.3 Stakeholder Concerns Identified in the Lawsuit Petition Challenging National EIA Report...
18.2 Stakeholder Engagement in the scope of ESIA Process
18.2.1 Public Consultation Meetings ...

18.2.1.1 Scoping Meeting at Cumali Neighbourhood ....
18.2.2 Meetings with Marmarig Permaculture Village Community ..
18.2.3 Consultations with Key Informants .
18.2.4 Consultations with Project Affected Persons (PAPs)
18.2.5 Consultations with the District Governmental Offices and Local Associations...

18.3 Grievance Mechanism for Stakeholders
Environmental and Social Management System .
19.1 Policy.
19.2 Identification of Risks and Impacts .
19.3 Management Plans.
19.4 Organisational Capacity and Competency.
19.5 Emergency Preparedness and Response
19.6 Stakeholder Engagement
19.7 External Communications and Grievance Mechanism
19.8 Ongoing Reporting to Affected Communities.
19.9 Monitoring and Review
REFERENCES

Appendix A Ministry of Environment and Urbanization’s Official Letter of Confirmation for the Validity of

Appendix B Noise Measurement Device Calibration Certificates .
Appendix C Noise Model Results...
Appendix D Avifauna Data ....

Existing EIA Positive Decision (in Turkish)....

Mersinli Wind Power Plant Project

D.1 — Avifauna Survey Dates, Times, Durations and Weather Conditions*
D.2 Bird Observations During Vantage Point Counts...
D.3 Calculation of Collision Risk for Buteo buteo
Appendix E Visual Impact Images.
E.1— Photomontages ..
E.2 Visualizations...
Appendix F Shadow Flicker Model Results...
F.1 Worst-Case Shadow Flicker Model Results.....
F.2 _ Realistic-Case Shadow Flicker Model Results
Appendix G Chance Find Procedure..
G.1 Sample Chance Find Form...
Appendix H Official Invitation Letters for Public Consultation Meetings
H.1 — Torbali Municipality ...
H.2  Torbali District Governorate
H.3_ Kemalpasa District Governorate
H.4. Kemalpasa Municipality...
H.5 — Cumali Neighbourhood Administration...
H.6 — Karakizlar Neighbourhood Administration.
H.7 — Karaot Neighbourhood Administration
H.8 — Yesilkoy Neighbourhood Administration
Appendix | Presentation Template used during the Public Consultation Meetings...
Appendix J Comment/ Suggestion Form (in English)
Appendix K List of Participants...
Appendix L Environmental and Social Management and Monitoring Plan...

AECOM
Mersinli Wind Power Plant Project

Figures

Figure 2-1. Procedural Steps of the EIA Process under National EIA Regulation
Figure 3-1. Project Location Map...
Figure 3-2. Project Layout.
. Project Area Photographs
. Key Project Milestones
. Horizontal Wind Axis Turbine Components (US Department of Energy, Argonne National Laboratory,

43

. Typical Foundation Design for Groundwater Level at Terrain Level.
Figure 3-7. Typical Foundation Design for Groundwater Level at Foundation Level .
Figure 3-8. Typical Cross-section for Site Access Roads
Figure 3-9. Pavement Structure for Site Access Roads ...
Figure 3-10. Example Photograph Showing Cable Trenches Opened in a Similar Project
Figure 3-11. Typical Cross-section Drawings for Cable Trench Alternatives ....
Figure 3-12. General Layout for a Similar Substation Site .
Figure 3-13. Illustration of Project's ETL Connection ...
Figure 3-14. General Layout for the Construction Camp Site
Figure 3-15. Project Construction Schedule...

Research Institute, 2016)...
Figure 4-2. Comparison of Layout Considered in the National EIA Report and the Current Layout
. Micrositing for Turbine-11 and Turbine-12.
. Mitigation Hierarchy
. Land Use Types within the License Area according to the GDRS Database (1993
. Land Cover Map of the License Area according to the CORINE (2012) Database.
. Major Soil Groups in the License Area...
Figure 6-4. Land Use Capability Classes within the License Area
Figure 6-5. Erosion Degree Map for the License Area .....
Figure 6-6. Geology Map of the License Area and its Surroundings
Figure 6-7. Distribution of Grabens and Faults in the Region (modified from Emre et al., 2010) .
. Distribution of the Number of Natural Hazards on the Basis of Provinces (Gék¢e et. al., 2008)
Figure 6-9. Earthquake Zoning Map of Izmir, Turkey ...
Figure 6-10. Fault Map of the License Area and its Vicinity (MTA,
Figure 6-11. Distribution of Earthquakes in Izmir Region during the Instrumental Period (PROCED, 2017)
Figure 6-12. Cherry Orchards on Registered Forest Lands at the Location of Turbine-12
Figure 6-13. Top Soil Storage Area Alternative.
Figure 7-1. Noise Measurement Locations ..
Figure 7-2. Noise Measurement Device.......
. Background Noise Measurement Results at NSR-1 (Cinardibi)
. Background Noise Measurement Results at NSR-2 (Marmari¢)
. Background Noise Measurement Results against Wind Speed at NSR-1 (Cinardibi)
. Background Noise Measurement Results against Wind Speed at NSR-2 (Marmari¢)
. Propagation of Noise by Distance....
Figure 7-8. Noise Contour Map (WindPro Model Output)
Figure 7-9. Noise Impact Area for Turbine-17 ....
Figure 8-1. 24-hour PM10 Concentrations for Land Preparation and Construction Phase
Figure 8-2. Annual PM10 Concentrations for Land Preparation and Construction Phase
. Monthly Settled Dust for Land Preparation and Construction Phase...
Figure 8-4. Annual Settled Dust for Land Preparation and Construction Phase.
Figure 9-1. Location of the License Area with Respect to River Catchment Areas
Figure 9-2. Locations of Dams and Ponds in the Vicinity of the License Area
Figure 9-3. Intermittent Streams within the License Area...
Figure 9-4. Distribution of the Number of Flood Events in Izmir Province of Turkey (https://tabb-
analiz.afad.gov.tr/Genel/Raporiar.aspx) ....
Figure 10-1. The Waste Management Hierarchy set by EU Waste Framework Directive
Figure 11-1. Structure of the IUCN Red List Categories...
Figure 11-2. Mersinli Biodiversity Study Area - Discrete Management Unit (DMU:
Figure 11-3. Regional Protected Area Map....
Figure 11-4. Project License Area with respect to Boz Dag IPA and Boz Daglar KBA..

Mersinli Wind Power Plant Project

170
171
172
172
173

Figure 11-5. Overview of the Project License Area Vegetation
Figure 11-6. Natural Pinus brutia Forests...
Figure 11-7. Rejuvenated Pinus brutia Forests .
Figure 11-8. Pinus nigra Forests
Figure 11-9. Cyclamen hederifoliu

Figure 11-10. Examples of Flora Species. 174
Figure 11-11. Rock Vegetation ... 184
Figure 11-12. EUNIS Habitat Map of the Project License Area 186
Figure 11-13. Anatololacerta anatolica..... 190
Figure 11-14. Rock Habitat Suitable for Apodemus mystacinus... 190

Figure 11-15. Pinus brutia Habitat Suitable for Apodemus flavicolli 190
Figure 11-16. View of the Section between Turbine-5 &Turbine-8; Looking in the East Direction from Turbine-4201
Figure 11-17. View of the Section between Turbine-8 &Turbine-14; Looking in the North Direction from Turbine-

15... 201
Figure 11-18. Photographs of the VP Survey Locations... 205
Figure 11-19. VP Survey Location Map....... 206
Figure 11-20. Vantage Point (VP) Survey Data Recording Sheet. 208
Figure 11-21. Flight Path Recording Maps for VP Survey Locations. 209
Figure 11-22. Flight Path Maps of Target Species... 217
Figure 11-23. Photographs of the SP Survey Locations...
Figure 11-24. Map of Static Acoustic SP Locations .
Figure 11-25. Potential Reforestation Areas
Figure 11-26. Decision Tree to Prioritise Ecosystem Services 253
Figure 12-1. VIA Study Area...
Figure 12-2. Locations of Representative Viewpoints (Photomontage Model Output) ..
Figure 12-3. Viewpoint 1: Existing View from Cinardibi Neighbourhood ...
Figure 12-4. Viewpoint 2: Existing View from izmir-Aydin State Road
Figure 12-5. Viewpoint 3: Existing View from Torbali-Kemalpaga Road
Figure 12-6. Viewpoint 4: Existing View from Camlica Neighbourhood.
Figure 12-7. Viewpoint 5: Existing View from Cumali Neighbourhood
Figure 12-8. Viewpoint 6: Existing View from Dagtekke Neighbourhood Road
Figure 12-9. Viewpoint 7: Existing View from Marmarig
Figure 12-10. Viewpoint 8: Existing view from Nearest House of Marmaric.....
Figure 12-11. View of the Turbines from the Rain Pool of Marmarig Permaculture Village
Figure 13-1. Socio-economic Impact Area
Figure 13-2. Population of Izmir Province between 1927-2016
Figure 13-3. Population Growth Rate of Izmir Province
Figure 13-4. Population Pyramid of Izmir Province ...
Figure 14-1. Migration Map for Seasonal Agriculture in Turkey
Figure 14-2. Female Participation Rate in Turkish Labour Force ..
Figure 14-3. Total Number of Accidents in the Global Wind Energy Sector between the Years 2000-2017 ..
Figure 14-4. Total Number of Fatal Accidents in the Global Wind Energy Sector between the Years 2000-2017 307
Figure 14-5. Total Number of Accidents that Resulted in Injuries in the Global Wind Energy Sector between the

Years 2000-2017... 308
Figure 14-6. Number of Accidents between the years 2008-2012. 309

Figure 14-7. Number of Days with Incidents between the Years 2013-2016 310
Figure 14-8. Number of Work Days Lost between the Years 2013-2016 .. 310
Figure 15-1. Turbine Component Transport Routes... 325
Figure 15-2. Distribution of Forest Fires in Turkey between the Years 2005 — 2010. 326

328
329
330
335
338
339
341
342
345
346
347

Figure 15-3. Fire Prevention and Response Capacity in the Project Vicinity
Figure 15-4. Regional map of annual lightning strike (average annual number of lightning flashes per km
Figure 15-5. Identified GSM Communication Towers
Figure 15-6. Shadow Receptors..
Figure 15-7. Shadow Flicker Modelling Results for Worst Case
Figure 15-8. Shadow Flicker Modelling Results Map for Worst Case
Figure 15-9. Shadow Flicker Modelling Results for Realistic Case .
Figure 15-10. Shadow Flicker Modelling Results Map for Realistic Case .
Figure 15-11. The VFR Map for Izmir Adnan Menderes Airport and izmir Gaziemir Military Airport
Figure 15-12. Lower En-Route Chart of Izmir Adnan Menderes Airport
Figure 15-13. Upper En-Route Chart of Izmir Adnan Menderes Airport

AECOM
Mersinli Wind Power Plant Project

Figure 15-14. Line of sights from Izmir Adnan Menderes Airport to Mersinli WPP Turbines 349
Figure 16-1. Location of the License Area on the Environmental Master Plan of Izmir (Sheets L18 and L19).... 358
Figure 16-2. Location of the Registered 1°' Degree Archaeological Site near Turbine-9. 360

Figure 17-1. Illustration of Cumulative Impacts .. 369
Figure 17-2. Six-step CIA Approach (Source: IFC, August 2013). 369
Figure 17-3. ESIA (Project-centered) vs. CIA (VESC-centered) Perspectives 370
Figure 17-4. Focusing on Impacts on VECs... 371
Figure 17-5. CIA Study Area ..... 373

Figure 17-6. Categorisation of Future Projects 374
Figure 17-7. Wind Power Plant Projects Located in the Region According to the Wind Atlas (Turkish Wind Energy
Association, 2017)... 377
Figure 17-8. VESCs and Projects Included in the CIA Study 382

Figure 18-1. Announcements Posted at the Neighbourhoods 394
Figure 18-2. Map of the Project Area Posted at the Meeting Venue. 395
Figure 18-3. Participants of the Meeting 396

Figure 18-4. Presentation Given by ESIA Consultant... 396
Figure 18-5. Questions and Answers Session (Question by Local People) ..
Figure 18-6. Questions and Answers Session (Project Company Addressing Questions).
Figure 18-7. View from the Meeting with PAPs in Cinardibi Neighbourhood (3 October 2017).
Figure 18-8. Grievance Procedure Diagram
Figure 19-1. General ESMS Implementation Hierarchy ..

Figure 19-2. Mersinli WPP Management Structure ..

AECOM
Mersinli Wind Power Plant Project

Tables

Table 3-1. Summary of Key Project Characteristics ..
Table 3-2. Settlements Closest to the Project Turbines
Table 3-3. Technical Specifications of the Turbine Model to be Used.
Table 3-4. Turbine Coordinates ....
Table 3-5. Dimensions for Alternative Trench Types
Table 3-6. Estimated Material Requirement for the Construction Activities
Table 3-7. Construction Machinery and Equipment Planned to be Used during Land Preparation and Construction
Phase...
Table 3-8. Estimated Daily Traffic Movements due to Project
Table 3-9. Relevant Permits, Licenses and Approvals ....
Table 5-1. Typical Descriptors for Sensitivity/Value/Importance of Receptors/Resources
Table 5-2. Typical Descriptors for Magnitude of Impacts...
Table 5-3. Criteria for Predicting Magnitude of Impacts.
Table 5-4. Significance Assessment Matrix .
Table 5-5. Significance Levels
Table 6-1. Dutch Target and Intervention Values for Soil Remediation (4 February 2000)
Table 6-2. Sector Specific Parameters and Limit Values Specified in Turkish Regulation on Soil Pollution Control
and Contaminated Sites by Point Source....
Table 6-3. Land Use Types within the License Area according to the Turkish GDRS Database
Table 6-4. Land Cover Types within the License Area according to CORINE (2012) Database
Table 6-5. Distribution of Soils within the License Area According to Major Soil Groups.
Table 6-6. Land Use Capability Classes and Arability .
Table 6-7. Distribution of Land Use Capability Classes within the License Area
Table 6-8. Suitable Land Uses According to the Land Use Capability Classes
Table 6-9. Distribution of Soils within the License Area According to their Erosion Degree:
Table 6-10. Sensitivity/Value Criteria for Resource/Receptors .
Table 6-11. Land Use Characteristics at the Footprint of Project Units (according to CORINE 2012).
Table 6-12. Cherry Orchards on Registered Forest Lands at the Location of Turbine-12 ..
Table 6-13. Number of Trees to be Logged due to Project....
Table 6-14. Approximate Number of Cherry Plantations Corresponding to the Location of Turbine-1
Table 6-15. Volume of Top Soil to be Stripped from the Project Units’ Footprint
Table 6-16. Excavation-Fill Volumes ..
Table 6-17. Erosion Degrees at the Footprint of Project Units
Table 6-18. Impacts, Mitigation and Residual Impacts for Land Use and Soils
Table 7-1. Noise Standards for Residential Receptors.....
Table 7-2. Noise Sensitive Receptors (NSR) Selected for Baseline Noise Measurements
Table 7-3. Noise Measurement Results ....
Table 7-4. Criteria for the Sensitivity of Noise Receptors
Table 7-5. Criteria for Magnitude of Change
Table 7-6. List of Construction Machinery/Equipment .
Table 7-7. Noise Levels with Respect to Distance During Construction
Table 7-8. Cumulative Noise Level at Selected Receptors.
Table 7-9. Turbine Noise Characteristics
Table 7-10. Predicted Noise Levels at the Noise Sensitive Receptors (NSR) as a result of WPP Operation
Table 7-11. Noise Impacts, Proposed Mitigation Measures and Residual Impacts ....
Table 8-1. Turkish Ambient Air Quality Values
Table 8-2. WHO Ambient Air Quality Guidelines.
Table 8-3.S02 and PMio Concentrations Measured in Gaziemir (izmir)
Table 8-4. Criteria for the Sensitivity of Receptors ....
Table 8-5. Estimated Amount of Excavation and Fill Volumes.
Table 8-6. Emission Factors for the Calculation of Dust Emissions.
Table 8-7. PMio Emissions from Project Construction Activities...
Table 8-8. Emissions from Construction Machinery and Equipment
Table 8-9. Mass Flow Rate Limits of Pollutants (Industrial Air Pollution Control Regulation Annex 2)
Table 8-10. Highest PMio Concentration and Total Deposition Amounts...
Table 8-11. PM1o Concentrations and Total Deposition Amounts Observed in Settlements
Table 8-12. Air Quality and GHG Related Impacts, Proposed Mitigation Measures and Residual Impacts.
Table 9-1. General Information on Dams and Ponds Located in the Vicinity of the Project Area (DS/, 2017)

Mersinli Wind Power Plant Project

Table 9-2. Drinking Water Resources for the Nearest Major Settlements to the License Area (GDWM, 2016)... 138
Table 9-3. Water and Wastewater Impacts, Proposed Mitigation Measures and Residual Impacts
Table 10-1. Waste Related Impacts, Proposed Mitigation Measures and Residual Impact:
Table 11-1. National Threat Statuses for Vertebrates
Table 11-2. National Threat Statuses for Bird Species
Table 11-3. Annexes to the EU Birds Directive...
Table 11-4. Annexes to the EU Habitats Directive .
Table 11-5. Annexes to the Bern Convention .
Table 11-6. Annexes to the Bern Convention .
Table 11-7. Categories of Legally Protected Areas in Turkey’...
Table 11-8. Legally Protected Areas Around the Project License Area
Table 11-9. Boz Daglar KBA-Listed Flora and Fauna Species ..
Table 11-10. Flora Species of the Project License Area
Table 11-11. Habitat Types
Table 11-12. Reptile Species of the Project License Area
Table 11-13. Mammal Species of the Project License Area...
Table 11-14. List of Bird Species Identified During Scoping within 50-Km Radius of the Project License Area
Table 11-15. Avifauna Studies Target Species ...
Table 11-16. 2017 Avifauna Baseline Survey Schedule
Table 11-17. Vantage Point (VP) Survey Locations.
Table 11-18. VP Survey Durations .
Table 11-19. VP Survey Bird Contacts
Table 11-20. Total Duration of Flight per Specie:
Table 11-21. Number of Birds Flying through Proposed Rotors
Table 11-22. Number of Migratory Birds Flying through Proposed Rotors
Table 11-23. Breeding Bird Transect Surveys ....
Table 11-24. Results of Breeding Bird Transect Surveys
Table 11-25. Results of Breeding Bird Transect Surveys
Table 11-26. Estimating Total Number of Migratory Birds
Table 11-27. Cumulative Mortality Rate for Migratory Birds.
Table 11-28. Bird Occupancy at Risk Height ..
Table 11-29. Collision Risk Analysis for Buteo buteo.
Table 11-30. Collision Risk Analysis for Target Species
Table 11-31. Number of Target Species Expected to Fly through the Rotors.
Table 11-32. Collision Risk Analysis for Target Species Flying through Rotor Space.
Table 11-33. Level of Collision Risk with Wind Turbines for Bat Species ..
Table 11-34. Preliminary List of Bat Species Potentially Present at the Project License Area.
Table 11-35. Static Acoustic Survey Sampling Point (SP) Locations
Table 11-36. Static Acoustic Survey Recordings
Table 11-37. Transect Acoustic Survey Recordings ..
Table 11-38. Bat Species of the Project License Area.
Table 11-39. Categories of Bat Rarity in Turkey .
Table 11-40. Valuing Bat Roosts ....
Table 11-41. Geographic Scales of Importance:
Table 11-42. Valuing Commuting Routes .....
Table 11-43. Valuing foraging habitats...
Table 11-44. Quantitative Thresholds for Tier 1 and Tier 2*
Table 11-45. Potential Critical Habitat Trigger Biodiversity Features
Table 11-46. Potential Reforestation Sites...

Table 11-47. Definitions and Examples of Ecosystem Services Categories”.
Table 11-48. Ecosystem Services Related to Mersinli WPP Project...
Table 11-49. Prioritisation of Project-Related Ecosystem Services ..
Table 11-50. Criteria for Sensitivity of Flora and Vegetation......
Table 11-51. Impacts on Biodiversity, Proposed Mitigation Measures and Residual Impacts.
Table 12-1. Sensitivity Criteria for Visual Receptors...
Table 12-2. Visual Impacts, Proposed Mitigation Measures and Residual Impacts.
Table 13-1. District Populations of Izmir Province...
Table 13-2. Population and Average Household Size of Project Affected Settlements.
Table 13-3. Primary, Secondary and Tertiary Income Sources of the Neighbourhoods...
Table 13-4. Beekeeping Activities in the Settlements (Headmen Interviews, September 2017).

153
153
156
157

163
165

188
189

202

Mersinli Wind Power Plant Project

Table 13-5. Labour and Employment Data for Izmir Province 289

Table 13-6. Disabled People Living in the Settlements ... 290
Table 13-7. Number of Students who use Mobile Education System in the Neighbourhoods 291
Table 13-8. Characteristics of WPP Projects in terms of Employment Opportunities 293

Table 13-9. Agricultural Lands that will be affected from the Project 294

Table 13-10. Anticipated Residual Impacts on Vicinity Settlements 297
Table 13-11. Social Impacts, Proposed Mitigation Measures and Residual Impacts. 301
Table 14-1. Occupational Accidents in Turkey (1995-2014) 308
Table 14-2.Potential OHS Impacts and Risks Identified for Construction Phase 312
Table 14-3.Potential Labour Related Impacts and Risks Identified for Construction Phase 314
Table 14-4. OHS Impacts and Risks Identified for Operation Phase 315
Table 14-5. Potential Labour Management and OHS Impacts, Proposed Mitigation Measures and Residual

Impacts 318
Table 15-1. Turkish Ambient Air Quality Values 322
Table 15-2. WHO Ambient Air Quality Guideline: 322
Table 15-3. Noise Standards for Residential Receptors. 323
Table 15-4. Transport Route for Hubs, Nacelles and Blades (KGM, 2016: 324

324
327

Table 15-5. Transport Route for Towers ...
Table 15-6. Number of Forest Fires in izmir Regional Directorate of Forestry Jurisdiction Area

Table 15-7. Potential Community Health and Safety Impacts Assessed in Other Chapters of the ESIA. 331
Table 15-8. Increase in Traffic Volume of Hubs, Nacelles and Blades’ Transport Routes 332
Table 15-9. Increase in Traffic Volume of Towers’ Transport Route... 332
Table 15-10. Shadow Receptor Coordinates. 334

336
336
337
340
353
354
367

Table 15-11. Average Daily Sunshine Hours
Table 15-12. Annual Operation Times for 12 Wind Sectors...
Table 15-13. Shadow Flicker Modelling Results based on Worst Case
Table 15-14. Shadow Flicker Modelling Results based on Realistic Case
Table 15-15. Anticipated Residual Impacts on Vicinity Settlements ...
Table 15-16. Community Health and Safety Impacts, Proposed Mitigation Measures and Residual Impact:
Table 16-1. Potential Cultural Heritage Impacts, Proposed Mitigation Measures and Residual Impacts...
Table 17-1. Selected VESCs for the Mersinli WPP CIA Study... 371
Table 17-2. Wind Power Plant Projects Identified within the CIA Study Area 375
Table 17-3. Associated ETL Projects Identified within the CIA Study Area 378

Table 17-4. Geothermal Power Plants located within the CIA Study Area. 378
Table 17-5. Mining Projects Located within the CIA Study Area... 378
Table 17-6. Dam Reservoir and Ponds Located within the CIA Study Area . 379
Table 17-7. Projects to be included in the CIA Study. 380
Table 17-8. Interaction of Projects with Selected VESCs 384

Table 17-9. Criteria for the Determination of Significance of Cumulative Impact: 385

Table 18-1. Official Views of Governmental Institutions Given in the Scope of National EIA Process.. 389
Table 18-2. Stakeholder Concerns Identified in the Lawsuit Petition... 391
Table 18-3. Methods Used to Inform Stakeholders about the Public Consultation Meeting 395
Table 18-4. Questions/Issues/Concerns/Suggestions Raised During the Meeting. 398
Table 18-5. Stakeholder Meetings Conducted by ESIA Consultant with Marmarig Permaculture Village

Community and their Representatives 2-401

Table 18-6. Concerns, Questions and Expectations Raised by Marmarig Permaculture Village Community during

the Meetings. 2-401
Table 19-1.Management Plans and Programs... 409
Table 19-2. Timescale for Plans/ Programs to be Developed 413
Table 19-3. Roles and Responsibilities for ESMS Implementation. 2 413

AECOM
Mersinli Wind Power Plant Project

ABBREVIATONS

Abbre'

Defini

n

AE Alcazar Energy
AFAD Disaster and Emergency Management Presidency of Turkey
AQAMR Air Quality Assessment and Management Regulation
BAP Biodiversity Action Plan

BoP Balance of Plant

cctv Closed-Circuit Television

CIA Cumulative Impact Assessment

cLo Community Liaison Officer

cM Combined Margin

CMFP Contractor Management Framework Plan

CORINE Coordination of Information on the Environment
CWwIF Caithness Wind Farm Information Forum

Dsi State Hydraulic Works

DTI Department of Trade and Industry

DTM Digital Terrain Model

EBRD European Bank for Reconstruction and Development
EC European Commission

EHS Environmental, Health, and Safety

EIA Environmental Impact Assessment

EMI Electromagnetic Interference

EMF Electric and Magnetic Fields

EMRA Energy Market Regulatory Authority

ESAP Environmental and Social Action Plan

ESIA Environmental and Social Impact Assessment
ESMMP Environmental and Social Management and Monitoring Plan
ETL Energy Transmission Line

EU European Union

EU OSHA European Agency for Safety and Health at Work
E&s Environmental and Social

FI Financial Intermediaries

GDRS Turkish Former General Directorate for Rural Services
GDWM General Directorate for Water Management

GIP Good International Practice

GIP Good International Industry Practices

cis Geographic Information Systems

GMOs Genetically Modified Organisms

GN Guidance Note

HAWT Horizontal Axis Wind Turbine

IAIA International Association for Impact Assessment
IAPCR Industrial Air Pollution Control Regulation

ICAO International Civil Aviation Organization

AECOM
Mersinli Wind Power Plant Project

Abbrevi Definition

ICNIRP International Commission on Non-ionizing Radiation
Protection

IFC International Finance Corporation

IFI International Finance Institutions

IPCC Intergovernmental Panel on Climate Change

IPEC International Programme on the Elimination of Child Labour

IRSST Institut de Recherche Robert-Sauve en Sante et Ensecurite du
Travail

KBA Key Biodiversity Area

KMG Kiigik Menderes Graben

IATA International Air Transport Association

ICH Intangible Cultural Heritage

IEA International Energy Agency

IFR Instrument Flight Rules

ILO International Labour Organization

kGM General Directorate of Highways

LRCF Livelihood Restoration and Compensation Framework

META Middle East, Turkey and Africa

MFWA Ministry of Forestry and Water Affairs

MoCT Ministry of Culture and Tourism

MoEU Ministry of Environment and Urbanization

MP Management Plan

MTA General Directorate of Mineral Research and Exploration

MV Medium Voltage

OHS Occupational Health and Safety

NASA National Aeronautics and Space Administration

NHMRC Australian Government National Health and Medical Research
Centre

NSR Noise Sensitive Receptors

NTS Non-Technical Summary

PAP Project Affected People

PCBs Polychlorinated Biphenyls

PCTs Polychlorinated Terphenyls

PM Particulate Matter

Ps Performance Standards

PR Performance Requirements

QHSE Quality, Health, Safety and Environment

RAMEN Regulation on the Assessment of Environmental Noise

RPGDPD Regulation on the Protection of Groundwater Due to Pollution
and Degradation

RPM Revolutions Per Minute

SCADA Supervisory Control And Data Acquisition

SEP Stakeholder Engagement Plan

SGK Turkish Social Security Institute

AECOM
Mersinli Wind Power Plant Project

Defini

n

Small and Medium-Sized Enterprise

SNH Scottish Natural Heritage

swaR Surface Water Quality Regulation

TBPP The National Time-Bound Policy and Programme

TEIAS Turkish Electricity Transmission Company

TuiK Turkish Statistical Institute

TOX Total Organic Halogens

TPH Total Petroleum Hydrocarbons

Turkstat Turkish Statistical Institute

TUBITAK Scientific and Technological Research Council of Turkey

UN United Nations

UDHR Universal Declaration of Human Rights

UNESCO United Nations Educational, Scientific and Cultural
Organization

VAWT Vertical Axis Wind Turbine

VIA Visual Impact Assessment

VEM Visual Envelope Map

VESC Valued Environmental and Social Component

VFR Visual Flight Rules

vp View Point

WGNWT Working Group on Noise from Wind Turbines

WHO World Health Organization

WpP Wind Power Plant

WTG Turbine

zIv Zone of Theoretical Visibility

Zl Zone of Visual Influence

AECOM
Mersinli Wind Power Plant Project

1. Introduction

Alcazar Energy (“AE”) was established in 2014, with a focus on renewable energy generation in Middle East,
Turkey and Africa, since the region is fast shifting towards renewable energy alternatives, as they become a
competitive source of power generation below grid parity. AE’s focus is on development, structuring, acquisition
and operation of on-shore wind energy and photovoltaic solar energy plants in emerging economy countries with
strong regulatory frameworks.

Alcazar Energy through the Project Company, as defined below, is planning to construct and operate the Mersinli
Wind Power Plant Project (“Mersinli WPP Project”, the “Project”), in izmir province, within the administrative
borders of Kemalpasa, Torbali and Bayindir districts, Cardakli Tepe, Kartal Tepe, Mersinli, Karlik Tepe and Akgam
Tepe localities. At the national tender stage conducted for the wind power projects in 2007, the previous Project
owner established a project company, namely Yander Elektrik Muh. Mus. Ins. Tur. ve Tic. A.S. (“Yander Elektrik”
or the “Project Company”), for the development of the Project. In May 2017, AE, through a wholly owned
subsidiary, acquired 100% of the shares of Yander Elektrik and is now the sole owner of the Project.

The Project will consist of a total of 17 wind turbines each with 3.45 MWm capacity, making up a total installed
capacity of 58.65 MWm/55 MWe. The Project's construction phase, including the earthworks, construction of
access roads, preparation of crane pads and turbine foundations, civil works and erection of turbines; is planned
to be completed in approximately 16 months including the commissioning of the power plant.

The Energy Generation License (“License”) for the Project was obtained from the Energy Market Regulatory
Authority (EMRA) on behalf of The Project Company on July 5, 2012 (licensing date). In accordance with the
License, the Project is licensed to generate electricity for 49 years starting from the licensing date.

The Mersinli WPP Project was initially planned to include 22 turbines, each having a capacity of 2.5 MWm,
making up a total installed capacity of 55 MWm/55We. However, the Project Company conducted further energy
assessments and concluded that the current 17-turbine layout is more feasible, which also would lead to more
limited environmental and social impacts. An Environmental Impact Assessment (EIA) process, in line with the
national EIA Regulation, was conducted for the former 22 turbine layout and the Project obtained the related “EIA
Positive Certificate” with decision number 4234 on July 18, 2016. For the current layout and installed capacity
(58.65 MWm/55MWe), The Project Company applied to the Ministry of Environment and Urbanization on October
6, 2017 to obtain confirmation for validity of the existing “EIA Positive Certificate”. In response to this application,
the Ministry has issued an official letter on November 1, 2017 stating that “Since the changes made in the
Mersinli WPP Project, which reduced the turbine numbers from 22 (each having a capacity of 2.5 MWm) to 17
(each having a capacity of 3.45 MWm) causing an increase of 3.65 MWm in the total installed capacity that is
below the thresholds specified in the EIA Regulation, no procedure is required to be conducted under the Turkish
EIA Regulation. Similarly, changes made in the coordinates of the turbine locations have been considered
appropriate as the planned turbines are all located within the same impact area (License Area)”. Thus, the
Ministry has confirmed the validity of the existing “EIA Positive Certificate” for the current layout with 17 turbines
and total installed capacity of 58.65 MWm/55MWe so that no additional process is required to be conducted
under the Turkish EIA Regulation. The Ministry's relevant official letter is presented in Appendix A.

AE is considering International Finance Institutions (IFls) financing, through European Bank for Reconstruction
and Development (EBRD) and Société de Promotion et de Participation pour la Coopération Economique S.A.
(Proparco), for the development of the Project. In line with international categorization approach and criteria of
World Bank, IFC and European Bank for Reconstruction and Development (EBRD), Mersinli WPP has been
assessed as a “Category A” Project (detailed justification for Project's environmental and social categorization is
provided in Section 2.6). Therefore, the need for preparation of a fit-for purpose Environmental and Social Impact
Assessment (ESIA) Disclosure Package in line with international Lender requirements, namely the European
Bank for Reconstruction and Development (EBRD) Environmental and Social (E&S) Policy and related
Performance Requirements (2014) and the IFC Performance Standards (2012) and general and sector-specific
EHS Guidelines has arisen. For this purpose, AE has retained AECOM Turkey Consultancy and Engineering
Limited Company (“AECOM’) in April 2017 for the development of an ESIA Disclosure Package for the Project in
line with International Finance Institutions’ (IFls) requirements to inform their decision making process on
financing the Project.

AECOM
20/579
Mersinli Wind Power Plant Project

The ESIA Disclosure Package consists of the following components:

. ESIA Report (including the Environmental and Social Management and Monitoring Plan (ESMMP))
e¢ Non-Technical Summary (NTS);

e Stakeholder Engagement Plan (SEP);

. Livelihood Restoration and Compensation Framework (LRCF);

. Contractor Management Plan;

. Erosion Control, Soil and Spoil Management Plan;

. Noise Management Plan;

¢ — Air Quality Management Plan;

. Waste Management Plan;

¢ — Environmental and Social Action Plan (ESAP)

The Project will be implemented in line with the national EIA Report and the ESIA Report prepared as a part of
this study to reflect the latest changes in the Project layout that are not fundamental. The national EIA Report that
was the basis for the EIA Positive Decision issued for the Project will also be disclosed as part of the disclosure
process. Environmental and Social Management Plans to be identified within the ESIA Report will be developed
subsequent to the ESIA study.

AECOM
211579
Mersinli Wind Power Plant Project

2. Institutional and Legal Framework

This Chapter describes the institutional framework and national legislation as well as the international
environmental and social standards and guidelines, European Union legislation and conventions and protocols
applicable to the Mersinli WPP Project.

2.1 Institutional Framework

The institutional framework relevant to the Mersinli WPP Project will consist of central administrations; field
organizations of the central administrations (provincial, regional and district directorates); and local (municipalities
and neighborhood-headmen) administrations in the surroundings of the Project Area.

Ministries, as the core bodies of the central administrations, are headquartered in Ankara. Ministry of
Environment and Urbanization (MoEU) is the key organization responsible from the development and
implementation of policies and procedures for the protection, improvement and management of environment and
regarding global climate change, and will be the authority related with the management of environmental aspects
of the Mersinli WPP Project in line with the national environmental legislation. The following general directorates
of the MoEU would particularly be relevant to the Mersinli WPP Project:

. Directorate General of Environmental Management
. Directorate General of EIA, Permit and Inspection

. Directorate General of Spatial Planning

¢ Directorate General for Protection of Natural Assets

The Energy Market Regulatory Authority (EMRA), which is an associated entity of the Ministry of Energy and
Natural Resources, is responsible from the supply of sufficient, good quality and low cost electricity on a
continuous basis and in an environmentally-compatible manner. EMRA is a key institution for the Mersinli WPP,
which issued the Electricity Generation License for the Project.

Other ministries, with which the MoEU, Ministry of Energy and Natural Resources and the Project Owner would
collaborate for the management of environmental aspects (management of impacts, auditing, permitting, etc.) of
the Project includes the following:

. Ministry of Culture and Tourism
- General Directorate of Cultural Heritage and Museums.
. Ministry of Food, Agriculture and Husbandry
- General Directorate of Agricultural Reform
. Ministry of Forestry and Water Affairs
- General Directorate of Nature Protection and National Parks
- General Directorate of Water Management
- General Directorate of State Hydraulic Works
- General Directorate of Forestry
- General Directorate of Meteorological Services
. Ministry of Labor and Social Security
- General Directorate of Occupational Health and Safety
- General Directorate of Labor
. Ministry of Transport, Maritime Affairs and Communications
- General Directorate of Highways (KGM)

At the local level, the Project Area falls within the jurisdiction of Izmir Greater Municipality and the district
municipalities of Bayindir, Torbali and Kemalpasa.

AECOM
221579
Mersinli Wind Power Plant Project

2.2 Applicable Turkish Legislation

National legislation applicable to the management of environmental, social, labor and energy generation aspects
of the Project are identified in the following sections.

2.2.1. Environmental and Social Legislation

Turkish Environmental Law (No. 2872), which first came into force after being published in the Official Gazette
No. 18132 dated August 11, 1983, defines the main principles for the protection of environment in line with
sustainable environment and sustainable development principles and relevant institutional responsibilities. Under
its broad scope, it also provides the legislative framework for regulation of industries/facilities and their liabilities
regarding the assessment and management of their potential impacts on the environment including permitting
and information/declaration requirements. Several amendments have been done in the Environmental Law since
1983, most recent ones being introduced by the Constitutional Court Decisions dated July 3, 2014 (No.
E:2013/89, K: 2014/116) and April 22, 2015 (No. E: 2015/35, K: 2015/40) (in the subjects of Environmental
Impact Assessment process and administrative penalties).

Environmental regulations developed under the Environmental Law specify the procedures and principles
regarding the management of particular aspects of the environment. As a part of the European Union (EU)
accession process, fundamental reforms, covering the transposition of environmental legislation, enforcement
and reorganization of institutional structure, have been done in the environment chapter in the last decade to
ensure harmonization and alignment with the EU acquis.

In addition to the Environmental Law and its associated regulations, there are other laws that complementarily
regulate the aspects related to the protection of environment and rights and safety of people. Those laws that
would be applicable to the Mersinli WPP Project are listed below:

* Expropriation Law (Law No: 2942)

* Forestry Law (Law No: 6831)

. Groundwater Law (Law No: 167)

*  Lawon National Parks (Law No: 2873)

. Law on Conservation of Cultural and Natural Assets (Law No: 2863)

* Highways Traffic Law (Law No: 2918)

. Law on Improvement of Olive Cultivation and Budding of Wild Species (Law No:3573)

Under the relevant laws, several regulations, communiques, by-laws, etc. have been promulgated to provide
specific provisions for the management of environmental and social aspects. Those that pertain to wind energy
developments include, but are not limited to, the following:

General

. Regulation on Environmental Impact Assessment (see Section 2.2.1.1 for detailed description of the
regulatory procedure)

. Regulation on Environmental Permits and Licenses

. Regulation Concerning Environmental Officers, Environmental Management Unit and Environmental
Consulting Firms

. Communique on Certificate of Competency
. Regulation on Environmental Audit
. Regulation for Starting Up and Opening a Workplace

. Regulation on the Implementation of the Law Concerning Private Security Services

AECOM
23/579
Mersinli Wind Power Plant Project

Air

. Regulation on Monitoring of Greenhouse Gas Emissions

. Regulation on Control of Exhaust Gas Emission and Diesel Fuel and Gasoline Quality
. Regulation on Control of Industrial Air Pollution

. Regulation on Reduction of Sulphur Rates in Certain Types of Fuels

. Regulation on Assessment and Management of Air Quality

. Regulation of Control of Air Pollution Originated from Heating

Chemicals

. Regulation on Classification, Labelling and Package of the Materials and Mixtures

. Polychlorinated Biphenyls (PCBs) and Polychlorinated Terphenyls (PCTs) Control Regulation

Nature Protection and Forests

. Implementation Regulation of Article 16 of Forestry Law

. Regulation on the Conservation of Wetlands

Noise

. Regulation on Assessment and Management of Environmental Noise

. Regulation Related to Noise Emissions by Equipment for Outdoor Use

Soil
. Regulation on Soil Pollution Control and Contaminated Sites by Point Source

. Regulation on the Extraction , Operation and Control of Sand, Gravel and Similar Materials

Waste

. Regulation on Control of Medical Waste

. Regulation on Control of Waste Vegetable Oils

. Regulation on Waste Management

. Communique on Transportation of Wastes by Highway

. Regulation on Control of Waste Electrical and Electronic Equipment
. Regulation on Control of Packaging Waste

. Communique on Recovery of Some Non-Hazardous Wastes
. Regulation on Control of End-of-Life Vehicles

. Regulation on Control of Waste Oils

. Regulation on Control of Waste Tires

. Regulation on Control of Waste Batteries and Accumulators

. Regulation on Control of Excavation, Construction and Demolition Waste

AECOM
24/579
Mersinli Wind Power Plant Project

Water

. Regulation on Monitoring of Surface Water and Groundwater
. Regulation on Surface Water Quality
. Regulation on Protection of Groundwater against Pollution and Deterioration

. Regulation on Control of Pollution Caused by Hazardous Substances in the Aquatic Environment and Its
Surroundings

. Regulation on Water Intended for Human Consumption
. Water Pollution Control Regulation

. Regulation on Pit Opening Where Sewer System Construction is not Applicable

Structural Safety
. Regulation on Structures in Natural Hazard Areas

. Regulation on Building Constructions in Earthquake Zones

Traffic
. Regulation on the Transportation of Hazardous Substances by Road

. Regulation on Highway Traffic

2.2.1.1 Environmental Impact Assessment Regulation

Article 10 of the Environmental Law sets forth the legal basis for the Environmental Impact Assessment (EIA)
procedure in Turkey. According to this article, the institutions, organizations and facilities that can lead to
environmental issues as a result of their planned activities are obliged to prepare an Environmental Impact
Assessment (EIA) Report or a Project Description File. Gaining its legal stand from the Environmental Law, the
EIA Regulation was put into force for the first time after being published in the Official Gazette numbered 21489
and dated February 7, 1993. Since this date, several amendments were made on the original EIA Regulation and
new EIA regulations were published in 2008 and 2013, repealing their predecessors. The latest and currently in
force EIA Regulation was published in the Official Gazette dated November 25, 2014, numbered 29186.

Under its annexes, the EIA Regulation categorizes investments as projects subject to full-scale EIA process
(Annex-1) that shall prepare an EIA Report and projects subject to screening-elimination criteria (Annex-2) that
shall prepare a Project Description File. This categorization is done based on the type of activity and/or capacity.

If the planned investment is defined as an activity under Annex-1 of the EIA Regulation, a full EIA Report is
required. If the planned investment is defined as an activity under Annex-2 of the EIA Regulation, initially a
Project Description File is prepared in accordance with a limited format specified in the Annex-4 of the EIA
Regulation and the MoEU (“Ministry”) evaluates the need for a full EIA process for the project. The procedural
steps of the full EIA process under the national legislation are presented in Figure 2-1.

Categorization of the WPP projects under the current EIA Regulation is specified as follows:

. Full EIA process (Annex-1) is required for WPP projects with a total number of 20 or more turbines and a
total installed capacity of and above 50 MWm, which are listed in Annex-1 Item 43 of the EIA Regulation;

. Limited EIA process (Annex-2) is required for WPP projects with a total number of 5 or more turbines (up to
the threshold given for Annex-1 projects) and a total installed capacity of and above10 MWm to 50 MWm,
which are listed in Annex-2 Item 42 of the EIA Regulation.

. WPP projects that have less than 5 turbines or 10 MWm installed capacity are out of scope of the EIA
Regulation.

AECOM
25/579
Mersinli Wind Power Plant Project

ee

hE EEE |

_ v
[_catearnsaneevectmey | —e t HSS]

¥

Review and Evaluation Commission Mesting(s)
Final Draft EIA Report Submitted to the Ministry

¥
—E—E—A_A— } =e |

¥

Final EIA Report Submitted to the Ministry

¥

Formal Decision Making Process by Ministry

EIA Negative
Decision

Figure 2-1. Procedural Steps of the EIA Process under National EIA Regulation

Mersinli WPP Project was initially planned to include 22 turbines and a total installed capacity of 55 MWm/MWe.
An EIA Report was prepared in 2015-2016 in accordance with the then-current EIA Regulation. In consideration
of this EIA Report, which was based on the layout with 22 turbines (55 MWe), MoEU issued an EIA Positive
Decision (Decision No: 4234) on July 18, 2016. The Project Company obtained an official letter from the MoEU,
which confirms the validity of the EIA Positive Decision numbered 4234 for the current Project design (see
Appendix A). Thus, no additional process is required to be conducted under the Turkish EIA Regulation for the
WPP Project subject to this ESIA Report.

AECOM
26/579
Mersinli Wind Power Plant Project

Categorization of the energy transmission lines projects under the current EIA Regulation is specified as follows:

. Full EIA process (Annex-1) is required for ETLs with voltage above 154 kV and length of and over 15 km;
. Limited EIA process (Annex-2) is required for ETLs with voltage above 154 kV and length of 5-15 km;

. ETLs with voltage level below 154 kV or ETLs with voltage level above 154 kV but length less than 5 km are
out of the scope of the EIA Regulation.

Mersinli WPP Project will connect to the existing 154 kV ETL of the Fuat WPP, which is currently in operation in
the north-northeast of the Project Area. According to the current optimized design, a maximum of 200 m line is
required to ensure this connection thus Mersinli WPP's ETL is out of the scope of the existing EIA Regulation and
no full or limited EIA process is required to be conducted.

2.2.2 Labor Law and Regulations

Labor issues are mainly governed by the Labor Law (No. 4857), which was published in Turkish Official Gazette
No. 25134 dated June 10, 2003. The law includes legislative framework for the regulation of industries and their
potential impact on the human health and safety. Additionally, the Occupational Health and Safety Law (No.
6331), published in Turkish Official Gazette No. 28339 dated June 30, 2012, provides the framework for the
health and safety at work. Industrial projects are subject to varying levels of review that begin while projects are
in the development and operation phases. Related legislation stemming from these two laws is listed below:

. Regulation on Emergency Situations in Workplaces

. Regulation on Health and Safety at Construction Works

. Regulation on Health and Safety Conditions Regarding Use of Work Equipment

. Regulation on Health and Safety Precautions Regarding Working with Chemicals

. Regulation on Health and Safety Regarding Temporary and Time Limited Works

. Regulation on Health and Safety Signs

. Regulation on Management of Dust

. Regulation on Material Safety Data Sheets on Hazardous Materials and Mixtures

. Regulation on Occupational Health and Safety

. Regulation on Personal Protective Equipment

. Regulation on Protection of Workers from Risks Created by Noise

. Regulation on Risk Assessment for Occupational Health and Safety

. Regulation on Subcontractors

. Regulation on Suspension of Work in Workplaces

. Regulation on Use of Personal Protective Equipment in Workplaces

. Regulation on Vocational Training of the Employees Working in Dangerous and Highly Dangerous
Workplaces

2.2.3 Energy Generation

There are multiple laws and regulations on energy generation. These include but are not limited to the following:
. Law on Utilization of Renewable Energy Resources for Electricity Generation (Law No: 5346)

. Electricity Market Connection and System Use Regulation

. Electricity Market Distribution Regulation

. Electricity Market License Regulation

. Regulation on Competitions Regarding Preliminary License Applications Made for Installation of Energy
Generation Facilities Based on Wind and Solar Power

AECOM
271579
Mersinli Wind Power Plant Project

2.3 International Environmental and Social Standards and Guidelines

The scope of the international environmental and social standards provided here covers EBRD Environmental
and Social Policy (May 2014) and related Performance Requirements (PRs), IFC Policy and Performance
Standards (PSs) on Environmental and Social Sustainability (January 2012) and Equator Principles III (June
2013). However, it should be noted that other International Finance Institutions’ (IFls) guidance and Good
International Industry Practices (GIIP) is referenced in general in other chapters of this report, where any such
guidance provides standardized good practice for the implementation of the Project.

2.3.1 EBRD Environmental and Social Policy and Performance Requirements

Throughout their life phases, EBRD financed projects are required to be realized in compliance with the Bank's
Environmental and Social Policy (2014) to ensure environmentally and socially sustainable development. In this
regard, the projects are expected to meet the key environmental and social requirements outlined by the PRs set
by the Bank. The EBRD PRs are described below.

EBRD PR 1: Assessment and Management of Environmental and Social Impacts and Issues

EBRD PR 1 covers integrated assessment to identify the environmental and social impacts and issues
associated with projects and management of the environmental and social performance throughout the life of the
project. EBRD PR 1 also outlines the responsibilities of the client in the process of assessing the potential
environmental and social impacts and issues associated with the project, and developing and implementing
procedures for managing and monitoring these impacts and issues.

EBRD PR 2: Labor and Working Conditions

EBRD PR 2 consists of general requirements on human resources policies, working relationships, child labor,
forced labor, non-discrimination and equal opportunity, workers’ organizations, wages, benefits and condition of
work, Occupational Health and Safety (OHS), worker accommodation, retrenchment and grievance mechanism,
non-employee workers, supply chain, security personnel requirements which are applicable to the Project. The
PR requires the clients to respect and protect the fundamental principles and rights of workers and protect and
promote the safety and health of workers, especially by promoting safe and healthy working conditions.

EBRD PR 3: Resource Efficiency and Pollution Prevention and Control

EBRD PR 3 consists of general requirements on resource efficiency, pollution prevention and control,
greenhouse gases, water, waste and safe use and management of hazardous substances and materials which
are applicable to the Project. The PR requires the clients to identify project-related opportunities for energy, water
and resource efficiency improvements and waste minimization, adopt the mitigation hierarchy approach to
addressing adverse impacts on human health and the environment arising from the resource use and pollution
released from the project and promote the reduction of project-related greenhouse gas emissions.

EBRD PR 4: Health and Safety

This PR addresses the client's responsibility to identify and to avoid or minimize the risks and adverse impacts to
community health, safety and security that may arise from project activities. General requirements for health and
safety management (occupational health and safety, community health and safety) and specific requirements for
health and safety management (Infrastructure and equipment design and safety, hazardous materials safety,
traffic and road safety, natural hazards, exposure to disease and emergency preparedness and response are
discussed in this PR.

EBRD PR 5: Land Acquisition, Involuntary Resettlement and Economic Displacement

This PR outlines the requirements related to involuntary resettlement (physical and economic displacement) that
can be full, partial, permanent, or temporary as a result of project-related land acquisition and/or restrictions on
land use. The objectives of this PR are to avoid or, when unavoidable, minimize, involuntary resettlement by
exploring alternative project designs, to mitigate adverse social and economic impacts from land acquisition or
restrictions on affected persons’ use, restore or, where possible, improve the livelihoods and standards of living of
displaced persons8to pre-displacement levels and improve living conditions among physically displaced persons
through the provision of adequate housing, including security of tenure at resettlement sites.

AECOM
28/579
Mersinli Wind Power Plant Project

EBRD PR 6: Biodiversity Conservation and Sustainable Management of Living Natural Resources

This PR outlines the biodiversity conservation requirements, legally protected and internationally recognized
areas of biodiversity value, invasive alien species and sustainable management of living natural resources, crop
and livestock production, fisheries and aquaculture, natural and plantation forestry, supply chain and genetically
modified organisms (GMOs). The objectives of this PR are to protect and conserve biodiversity using a
precautionary approach, to adopt the mitigation hierarchy approach, and to promote good international practice
(GIP) in the sustainable management and use of living natural resources.

EBRD PR7: Indigenous Peoples

This PR recognizes that projects can create opportunities for Indigenous Peoples to participate in and benefit
from project-related activities that may help them fulfil their aspiration for economic and social development. As
government often plays a central role in the management of issues related to Indigenous Peoples, clients should
cooperate and collaborate, as appropriate, with the responsible authorities and relevant communities in
managing the risks and impacts of their activities.

EBRD PR 8: Cultural Heritage

This PR outlines the requirements related to cultural heritage for present and future generations. The aim of this
PR is to protect cultural heritage and to guide clients in avoiding or mitigating adverse impacts on cultural
heritage in the course of their business operations. The client is expected to be precautionary in their approach to
the management and sustainable use of cultural heritage.

EBRD PR 9: Financial Intermediaries

This PR recognizes that Financial Intermediaries (Fls) are a key instrument for promoting sustainable financial
markets and provide a vehicle to channel funding to the micro, small and medium-sized enterprise (SME) sector.
Such Fls include a variety of financial service providers, including private equity funds, banks, leasing companies,
insurance companies and pension funds. Fls are engaged in a wide range of activities, such as microfinance,
SME lending, trade finance, large-scale infrastructure finance, medium to long-term corporate or project finance,
and housing finance.

EBRD PR 10: Information Disclosure and Stakeholder Engagement

This PR outlines the requirements related to an open and transparent engagement between the client, its
workers, local communities directly affected by the project and, where appropriate, other stakeholders. The client
is expected to outline a systematic approach to stakeholder engagement, to promote improved environmental
and social performance of clients through effective engagement with the project's stakeholders and to ensure that
grievances from affected communities and other stakeholders are responded to and managed appropriately.

Direct investment projects must meet PRs 1 to 8 and 10. Each PR defines, in its objectives, the desired
outcomes, followed by specific requirements for projects to help clients achieve these outcomes. Compliance
with relevant national law is an integral part of all PRs.

Of the PRs, PR 7 is not applicable since there are no indigenous people in Turkey; and PR 9 is not relevant to
Mersinli WPP Project. All other EBRD PRs will be applicable to the Project thus have been considered in the
scope of the ESIA studies.

AECOM
29/579
Mersinli Wind Power Plant Project

2.3.2 International Finance Corporation Performance Standards and Environmental
Health and Safety Guidelines

2.3.2.1. Performance Standards

IFC's Sustainability Framework (2012) includes the Performance Standards and all investment and advisory
clients whose projects go through IFC's initial credit review process are expected to meet these standards.

IFC Performance Standards on Environmental and Social Sustainability (2012) are;
PS 1: Assessment and Management of Environmental and Social Risks and Impacts

PS 1 establishes the importance of integrated assessment to identify the environmental and social impacts, risks
and opportunities of the Project; also for effective community engagement through disclosure. Objectives of PS 1
are:

. To identify and evaluate environmental and social risks and impacts of the Project.

. To adopt a mitigation hierarchy to anticipate and avoid, or where avoidance is not possible, minimize, and,
where residual impacts remain, compensate/offset for risks and impacts to workers, Affected Communities,
and the environment.

. To promote improved environmental and social performance of clients through the effective use of
management systems.

. To ensure that grievances from Affected Communities and external communications from other stakeholders
are responded to and managed appropriately.

. To promote and provide means for adequate engagement with Affected Communities throughout the project
cycle on issues that could potentially affect them and to ensure that relevant environmental and social
information is disclosed and disseminated.

PS 2: Labor and Working Conditions

PS 2 recognizes that the pursuit of economic growth through employment creation and income generation should
be accompanied by protection of the fundamental rights of workers. Objectives of PS 2 are:

. To promote the fair treatment, non-discrimination, and equal opportunity of workers.
. To establish, maintain, and improve the worker-management relationship.
. To promote compliance with national employment and labor laws.

. To protect workers, including vulnerable categories of workers such as children, migrant workers, workers
engaged by third parties, and workers in the client’s supply chain.

. To promote safe and healthy working conditions, and the health of workers.

¢ To avoid the use of forced labor.

PS 3: Resource Efficiency and Pollution Prevention

PS3 recognizes that increased economic activity and urbanization often generate increased levels of pollution to
air, water, and land, and consume finite resources in a manner that may threaten people and the environment at
the local, regional, and global levels. The objectives of PS 3 are:

. To avoid or minimize adverse impacts on human health and the environment by avoiding or minimizing
pollution from project activities.

. To promote more sustainable use of resources, including energy and water.

. To reduce project-related GHG emissions.

AECOM
30/579
Mersinli Wind Power Plant Project

PS 4: Community Health, Safety and Security

PS 4 recognizes that project activities, equipment and infrastructure can increase community exposure to risks
and impacts. The objectives of PS 4 are:

. To anticipate and avoid adverse impacts on the health and safety of the Affected Community during the
project life from both routine and non-routine circumstances.

. To ensure that the safeguarding of personnel and property is carried out in accordance with relevant human
rights principles and in a manner that avoids or minimizes risks to the Affected Communities.

PS 5: Land Acquisition and Involuntary Resettlement

PS 5 recognizes that project-related land acquisition and restrictions on land use can have adverse impacts on
communities and persons that use this land. Objectives of PS 5 are:

. To avoid, and when avoidance is not possible, minimize displacement by exploring alternative project
designs.

¢ To avoid forced eviction.

. To anticipate and avoid, or where avoidance is not possible, minimize adverse social and economic impacts
from land acquisition or restrictions on land use by (i) providing compensation for loss of assets at
replacement cost and (ii) ensuring that resettlement activities are implemented with appropriate disclosure
of information, consultation, and the informed participation of those affected.

. To improve, or restore, the livelihoods and standards of living of displaced persons.

. To improve living conditions among physically displaced persons through the provision of adequate housing
with security of tenure at resettlement sites.

PS 6: Biodiversity Conservation and Sustainable Management of Living Natural Resources

Performance Standard 6 recognizes that protecting and conserving biodiversity, maintaining ecosystem services,
and sustainably managing living natural resources are fundamental to sustainable development. The objectives
of PS6 are:

. To protect and conserve biodiversity
. To maintain the benefits from ecosystem services

. To promote the sustainable management of living natural resources through the adoption of practices which
integrate conservation needs and development priorities.

PS 7: Indigenous Peoples
PS 7 recognizes that indigenous people as social groups with identities that are distinct from mainstream groups
in national societies, are often among the most marginalized and vulnerable segments of the population and sets

objectives to anticipate and avoid adverse impacts of projects on them through ensuring appropriate
management and consultation principles.

PS 8: Cultural Heritage

Performance Standard 8 recognizes the importance of cultural heritage for current and future generations. The
objectives of PS8 are:

. To protect cultural heritage from the adverse impacts of project activities and support its preservation.

. To promote the equitable sharing of benefits from the use of cultural heritage.

AECOM
31/579
Mersinli Wind Power Plant Project

PS's from 2 to 8 establish objectives and requirements to avoid, minimize and where residual impacts remain, to
compensate for risks and impacts affective on workers, communities and the environment. PS 7 is not relevant to
the Project, since there are no indigenous people in Turkey. All other IFC PSs and related guidance notes will be
applicable to the Project thus have been considered in the scope of the ESIA studies.

2.3.2.2 Environmental Health and Safety Guidelines

IFC has in place a comprehensive set of Environmental Health and Safety Guidelines, aimed to provide a
technical information source for projects during appraisal activities. The guidelines include examples of Good
International Industry Practice (GIIP), as defined by PS 3. In the case project country regulations differ from the
provisions of related EHS guidelines, the more stringent of the standards are required to be complied with.

In addition to the General EHS Guidelines (April 2007) that provide multiple guidelines under subjects
“environment”, “occupational health and safety’, “community health and safety” and “construction and
decommissioning”, IFC also has in place the Industry Sector Guidelines. The Industry Sector Guidelines
described below are applicable to the Project.

Environmental Health and Safety Guidelines for Wind Energy (August 2015)

The EHS Guidelines for Wind Energy provides information on major, sector specific EHS issues associated with
onshore and offshore wind energy developments and recommends mitigation/management measures for these
impacts.

Environmental Health and Safety Guidelines for Electric Power Transmission and _ Distribution
(April 2007)

The EHS Guidelines for Electric Power Transmission and Distribution provides information on major, sector
specific EHS issues associated with power transmission between a generation facility and a substation located
within an electricity grid and power distribution from a substation to consumers located in residential, commercial,
and industrial areas.

2.3.3. Equator Principles III

The Equator Principles is a risk management framework, adopted by financial institutions, for determining,
assessing and managing environmental and social risk in projects. It is primarily intended to provide a minimum
standard for due diligence to support responsible risk decision-making. EP Ill (June 2013) comprises
10 principles:

e Principle 1: Review and Categorization

e Principle 2: Environmental and Social Assessment

¢ Principle 3: Applicable Environmental and Social Standards

« Principle 4: Environmental and Social Management System and Equator Principles Action Plan
« Principle 5: Stakeholder Engagement

e Principle 6: Grievance Mechanism

e Principle 7: Independent Review

e Principle 8: Covenants

e Principle 9: Independent Monitoring and Reporting

e Principle 10: Reporting and Transparency

AECOM
32/579
Mersinli Wind Power Plant Project

2.4 European Union (EU) Environmental Legislation

The EBRD, as a signatory to the European Principles for the Environment, is committed to promoting the
adoption of EU environmental principles, practices and substantive standards (as contained in EU secondary
legislation, for example, regulations, directives and decisions) by EBRD-financed projects, where these can be
applied at the project level, regardless of their geographical location. When host country regulations differ from
EU substantive environmental standards, projects will be expected to meet whichever is more stringent.

e EUEIA Directive 2011/92/EU

¢ EU Habitats Directive 92/43/EEC

e EU Birds Directive 2009/147/EC

e EU Environmental Noise Directive 2002/49/EC

¢ EU Waste Framework Directive 2008/98/EC

2.5 International Conventions and Protocols

Turkey has become party to a number of conventions and protocols to contribute to the management of
environmental resources, biodiversity and cultural heritage at global and regional scales. Relevant international
conventions and protocols on environment, biodiversity and cultural heritage as well as labor subjects are listed
below.

Environment, Biodiversity and Cultural Heritage
The international conventions and protocols related to the Project and to which Turkey is a party are listed below.

. International Convention on Wetlands of International Importance especially as Waterfowl Habitat
(RAMSAR Convention) enforced on December 21, 1975 and ratified by Turkey in 1994

. Bern Convention on the Conservation of European Wildlife and Natural Habitats enforced June 01, 1982
and ratified by Turkey in 1984

. Convention on the Protection of the World Cultural and Natural Heritage enforced on December 17, 1975
and ratified by Turkey on February 14, 1983

¢ — Convention on Biological Diversity enforced on December 29, 1993 and ratified by Turkey in 1996

. Convention on International Trade in Endangered Species of Wild Fauna and Flora enforced on July 01,
1975 and ratified by Turkey December 22, 1996

. European Landscape Convention enforced in 2000 and ratified by Turkey in 2003

. United Nations Framework Convention on Climate Change enforced on March 21, 1994 and ratified by
Turkey May 24, 2004

. Kyoto Protocol enforced on February 16, 2005 and ratified by Turkey on August 26, 2009

Turkey is not yet party to the following international conventions:
. The Convention on Environmental Impact Assessment in a Transboundary Context (Espoo)

. The UNECE Convention on Access to Information, Public Participation in Decision-making and Access to
Justice in Environmental Matters (Aarhus)

. European Convention on the Protection of the Archaeological Heritage

AECOM
33/579
Mersinli Wind Power Plant Project

Labor

In 1932, Turkey became a member of the International Labour Organization (ILO), a specialized United Nations
(UN) agency, which states its goals as “to promote rights at work, encourage decent employment opportunities,
enhance social protection and strengthen dialogue on work-related issues”. The country ratified 59 of ILO
conventions, of which 4 were later denounced (/LO website, www.ilo.org). Of these, conventions that are directly
related to the Project in terms of providing a general labor management framework are listed below:

. ILO Safety and Health in Construction Convention enforced on January 11, 1991 and ratified by Turkey on
March 23, 2015

. ILO Occupational Safety and Health Convention enforced on August 11, 1983 and ratified by Turkey on April
22, 2005

. ILO Worst Forms of Child Labor Convention enforced on November 19, 2000 and ratified by Turkey on
August 02, 2001

. ILO Forced Labor Convention enforced on May 01, 1932 and ratified by Turkey on October 30, 1998
. ILO Minimum Age Convention enforced on June 19, 1976 and ratified by Turkey on October 30, 1998

. ILO Freedom of Association and Protection of the Right to Organize Convention enforced on July 04, 1950
and ratified by Turkey July 12, 1993

. ILO Worker's Representatives Convention enforced on June 30, 1973 and ratified by Turkey on July 12,
1993

. ILO Human Resources Development Convention enforced on July 19, 1977 and ratified by Turkey on July
12, 1993

. ILO Employment Policy Convention enforced on July 15, 1966 and ratified by Turkey on December 13,
1977

. ILO Social Security Convention enforced on April 17, 1955 and ratified by Turkey on January 29, 1975
. ILO Equal Remuneration Convention enforced on May 23, 1953 and ratified by Turkey on July 19, 1967

. ILO Discrimination (Employment and Occupation) Convention enforced on June 15, 1960 and ratified by
Turkey on July 19, 1967

. ILO Abolition of Forced Labour Convention enforced on January 17, 1959 and ratified by Turkey on March
29, 1961

* ILO Right to Organize and Collective Bargaining Convention enforced on July 18, 1951 and ratified by
Turkey on January 23, 1952

2.6 Project Categorization

For the projects considered by IFls for financing, the process for the assessment of environmental and social
risks and impacts could range from full-scale ESIA to limited or focused assessments depending on the scale of
the project and significance of the risks and impacts.

IFC, as part of the review of environmental and social risks and impacts of a proposed investment, uses a
process of environmental and social categorization to reflect the magnitude of risks and impacts. The resulting
category also specifies IFC's institutional requirements for disclosure in accordance with IFC’s Access to
Information Policy. These categories, which are also adopted by Equator Principles III, are as follows:

. Category A: Business activities with potential significant adverse environmental or social risks and/or
impacts that are diverse, irreversible, or unprecedented.

. Category B: Business activities with potential limited adverse environmental or social risks and/or impacts
that are few in number, generally site-specific, largely reversible, and readily addressed through mitigation
measures.

. Category C: Business activities with minimal or no adverse environmental or social risks and/or impacts.

. Category Fl: Business activities involving investments in financial institutions (Fls) or through delivery
mechanisms involving financial intermediation (This category is further divided in 3 as FI-1, Fl-2, and FI-3).

AECOM
34/579
Mersinli Wind Power Plant Project

In IFC's Guidance Note 1 on the Assessment and Management of Environmental and Social Risks and Impacts,
it is further stated that “For certain projects, and particularly for greenfield investments and projects (including, but
not limited to, major expansion or transformation-conversion activities) involving specifically identified physical
elements, aspects and facilities that are likely to generate potentially significant adverse environmental and social
risks and impacts, the client should conduct a comprehensive full-scale ESIA”.

The EBRD also categorizes each project to determine the nature and level of environmental and social
investigations, information disclosure and stakeholder required. EBRD’s description of each category is as
follows:

. Category A: Projects that could result in potentially significant adverse future environmental and/or social
impacts which, at the time of categorization, cannot readily be identified or assessed, and which, therefore,
require a formalized and participatory environmental and social impact assessment process.

. Category B: Projects with potential adverse future environmental and/or social impacts that are typically
site-specific, and/or readily identified and addressed through mitigation measures.

. Category C: Projects that are likely to have minimal or no potential adverse future environmental and/or
social impacts, and can readily be addressed through limited environmental and social appraisal.

The EBRD also provides an indicative list for Category A projects in the scope of its Environmental and Social
Policy (2014), which includes “Large scale wind power installations for energy production (wind farms)” under
Item 22 of the list. Item 27 of the list separately includes the projects (including renewables) which are planned to
be carried out or are likely to have a perceptible impact on sensitive locations of international, national or regional
importance, even if the project category does not appear in this list. Such sensitive locations include, inter alia,
nature protected areas designated by national or international law, critical habitat or other ecosystems which
support priority biodiversity features, areas of archaeological or cultural significance, and areas of importance for
Indigenous Peoples or other vulnerable groups. EBRD, in accordance with its Public Information Policy
(May, 2014), specifically requires ESIAs on Category A (private sector) projects to be disclosed for a minimum of
60 calendar days.

In consideration of the given international environmental and social categorization approach and criteria of
Equator Principles, IFC and EBRD, Project's nature and scale and the fact that the Project is located within a Key
Biodiversity Area (KBA)', namely Boz Mountains KBA, Mersinli WPP has been assessed as “Category A” Project,
which is likely to include activities and components that are to be effectively managed to avoid or minimize
significant environmental and social impacts.

Key Biodiversity Areas (KBAs) are places of international importance for the conservation of biodiversity at the global level.
See Chapter 11 for the details of the KBA designation process and the involved parties.

AECOM
35/579
Mersinli Wind Power Plant Project

3. Project Description

This Chapter provides a detailed description of the Project; including main units, supporting infrastructure and
associated facilities to be constructed and operated within the Project Area. Additionally, background information
on the Project including status of relevant permits and licenses, Project schedule, machinery and equipment to
be used, workforce requirements, and the costs and applicable tariffs is also presented within this Chapter.

3.1 Project Overview

Located in Kemalpaga, Bayindir and Torbali districts of izmir province, the Mersinli Wind Power Plant (WPP)
Project (“Mersinli WPP Project” or “the Project”) will have a total installed capacity of 58.65 = 58.7 MWm (55.
MWe), which will be provided by a total of 17 wind turbines, each having a capacity of 3.45 MW. The Project
consists of land Preparation, Construction, Commissioning, Operation and Maintenance and Closure phases.
The main and associated facilities of the Project and their functions are provided below:

. 17 horizontal axis wind turbines (HAWT), which will generate around 180 GWh net electricity annually;

. Underground cable network, which will transmit the generated electricity from the wind turbines to the
substation;

. Substation, which will adjust the voltage of the generated electricity for transmission to the grid;
«Access Roads, which will provide access to the site and between the Project units;
. Administrative Building, which will house the control room, in addition to administrative and social facilities;

. Temporary facilities and sites that will be used during the construction phase (including mobilization sites,
contractor offices and compound areas, open stock area, top soil storage area, hazardous and non-
hazardous waste storage areas, etc.)

Grid connection of the Mersinli WPP will be provided through a 40-200 m connection line that will connect directly
to the existing 154 kV Energy Transmission Line (ETL) passing through the Project Area (1 new ETL pylon will be
required to be newly constructed). Thus, the Mersinli WPP Project does not include construction and operation of
a new ETL line. Key Project characteristics are summarized in Table 3-1.

Table 3-1. Summary of Key Project Characteristics

Information Explanation/Description
Number of turbines 17

Turbine type Vestas V126

Turbine capacity 3.45 MW

Total installed capacity of the WPP 58.7 MWm/55 MWe

Annual net electricity generation Approx.180 GWh

ETL connection 40-200 m line (A new ETL is not required, only one new lattice

tower will be erected under the existing ETL)

AECOM
36
Mersinli Wind Power Plant Project

3.2 Project Location

Mersinli WPP Project is located within the administrative borders of Kemalpasa, Torbali and Bayindir districts of
izmir province, at the localities of Gardakli Tepe, Kartal Tepe, Mersinli (Marmarig), Karlik Tepe and Akgam Tepe.
The License Area, designated by the Energy Market Regulatory Authority (EMRA) in the scope of Project's
Electricity Generation License provided on 5 July 2012, covers 1,650 ha.

License Area is located approximately 35 km (air distance) southeast of the izmir city centre. Main access to the
site is provided through the district centre of Kemalpasa, which is located in the north-west of the License Area.
From Kemalpasa district centre, Kemalpaga-Dagkizilca state road will be followed for about 10 km, which
diverges to east near Derekéy neighbourhood to provide access to an existing WPP, namely Fuat WPP that
operates in the north/north-east of the Mersinli WPP License Area. Fuat WPP'’s existing access road will be used
for about 10 km until the border of the License Area, where the main entrance of the Project will be located.
Alternatively, access can also be provided from the direction of Torbali district centre, which is located in the
southwest of the License Area. The Project Location Map and the Project Layout Map are presented in Figure 3-1
and Figure 3-2 respectively.

The site is generally mountainous, with a complex terrain and elevations ranging between 462 m and 953 m in
the Project License Area. The main ridge, where turbines are distributed on, lies in a general north-west/south-
east direction for approximately 6 km. The License Area consists mainly of lands registered as forest, while
private parcels used for agriculture are also located within the License Area. Within the License Area, footprints of
all Project units, including turbines, access roads and others, correspond to the lands registered as forest and no
private land is used. The total area to be affected by the Project (including turbine foundations, substation,
access roads and construction camp site), covers approximately 31 ha, which corresponds to 2% of the License
Area (1620.5 ha).

A number of settlements are situated in the surroundings of the License Area. The closest settlement to the
turbine locations is the Mersinli locality” of the Dernekli neighbourhood, which is located approximately 1 km
south-east of Turbine-17 (WTG 17). List of settlements and the distances to the closest turbine is presented
in Table 3-2.

Table 3-2. Settlements Closest to the Project Turbines

Settlement District Closest Approximate Direction of |—_ Population
Turbine (WTG) (Air) Distance of Settlement (TurkStat, 2016)
to the the Settlement with respect to
Settlement tothe Closest Turbine

Turbine (km)

Mersinli Locality of Dernekli Bayindir WTG 17 1.0 South-east 14"
neighbourhood*

Dagtekke neighbourhood Torbali WTG 16 16 South 169
Yesilkéy neighbourhood Kemalpasa WTG 01 19 North 167
Ginardibi neighbourhood Bayindir WTG 11 19 North-east 822
Cumali neighbourhood Kemalpasa WTG 01 24 North 212
Karaot neighbourhood Torbali WTG 01 24 West 282
Karakizlar neighbourhood Torbali WTG 03 25 South-west 395
Dernekli neighbourhood Bayindir WTG 17 28 North-east 166
Gékyaka neighbourhood Kemalpasa WTG 02 34 North 95
Derekéy neighbourhood Kemalpasa WTG 02 47 North 458

*Referred to as Marmarig Permaculture Village by the residents of the settlement.
“According to the information provided by the residents of Marmarig Permaculture Village.

? Mersinli was a hamlet of Dernekli neighborhood, which was abandoned more than 20 years ago. The area has been resided
by Marmari¢ Permaculture Community, whose first members have moved to the area in 2003 and established a Permaculture
Village, which is referred to as “Marmarig Permaculture Village” within this ESIA Report. Currently, there are 8 houses located
in the village.

AECOM
37
Mersinli Wind Power Plant Project

‘This document has been prepared by AECOM for the sole use of the Client and in accordance wih generally accepted consultancy principles, the budget for fees and the terms of reference agreed between AECOM and the Cilent.

‘Any information provided by third pares and referred to herein has not been checked or verified by AECOM, unless otherwise expressly stated n the document. No tid party may rely upon this Gocument without the prior and express writen agreement of AECOM.

26 a a 7 ar 27

(Gaon)
aruhanli

Koldere

Manisa

urgutiy
@a- 30a),

Kemalpaga

Bayindir

Hanen

ato voe]

Kogarhi
davutiar

AaNCaKUDOZ:

Ansizca

(SORE) ey”

Mkaaklidere

Kemalpasa

Armutiu

Raynaklar

Bagyurdu

28 28

Abmetli

Ankara,
b

Odémis a

Kaymake:

akent

Aydin

Alexandria

Torgutlu De|

Halilbeyli

LEGEND

TURKEY.

4241000

4240000

Mersinli WPP License Area

Turbines of Mersinli WPP.

Masts:

4239000

Dérekéy Yenikurudere g
Fa
Dagkizilca 8 Ter WP Powe Pt
: 8 eee PE

Ayrancilar Karakuyt

= Laver SiS
f ~~

x" Canlikoy
Torbali se Cirpi

5 kOy,
Caytiass Haskoy

214

Document Name : 625305_Mesinli_ESIA_Project_Location

Bayindir
Yakacck

Hanemcneiftliat

=

538000” 539000540000 541000

542000” 543000544000” 545000 546000” 547000

4236000

4234000 4235000

Figure 3-1. Project Location Map

AECOM
38
Mersinli Wind Power Plant Project

539086

4239617

4238117

4236617

4235117

539086

540586

542086

This document fas been prepared by AECOM forthe sole use ofthe Cent and in accordance with generally accepted consultancy principles, the budget for fees andthe terms of reference agreed between AECOM and the Client.
‘Any information provided by third parties and refered to herein has not been checked or verted by AECOM, unless ctherwise expressly stated in the document. No third party may rely pen this document without the prior and express writen agreement of AECOM.

545086

545086

546586

LEGEND

@® Turbines

Masts

4239617

HB Access Roads

Substation & Administrative
Building

Construction Camp Area
"> Mersinli WPP License Area
—— Fuat WPP ETL

@ Settlements

e
8
g
ms,
A=COM
ToT era WP Wind Power nt)
SFE Saeed everson

4233617

Document Name

25305_Mersinli_ESIA_Project_Layout

Figure 3-2. Project Layout

Mersinli Wind Power Plant Project

In the surroundings of the Mersinli WPP License Area, there are other existing WPP projects. As mentioned
above, Fuat WPP (33 MW; 10 turbines), which is operating in the north/north-east of the License Area since
2015, is the closest project to Mersinli WPP. Closest distance between the turbines of the Mersinli WPP and
Fuat WPP is around 3.5 km (air distance). The 154 kV ETL of the Fuat WPP is crossing the Mersinli WPP.
License Area (between Turbine-4 and Turbine-5). Karabel WPP (3 MW; 1 turbine), which is in operation since
2016, is located around 7.5 km northwest (air distance) and Ege WPP (9.2 MW; 4 turbines), which is in operation
since 2015, is located around 20 km north-east (air distance) of the Mersinli WPP Project. WPP projects
concentrated in the Karaburun and Gesme peninsulas (which are important touristic area in izmir province) are
located around 80-100 km (air distance) in the west/north-west of the Mersinli WPP License Area. No other
industrial facilities are located in the close vicinity of the License Area.

Photographs showing the existing conditions of the Project Area are provided in Figure 3-3.

Looking towards the location of Turbines 1-4 from North-east Looking towards the location of
(from the Main Access Road) Substation from North-east
(Overhead Lines of Existing 154 kV Fuat WPP ETL are seen)

Connection Location to the : ‘Substation Location
Existing 154 kV Fuat WPP ETL (west of the Substation)

Figure 3-3. Project Area Photographs

AECOM
40
Mersinli Wind Power Plant Project

3.3 Project Company

Alcazar Energy (“AE”) through the Project Company, as defined below, is planning to construct and operate the
Mersinli Wind Power Plant Project (“Mersinli WPP Project”, the “Project”), in izmir province, within the
administrative borders of Kemalpasa, Torbali and Bayindir districts, Gardakli Tepe, Kartal Tepe, Mersinli, Karlik
Tepe and Akgam Tepe localities. At the national tender stage conducted for the wind power projects in 2007, the
previous Project owner established a project company, namely Yander Elektrik Muh. Mus. Ins. Tur. ve Tic. A.S.
(“Yander Elektrik” or the “Project Company”), for the development of the Project. In May 2017, AE, through a
wholly owned subsidiary, acquired 100% of the shares of Yander Elektrik and is now the sole owner of the
Project.

AE is an independent developer and power producer focused on mid-market renewable energy generation
across the Middle East, Turkey and Africa (META) region. AE was formed in early 2014 and is positioned to
capitalise on the region's shift towards renewable energy as it has become a competitive source of power
generation below grid parity.

AE's role is the origination, development, structuring, acquisition and operation of renewable energy projects with
a focus on the on-shore wind technologies and photovoltaic solar power plants. In this respect, AE targets
emerging economies which have attractive underlying market fundamentals and developed regulatory
frameworks.

In 2015, International Finance Corporation (IFC), a member of the World Bank Group and the largest global
development institution focused exclusively on the private sector in developing countries, has made an equity
investment in Alcazar Energy and become a sponsor of AE to support development of a series of wind and solar
energy projects in the META region.

As of 2017, AE leadership team, which incorporates fully resourced Business Development, Investment, Project
Finance, Delivery and Operations teams, has financed and developed over 100 power transactions, across 27
countries with a combined power capacity in excess of 41 GW, of which 11 GW is in renewable energy. This
includes development of the first utility-scale wind and solar plants in the Middle East and the development of the
largest solar plant in the META region.

3.4 Project Background

The Project Company (Yander Elektrik), as the Project SPV, was founded by the former project owner in 2007. In
the scope of the national tender process conducted for the wind energy developments in Turkey, the Project
Company was awarded with a 55 MW capacity for connecting to the national grid in 2011. Afterwards, starting
from 2012, meteorological measurements were conducted for 2 years at the two meteorological masts installed
within the License Area. Afterwards, legal requirements under the scope of applicable Turkish legislation were
fulfilled (i.e. Electricity Generation License obtained from EMRA, EIA Decisions obtained from the MoEU in line
with the then-current EIA Regulation). The ESIA studies have started in 2017, after the acquisition of the Project
Company by Alcazar Energy. Figure 3-4 summarises the key Project milestones achieved to date.

AECOM
41
Mersinli Wind Power Plant Project

+ The Project Company was established.
2007

+ Early Project development works Started.

+ Project Company was awarded with a grid connection capacity of 55 MWe through the national wind energy
PORE tender process.

+2 meteorology masts were commissioned at the southem part of the Project Area.

+ Electricity Generation License was obtained from EMRA.

+ "EIA is not Required" Decision was obtained from the MoEU (in accordance with the then-current EIA
Regulation).

*"EIA is not Required” Decision was revised due to change in Project layout obtained from the MoEU (in
PYYPI accordance with the then-current EIA Regulation).

+ EIA Positive Decision was obtained (for 22 turbines; 55 MWm/55 MWe installed capacity) in accordance with
PUnGe tne EIA Regulation in force.

7 Alcazar Energy acquired (100%) of the Project Company.
+ Validity of EIA Positive Decision was confirmed for current Project Layout

+ Amendment process for the EMRA License based on current Project layout has started.

+ AECOM has been commissioned to undertake ESIA studies for the current Project.

+ A new meteorology mast has been commissioned at the northem part of the Project Area.

Figure 3-4. Key Project Milestones

3.5 Project Components

Information on the permanent components of the Mersinli WPP, including the wind turbines, substation,
administrative building and the site access roads, and the temporary facilities to be used during the land
preparation and construction phase only is provided in the following sections. Layout of the Project components.
is shown on the map previously provided in Figure 3-2.

3.5.1. Wind Turbines

The working principle of a wind turbine is capturing a percentage of the kinetic energy of wind by spinning rotors
and thus converting it to mechanical energy and finally converting the mechanical energy to electrical energy via
a generator. Therefore, cost effective conversion of kinetic wind energy to electrical energy is the aim of any wind
turbine design.

For modern wind turbines, approximate wind speeds of 3 to 4 m/s (10.8 to 14.4 km/hr), called the cut-in speed, is
required to rotate the blades for initiation of energy generation. The wind energy a turbine can extract increases
proportional to the cube of wind speed. However, a wind turbine cannot make use of %100 of the available wind
energy. The maximum power generation is reached at wind speeds of approximately 12 m/sec (43 km/hr), called
the rated speed of a turbine. When the available winds exceed the rated speed, the energy generation output
remains the same until an approximate wind speed of 25 m/s (90 km/hr), which is called the cut-out speed of a
turbine, is reached. At this point, the system shuts down to avoid any damage that may be caused by stress
(IPCC, 2011; IFC, 2015).

Main components of a modern (HAWT) are presented in the illustration in Figure 3-5. The three blade-upwind
rotor seen in the figure prevents the turbine from blocking the wind and is designed to decrease aerodynamic
noise. These blades are attached to a hub, a main shaft and optionally a gearbox to adjust the revolutions per
minute (RPM) to the turbine’s generator operating levels. The containment component of the turbine, namely the
nacelle, houses the shaft, the gearbox, the generator, transformer, switchgear and the control system. The
Nacelle is mounted on a steel, cylindrical tower with a height predetermined based on wind assessments
conducted for a specific site (IPCC, 2011; IFC, 2015).

AECOM
42
Mersinli Wind Power Plant Project

Rotor blade
Nacelle with u Rotor
gearbox and Blades diameter
Wind generator Rotation area
direction Wind of blades
direction
Hub
~
; Low-speed
pitcn > gf Shan
Hub Gear
height box Anemometer
Rotor > Generator
we Controller
Wind
direction Brake 4
B n Yaw
drive Wind
5 vere Transformer
High-speed
Blades Yaw piel
motor
Nacelle
Tower
Yaw

Figure 3-5. Horizontal Wind Axis Turbine Components (US Department of Energy, Argonne National

Laboratory, 2010)

For the Project, the Project Company selected V126-3.45 MW turbines, a model specifically designed to operate
on medium wind sites by Vestas Wind Systems A/S. In Turkey, the V126 turbine model has been used in
5 different projects (as of Q1 2017) having a total installed capacity of more than 280 MW. According to the
Energy Assessment conducted by DNV-GL for Mersinli WPP (2017), the hub height for all of the turbines will be
87 m. Technical specifications for the turbine model, which has noise isolation and ability to decrease load,
control rotation, optimize voltage and regulate power, are presented in Table 3-3. Transformers will be inside the

turbines.

Table 3-3. Technical Specifications of the Turbine Model to be Used

Item

Operational Data

Specific:

Rated power 3,450 kW
Cut.in wind speed 3mis
Cut-out wind speed 22.5 mis
Re cut-in wind speed 20.5 mis
Wind class IEC IA

Standard operating temperature range

from -20 °C to +45 °C with de-rating above 30 °C

Rotor

Rotor diameter

126.0 m

Aerodynamic brakes

Full feathering

Electrical
Frequency 50-60 Hz
Converter Full scale
Gearbox

AECOM
43

Mersinli Wind Power Plant Project

Item Specification

Type Two planetary stages and one helical stage
Tower

Hub height 87.0 m

Nacelle Dimensions

Height for transport 3.4m
Height installed (incl. Cooler Top) 6.9m
Length 12.8m
Width 4.2m

Hub Dimensions

Max. transport height 3.8m
Max. transport width 3.8m
Max. transport length 55m

Blade Dimensions

Length 61.66 m

Max. chord 4m

Standard turbine foundation designs provided by the turbine suppliers are presented in Figure 3-6 and Figure
3-7. Accordingly, foundation diameters would range between 19 m and 23 m, and depth of the foundations would
be around 3 m. Final design will be based on the results of geotechnical surveys to be conducted prior to
construction phase. Crane pads will be established on turbine locations to enable erection and assembly of
turbine components during the construction phase and maintenance activities during the operation phase. Around
the turbines, a clearance area (where the vegetation and trees/brushes will be cleared and regrowth will not be
allowed) of around 100 m will be provided.

AECOM
44
Mersinli Wind Power Plant Project

SGeoundlevel: 0.000

0.295 0.31 -1.56

Groundwater Levels 0.000

050,

Zu
ere)

540

Foundation side view:

20700

aig. Axis

| Possinte

Cross_ section:

Catt ech
fay uc
¢
Blinding toe
see site sci 2.000
ee

Cole joint with rough surface

Outlet ares
i

Nain Axis

“eA

200

within the oulet area

Se |

\) Foundation top view:

Max. tube height, above too of concrete level:
25nm (see description, 017-5653). Precautions

fo be taken to orevent damage of HV=cables (e.g

‘during {ube cultingh and to prevent concrete 7
wate? Intrusion info tubes.

‘Topview: Piping detail at the pedestal
AL cable outlets must be aligned with the Nain Axis

igh pressure water jet
‘leaning before. grouting

Detail of radial reinforcement

at ihe bottom tlange

Detail of pacestal reintorcerent
Pes. 9.1 15 bound fo pos. 2.4

Detail A
p

5h

Cross, section:
ery
15

‘igure 3-6. Typical Foundation Design for Groundwater Level at Terrain Level

AECOM

45
Mersinli Wind Power Plant Project

Groundlevel: 0.000 0.295 0:36 1.66 Groundwater level: -2:360

Cross_section
ce
Cable trench

Foundation side view:

cable Layout

‘axis
I

Detail of radial reinforcement
ab Ihe bottom flange

Possiate

four ton

Detail oF pedestal reinforcenent

tiphoesaee water ft ots in with righ sae sh of wea, een
tie tet ay
beta A
CASS.
292% 563
- 6)
h Ye YL 7
(2) 105 |
;
RB i
=
|
B = n
beta A
—
Foundation top view: | | | | 7 7 : q - - 7 Ir
q ost @

23e  Ma e  rta INE

Ee ey eye ALOT,

tt et ca pryel aoa of tangs

water intrusion info ‘tubes. sean

Cross ston
20 be
- 8 &8 ge 38
Tooview. Pinna deta at the neestal 8 g& & és
Alle cites ust De aed wih the Man Axis

within the outlet area

Figure 3-7. Typical Foundation Design for Groundwater Level at Foundation Level

AECOM
46

Mersinli Wind Power Plant Project

Locations of turbines including their elevations and coordinates are listed in Table 3-4.

Table 3-4. Turbine Coordinates

Coordinates

Turbine Elevation (m)
x Y

11 877.8 27.461471 38.297159
T2 893.4 27.464797 38.296777
13 923.8 27466353 38.293454
14 822.7 27.47186 38.294432
15 793.4 27.47908 38.293321
T6 732.7 27.482013 38.292444
7 760.8 27.485023 38.291017
T8 783.0 27.487972 38.289139
T9 860.1 27.491759 38.287681
110 843.1 27.492585 38.284776
1 792.5 27.495987 38.283995
112 776.6 27.496833 38.280558
113 759.9 27.498588 38.276441
114 775.1 27.499897 38.27393
115 849.5 27.506254 38.264169
116 848.6 27.511128 38.264734
117 826.0 27.514424 38.263728

3.5.2 Access Roads

Main access to the Mersinli WPP site will be provided by using Fuat WPP’s existing access road. This stabilised
road is around 12 km and was built for the construction and maintenance of the Fuat WPP. The road will be well-
maintained and/or improved based on results of the further surveys to be conducted prior to the start of
construction phase. Main entrance of the Mersinli WPP site will be on the main access road around 1.2 km north
of Turbine-9.

Internal site access roads to be built in the scope of Mersinli WPP Project will include the internal roads that will
provide access between turbine locations and substation site. According to the current design, internal site
access roads will have a total length of around 11.7 km, which will mainly follow the existing forest roads and fire
breakers where possible. Of the total length, 5.2 km is anticipated to be new roads. The remaining 7.2 km will
consist of existing forest roads, which will be improved to the road standards required by the Project. Final design
of the roads will be done based on the results of further surveys to be conducted prior to the start of construction
phase.

Typical cross-section and pavement structure for the site access roads are provided in Figure 3-8 and Figure 3-9,
respectively. The effective width of the site access roads will be 6 m. Fill material to be required for the
constitution of the pavement structure will be provided from local suppliers to be identified prior to start of relevant
activities. Trenches will be excavated in parallel to the access roads or using the existing fire-breakers, to lay the
underground cables to be used for transmission of energy from the turbine locations to the substation site.

AECOM
47
Mersinli Wind Power Plant Project

Bitkiseltoprak co gutace
Topsoil resi Zain | SOM
45 300 300 + 45 50
Hendok Hudut Diegi
Trench Demarcation Post 2% 2%
a : 3 4
2 I 2
1
a : s
1 a yen Bont 1
i Waming Tape 410 cm hratas / Crushed rock (0-30 mm)
Fiber opt ve en kablosu 20 cm krmatas / Crushed rock (0-60 mm)
d Fiber ope ané MV cable Sikstims zemin  Compacted Ground (min. CBR=7)
(CU toprakiama borusu
GU tore earth conductor 400 mm kum yatak
Dol FilMateriat 100mm send bedding and suround

Figure 3-8. Typical Cross-section for Site Access Roads

ETL LE 10 cm Crushed rock (0-30 mm)

Y
20 cm Crushed rock (0-60 mm)

Figure 3-9. Pavement Structure for Site Access Roads

3.5.3. Underground Cable Network

The energy to be generated by the wind turbines will be relayed to the substation via the underground cable
network (medium voltage-MV- collector system). The 33 kV MV collector system will include four circuits as listed
below:

¢ = Circuit 1: WTG 1 to 4

¢ = Circuit 2: WTG 5 to 8

¢ = Circuit 3: WTG 9 to 13
° Circuit 4: WTG 14 to 17

Underground cables will be placed in trenches to be excavated in parallel to the site access roads to avoid
additional land disturbance, environmental impacts and costs. As an exception, trenches to be excavated for
Turbin-8 and Turbine-9 will use the fire breaker route due to topographical conditions. The length of the trenches
to be excavated is estimated to be around 10 km.

A total of 50.7 km, 33 kV aluminium cables will be laid inside the trenches to be excavated in parallel to the
access road routes. In addition to MV cables, these trenches will also accommodate fibre optic cables to be used
in the scope of Project communication purposes. A photograph showing the cable trenches excavated in a similar
project is given in Figure 3-10.

AECOM
48
Mersinli Wind Power Plant Project

Figure 3-10. Example Photograph Showing Cable Trenches Opened in a Similar Project

Drawings showing typical cross-section alternatives for the trenches are provided in Figure 3-11. As can be seen
the cables will be directly buried in 80 cm depth trenches (shown as Type 1 to 4 in Figure 3-11), except in the
road crossings where they will be laid inside 150 mm diameter pipes installed at 1 meter of depth and protected
by concrete (shown as Road 1 to 4 in Figure 3-11). Number of cables (3 per circuit) to be put in trenches will
change at different turbine locations, resulting in changing trench widths. The width of the trenches will change
between 350 mm to 1,100 mm (550 mm to 1,300 mm at road crossings) (see Table 3-5).

Table 3-5. Dimensions for Alternative Trench Types

Trench Type Trench Dimensions Total Length of Trench
Corresponding to the
Depth (mm) Width (mm) Specific Trench Type (m)
Type-1/Road-1 800-1,000 350-550 5,000
Type-2/Road-2 800-1,000 600-800 3,000
Type-3/Road-3 800-1,000 850-1,050 1,500
Type-4/Road-4 800-1,000 1,100-1,300 500
AECOM

49
Mersinli Wind Power Plant Project

access R040 acessn040
mrcooe) rh eae a ree ance om
Es ae me =
a ia og hal
|(POUETILEN) |(POUETLEN) | (POLIETILEN) |(POUETILEN)
sone RoR sare rew aera w
eer ea Be ea
CONCRATE (C20) | [CONCRATE (C20)] [CONCRATE (C20)| [CONCRATE (C20)|
[s100 PIPE FoR F/0| [$100 PRE FOR F/O] [6100 PIPE FOR F/O] [#100 PIE FOR F/O]
ae Fa ee FA
{GROUNDING CONDUCTOR ]
ONE CONTR [GROUNDING CONDUCTOR] [GROUNDING CONDUCTOR] [GROUNDING CONDUCTOR]
_| (Eee we 2 ea oe : amc or ence oe
TYPE-1 TYPE-2 22 TYPE-3 Ex TYPE-4 ee
TT rae TE Ta TA rT
(POUETILEN) |(POUETILEN) |(POLIEMILEN)

[GROUNDNG CONDUCTOR]

ceaONG COTTA

al Cross-section Drawings for Cable Trench Alternatives

AECOM

Mersinli Wind Power Plant Project

3.5.4 Substation

The Project's substation will be located at the eastern side (adjacent) of the existing ETL of the Fuat WPP. At the
substation, a high voltage switchyard (33/154 kV) will serve the adjustment of voltage level of the generated
energy before connection to the national grid. At this site, there will be an administrative building where the
control centre will be located. Control centre will include necessary supervisory control and data acquisition
(SCADA) systems, telecommunication cabinets and closed-circuit television (CCTV), which will allow real time
monitoring, optimisation and management of the power plant. The administrative building will also house the
offices and social facilities to be used by the operation personnel. Material and waste storage areas and a
parking area will also be located at the substation site. General layout of the substation area is presented in
Figure 3-12. The operation and maintenance of the substation will be under the responsibility of the Project
Company during the operation phase.

Waste Disposals

33/154 KV Transformer HY Switehyard

Control Centre

Figure 3-12. General Layout for a Similar Substation Site

3.5.5 Energy Transmission Line (ETL) Connection

The high voltage ETL (154 kV) of the existing Fuat WPP, which is operating in the north/north-east of the License
Area, is crossing the License Area between Turbine-4 and Turbine-5. As a result of the optimised design, the
Mersinli WPP Project will not include construction and operation of a new ETL and the grid connection of the
power plant will be provided by a 40-200 m line that will connect to the existing ETL of the Fuat WPP, which ends
up at the Isiklar and Tire Transformer Stations.

In order to connect to the existing ETL of the Fuat WPP, a new ETL pylon will be constructed by the Project
Company at the western side of the substation, as illustrated in Figure 3-13. The pylon located right in the south
of the newly planned pylon would be decommissioned, as it will not provide any supporting function once the new
pylon is constructed. The final design of the connection will be subject to approval of TEIAS as owner of the ETL.
In exchange for royalty fee to be paid periodically, Connection and System Usage Agreements will be signed
between the Project Company and the Turkish Electricity Transmission Company (TEIAS), which is the authority
responsible from the operation and maintenance of the high voltage ETLs in Turkey (including Fuat WPP ETL).
These agreements will be valid for the operational lifetime of the Project.

AECOM
51
Mersinli Wind Power Plant Project

Figure 3-13. Illustration of Project’s ETL Connection

3.5.6 Temporary (Construction) Facilities
Temporary facilities to be used during the construction phase are described in the following sections.

3.5.6.1. Construction Camp Site

A Construction Camp Site is planned to be located adjacent to north of the access road between WTG-6 and
WTG-7. The site will accommodate the turbine supplier's site (Vestas Site) and the construction (Balance of
Plant-BoP) contractor's site (BoP site). At the Vestas Site, there will be offices, toilets, outdoor storage area and
hazard waste storage area. At the BoP site, there will be: contractor's office, Project Company's office, a meeting
room, canteen, toilets, security a guardhouse, an outdoor storage area and hazardous waste storage area. The
construction Camp Site will function as a general mobilisation site for construction and it will be a temporary
facility that is to be removed upon the completion of construction. General layout of the Construction Camp Site is
provided in Figure 3-14.

It should be noted that there will be no on-site accommodation during the construction or operation phases.
Employment from the local will be maximized to the extent possible and workers employed from other regions will
accommodate at close settlements and transported to the site by Company cars.

3.5.6.2 Top Soil Storage Areas

Top soil to be stripped from the footprint of permanent Project units will be stored at designated top soil storage
areas before being reused for rehabilitation works to be conducted following the completion of construction. Due
to topographical conditions and challenges of the Project Area, separate top soil storage areas will be designated
to serve a few areas.

AECOM
52
Mersinli Wind Power Plant Project

; pal ip
Vestas Site | BoP Site fy BOG BEE 8
VESTAS SITE COMPOUND AREA 4 cs eas q (] a BT)

__| ia EI)

Container

Main toots Conntiner

Figure 3-14. General Layout for the Construction Camp Site

3.6 Project Activities

Information on the Project development and planning studies conducted for the Mersinli WPP Project so far has
been previously provided in Section 3.4. Land preparation, construction and operation activities to be conducted
in the future phases of the Project are described in the following sections.

All financially feasible and cost-effective measures will be taken to minimise consumption and improving
efficiency in use of energy, water and other resources and material inputs as well as for recovering and re-
utilising water materials in all phases of the Project. In a similar manner, all related pollution prevention and
control techniques will be implemented to avoid or minimise adverse impacts on human health and the
environment. In line with EBRD PR 3, techniques applied to Mersinli WPP Project will favor the prevention or
avoidance of risks and impacts over minimization and reduction in line with the mitigation hierarchy approach, as
well as Project GIIP.

3.6.1. Land Preparation and Construction Phase Activities

The activities to be conducted in the land preparation and construction phase will include the following:
. Site preparation,

* Construction of site access roads and internal roads,

¢ Excavation activities for turbine tower foundations,

. Preparation of crane pads at each wind turbine location,

. Transportation of the anchor cages,

¢ Construction of turbine/tower foundations,

. Transportation of turbine components including nacelles, hubs, blades and towers,

. On site assembly of the turbines,

. Construction of the substation (including the administrative building) and the ETL connection,
. Electrical works and installation of the control system,

. Connection to the system,

. Testing and commissioning, and

¢ Site re-instatement and restoration.

AECOM
53
Mersinli Wind Power Plant Project

Land preparation and construction activities are planned to be completed within 16 months including
commissioning. Turbine components, including turbine towers, blades, hubs and nacelles, will be transported by
Vestas and temporarily stored at the Project Area. A total of three routes will be used for turbine component
transport as summarized below:

. Hubs and nacelles will be manufactured in Denmark, shipped to Aliaga Bat! Seaport located in Aliaga
district of izmir province, and will be transported to the Project Area from there via the Menemen-izmir route.

. Blades will be manufactured at a plant in Menemen and will be transported to the Project Area via the same
road network that will be used for transportation of hubs and nacelles, except the Aliaga-Menemen road
section that connects the Aliaga Bati Port to Menemen.

. Towers will be manufactured at a plant located on the izmir-Canakkale Road, Zeytindag locality and will be
transported to the Project Area via a different road network that passes through Manisa province.

Earthworks phase will include land levelling and excavations, construction of access roads and excavation of
turbine foundations and underground cable line trenches. Foundations will be constructed in these excavations
for each turbine to be mounted on. The construction of the foundations will comprise of excavation of the hole
using a digger, outer form setting, rebar and anchor cage assembly, casting and finishing concrete, removing the
forms, backfilling, compacting and foundation site restoration.

A crane pad will be constructed at the base of each turbine location. Once the turbine foundations and crane
pads are completed, on-site assembly of the wind turbines will commence, with erection of turbine towers and
assembly of hub components and blades. Turbine erection will be performed in multiple stages, including;
erecting the tower in three sections, erecting the nacelle, assembling and erecting the rotor, connecting and
terminating the internal cables and inspecting and testing the electrical system prior to operation.

In parallel to these construction activities, the administrative building, the substation and the ETL will also be
constructed. As each turbine and Project unit's construction is completed, electrical works will be commenced
and the Mersinli WPP Project will be ready for commissioning and energy generation.

Estimated amount of the materials to be required during the construction activities is provided in Table 3-6.
Materials required for the construction are planned to be supplied from local providers. In this respect, concrete
will be supplied from the local licensed concrete plants. Aggregate will be supplied from the licensed borrow sites
operating in the region. Exact suppliers will be identified by the Project Company and the construction contractor
prior to the start of construction phase.

Table 3-6. Estimated Material Requirement for the Construction Activities

Material Amount
Fill/cover material* 100,000 m*
Concrete 10,000 m*
Steel 1,100,000 kg

“Based on the current data, it is estimated that around 20% of the fill/cover material would be provided from excavated soils
(amount of excavated materials is estimated to be around 815,000 m’). Exact amount of soil to be reused in fill/cover
operations will be determined based on the result of the final soil surveys to be conducted prior to start of construction
activities.

The construction machinery and equipment will use diesel as fuel. Fuel consumption is estimated to be about 5 It
per vehicle per hour (see Section 3.7 for the list of construction machinery and equipment planned to be used).

During the construction phase of the Project, various hazardous types of waste will be generated, which if not
managed properly may result in soil, surface water and groundwater contamination, as well as related personnel
and community health and safety issues. All generated waste oil will be collected in safe leak-proof containers
and it will be stored in the designated area located inside the Temporary Site. The storage space will have a
concrete surface and a proper secondary container to prevent potential spillages and leakages from reaching the
soil and groundwater. "Hazardous waste" labels will be placed on the containers, which also indicate the amount
of stored waste as well as the storage time of the waste. With all other waste, hazardous wastes will be managed
through the Waste Management Plan.

AECOM
Mersinli Wind Power Plant Project

3.6.2 Operation and Maintenance Activities

In line with the Energy Generation License provided by the Energy Market Regulatory Authority (EMRA) the
Project is licensed to generate electricity by using wind energy for 49 years starting from the date the License
was issued (5 July 2012).

The design lifetime of the wind turbines is at least 20 years, but in practice turbines may last longer with proper
maintenance. With a well-defined maintenance program, the following is aimed (US Department of Energy,
2015):

. Increase in efficiency and energy delivery
. Decrease in downtime (hours/year)

. Ensuring EHS and reducing risks

. Extending system lifetime

. Securing additional financing

. Compliance with manufacturer warranty

Therefore, the Project operation phase will also involve carefully planned, routine maintenance operations. The
maintenance activities will be conducted either periodically or as required and will consist of preventive
maintenance, corrective maintenance and monitoring, as described below (Andrawus, 2008; US Department of
Energy, 2015):

. Preventive Maintenance: Consists of routine checks, testing and maintenance to determine whether any
major maintenance work is required, in order to ensure corrective maintenance is kept to a minimum.
Preventive maintenance is planned, scheduled and its expenditure is budgeted.

. Corrective Maintenance: Corrective maintenance tasks can either be identified through routine preventive
maintenance, as a result of system shutdown triggered by the protective system or as a result of a failure of
a system component. Corrective maintenance tasks include response to issues that may stem from
degradation of component integrity/increase in wear and tear, human errors, design faults and operational
factors (i.e. over speeding, excessive vibration, loss of grid connection, etc.). Corrective maintenance is

unplanned, unscheduled and its expenditure is condition based.

. Monitoring: Consists of metering for revenue, alarms, diagnostics and condition monitoring.

In general, the Project's maintenance will include works such as multiple tasks of turbine components’
maintenance, brake adjustment and brake pad maintenance, lubrication, checking the security of fixings,
checking the security of cable terminations, generator overhaul, electrical components’ maintenance, control
equipment maintenance, access roads’ maintenance, maintenance of the area around turbines, etc. Oils,
solvents, paints for special tasks, etc. are likely to be used as necessary in the scope of operation and
maintenance operations.

Hazardous materials used potentially for daily operation and maintenance of plant components (e.g. turbines and
transformers) pose risk to personnel involved in handling of related hazardous materials such as oils and
lubricants, paint, hazardous liquid wastes, pesticides, etc., which will be managed through implementation of the
Waste Management Plan and Occupational Health and Safety Plan, in addition to measures presented in
Chapter 10 and Chapter 14 of the ESIA Report.

AECOM
55
Mersinli Wind Power Plant Project

3.7 Machinery and Equipment to be Used

Construction machinery and equipment planned to be used during the land preparation and construction phase is
listed in Table 3-7. Generators will be used for electricity supply during the construction phase.

Table 3-7. Construction Machinery and Equipment Planned to be Used during Land Preparation and
Construction Phase

Machinery/Equipment Maximum Number Planned to be Used

BoP Contractor

Buldozers 2
Excavators 6
Road Graders 2
Road roller 1
JCB 2
Trucks 8
Trailer 1
Sprinkler 1
Pickup trucks 5
Vans for staffs 2
Vestas

Main Crane (750 ton) 1
Nacelle Offload/Pre Installation Crane (300 ton) 1
Tower Offload/Aux. Crane (120 ton) 2
To install Crane (75 tonne cranes) 3
Trucks to carry Main Crane 3
To carry Material onsite (Forklift) 3
4 vehicles 4
Main Crane : 750 ton 1
Nacelle Offload/Pre Installation Crane (300 ton) 1
Tower Offload/Aux. Crane (120 ton) 2

3.8 Workforce Requirements

A total of 150 personnel will be employed during the construction phase, of which, 120 are projected to be
unskilled and 30 are projected to be skilled. On the other hand, the operation phase personnel requirement is
estimated as 14, which will consist of 4 unskilled and 10 skilled employees. The Project, to the extent possible,
will supply its workforce from local communities since multiple tasks such as cable laying, security, cleaning, etc.
would allow employment of local workforce. Contractors will be contractually required to maximise use of local
workforce in the Project. Project works are planned to be conducted in one shift that will consist of nine hours. In
case of necessity, additional shifts could be planned due to technical requirements (e.g. achieving suitable wind
speeds needed for turbine erection) during the construction stage.

AECOM
56
Mersinli Wind Power Plant Project

3.9 Project Traffic

The Project will cause traffic during the construction phase due to transportation of turbine components and other
system equipment. In this respect, hubs and nacelles will be manufactured abroad and shipped to Aliaga Bat!
Seaport. From the port, the trailer trucks will use the Aliaga-Menemen road, Menemen-izmir road, Anadolu
Avenue and Ankara Avenue in izmir and izmir-Kemalpaga road (i.e. extension of Ankara Avenue) until a junction
where they will turn south to smaller roads.

The smaller state roads and village roads to be used from this point on are Tasliyol Road, Torbali Avenue and
Kemalpasa-Dagkizilca Road. On this road, a junction will be used to enter the existing Fuat WPP Access Road,
which connects to the Mersinli WPP Project area passing from the north of Derekoy and Gokyaka
neighbourhoods. Blades will be manufactured at a plant in Menemen and will be transported to the site via the
same road network that will be used for transport of hubs and nacelles, starting from Menemen. Finally, towers
will be manufactured at a plant located on the Izmir-Canakkale Road, Zeytindag locality. The izmir-Ganakkale
Road will be used towards south to reach Yenigakran.

From this point, a network of smaller roads will be used to reach a junction located west of Manisa, on the Manisa
Menemen Road. The Manisa Menemen Road will be followed towards east and at north of Manisa, the vehicles
will enter the Manisa Ring Road and follow this road towards east to reach the Manisa Turgutlu Road. This road
eventually connects to izmir-Kemalpaga road (i.e. extension of Ankara Avenue). From here, the vehicles will go
towards west, until the junction where the vehicles will transit through the smaller state roads, the village roads
and Fuat WPP’s existing access roads to reach the Project Area. Estimated number of daily traffic movements for
each route is provided in Table 3-8.

Table 3-8. Estimated Daily Traffic Movements due to Project

Road Section Project Component Daily Number of Heavy
Vehicles due to the Project
(including round trip)

Aliaga to Kemalpasa To be used only for transport of Hubs and 4
Nacelles

Menemen to Kemalpasa To be used for transport of Blades 6

Zeytindag to Kemalpasa To be used for transport of towers 6

The Project will not involve any significant traffic movement during the operation phase. Only passenger cars or
pick-up vehicles will be used to ensure daily transportation of operation workforce (14 personnel) to the site
offices. No regular heavy vehicle movement will be required during the operation phase.

3.10 Water Use

The Project will not involve intense water use during the construction or operation phase. Water use during the
land preparation and construction phase of the Project will include drinking and utility water consumption by
Project personnel and workers and water to be required for dust suppression during earthworks. Water use
during the operation phase will be limited to the requirements of operation personnel. Daily water requirement per
person would be approximately 150 liters per person during the construction and operation phases. Water use for
dust suppression is anticipated to be maximum 10 m° per day during the construction phase. Further
quantification of total water use and wastewater generation is provided in Chapter 9. Utility water will be supplied
by means of tankers (from the nearby settlements). Drinking water requirements of the personnel will be supplied
as bottled water to be purchased from the local market.

AECOM
87
Mersinli Wind Power Plant Project

3.11

Permits, Licenses and Approvals

Permits, licenses and approval applicable to the Mersinli WPP Project are listed in Table 3-9.

Table 3-9. Relevant Permits, Licenses and Approvals

Permit

Energy Generation License

Related Authority/Entity
Energy Market Regulation Authority

Status/Remarks

Obtained on 5 July 2012; The license
covers 49 years of energy generation.
The Project Company has applied to the
EMRA for the amendment of existing
license based on the current layout,
which will be obtained prior to start of

construction.

EIA Positive Certificate for the Plant

Ministry of Environment and
Urbanization

Obtained on 18 July 2016;

Confirmation of validity of the existing
EIA Positive Certificate for the current

layout has been
1 November 2017

obtained on

ETL Connection and System Use
Approval

Turkish Electricity Transmission
Company

To be signed during the course of further

development

(connection agreement)

and before preliminary acceptance of

the — power
agreement)

plant (system

usage

Forestry Final Permit

Ministry of Forestry and Water Affairs,
General Directorate of Forestry

To be obtained prior to start of
construction

Zoning Plan Approval

Ministry of Environment and
Urbanization

To be obtained prior to start of
construction

Preliminary and Final Design Approval

Ministry of Energy and Natural
Resources

To be obtained prior to start of
construction

Building Permit

Metropolitan Municipality of Izmir
Municipality of Bayindir District
Municipality of Kemalpasa District
Municipality of Torbali District

To be obtained prior to start of
construction

Waste Disposal Agreements

Municipality/Licensed Disposal Firms

To be signed early construction phase

Wastewater Disposal Agreement

Municipality

To be signed early construction phase

Temporary Acceptance

Ministry of Energy and Natural
Resources

To be obtained prior to operation phase

Workplace Opening and Operating
Permit

Municipality/Governorate

To be obtained prior to operation phase

Waste Management Plan Approval

Provincial Directorate of Environment
and Urbanization

To be obtained early operation phase

AECOM

58
Mersinli Wind Power Plant Project

3.12 Project Schedule

The Project schedule for construction phase is provided in Figure 3-15.

Tasks

Months

1. Transport

1.1 Foundations

1.2. Nacelles and Hubs

1.3. Blades

1.4. Towers

1.5. Substation Equipment

2. Construction

2.1. Mobilization

2.2. Access roads and crane pads.

2.3. WTG Foundations

2.4. Substation civil works

3. Electrical Works

3.1. Trenches and Cabling

3.2. Substation

3.4. ETL

4. Turbine Installation

5. Start-up

5.1. WTGs Commissioning

5.3. Plant Testing and Commissioning

Figure 3-15. Project Construction Schedule

Before the start of construction works, topographical and soil surveys will be conducted on site and the civil and
electrical design of the Project will be finalized based on the findings of these surveys. Once the procurement is
done and the relevant permits and licenses required under national legislation are completed, transportation of
plant components and land preparation and construction works will start and progress in parallel. According to the
current schedule, land mobilization activities are planned to be initiated in Q2 2018, while the final schedule will

be determined following the completion of permits and licenses.

AECOM
59
Mersinli Wind Power Plant Project

4. Project Alternatives

The Turkish Energy Policy draws attention to concentrating on domestic resources for meeting the increasing
energy demands through use of resource diversity. The Strategic Plan (2015-2019) of the Ministry of Energy and
Natural Resources aims to encourage use of renewable energy potential in Turkish economy. With this regard,
following main goals are set by the National Renewable Energy Action Plan (Ministry of Energy and Natural
Resources, 2014):

. Increasing the share of renewable energy in general energy consumption to 20% by 2023;

* — Reaching total installed capacities of; 34,000 MW hydropower, 20,000 MW wind power, 1,000 MW
geothermal power, 5,000 MW solar power (photovoltaic and concentrated) and 1,000 MW biomass power.

The Ministry of Energy and Natural Resources states on its website that according to the Wind Energy Potential
Atlas of Turkey, the country’s wind energy potential is 48,000 MW and that only 5,751 MW of this is being utilized
as of the end of 2016. Therefore, wind energy emerges as a highly viable option for the country to achieve its
strategic energy goals.

The Law on the Utilization of Renewable Energy Sources for the purpose of generating energy, (Law No. 5346 of
10/05/2005) is the first Renewable Energy Law of Turkey, which was approved by the Turkish Parliament.
Following the promulgation of this Law, the Turkish Energy Market Regulatory Authority (EMRA) received more
than 750 WPP license applications with total capacity of 78,000 MW. To discern between the overlapping
applications that applied for the same substation capacity or location and develop a connection request
management mechanism, a regulatory framework has been developed allowing the Turkish Electricity
Distribution Company (TEIAS) to organize tenders (competitions) to identify which of the projects that applied for
a license will be awarded the said license and the capacities for these projects. First round of the tenders was
conducted for the applications made in November 2017 and a total capacity of 5,500 MW was distributed
between 149 different WPP projects. As a part of this process, Mersinli WPP Project was evaluated within the
7" Competition Package held in June 2011, together with 9 other high voltage projects with connection to
Aslanlar transformer centre. As a result, The Project Company was awarded with a 55 MW connection capacity
(Turkish Wind Energy Association, 2011). Further rounds of the WPP tenders were conducted in the subsequent
years on regional basis. Currently, tender processes (competitions) are governed by the “Regulation on
Competitions Regarding Preliminary License Applications Made for Installation of Energy Generation Facilities
Based on Wind and Solar Power. The last competition was held in June 2017 for wind energy. The provinces
covered by this last competition did not include Izmir province (Turkish Wind Energy Association website, 2017).

Consequently, Mersinli WPP is a licensed Project developed in line with the national energy policy of Turkey that
promotes energy generation based on renewable resources. In this Chapter, technology alternatives, site and
layout alternatives, energy generation alternatives, and energy transmission alternatives have been considered
for the Mersinli WPP Project. Additionally, no-project alternative has also been discussed in this section.

AECOM
60
Mersinli Wind Power Plant Project

41 Energy Generation Alternatives

Each energy generation technology has its own advantages and challenges in terms of construction and
operation aspects (including costs, availability and flexibility) and the management of potential environmental and
social impacts. As suggested by the illustrative comparison of the alternative energy generation technologies
provided in Figure 4-1, electricity generation based on wind energy is considered a green technology as far as
the water use, air emissions (including carbon dioxide) and waste generation are concerned as such impacts are
mainly limited to the construction phases of the WPP projects. On the other hand, land requirements of the WPPs
are considered relatively high, particularly due to the need of access roads and if necessary ETL construction.
The area covered by each turbine foundation is generally limited, while the total area requirements increase as
the capacity and the number of turbines in a project increases. In addition to the environment attributes covered
in the assessment provided in Figure 4-1, potential impacts of the WPP projects on local communities due to
visual changes, shadow-flicker and turbine noise, as well as on birds, bats and other fauna components, flora
species and habitats are particular social and environmental aspects that require proper assessment and
management in WPP projects.

Wind is a sustainable and domestic source of energy that contributes energy import dependency. Projects that
are developed with proper siting and effective management of the potential environmental and social impacts
identified through an appropriate impact assessment process would provide a beneficial alternative to harness
wind energy for meeting the growing energy demand of the Country.

Attribute Coal CoalwiGCS* NaturalGas_ Nuclear Hydro. Wind Biomass Geothermal

:
2

Construction Cost
New plant constuction cost for an equivalent
‘amount of generating capacity

Electricity Cost
Projected cost to produce electricity from a
new plant over its Ifetime

Land Use
Area required to support fuel supply and.
electricity generation

Water Requirements,
Amount of water required to generate
‘equivalent amount of electricity

C02 Emissions
Relative amount of COzemissions per unit of
electicily

Other air emissions.
Relative amount of air emissions other than
COnper unit of electricity

Waste Products.
Presence of cther significant waste products

Availability
Abily to generate electricity when needed

a a a OME )) @

Figure 4-1. Assessment of Relative Benefits and Impacts of Electricity Generation Technologies (Electric
Power Research Institute, 2016)

AECOM
61
Mersinli Wind Power Plant Project

4.2 Technology (Turbine) Alternatives

The two main types of turbines currently in use are the horizontal axis wind turbine (HAWT) and the vertical axis
wind turbine (VAWT). Of these, HAWTs are the most extensively used turbine type for large scale wind farm
developments, due to their various advantages such as high energy generation capacity, better efficiency,
adjustable tower length to capture large amounts of wind energy, variable pitch blade capacity, etc.

According to the national EIA of the Project, the first HAWT alternative considered was Goldwind’s GW 2.5 MW.
model. A total of 22 of these 2.5 MW turbines with 100 m hub height and 109 m rotor diameter were planned to
be installed. However following further feasibility studies and due to the restrictions considered in siting (detailed
below in Section 4.3), The Project Company decided on installation of 17 Vestas V126-3.45 MW model turbines;
each with a 3.45 MW capacity, 87 m hub height and 126 m rotor diameter. Considering the specifications for both
models, the former Goldwind model's tip height is approximately 154.5 m, whereas the tip height of the current
Vestas turbine is 150 m. As expected due to the fact that the increase in rotor diameter is compensated by the
decrease in hub height, the change in tip height is approximately 4.5 m less for the current design. Detailed
information on the Project turbine model opted for installation is presented in Chapter 3 of this ESIA Report.

4.3 Site and Layout Alternatives

The amount of available wind is the determining factor of potential maximum energy that can be generated on a
specific site since wind, as a resource, varies both geographically and temporarily. Consequently, detailed wind
speed and wind density analyses are required for site selection of a wind farm, meaning that a planned wind
power plant is site specific. For the Mersinli WPP Project, wind measurements were conducted by two
meteorological masts (MER1 and MER2) installed at the southern part of the site. In this respect, meteorology
data was recorded during the period from January 2012 to February 2014 and the potential of the site for wind
energy development has been confirmed. As part of the acquisition of the Project, a new meteorology mast was.
installed and commissioned in April 2017 to decrease uncertainty in horizontal extrapolation for wind turbines
located in northern area and verify the turbulence data measured at the former two masts (MER1 and MER2).

In an area having the proper wind potential for energy generation, another determining factor for the location of a
WPP is the grid connection capacities provided by transformer stations, as each transformer centre used for grid
connection of multiple power plants has a certain capacity.

Micrositing of turbine locations is highly important for the maximization/optimization of energy production and
minimization of environmental and social impacts (IPCC, 2011). In the scope of micrositing studies conducted for
the Mersinli WPP Project, mainly the following criteria have been taken into consideration to inform the selection
of final turbine locations:

« Legal restrictions such as buffer zones to be maintained within the license area, location of cultural heritage
sites, etc.;

«Technical criteria (geotechnical conditions, minimum distances between turbines provided by the turbine
supplier; existing routes of the forest roads and fire breakers to minimize access road construction, etc.);

« Social considerations including current land ownership status, locations of nearby settlements;

In consideration of these criteria/considerations, the Project was first planned with 22 turbines, each with an
installed capacity of 2.5 MW. However, following further feasibility studies, the number of turbines was decreased
to 17, whereas their installed capacity was increased to 3.45 MW. Therefore, the Project layout was also changed
to accommodate the 17 turbines in a way that optimizes the energy output and minimizes the impacts. It should
be noted that a buffer zone of 300 m has been considered from the outer border of the license area in line with
the requirements of the national legislation and no turbine has been placed within this buffer zone when siting the
turbines. A comparison of the former turbine layout considered in the national EIA Report (PROGED, 2015) and
the current turbine layout is presented in Figure 4-2, together with other sites taken into consideration during the
design process.

AECOM
62
Mersinli Wind Power Plant Project

EIA

Site

Building
Constru

4238505

4237005

© ; :
2 j : : ) See
2

§ ASS ce

This document has been prepared by AECOM for the sole use of the Client and in accordance with generally accepted consultancy principles, the budget for fees and the terms of reference agreed between AECOM and the Client
Any information provided by third parties and refered to herein has not been checked or verified by AECOM, unless otherwise expressly state inthe document. No third party may rely upon this document without the prior and express written agreement of AECOM, LEGEND
539129 540629 542129 543629 5451

-@- Fire Observation Tower

8
Hy © Settlements
§
@ Turbines
Turbine Locations on Local

First Degree Archeological

Access Roads

Substation & Administrative

ction Camp Area

——~ Fuat WPP ETL

ein WP (in Power Plt)

‘ear Enea?

FoR eny.625308

° Unis

539129 540629 542129 643629
Document Name : 625305_Mersinli_ESIA_Layout_with_Local_E1A_Turbine_Locations

Figure 4-2. Comparison of Layout Considered in the National EIA Report and the Current Layout

AECOM
63

Mersinli Wind Power Plant Project

The changes made in the layout to reduce the number of turbines have resulted in:

. Minimised land use requirements and biodiversity impacts owing to reduced number of turbines and
elimination of associated turbine access roads;

. Minimised visual impact as a result of elimination of 5 turbines, especially on Marmarig Permaculture Village
due to cancellation of 3 former turbines (T1, T2 and T3) located north of the settlement with the closest
turbine in 800 m distance (i.e. the closest turbine is now located 1 km north of the closest point of this
settlement) (see Figure 4-2).

. Reduced amount of earthworks and materials requirements;

. Reduced number of construction machinery/equipment to be operated, which minimize the amount of
greenhouse gas and air emissions and fuel consumption;

. Reduced number of traffic movements required for the transportation of turbines and other WPP
components.

In the scope of national EIA studies, a Forest Fire Observation Tower (Karlik) has been identified approximately
400 m east/north-east of the centre point (i.e. turbine tower) of Turbine-17 (see Figure 4-2). izmir Forest Regional
Directorate, in its official opinion on the national EIA Report, stated that the turbines are required to be located at
a distance of minimum 400 m to the Karlik Forest Fire Observation Tower. Accordingly, Turbine-1 of the former
EIA layout, has been eliminated from the design. A meeting was also held with the General Directorate of
Forestry, Department of Forest Fire Fighting, Electronics and Communications Branch and it was confirmed that
a minimum distance of 300 m is required between the tip of a turbine blade and the fire observation tower.
Considering the blade length of the turbine model to be used by the Project, namely the Vestas V126-3.45 MWm,
it was identified that at least 363 m is required between the centre point of Turbine-17 and the Fire Observation
Tower. Current design ensures that the distance is 400 m.

Similarly, a potential cultural heritage site has been identified northeast of Turbine-9, which is registered as a 1st
degree cultural heritage site (see Figure 4-2). Therefore, the Project Company designated this area as restricted
and designed the layout accordingly to ensure that none of the temporary or permanent Project units coincide
with this area.

The Project layout has been finalised to avoid impact on private lands used for agricultural purposes by the local
people. Locations of Turbine-11 and Turbine-12, which were initially coinciding with private lands, have been
revised. As a result, Turbine-11 was moved from its optimum position to the northeast and Turbine-12 was moved
from its optimum position to the north-northwest to avoid expropriation of private lands used for agricultural
purposes. Similarly, the design of the roads that will provide access to the revised turbine locations has also
avoided use of private lands. However, at the footprint of Turbine-12, which corresponds entirely to registered
forest lands, cherry plantation activities are conducted by illegal users (see Chapter 6 for detailed assessment).
These land users, together with their family members (who own another parcel at the south of the affected
parcels) also constructed a shed on the affected parcels, which is used during working at the plantation sites. As
part of the micrositing studies, the Project Company located the turbine foundation approximately 50 m northwest
of the turbine foundation. This siting avoided the asset from being physically affected by the construction works.
Socio-economic impacts on the land users associated with the construction and operation of Turbine-12 and
management measures proposed to mitigate identified impacts are further discussed in Chapter 13 and the
Livelihood Restoration and Compensation Framework (LCRFP) prepared for the Project.

Adrawing showing the former and current locations of these turbines is presented in Figure 4-3.

AECOM
64
Mersinli Wind Power Plant Project

P

ALTERNATIVE POINTS FOR T11 & T12

\Nokta No Y x
THN 542427.051 | 4237620.904
TZN 543502993 | 4237240.717

MH) PRIVATE_LANDS

[=] ALTERNATIVE_POINTS
GE OCDIAMETER_126

[=] TURBINE_POINTS

{-_) EXPROPRIATION_AREAS
() ALTERNATIVE_126

PREPARED BY

PARAMETRE
ENGINEERING & CONSULTANCY

Perpa Tic. Merk. B Blok Kat 12 No 2066
‘Sig ISTANBUL
Tel: 212 221 01 12 Fax 21222101 sParamectre|

Figure 4-3. Micrositing for Turbine-11 and Turbine-12

AECOM
65
Mersinli Wind Power Plant Project

44 Energy Assessments

Following the confirmation of the Vestas V126-3.45 MW model turbines and the 17 turbine layout, DNV GL was.
retained to conduct an analysis of the wind regime and energy production (DNV GL, 2017). In the analysis,
different operational configurations for the same layout and the same Vestas V126-3.45 MW model turbine were
considered and the alternative with around 180 GWh annual energy output and a net capacity factor of 34.8%,
was selected as the most viable option.

45 Energy Transmission Line Alternatives

According to a former “Connection Agreement” signed between the Project Company and TEIAS, the Project
ETL was first planned as a 3 km, 154 kV ETL, connecting to the existing ETL of Fuat WPP, which itself connects
to another ETL that provides the connection between Isiklar Transformer Station and Tire Transformer Station.
This ETL design was later revised to decrease the total length to 40-200 m, resulting in the following:

. Minimisation of impacts associated with the Project ETL, including land use requirements, loss of forest land
and other potential land use types along the ETL route, loss of habitats, bird/bat collision risk, fire risk,
electrocution risk, electromagnetic fields, traffic management impacts during construction phase, etc.;

. Minimisation of ETL related costs such as costs associated with land acquisition, construction costs, and
maintenance costs.

4.6 No Project Alternative

Mersinli WPP, as an energy generation Project based on renewable resources, will provide public benefits by
safeguarding the increasing energy demand of the country while reducing energy dependency. As with all energy
development projects, the Project will bring benefits that are to be maximized and challenges that are to be
managed properly, which would not occur if the Project is not realised. Potential economic, environmental and
social consequences of opting for the No Project Alternative, where it is assumed that the Project will not be
developed, would include the following:

. To meet the energy demand of the country, alternative type(s) of energy development projects would be
developed to supply around 180 GWh electricity annually. In case of a conventional thermal power plant of
the same energy yield, which is fired with fossil fuel, additional mitigation measures would be required to be
taken to manage environmental impacts in a sound and sustainable manner (land use, impacts on
biodiversity, air and greenhouse emissions, water supply and use, impacts due fuel extraction/supply,
waste/residue management, health and safety risks, etc.). If import fuel is used, no contribution would be
made to the limitation of foreign energy dependency.

. National benefits due to payment of royalties to state would not be gained (3.18 kr/ kWh per year).

. The Project will contribute to decreasing the annual carbon intensity of the country in each year it will
remain in operation. If the Project is not realized, an estimated amount of 100,000 tonnes of COz could not
be saved.

. In comparison with conventional energy generation projects (i.e. thermal power), employment opportunities
to be provided by the Project will be relatively limited, but still beneficial at the local-scale if local
employment is prioritized wherever possible. In this respect, Mersinli WPP Project is projected to provide
direct employment opportunities for a total of 150 workers (120 unskilled; 30 skilled) during the construction
phase and a total of 14 workers (4 unskilled; 10 skilled) during the operation phase and will ensure that the
maximum number of workers possible will be employed from the local communities. On the other hand, in
the case of No Project Alternative, socioeconomic benefits to be provided by the foreseen employment
levels would not be provided.

. The socioeconomic benefits such as indirect national and local scale economic benefits and subsequent
employment opportunities expected to be sourced from services/ materials procurement would also not be
achieved in the case of No Project Alternative. It should be noted that the Project will ensure that local
businesses will be selected to the extent possible for procurement of services/ materials.

AECOM
66
Mersinli Wind Power Plant Project

. Infrastructure development, emerging as another local scale indirect benefit that will be sourced through
Project infrastructure development activities would not be achieved. Potential community development
projects would also not be implemented.

. The Project's environmental and social impacts identified by this ESIA Report would not occur. However, as
described previously, wind is a renewable, clean and sustainable energy resource and the Project's limited
impacts will either be eliminated or scaled to a manageable level with the proposed mitigation measures
and management practices.

* The Project will be developed in compliance with EBRD Environmental and Social Policy (2014) and PRs
and IFC Sustainability Framework (2012) and PSs. In this sense, it will be a Project that can form an
example and benchmark for current and future businesses as well as environmental, social and health and
safety authorities. Therefore, the Project does not only have benefits in terms of economy, employment and
environment, but also in terms of EHS awareness at the local and national scales. In the case of No Project
Alternative, this opportunity would not be realized.

In the absence of the Project, the identified potential environmental and social impacts that are to be managed
properly throughout Project's life would not take place. However, above-mentioned benefits associated with the
Project would not be achieved either. Considering that the Project's environmental and social impacts will be
managed by the mitigation measures and management practices proposed by this ESIA study, the Environmental
and Social Management System and related environmental and social management plans, the Project's limited
environmental and social impacts are assessed to be manageable in a sustainable manner. Therefore, the No
Project Alternative is not evaluated as a viable alternative when the Project's potential benefits are considered.

AECOM
67
Mersinli Wind Power Plant Project

5. Impact Assessment Methodology

The methodology used for the characterization of potential environmental and social impacts of the
Mersinli WPP Project has been developed based on the methodologies described in the UK's applicable
government publications on Environmental Impact Assessment (Institute of Environmental management and
Assessment-IEMA, 2011: The State of Environmental Impact Assessment Practice in the UK; Highways Agency
205/08: Volume 11, Section 2 Environmental Impact Assessment and Handbook for Scoping Projects:
Environmental Impact Assessment), Scottish Natural Heritage’s (SNH) Handbook on Environmental Impact
Assessment (2013) and other available guidance documents on impact assessment (Canter, 1993, Standards
Association of Australia, 1999, etc.). In line with good ESIA practice, this methodology employs the prediction of
impacts by using quantitative or, where this is not applicable, qualitative methods and assigning significance of
impacts based mainly on professional judgement, especially when quantitative thresholds are not present for the
specific assessment subject.

Significance of environmental and social impacts is formulated as a function of the sensitivity/value/importance of
the receptor/resource and the overall magnitude of the Project's impact on that receptor/resource.
Sensitivity/value/importance of the receptor/resources is determined based on the baseline information available
for the Project in consideration of public interest, designations, legal requirements, acceptability, sustainability,
etc. The overall magnitude of impact, on the other hand, represents the degree of change and is influenced by a
number of different factors as listed below:

¢ Geographical extent (wide, local or restricted);

« Magnitude (high, medium or low; e.g. area size, how many trees, level of emission or noise, etc.);
« — Reversibility (long term reversible, short term reversible or irreversible);

¢ Duration (long term, middle term or short term);

. Frequency (continuous, intermittent or one-off).

The sensitivity/value/importance of the receptor/resource and the overall magnitude of the Project's impact on
that receptor/resource are specific to the each assessment topic. The typical/generic criteria to be taken into
consideration when determining sensitivity/value/importance of the receptor/resource and the overall magnitude
are provided in Table 5-1and Table 5-2 while specific assessments will be done for each environmental and/or
social component in the relevant sections of this report.

Table 5-1. Typical Descriptors for Sen: jity/Value/Importance of Receptors/Resources

Level of Typical Descriptors

Sensitivity/Value/

Importance

High High importance and rarity, national or international scale of importance, very limited potential for
substitution

Medium Medium importance and rarity, regional scale of importance, limited potential for substitution

Low Low or medium importance and rarity, local scale of importance

Negligible No or very low importance and rarity

Source: UK HA 205/08 Volume 11, Section 2.

AECOM
68
Mersinli Wind Power Plant Project

Table 5-2. Typical Descriptors for Magnitude of Impacts

Level of Magnitude Typical Descriptors

High Loss of resource and/or quality and integrity of resources; severe damage to key characteristics,
features or elements

Medium Loss of resource, but not adversely affecting the integrity; partial loss offdamage to key
characteristics, features and elements

Low Some measurable change in attributes, quality or vulnerability; minor loss of, or alteration to, one
(maybe more) key characteristics, features or elements

Negligible No or very minor loss or detrimental alteration to one or more characteristics, features or elements

Source: UK HA 205/08 Volume 11, Section 2.

Specific criteria to be considered for the prediction of impact magnitude in Mersinli WPP Project is provided in
Table 5-3.
Table 5-3. Criteria for Predicting Magnitude of Impacts

Geographic Overall Magnitude

Extent Duration Reversibility Frequency Level
Restricted Short Short term ‘One-off Major
(at the footprint) (less than 1 year) —_ reversible Occasional

(within 3 years)
Local Medium Medium term Intermittent Medium Moderate
(within License (1-2 years) reversible
Area) (3-20 years)
Wide Long Long term Recurrent! High Minor
(beyond License (more than 2 years) reversible or Continuous
Area) Irreversible

(more than 20

years)

*To be determined separately for each impact subject based on applicable thresholds where available or
professional judgement.

Once the sensitivity/value/importance of the receptor/resource and the overall magnitude of impact are
determined, the significance of impact is determined by using a standard matrix style approach. The matrix (4x4)
to be used in the assessment of the Project impacts is provided in Table 5-4 and a general description of each
significance level from major to negligible (not significant) provided in Table 5-5.

AECOM
69
Mersinli Wind Power Plant Project

ificance Assessment Matrix

ity/Value/Importance of Receptor/Resource

Medium Low Negligible
High
Overall Medium
Magnitude Low
Negligible

Source: Adapted from IEMA, 2011; UK HA 205/08 Volume 11, Section 2 and other impact assessment methodology
guidances/handbooks.

Table 5-5. Sig)

Impacts are considered to be very important and are likely to be material in
decision-making, which would be associated with sites or features of international,
national or regional importance as well as local importance if the site or feature is
subject to a major change. Mitigation measures are imperative to reduce the
significance to lower levels before proceeding with the Project.

Impacts are not likely to be key decision-making factors. The cumulative impacts
of such factors may influence decision-making, if they lead to an increase in the
overall adverse effect on a particular resource/receptor. If possible, impact
significance are to be reduced to lower levels by taking mitigation measures;
otherwise acceptance of associated risks is required for proceeding with the
Project.

Significance
Levels

Impacts may be raised as local factors, which are unlikely to be critical in the
decision making process, but important in enhancing the subsequent design of
the Project. Assurance of compliance with standards and safety criteria is
sufficient to proceed.

No impact or impacts are beneath the level of perception so that they are
acceptable with normal operating procedures.

Source: Adapted mainly from UK HA 205/08 Volume 11, Section 2 and Canter, L., 1993.

Following completion of the initial impact assessment and based on the predicted results; preventive, mitigative
and corrective actions, measures and general management programs will be developed and proposed to ensure
Project's environmental and social performance is maintained at a level that achieves compliance with national
and international standards. Measures are proposed regardless of the identified level of significance, except for
some of the impacts identified as “negligible”. Within this regard, the framework mitigation approach described by
IFC GN1 (2072), and presented in Figure 5-1, was adopted.

Once the mitigation measures are identified for each impact, significance of residual impacts will be assessed,
based also on the methodology described above. Residual impacts are impacts that remain in the case where
proposed mitigation measures are implemented; meaning that the identified residual impact significance levels
reflect the actual impacts that will be caused by Project activities, as well as indicating the potential performance
of proposed measures and management practices. Effectiveness of mitigation measures would change for
different impact subjects and receptors. In this respect, some measures (e.g. top soil management) can be
effective to reduce a high significance impact directly to low levels, while other measures (e.g. dust measurement
or measures proposed to mitigate visual impacts) can reduce the level of significance to a lower level only (from
high to moderate). Thus, evaluation of the significance of residual impacts will be done based on expert judgment
and separately for each type of impact.

The methodology to be followed for the Cumulative Impact Assessment is separately described in “Chapter 17”

AECOM
70
Mersinli Wind Power Plant Project

Identify and, where available and technically and financially
feasible, make changes to the project's design (or potential
location) to avoid adverse risks and impacts on social and/or
environmental features.

Where avoidance is not possible, minimise adverse impacts and
risks through environmental and social measures/ treatments/
design. Acceptable options to minimize vary and include; abate,
rectify, repair, and/or restore impacts, as appropriate.

Where avoidance or minimization measures are not available,
design and implement measures that compensate/ offset for
residual risks and impacts (these measures do not eliminate the
identified adverse risks and impacts, but they seek to offset it with
an -at least- comparable positive one)

Figure 5-1. Mitigation Hierarchy

Source: Guidance Note 1 - Assessment and Management of Environmental and Social Risks and Impacts (IFC, 2012)

AECOM
[al
Mersinli Wind Power Plant Project

6. Land Use, Soils and Geology

This Chapter identifies the existing characteristics and potential impacts of the Mersinli WPP Project associated
with the land use, soil and geology. The information herein is mainly based on literature review, expert knowledge
of the sector and review of identified issues related to similar scale projects. The majority of the Project's License
Area consists of land registered as forest, while private parcels used for agriculture are also located within the
License Area. The Project's potential impacts on the land use, soils and geology, will occur during land
preparation and construction phases within the footprint of the Project units (i.e. turbine foundations, access
roads, substation site, etc.). No additional impact will take place during the operation phase. Mitigation measures
that have already been taken and that have been developed as part of the ESIA are also presented in this
Chapter.

6.1 Project Standards and GIIP

All the land corresponding to the Project units (i.e. turbine foundations, access roads, substation site, single ETL
pylon location, etc.) of the Mersinli WPP is registered as forest land. Thus, the activities to be conducted in the
scope of the Mersinli WPP Project and land use permitting processes, will be primarily subjected to the Turkish
Forestry Law (Law No: 6831). Regarding the conservation of soils and structural stability of the Project units, the
following national regulations will also be applied to the Project:

. Regulation on Soil Pollution Control and Contaminated Sites by Point Source;

. Regulation on Structures in Natural Hazard Areas;

. Regulation on Building Constructions in Earthquake Zones.

For the identification of the baseline soil conditions prior to the construction activities, the minimum list of
parameters and corresponding limits, specified in international and national guidelines/regulations will be taken
into consideration as provided in Table 6-1 and Table 6-2.

Table 6-1 presents limit values specified in Dutch Target and Intervention Values (4 February 2000), while Table
6-2 shows sector specific (Electric Power Generation) Generic Contaminant Limit Values specified in the Turkish
Regulation on Soil Pollution Control and Contaminated Sites by Point Source.

Table 6-1. Dutch Target and Intervention Values for Soil Remediation (4 February 2000)

Parameter Dutch Limits (mg/kg)

Target Value’ Intervention Value
Total Petroleum Hydrocarbons (TPH) 5 5,000
Arsenic 29 55
Barium 200 625
Cadmium 08 12
Chromium 100 380
Copper 36 190
Mercury 0.3 10
Molybdenum 10 200
Lead 85 530
Antimony 3 15
Selenium 07 100
Zine 140 720

*: Target value indicates the level at which there is a sustainable soil quality.
2: Intervention Value indicates the action limit for particular parameter.

AECOM
721579
Mersinli Wind Power Plant Project

Table 6-2. Sector Specific Parameters and Limit Values Specified in Turkish Regulation on Soil Pollution Control and Contaminated Sites by Point Source

Parameter Turkish Regulation on Soil Pollution Control and Contaminated Sites by Point Source’

Engulfment of the soil and _ Inhalation of vol: matter Inhalation of fugitive dust | Moving of the contaminants to the surface water

absorption by means of __inexternal environment _in the external environment and drinking of the surface water
dermal contact (mg/kg) (mg/kg) (mg/kg)
(mg/kg)
Dilution Factor=10 Dilution Factor = 4
Total Organic Halogens (TOX)? . : . . :
Total Petroleum Hydrocarbons (TPH) 188,496 - . 175 174
Arsenic 04 : a7 3 03
Boron® . : . . :
Barium 15,643 : 433,702 288 29
Cadmium 70 - 1,124 27 3
Chromium 235 : 24 900,000 1
Copper 3,129 - . 514 51
Mercury 23 3 . 3 06
Molybdenum 391 : . 14 1
Lead 400 : . 135 14
Antimony 31 : . 2 02
Selenium 391 : . 05 0.05
Zinc 23,464 : . 6811 681

*: Generic Contaminant Limit Values (for Generation of Electric Power, NACE Code:3511) specified in Regulation on Soil Pollution Control and Contaminated Sites by Point Source, Official Gazette No. 27605 dated June 8,
2010.

2: No limit value is provided for TOX and B, however these two parameters are presented in sector specific indicator parameters list provided in the Annex-2 of the regulation.

2: In occurrence of one the events such as the distance to the aquifer is less than 3 m; existence of fractured or karstic aquifer; and the area of the contaminant source is equal to or greater than 10 ha; the Dilution Factor shall
be taken as "1", in other cases, the Dilution Factor shall be taken as 10.

AECOM
73/579
Mersinli Wind Power Plant Project

6.2 Baseline Conditions

This section presents the baseline for land use, soil and geological conditions for the Project Area. The
baseline information aims to provide a basis for the identification and assessment of impacts on land use and soil
(see Section 6.3). The following data sources have been used to identify the baseline conditions for the Project
Area:

« Land use and soil databases of the Turkish Former General Directorate for Rural Services (GDRS, 1993);
¢ The land cover database of the Coordination of Information on the Environment (CORINE, 2012);
. The information system of the General Directorate of Land Registry and Cadastre;

. Preliminary geological and geotechnical surveys provided in the Project's national EIA Report (PROCED,
2016),

. Public governmental databases and literature review on natural hazards;
- General Directorate of Mineral Research and Exploration’s (MTA, Geosciences Portal),

- Disaster and Emergency Management Presidency of Turkey (Earthquake Research Department's
database),

- Disaster and Emergency Management Presidency of Turkey (Natural Disaster Databank of Turkey).

6.2.1 Land Use

In the scope of the Mersinli WPP Project, land use characteristics were analysed for the License Area to identify
the general baseline conditions in the vicinity of the Project. In this respect, land use analyses were conducted
based on two different sources, to identify the former and current land use conditions within the License Area.
The database of the former Turkish General Directorate for Rural Services (GDRS) was used to identify the land
use characteristics prevailing in the around 25 years ago. Additionally, CORINE (2012) database were used to
represent the current conditions as detailed below.

In Turkey, the national land use and soil characteristics databases, at province level, were developed by the
former GDRS. This institution was established in 1984 and served until 2005, under the former Ministry of
Agriculture and Rural Affairs (currently acting as the Ministry of Food, Agriculture and Livestock).

The country-wide study was based on the surveys performed by the General Directorate for Soil and Water
(TOPRAKSU, a founding institution of the Turkish General Directorate for Rural Services), and conducted in
1966-1971 and updated in 1982-1984 (Ministry of Environment and Forestry, 2004).

The studies for the development of land use and soil database for the province of Izmir were completed by the
GDRS in 1993. This data was used in the scope of the Mersinli WPP Project to identify the land use conditions of
the area approximately 25 years ago. For the analysis, a land use map of the License Area was developed using
the “existing land use” data acquired from the 1/100,000 scaled maps, which were prepared by GDRS in 1993.
According to this map, forests constituted the predominant land use type (83%) for the License Area around 25
years ago, with the remaining part was mostly covered by shrubs (12%). Lands covered by orchards were also
present near Cinardibi neighbourhood (3.4%). Land use distribution within the License Area according to the
Turkish GDRS is presented in Table 6-3.

Table 6-3. Land Use Types within the License Area according to the Turkish GDRS Database

Percentage within the

Existing Land Use Area (ha) License Area (4)
Forests (O) 1,343.7 82.9

Non-Soil Areas 21.2 13

Orchard (B) 55.4 3.4

Shrubs (F) 193.7 12.0

Total 1,620.5 100.0

AECOM
74/579
Mersinli Wind Power Plant Project

The CORINE (2012) database was used to identify the current land use conditions at the License Area.
According to CORINE (2012), the License Area is mostly covered by forests (59.1%) and transitional
woodland/shrubs (34.3%). Agricultural areas cover a limited part (4.6%) of the License Area. Land cover
distribution within the License Area according to the Turkish GDRS is presented in Table 6-4.

Table 6-4. Land Cover Types within the License Area according to CORINE (2012) Database

CORINE Land Cover Type Area (ha) Percentage
within the
License Area
(%)
Level 1 Level 2 Level 3 Definition Level |Level |Level | Level
2 3 2 3
2. Agricultural areas | 2.4. 2.4.2. Juxtaposition of small parcels. [73.6 [30.1 | 4.6 19
Heterogeneous | Complex | of diverse annual crops,
agricultural cultivation | pasture and/or permanent
areas crops.
2.4.3. Land | Areas principally occupied by 43.5 27
principally _ | agriculture, interspersed with
occupied —_| significant natural areas.
by
agriculture,
with
significant
areas of
natural
vegetation
3. Forests and 3.1 Forests 3.1.2 Vegetation formation 9579 [5413 [591 [33.4
semi-natural areas Coniferous | composed principally of trees,
forest including shrub and bush
understories, where
coniferous species
predominate.
3.1.3 Vegetation formation 416.6 25.7
Mixed composed principally of trees,
forest including shrub and bush
understories, where broad-
leaved and coniferous species
co-dominate.
3.2. Shrub and/ | 3.2.4. Bushy or herbaceous 556.2 [556.2 [343 34.3
or herbaceous | Transitiona | vegetation with scattered
vegetation Iwoodland/ | trees. Can represent
associations —_| shrub woodland degradation or
forest regeneration/
colonization.
3.3. Open 3.3.3. Includes steppes, tundraand |328 328 /2.0 2.0
spaces with | Sparsely __| badlands. Scattered high-
little or no vegetated _| attitude vegetation.
vegetation areas
Total 1620.5 | 1620.5 |100.0 | 100.0

Maps showing the land use characteristics of the License Area and its surroundings, based on GDRS (1993) and
CORINE (2012), are provided in Figure 6-1 and Figure 6-2, respectively.

AECOM
75/579
Mersinli Wind Power Plant Project

Jojo Sees) scare esas nastarSes nas acted EodM eS ay aed Se Sen No 4d ay a i anaes snes hegre t ECM
ec aa meee zr eraser ge ene te se. LEGEND

®@ Turbines
MM Access Roads

‘Substation & Administrative
Lal Building

‘Construction Camp Area
(5) Mersin WPP License Area
Existing Land Use
1) Non Soil Areas

Orchard (B)
"Shrubs (F)
i Forest (0)
Irrigated Agriculture (S)
1) Olives:

‘Document Name 625305 Wari ESTA Fxcing-Land_Use Typos

Figure 6-1. Land Use Types within the License Area according to the GDRS Database (1993)
Mersinli Wind Power Plant Project

ny smason ses rapes nota tens ete nied aera) SECA, nese amen sry etn Stree ots ay My bats cosmenoun eases wre arent EAECOM
383 ‘Scns " 8 eon ‘asaee “— oo

cs

@ Turbines
ME Access Roads

‘Substation & Administrative
BM building

Construction Camp Area
(2) Mersin WeP License Area
Corine Land Cover Code

112: Discontinuous urban
fabric

(itl 228: Ove groves
242; Complex cutvation
pattems
248: Land principally
my ecu by agrcutre,
With sigifieant areas of
natural vegetation
I 312: Coniferous forest
i 315: Mixed forest
£223: Selerophyllous
vegetation
304: Transtonal woodland
sino

uy 222: Soars vonetted

‘Decumant Name 625905_Wrsii_ESIA_Covire_Lane_Cover Map

Figure 6-2. Land Cover Map of the License Area according to the CORINE (2012) Database

AECOM
771579
Mersinli Wind Power Plant Project

6.2.2 Major Soil Groups

According to the GDRS Database (1993), the majority of the soil within the Mersinli WPP’s License Area is classified as Non-
Calcareous Brown Forest Soil, which covers 82.5% of the license area. The northwest section of the License Area is covered
by Brown Forest Soils, which comprise the second largest soil group in the License Area with 15% coverage.

A minor portion of the area is represented by Non-Calcareous Brown Soil (0.8%), which is observed along the southeast
boundary of the License Area. The remaining is classified as non-soil areas (1.7%). Distribution of the soils within the Project
Area according to their major soil groups is provided in Table 6-5 and shown in Figure 6-3. Description for the major soil
groups seen in the Project Area is provided below.

Table 6-5. Distribution of Soils within the License Area According to Major Soil Groups

Major Soil Groups Area (ha) Percentage within the License Area
(%)

Non-Calcareous Brown Forest Soils (N) 1,336.2 82.5

Brown Forest Soils (M) 243.0 15.0

Non-Soil Areas 276 17

Non-Calcareous Brown Soils (U) 13.5 08

Total 1,620.5 100.0

Non-Calcareous Brown Forest Soils (N)

This soil type is representative of dark-coloured top layer, underneath the colour changes slightly. This type of forest soil
does not consist of limes and they might produce acidic, neutral or alkaline reactions. Vegetative productivity of non-
calcareous brown forest soils are known to be relatively low.

Brown Forest Soils (M)

These soils have high calcareous content, their reactions can be either alkaline or neutral and they are either granular or
blocked with round corners. They have an A, B, C soil profile; with a well-developed, porous A horizon and a poorly
developed, brown or dark brown, granular or with a rounded angular block structured B horizon. Clay deposition does not
exist or may occur in small amounts in B horizon. The borders of these horizons are transitional and gradual.

Non-Calcareous Brown Soils (U)

These soils are also profiled as A, B, C soils. They are brown or light brown in colour, with dispersible topsoil and pale
reddish-brown B horizon. A wash-out is present and its topsoil character is more acid than its subsoil, where free
carbonates can be detected in trace amounts. The parent material is gravelly, sandy and clayey deposits, as well as
calcareous sandy clay and sandy clay stones. The general existing natural vegetation surface is weeds with a mixture of
weeds and bushed throughout some areas.

AECOM
78/579
Mersinli Wind Power Plant Project

sss monn Daa sine ea Sig ste ae ately SECON eee Hana be NoPrase sy She earn ope toe MN SAECO LEGEND

oy

@ Turbines:
IMM Accoss Roads

‘Substation & Administrative
a bling

‘WD Construction Camp Area
lersini WPP License Area

Major Soil Groups

Non Sil Areas
I Setiements)

Reddish Brown Soils (0)

Red Brown Mediterranean
“Solis )

Colluvial Soils (K)
Brown Forest Soils (M)

Non-calcereous Brown
Forest Sols (N)

Non-caleare Brown Soils
co)

“ea

Docent Nae 625S05_Mavi_ ESA Mor S01_ Groupe

Figure 6-3. Major Soil Groups in the License Area

AECOM
791579
Mersinli Wind Power Plant Project

6.2.3

Land Use Capability Class

Soil capability classes defined by the Turkish Ministry of Food, Agriculture and Livestock were used. These are
provided in Table 6-6 below.

Table 6-6. Land Use Capability Classes and Arability

Arability Capability Description Factors Limiting Agriculture
Class
Agricultural 1 This arable for many crop types. There is no or little limitation.
lands suitable
for soil
cultivation ll Itis suitable for long term cultivation of several types Special mitigation measures are required
of crops. for soil and water loss.

uM It is suitable for the cultivation of specific crops that It is prone to erosion and artificial
provide special mitigation measures. Generally, it drainage is required during cultivation.
needs special care during agricultural use.

IV With suitable ploughing, some special agricultural There are serious limitations related with
crops can be cultivated. Generally, it needs special soil depth, stone content, humidity and
care during agricultural use. inclination.

Agricultural —-V This class includes soils that are even or slightly They have weak drainage and a
lands not inclined, stony or very moist. These are not suitable structure not suitable for ploughing.
suitable for soil for ploughing and cultivation. Generally they are

cultivation used for meadow or forestry area.

vi This is not suitable for ploughing and cultivation. Very serious limitations are present
They are mostly used as pasture and forestry area. owing to inclination and shallow soil.

vil Itis not economic for agricultural activities; however There are limitations owing to shallow
itis suitable for weak pasture or afforestation areas. soil, stone content, inclination and

erosion.
Non-arable VIII It is not suitable for vegetation. It can be used for Itis lacking soil.
lands recreational purposes or as wild life protection area.

According to the analyses performed based on the GDRS database, the majority of the License Area is covered
by Class VII (94.4%) soils. The remainder of the License Area is composed of Class VI (3.9%) and Class VIII
(1.5%) soils. This indicates that the soils within the License Area are not suitable for soil cultivation.
The distribution of the soils within the License Area, according to their land use capability classes, is provided in
Table 6-7 and shown on the map provided in Figure 6-4.

Table 6-7. Distribution of Land Use Capability Classes within the License Area

Land Use Area (ha) Percentage within the License Area
Capabil (%)

vl 62.5 3.9

vil 1,530.3 94.4

vill 24.5 15

Non-Soil Areas 3.2 0.2

Total 1,620.5 100.0

AECOM
80/579
Mersinli Wind Power Plant Project

erst EDOM hm i Cn et afore NCO rae St
saan pl ed Shomer eh = ‘ " ieee

@ Turbines
I Access Roads

‘Substation & Administrative
Lal Building

‘(HD Construction Camp Area
(5) Mersin WPP License Area

Land Use Capability
Classes

Non Soil Area

soe 40629

Dacuart Nari 325006_Meran_ ESIA_ Lard Use_Capabliy Cases

Figure 6-4. Land Use Capability Classes within the License Area

AECOM
81/579
Mersinli Wind Power Plant Project

The suitability of different land classes for cultivation, grazing and forestry activities is identified by the former
Ministry of Agriculture and Rural Services in the Technical Procedure on Soil and Land Classification Standards
dated 2008, as specified in Table 6-8. Soils present within the License Area of Classes VI, VII and VIII) are not
suitable for agricultural use.

Table 6-8. Suitable Land Uses According to the Land Use Capability Classes

Land Use Wild Life Forestry Pasture/Grazing Agriculture
Capability

Limited Moderate Intensive ited Moderate Intensive Very

Intensive

Class |

Class II

Class III

Class IV

Class V

Class VI

Class VII

Class VIII

Source: Former Ministry of Agricultural and Rural Services, July 2008.

6.2.4 Erosion Degree
The classification of the degrees of erosion of the soils has been based on the GDRS database as levels:

e Degree 1: None or very little
« Degree 2: Moderate erosion
e Degree 3: Severe erosion

e Degree 4: Very severe erosion

The distribution of the soils within the License Area, with respect to the erosion degrees presented above is
presented in Table 6-9. The erosion degree map of the Project Area is provided in Figure 6-5. Due to its steep
topography, the majority (76.9%) of the License Area was identified as very severe erosion 4" degree) potential.
Northwest of the License Area, largely display severe erosion zone (classified as 3" degree; 21.3%). On the
other hand, a minor portion of the License Area (1.7%), to the northwest, represents non-soil areas.

Table 6-9. Distribution of Soils within the License Area According to their Erosion Degrees

Erosion Degree Area (ha) Percentage within the License
Area (%)
Very Severe Erosion (4" Degree) 1,246.9 76.9
Severe Erosion (3° Degree) 345.9 21.3
Non-Soil Areas 20.7 17
Total 1,620.5 100.0
AECOM

82/579
Mersinli Wind Power Plant Project

ial . a
-_
-

s16109

47699

LEGEND

?

3

/
al.

y Tm

F

SAT Taea

3g] © Tubes
HM Access Roads

‘Substation & Administrative
ce Building

1) Construction Camp Area
[) Mersin WEP License Area
Erosion
§] Soil Erosion Classes
(il Non Sait Areas
{HDD No Erosion or Slight (1)
(Moderate (2
|) Severe (3)

Vary Severe (4)

‘ecient Ware 25308, Meraini_ESIA_Sol_Frowor_ Dearee

Figure 6-5. Erosion Degree Map for the License Area

AECOM
83/579

Mersinli Wind Power Plant Project

6.2.5 Geological Characteristics

This section presents the geological characteristics of the License Area and its surroundings. The information
obtained is based on the data obtained from the Project's national EIA Report and geological investigations
carried out by General Directorate of Mineral Research and Exploration (MTA) of Turkey.

6.2.5.1 Regional Geology

According to the 1/500,000 scale geological map of MTA, Middle Triassic - Cretaceous (Permian-Mesozoic) —
Paleozoic metamorphic series comprises most of the formation within and around the License Area. The map
shows the general geology of the License Area and its vicinity is given in Figure 6-6.

The License Area is located in Kiigiik Menderes Graben. Ktigiik Menderes Graben (KMG) is part of the horst-
graben system of southwestern Anatolia (Turkey). It is bounded by the Bozdag horst in the north and the Aydin
horst in the south.

The Plio-Quaternary evolution of the KMG has been evaluated using the nature of the Miocene-Quaternary fill
sediments and palaeostress analysis of slip data, measured in different parts of the graben. The graben is
composed of five subbasins: the Kiraz, Odemis, Bayindir, Dagkizilca-Torbali and Selcuk; that are connected to
each other through narrow Quaternary troughs.

The Dagkizilca, Kiraz and Selcuk basins bear Miocene and younger sequences, whereas the other sub-basins
are largely filled by Quaternary sediments. The maximum thickness of the Quaternary fill reaches about 270 m in
the Odemigs and Bayindir subbasins.

The calculated slip indicates multidirectional extension, three successive deformational periods, and possible
counter-clockwise rotation in the KMG during the post-Miocene period. The first phase was a strike-slip regime
under north-south compression, followed by a second phase of deformation which resulted in east northeast-west
southwest extension with strike-slip components. The final phase of deformation was northeast-southwest
extension which constituted the final evolution of the KMG.

The graben gained its present morphological configuration via the onset of east-west-trending, high-angle normal
faulting imposed on the region wide synformal structure, during the Plio-Quaternary. The KMG evolved as a
result of rifting during the Plio-Quaternary which followed Late Miocene unroofing of the Menderes Massif and the
evolution of the Biyiik Menderes and Gediz grabens (Rojay et al., 2005).

The basement of the study area consists of Paleozoic metamorphic rocks. The units are composed of quartzite
and quartzite-schists. One of the best exposures of the old Menderes massive series is observed in the Bozdag
mountain system along the road from Turgutlu to Bayindir. Along the Turgutlu — Bayindir road, the complete arch
of unit is displayed, but only the alternations of quartzites, graphitic phyllites and marbles are to be seen.

Northern foot of the arch comprises residual patches of limestone overlying the quartzite series. These residual
patches are also observed to have intermittent basal breccia inclusions. The limestone is crystalline and
resembles the marble of the upper quartzite series, but its bluish fresh parts distinguish it markedly.

The western Bozdag arch, ends to the west along north northeast — south southwest flexure, along which the
upper quartzitic formation bends down sharply underneath the limestones of the Mahmutdag!. The contact with
the limestones, as visible in a gully, is apparently conformable.

The quartzitic series in Menderes Massive with quartzites at the base, which grade upwards into alternations of
graphitic phyllites and beds of marble, reach a maximum thickness of 30m. These beds are observed as white in
colour representing the fresh zones with a total thickness over 500 m. They build the western Bozdag where the
License Area is located.

Cretaceous limestones have wide distributions in izmir and are easily recognizable as they are not crystalline like
the older limestones. Rudists or fragments of rudist's large foraminifera allow these limestones to be identified in
the field; thin sections reveal abundant micro fauna. In the izmir area, the cretaceous include Permian —
Mesozoic limestones (MTA explanatory text of the geological map of Turkey).

AECOM
84/579
Mersinli Wind Power Plant Project

LEGEND

| (} Mersin ww Licence Area

Geological Units

Ne stone (Middle
Triassic - Cretaceous)

BG ritite (upper Paleozoic)
[IM Marbie (Pateozcicy

LGM nice (Precambrian)

Figure 6-6. Geology Map of the License Area and its Surroundings

AECOM
85/579
Mersinli Wind Power Plant Project

6.2.5.2 Tectonics and Structural Geology

West Anatolia graben systems are the origin of active tectonics in Turkey. Most of the earthquakes that happen in
the west of Turkey occur at West Mediterranean and Aegean Graben systems. Seismic risks and natural hazards
related to tectonic activity and earthquakes for the License Area are provided in Section 6.2.6.

Information on structural geology and tectonics is summarized below.

The License Area is located in the active part of the region, in which the extensional tectonic regime is dominant.
The region is characterized by a group of approximately east-west trending, sub-parallel, normal fault zones
bordering a set of grabens and intervening horst blocks. Seismic activity is intense, and dominant motion on the
faults is in the north-south direction. There are some main graben systems in Western Anatolia, which are
orientated approximately in the east-direction (MTA, 2005). The best known grabens, which are close to the
Project site, are: Gediz Graben, Ktigtik Menderes Graben (KMG) and Biiyiik Menderes Graben (BMG). These
are shown in Figure 6-7.

The Gediz Graben

The Gediz Graben is located in the central part of Western Anatolia, where one of the major east-west trending
grabens is present. The Gediz Graben is 140 km long and 10 to15 km wide, forming an arc shaped structural
pattern. The graben is asymmetrical, presenting a steeper and seismically more active southern margin.

Southern margin is characterized by the steep northern flank of the Bozdag Mountain. This zone is bounded by a
major fault zone consisting of a number of relatively steep (>70°) north dipping normal faults, one of which moved
during a major earthquake occurred near Alasehir in 1969. This major fault zone is observed throughout the
whole extension of the graben.

The Kiigiik Menderes Graben

The Kiicgtik Menderes Graben (KMG) is part of the horst-graben system of southwestern Anatolia (Turkey),
bounded by the Bozdag horst in the north and the Aydin horst in the south. As indicated in Section 6.2.5.1 in
detail, The KMG is divided into five subbasins, known as the Kiraz, Odemis, Bayindir, Dagkizilca-Torbali and
Selguk. These subbasins are interconnected with narrow Quaternary troughs (Rojay et al., 2005). The License
Area is located in Kiiglik Menderes Graben.

The Buytik Menderes Graben

The Buylik Menderes Graben is a seismically active depositional basin in the north-south extensional tectonic
region of western Anatolia, Turkey. It extends in east-west direction and is bounded by the Aegean Sea to the
west. The infill of this tectonic basin comprises 850 m and 245 m thick clastic sequences of Neogene and
Quaternary, respectively. Kazanci et al., (2009) presents the Quaternary part of the basin-fill by the help of
seismic sections and boreholes. Results show that the studied succession was made of unconsolidated, mostly
fine-grained clastic sediments of marine and continental sequences inter-fingered with each other. Quaternary
deposits are represented by lateral alluvial fans and present graben clastics deposited by the Buyk Menderes
River and mainly observed along the northern margin of the Biylik Menderes Graben. This succession mainly
contains gravel, sand, silt and clay with mud inclusions, having increased thicknesses towards the west. To the
west of the graben, sediment wedges were identified that indicate Holocene sea transgressions along the
coastline. Therefore, quaternary deposits observed in the west of the graben is mainly characterized by marine-
based events whereas the quaternary deposits in the east of the graben is represented by alluvial and fluvial
processes mainly driven by the Buyiik Menderes River (Kazanci et al., 2009).

The Anatolide belt of western Turkey contains three major tectonometamorphic units. The highest structural unit
includes the Lycian nappes and the Izmir-Ankara suture zone. This zone comprises ophiolitic melange and Late
Palaeozoic to Mesozoic rift successions, deposited during opening of the northern branch of the Neo-Tethys
Ocean. Underneath, the Cycladic blueschist unit, Mesozoic platform carbonates and metaolistostromes can be
found. Both units were affected by a single HP-LT metamorphic event, resulting from the Late Cretaceous—
Eocene closure of the northern branch of the Neo-Tethys. These were subsequently thrusted southward along
the Cyclades—Menderes thrust onto the structurally deepest tectonometamorphic unit, the Menderes core series.

AECOM
86/579
Mersinli Wind Power Plant Project

alluvials

Oligo-Miocene
molasse basin

Lycian Nappes

Afyon Zone

w&

sediments

NN Beydaglan Platform

\Sakarya Continent

>{Bornova Flysch Zone Zz “| Tavsanli Zone

“Sc normal fault

detachment fault}

and shear zone

suture zone

major thrust

Figure 6-7. Distribution of Grabens and Faults in the Region (modified from Emre et al., 2010)

The Menderes core series, also termed Menderes Massive, is divided by Neogene grabens into northern and
central submassifs and the southern Cine Massif. It is interpreted as an Eocene out-of-sequence stacking of the
Selimiye, the Cine, the Bozdag and the Bayindir nappes. The highest Selimiye nappe comprises Devonian—
Carboniferous metapelite, calc-schist, metamarl, marble and quartzite and was subjected to Eocene greenschist
to lower amphibolites grade metamorphism. The following lower Cine nappe contains deformed orthogneiss and
undeformed to weakly deformed metagranites of the Cine Massive. The Cine nappe is also characterized by
interlayers of mica schists showing amphibolite facies and partially migmatized sillimanite-bearing paragneisses.
These paragneisses are observed with eclogite enclaves recording amphibolite facies overprinting.

AECOM
87/579
Mersinli Wind Power Plant Project

Alate Proterozoic intrusion age (560-540 Ma) is inferred for the orthogneiss protolith. Structurally, below the Cine
nappe is the Bozdag nappe that consists of metapelites with intercalated metapsammite, marble, amphibolite and
eclogite of Proterozoic age. Rocks of the Bozdag and Cine nappes are locally preserved as klippen formed
during the late Cretaceou. These rocks are characterized by low-grade phyllite, quartzite, and marble of the
structurally lowest nappe (the Bayindir nappe), where consistent top-to the- south sense of shear zone is
observed. Rocks of the Bozdag and Cine nappes display amphibolite facies metamorphism associated with the
top of the north shear zone. On the other hand, rocks of the Selimiye nappe are characterized by greenschists.
These greenschists were formed as a result of lower amphibolite facies metamorphism coeval with top-to the-
south shear zone. All rocks are affected by greenschist facies top-to-the-south shear bands. Amphibolite facies
metamorphism is associated with the Proterozoic (Regnier et al., 2006).

6.2.5.3 Local (License Area) Geology

Schist rocks were observed dominantly in the whole survey area. In the surface, geological observations were
made on the outcrops identified on road cuts, valley floors and natural slopes. The lack of vegetation on the land
surface also allows lithological observation and sample collection throughout the survey area. Accordingly, project
area rock types, discontinuities, hydrogeological and geotechnical properties were identified.

Schists rocks are generally brown, greyish green and black with smooth, thin-moderate schistosity and
corrugated foliation structure. Discontinuities are generally observed as mechanical discontinuity surfaces and
fracture zones including joints and bedding planes within the rock mass. Discontinuity cleavage of schists is
determined to be medium within 200 — 600 mm.

Rock Specimens were extracted from exposed surfaces for laboratory testing. The Schists in the surveyed area
were found to be slightly to moderately weathered (W2-W3). These samples were also subjected to Point Load
Tests to obtain their Strength Indexes. The results allowed to classify the Licensed Area's lithological Specimens
into Low to Very Low Strength categories based on their Rock-Quality Designation values.

6.2.6 Natural Hazards

According to the study carried out by the Disaster and Emergency Management Presidency of Turkey (Gék¢e et.
al., 2008), the number of the natural hazardous events such as: earthquakes, landslides, rock falls, flooding,
avalanches and others, is below average in the izmir province, when compared with statistics of the country. The
distribution of the number of natural hazards recorded since 1950 is shown in Figure 6-8.

DISTRIBUTION OF
THE NUMBER OF EVENTS:
ON THE BASIS OF PROVINCES

i 1.250to 1.520 (2)
Project Area Hi 1.000 to 1.250 (2)

500 to 1.000 (17)
[] 250to 500 (23)
[] Oto 250 (37)

Figure 6-8. Distribution of the Number of Natural Hazards on the Basis of Provinces (Gék¢e et. al., 2008)

AECOM
88/579
Mersinli Wind Power Plant Project

Natural hazards including: earthquakes, landslides, rockfalls and avalanches are discussed in this section. These
were also identified to be of importance for the License Area, thus they are discussed in the relevant sections of
this ESIA Report, as listed below:

. Flooding (see Chapter 9)
. Meteorological hazards (i.e. heavy rain/snow and storm events) (see Chapter 8)

. Forest fires (see Chapter 15)

6.2.6.1. Earthquakes and Seismic Risks

Baseline information on earthquakes and seismic risks was compiled from the Geological Survey Study (which
has been provided within the Project's national EIA Report) and data obtained from the General Directorate of
Mineral Research and Exploration in Turkey. The License Area is located in a 1°' Degree seismic zone, according
to “Earthquake Zoning Map of Turkey”. This document was published by the Earthquake Research Department of
Disaster and Emergency Management Presidency of Turkey (see Figure 6-9).

Hi tetDe9r02

znd Degree
lm 3réDagree
© ttn Dagtee
TD sin oagiee

Provines Contor
District Canter
‘sub-Distnet Canter
‘Actvo Fauts

Road
Highway

Mersinli WPP
License Area
i

eres Resenoh Depntnat of Gener Distt ofDsster ae

Figure 6-9. Earthquake Zoning Map of Izmir, Turkey

The izmir region lies on the western edge of Gediz rift valley system. These normal fault structures of the rift
valley are located in the western edge of Gediz rift valley and in the Bay of izmir. Furthermore, northeast-
southwest and northwest-southeast faulting zones play an important role, especially around izmir.

Majority of the earthquake epicentres of the region, fall in Aegean Sea between Karaburun and Chios, Izmir Bay
and Lesbos Island and Doganbey Cape and Sesame Island. According to the epicentre distribution, some
earthquakes are known to take place in the Akhisar-Soma-Manisa region, that falls between Gediz Rift Valley and
Aegean Sea. No known active faults were observed within the License Area. The nearest active faults were
identified at 6 km northwest (Dagkizilca Fault) and 13 km north (Kemalpasa Fault) of the License Area. Figure
6-10 shows the active faults identified in the izmir region, while the distribution of earthquakes is presented
in Figure 6-11.

AECOM
89/579
Mersinli Wind Power Plant Project

QD etree cay
+ Kylie
AE Bente oe

ee nt PAP ER 6
tan reson scale | GENERAL DIRECTORATE
Om Ente Cao ACTIVE FAULTMAP OP WiNERAL RESEARCH
paennerets ‘SERIES OF TURKEY "AND EXPLORATION

2 won cuscN NEED: woe SMM See! Over

‘ome me, Se O23, Taner Yuen

Figure 6-10. Fault Map of the License Area and its Vi ity (MTA)

Normal faults and rift valet structures are located East of Izmir Bay. Correspondingly, neo-tectonic era structures
outside Gediz rift valley system consist of strike slip faults. This relation reveals that the current deformation
outside the Gediz rift valley is met with strike slip faults. NE-SW direction faults yield both right and left lateral
earthquake solutions.

AECOM
90/579
Mersinli Wind Power Plant Project

AEGEAN SEA

zr 3 a

Figure 6-11. Distribution of Earthquakes in izmir Region during the Instrumental Period (PROGED, 2017)

The Project's national EIA includes a geotechnical study, which was carried out on April 9", 2014 for the Mersinli
Wind Power Plant Project in izmir Province, Bayindir County, Cinardibi Village. This study examines the dynamic
parameters of the ground. Based on this, the ground behaviour has been analysed using a seismic refraction
method.

This method creates artificial earthquake waves, in which dynamic studies and dynamic elastic values are
determined on site. In order to determine the underground mechanical properties of said area, seismic
measurement profiles have been determined to centre the ground geometry and to cover all study area. The
values obtained, support the assumption that the Project site is located on firm ground, resistant to seismic
movements. Following findings were obtained from the geotechnical study:

. Point load strength values for the schist and marble units of the License Area, were estimated to have
values between 5.91 kg/cm? — 46.43 kg/cm’.

. Bearing capacities, estimated for the License Area lithologies, were observed to change between
7.92 kg/cm* and 55.84 kg/cm’.

. Schist lithology in the License Area was classified as: moderately weathered (W2 — W3).

. According to the measurements carried out within a total of 10 seismic refractions, the License Area was
represented by two different elastic mediums, as the primary and secondary layers.

. The Shear Modulus (Dynamic Rigidity) for the primary lithological layers of the License Area, was estimated
to range between 4893 and 6773, which indicates a moderate resistance to earthquakes. As for the
secondary lithological layers, the shear modulus was found to vary between 22180 and 66045, which
indicate a strong resistance to earthquakes.

* The Elasticity modulus for the License Area, was estimated to range between 11468 and 15901 for the
surficial layers, showing that ground is able to display strong resistance to earthquakes. The Elasticity
modulus for the second layer was found to have values between 58121 and 142184, indicating the ground’s
strong resistance to earthquakes.

. Based on the seismic studies carried out for the License Area, no potential liquefaction is expected.

AECOM
91/579
Mersinli Wind Power Plant Project

6.2.6.2 Landslides

The baseline information for landslides was received from the Geosciences Portal of the General Directorate of
Mineral Research and Exploration of Turkey (yerbilimleri.mta.gov.tr). The results of the geotechnical studies were
carried out within the scope of the Project's national EIA study.

Landslide classifications in Geosciences Portal are based on 5 categories, which are named as:

1. Old landslides,

2. Active landslides,

3. Creeps, flooding, slides and shallow landslide areas,
4. Regional mappable active slides and

5. Regional mappable old slides.

Based on this information, no historical and active landslide has been recorded in the License Area and its near
vicinity. The nearest landslide to the License Area was recorded in Kemalpasa district, which is 13 km north of the
License Area.

Geological studies carried out, within the scope of the Project's national EIA report, indicate that the License Area
is covered with schist units. Assessments were made from samples collected on site. The assumptions were
based on the observations along the road cuts, valley bottoms and natural slopes. The values obtained by the
measurements and laboratory analyses, indicate that the License Area is located on firm ground which is
resistant to seismic movements (see Section 6.2.6.1).

Based on the Project's national EIA Report, Landslide events are observed in Kiraz (80 km east of the License
Area), Odemigs (45 km east of the License Area) and Tire (30 km southeast of the License Area) districts, which
are connected to Biiylik Menderes graben fault and Konak district in Izmir province. No rock-fall event has been
reported in the near vicinity of the License Area so far.

6.2.6.3. Rock Falls, Avalanches and Other Natural Hazards

Based on the information obtained from the “Spatial and Statistical Distribution of the Natural Hazards in Turkey,
Hazard Information Inventory” (Gék¢e et. al., 2008), the frequency and the number of impacts associated with
natural hazards are relatively low. Rock falls are primarily related to physical weathering of rocks due to
significant difference in day and night temperatures. Temperature difference between day and night usually
associated with regions that show continental climate characteristics. Given that the region is not characterized
by continental climate, potential impacts that might originate due to weathering will be relatively low.

Avalanches on the other hand, are observed in Eastern Anatolia and Northeast Black sea regions of Turkey, as it
is directly related to the topographic elevation. Topographically elevated regions are also represented by scarce
distribution in vegetation with relatively high amount of snow cover. Although rock fall and avalanche occurrence
in the License Area is unlikely, measures to prevent/minimize such risks will be implemented (see
Section 6.3.1.3).

Other natural hazards such as tsunamis or volcanic activities, which are not relevant to the License Area in terms
of location and hazard type, are not assessed within the scope.

AECOM
92/579
Mersinli Wind Power Plant Project

6.3 Impact Assessment

Potential impacts of the Project on existing land use and soil will occur mainly during the land preparation and
construction phase, due to the earthworks and construction activities that will be conducted. Since the footprint of
all the Project's units including turbine foundations, access roads, substation, etc. are located on lands registered
as forest, the Project will cause changes in the land use of forests (including shrubs), which will remain
throughout the operation phase of the Project. The operation activities will not involve any additional physical
impact on the land use and soils. In the closure phase, activities will aim to restore the affected forest vegetation.

The Mersinli WPP will connect to the national grid via the existing 154 kV Energy Transmission Line (ETL) of the
Fuat WPP, which is currently operating approximately 3.5 km north/northeast of Project's License Area. The
existing ETL of the Fuat WPP crosses the Mersinli WPP between Turbine-4 and Turbine-5. The line that will
connect Project's substation to the Fuat WPP’s existing ETL will be 40-200 m long. This line will entail
construction of only one ETL pylon on forest lands. This design avoided further impacts on land use and soils,
that would be caused by construction and operation of a new ETL line.

Assessment of impacts on land use and soils, was done based on the methodology presented in Chapter 5.
Accordingly, the magnitude of each impact was estimated as a factor of the foreseen: geographic extent,
duration, reversibility, and frequency of the impact, based on expert's judgement. Sensitivity/value of the
associated resource/receptor, was determined in consideration of the baseline conditions described in the
previous sections and typical descriptor of defined in Chapter 5. Specific sensitivity/value criteria considered in
assessing the impacts on land use and soils is provided in Table 6-10.

Table 6-10. Sensi

ity/Value Criteria for Resource/Receptors

Impact High Medium Low Negligible

Subject

Top soil Agricultural areas (top soil Forests and open areas —_Pastures/Steppe (top soil Areas with top soil
thickness of more than _(top soil thickness of thickness of 5-10 cm) thickness of less than
30 cm) around 20 cm) 5m

Forest lands Forests having ecological Forests having social and Forests having economic Open areas

functions according to
Forestry Management
Plans

or forests with closed to
fully closed canopy levels
(Level 3: 71-10%)

cultural funcitons
according to Forestry
Management Plans
or forests with

moderately closed canopy

levels (Level 2: 41-70%)

function according to
Forestry Management
Plans

or forests with sparse
canopy levels (Level 1:
11-40%)

or degraded forests with
absent to sparse canopy
levels (0-10%)

Agricultural Lands having land use —_Lands having land use —_Lands having landuse —_Lands having land use
areas capability of Class III capability of Class IlI-1V capability of Class V-VIl_capability of Class V-VII
according to GDRS according to GDRS according to GDRS according to GDRS
Database Database Database (agricultural Database
(agricultural lands suitable (agricultural lands suitable lands not suitable for soll (Non-arable lands)
for agricultural soil for agricultural soil cultivation)
cultivation) cultivation)
Erosion Very severe (4""degree) Severe (3 degree) Moderate (2™ degree) None or very little erosion
erosion zones according erosion zones according erosion zones according (1 degree) zones
to GDRS database to GDRS database to GDRS database according to GDRS
database
Soil Agricultural areas - Artificial surfaces -

contamination

Forests and semi-natural
areas

according to CORINE
database

according to CORINE
database

Seismic risk

Areas located in 1°
Degree Earthquake

Areas located in 2”
Degree Earthquake

Areas located in 3
Degree Earthquake

AECOM
93/579
Mersinli Wind Power Plant Project

Impact High Medium Low Negligible
Subject

Zones according to Zones according to Zones according to

relevant Earthquake relevant Earthquake relevant Earthquake

Zoning Maps Zoning Maps Zoning Maps

6.3.1. Land Preparation and Construction Phase

6.3.1.1. Impacts on Land Use

All the Project units including turbine foundations, access roads, substation, etc., will be located on lands
registered as forest in the Turkish Land Registry and Cadastre (Title Deed) System. For the use of these
forestlands, forestry permit will be obtained from the General Directorate of Forestry. Ownership of the
forestlands will remain with the General Directorate of Forestry throughout the Project. Forest vegetation and
trees, corresponding to the permitted areas where the Project units are to be constructed and operated, will be
removed during the land preparation phase.

The area to be affected at the footprint of each Project unit and the corresponding land use type, was identified
by means of GIS analysis; this was done based on CORINE database. Even though all the lands corresponding
to the Project units are officially registered forest lands, which are under the authority of General Directorate,
some of the registered forest parcels are being used for agricultural purposes by illegal users. The CORINE
database also recognizes these registered forest lands as agricultural areas. Land use characteristics of the
areas corresponding to each Project unit are listed in Table 6-11.

Table 6-11. Land Use Characteristics at the Footprint of Project Units (according to CORINE 2012)

Project Unit CORINE Classification (Level 2) Area (ha)
Turbines T1 Forests 0.39
Shrubs 0.86
T2 Forests 0.07
Shrubs 1.18
13 Shrubs 0.28
Open spaces (forests) 0.97
14 Shrubs 1.25
15 Shrubs 1.25
T6 Shrubs 1.25
17 Shrubs 1.25
T8 Shrubs 1.25
T9 Forests 0.31
Shrubs 0.94
T10 Agricultural areas (heterogeneous) 0.50
Forests 0.37
Shrubs 0.38
TH Forests 1.25
T12 Agricultural areas (heterogeneous) 1.23
Forests 0.02
T13 Forests 1.25
T14 Forests 1.25
T15 Forests 1.25
T16 Forests 1.25
T17 Forests 1.25
Substation Shrubs 0.38

AECOM
94/579
Mersinli Wind Power Plant Project

Project Unit CORINE Classification (Level 2) Area (ha)
Access Roads Agricultural areas (heterogeneous) 0.97
Forests 4.27
Shrubs 3.94
Open spaces (forests) 0.01
Construction Camp Site (Temporary) Forests 0.55
Total Area of Project Units 31.37
License Area 1,620.5

As can be seen from Table 6-11, the total area to be affected by the Project, covers approximately 31 ha, which
corresponds to 2% of the License Area (1620.5 ha). More than 88% (27.7 ha) of the area to be affected, is
located on lands classified as forests and shrubs in the CORINE database, while 8.6% (2.7 ha) is located on
lands classified as agricultural areas (heterogeneous). Lands classified as agricultural areas, according to
CORINE database, are located near: Turbine-10, Turbine-11 and Turbine-12; this includes their access roads
(see Figure 6-2). The remaining 3.1% (less than 1 ha) corresponds to lands classified as open spaces, with little
or no vegetation.

The use of the registered forest lands by illegal users for agricultural purposes (cherry plantation) was further
identified and evaluated using the Information System of the General Directorate of Land Registry and Cadastre
and site visits were conducted to ground truth it. It was identified that two forest parcels, corresponding to the
location of Turbine-12 and part of its access road, are being used by locals as cherry orchards. The title deed
area of the corresponding forest parcels and their portion to be affected by the Project units are summarized in
Table 6-12.

Figure 6-12 shows the location of Turbine-12 (including part of associated access road) on the two forest parcels
affected by the Project. There are other parcels adjacent to (in the south) and in the surroundings of the affected
parcels, which are identified to be privately owned and used for agricultural purposes as well. Further evaluation
of the potential socio-economics impacts regarding this issue is provided in Chapter 13.

Table 6-12. Cherry Orchards on Registered Forest Lands at the Location of Turbine-12

Project Unit Affected Title Deed Area Affected Area Percentage of + Remaining

Plot/Parcel of the of the Affected Area Area (not
Parcel(m?) Parcel(m?) within the affected)
Parcel (%) (m’)

Turbine-12 2771 7,724.72 6,108.00 79 1,616.72

Turbine-12 4,146.00

____ 27712 12,895.84 —— 39 7,849.84

Access roads for Turbine-12 900.00

Total 11,154 9,511.56

AECOM
95/579
Mersinli Wind Power Plant Project

Parcel 277/2

Figure 6-12. Cherry Orchards on Registered Forest Lands at the Location of Turbine-12

It should be noted that in the calculations, the area to be cleared around each turbine, was assumed as
dia.126 m (length of blades); this represents the worst case scenario conditions. In practice, the diameter of the
area to be cleared (for vegetation removal against the risk of fire) is anticipated to be less (around 100 m for each
turbine). Additionally, as previously explained in Chapter 3, internal roads will have a total length of around
11.7 km and only 5.2 km of the total length will be newly constructed. The remaining 7.2 km will consist of
existing forest roads, which will be improved to the road standards required by the Project. Even though the
impact on the route of existing forest roads will be limited to the improvement areas, the entire length of the
internal site access roads was considered in the land use analysis (meaning that; existing forest roads sections
were not excluded even though they are located on already affected forest land).

It should be noted that the underground cables will be placed in trenches to be excavated in parallel to the
internal roads. For this purposes trenches of 1 m in depth and 0.3 to 1.3 m in width will be excavated. Once the
cables are placed, excavated soils will be used to refill the trenches. Since this operation will be conducted along
the access road routes, no additional impact on the land use will occur due to cable laying.

Loss of Trees

The removal of top soil, vegetation and trees, corresponding to the footprints of the Project units, will be removed
by the Turkish Forestry authorities in accordance with the relevant provisions of the national Forestry Law.

Upon the application of the Project Company, the number of trees to be removed was calculated by the Regional
Forestry Directorate authorities based on the related Forestry Management Plans (as summarized in Table 6-13).
The Project Company also conducted analysis on Google Earth by using GIS analysis to confirm the figures
estimated by the Forestry authorities.

AECOM
96/579
Mersinli Wind Power Plant Project

Table 6-13. Number of Trees to be Logged due to Project

Forest Stand Type Number of Trees to be Logged
EnglishName——~—~—~*~*~*~*«~STKsHName

Turkish pine (Pinus brutia) Kizilgam 8,339

Black pine (Pinus nigra) Karacam 697

Total 9,036

It should be noted that the Regional Directorate of the Forestry, also conducts regular logging of the trees in line
with the applicable Forestry Management Plans. An application was made to the authorities to obtain the related
Forestry Management Plans and Forest Stand Maps. This will help identifying the forests within the License Area
that have been designated with economic functions, which represent the forests operated/managed with the aim
of production of forest products, having economic value. Forest maintenance and regeneration works are
conducted in these forests to ensure healthy growth of the forests, as well as to ensure social needs of the
communities. Since the authorities have not provided the requested plans and maps, the forestlands that will
already be degraded as a result of forestry activities could not be identified and assessed in the scope of this
ESIA. Additional loss of trees within the License Area may become an issue in the case of unexpected forest
fires. Measures to be taken to avoid/minimize the risk of forest fires are discussed in Chapter 15.

In addition to the pines, number of cherry plantations corresponding to the location of Turbine-12 (including the
clearance area around the turbine) is estimated to be 300, as presented in Table 6-14. Alternative measures to be
evaluated by the Project Company regarding the management of cherry plantations are described in the
Livelihood Restoration and Compensation Framework (LRCF).

Table 6-14. Approximate Number of Cherry Plantations Corresponding to the Location of Turbine-12

Project Unit Affected Plot/Parcel Number of Cherry Plantations
Turbine-12 277/1 100
Turbine-12 277/12 200
Total 300

6.3.1.2 Impacts on Soil

The major Project impacts and/or risks on soils during land preparation and construction phase and that are to be
managed in the scope of the Project are listed below:

. Loss of top soil (in terms of quantity and/or vegetative quality);
. Soil disturbance and erosion, due to earthworks: excavation and filling operations;

. Risk of soil contamination due to unplanned accidents and improper management of hazardous materials
and waste.

Loss of Top Soil

As explained previously, the Project units correspond entirely to forest lands, where the land use capability
classes of the soils are: Class VI, VII and VIII. Class VI and Class VII represent soils that are not suitable for
agricultural soil cultivation, while Class VIII represents non-arable lands. Therefore, the Project will not affect any
soil with high agricultural potential.

The existing top soil corresponding to the project's construction areas, such as the positioning of turbine
foundations or location of new roads, will be removed prior to the commencement of the construction phase.
Stripped top soil will be stored at designated sites (top soil storage areas) within the License Area, to ensure that
vegetative properties of the stripped soils are not lost. Based on the site surveys conducted at the License Area,
it was determined that thickness of the topsoil would be generally around 20 cm. Only within forest lands used for
agriculture around Turbine-12, the thickness of the topsoil may increase up to 30 cm. The total volume of the top
soil to be stripped from the footprint of Project units has been calculated as 64,500 mm (see Table 6-15).

AECOM
97/579
Mersinli Wind Power Plant Project

Table 6-15. Volume of Top Soil to be Stripped from the Project Units’ Footprint

Land Use Type According Corresponding Project Estimated Top Area (ha) Top Soil Volume
to CORINE (2012) nits Soil Thickness (m’)

Open spaces T3, Access Roads 0.10m 1.0 1,000

Forests and Shrubs All turbines, Substation 0.20m 277 55,400
Agricultural areas T10, 712, Access Roads 0.30 cm 27 8,100

Total Volume 34.4 64,500

The areas to be used for the storage of top soil should be located on relatively less sloped locations (less than
5%). Additionally, the top soil storage area should lack trees and must not be positioned on rocky surfaces
Accordingly, degraded forestlands having sparse or no vegetation will be selected for Mersinli WPP Project. The
height of the top soil stockpiles must not exceed 2 m, to ensure that the vegetative properties of the stored soil
are not lost. The area corresponding to the former meteorological mast erected in the north of Turbine-16, has
been identified as one of the suitable locations for top soil storage. This area shown in Figure 6-13, would provide
a storage capacity of around 10,000 m° and serve for: Turbine-15, Turbine-16, Turbine-17 and associated internal
and access roads. Additional sites for the storage of top soil are to be stripped from the footprints of: substation,
north-eastern turbines and their access roads. These locations will be determined based on the results of final
soil surveys. Due to the steep topography and existing forest vegetation, there will be several top soil storage
sites close to each turbine location or parallel to internal roads. These sites will be located on open forest areas.
Area of each site is likely to range between 1,000 m? to 5,000 m’.

Figure 6-13. Top Soil Storage Area Alternative

Stored top soil will be reused in rehabilitation works (i.e. rehabilitation and landscaping works to be conducted at
the temporary construction camp sites and side slopes of the main access road passing parallel to the 1*' degree
archaeological site, as explained in Chapter 16).

Soil Disturbance and Erosion

Following the top soil stripping, soil excavations will be conducted at the footprints of the Project units. The
Project's estimated excavation-fill balance is provided in Table 6-16. Based on the current data, it is estimated
that 20% of the excavated materials will be suitable for being reused in fill operations. Excess excavated
materials will be disposed of at storage areas in line with the permit to be obtained from the related authorities.
Exact volumes for the excavation-fill operations and reuse ratios will be determined based on the final soil
surveys to be conducted prior to the construction phase.

AECOM
98/579
Mersinli Wind Power Plant Project

Table 6-16. Excavation-Fill Volumes

Task Volume (m*)
Total Excavation Requirement 81,500
Amount of Excavated Materials Estimated to be Suitable 165,000

for being Reused as Fill Material

Excess Excavated Materials to be Disposed of 65,000

Total Fill Requirement 100,000

As a result of the disturbance of top soil during: site clearing, earthworks and excavation activities; soil surface
will potentially become susceptible to erosion due primarily to rain and wind. Soil erosion might further trigger
transport of soil material with surface drainage networks which may in turn affect the quality of natural water
receptors. Soils having severe and very severe baseline erosion conditions will be more sensitive to erosion
impacts.

Based on the erosion degree map provided in Section 6.: almost all of the Project Area is located in very
severe and severe soil erosion areas. The degree of soil erosion was identified to be severe (Degree Ill) in the
northwest of the Project Area, representing the turbine locations T1, T2 and T3. A minor portion of the license
area is classified as having no/slight erosion risk (Class |) which is only representative for turbine location T4. The
locations where the remaining Project Units (incl. substation and access roads) will be situated, are classified as
having very severe erosion risks (see Table 6-17).

Table 6-17. Erosion Degrees at the Footprint of Project Units

Soil Erosion Degree Project Units

Very severe TA, T2, 73

Severe 5-115, substation, majority of the access roads
Moderate None

Slight or none v4

In order to prevent/minimize soil erosion, exposed work areas (e.g. side slopes of the access roads, turbine
foundations, etc.) will be immediately rehabilitated following the completion of construction works. To prevent
contamination of surface water and manage surface runoff water, drainage systems and sediment control
measures will be designed.

Soil Contamination

Land and soil contamination may be an issue in the land preparation and construction phases of the Project, as
accidental releases from hazardous materials, such as oil, are likely. The amount of materials that would be
released as a result of accidental spill or leakage incidents cannot be estimated but these types of incidents
would happen only during the construction period. Although the strategy of the necessary actions will vary
depending on the level and extent of the contamination, basic measures will aim to understand the source-
pathway-receptor relation and manage the contaminated media. With the implementation of avoidance and
response measures, the amount of release could be taken under control before reaching substantial amounts.
Accordingly, significance of the consequence of any leakage/spill incident would be kept at low levels, if not
negligible.

AECOM
99/579
Mersinli Wind Power Plant Project

6.3.1.3 Natural Hazards

The Project Area is located on a 1° degree earthquake zone according to the Earthquake Map of Turkey. Thus,
the seismic design and stability of the wind turbines, is essential to avoid risks on the community and personnel's
health and safety, as well as Project's integrity. The seismic design of the Project will be done by applying the
results of the final soil surveys. These are to be conducted prior to construction and based on standards. In this
respect, the Project units will be designed in full compliance with related natural hazards legislation and
legislative technical specification documents, in addition to the specific natural hazard resistance design studies
conducted for each Project unit.

6.3.2. Operation Phase

The use of hazardous material during the operation phase of the Project will be limited to: oils, paints, etc., which
will be used in limited amounts, as part of the maintenance works.

Similar to the land preparation and construction phases, the amount of substances that would be released as a
result of accidental spill or leakage incidents, cannot be estimated. However, these types of incidents would
happen only occasionally. The risk of soil contamination due to unexpected/unplanned release or leakage
incidents can be prevented by taking precautionary measures. Furthermore, the amount of released substances
can also be taken under control before reaching substantial amount, this is done by implementing response
measures. Accordingly, the significance of the consequence of any leakage/spill incident would be kept at low
levels, if not negligible.

In parallel to operation activities, a Reforestation Programme will be applied to compensate the trees lost as part
of construction activities. As the reforestation processes in Turkey is under the authority and control of the
Ministry of Forestry and Water Affairs (General Directorate for Afforestation), the Project Company will collaborate
with them to plan and implement the Reforestation Programme. At the local level, Regional Forestry Directorates
and their sub-directorates will be cooperated.

The national Forest Law (numbered 6831) and the regulations promulgated under the Law, define the procedures
to be followed for reforestation activities. In this scope, private companies, who are willing to conduct
reforestation activities (on a voluntarily basis) on forest lands that are under the responsibility of forestry
authorities, are provided by legislation with two main alternatives; establishment of memorial forests and private
reforestation. The Project Company will select one of the two alternatives or a combination of both for their
planned reforestation activities. However, regardless of the selected alternative, a Reforestation Protocol will be
created with the related Regional Forestry Directorate. Species to be used for reforestation, their ages and
abundances, will be identified by the authorities within this Protocol in consultation with the Project Company and
their flora and fauna consultants. In this process, the Forestry authorities would consider their own Forestry
Management Plans as well.

6.3.3 Closure Phase

Following the completion of operational life, the WPP components will be decommissioned according to
applicable legislation and techniques. Thus, the potential impacts of the closure phase, will be similar to those
expected for the land preparation and construction phase.

The closure phase of the Project will mainly focus on reinstatement of the ground to its original state. Thus, the
overall impact of the closure activities on land use and soils is anticipated to be beneficial.

6.4 Mitigation Measures

The mitigation measures to be taken against the identified impacts in different phases of the Project are listed
in Table 6-18. Significance of impacts before and after mitigation (residual impacts) is also identified in the table.

AECOM
100/579
Mersinli Wind Power Plant Project

Table 6-18. Impacts, Mitigation and Residual Impacts for Land Use and Soils

Impact Magnitude Impact
Sensitivity Significance

Value of

Resource!

Receptor

Residual

Impact Description Project Phase Receptor Overall

. . Proposed Mitigation Measures
Extent Magnitude ity | Duration | Frequency | magnitude

mitigation)

Implement top soil management measures:

* Strip top soil from the footprint of Project units at suitable depths
(20 cm at forest lands; 30 cm at lands used for agriculture; 10 cm
at open spaces) before the start of construction activities and store
it separately separate from the sub soil at designated top soil
storage areas.

* Minimize soil loss by employing suitable equipment, procedure,
and work schedule (windy and rainy periods should be eliminated
for activities that is incorporated with soil disturbance such as soil
stripping, etc.).

* Identify top soil storage areas (of sufficient capacity) at relatively
low slope areas with sparse or no forest vegetation based on the
results of final soil surveys.

* Ensure that height of the top soil stockpiles will not exceed 2 m.

* Ensure that no excavation waste (except soil) such as waste rock,
domestic waste, medical waste, construction waste and debris will
be dumped at top soil storage areas.

* Ensure that a maximum slope of 1/3 and a minimum bench width
of 10 m will be ensured in order to maintain slope stability and safe
working environment for heavy construction vehicles.

« In order to avoid soil compaction, ensure that surface grading will
be performed with lightweight tracked vehicles or wheeled
vehicles.

* Enclose the top soil storage areas by wire back silt fence and
place adequate number of explanatory signboards at visible points;
fix the signboards strongly to ground;

* Provide the drainage of the temporary top soil sites throughout the
storage period.

*  Atsites where construction activities are completed, reuse stored
top soil for rehabilitation of sites (i.e. rehabilitation and landscaping
works to be conducted at the temporary construction camp sites
and side slopes of the main access road passing parallel to the 1st
degree archaeological site, which is located adjacent to the
construction camp site).

* Ensure that top soil stripping and excavation activities will be
performed in compliance with the Regulation on Control of
Excavated Soil, Construction and Demolition Wastes.

* Ensure that unnecessary soil stripping will not be carried out

during construction activities to minimize disturbance to vegetation
and soils.

Top soil stripping and * Land preparation | ¢ Ecosystem Restricted | Low Short-term | Short-term | Continuous | Low Low
management and construction components reversible (non-arable
(64,500 m*) soils)

+ Ensure that vegetative soil will not be used as fill material under
any circumstances.

« ImplementErosion Control, Soil and Spoil Management Plan.
« Implement Biodiversity Action Plan

« Sign Reforestation Protocol with the Forestry Authorities

« Implement Reforestation Programme

Loss of forests * Land preparation | « Ecosystem Restricted | Low Long-term | Short-term | One-off Low Medium
(27.7 ha according to and construction components reversible (Regional
CORINE classification and | « Operation © Local importance)
9,036 trees) communities

Loss of forest lands used | ¢ Land preparation | « Local Restricted | Low Irreversible | Short-term | One-off Medium Medium
for agricultural purpose and construction communities or long-term (land use

(2.7 ha according to reversible capability
CORINE classification and classes VI, VII,
around 300 cherry vil)
plantations on registered
forest lands (parcels 277/1
and 27/2)

Soil Disturbance and * Land preparation | « Ecosystem Local Low Long-term | Long-term | Intermittent | Medium’ High
Erosion and construction components reversible (Very severe

© Operation and severe
erosion levels)

«Implement top soil management measures

* Implement the Livelihood Restoration and Compensation
Framework

* Ensure that vehicle movements are restricted to designated roads
to avoid disturbance of lands adjacent to the roads.

«Implement top soil management measures
Implement Erosion Control, Soil and Spoil Management Plan

* Conduct final soil surveys prior to construction; based on the
survey results plan using excavated soils in fill operations to the
extent possible

Implement Biodiversity Action Plan
«Implement Reforestation Programme to be developed in

* Closure

AECOM
101/579
Mersinli Wind Power Plant Project

Impact Magnitude

Sensitivity/
Value of
Duration | Frequency | Overall Resource! mitigation or
Receptor with existing
gation)

Residual
Proposed Mitigation Measures Impact
Significance

Impact Description Project Phase Receptor
Extent Magnitude

Magnitude

consultation with the related forestry authorities

« Ensure that natural vegetation will be preserved in non-exposed
ground areas for effective sediment and erosion control.

« Consider limiting activities during adverse weather conditions to
reduce potential wind and water erosion.

* _ Identify the baseline soil conditions prior to the construction
activities by sampling and laboratory analysis,

* Develop and implement Project-specific Emergency Preparedness
and Response Plan

« Implement Waste Management Plan

* Develop and implement Training Programme covering aspects
related with management of hazardous substances

* Ensure that hazardous waste will be temporarily stored on-site in
an area designated just for this purpose, appropriately enclosed
and with concrete paved surface.

* Prohibit waste storage out of the designated storage areas.

* Ensure that oil changes, refuelling, or lubrication of vehicles will be
conducted in a dedicated area. Storage tanks and refuelling
stations will be equipped with drip trays and spill control
equipment.

Ensure that when spills or leakages of any type of hazardous
materials occur, the contamination will be controlled by using
absorbents. The contaminated soil (if any) will be stripped to the
adequate depth and disposed in compliance with the applicable
legislation and international best practice.

‘* Conduct seismic design of the Project taking the results of the final
soil surveys to be conducted prior to construction

* Ensure that the Project units are designed in full compliance with
related natural hazards legislation and legislative technical
specification documents, in addition to the specific natural hazard
resistant design studies conducted for each Project unit.

Soil Contamination * Land preparation | « Ecosystem Restricted | Low Short-term | Short-term | One-off Low Low
and construction components reversible (non-arable
© Operation * Project soils)
* Closure personnel
* Local
communities

Seismic risk * Land preparation | « Project Local Medium Irreversible | Short-term | One-off Medium High

and construction personnel (worst case) (1% degree
* Operation © Local earthquake
* Closure communities zone)

AECOM
102/579
Mersinli Wind Power Plant Project

7. Noise

7.1 Project Standards and GIIP

The noise limits given in the Turkish Regulation on the Assessment and Management of Environmental Noise
(RAMEN) and international GIIP documents (i.e. IFC General EHS Guidelines) have been assessed to establish
the Project noise limits for the construction and operation phases. It should be noted that amongst the available
legislation, standards and GIIP documents, only RAMEN includes specific noise limits for the construction phase;
whereas, others have limits applicable for the operation phase of the Project.

In the U.K. a methodology, namely ETSU-R-97, was developed for the Department of Trade and Industry (DTI)
by the Working Group on Noise from Wind Turbines (WGNWT). ETSU-R-97 provides a robust basis for
determining the noise criteria for wind farms and has become a well-respected and accepted standard for such
developments within the UK. This methodology has therefore been adopted for this Project. The ETSU-R-97
noise criterion is based on a level 5 dBA above the best fit curve over the 6-10 m/s wind speed range (actually
the ETSU-R-97 criterion is similar to the IFC/WB criterion given above). If the ETSU-R-97 criterion curve is found
to be below the IFC/WB night time absolute value of 45 dBA (since this value is the lowest of all absolute limits
given by RAMEN and IFC/WB), it is basically fixed at 45 dBA for Laeq or 43 dBA for La90 10min. LAgo is the A-
weighted sound levels that are exceeded 90% of the time. The use of the LAgo-1omin data avoids corruption of data
from relatively loud, transitory noise events from other sources. Thus, in this assessment, Lago-1omin is used for the
calculation of the background noise levels and also for the wind farm. It should be noted that Lago-1omin is likely to
be about 2 dBA less than the LAeq measured over the same time (ETSU-R-97, 1997) and this is the reason of
limit use as 43 dBA.

The noise limits set by the above-mentioned standards are given in Table 7-1 together with the Project Limits.

Table 7-1. Noise Standards for Residential Receptors

Time of Noise Limits for Residential Project Standards at Residential Areas
the Day” IFC EHS Turkish RAMEN Construction , ;
Es , Operation Period
Guidelines Construction Operation Period
Daytime _55dBA 70 dBA 65 dBA 70 dBA 45 dBA (for LAs)
Evening - - 60 dBA - 43 dBA (for LAso)
Night-time 45 dBA : 55 dBA 45 dBA

*IFC EHS Guidelines define the daytime as 07:00-22:00 and night time as 22:00-07:00. Turkish RAMEN defines
the daytime as 07:00-19:00, evening as 19:00-23:00 and night time as 23:00-07:00. It should be also noted that
the night time absolute lower limit of 45 dBA is also based on World Health Organisation guidelines for the
protection of sleep indoors with windows open.

**Noise impacts should not exceed the levels presented in or result in a maximum increase in background levels
of 3 dB at the nearest receptor location off-site.

AECOM
103
Mersinli Wind Power Plant Project

7.2 Baseline Condi

ons

Background environmental noise levels at the settlement located in the vicinity of the Project components, were
determined based on the site measurements conducted by an accredited laboratory in October 2017. For this
purpose, noise sensitive receptors located within 2,000 meters of the turbines were determined through the
analysis of Google Earth images and site surveys. Two of the closest receptors, selected as noise sensitive
receptors based on this study, are listed in Table 7-2. Noise measurement locations are shown on the map
provided in Figure 7-1.

Table 7-2. Noise Sensitive Receptors (NSR) Selected for Baseline Noise Measurements

Receptor _ Settlement Closest Distance to the Coordinates
Code Turbine Closest Turbine (UTM Projection ED-50
Datum Zone 55)
NSR-41 Ginardibi Neighbourhood WTG12 755m 544185 4237249
NSR-2 Marmarig Permaculture Village  WTG 17 1,000 m 546125 4234682

(closest residential building)

There is a shed near Turbine-12 which is not used for residential purposes. The shed is known to be used
temporarily to support agricultural activities. Thus, the shed is not considered as a noise sensitive receptor for
assessment of noise impacts.

7.2.1 Background Noise Measurements

Background environmental noise measurements were undertaken for four consecutive days (92 hour) between
27 October 2017 and 31 October 2017 at the selected noise sensitive receptors. Measurement results were
logged for ten minutes sampling interval.

Noise measurements were undertaken with SVAN 971, which is a device in compliance with the standards of
ANSI $1.4, IEC 651, IEC 61672-1:2002 and IEC 804 (see Figure 7-2). Calibration of the equipment was done
before and after each measurement with an acoustic calibrator. The calibrator complies with the standards of
ANSI $1.4 and IEC 942. All measurement systems were set to log the Lmin, Lmax, LAeq and LAgo noise levels over
the required ten minute intervals during measurement period. The equipment used for the measurements was set
to a-weighted, fast response, continuously monitoring mode over ten minute sampling period. All noise
measurements were performed with the following precautions;

« Windshield placed over the microphone,
« Microphone was positioned approximately 4 m above local ground level,
« Microphone placed away from any significant vertical reflective surfaces, and

« Monitoring equipment was secured so as to avoid extraneous wind noise generated in close proximity to the
microphone.

AECOM
104
Mersinli Wind Power Plant Project

This document has been prepared by AECOM forthe sole use ofthe Client and in accordance wih generally aooepted consultancy priniples, the budget for fees and the terms of reference agreed between AECOM and the Client.
‘Any information provided by hid parties and referred to herein has not been checked or verified by AECOM, unless otherwise expressly Stated in the document, No third party may ely upon this document without the prior and express written agreement of AECOM. LEGEND
538626 540126 541626 943126 544626
ae aE " r

Settlements

e

@ = Turbines
TB Access Roads
=

Substation & Administrative
Building

Construction Camp Area
Mersinli WPP License Area
Fuat WPP ETL

Noise Measurement
Locations

‘Newer Even)

538626
Document Name : 625305_Mersinii_ESIA_Noise_Measurement_Locations nc)

Figure 7-1. Noise Measurement Locations

AECOM
105
Mersinli Wind Power Plant Project

Figure 7-2. Noise Measurement Device

Background Noise Measurement Results

The noise measurement results for the selected noise sensitive receptors are provided in Table 7-3, separately
for the periods defined in the Turkish RAMEN and IFC General EHS Guidelines. The data for the entire
measurement duration is also presented in graphs given in Figure 7-3 and Figure 7-4. It should be noted that the
wind shear effect was taken into consideration in the production of baseline noise data. The results are presented
based on Leo,10 min descriptor’.

Table 7-3. Noise Measurement Results

Measurement Results (dBA)
(La90, 10 minute)

wind NSR-1 (Cinardibi)* NSR-2 (Marmaric Permaculture Village)**
arn IFC Turkish RAMEN IFC Turkish RAMEN
Daytime Nighttime Daytime Evening Nighttime Daytime Nighttime Daytime Evening Nighttime
(07:00- (22:00- (07:00- n lighttim (07:00- (22:00 (07:00- —(19:00-__(23:00-
22:00) 07:00) 19:00) e00) (23:00-07:00) 5900) 07:00) 19:00) +~—-23:00)+~—07:00)
3 220 174 233 180 174 24.5 16.4 25.3 207 15.8
4 26 173 237 196 175 24.8 15.8 25.7 22.9 15.4
5 233. 176 240 194 18.1 26.1 184 26.9 204 18.6
6 24.3 24.6 : : 28.9 : 29.5 : -
7 25.7 25.8 : : 33.7 : 34.0 : -
8 : > > > : >
9 : > > > : >
10 : : : : : : : : : :

*WTG12 is the closest turbine to NSR-1. Distance of WTG12 to the NSR-1 is 755 m.
**WTG17 is the closest turbine to NSR-2. Distance of WTG17 to the NSR-2 is 1,000 m.

* ETSU R-97 Final Report on The Assessment and Rating of Noise from Wind Farms (1996) states that “the Noise Working
Group agreed that the LAgo-10 minute descriptor should be used for both the background noise and the wind farm noise, and that
when setting limits, it should be borne in mind that the LAco, to min of the wind farm is likely to be about 1.5-2.5 dB(A) less than
the Lae, measured over the same period. The use of the LAgo,10 min descriptor for wind farm noise allows reliable measurements
to be made without corruption from relatively loud, transitory noise events from other sources.”

AECOM
106
Mersinli Wind Power Plant Project

CC ;
fed

70.0 70.0
» 00.0 00.0 |
2 50.0 50.0 %
400 740.0 2
g g
=< 300 30.0 4

20.0 20.0
ea
io
16:24:48 02:15:12 12:05:36 24:56:00 07:46:24 17:36:48 03:27:12 13:17:36 23:08:00 Time
is)

‘Start Duration  HlLAeq (TH)
Info w- - chi, Pi (A, Lin)

Figure 7-3. Background Noise Measurement Results at NSR-1 (Ginardibi)

f 2 8
80.0 130.0
70.0 170.0

2 60.0 150.0 =

5 50.0 50.0 —

3 40.0 149.0 ¥

= 30.0 30.0 *
20.0 20.0

| 10.0 = z = = z = 10.0

oO 15:16:58 01:08:58 11:00:58 (20:52:58 06:44:58 16:36:58 02:28:58 12:20:58 22:12:58 Time

is}

Start Duration  MLAeg (TH)
Info w- - Chi, P1 (A, Lin)

Figure 7-4. Background Noise Measurement Results at NSR-2 (Marmarig)

Plots of day and night time noise measurement results against wind speeds measured at both noise sensitive

receptors are presented in Figure 7-5 and Figure 7-6, respectively.

AECOM
107

Mersinli Wind Power Plant Project

Pile
mille
Geepped
PPT tt tl
o>
=
z 3 : A

2
S
s
Sg
a
Qa
z
8
3
3
2
2
a
3
£
=
a
&
3
S
8
2
3
3
4
€
S
€
2
Fi
3S
s
=
Fy
2
3
z
3
£
F
2
>
2
S
3
oO
§
X
2
Fi
2
ir

alain
a

te mn sent tm)
te wn seus tm)
ne wn sens st
te wn Seed tn

Figure 7-6. Background Noise Measurement Results against Wind Speed at NSR-2 (Marmarig)

ided in Appendix B.

ices are provi

Calibration certificates of the noise measurement devi

AECOM

108
Mersinli Wind Power Plant Project

7.3 Impact Assessment

Noise to be generated by the land preparation and construction activities, as well as the operation of turbines in
the scope of Mersinli WPP Project are assessed in the following sections. Assessment of impacts due to noise
generation was done based on the methodology presented in Chapter 5. Accordingly, the magnitude of each
impact was estimated as a factor of the foreseen geographic extent, duration, reversibility and frequency of the
impact. The geographical extent of the impact will be local (within the License Area). The impact will be short
term reversible for the construction phase, and long-term reversible for the operation phase.

Frequency will be intermittent for the construction phase but continuous for the operation phase. The
Sensitivity/value of the associated resource/receptor was determined in consideration of the baseline conditions
described in the previous sections and typical descriptor of defined in Chapter 5.

The receptors of the noise impact will be human. Specific sensitivity criteria considered in the assessment of
noise impact on human receptors was determined in accordance with the approach given in Turkish RAMEN and
local conditions as provided in Table 7-4. Criteria to be considered in determining magnitude of change are
provided in Table 7-5. Potential impact of noise on workers is covered under Chapter 14: Occupational Health
and Safety.

Table 7-4. Criteria for the Sensitivity of Noise Receptors

Impact High Medium Low Negligible
Subject
Noise Noise sensitive areas Mixed use areas where Mixed use areas where _ Industrial areas
where educational, commercial buildings and commercial buildings and
cultural and health noise sensitive areas are noise sensitive areas are
facilities are collocated with a collocated with a
predominantly located predominance of predominance of
together with summer residential buildings workplaces; users of
houses and camp sites agricultural lands

Table 7-5. Criteria for Magnitude of Change

Impact High Medium Low Negligible
Subject
Noise More than 3 dBA increase 1-3 dBA increase in 0-1 dBA increase in Compliance with

in background noise level background noise level in background noise level in regulatory limits
in case of exceedence of case of exceedence of _case of exceedence of
regulatory limits regulatory limits regulatory limits

7.3.1. Land Preparation and Construction Phase

Construction machinery and equipment to be used for the construction of access roads and crane pads,
preparation of turbine foundations and other civil works, will result in noise generation during the land preparation
and construction phase of the Project, which may impact the noise sensitive receptors.

The magnitude of the noise to be generated at source (work site), will depend on the number and type of
equipment and machinery used, which will be reduced by the distance as it propagates towards noise sensitive
receptors. Ground absorption, air absorption and barrier effects would be factors reducing noise during
propagation.

The type and number of equipment and machines that will be used as part of Mersinli WPP’s land preparation
and construction activities, and their sound power levels are listed in Table 7-6.

AECOM
109
Mersinli Wind Power Plant Project

Table 7-6. List of Construction Machinery/Equipment

Machine Number Lw (dB)*
Bulldozers 2 85
Excavators 6 101
Road Graders 2 101
Road roller 1 85

JCB 2 103
Trucks 8 104
Trailer 1 101
Pickup trucks 5 15

Vans for staffs 2 55

*Obtained from SoundPlan Software Library

Cumulative Noise Level at the Source

The noise level at the source, is calculated assuming that all machines/equipment will operate at the same time
at one location with maximum sound levels; this is established in order to demonstrate the worst case situation.
Total noise level generated by all noise sources, is calculated with the formula (RAMEN, Annex-!) given below:

Lyr = 1oLoe{ S10" ")

isl

where;

n: Number of noise source

Lwi: Sound power level of each source (dBA)
Lwr: Cumulative noise level at the source

By using the above formula, the cumulative noise level at source was calculated as 115.5 dBA.

Cumulative Noise Level at the Receptor

Noise generated at source reduces as it propagates. Noise levels at the selected noise sensitive receptors were
calculated by using the following formula:

Lpp = Ly +10xtog{ Q =)
4ar

where;

Lpr: Noise power level at the receptor (dB);

Q: Ground absorption coefficient (assumed as 1 due to rough terrain);

r: Distance between the source and the receptor.

The noise levels at different distances are calculated using the above formula and the results are given in Table
7-7 below. Propagation of noise by distance is represented in graphical format provided in Figure 7-7.

AECOM
110
Mersinli Wind Power Plant Project

Table 7-7. Noise Levels with Respect to Distance During Construction

Distance (m) Lpt (dBA)
15 81.0
30 75.0
50 70.5
100 64.5
130 62.2
150 61.0
200 58.5
300 55.0
400 52.5
500 50.5
600 49.0
700 476
755 (NSR-1) 47.0
800 46.5
900 45.4
1,000 (NSR-2) 44.5
4,100 43.7
1,200 42.9
1,300 42.2
90.0
=
80.0
a 70 dBA
= 700
3
& 600
a
g 500
2 400
B 300
S 200
é
E100
0.0

Ss £& © OC GO 8 OO ©
SF SF SF SF SF

Distance (m)

Figure 7-7. Propagation of Noise by Distance

AECOM
111
Mersinli Wind Power Plant Project

Taking the background noise levels into consideration, environmental noise at the selected sensitive receptors
are calculated in Table 7-8. As it can be seen from the table, cumulative noise levels at both of the selected
receptor points, which are the closest residential buildings to the related turbines, are anticipated to be well below
the regulatory limits for the worst case conditions (Project Standard).

Table 7-8. Cumulative Noise Level at Selected Receptors

Recept Settlement Closest Distanceto Noise Level Background Cumulative Project.
or Code Turbine the Closest Calculated at Noise Level Noise Level at Standard for
Turbine Receptor for Daytime Receptor Construction
(BA) (Ba) (BA) Phase (dBA)
including
Background
Noise Level
NSR-41— Cinardibi WTG12 755m 47.0 23.4 47.0 70
Neighbourhood
NSR-2  Marmari¢ WTG 17 1,000 m 44.5 26.9 44.6 70
Permaculture
Village

It should be noted that no atmospheric, ground absorption or barrier effect (topographical conditions, vegetation)
was taken into consideration in order to simulate the worst case conditions. Additionally, the case in which all
construction machinery and equipment operating at the same time, at one location, with maximum sound levels,
is not likely to occur in practice. Additionally, construction activities will be conducted progressively for each
turbine. Thus, the construction duration at each turbine location, will be very limited when compared to the
duration of the entire construction period, which is considered as 16 months including commissioning. Since the
Vestas's turbine installation activities will start following the construction works and involve less number of
construction machinery, no additional calculation was performed for them.

Even though the calculations for the worst case conditions indicate that the regulatory limits will be complied with
at the closest receptors, mitigation measures will be taken to further reduce the noise. For this purpose,
construction machinery will not be operated at the same time, monitoring will be conducted and the public
grievance mechanism developed as part of the SEP will be implemented. Any grievance received from the public
related with the construction noise, will be taken into consideration and corrective measures will be taken where
necessary (i.e. in case regulatory noise limits are exceeded).

7.3.2. Operation Phase

Operating wind turbines generate noise depending on the wind speed. The sources of sounds emitted from wind
turbines consist of mechanical and aerodynamic sources. The primary sources of mechanical noise are
associated with the drive train and the generator, which produce mechanical sound due to the rotation of
mechanical and electrical equipment; whilst aerodynamic noise is produced by the flow of air over the blades.
Continuous improvements in mechanical design of large wind turbines have resulted in significant reductions in
mechanical sounds. Currently, noise emissions from modern wind turbines mostly come from broadband
aerodynamic sounds.

To limit aerodynamic noise generation, modern, large wind turbines restrict the rotor speeds to ensure that the tip
speed remains below 65 m/sec or thereabouts. Large, variable speed wind turbines often rotate at slower speeds
in low winds, increasing in higher winds until the limiting rotor speed is reached. This results in much quieter
operating turbines in low winds than a comparable constant speed wind turbine (Wind Power Generation and
Wind Turbine Design, WIT Press 2010)

The turbine type to be used in the Mersinli WPP Project is the V126-3.45 MW. Table 7-9 provides the turbine
noise characteristics.

AECOM
112
Mersinli Wind Power Plant Project

Table 7-9. Turbine Noise Characteristics

First Last
Manufacturer T t Power, Rotor Hub ind LwaRef wind  LwaRer Pure
janufacturer Type-generator rated diameter height“ waRef win waRef snes
speed speed
VESTAS V126-3.45MW 3,450 126 87 6 98.4 10 108.5 No

7.3.2.1. Noise Modelling

The potential noise impact of the wind turbines on sensitive receptors was assessed by a noise modelling study.
Commercially available most recent version of WindPro noise propagation model, which is based on ISO 9613-2,
was used in this Project. The model is capable of utilizing different propagation modules, for a variety of wind
speeds and it incorporates terrain data into calculations. The model also includes absorbance due to atmosphere
and nearby surfaces. Ambient noise levels at the noise sensitive receptors, are modelled under worst case
conditions.

The model contained within ISO 9613-2 Acoustics — Attenuation of Sound during Propagation Outdoors — Part 2:
General method of Calculation (1996) was used to calculate the noise emission levels at the nearest sensitive
receptors. The ISO 9613-2 algorithm, which is one of the available models presented in WindPro software, was
chosen as being the most robust prediction method.

7.3.2.1.1 Model Inputs

ISO 9613-2 model uses the following equation in calculating the noise levels at the receptor locations.

L(DW) =LWa4,ref + K + De -(Adiv+ Aatm + Agr + Abar + Amisc)-Cmet

where,

L(DW) : Calculated noise level at the receptor, dBA
LWA, ref : Noise emission of Wind Turbine, dBA

K : Pure tone, dBA

De : Directivity correction, dB

Adiv : Attenuation due to the geometrical divergence, dB
Aatm : Attenuation due to atmospheric absorption, dB
Agr : Attenuation due to ground effect, dB

Abar : Attenuation due to a barrier, dB

Amise : Attenuation due to miscellaneous other effects, dB
Cmet

: Meteorological correction, dB

AECOM
113
Mersinli Wind Power Plant Project

All the input values, except noise emission of wind turbines (LWA,ref), were calculated according to coordinates
of the wind turbines and nearest sensitive receptors. Turbine noise emission levels given in Table 7-9 were used
as LWA,ref values. Other inputs and assumptions used for the noise propagation model are as follows:

« Wind turbine and nearest sensitive receptors’ coordinates,

¢ 10m elevation contour data of the Project Area used to determine ground effect,
« Meteorological coefficient value assumed as 0 to represent worst case conditions,
¢ Pure tone value assumed as 0 dB,

¢ Air absorption value assumed as 1.9 dB/km, default value of ISO 9613-2.

* Corine Land Use Classes and Landsat satellite’ information used to determine details of roughness length
and other ground affects.

7.3.2.1.2_ Model Output

Predicted turbine noise levels at the noise sensitive receptors, in terms of Laeq, over the wind speed range from
6 m/s to 10 m/s were estimated by modelling. Predicted noise levels at the selected receptors are presented in
Table 7-10. Noise levels at receptors located at more distant locations (with respect to the selected receptors) will
be below the values predicted for selected receptors. Detailed results of the noise model are provided in
Appendix C. Noise contour map presented in Figure 7-8 illustrates the model output. The results are presented
based on Lo0,10 min descriptor (ETSU-R-97, 1997; Rogers, et al, 2006; EPA 2008). As can be seen from the table,
the predicted turbine noise levels at all NSRs are below the daytime, evening-time and night time noise limits of
Turkish RAMEN and IFC/WB.

“The Landsat Program is a series of Earth-observing satellites co-managed by USGS & NASA, and offers the longest
continuous space-based record of Earth's land in existence.

AECOM
114
Mersinli Wind Power Plant Project

roc
Mersinli WPP

DECIBEL - Map 10,0 m/s
Calculation: Mersinli WPP v2

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEi 2HF

+44 191 224 6610

Ahmet Korkmaz / ahmet.korkmaz@aecom.com

29.11.2017 17:42/3.1.617

Noise [48(A)]

Map: OpenTopoMap.org , Print scale 1:75.000, Map center UTM

A New WTG @ Noise sensitive area

2

Noise calculation model: ISO 9613-2 General. Wind speed: 10,0 m/s
Height above sea level from active line object

‘windPRO 3.1.617 by EMD Internatonal A'S, Tel. +4596 3548 44, waw.emd dk, windromema dk

3 4
(north)-WGS84 Zone: 35 East: 542.415 North: 4.238.216

zeuz0171807/1  WindPRO @

Figure 7-8. Noise Contour Map (WindPro Model Output)

AECOM
115/579
Mersinli Wind Power Plant Project,

Table 7-10. Predicted Noise Levels at the Noise Sensitive Receptors (NSR) as a result of WPP Operation

Lo Values (dBA) Cumulative Noise Level at Project Project
Receptor (dBA) including Standard Standard
Noise Sensitive Reference Wind Speed (V10) (m/sec) | Background Noise Level (dBA) (dBA)
(for LA90) (for LA90) (for LA90)
Receptor . ‘
Night Time Day Time
6 7 8 9 10 at6m/sec —aat 7 misec.
Wind Speed _ Wind Speed
NSR-1 (Ginardibi) 31.5 35.5 38.2 40.9 41.6 32.3 35.9 43 53
NSR-2(Marmaric) 25.5 28.5 32.2 35.0 35.6 31.0 35.1 43 53

In scope of the noise modelling carried out during the ESIA studies, baseline noise levels were determined at 2
sensitive receptors. For this purpose 5 anemometers were established at different sensor heights within the
project area. These sensor heights vary between 30 and 80 meters. According to the measurements carried out,
the average wind speeds measured with the anemometers vary between 4.65 and 4.79 m/s while the maximum
wind speeds vary between 12.22 and 12.73 m/s. On the other hand, according to the Mersinli Wind Farm Garrad
Hassan Energy Assessment Report (2017), the long term mean wind speeds measured at 87 m height at two
points are 7.4 and 6.4 m/s, When the results at higher anemometer heights are extrapolated to 10 meters above
ground; it was observed that the wind speeds do not exceed 7 m/s. Therefore, wind speed at 10 meter receptor
height are not expected to exceed 7 m/s and accordingly cumulative noise levels were calculated for 6 and 7 m/s
wind speeds.

The impact area for Turbine-17 is shown in Figure 7-9. As can be seen, the closest settlement, the Marmari¢
Permaculture Village, is located outside the impact area border, where the Project Standard (43 dBA for LA90)
will be complied with.

Figure 7-9. Noise Impact Area for Turbine-17

Results of noise modelling studies were evaluated for the shed near Turbine-12, which is not used for residential
purposes. The shed is known to be used temporarily to support agricultural activities. As can be observed from
Figure 7-8, predicted noise levels around Turbine-12 is between 43-53 dBA, which is below the IFC noise limit
(for industrial and commercial receptors) 70 dBA. Public grievance mechanism to be developed as part of the
SEP will be implemented and any grievance received from the public related with the operational noise of
turbines, will be taken into consideration and corrective measures will be taken where necessary (i.e. in case
regulatory noise limits are exceeded).

AECOM
116/579
Mersinli Wind Power Plant Project

In addition, monitoring will be carried out at both the noise sensitive receptors and the shed near Turbine-12 to
determine the operational phase noise levels and verify that project standards are met.

When the model results were compared with ETSU (ETSU-R-97, 1997) recommended noise limit values which
are 35-40 dBA for day time and 43 dBA for nightime, it can be observed that at 10 m/s wind speed the noise level
in NSR-1 (Cinardibi) exceeds 40 dBA. However, exceedance of the day time ETSU recommended limit value is
below 1 dBA and can be accepted to be within the error tolerance. In general, a noticeable increase in noise
levels is above 3 dB. Thus, model results do not indicate an audible/noticeable change/increase in background
noise levels in the sensitive receptors.

7.3.3. Closure Phase

Noise levels during decommissioning, are expected to not exceed the noise levels predicted for construction.
Noise due to decommissioning activities will be local, short term and reversible. Measures will be taken to
minimise the impact on receptors and the grievance mechanism will continue to be implemented until the end of
closure activities.

7.4 Mitigation Measures

The Mersinli WPP Project was initially planned with 22 turbines (as mentioned in the national EIA Report) and the
number of turbines was reduced to 17 based on feasibility studies conducted following the national EIA process.
Particularly, three turbines that were located north of the Marmarig Permaculture Village, the closest settlement to
the Project components, were eliminated ensuring minimisation of, besides others, the noise impacts on this
receptor (see Chapter 4 for additional information). Additionally, the turbine type selected for the Mersinli WPP.
Project (V126-3.45 MW) has a modern technology providing sound optimised modes for operation that would
allow management of WPP in a way to mitigate noise where necessary in specific circumstances.

The temporary construction camp site and permanent substation, were also sited distant to the residential house
and agricultural lands of the nearby communities. Main access to the site will be provided through the existing
access road of Fuat WPP. Thus, no additional main access road construction that would cause noise generation
and disturbance of local communities will take place.

Potential noise impacts on human receptors and specific mitigation is provided in Table 7-11.

AECOM
117/579
Mersinli Wind Power Plant Project

Table 7-11. Noise Impacts, Proposed Mi

jation Measures and Residual Impacts

Impact Magnitude Impact
Sensitivity/ Significance
Value of
Resource/
Receptor existing

itigation

Residual Impact
Significance

Impact Description Project Phase Receptor Overall

Magnitude

Extent Magnitude Reversibility Duration Frequency Proposed Mitigation Measures

Conduct construction activities at the work sites
located closest to the noise sensitive receptors
only during day time,

Limit potentially noisier activities to day time,
Inform noise sensitive receptors about the
schedule of activities ahead of start of
construction in their proximity,

Keep the main access road in well-maintained
condition throughout the construction phase;
based on results of the further surveys to be
conducted prior to the start of construction
phase improve the road conditions if deemed
necessary,

Ensure that the mobile vehicles use only
designated access roads to reduce traffic routing
through community areas,

Select equipment with lower sound power levels,

Optimise the internal-traffic routing, particularly
to minimise vehicle reversing needs (reducing
noise from reversing alarm) and to maximise
distances to the closest sensitive receptors,
Ensure that equipment is regularly maintained,
Implement the Stakeholder Engagement Plan to
collect complaints and suggestions through the
grievance mechanism to be established,
Conduct noise monitoring programme to verify

compliance with regulatory limits and Project
standards.

Noise generation due |* Land preparation [NSR-1 (Ginardibi) Local Negligible Short-term Short-term Intermittent Negligible High
to operation of and construction reversible
construction machinery |* Closure
and equipment and

nuisance of local
communities NSR-2 (Marmari¢) Local Negligible Short-term Short-term Intermittent Negligible High

reversible

Users of the agricultural |Restrictedto [Low Short-term Short-term Occasional or | Low Low
lands located in the Local reversible Intermittent
vicinity of Turbine-11
and Turbine-12

Optimise turbine operation in consideration of
wind speed to avoid noise becoming
unacceptable,

Keep turbines in good running order throughout
the operational life of the Project through routine
maintenance,

Limit the cutting/clearing of vegetation.

Implement the Stakeholder Engagement Plan to
collect, investigate and resolve the complaints
and suggestions through the grievance
mechanism to be established,

Conduct noise monitoring in the first year of
operation and later in case of complaints to
verify the compliance with regulatory limits and
Project standards; take corrective actions in
case of any impact.

Noise generation due [* Operation NSR-1 (Cinardibi) Local Negligible Long-term Long-term Continuous Negligible High
to operation of wind reversible
turbines and nuisance
of local communities

NSR-2 (Marmarig) Local Negligible Long-term Long-term Continuous Negligible High
reversible

Users of the agricultural |Restrictedto | Low Long-term Long-term Occasional or | Low to Low
lands located in the Local reversible Intermittent Medium
vicinity of Turbine-11
and Turbine-12

AECOM
118/579
Mersinli Wind Power Plant Project

8. Air Quality and GHG Emissions

In this Chapter, potential impacts of Mersinli WPP on air quality and potential GHG emissions of the project are
assessed. The construction and operation phases of the Project are considered separately and impacts are
evaluated accordingly.

8.1 Project Standards and GIIP

The Project will comply with the following regulations:

. Turkish Air Quality Assessment and Management Regulation (AQAMR).

. Turkish Industrial Air Pollution Control Regulation (IAPCR).

. IFC General EHS Guidelines: Environmental Air Emissions and Ambient Air Quality, April 30, 2007.
. Directive 2008/50/EC on ambient air quality and cleaner air for Europe.

. WHO Ambient Air Quality Guidelines (Table 1.1.1).

8.1.1 Turkish Legal Requirements

Ambient air quality is regulated in Turkey by the Regulation on Assessment and Management of Air Quality.
Appendices | and I-A of this regulation provide limit values for the 2009-2014 period and for the period after 1
January 2014. Both are based on a tiered system to reduce limit values to target values over time.

Air quality standards are defined in the Regulation on Assessment and Management of Air Quality published on
06.06.2008 in Official Gazette No 26898 and Industrial Air Pollution Control Regulation published on 03.07.2009
in Official Gazette No 27277. Ambient air quality limit values for various pollutants defined in Turkish regulations
are presented in Table 8-1. The standards in Table 8-1 are for 2024 and further years.

Table 8-1. Turkish Ambient Air Quality Values

Parameter Duration Limit Value* (ygim*)
Hourly (cannot be exceeded more than 24 times a year) 350
24 hour 125
SO,
Long term limit 60
Annual and winter season (October 1 - March 31) 20
No. Hourly (cannot be exceeded more than 18 times a year) 200
2 Annual 40
Particulate Matter 24 hour (cannot be exceeded more than 35 times a year) 50
(PM 10) Annual 40
co 8 hour daily maximum 10.000
Os 8 hour daily maximum 120
Hourly 280
voc**
24-hour 70

* Regulation on Assessment and Management of Air Quality
“* Industrial Air Pollution Control Regulation

AECOM
119
Mersinli Wind Power Plant Project

8.1.2 International Standards

IFC EHS Guideline for Air Emissions and Air Quality refers to the limit values recommended by the World Health
Organization (WHO) Ambient Air Quality Guidelines which are presented in Table 8-2.

Table 8-2. WHO Ambient Air Quality Guidelines

Parameter Duration (ugim?)*

10 minute 500
SOz

24 hour 20

Hourly 200
NO2

Annual 40

24 hour 50
Particulate Matter (PM1o)

Annual 20

24 hour 25
Particulate Matter (PM25)

Annual 10
Os 8 hour daily maximum 100

*IFC, Environmental, Health and Safety Guidelines, General EHS Guidelines: Environmental, Air Emissions and Ambient Air
Quality

8.2 Baseline Conditions

Air quality measurements are carried out regularly, in air quality measurement stations that are located in various
points in izmir. National Air Quality Monitoring Stations record air pollution statistics for each province in Turkey.
These stations have an automatic data recording system, so that the data is presented through the national air
quality monitoring network of the Turkish Ministry of Environment and Urbanisation. Since there is no air quality
data for the Mersinli District, the statistical data recorded for Gaziemir (izmir) Province was evaluated.
Measurement results of SO2 and PM; parameters recorded in Gaziemir, izmir are presented in Table 8-3
(http://www. havaizleme.gov.tr). As it is observed from the table, SO2 and PMio concentrations, have shown an
increasing trend in the previous years, nevertheless, the results of the measurements are below the limits defined
in the Regulation on Assessment and Management of Air Quality. Annual PM;o measurement results are above
the IFC standard.

Table 8-3.S02 and PM Concentrations Measured in Gazi (izmir)
Annual Average Concentration (ug/m*)
Year
SO, PM10

2016 1 51

2015 14 34

2014 7 18

2013 7 23

2012 5 34

Source: Official Website of National Air Quality Monitoring Station (http:/www.havaizleme.gov.tr)

AECOM
120
Mersinli Wind Power Plant Project

8.3 Impact Assessment

The Potential impacts due to the land preparation and construction activities, as well as the operation of turbines
of the Mersinli WPP Project, are assessed in the following sections.

The assessment of impacts due to air emissions was done based on the methodology presented in Chapter 5.
Accordingly, the magnitude of each impact was estimated as a factor of the foreseen geographic extent, duration,
reversibility and frequency of the impact. The geographical extent of the impact will be local (within the License
Area).

The impact on air quality will be short term and reversible for the construction phase but long-term and reversible
for the operation phase. The frequency of impacts will be intermittent for the construction phase, continuous for
the operation phase. The sensitivity/value of the associated resource/receptor, was determined in consideration
of the baseline conditions described in the previous sections and typical descriptors for
sensitivity/value/importance of receptors/resources as defined in Chapter 5. Receptors of the air quality impact,
will be human and ecological components. Specific sensitivity criteria considered in the assessment of impacts
on human and ecological receptors are presented Table 8-4.

Table 8-4. Criteria for the Sensitivity of Receptors

Component High Medium Low
Human Densely populated areas Beekeeping and Users of agricultural areas Industrial areas
Roose where residences are _agricultural activities (located in the vicinity of

predominant. Turbine-9 - Turbine-14)

8.3.1. Land Preparation and Construction Phase
The Main emission sources during the construction period of Mersinli WPP Project, will consist of:

. Dust emissions during land preparation phase,

¢ Earthworks for the construction of site access roads and internal roads,
¢ Turbine foundations,

e Underground cable network,

«  ETLand

. Other ancillary facilities such as the substation.

In addition, emissions from construction machinery and equipment including exhaust emissions such as PMio,
NOx, CO, SOz2 and TOC will be of concern. According to the project schedule, construction of the power plant is
planned to last approximately 16 months, including commissioning. During this period, emission of dust and
exhaust emissions may have an impact on settlements in the vicinity of the license area and the settlements near
the site access road. This will also affect beekeeping and agricultural activities near the turbines. The amount of
emissions and their potential impacts are evaluated in this section.

The earthworks phase will include land levelling and excavations, construction of access roads and excavation of
turbine foundations and underground cable line trenches. The construction of turbine foundations will comprise of
excavation of the hole using a digger, outer form setting, rebar and anchor cage assembly, casting and finishing
concrete, removing the forms, backfilling, compacting and foundation site restoration. After the foundations have
been backfilled, on-site assembly of the wind turbines will commence, with erection of turbine towers and
assembly of hub components and blades.

In parallel to these construction activities, the administrative building, the substation and the ETL will also be
constructed. As each turbine and corresponding Project unit's construction is completed, electrical works will be
commenced and the Mersinli WPP Project will be ready for commissioning and energy generation.

AECOM
121
Mersinli Wind Power Plant Project

The estimated amount of excavation during construction of project components is 81,500 m*. Based on the
current data, it is estimated that approximately 20% of the filling material will be provided from on-site excavated
soil. (Exact amount of soil to be reused in fill/cover operations will be determined based on the result of the final
soil surveys to be conducted prior to start of construction activities). Estimated excavation and fill amounts are
presented in Table 8-5.

The Remaining excess of excavated soil will be stored in the license area in designated storage areas. This is in
line with the permits to be obtained from relevant authorities. Top soil stripped from the footprint of permanent
Project units, will be stored separately at designated top soil storage areas, before being reused for rehabilitation
works; which will be conducted following the completion of construction. Due to topographical conditions and
challenges of the Project Area, separate top soil storage areas will be designated to serve a few areas.

Table 8-5. Estimated Amount of Excavation and Fill Volumes

Material Amount (m*)
Excavation 81,500 m*
Fill 100,000 m*

Emission factors defined in the Industrial Air Pollution Control Regulation, were used to calculate the dust
emissions from excavation and fill operations. These emission factors are presented in Table 8-6. Uncontrolled
emission factors, represent the case in which the activities are performed without any measures taken, while
controlled emission factors represent the case when measures such as: watering, usage of closed transportation
systems, keeping the material moisturised and performing loading and unloading of materials without scattering
are taken.

Table 8-6. Emission Factors for the Calculation of Dust Emissions

Emission Sources Uncontrolled Emission Factors _ Controlled Emission Factors Unit
Excavation 0.025 0.0125

Loading 0.010 0.005 kglton
Unloading 0.010 0.005

Storage 58 29 kg/ha.day
Transportation (total o7 0.35 kgikm-vehicle

distance)

Source: Industrial Air Pollution Control Regulation, Appendix 12.

Emissions resulting from excavation and fill operations, are calculated with the emission factors presented above.
PM10 emissions are presented in Table 8-7. For the purpose of these calculations, it was estimated that excess
excavated materials (approximately 80% of the excavation, which is 65,200 m*) and material supply for fill
(approximately 83,700 m3) are carried by trucks and stored at designated storage areas within the license area.
Transportation of excess excavation materials within the license area will not exceed 2 km distance.

Table 8-7. PMio Emissions from Project Construction Activities

Emission Sources PM,o Emissions (kg/hr) (Controlled)
Excavation 0.144
Loading of Excavated Material 0.057
Unloading for Fill Operations 0.069
Unloading for Storage of Excess Excavated Material 0.045
Transportation of Fill Material and Excess Excavated Material 0.535
Total 0.847

AECOM
122
Mersinli Wind Power Plant Project

In addition to dust emissions, exhaust gases will be emitted from operation of construction machinery and
equipment. The Construction machinery and equipment planned to be used during construction activities, which
use mainly diesel as fuel, are presented in Table 3.6. It should be noted that construction vehicles and equipment
will not be operating in the same position and that they will be scattered at different locations within the license
area. It is assumed that five construction vehicles will be in operation simultaneously and fuel consumption will be
about 5 litres per vehicle per hour. Therefore, the total hourly diesel consumption at the construction site is
estimated as 25 litres. USEPA AP-42 Emission Factors are used in order to calculate emissions generated by the
diesel fuelled vehicles and estimated amounts of exhaust emissions are presented in Table 8-8.

Table 8-8. Emissions from Construction Machinery and Equipment

Pollutant Emissions (kg/hr)*
Carbon monoxide 0.32
Sulphur oxides 0.10
Total Organic Carbon 0.12
Nitrogen oxides 1,50
Dust (PMio) 0.14

“It is assumed that; Calorific value of diesel = 137,000 BTU/gal x gal/4.54609 | = 30,135.8 BTU/

Dust emissions from construction activities and exhaust emissions from construction machinery and equipment,
are compared with the limit values defined in the Industrial Air Pollution Control Regulation (see Table 8-9).

When these limit values are exceeded, the regulation requires that an air quality modelling study should be
carried out the related pollutants that are of concern. It was observed that both the PM10 emissions and the
exhaust gas emissions are below the limit values, above which air quality modelling should be performed.

Table 8-9. Mass Flow Rate Limits of Pollutants (Industrial Air Pollution Control Regulation Annex 2)

Emissions Stack Sources Non-stack Sources
Dust 10 1

Carbon monoxide 500 50

Sulphur dioxide 60 6

Nitrogen oxides 40 4

Toc 30 3

In order to observe the dispersion of PMio emissions during construction phase of the project air quality
modelling was carried out with AERMOD Gaussian Plume Air Dispersion Model (Version 9.5.0). Air dispersion
modelling was carried out within an area of 225 km? (15 km x 15 km) covering the project license area and the
surrounding environment. Within this area around 600 uniform polar receptors were placed and PMio
concentrations and total deposition amounts were generated by AERMOD. In addition, receptors were placed on
sensitive receptors in the vicinity of the Project Area. In this regard, 9 receptors were placed to surrounding
settlements including Marmaric, Cinardibi, Dagtekke, Yesilkéy, Cumali, Karakizlar and Karaot.

One of the main inputs of AERMOD is the meteorological data which are hourly surface data and upper air
meteorological observations. For this purpose, hourly surface data is obtained from Gaziemir Meteorological
Station (Station No: 17219) and upper air data is obtained from Izmir Meteorological Station (Station No: 17220).
For the selection of the representative meteorological year number of wind blows recorded in Gaziemir
Meteorological Station in the last 5 years was evaluated and the representative meteorological year was selected
as 2015.

AECOM
123
Mersinli Wind Power Plant Project

In order to evaluated potential impacts of project construction activities modelling was carried out for PMio and
total deposition parameters. Within this scope, 24 hour and annual PM1o concentrations and monthly and annual
settled dust amounts are determined. The highest 24 hour and annual PM1o concentrations along with the highest
monthly and annual total deposition values are presented in Table 8-10.

Table 8-10. Highest PM;9 Concentration and Total Deposition Amounts

24h PM10 Concentration Annual PM,o Concentration Monthly Dry Deposition Annual Dry Deposition
(ugim*) (ugim*) (mgim?.day) (mg/m?.day)

18.4 5.2 15.4 9.4

24 hour and annual PMio concentrations along with the monthly and annual total deposition values observed in
settlements in the vicinity of the project license area are presented in Table 8-11.

Table 8-11. PM;. Concentrations and Total Deposition Amounts Observed in Settlements

24h PM10 Monthly Dry Annual Dry
; . Annual PMio i" ae
Location of the Receptor Concentration , * Deposition Deposition
3 Concentration (ug/m*) 2 4
(ugim*) (mg/m?.day) (mg/m?.day)
Nearest House in 0,81 0,01 0,01 0,00
Marmarig
Marmarig Centre 0,51 0,03 0,03 0,01
Nearest House of 0,36 0,01 0,01 0,00
Ginardibi
Dagtekke Neighbourhood 0,60 0,02 0,02 0,00
Yesilkéy Neighbourhood 0,83 0,08 0,04 0,01
Cumali Neighbourhood 0,13 0,03 0,02 0,00
Karakizlar Neighbourhood 0,07 0,00 0,01 0,00
Karaot Neighbourhood 0,29 0,00 0,00 0,00

Contour plots of 24 hour and annual PM1o concentrations and monthly and annual deposition are presented in
Figure 8-1-Figure 8-4.

AECOM
124
Mersinli Wind Power Plant Project

MERSINLI WPP

E
5
2
ia
5

im
i
|
'
:
i
|
.
3
G
EI
/

Nae t
‘539000 §39800 540000 §40500 41000 541500 42000 542500 543000 §43500 544000 544500 545000 545800 545000 548800,
UTM East [m]
PLOT FILE OF HIGH IST HIGH 2¢HR VALUES FOR SOURCE GROUP: ALL. gies
Max: 18.4 lugin#3] at (544952.20, 4235259,01)
20 30 40 50 60 70 80 90 100 184
20 AECOM
609 A. KORKMAZ i
—
‘OaTPUT PE pore 735000
‘Concentration eT
s84.ugm*s 06.12.2017

Figure 8-1. 24-hour PM10 Concentrations for Land Preparation and Construction Phase

AECOM
125
Mersinli Wind Power Plant Project

MERSINL! WPP

E
4
5
g

Fl
q

8

j
ef
ik
5
i
i

i

i

i

i

i

i
‘6
i
4
i

Max: $:24 [ugin'3) at (541291,79, 4238552,04)

050 080 070. 080 080

UTM East [m}

PLOT FILE OF PERIOD VALUES AVERAGED ACROSS 0 YEARS FOR SOURCE GROUP: ALL

gins

200 0 400 500 524
20 ‘AECOM

609 ‘A. KORKMAZ =,
cornet vsm= A=COM
Concentration 2 i He

S24 ugin's 06.12.2017

Figure 8-2. Annual PM10 Concentrations for Land Preparation and Construction Phase

AECOM
126
Mersinli Wind Power Plant Project

MERSINLI WPP

§
2
=
z
5

$
8
_
i
i
i
i
8
g
i
8
8
c
8
§
8
i
5
8
uy
g
8
i
&
8

ee arwaric2_2]
De MARMARIC1_1ff

—.
40000 §40500 541000 541500 542000 542500 §43000 543500 544000 544500 545000 $45500 §46000 546500 547000 547500
UTM East [m]
PLOT FILE OF HIGH 1ST HIGH MONTH VALUES FOR SOURCE GROUP: ALL ima

Max: 466-01 [gim"2) at (541291,79, 429855204)

466-03 506-03 6060380503 106-02 20602 «4.0602 -50E-02 60502 80542 «106-01 206-01 «4.06014 86-01
20 AECOM
609 ‘A. KORKMAZ _

=

eau TPE Eos 735000
‘Total Depos. 9, km
486.01 gime2 11.12.2017

Figure 8-3. Monthly Settled Dust for Land Preparation and Construction Phase

AECOM
127
Mersinli Wind Power Plant Project

(MERSINLI WPP

UTM North [my
2ncs00 4234000 4734500 4236000 4208500 4739000 29600 4247ODD 4727500 4739000 4zAeSND 4299000 4729600 «24ODND 4240600 4241000 4241500 «242000

3 u as
‘540000 540500 941000 541500 542000 542500 942000 549500 S100 944500 45000 545500 540000 546500 547000 547600
UTM East [m]
PLOT FILE OF PERIOD VALUES AVERAGED ACROSS 0 YEARS FOR SOURCE GROUP: ALL ome
Max: 3.47 fgm'2] at (54120179, 423885208)
003 008 oor 010 030 050 o7 100 300 a7
20 AECOM
609 ‘A. KORKMAZ _
=
aU TrE Ear 4136000
‘otal Depes. 6 1 km
347 git 11.12.2017

Figure 8-4. Annual Settled Dust for Land Preparation and Construction Phase

AECOM
128
Mersinli Wind Power Plant Project

As can be seen from model results, 24 hour and annual PMio concentrations and monthly and annual total
deposition amounts are below the regulatory limit values. In addition, it should be noted that all the construction
activities will not be carried out simultaneously. For example, excavation works for turbine foundations and
access road construction will be following each other, so that one does not start until the other one is finished.
The assessment and calculations carried out in this Chapter represent worst cases, as all above mentioned
activities are assumed to be conducted at the same time.

8.3.2. Operation Phase

Wind power plants utilise renewable energy and rely on the direct conversion of mechanical energy into electrical
energy. Thus, during the operation phase of wind power plants, fossil fuels are not used. There will not be any
combustion processes and there will be no emissions resulting from heating. Electrical power will be used for
heating purposes. The only source of emissions can be considered as the diesel generator. However, the
generator will only be used in blackout situations and therefore, its emissions can be considered to be negligible.
As a result, the operation of Mersinli WPP is not anticipated to cause air emissions and have any adverse impact
on local air quality. In addition, a grievance mechanism will be in place during the operation of the WPP and
relevant actions will be taken in case of grievances regarding air quality.

8.3.3 Closure Phase

During the closure phase, potential sources of emissions are likely to be similar to those associated with
construction. There may be some dust, generated during the decommissioning of the proposed project, however,
this will not be to the same extent as during the construction phase, as there will be less soil moving required.
Demolition of the Project will be conducted, so as to minimise the generation and spread of dust. Measures will
be taken to minimise the impact on receptors and the grievance mechanism will continue to be implemented, until
the end of closure activities. Thus, a significant amount of emissions is not expected to be generated during the
closure phase of the Project. The closure phase is not anticipated to have an adverse impact on local air quality.

8.4 Greenhouse Gas Emissions

The EBRD protocol for assessment of greenhouse gas emissions (EBRD, 2017), states that the project boundary
for renewable energy power generation projects, is always regarded as encompassing the electricity grid in which
they serve. Additionally, due to their nature, renewable energy developments are assumed to displace emissions
associated with other electricity generation on the grid. Similarly, the “IFl Approach to GHG Accounting for
Renewable Energy Projects (World Bank, 2015)" states that, energy generated from renewable sources, will
avoid emissions that would otherwise be generated wholly or partly from more carbon-intensive sources.

In the calculation, the energy production of the project is multiplied by the Combined Margin (CM) emission factor
in tCO2e/MWh (World Bank, 2015). According to EBRD’s “Development of the electricity carbon emission factors
for Turkey (2015)”, Turkey's annual carbon emission factor for 2018 is 0.486 tCO2e/MWh. Considering the
180,000 MWh annual energy to be generated by the Project, the Project's contribution to displacement of
emissions associated with other electricity generation on the Turkish grid is calculated as 87,480 tCO2e/annum.

The minimum design lifetime of wind turbines is 20 years. However, with proper maintenance activities, turbines
may last much longer (US Department of Energy, 2015). Even considering a 20 year operation phase, the
Project's total contribution to COz emissions reduction is calculated as 1,749,600 tCOze.

According to EBRD protocol for assessment of greenhouse gas emissions (EBRD, 2017), the construction phase
GHG emissions are typically not considered to be significant compared with operational emissions and are
normally not included in the assessment. In addition, the protocol states that construction phase GHG emissions
will be included in the assessment, in case they are anticipated to be greater than 5 per cent of the operation
phase GHG emissions. Since the Project is a renewable energy generation project, its operation phase
emissions are considered to be negative (displacement of emissions that would otherwise be sourced from other
electricity generation technologies). The Project's construction phase is expected to last a total of 16 months, of
which, 2 months will consist of commissioning activities. Since transport and construction related emissions to be
sourced from the remaining 14 months, are expected to constitute a small fraction of the 1,749,600 tCO2e to be
displaced by the operation phase, construction phase emissions are not included in the calculations.

AECOM
129
Mersinli Wind Power Plant Project

It should be noted that one potential source of GHG emissions during the operation phase is the switchgear
equipment, circuit breakers and similar high voltage equipment that use sulphur hexafluoride (SF6) gas.
According to Good Practice Guidance and Uncertainty Management in National Greenhouse Gas Inventories
(IPCC, 2001) approximately 1% of the existing SFs contained in the high voltage equipment is lost each year.
Considering the Project's significantly high contribution to displacement of GHGs (i.e. 87,480 tCOze/annum), the
impact of potential SF6 leakages on the Project operation phase GHGs account is also considered to be
negligible.

8.5 Mitigation Measures

This section describes the actions and strategies suggested to avoid or minimise the potential impacts on air
quality. During the land preparation and construction phase of Mersinli WPP, potential impacts associated with
PM; emissions and exhaust gas emissions from diesel fuelled construction machinery and equipment is of
concer.

The following measures for the reduction and control of air emissions will be implemented during the land
preparation and construction phase in accordance with relevant Turkish regulations and international standards
and best practices.

. Loading and unloading of material will be carried out without scattering.
. During their transportation, excavated materials will be covered with nylon canvas.

. Dust suppression methods such as watering with water trucks will be applied at access roads and internal
roads.

. Access roads and internal roads will be stabilized roads (see Chapter 3.5.2. for pavement structure).

. Speed limitations will be applied for vehicles.

. Upper layers of the excavated material stored will be kept at a humidity level of about 10%.

. Construction vehicles will not be permitted to keep engines running while waiting to enter to the site or
waiting on-site.

. Construction vehicles leaving the site will be washed to prevent the transmission of soil from the site to the
public roads.

. Drop height of materials that have potential to generate dust will be kept as minimum as possible.

. Well and adequate maintained vehicles will be used and regular maintenance of these vehicles will be
ensured.

. In order to minimise air emissions sourced from construction machinery and trucks; relevant provisions of
the Industrial Air Pollution Control Regulation and the Regulation on Assessment and Management of Air
Quality will be complied with.

. Monitoring of project related emissions will be carried out in accordance with the Environmental and Social
Management and Monitoring Plan prepared for Mersinli WPP (Chapter 19).

. A Stakeholder Engagement Plan will be implemented to collect complaints and suggestions through the
grievance mechanism to be established.

Table 8-12 provides a summary of air quality assessments. Significance of potential impacts is identified before
and after the application of the proposed mitigation measures. As it can be observed from the Table, potential
impacts on residents of Marmari¢ are evaluated as moderate, while residual impacts are expected to be minor
with the proper application of the mitigation measures. Significance of impacts resulting from exhaust emissions
from vehicles on the settlements along the site access road (Derekéy, Gékyaka and Cumali) are evaluated as
moderate. The associated residual impacts are anticipated as minor.

Beekeeping activities and agricultural activities are other receptors where air quality impacts are considered.
Significance of residual impacts on beekeeping activities and agricultural activities is estimated to be negligible.

AECOM
130
Mersinli Wind Power Plant Project

Table 8-12. Air Quality and GHG Related Impacts, Proposed Mitigation Measures and Residual Impacts

Impact Magnitude ‘Sensitivity?
Impact Description Project Phase Receptor Overall aluelet
P I PI Extent Magnitude | Reversibility | Duration | Frequency | Meoritude Resource!
9 Receptor
PMio emissions due to * Land * Marmaric | Local Low Short term | Short- | Intermittent | Low High
construction of WPP and preparation and reversible | term
i construction chi
nuisance of local © Ginardibi Wide Negligible Short term | Short- Intermittent | Negligible High
* Closure © Cumall reversible | term
+ Derekéy
© Gokyaka
+ Yesilkoy
+ Karaot
+ Karakizlar
+ Derekli
+ Dagtekke
PMio emissions due to Beekeeping Restricted | Negligible Short term | Short Intermittent | Negligible Medium
construction of WPP and activities to Local reversible | term
impacts on productivity of Agricultural Restricted | Low Short term ‘Short Intermittent | Low Medium
beekeeping and ric \
aoe caltral actvities as a activities to Local reversible | term
result of dust located in the
vicinity of
Turbine-9 -
Turbine-14
Exhaust and dust + Derekéy Local Low Short term | Short Intermittent | Low High
emissions as a result of © Gokyaka reversible | term
transportation of project .
material to the Project Cumali
Area via main access road.
Exhaust emissions due to | ° Land Users of the Restricted | Low Short term | Short Intermittent | Low Low
operation of construction preparation and | agricultural to Local reversible | term
machinery and equipment construction lands located in
* Closure the vicinity of

Turbine-9 -
Turbine-14

Impact Significance
(prior to mitigation

Proposed Mitigation Measures

¢ Air Quality Management Plan will be implemented.

¢ Loading and unloading of material will be carried out without scattering.

¢ During their transportation, excavated materials will be covered with nylon
canvas.

* Dust suppression methods such as watering with water trucks will be applied at
access roads and internal roads.

* Access roads and internal roads will be covered with plant mix.

* Speed limitations will be applied for vehicles.

+ Upper layers of the excavated material stored will be kept at a humidity level of
about 10%.

* Construction vehicles will not be permitted to keep engines running while
waiting to enter to the site or waiting on-site.

* Construction vehicles leaving the site will be washed to prevent the
transmission of soil from the site to the public roads.

* Drop height of materials that have potential to generate dust will be kept as
minimum as possible.

* Well and adequate maintained vehicles will be used and regular maintenance of
these vehicles will be ensured.

* In order to minimise air emissions sourced from construction machinery and
trucks; relevant provisions of the Industrial Air Pollution Control Regulation and
the Regulation on Assessment and Management of Air Quality will be complied
with.

* — Monitoring of project related emissions will be carried out in accordance with
the Environmental and Social Management and Monitoring Plan prepared for
Mersinli WPP.

* Stakeholder Engagement Plan will be implemented to collect complaints and
suggestions through the grievance mechanism to be established.

Residual
Impact
Significance

AECOM
131
Mersinli Wind Power Plant Project

9. Water and Wastewater

This Chapter provides information on exiting water resources and assesses the potential impacts on water
resources during land preparation and construction, operation and closure phases of Mersinli WPP Project.
Measures proposed for mitigation of the potential impacts and residual impacts are also described in this chapter.

9.1 Project Standards and GIIP

Legislation and standards applicable in assessment of the water resources during the land preparation and
construction, operation and closure phases of the Project are listed as below:

. European Union Quality Criteria for Waters Intended for Human Consumption — Council Directive 98/83/EC.
of 3 November 1998;
. Guidelines for Drinking Water Quality - World Health Organisation (WHO), 2011.

. Regulation on the Protection of Groundwater Due to Pollution and Degradation (RPGDPD) — Turkish
Ministry of Forestry and Water Works, 2015;

. Regulation on Waters Intended for Human Consumption (RWIHC), Chemical Parameters and Indicator
Parameters — Turkish Ministry of Health, 2005;

. Surface Water Quality Regulation (SWQR), Inland Surface Waters Quality Criteria - Turkish Ministry of
Forestry and Water Works, 2012;

. Directive 2006/118/EC of the European Parliament and of the Council of 12 December 2006 on the
Protection of Groundwater Against Pollution and Deterioration;

. Directive 2008/105/EC of the European Parliament and of the Council of 16 December 2008 on
Environmental Quality Standards (amending and subsequently repealing Council Directives 82/176/EEC,
83/513/EEC, 84/156/EEC, 84/491/EEC, 86/280/EEC and amending Directive 2000/60/EC of the European
Parliament and of the Council);

9.2 Baseline Conditions

This Section presents the baseline conditions for water resources of the License Area and the general region. In
order to identify baseline characteristics of water resources, findings documented in the Project's national EIA
report were used as the main data source. In this context, the following data sources have been used to identify
the baseline conditions:

. Geological and geotechnical survey results provided in the Project's national EIA Report.

. Project Report on the Climate Change Impact on Water Resources for the Ktigtik Menderes River Basin,
General Directorate for Water Management (GDWM, 2016), Turkish Ministry of Forestry and Water Affairs.

. izmir Provincial Environmental Status Report for the year 2016, Turkish Ministry of Forestry and Water
Affairs (MEWA, 2017).

¢ Governmental databases on water resources:

- Izmir Province Flood Database retrieved from Disaster and Emergency Management Presidency of
Turkey.

- Surface Waters Database retrieved from State Hydraulic Works (DSi) 2"? Regional Directorate (DSi,
2017).

AECOM
132
Mersinli Wind Power Plant Project

9.2.1 Surface Waters

The License Area is located on the boundary of Kiiglik Menderes (to the south) and Gediz (to the north) River
Catchments. Although there are various intermittent streams that drain the License Area, the nearest major
surface water resource is Kiigiik Menderes River, which is located approximately 15 km downstream (south) of
the License Area. The Kiiciik Menderes River Catchment area mainly comprises of a large section of Izmir
province and Kusadasi district of Aydin province. Main tributaries of the Kticgtik Menderes River are Ulugay,
Kocahavran, Gamli, Keles and Aktas streams with a total recharge area of 6,907 km’.

Based on the information provided by Turkish General Directorate for Water Management (GDWM, 2016), water
supply for drinking and utility purposes has been estimated as 181 x 10° m*/year for the Kiigiik Menderes River
catchment, which corresponds to 80% of the total amount of water that is being used in the catchment area.

A portion of the License Area lies within the Gediz River Catchment, which is accountable for relatively smaller
drainage areas. The main surface water in the basin is Gediz River to the north. The location of the License Area
with respect to the abovementioned river catchments is shown in Figure 9-1.

Figure 9-2 shows the dams and ponds located in the general region of the License Area. As it can be observed
from the map, the closest surface water bodies to the License Area are Uladi Dam and Karakizlar Pond, which
are located 2.6 km southeast and 2.8 km southwest of the License Area, respectively. Other than those marked
on the map, the nearest wetland area is the Kiigiik Menderes River Delta, which is located approximately 31 km
southwest to the License Area. Other major water bodies are known to be the Gediz Delta (40 km northwest of
the License Area) and Gélciik Lake (43 km east of the License Area). Two dams (Balgova and Tahtali dams) are
currently being operated within the izmir province. The dams were identified to be used for purpose of drinking
and domestic water supply. Balgova Dam is located at a distance of 41 km while Tahtali Dam is located at a
distance of 44 km east of the License Area.

Dams and ponds located in the vicinity of the Project Area, according to the database of the State Hydraulic
Works, are presented in Table 9-1 (http://bolge02.dsi.gov.tr/isletmedekitesisler/baraj-golet). According to
information presented, one dam (Burgaz Dam) and four water ponds (Aslanlar, Savanda, Bagyurdu and
Karakizlar ponds) were identified to be in operation. Two dams (Ergenli and Uladi dams) and one water pond
(Yukarikizilca pond) on the other hand, were identified to be in construction phase. The nearest dam/pond was.
found to be Karakizlar pond, located 2.8 km southwest of the Project area. All identified water bodies were
observed to provide water for irrigation purposes.

Table 9-1. General Information on Dams and Ponds Located in the Vicinity of the Project Area (DSi, 2017)

Name of the Water Surface Area (ha) Distance to Status Purpose
Resource Project Area (km)

Aslanlar Pond 3.8 10.8 In Operation Irrigation
Burgaz (Zeytinova) Dam 160 18.5 In Operation Irrigation
Savanda Pond 31.2 10.2 In Operation Irrigation
Bagyurdu Pond 3.9 175 In Operation Irrigation
Karakizlar Pond 8.29 28 In Operation Irrigation
Ergenli Dam 108.6 13.8 Under Construction Irrigation
Yukanikizilca Pond 33 10 Under Construction Irrigation
Uladi Dam 103.2 2.6 Under Construction Irrigation

Intermittent streams within the License Area regarding Mersinli WPP Project are presented in Figure 9-3. As can
be observed from the map, these intermittent streams are from west to east; Gavuramoglu, Kulvarkavag}, Kiliboz,
Kizil, Keseroglu, Karakaya, Ciftepinar, Zeybekmezari, Sarisu, Izmiryolu, Cimbaz and Musluk streams.

AECOM
133
Mersinli Wind Power Plant Project

2a gar

LEGEND

(Eo Meersini WPP License Area

fo} Kucuk Menderes River
t= Catchment

‘Docu Na 5305 Nereni_ESIA KMencersRivercatcament

Figure 9-1.

Location of the License Area with Respect to River Catchment Areas

AECOM
134

Mersinli Wind Power Plant Project,

“This document has been prepared by AECOM forthe sole use of the Client and in accordance with generally accepted consultancy principles, the budget for fees and the terms of reference agreed between AECOM and the Client
{Any information provided by thir partes and referred to herein has not been checked or verted by AECOM, unless atherwise expressly stated inthe document. No third party may rely upon this document without the prior and express written agreement of AECOM. LEGEND
551468

531468

@ District Centers

@ Town Centers

@ = Mersinli WPP Turbines
Mersinli WPP License Area

Kucuk Menderes River
Catchment Boundary

Water Body Status
In Operation

Under Construction

Gediz River Catchment 7

AR oe, 2

tA

4244278

4244278

Kiiciik Menderes
River Catchment

a
es

4234278
4234278

Mersinif WPR-
ProjectArea

‘azar egy Ue

‘Enieonment ENV-628908

sy

GY

Bp Nt ION AS

SS Py hey

A AE \

4 B ip : fe. ery

531468 541468 551468 561468 g J “a 7
Document Name : 625305_Mersinli_ESIA_Wetlands_Dams_rev131117 swe or)

Figure 9-2. Locations of Dams and Ponds in the Vicinity of the License Area

AECOM
135
Mersinli Wind Power Plant Project

“This document has been propared by AECOM forthe sole use of the Clent and in accordance with generally accepted consultancy principles, the budget for fees and the terms of reference agreed between AECOM and the Clent
‘Any information provided by tira parties and refered to herein has not been checked or verted by AECOM, unless otherwise expressly stated in the document. No third party may rely upon this document without the prior and express writen a LEGEND
539000 541000 543000 545000

~ = Intermittent Streams

Settlement Areas

Gulali™ ® = Mersinli WPP Turbines

Mersinli WPP License Area

A

# Ginardibi

Karakizlap

‘Neaza egy Lad

ENV-826905

539000
Document Name : 625305_Mersinli_ESIA_intermittent Streams

Figure 9-3. Intermittent Streams within the License Area

AECOM
136
Mersinli Wind Power Plant Project

Flooding

The Ktigiik Menderes River Catchment is known to be one of the major river basins. The basin has the least
number of recorded flood events amongst all basins in Turkey (Gék¢e et. al., 2008). Based on the data received
from the Turkish Disaster and Emergency Management Presidency, a total of 39 flood events have been reported
in izmir province in the last 50 years (https://tabb-analiz.afad.gov.tr/Genel/Raporlar.aspx). |t was reported that 10
of these events occurred between 2008 and 2018 (see Figure 9-4). The data also shows that the latest flood
event in the vicinity of the License Area was recorded on 16 September 2002 in Bayindir district, with no record
of loss of life or property.

T T T T T T T T T T T
MOO EINE IRESEO SEINE] SEIKO) SETA IeBEM| EINE eeEsieSe) eeLZiNB@ ALES

Figure 9-4. Distribution of the Number of Flood Events in Izmir Province of Turkey (https://tabb-
analiz.afad.gov.tr/Genel/Raporlar.aspx)

The License Area is located in a rural region, along a ridge that separates the Kiiglk Menderes and Gediz river
catchment areas. Relatively, steep and undulating topography is observed with altitudes between 650 m and 850
m. The Project units will be situated on highlands at 800 m altitude approximately. With reference to the Project's
national EIA Report and national Law (No. 7269) on “Aid to be Provided and Measures to be Implemented for
Natural Hazards Affective on Public Life”, no flood plains and flooding risk were identified in the License Area.
Taking into account that afforestation is a contributing factor in increased evaporation and reduced flows
(Wheater and Evans, 2009), and given that the majority of the License Area is forest land, risks associated with
floods are not expected in the License Area.

9.2.2 Groundwater

Groundwater in the Kiigtik Menderes River catchment area, is stored in porous and semi-porous media mostly in
the alluvial sediments that have developed along the Kticgiik Menderes River and its main tributaries.
Groundwater does not only exist in unconfined aquifers, as within the alluvial sediments, but it is also found in
confined layers of the hydrogeological system, although their distribution is relatively limited compared to the
former. The areal distribution of the unconfined aquifers was estimated to extend over 51.6% of the catchment
area; whereas the confined aquifers were found to be distributed over 34.7% of the catchment.

The hydrogeological system is developed in three main water bearing units: the permeable porous medium,
semi-permeable porous medium and semi-permeable rock medium. The available reserve for the unconfined
layers of these water bearing media was estimated to be; 9.7 km® for the permeable porous and semi-permeable
porous aquifers and 4.2 kmé for the semi-permeable rock medium. The available reserve for the confined layers
on the other hand, was estimated to be 18 km’.

Several groundwater resources in Torbali and Bayindir districts, which are the nearest major water users to the
License Area, have been identified as drinking water resources by GDWM (2016)., Annual amounts of water that
is extracted from these sources are provided in Table 9-2. The total annual amount of water that is provided for
individual use (drinking and utility purposes), industrial use and irrigation purposes has been estimated as 180.1
x 10° m’.

AECOM
137

Mersinli Wind Power Plant Project

Table 9-2. Drinking Water Resources for the Nearest Major Settlements to the License Area (GDWM, 2016)

Province District Name of the Water Type of the Water Water Extraction

Resource Resource* (m*/year)
izmir Bayindir Emine Stream 1 220,460
izmir Bayindir Deve Irimi Stream 5 1,708,200
izmir Bayindir Bekleme 5 525,600
izmir Bayindir Canh 5 262,800
izmir Bayindir Kavaklt Kuyu 5 346,750
izmir Bayindir Unnamed Spring 1 315,360
izmir Torbali iller Bankasi-1 5 3,758,040
izmir Torbali Cumhuriyet 6 109,500
izmir Torbali Ege Koop 5 153,300
izmir Torbali Depot Spring 1 521,950
izmir Torbali Spring Well 5 584,000
izmir Torbali Well Water 5 426,400
izmir Torbali Pancar Water 5 525,600
izmir Torbali Unnamed Well 5 262,800
izmir Torbali Ayrancilar 1 157,680
izmir Torbali iller Bankast-2 5 273,750
Notes:

*: 4: Spring, 2: Lake, 3: Stream, 4: Dam, 5: Water Well, 6: Pond

Although there are no geothermal resources within the License Area and its vicinity, significant geothermal
potential is observed in the izmir province as a result of the fault systems that have been developed mainly along

the Ktictik Menderes and Buylik Menderes basins.

AECOM
138
Mersinli Wind Power Plant Project

9.3 Impact Assessment

This Section presents the Project's potential impacts on water resources. In order to identify the potential
impacts; land preparation and construction phase, operation phase and closure phase of the project were
considered separately, as the project activities and potential releases from these activities are different at each
phase. Assessment of impacts associated with water use and wastewater was done based on the methodology
presented in Chapter 5.

9.3.1 Land Preparation and Construction Phase

Potential impacts on water resources during the land preparation and construction phase of the Project are
expected to be more significant compared to operation phase impacts, since relatively large number of personnel
will be involved in relatively more complex activities during this phase.

9.3.1.1. Impacts on Surface Water Resources

Water Use and Wastewater Generation

Water use during the land preparation and construction phase of the Project will include drinking and utility water
consumption by project personnel. In addition, water will be required for construction activities such as dust
suppression during earthworks, cut and fill works and construction of access roads, underground cable network
and other Project units.

A total of 150 people will be employed during this Phase. Accordingly, the amount of personnel utility water
requirement was estimated as 22.5 m*/day, based on the assumption that daily water need for a single personnel
will be 150 liters (Eroglu & Topacik, 1998). Projects personnel utility water requirement will be procured and
supplied by means of tankers. No surface water or groundwater resources will be used to supply for personnel
utility water needs.

Similarly, drinking water will also be procured, as bottled water, and therefore, no surface water or groundwater
resources will be utilized for this purpose either. Thus, no impact on water resources, associated with drinking
water supply, is expected to occur.

In addition, water will be required for dust suppression, which is not anticipated to exceed 10 m* per day. Water
will be purchased and transported to the Project Area by tanker trucks. To minize water requirement for dust
suppression, water sprinkling will not be conducted during rainy days and seasons. Since water for dust
suppression will be outsourced, no impact on water resources, associated with dust suppression is anticipated to
occur.

Concrete will be supplied from local providers as ready-mixed concrete and no concrete batching activities are
planned to be carried out in the scope of Project construction activities. Therefore, no impact on water resources,
associated with concrete mixing is anticipated to occur.

Domestic wastewater will be generated as a result of daily personnel acitvities. Assuming that the wastewater to
be generated is equal to the water demand, wastewater generation during land preparation and construction
phase of the Project is estimated as 22.5 m*/day.

According to the Turkish Water Pollution Control Regulation (Official Gazette Date: 31.12.2004, No: 25687),
industrial plants having a worker population under 84 are allowed to manage their domestic wastewaters through
non-leaking septic tanks. The regulation requires industrial plants having a worker population between 84-2,000
to manage their domestic wastewaters through treatment and/other disposal methods to be approved by the
Provincial Directorate of Environment and Urbanization. Since the number of personnel to be employed during
the construction phase of the Project is 150, the wastewater generated during the construction phase will be
treated by a package wastewater treatment plant and discharged in accordance with the relevant regulatory limits
to a nearby surface water. The Environmental Permit will be obtained from the Provincial Directorate for the
treated wastewater discharges.

Hazardous Materials
Potential impacts that may cause changes in water quality during land preparation and construction phase are

associated with spills and/or leakages of hazardous substances (e.g. fuel, oils, lubricants, hazardous liquid

AECOM
139
Mersinli Wind Power Plant Project

wastes) in to surface and/or groundwater sources. Spills and leaks that might potentially originate from the
storage tanks and/or storage areas can contaminate receiving waters, either by direct contact or by contaminant
transport through soil and vadose zone. In addition, increased precipitation, particularly during rainy seasons of
the year, can lead to a potential increase in transport of contaminants via surface runoff. Streams within the
License Area are known to be intermittent, which do not have continuous flow throughout the year. Thus, with the
application of relevant mitigation measures, sediment transport through surface water resources will be
prevented.

Impacts on Drainage and Flooding

As provided in detail in Chapter 6, loss of land as a result of the construction of Project units (i.e. Project footprint
areas) is relatively low and comprises approximately 2% of the License Area. In addition, the Project Area is
located on a mountainous region, which does not include any flood plains. Accordingly, no Project-induced flood
event is expected in the vicinity. In order to prevent surface waters to reach the construction area around the
turbine foundations, interception channels will be constructed to divert the runoff. Diverted runoff waters will be
discharged to the receiving environment to maintain the natural flow regime in the License Area.

On the other hand, project land preparation and construction activities may result in impacts on water quality as a
result of sediment transport to downstream water bodies. Relevant mitigation to avoid sediment transport is
provided in Section 9.4 and an Erosion Control, Soil and Spoil Management Plan is in place for the Project.

9.3.1.2 Impacts on Groundwater

A total of 10 boreholes (SK-1 to SK-10), each with a depth of 10 m, were drilled within the scope of the geological
survey conducted as part of the Project's national EIA study. Groundwater was not encountered in any of the
boreholes. Turbine foundations are expected to have a maximum design depth of 3 meters from the ground level.
The groundwater table on the other hand is at least 10 meter below ground level. Therefore, no groundwater
interference is expected during the construction of wind turbines and excavations are not expected to affect
groundwater resources.

Potential impacts on groundwater occurrence, which might be of concern during the land preparation and
construction phase, will therefore be negligible as there will be no contact with groundwater.

9.3.2 Operation Phase

Water Use and Wastewater Generation

Potential impacts on water resources during operation phase will be generally more limited compared to
construction phase. This can be attributed to the limited number of personnel employed, as well as limited water
requirement of the activities carried out during this phase. Considering the issue, the Intergovernmental Panel on
Climate Change states that; “the water use requirement during operation phase of a wind power plant is
significantly lower than majority of conventional power systems or other renewable power systems and their
waste generation is also limited” (IPCC, 2014).

The water consumption during operation phase of the Project will comprise of utility and drinking water supply of
project personnel. The number of personnel during the operation phase will be 14 people and based on the
assumption that daily water need for a single personnel will be 150 liters (Eroglu & Topacik, 1998), the total
amount of daily utility water requirement during the operation phase is estimated at 2.1 m®. As is the Case with
the Land Preparation and Construction Phase, Project personnel utility water requirement will be procured and
supplied by means of tankers. No surface water or groundwater resources will be used to supply for personnel
utility water needs

Assuming that the wastewater to be generated is equal to the water demand, the daily wastewater generated
during operation phase is also estimated at 2.1 m®. During this phase, the wastewater will be collected in non-
leaking septic tank(s)/mobile toilets to be built/ provided in the Project Area and will be collected by vacuum
trucks of the local Municipality for discharge to the sewage system of the Municipality.

Impacts related to drinking water requirement during this phase are considered to be negligible, as the total
number of personnel will only be 14.

Hazardous Materials

AECOM
140
Mersinli Wind Power Plant Project

In scope of maintenance activities, spills and/or leakages of hazardous substances (e.g. fuel, oils, chemicals
lubricants and hazardous liquid wastes) to surface and/or groundwater resources is of concern. The measures
proposed for land preparation and construction phase will also ensure this type of impact is avoided during
operation phase.

9.3.3 Closure Phase

The closure phase of the Project will involve uninstallation of Project components and activities to rehabilitate the
site back to its original state. Since these activities involve a large workforce conducting activities similar to
construction phase (e.g. demolotion of administrative building, landscape reinstatement, etc.), impacts and
measures identified for land preparation and construction phase are also applicable for closure phase.

9.4 Mitigation Measures

The potential impacts, identified impact significance parameters and proposed mitigation measures are
presented in Table 9-3, together with the significance of residual impacts. In addition to the detailed mitigation
provided in Table 9-3, the following management programs will also be in place for management of water
resources related impacts:

. Erosion Control, Soil and Spoil Management Plan
. Waste Management Plan
. Emergency Preparedness and Response Plan

. Reforestation Program

AECOM
141
Mersinli Wind Power Plant Project

Table 9-3. Water and Wastewater Impacts, Proposed Mitigation Measures and Residual Impacts

Impact Description

Project Phase

Receptor

Impact Magnitude

Extent

Magnitude

Reversi

ity

Duration

Frequency

Overall
Magnitude

Sensitivity!
Value of
Resource!
Receptor

Proposed Mitigation Measures

Residual
Impact
Significance

Impacts on water quality due
to transport of uncontrolled
sediments to downstream
surface waters

* Land
Preparation
and
Construction

Surface water

Local

Low

Short term
reversible

Short
term

Intermittent

Low

Low

Erosion Control Soil and Spoil Management Plan will be implemented.

All required and effective drainage and construction procedures will be applied in
order to minimise the impacts on soil hydrology and to benefit soil infiltration.
Interception channels around the crane pads will be built to divert runoff waters and
to prevent/minimise erosion caused by water.

It will be ensured that exposed ground that will be disturbed during the construction
phase activities will be minimised (unnecessary soil stripping will not be carried out).
Vehicle movements will be restricted to designated roads to avoid disturbance of soils
adjacent to the roads.

Construction activities will be limited during adverse weather conditions to reduce
potential wind and water erosion.

Water sprinkling will be implemented on access roads (initially, based on the air
quality model results, water sprinkling will be conducted for at least 3 times a day
during dry season and the frequency will be increased if the monitoring results
require so).

Impacts on the quality of
nearby water resources due
to improper management of
wastewater, hazardous
materials/wastes, construction
machinery and vehicles

* Land
Preparation
and
Construction

© Operation

* Closure

Surface water
(Gavuramoglu,
Kulvarkavagj,
Kiliboz, Kizil,
Keseroglu,
Karakaya,
Giftepinar,
Zeybekmezari,
Sarisu,
izmiryolu,
Cimbaz and
Musluk streams
and Uladi Dam
and Karakizlar
Pond)

Local

Low

Short term
reversible

Short
term

Intermittent

Low

Low

Waste Management Plan will beimplemented
Hazardous materials management will be included as a subject in EHS and OHS
trainings to be provided to personnel.

Routine control of hazardous waste containers will be carried out and it will be
ensured that they are not damaged and no spill exists.

All maintenance activities will be performed on suitable impermeable ground that
prevents potential transport of contaminants to surface waters and groundwater.
A designated area for refueling of the mobile vehicles and machinery will be
constructed (if required).

Construction machinery and vehicles will be checked regularly in order to prevent
spills and leakages of fuel and other hazardous materials.

Spill kits, absorbent pads and absorbent sands will be available on site at all times.

Vehicle parking will be restricted to designated areas to minimise the potential for any
oil or fuel leaks.

In order to prevent surface water contact with the construction area around the
turbine foundations, interception channels will be constructed to divert the runoff.
Diverted runoff waters will be discharged to the receiving environment to maintain the
natural flow regime in the License Area.

In order to prevent / minimise potential impacts on surface waters, no earthworks
material will be dumped into the intermittent streams and their banks located within
the License Area (Gavuramoglu, Kulvarkavagj, Kiliboz, Kizil, Keseroglu, Karakaya,
Giftepinar, Zeybekmezani, Sarisu, Izmiryolu, Cimbaz and Musluk streams) and in the
near vicinity of the license area (Yayala, Kestane, Kiraz, Akalan, Sogukdere,
Karadere, Gesmebasi and Akkaya streams).

In the case of need for construction of water structures (such as bridge, culvert,
concrete tubes, etc.) on the stream beds, required approvals from the relevant
governmental authorities with regard to the type, characteristic and potential impacts
on stream flows, will be obtained before construction.

Impermeable septic tank(s)/mobile toilets will be built/ provided within the Project
Area for collection of wastewaters during operation phase.

During operation phase, routine control and maintenance of domestic waste storage
area(s) (septic tank(s)) will be carried out.

Septic tanks will be emptied regularly by vacuum trucks of related Municipalities for
discharge to municipal sewage systems during the operation phase...

AECOM
142
Mersinli Wind Power Plant Project

10. Waste

This Chapter discusses hazardous and solid waste to be generated by the Project construction, operation and
closure phase activities, identifies the impacts related to waste management and provides mitigation for these
impacts.

10.1 Project Standards and GIIP

The main national regulation regarding management of waste in Turkey is the Regulation on Waste
Management.

In addition to this, there are other regulations in place for specific waste types and waste management
procedures. These include waste created by: excavations, construction, demolitions, oils, packaging, batteries,
accumulators, medical supplies, electrical and electronic materials, as well as waste produced by transportation.

The full list of national waste legislation the Project will comply with is provided in Chapter 2 of this ESIA Report.

In addition, the Project will fully comply with EBRD standards, related EU legislation, namely the Waste
Framework Directive or Directive 2008/98/EC. This directive provides general provisions for waste management
and sets the basic waste management definitions. The Directive amended former EU directive on waste,
hazardous waste and waste oils and is currently covering all wastes identified by Decision 2000/532/EC (i.e. the
European Waste Codes). It should be noted that waste codes provided in Annex 4 of the Turkish Regulation on
Waste Management are entirely the same with the European Waste Codes.

10.2 Baseline Conditions

Sanitary landfills are designed as Class || Landfills, in accordance with Regulation on the Landfill of Wastes.
Within this regard, the landfills have in place systems that prevent surface water from entering the facility, proper
impermeable liners, leachate collection systems and systems for treatment of collected leachate in line with
related legislation.

izmir Metropolitan Municipality currently operates 2 sanitary landfills for disposal of domestic waste, namely the
Harmandali Sanitary Landfill and the Bergama Sanitary Landfill, in addition to a few local wild landfills serving
some districts of the Province (/zmir Provincial Directorate of Environment and Urbanisation, 2016).

Prior to disposal in the sanitary landfills, domestic waste is collected by district municipalities and transported to 7
transfer stations (established in Urla, Menderes (Kisik, Giimiildiir), Buca (Gediz), Konak (Halkapinar), Menemen
(Turkeli), Odemis districts) or 7 transfer pads (established in Torbali, Foca, Selcuk, Dikili, Gesme, Karsiyaka and
Kemalpasa districts). From these centres, the Metropolitan Municipality is responsible of transferring the wastes
to the 2 sanitary landfills (izmir Provincial Directorate of Environment and Urbanisation, 2016).

As stated in Chapter 3, the Project area is located in Bayindir, Torbali and Kemalpasa districts. In general, the
waste generated in the area that surrounds the Project is sourced from commercial, agricultural and domestic
activities. Domestic waste collected from all three districts is transferred through the above-mentioned transfer
stations and pads and disposed of in Harmandali Sanitary Landfill. Therefore, the domestic waste to be
generated by the Project will also be disposed of in Harmandali Sanitary Landfill. As of 2016, this landfill receives
approximately 4,500-5,000 tons/day of domestic waste, as well as domestic type treatment sludge sourced from
industry (izmir Metropolitan Municipality website, http://www.izmir.bel.tr).

Facilities and management practices in the Province for other types of waste are summarised below (/zmir
Provincial Directorate of Environment and Urbanisation, 2016; izmir Metropolitan Municipality website,
http://www.izmir.bel.tr):

. 342 facilities are permitted to collect and segregate non-hazardous waste, whereas 86 facilities are licensed
for recovery/recycling. Non-hazardous industrial waste is collected by licensed firms for recovery in these
facilities.

. 11 excavation, construction and demolition waste disposal sites serve the province of Izmir. In 2016,
approximately 1,800,000 m* of excavation and construction waste was disposed in these facilities.
However, since the total capacity provided by these disposal sites is not sufficient, permitting process has
been initiated for a multitude of other sites.

AECOM
143
Mersinli Wind Power Plant Project

In izmir province, district municipalities are responsible of separated collection of recyclable packaging
waste at the waste source (i.e. instead of separation at waste disposal or waste transfer sites). Within this
scope, district municipalities of Bayindir, Torbali and Kemalpasa (i.e. districts the Project area corresponds
to) all have resources and capacities allocated for this purpose.

Several facilities are in place that aim to recover and dispose hazardous waste. These include; 30 recovery
facilities with environmental licenses or temporary activity permits, 4 facilities that use hazardous waste as
fuel, 1 hazardous waste disposal facility and 3 interim storage facilities.

Waste mechanical oils generated in the Province, are either collected by the municipalities within the scope
of a protocol (signed with Petroleum Industry Association) or by licensed recovery/ disposal firms. In 2016,
approximately 3,145 tons of mechanical oil waste was collected for recovery and disposal. Vegetable oil
waste on the other hand, is collected and sent to 3 licensed vegetable oil recovery firms, as well as 1
vegetable oil interim storage area.

In the province, there are a total of 2 waste accumulator recovery/recycling facilities. The transportation of
this waste is conducted by 3 licensed transport companies. There is no waste battery recycling facility in the
province. However, a waste battery collection system is implemented by a cooperation of Portable Battery
Producers and Exporters Association, Metropolitan Municipality and district municipalities. The collected
waste-batteries are sent to istanbul province for disposal at istag facilities, a private association established
in 1994 by istanbul Metropolitan Municipality. Similarly, no electronic waste (e-waste) recovery, recycling
and disposal facility is established in izmir province. However, some municipalities collect e-waste for scrap
material trade and multiple others are planning collection and recovery/recycling facilities. In addition, e-
waste is also collected by various small scale scrap material trade firms.

For reuse and recycling of scrap vehicles, 7 temporary storage areas, 2 processing facilities and 3 delivery
points, either with a temporary activity permit or an environmental permit, are in place. Scrap tires on the
other hand, are handled in 2 licensed scrap tire recovery facilities and 2 licensed facilities that use tires as
fuel.

As Izmir province currently does not have a sterilisation/incineration facility for medical wastes, this type of
waste is collected by the Metropolitan Municipality and transferred to a licensed municipal waste facility in
Manisa province (/zmir Metropolitan Municipality website, http://www.izmir.bel.tr).

10.3. Impact Assessment

Several types of hazardous and non-hazardous waste (especially domestic), will be generated by the
construction, operation and closure activities of the Project. During the construction phase, relatively higher
number of workers will be involved, more diverse and tightly scheduled activities will be conducted and materials
use will be higher. Therefore, compared to operation phase, waste generation during construction phase is
expected to be more substantial in terms of impacts.

In general, improper management of waste may result in the following general impacts:

Landfill capacity (additional to current levels);

Soil, surface water and groundwater contamination;

Disturbance of biodiversity components;

Visual nuisance;

Potential degrading impacts on personnel and public health and safety (including odour) and

Loss of materials that may otherwise be reused/ recovered/ recycled.

AECOM
144
Mersinli Wind Power Plant Project

10.3.1 Land Preparation and Construction Phase

Waste to be generated during the construction phase include; excess excavation material (i.e. the portion of
excavation material that will not be reused on site for cut and fill works), wood and timber scraps, municipal
(domestic) solid waste, recyclable waste and hazardous waste.

Municipal Solid Wastes

According to Turkstat (2014), which publishes data on municipal solid waste generation in Turkey, the average
municipal solid waste generated by one person is 1.08 kg/day for Turkey and 1.12 kg/day for izmir province. The
value for izmir province is used within the scope of this ESIA, as it is higher than the daily municipal solid waste
generation figure for Turkey. This is due to the fact that izmir is a highly developed province in terms of socio-
economics and therefore, it's average general consumption is also higher, which is reflected in its waste
generation.

Considering that the peak number of personnel to be employed during the construction phase is 150, the total
domestic waste generation per day is calculated as 168 kg. According to the Environmental Indicators published
each year by the Ministry of Environment and Urbanisation, 30% of generated municipal waste (by weight)
consists of packaging waste (Ministry of Environment and Urbanisation, 2015). Therefore, the packaging waste to
be generated by the Project personnel is calculated as 50.4 kg. Considering the 4,500 tons of waste disposed
daily in the Harmandali Sanitary Landfill, the Project construction phase’s additional load in the landfill will be less
than 0.004%. Therefore, the load to be added by the Project on the capacity of existing waste disposal
infrastructure will be negligible. It should also be noted that waste management trainings will be provided and
separate collection of packaging waste will be encouraged so as to decrease the total generated amount of
domestic waste that will be landfilled.

It should be noted that, any amount of landfilled domestic waste has a potential to contribute to GHG emissions
from landfills. However, as the Project related landfill impact is assessed to be negligible, this impact is also
considered as negligible.

Excavation and Construction Waste

A total of 81,500 m° of soil will be excavated within the Project land preparation activities. An estimated 16,300
m® of the excavated material will be used on site as fill or landscaping material. Therefore, the 65,200 m® of
material in excess, that cannot be reused within the scope of Project activities will be transported to one of the 11
excavation, construction and demolition waste disposal sites within the province of izmir.

The main construction activity is erection of turbines, which require dismountable cranes that are used for
installation of multiple turbines and are transported out of the site for use in other projects. However, in case
temporary structures such as fences, barriers, walls, etc. are used during the construction phase, these will also
constitute potential construction waste sources.

Recyclable waste like cement bags, metal scraps, packaging and wooden crates, etc. will be segregated from
other wastes and stored temporarily on site for eventual recycling process. A licensed company will be hired to
transport/dispose recyclable waste. Any other solid waste that is non-recyclable and non-hazardous will be
collected within closed containers and disposed by the related Municipality.

A special type of non-hazardous waste that will be generated during the construction phase is small pieces of
timber, shavings, etc., which will be sourced from vegetation clearing. As the related Forestry Directorate is
responsible of cutting and transporting trees, the amount of this type of waste to be generated will be very small.
Leaving these small pieces on site, in a way that will not interrupt construction activities and the mobility of
animals in the area is the common approach, since they will fertilise the soil in time. Another similar timber based
waste is pallets and formwork that will be used during construction phase. These will be collected by related
contractors for reuse.

AECOM
145
Mersinli Wind Power Plant Project

Hazardous and Special Wastes

During the construction phase of the Project, various hazardous types of waste will be generated, which if not
managed properly may result in soil, surface water and groundwater contamination, as well as related personnel
and community health and safety issues. Within this category the following are considered:

« — Waste oil,

« — Waste vegetable oil,

¢ Used batteries and accumulators,

* Contaminated wastes (cables, PPEs, packages),
¢ Electronic waste, fluorescents and

¢ Medical waste.

The Maintenance of construction vehicles will be performed outside the Project Area, at authorised services.
These services will be responsible for related special waste such as: waste batteries, mechanical oil, scrap tires,
etc. In case it is inevitable to perform the maintenance of the construction vehicles on site, as is the case with the
cranes, minor amount of waste oil can be generated.

A canteen will be placed at the Construction Camp Site, to cater for the needs of construction phase personnel,
which will generate vegetable waste oil. This oil will be collected in leak-proof containers, transported by licensed
entities and sent to a licensed facility.

All generated waste oil will be collected in safe leak-proof containers and it will be stored in the designated area
located inside the Construction Camp Site. The storage space will have a concrete surface and a proper
secondary container to prevent potential spillages and leakages from reaching the soil and groundwater.
“Hazardous waste" labels will be placed on the containers, which also indicate the amount of stored waste as
well as the storage time of the waste.

Small amounts of waste batteries, accumulators, electronic waste and contaminated waste will also be generated
during construction. These will be collected separately, transported by licensed companies and sent to licensed
facilities.

A medical room will be in place at the construction site, where medical waste may be generated. Medical waste
will be temporarily stored on site, in line with the provisions of Regulation on Control of Medical Wastes and will
be collected and disposed of by authorised health services.

In order to ensure pest related impacts are avoided, the underground cable network to be constructed is
designed to utilise shielded cables. In addition all turbines and switchyard rooms, the cable network components.
lead to will be checked for openings and appropriate materials will be used to block these openings to ensure the
highest achievable level of isolation. In case these preventive measures do not ensure pest and rodent entry to
cable networks, additional measures may include pesticide use, which results in generation of hazardous waste.
Therefore, pesticide wastes (e.g. containers) will be handled as hazardous wastes and all hazardous waste
related impacts’ mitigation will also be applicable for them (i.e. storage area specifications, record keeping,
disposal firm agreements, etc.).

Hazardous waste can only be stored in temporary waste storage areas for up to 180 days. Before the 180 day
period expires, waste must be sent to licensed waste disposal facilities.

10.3.2 Operation Phase

The Project operation phase activities will require a significantly reduced number of personnel. In addition, the
generation of for hazardous materials will only be limited to materials required for maintenance of turbines, the
substation and the electrical infrastructure. Therefore, waste volumes expected to be generated during the
operation phase will be considerably lower compared to the construction phase. Consequently, waste related
impacts such as soil, surface water, groundwater contamination and requirement for landfill space will also be
significantly lower.

AECOM
146
Mersinli Wind Power Plant Project

Municipal Solid Wastes

A total of 14 people will be employed during the operation phase. As a result, a maximum amount of only 14.4 kg
of municipal solid waste will be generated each day. Of this figure, 4.32 kg that correspond to 30% of the total
percentage, is expected to be packaging waste. The Project's operational phase impact on available landfill
capacity of the province is therefore, considered to be negligible.

Hazardous and Special Wastes

Hazardous wastes expected to be generated during the operation phase of the Project include minor quantities of
hydrocarbons (i.e. fuel, oil, lubricants required for maintenance operations) and materials that came into contact
with these hydrocarbons and other hazardous materials used such as paint, equipment with SF¢ and pesticides
(contaminated materials). It should be noted that, maintenance of vehicles during the operation will be performed
outside the Project Area; at authorised services. Therefore, these services will be responsible for related special
waste such as waste batteries, mechanical oil, scrap tires, etc.

10.3.3 Closure Phase

Since the construction phase activities and the closure phase activities are basically the same and both involve a
relatively large workforce, the impacts identified for the construction phase are also applicable for the closure
phase.

One exception to this is management of plant components that will be dismantled, since they have a potential to
become waste in case they are not sent to related parties that can reuse or recycle them. Within the scope of the
Project, all plant components will be dismantled and the site will be rehabilitated completely, unless related
authorities (e.g. TEIAS in the current case) requests otherwise. During this phase, each decommissioned
component will be sent to competent, licensed facilities for reuse/ recycling/ disposal, based on the technology
and applicable legislation of the time:

«Any reusable component of the turbine nacelles, will be reused and the remaining components will be
scrapped.

. Turbine blades and nacelle covers will most likely be recycled.
. Turbine towers will most likely be recycled.

. Substation components and electrical equipment, will be reused to the extent possible. In case this is not
possible due to damage or heavy degradation of physical integrity, they will be transported to licensed
facilities for disassembly. The remaining parts will be recycled or landfilled.

. Concrete used for foundations will also be removed and sent either to a concrete recycling facility or to a
demolition waste disposal facility.

10.4 Mitigation Measures

The Waste Framework Directive (Directive 2008/98/EC) provides a waste hierarchy, as given in Figure 10-1.
The waste hierarchy lays down priorities for best overall environmental option in applicable waste legislation and
policy. Within this scope, the EU waste hierarchy will also be the hierarchal approach of the Project.

AECOM
147
Mersinli Wind Power Plant Project

Product (Non-Waste)

” Gy
Diet

Figure 10-1. The Waste Management Hierarchy set by EU Waste Framework Directive

Source: Modified from European Commission website, https://ec.europa.eu)

The priority of the Project, will be to maximise conservation of resources and minimise waste generation at the
source. Training for the construction phase personnel will be especially important for raising awareness in terms.
of waste generation. Where waste generation cannot be avoided, any generated waste will be evaluated for
reuse, recycling, recovery and segregated accordingly, depending on the waste type. Where an onsite reuse
option is not applicable, waste will be transported by licensed firms for further reuse, recycling and recovery
options, also based on the waste type. Only in case no alternative is left, the ultimate option will be sending the
waste to final disposal by landfilling.

The waste storage areas to be used within the scope of the Project will have following properties:

. Roof and sides of the storage areas will be properly covered and drainage will be provided to prevent
surface water and rainfall from contacting the wastes.

. Reinforced concrete or similar impermeable materials such as epoxy will be used on the floors of storage
areas.

. Proper drainage will be provided to collect any leakage.

« Adequate ventilation will be provided, in case storage of volatile wastes is required.

. Storage areas’ access will be controlled by gates.

. Cautionary signage and boards with name and contact number of authorised personnel will be in place.
. Separate storage areas/compartments will be designated for diverse types of wastes.

. Secondary containment in line with related legislation and standards will be in place.

«  Absorbents, firefighting equipment, etc. will be kept ready at a close location for immediate response in
case of an emergency such as spills, fires.

. Non-hazardous waste producers are not obliged to obtain a permit for temporary storage of waste. They
may temporarily store non-hazardous wastes up to 1 year in the storage area. Before the 1 year period
expires, wastes must be sent to a licensed disposal facility.

The Waste Management Plan will be in place throughout all phases of the Project and the Plan will be
periodically reviewed to ensure the existing best practice in waste management is implemented. Potential
impacts and detailed mitigation measures to be implemented for each impact during construction, operation and
closure phases are presented in Table 10-1.

AECOM
148
Mersinli Wind Power Plant Project

Table 10-1. Waste Related Impacts, Proposed Mitigation Measures and Residual Impacts

Impact Magnitude Impact
Sores Significance eset
Impact Description Project Phase Receptor um Magnitude Reversibility | Duration Frequency | Overall Pesan Proposed Mitigation Measures Impact
Magnitude Fy Significance
eceptor
Additional load on region's waste | * Land * Regional waste | Wide Negligible Irreversible Long term Continuous Negligible Low + Ensure related waste disposal agreements with the
management facilities (e.g. Preparation and management Municipality and licensed recovery/disposal firms are in place.
landfills, excavation storage areas, Construction infrastructure «Implement the Waste Management Plan.
etc.) * Operation
* Closure
Improper waste management © Land © Soil, surface Local Low Short term Short tolong | Intermittent Medium Low * Provide adequate and appropriate storage areas.
causing environmental pollution or Preparation and water and reversible term * Ensure container types, labelling, classifying, etc., in the
nuisance Construction groundwater storage areas are in in line with Project standards.

* Operation environmen| * — Segregate hazardous and non-hazardous wastes at source.

* Closure * Separate recyclable and non-recyclable solid waste and store
separately until the related Municipality/ licensed firm collects
it.

* Ensure the firms that will conduct transport/ recovery/ disposal
of non-hazardous waste are licensed.
* Ensure that all excavation activities are implemented in line
with the cut and fill program to minimise excavation waste.
* Provide trainings to personnel on waste reduction, general
waste management and housekeeping.
* Under no circumstances, dispose of or bury waste on site
* Implement the Waste Management Plan.
Personnel and community health) ¢ Land * Personnel Restricted Low Short term Short term Intermittent Low High * Provide adequate and appropriate storage areas for all types
and safety (incl. odour) Preparation and | . Communities reversible of wastes.
Construction * Provide trainings to personnel on general waste management
* Operation and housekeeping.
* Closure * Under no circumstances, dispose of or bury waste on site.
* Conduct visual checks on site to ensure proper
housekeeping.
* Implement the Grievance Mechanism.
* Implement the Waste Management Plan.
Loss of valuable material through | * Land * Ecosystems Wide Low Irreversible Long term One-off Medium Low « Ensure container types, labelling, classifying, etc. in the
improper waste management Preparation and |. Economy storage areas are in in line with Project standards.
practices (losing recycling and Construction * Ensure the firms that will conduct transport/ recovery/ disposal
reusing opportunities) * Operation of waste are licensed.
* Separate recyclable and non-recyclable solid waste and store
separately until the related Municipality collects it.
* Provide trainings to personnel on waste reduction and general
waste management.
* Implement the Waste Management Plan.

* Closure Wide High Irreversible Long term One-off High Low « Ensure the decommissioning contractor has in place a
detailed plan for handling of reusable, recyclable, recoverable
turbine, substation and other plant components.

* Ensure other mitigation proposed above for land preparation
and construction phase and operation phase are in place for
closure phase too.

AECOM
149
Mersinli Wind Power Plant Project

11. Biodiversity

11.1. Project Standards and GIIP

Mersinli WPP Project ESIA studies have been conducted in accordance to the Turkish legislation, as well as
international environmental and social standards and guidelines, European Union (EU) legislation and all
conventions and protocols applicable to the Project.

Chapter 2 of this ESIA Report explains the related Institutional Framework, Applicable Turkish Legislation
including not only the Environmental and Social Legislation, but also the Labour Law and Regulations.
International Environmental and Social Standards and Guidelines are also provided, which incorporate EBRD
Environmental and Social Policy and Performance Requirements, and IFC Performance Standards and
Environmental Health and Safety Guidelines.

In line with institutional and legal framework set for the Project, standards, guidelines and GIIP documents
pertaining to biodiversity studies are presented in this chapter. Accordingly, within a similar framework, first an
institutional background is provided on how conservation of biodiversity is managed at the Government level is
explained, followed by applicable Turkish laws and regulations, as well as national plans and programs that are
currently being implemented are elucidated. Although not official, there are also guideline documents that have
been prepared by experts in their related fields on different elements of biodiversity, which are referred to as local
references.

In terms of international standards and guidelines, the Project biodiversity studies have been conducted in line
with EBRD PR6, as well as IFC PS6 requirements, in each of the phases completed so far including scoping,
field surveys, data analyses, impact assessment and developing mitigation strategies. For different groups of
biodiversity elements, and depending on the type of assessment they different species and habitats require a
number of international guidelines and best practices were also utilized throughout this Report, all of which are
mentioned in the related sections.

11.1.1 Institutional Framework

It is the responsibility of the Ministry of Forestry and Water Affairs (MoFWA) and its affiliated organisations to
formulate policies concerning the conservation of biodiversity in Turkey, designate and manage protected areas
under various statuses, to develop and implement plans and programs, to carry out activities in this scope and to
ensure coordination among different institutions (National CHM to CBD, n.d.).

The affiliated organisations of the Ministry are the Special Environmental Protection Agency, the General
Directorate of Forestry, the General Directorate of the State Meteorological Service, and the General Directorate
of State Hydraulic Works. The provincial organisation of the MoFWA consists of the Provincial Directorates of
Forestry and Water Affairs, as well as the regional directorates of the affiliated organisations.

The Ministry's unit with primary authority and responsibility for the conservation and sustainable use of biological
diversity is the General Directorate of Nature Conservation and National Parks, which is also the Convention on
Biological Diversity (CBD) focal point. The General Directorate of Nature Conservation and National Parks is the
principal unit responsible for the management of protected areas designated under the National Parks Law, for
the conservation of wildlife and for the regulation and supervision of terrestrial hunting.

The Ministry of Food, Agriculture and Livestock is another important institution with authority and responsibility in
the conservation and sustainable use of biological diversity. Duties and responsibilities of the Ministry of Food,
Agriculture and Livestock, which concern biological diversity, are performed by its central and provincial
organisations through the General Directorate of Agricultural Research, the General Directorate of Protection and
Control and the General Directorate of Agricultural Production and Development, which are amongst its main
service units.

AECOM
150
Mersinli Wind Power Plant Project

11.1.2 Applicable Turkish Legislation
11.1.2.1 National Laws and Regulations

The Environment Law, dated August 9, 1983 and numbered 2872, aiming at the protection of the environment,
the common asset of all living things, in accordance with the principles of sustainable environment and
sustainable development, determines and provides for the basic principles related to protecting and improving the
environment and preventing its pollution.

Law 5491 of April 26, 2006 amending the Environment Law states the importance of protecting biological
diversity in Article 6 and introduces penal sanctions against damage to the environment, including the destruction
of biological diversity, when detected through inspection and audits. The regulations issued on the basis of the
Environment Law specify rules on the prevention of pollution and on environmental impact assessment. The laws
and regulations for conservation of habitats and species in Turkey as the following:

¢ Law on National Parks

¢ Law for the Protection of Cultural and Natural Assets

. Decree-Law Establishing the Special Environmental Protection Agency
. Terrestrial Hunting Law

« Law on Fisheries

¢ Law for the Protection of Animals

. Regulation for the Protection of Wetlands

. Regulation for Implementing the Convention on International Trade in Endangered Species of Wild Fauna
and Flora

« Regulation on Fisheries

. Regulation on Protection of Wildlife and Wildlife Development Areas

There are also laws and regulations effective in terms of protecting other environmental components, as well as
to minimise pollution and ensure sustainable development and management of natural resources. Legislation on
air quality control and management, environmental management and permitting, health and safety, management
of chemicals and other dangerous substances, noise control and management, soil quality control, water quality
control and management, and waste management, also ensure management of issues that might have
secondary impacts on biodiversity components (see Chapter 2 on other related laws and regulations).

11.1.2.2 National Plans and Programs

In addition to the international conventions Turkey is a party to, which will be detailed in the upcoming sections,
national environmental strategies have been set out over the past thirty years through preparation of various
plans and programs, which can be listed as the following:

. National Environmental Action Plan (1998)

. National Plan for In-Situ Conservation of Plant Genetic Diversity (1998)

* National Agenda 21 Programme (2001)

* National Wetland Strategy (2003)

. Turkish National Forestry Programme (2004)

. National Science and Technology Policies 2003-2023 Strategy Document (2004)
* Turkish National Action Programme Against Desertification (2005)

. National Environmental Strategy (2006)

. National Rural Development Strategy (2006)

AECOM
151
Mersinli Wind Power Plant Project

* National Biological Diversity Strategy and Action Plan (2007)

The National Biological Diversity Strategy and Action Plan, whose most recent update was completed in 2007, is
a response to the obligation to prepare a national strategy for the purpose of guiding the implementation of the
Convention on Biological Diversity (CBD). The aim of this Strategy is to identify and assess Turkey's biological
diversity in brief, to determine a generally agreed strategy for conservation and to propose the actions required
for achieving the goals of Biodiversity Conservation in Turkey. The Strategy defines the current legal
responsibilities concerning biological diversity, underlines the importance of international cooperation intended for
policy-making and the importance of the necessary research conditions to develop ecosystem management, and
includes a definition and assessment of Turkey's biological diversity and the strategies and priority action plans
towards the goals (MoEF, 2007).

11.1.2.3 Guidelines on National Threat Statuses of Flora and Fauna
Protected Areas

There are three important sources in the Turkish biodiversity literature that provide guidance on determining a
site’s status as a whole, especially when it is not a conservation area officially designated and protected by law,
but is significant to be considered as a protected area. In “122 Important Plant Areas of Turkey”, Ozhatay et al.
(2008) define important plant areas (IPAs) from different regions of Turkey, based on internationally recognised
criteria and locally collected data. Each IPA is explained in terms of its general characteristics, detailed flora
species’ composition, threats it faces and related conservation efforts if there are any.

Important Bird Areas (IBA) of Turkey have also been studied since 1990, through successive projects, which
today are conducted by WWF-Turkey. An inventory that defines 97 IBAs, also in accordance with international
selection criteria that had previously been developed by BirdLife International (Magnin & Yarar, 1997), was
published in 1997 and is updated on regular basis as conservation studies continue across the country.

Doga Dernegi, partner of BirdLife International in Turkey, which has been working towards sustaining biodiversity
since 2002 all across the country, through a number of projects covering a wide array of ecosystems, habitats,
species, protected areas, as well as local communities and educational programs, initiated a comprehensive
study on Key Biodiversity Areas (KBAs) in Turkey analysing a total of 472 sites from different regions. An
inventory was published in 2006, which defines each site in terms of its outstanding characteristics and provides
a detailed list of species and their global and regional threat statuses (Eken et al., 2006).

Flora

Plant specimens collected during field surveys were identified using the “Flora of Turkey and East Aegean
Islands” (Davis, 1965-1988), while Turkish names of the identified species were compiled using the “Turkish Plant
Names” by Prof. Dr. Turhan Baytop (Baytop, 1994). Threat statuses for flora species identified within the
biodiversity study area were evaluated according to the categories and criteria presented in the reference book of
Red Data Book of Turkish Plants (Ekim et al., 2000), which was prepared in accordance with the IUCN Red List
criteria of 1994. The threat categories provided in this reference book were re-evaluated considering the
population of endemic species within the site and also IUCN 2001 criteria.

Project flora and vegetation studies are conducted by Prof. Dr. Hayri Duman from Gazi University, whose
knowledge and expertise leads to invaluable judgment on habitats and species that guide the studies.

Fauna

Unlike the Red Data Book of Turkish Plants (Ekim, et al. 2000) that provides a list for national threat statuses of
flora species, on which a consensus have been reached among the scientific community in Turkey, there are no
widely accepted threat lists established for fauna species. The references provided in this section are utilised to
provide some form of evaluation, but they do not provide adequate information to make thorough assessments
when it comes to make detailed assessments on critical and higher priority habitats and species.

AECOM
152
Mersinli Wind Power Plant Project

It is therefore utterly important to rely on expert judgment in terms of statuses of fauna species in Turkey, as well
as their populations, distributions and general ecology. Three experts have been engaged in Project fauna
studies. Avifauna studies have been coordinated by Kerem Ali Boyla, an expert ornithologist, who also has vast
experience with WPP impacts on birds. Bat studies have been carried out by Dr. Emrah Coraman, who is not
only an expert on bats, but also a prominent evolutionary biologist. Last but not least, the all other groups of
fauna have been researched by Prof. Mustafa Sézen from Bulent Ecevit University, who is an expert zoologist
and taxonomist.

General and Turkish Zoogeography

This reference prepared by Prof. Dr. Ali Demirsoy and published by the former Ministry of Environment and
Forestry lists the threat/conservation statuses for vertebrates in Turkey as presented in Table 11-1
(Demirsoy, 2002).

Table 11-1. National Threat Statuses for Vertebrates

Category Definition
Ex Extinct

E Endangered

R Rare species

v Vulnerable species

Status of taxon is unknown

K The category of taxon is unknown due to data deficiency
Species that are not threatened
nt Widespread, abundant species that are not threatened

The Pocket Book for Birds of Tiirkiye

The Pocket Book of Birds of Turkey defines the criteria in Table 11-2 for birds in Turkey. The book provides an
overview of species’ statuses; yet, it does include range or distribution data for individual species, and therefore
reliable information to support detailed assessments.

Table 11-2. National Threat Statuses for Bird Species

Category Definition

Category A

AA.2 (CR) Critically endangered and breeding species in Turkey

A2 (EN) Endangered and breeding species in Turkey

A3 (vu) Vulnerable and breeding species in Turkey

A3.A (D) Declining, vulnerable and breeding species in Turkey

A4 (NT) Near threatened, breeding species do not face any risk now but are likely to qualify for the threatened
category in near future in Turkey

AS (LC) Least concer, breeding species that are widespread in Turkey

AS (DD) Data deficient, breeding species on which there is deficient information in Turkey

AT (NE) Not evaluated, breeding species which have not been evaluated in Turkey

Category B

B12 (CR) Critically endangered and non-breeding species in Turkey

B2 (EN) Endangered and non-breeding species in Turkey

B3 (vu) Vulnerable and non-breeding species in Turkey

B34 (D) Declining, vulnerable and non-breeding species in Turkey

B4 (NT) Near threatened, non-breeding species do not face any risk now but are likely to qualify for the

threatened category in the near future in Turkey

AECOM
153
Mersinli Wind Power Plant Project

BS (LC) Least concer, non-breeding species that are widespread in Turkey
Be (DD) Data deficient, non-breeding species on which there is deficient information in Turkey
B7 (NE) Not evaluated, non-breeding species which have not been evaluated in Turkey

11.1.3 International Standards and Guidelines

11.1.3.1 EBRD Performance Requirement 6

EBRD Performance Requirement (PR) 6 on Biodiversity Conservation and Sustainable Management of Living
Natural Resources covers areas of biodiversity conservation, ecological functions of ecosystems, sustainable
management of living resources, as well as the livelihood of indigenous people and affected communities whose
access to or use of biodiversity or living natural resources may be affected by project activities. Accordingly, the
objectives of PR6 are outlined as the following (EBRD, 2014: 44):

. To protect and conserve biodiversity using a precautionary approach;

. To adopt the mitigation hierarchy approach, with the aim of achieving no net loss of biodiversity, and where
appropriate, a net gain of biodiversity; and

. To promote good international practice (GIP) in the sustainable management and use of living natural
resources.

Mersinli WPP Project is a “Category A” project according to EBRD's Environmental and Social Policy. Therefore,
EBRD requires that a full Environmental and Social Impact Assessment (ESIA) is conducted for the Project in line
with its performance requirements. In order to comply with the requirements of PR6, clients are required to
identify how necessary actions will be taken throughout the life-cycle of the Project. These actions are to be
managed within the scope of the environmental and social management systems (ESMS) and project-specific
environmental and social management plans (ESMP), including a Biodiversity Management Plans and a
Biodiversity Action Plan, if the Project is identified to have adverse impacts on a critical habitat.

EBRD PR6 requires that for conservation of biodiversity, if the assessments conducted within the scope of ESIA
studies, potential impacts that the Project might have on biodiversity features are managed through mitigation
strategies following a mitigation hierarchy and good international practice (GIP). It should also be identified
whether the Project would have adverse effects on what might be evaluated as “priority biodiversity features”
including threatened habitats, vulnerable species, other significant biodiversity features identified by various
stakeholders, as well as ecological structure and functions needed to maintain the integrity of priority biodiversity
features. The most sensitive of these biodiversity features are assessed according to the concept of “critical
habitat”, which requires that habitat and species-specific action plans are prepared, as appropriate
(EBRD, 2014).

11.1.3.2 IFC Performance Standard 6

Amember of the World Bank, International Finance Corporation (IFC) provides financial support to private sector
ventures and projects. In the projects, which they are funding, they implement the Performance Standards (PS) in
order to manage social and environmental risks and impacts. PS 6 covers areas of biodiversity conservation,
ecosystem services and sustainable management of living resources, which are all fundamental to achieve
sustainable development. Accordingly, the objectives of PS 6 are outlined as the following (IFC, 2012a):

. To protect and conserve biodiversity.
. To maintain the benefits from ecosystem services.

. To promote the sustainable management of living natural resources through the adoption of practices that
integrates conservation needs and development priorities.

Actions necessary to implemented to meet the requirements of PS 6 are managed within the scope of the
Environmental and Social Management System (ESMS) of a project. Henceforth, the requirements can be listed
as the following; considering direct and indirect impacts of the project on biodiversity and ecosystem services,
avoiding such impacts, taking necessary measures to minimise them when avoidance is not possible, adopting
an adaptive management system, protecting and conserving the biodiversity, managing ecosystem services and
living natural resources, and evaluating the supply chain in terms of its potential impacts. IFC PS 6 also requires

AECOM
154
Mersinli Wind Power Plant Project

that a mitigation hierarchy is applied to protect and conserve biodiversity, which would include biodiversity offsets
after appropriate avoidance, minimisation, and restoration measures are applied.

Within the scope of IFC PS 6, it is important to evaluate ecosystem services that a particular site offers, which
include “benefits that people, including businesses, derive from ecosystems”. Accordingly, IFC defines four types
of ecosystem services (IFC, 2012):

i) Provisioning services, which are the products people obtain from ecosystems
ii) | Regulating services, which are the benefits people obtain from the regulation of ecosystem processes
iii) Cultural services, which are the non-material benefits people obtain from ecosystems

iv) Supporting services, which are the natural processes that maintain the other services

IFC requires that a project owner carries out a systematic review to identify priority ecosystem services, which
are referred to as an Ecosystem Services Review (ESR). For the purposes of PS 6 implementation and the ESR,
ecosystem services are categorised as two types (IFC, 2012: 42):

¢ — Type I: Provisioning, regulating, cultural and supporting ecosystem services, over which the client has direct
management control or significant influence, and where impacts on such services may adversely affect
communities.

¢ — Type Il: Provisioning, regulating, cultural and supporting ecosystem services, over which the client has direct
management control or significant influence, and on which the project directly depends for its operations

If a project has potential impacts on ecosystem services Type | and Type II ecosystem services should be
reviewed through an Ecosystem Services Review and should be prioritised if (i) project operations are likely to
result in a significant impact on the ecosystem service; and (ii) the project has direct management control or
significant influence over the service.

Accordingly, Type | ecosystem services will be considered priority, if:
« — Project operations are likely to result in a significant impact on the ecosystem service;

« — The impact will result in a direct adverse impact on Affected Communities‘ livelihood, health, safety and/or
cultural heritage; and

« The project has direct management control or significant influence over the service.
On the other hand, Type II ecosystem services will be considered priority, if:
« The project directly depends on the service for its primary operations; and,

e — The project has direct management control or significant influence over the service
11.1.4 European Union (EU) Environmental Legislation

The EBRD, as a signatory to the European Principles for the Environment, is committed to promoting the
adoption of EU environmental principles, practices and substantive standards (as contained in EU secondary
legislation, for example, regulations, directives and decisions) by EBRD-financed projects, where these can be
applied at the project level, regardless of their geographical location. The European Union (EU) environmental
legislation, in the most general sense, is set forth to ensure protection of air and water quality, conservation of
resources and protection of biodiversity, waste management and control of activities which can have an adverse
environmental impact, at both Member State level and internationally. Since the mid-1970s, EU environmental
policy has been guided by action programmes defining priority objectives to be achieved over a period of years.
The latest of these programmes was adapted by the European Parliament and the Council of the European
Union in November 2013 and extends until the year 2020 (EC, 2014b).

Protection of biodiversity is one of EU's key objectives, besides all other areas of environmental legislation. The
Biodiversity Strategy for 2020 was adapted to protect and improve the state of biodiversity in Europe for the next
decade. It identified six targets, which covers different aspects of biodiversity loss:

AECOM
155
Mersinli Wind Power Plant Project

. Target 1: conserving and restoring nature

. Target 2: maintaining and enhancing ecosystems and their services
. Target 3: ensuring the sustainability of agriculture and forestry

. Target 4: ensuring sustainable use of fisheries resources

. Target 5: combating invasive alien species

. Target 6: addressing the global biodiversity crisis

Although not an EU Member State, Turkey has a set program for alignment with the EU Acquis, which comprises
more than 200 major legal acts covering horizontal legislation, water and air quality, waste management, nature
protection, industrial pollution control and risk management, chemicals and genetically modified organisms
(GMOs), noise and forestry. A number of regulations have been adapted, yet there is a rather long way for Turkey
to achieve in the field of biodiversity and nature protection.

Action 7 under Target 2 of the EU Biodiversity Strategy to 2020 seeks to ‘ensure no net loss of biodiversity and
ecosystem services’. It is composed of two complementary sub-actions. Action 7a foresees that, ‘in collaboration
with the Member States, the Commission will develop a methodology for assessing the impacts of EU funded
projects, plans and programmes on biodiversity by 2014’ (EC, 2014b).

The Birds Directive (2009/147/EC)

Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 onthe
conservation of wild birds (this is the codified version of Directive 79/409/EEC as amended). This Directive
ensures far-reaching protection for all of Europe's wild birds, identifying 194 species and sub-species among
them as particularly threatened and in need of special conservation measures. There are a number of
components to this scheme (EC, 2014a, see Table 11-3):

. Member States are required to designate Special Protection Areas (SPAs) for 194 particularly threatened
species and all migratory bird species listed in Annex | of the Birds Directive. SPAs are scientifically
identified areas critical for the survival of the targeted species, such as wetlands. They are part of
the Natura 2000 ecological network set up under the Habitats Directive 92/43/EEC.

«  Asecond component bans activities that directly threaten birds, such as the deliberate killing or capture of
birds, the destruction of their nests and taking of their eggs, and associated activities such as trading in live
or dead birds (with a few exceptions).

« A third component establishes rules that limit the number of bird species listed in Annex III, which can be
hunted (82 species and sub-species) and the periods during which they can be hunted. It also defines
hunting methods which are permitted (e.g. non-selective hunting is banned).

Table 11-3. Annexes to the EU Birds Directive

Annex Explanation

1 Species subject to special conservation measures concerning their habitat in order to ensure their survival and
reproduction in their area of distribution

i Species may be hunted under national legislation. Member States shall ensure that the hunting of these species
does not jeopardise conservation efforts within their distribution area

MI Species whose sale, transport for sale, keeping for sale and the offering for sale of live or dead birds and of any
readily recognisable part or derivatives of such birds is not prohibited provided that the birds have been legally
killed or captured or otherwise legally acquired.

AECOM
156
Mersinli Wind Power Plant Project

The Habitats Directive (92/43/EEC)

The Habitats Directive 92/43/EEC was adapted in 1992. The main aim of this Directive is to promote the
maintenance of biodiversity, taking account of economic, social, cultural and regional requirements. While the
Directive makes a contribution to the general objective of sustainable development; it ensures the conservation of
a wide range of rare, threatened or endemic species, including around 450 animals and 500 plants. Some 200
rare and characteristic habitat types are also targeted for conservation in their own right (EC, 2014a).

The Habitats Directive (together with the Birds Directive) forms the cornerstone of Europe's nature conservation
policy. It is built around two pillars: the Natura 2000 network of protected sites and the strict system of species
protection. All in all the directive protects over 1,000 animals and plant species and over 200 so called "habitat
types" (e.g. special types of forests, meadows, wetlands, etc.), which are of European importance.

Annexes | and II to the Directive contain the types of habitats and species whose conservation requires the
designation of special areas of conservation. Some of them are defined as "priority" habitats or species (in
danger of disappearing). Annex IV lists animal and plant species in need of particularly strict protection at national
level (see Table 11-4).

Table 11-4. Annexes to the EU Habitats Directive

Annex Explanation

I Natural habitat types of community interest whose conservation requires the designation of special areas of
conservation

i Animal and plant species of community interest whose conservation requires the designation of special areas of
conservation

MI Animal and plant species of community interest in need of strict protection

Iv Animal and plant species of community interest whose taking in the wild and exploitation may subject to
management measures

v Natural habitat types of community interest whose conservation requires the designation of special areas of
conservation

11.1.5 International Conventions and Protocols

Turkey is party to a number of conventions on different aspects of biological diversity, which are listed below are
also part of its national legislation. Although, not all of the listed conventions are directly within the scope of this
Project, yet each of these conventions were considered in terms of their relevance. Therefore, it is worth putting
forth the binding framework for any project undertaken in Turkey:

« Convention on Biological Diversity (CBD) (1997) and the Cartagena Protocol on Biosafety

. Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES)

. Convention on the Conservation of Migratory Species of Wild Animals (CMS) / Agreement on the
Conservation of Populations of European Bats (EUROBATS)

* Convention to Combat Desertification (CCD)

* Convention on Wetlands of International Importance, Especially as Waterfowl Habitat (RAMSAR)
. Convention for the Protection of World Cultural and Natural Heritage

* Convention for the Prevention of Marine Pollution from Ships (MARPOL)

. Convention on Plant Genetic Resources for Food and Agriculture

* Convention for the Conservation of European Wildlife and Natural Habitats (BERN)

. European Landscape Convention

. Convention for the Protection of Marine Environment and the Coastal Region of the Mediterranean
(Barcelona Convention) (1981) and its protocols including the Protocol on Special Protected Areas and
Biological diversity in the Mediterranean

. Convention for the Protection of the Black Sea Against Pollution (Bucharest) (1994) and its protocols
including the Protocol for the Protection of Biological and Landscape Diversity in the Black Sea

AECOM
157
Mersinli Wind Power Plant Project

11.1.5.1 Convention on Biological Diversity (CBD)

Amongst the conventions listed in Chapter 2, the United Nations Convention on Biological Diversity is the one
that sets the stage for the Project biodiversity studies, in terms of not only providing a globally recognisable
definition of biological diversity but also defining clear strategies on conservation of biodiversity that are to be
addressed within the scope of this Report.

The United Nations Environment Programme (UNEP) convened the Ad Hoc Working Group of Experts on
Biological Diversity in November 1988 to explore the need for an international convention on biological diversity.
Soon after, in May 1989, it established the Ad Hoc Working Group of Technical and Legal Experts to prepare an
international legal instrument for the conservation and sustainable use of biological diversity. The experts were to
take into account "the need to share costs and benefits between developed and developing countries" as well as
“ways and means to support innovation by local people". By February 1991, the Ad Hoc Working Group had
become known as the Intergovernmental Negotiating Committee. Its work culminated on 22 May 1992 with the
Nairobi Conference for the Adoption of the Agreed Text of the Convention on Biological Diversity. The Convention
was opened for signature on 5 June 1992 at the United Nations Conference on Environment and Development
(the Rio "Earth Summit"). It remained open for signature until 4 June 1993, by which time it had received 168
signatures. The Convention entered into force on 29 December 1993, which was 90 days after the 30"
ratification. The first session of the Conference of the Parties was scheduled for 28 November — 9 December
1994 in the Bahamas (CBD, 2014). Turkey ratified the Convention in 1996, and since then prepared four National
Reports on Biological Diversity, the latest of which is dated 2007.

In year 2010, the Conference of Parties (COP) of the Convention adapted a revised and updated Strategic Plan
for Biodiversity, which also included the Aichi Biodiversity Targets for the period of 2011-2020. The targets provide
a framework for action by all stakeholders to save biodiversity and enhance its benefits for people (CBD, 2014):

. Strategic Goal A: Address the underlying causes of biodiversity loss by mainstreaming biodiversity across
government and society

. Strategic Goal B: Reduce the direct pressures on biodiversity and promote sustainable use

. Strategic Goal C: Improve the status of biodiversity by safeguarding ecosystems, species and genetic
diversity

. Strategic Goal D: Enhance the benefits to all from biodiversity and ecosystem services

. Strategic Goal E: Enhance implementation through participatory planning, knowledge management and
capacity building

11.1.5.2 Convention for the Conservation of European Wildlife and Natural Habitats

Convention for the Conservation of European Wildlife and Natural Habitats (Bern Convention) was put forward in
1982 in order to protect the European wildlife and natural habitats. Species to be protected according to the Bern
Convention are listed in four appendices, which are presented in with their explanations:

Table 11-5. Annexes to the Bern Convention

Annex Explanation

I Natural habitat types of community interest whose conservation requires the designation of special areas of
conservation

i Animal and plant species of community interest whose conservation requires the designation of special areas of
conservation

MI Animal and plant species of community interest in need of strict protection

Vv Animal and plant species of community interest whose taking in the wild and exploitation may subject to
management measures

v Natural habitat types of community interest whose conservation requires the designation of special areas of
conservation

AECOM
158
Mersinli Wind Power Plant Project

The Convention aims at conserving and promoting biodiversity, developing national policies for the conservation
of wild flora and fauna and their natural habitats, protection of the wild flora and fauna from the planned
development and pollution, developing trainings for protection practices, promoting and coordinating the
researches made regarding this subject. It has been signed by 26 member states of the European Council (as
well as Turkey) with the aim of conserving the wild life in Europe. Species that are not included within the
appendices of the Convention are those that do not require any special protection. Species are not listed
individually but instead are protected due to the habitat protection approach of the Bern Convention. All of the
nations, which are party to the Bern Convention, have signed the Convention on Biological Diversity as well.
Parties of this convention are responsible from ensuring sustainable use of resources in line with their national
development trends and conserving the threatened species.

11.1.5.3 Convention on International Trade in Endangered Species of Wild Flora and Fauna

Convention on International Trade in Endangered Species of Wild Flora and Fauna (CITES) is an international
agreement that has been ratified by governments of 164 states (including Turkey), whose aim is to ensure that
international trade in specimens of wild animals and plants does not threaten their survival. The principles of
CITES are based on sustainability of the trade in order to safeguard ecological resources (live animals and
plants, vast array of wildlife products derived from them, including food products, exotic leather goods, etc.).
CITES was signed in 1973 and entered in force on July 1, 1975. Turkey ratified the Convention in 1996.
Categories and species included in CITES are listed in three different appendices based on their protection
statuses. These appendices and their explanations are given in Table 11-6.

Table 11-6. Annexes to the Bern Convention

Annex Explanation

covers the species, which are under the threat of extinction. Trade in the specimens of these species is not
allowed except extraordinary circumstances

includes species, which are not threatened with extinction, but trade in specimens is restricted in order to prevent
utilisation incompatible with their survival

for which other parties of CITES is applied for assistance in controlling trade and which are conserved at least in
one country.

11.1.6 IUCN Red List of Threatened Species

The International Union for Conservation of Nature (IUCN) Species Programme, together with the IUCN Species
Survival Commission (SSC) has been providing assessments on conservation statuses of a whole range of taxa,
including species, subspecies, varieties and even subpopulations of certain species around the globe, in order to
draw attention to especially those that are threatened with extinction. Using the IUCN Red List Categories and
Criteria, the IUCN Red List of Threatened Species provides information on species’ taxonomy, conservation
status and distribution, which have been evaluated globally. The main purpose of the system that the IUCN puts.
forth is to “catalogue and highlight those plants and animals that are facing a higher risk of global extinction (ie.
those listed as Critically Endangered, Endangered and Vulnerable)” (IUCN, 2017).

IUCN Red List Categories, as presented in Figure 11-1 (IUCN SPSC, 2017, p.10), appointed to species based
on their global conservation statuses, is the world’s most comprehensive and commonly used inventory, which
provides a strong basis for assessments made within the scope of Project biodiversity studies.

AECOM
159
Mersinli Wind Power Plant Project

®
(EW)
——— ]
|
Adequate data | Extinction)
risk
|
Evaluated | | / J
All species
_ fc)

Data Deficient (DD)

Not Evaluated (NE)

Figure 11-1. Structure of the IUCN Red List Categories

AECOM
160
Mersinli Wind Power Plant Project

11.2 Mersinli Biodiversity Study Area

Mersinli WPP Project is located within the administrative borders of Kemalpasa, Torbali and Bayindir districts of
izmir province, at the localities of Gardakli Tepe, Kartal Tepe, Mersinli (Marmarig), Karlik Tepe and Akcam Tepe.
The License Area, designated by the Energy Market Regulatory Authority (EMRA) in the scope of Project's
Electricity Generation License provided on 5 July 2012, covers 1,650 ha.

License Area is located approximately 35 km (air distance) southeast of the izmir city centre. Main access to the
site is provided through the district centre of Kemalpasa, which is located in the north-west of the License Area.
From Kemalpasa district centre, Kemalpaga-Dagkizilca state road will be followed for about 10 km, which
diverges to east near Derekéy neighbourhood to provide access to an existing WPP, namely Fuat WPP that
operates in the north/north-east of the Mersinli WPP License Area. Fuat WPP’s existing access road will be used
for about 10 km until the border of the License Area, where the main entrance of the Project will be located.
Alternatively, access can also be provided from the direction of Torbali district centre, which is located in the
southwest of the License Area.

The site is generally mountainous, with a complex terrain and elevations ranging between 462 m and 953 m at
the Project License Area. The main ridge, where turbines are distributed on, lies in a general north-west/south-
east direction for approximately 6 km. The License Area consists mainly of lands registered as forest, while
private parcels used for agriculture are also located within the License Area. Within the License Area, footprints of
all Project units, including turbines, access roads and others, correspond to the lands registered as forest and no
private land is used.

Forests of the Project License Area are mostly composed of Turkish pine (Pinus brutia) forests. While parts of
these forests maintain their natural value, some parts have been rejuvenated. There are also black pine (Pinus
nigra) forests distributed at the north-facing slopes of 800 m of elevation between Turbine-14 and Turbine-15.
However, these forests are not widespread due to the fact that altitudes between 750 and 800 meters are the
lowest elevation that black pines are found in this region.

Biodiversity baseline surveys and BAP studies have been conducted in a wider area, defined as the Biodiversity
Study Area, which includes the Project License Area, as well as surrounding habitats including reference sites
outside the Project footprint, which include habitats with similar ecological characteristics and sufficient carrying
capacity to be inhabited especially for terrestrial fauna features.

For analysis of impacts on biodiversity, and critical habitat assessment, an ecologically sensible unit of analysis
has been defined as the Mersinli Discrete Management Unit (DMU), in line with EBRD PR 6. With an
approximate area of 6680 ha, the DMU includes Project components and a wider area of analysis as presented
in Figure 11-2. The DMU boundaries were established based on habitat continuance and topographic thresholds,
under the guidance of the Project expert botanist, based on his initial work at the License Area, and also expert
judgment from having studied in the wider Aegean Region over the last few decades. The DMU is main unit of
analysis for biodiversity studies, unless otherwise stated as an exceptional requirement for a specific habitat or
species.

AECOM
161
Mersinli Wind Power Plant Project

LEGEND

@ Mersinti WPP Turbines

Access Roads

(omu)

(5) Mersin WPP License Area

Biodiversity Study Area -
Diserete Management Unit

Figure 11-2. Mersinli Biodiversity Study Area - Discrete Management Unit (DMU)

AECOM
162
Mersinli Wind Power Plant Project

11.3. Protected Areas and Designated Sites

The International Union for Conservation of Nature (IUCN, 2017; IUCN, 2008) proposes the following definition
for a protected area, which today is widely used around the globe, and accepted as the most appropriate and
valid definition by EBRD to be recognised to comply with provisions of PR 6:

“A protected area is a clearly defined geographical space, recognised, dedicated and managed,
through legal or other effective means, to achieve the long term conservation of nature with associated
ecosystem services and cultural values.”

Protected areas constitute an integral part of biodiversity conservation efforts, as well as ecosystem services
provided by ecological functions they convey. In Turkey, Ministry of Forestry and Water Affairs (MoFWA) is the
main official body responsible for development and implementation of national biodiversity conservation policies,
action plans, designation of conservation areas, and many other related tasks conducted by its central and local
within the Ministry's organisational structure. The General Directorate of Nature Conservation and National Parks
of the Ministry, defines seven different categories of national nature conservation areas in Turkey within its
“Protected Area System”. The process of designating a site in one of these categories considers not only the
site’s ecological value, but also its geological, geomorphological, landscape, historical, archaeological and
cultural characteristics (MoFWA, 2013).

There are also regionally recognised areas under the European Commission Wild Birds Directive, and areas that
are of global conservation value, which are given different statuses and are under protection by different laws and
regulations in Turkey, all of which sum up to be 7.24% of the terrestrial land in the country. Categories of national,
regional and global nature conservation areas are listed in Table 11-7 below, as appointed by the Ministry
(MoFWA 2013).

Table 11-7. Categories of Legally Protected Areas in Turkey*

Category Level of Conservation
National Park National
Nature Protection Area National
Nature Park National
Natural Monument National
Wildlife Reserve National
Conservation Forest National
Natural Protection Area (SIT) National
Special Protection Area (SPA) Regional
Ramsar Site Global
Biosphere Reserve Global
UNESCO World Heritage Site Global

*Adapted from MoFWA (2013)

The Project License Area does not overlap with any national, regional and/or global designated sites protected
under the above-listed categories of Protected Area System in Turkey. In line with the national Environmental
Impact Assessment procedure, official views of both Governship of Izmir, Directorate of Environment and
Urbanisation, and Ministry of Environment and Urbanisation, General Directorate for Protection of Natural Assets
that the Project License Area is not included within a Natural Protection Area (see PROCED, 2016 for the official
statements obtained for the Project).

The nearest designated area is izmir Bayindir Ovacik Wildlife Reserve, located at a distance of about 11 km to
the east of the Project License Area (see Figure 11-3). The other protected areas at the national and global
levels, which are located within a 50-km radius of the Project License Area are further given in Table 11-8.

AECOM
163
Mersinli Wind Power Plant Project

ea aa sty een ge pe we

LEGEND
=

iKcr290] Til Mersin WPP License Area
Pusseny 0} ‘ IRM National Parks
(eigekil National Barks|(24km)
(Natural|Park(28km)}

Wet Lands
Natural parks

Nature Reserve Areas
[EB Wife Development Areas
Protection Forest

Honey Production Forest

taitOamdtnOraett
AWildlife: Development Areas (1,1km)}

Natural Bark

ebekirse fake (36kM))

Aegean Sea
bbing

war soxs7 sos257
aan Nan OPOS Me EEA Ry recog ae

‘igure 11-3. Regional Protected Area Map

AECOM
164
Mersinli Wind Power Plant Project

Table 11-8. Legally Protected Areas Around the Project License Area

Name Category Distance from the Project
Bayindir Ovacik Wildlife Development Area 414 km
Efeoglu Nature Park 18 km
Spil Dagi National Park 24 km
Gigekli Nature Park 28 km
Karagél Yamaniar Protection Forest 32 km
Catalkaya Protection Forest 33 km
Giimiildir Nature Park 35 km
Gebekirse Gélii Wildlife Development Area 35 km
Meryemana Nature Park 36 km
Gediz Deltasi Ramsar Site 42km

Besides the Ministry's official work, there are also various non-governmental organisations (NGOs), academic
entities, as well as individual researchers and professionals who work in collaboration or independently to better
understand Turkey's natural resources and put forward effective conservation strategies to ensure survival of
habitats and species, some of which constitute unique ecosystems of global conservation value.

Doga Dernegi, also the partner of BirdLife International in Turkey, is one of the NGOs, which have been working
towards sustaining biodiversity since 2002 all across the country, through a number of projects covering a wide
array of ecosystems, habitats, species, protected areas, as well as local communities and educational programs.
Following their initial work combined with other literature and expert input, in 2006 Doga Dernegi published an
inventory of Key Biodiversity Areas (KBA) in Turkey analyzing a total of 472 sites from different regions of the
country (Eken et al., 2006). The study was conducted in collaboration with then the Ministry of Environment and
Forestry, as well as other non-government organisations, civil society, academicians and researchers, both from
Turkey, and other countries. Despite the involvement of the Ministry, it is clearly stated in the inventory that
results of the inventory are not binding for Turkey, nationally or internationally.

The preparation of the inventory was the first time the KBA approach was applied at a national scale, which was
based on principles developed by BirdLife International for bird species in their “Important Bird Areas” studies.
One of the fundamental functions of the inventory is defined as “providing resource for areas and species that
should be worked upon to reach zero extinction” (Eken et al., 2006, p.23). The inventory still stands as an
important guidance in Turkey, due to its wide coverage of terrestrial and aquatic natural systems and detailed lists
of species.

Eken et al. (2006) describe how until the inventory was published, most of the conservation effort had focused on
species, and continue suggesting that in order to conserve biodiversity as a whole, a methodology that utilises
quantitative criteria should also be applied in selecting protection areas. The inventory recognises that this
landscape-scale conservation alone would not be sufficient in maintaining biodiversity in the long-run. Therefore,
it is also suggested that KBAs are used together with an ecosystem approach (Eken et al., 2006, p. 60).

Another important note is that KBAs are not defined as preservation areas, where there would be no human
settlements. Eken et al. (2006) also mention how each KBA should be appointed an appropriate conservation
status based on its location and conditions. Identification of KBAs is considered as the first step of an ongoing
conservation process, which should be followed by a gap analysis, priority listings and planning (Eken et al.,
2006, p. 60).

AECOM
165
Mersinli Wind Power Plant Project

Based on this very first step of a conservation effort in the Aegean Region of Turkey, the inventory identified “Boz
Dadglar” as one the KBAs in Turkey with a surface area of 236,126 hectares. Elevation at Boz Daglar mountain
range changes between 40 and 2,159 meters above sea level. Eken et al. (2006) list a total of 38 plant taxa
meeting the KBA criteria, four of which are locally endemic species of Anthemis xylopoda, Scilla luciliae
(Chionodoxa luciliae), Hieracium sericophyllum, and Ornithogalum improbum. \n addition there are bird, mammal,
amphibian and butterfly species. Boz Daglar KBA flora and fauna species are listed in Table 11-9, with two
additional species; Prangos hulusii and Pyrus anatolica, which were not listed by the KBA inventory but are
known to be distributed in the upper zones of the area based on research of the Project botanist. The inventory
does not provide a detailed assessment, other than brief explanations on habitats and species of conservation

concern.

Table 11-9. Boz Daglar KBA-Listed Flora and Fauna Species

Species Red Data Book Category
Plants

Anthemis xylopoda CR
Chionodoxa sardensis cR
Erysimum caricum cR
Ferula anatolica CR
Prangos hulusii cR
Anthemis dipsacea EN
Bromus macrocladus EN
Chionodoxa luciliae EN
Colchicum micaceum EN
Corydalis lydica EN
Cyclamen mirabile EN
Hesperis buschiana EN
Hieracium tmoleum EN
Ornithogalum improbum EN
Pyrus anatolica EN
Sedum samium subsp. samium EN
Astragalus nervulosus vu
Campanula teucrioides VU
Centaurea aphrodisea vu
Chronanthus orientalis vu
Doronicum reticulatum VU
Jasione supina subsp. tmolea vu
Jurinea cadmea vu
Linum aretioides VU
Minuartia recurva subsp. carica vu
Minuartia saxifraga subsp. tmolea VU
Paronychia anatolica subsp. balansae vu
Papaver argemone subsp. davisii vu
Pseudophieum gibbum VU
Rumex tmoleus vu
Tordylium macropetalum vu
Sideritis tmolea VU

AECOM
166
Mersinli Wind Power Plant Project

Species Red Data Book Category
Plants

Cirsium sipyleum NT
Echinophora trichophylla NT
Lamium pisidicum NT
Nepeta nuda ssp.lydiae NT
Ornithogalum improbum EN
Ornithogalum nivale Lc
Sedum samium ssp. samium EN
Sternbergia schubertii .
Velezia hispida Lc
Verbascum phyrgium NT
Birds

Buteo rufinus Lc
Circaetus gallicus Lc
Coracias garrulous NT
Dendrocopos medius Le
Dendrocopos syriacus Lc
Emberiza hortulana Lc
Lanius nubicus Lc
Lullula arborea Lc
Phyrrhocorax pyrrhocorax Le
Sitta krueperi NT
Mammals

Capreolus capreolus Le
Microtus subterraneus Lc
Amphibians

Triturus karelinii Lc
Butterflies

Archon apollinus EN
Glaucopsyche alexis vu
Parnassius apollo vu
Pseudophilotes vicrama VU

AECOM approached Doga Dernegi in October of 2017, to acquire information on the current status of Boz Daglar
KBA. The request for information sought answers to questions like whether Doga Dernegi has any up-to-date
information on other projects in the area that could be considered in assessment of cumulative impacts, there
have been any cumulative impact assessment studies regarding impacts on birds and bats, and there are any
bird/bat baseline and monitoring studies available. Although no contact had been reached with a representative
until the date this Report was submitted, both the Project Company and AECOM are open for collaboration with
Doga Dernegi with any input they would like to make in terms of the assessment of the area.

It is worth mentioning that being close to izmir, flora of the region has been studied many times over the years,
and is quite well-known. The inventory of “122 Important Plant Areas in Turkey” also identifies Boz Dag as an
IPA, covering a smaller area in comparison to Boz Daglar KBA (Ozhatay et al.,2008). A map showing Boz Daglar
KBA, Boz Dag IPA and the Project License Area is provided in Figure 11-4.

AECOM
167
Mersinli Wind Power Plant Project

All available data and expert opinion from the Project botanist, Prof. Hayri Duman, who had previously visited and
studied the area several times over the past 30 years, the last being within the scope of Project biodiversity
studies in November of 2017, suggest that what constitutes the major KBA-trigger, which might be at higher risk,
is the endemic flora composition of the area. Based on these references, and research of Prof. Duman, Table 11-
9 provides a list of endemic species that are of higher conservation concern, which have been recorded in the
area. The table also provides IUCN Red List categories of the species according to the Red Data Book of Turkish
Plants (Ekim et al., 2000), as some of these regional and local endemic species do not have global evaluations to
be included in the IUCN Red List.

Among these species, those that are categorised as CR, namely; Anthemis xylopoda, Hieracium tmoleum,
Ornithogalum improbum, Minuartia saxifraga subsp. tmolea, Paronychia anatolica subsp. balansae, Campanula
teucrioides, Jasione supina subsp. tmolea and Prangos hulusii, are only known from this area, which make Boz
Dadglar an important plant area due to their restricted ranges. All of these species are concentrated at the eastern
half of the mountain range, at steppes and rocks of 1400-2160 meters with schist and calcareous main rock
foundation. Ozhatay et al. (2008) also clearly state that “many of the rare plant species recorded at Boz Dag, are
only found at the alpine zone (over 1900 meters above sea level)” (p.152).

Mersinli WWP Project is located at the southwest end of the Boz Daglar mountain range, at an altitude of 700-
900 meters, covered with Pinus brutia forests. There are schistic rocks only sparsely distributed in the area.
Project flora and vegetation studies, details of which is provided in the next section, also revealed presence of
none of the endemic species listed in Table 11-9. As a matter of fact, habitats within the Project License Area (see
Figure 11-12 for the detailed habitat map of the Project License Area) are not suitable enough for any of these
regional and local endemic species even as a tampon zone.

Based on all available data, although included within the boundaries of Boz Daglar KBA according to Eken et al.
(2006), if designated a conservation status, the Project License Area would fall completely outside of not only the
core zone, but also the potential tampon zones of Boz Daglar protected area. The Project-related activities are
expected to have no impact on this particular zone, given distribution and range of these regional and local
endemic species.

AECOM
168
Mersinli Wind Power Plant Project

‘eai08 LEGEND

TE Wersins WEP License Area

Boz Dag Important Plant
‘Ava (IPA)

) Boz Daglar Key
Biodiversity Area (KBA)

Boz Dag IPA
(34iskm)

00 1108 ss3t00
‘Document Name 62555_Nerai ESA Bandas

Figure 11-4. Project License Area with respect to Boz Dag IPA and Boz Daglar KBA

AECOM
169
Mersinli Wind Power Plant Project

11.4 Terrestrial Flora and Fauna Studies

11.4.1 Flora and Vegetation

Terrestrial flora and vegetation surveys, within the scope of Project biodiversity studies, were conducted to
identify habitat types, vegetation characteristics and flora elements of both the Project footprint that would be
directly impacted by the proposed WPP activities, and the wider License Area to include reference sites for future
potential restoration and/or transplantation locations. The main objective of terrestrial flora and vegetation studies
is to understand the floristic composition in the area, determine the degree of potential impact due to the Project,
and put forward effective mitigation measures. Habitats are also studied in detail, which provide a basis for
terrestrial fauna studies as well.

Mersinli WPP Project ESIA Report includes the first set of data and the following assessments based on the field
surveys conducted in November of 2017. Habitat and flora composition of the area will be studied in further detail
following another survey in spring of 2018, which will be incorporated into the Biodiversity Action Plan (BAP).
Mersinli BAP will be prepared to include a more thorough assessment, as well as species and habitat-specific
actions to be implemented to ensure no-net-loss of habitats and flora species.

The Project License Area, where terrestrial flora and vegetation studies were conducted, is mostly composed of
Turkish pine (Pinus brutia) forests. A general overview of the site is presented in Figure 11-5. While parts of
these forests maintain their natural value (see Figure 11-6), some parts have been rejuvenated (see Figure 11-
7). There are also black pine (Pinus nigra) forests distributed at the north-facing slopes of 800 m of elevation
between Turbine-14 and Turbine-15 (see Figure 11-8). However, these forests are not widespread due to the fact
that altitudes between 750 and 800 meters are the lowest elevation that black pines are found in this region. The
highest point of the Project License Area is about 900 meters. At the southwestern parts of the Project License
Area there is degraded maquis vegetation. Most of the agricultural land within the Project License Area is used
for rainfed agriculture, where Cerasus avium (Cherry) is the main produce.

Figure 11-5. Overview of the Project License Area Vegetation

AECOM
170
Mersinli Wind Power Plant Project

Figure 11-6. Natural Pinus brutia Forests

AECOM
471
Mersinli Wind Power Plant Project

Figure 11-7. Rejuvenated Pinus brutia Forests

Figure 11-8. Pinus nigra Forests

AECOM
172
Mersinli Wind Power Plant Project

11.4.1.1 Flora and Vegetation Surveys

In order to identify flora species at the Project License Area, as well as to define habitats and vegetation
characteristics, the first survey within the scope of Project biodiversity studies was conducted in November of
2017. The surveys covered the entire License Area as the study area. Flora species were either identified on-site,
or collected samples were taken to the laboratory for further taxonomical analysis. Based on field surveys, a list
of flora species has been prepared to be updated with upcoming surveys in spring of 2018 (see Table 11-10).

Plants collected at the Project License Area were identified using “Flora of Turkey and East Aegean Islands”
(Davis, 1965-1988). The Turkish names of the identified species were compiled using the “Turkish Plant Names”
by Prof. Turhan Baytop (Baytop, 1994). In identifying endemic and non-endemic but rare species, the main
reference was “Red Data Book for Turkish Plants” by Prof. Tuna Ekim et al (2000). The threat categories
provided in this reference book were re-evaluated considering the population of endemic species within the site
and also IUCN 2001 criteria.

The flora list is given in the phylogenetic order; ferns (Pteridophyta), open-seeded plants (Gymnospermae) and
closed-seeded plants (Angiospermae). Each genera and species that fall under these groups are listed
alphabetically to make it easier to follow. While listing the species, their phytogeographic region, endemism
levels, threat statuses of endemic and rare plant species, their inclusion in Bern or CITES lists, habitats and
abundance in the area are also included in the list.

Habitats identified in the area were assessed according to the European Nature Information System (EUNIS) and
a detailed classification was made. These habitats and also identified flora species were also compared to
species lists and habitat information provided in the KBA (Eken et al., 2006) and IPA (Ozhatay et al. 2008)
inventories.

Flora of the Aegean Region of Turkey, especially that of izmir and its surroundings, has been studied quite
extensively, and is therefore very well-known. Phytogeographically, the entire region belongs to the
Mediterranean region, and is under the influence of the Mediterranean climate.

Based on the flora and vegetation surveys conducted at the Project License Area, a total of 219 taxa, which
belong to 50 plant families were identified. Only three of these species are endemic to Turkey; Campanula lyrata
subsp. lyrata, Verbascum parviflorum ve Stachys cretica subsp. smyrnaea, all of which are widespread endemic
species. Although not endemic, another significant species at the site is Cyclamen hederifolium, which is listed
under the CITES, as its tubers are used commercially in the ornamental plant sector (see Figure 11-9).
Examples of flora species identified at the site are shown in Figure 11-10. The detailed list of flora species
identified at the Project License Area is given in Table 11-10.

Figure 11-9. Cyclamen hederifolium

AECOM
173
Mersinli Wind Power Plant Project

Colchium boissieri

Oe ey

Stacys cretica subsp. smymaea (Endemic)

Campanula lyrata subsp.lyrata(Endemic)

Crocus pallasii subsp. pallasii

Figure 11-10. Examples of Flora Species

AECOM
4174

Mersinli Wind Power Plant Project

Table 11-10. Flora Species of the Project License Area

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat* Relative Abundance
Region Regional | Local 2|3 s}1{[2{/3l4]s5
PTERIDOPHYTA
SELAGINELLACEAE Selaginella denticulata (L.) Link Widespread x x
HYPOLEPIDIACEAE Pteridium aquilinum (L.) Kuhn Widespread x Xx
POLYPODIACEAE Polypodium vuigare L. Subsp. vulgare Widespread x x
ASPLENIACEAE Ceterach officinarum DC. Widespread Xx
‘SPERMATOPHYTA.
GYMNOSPERMAE
PINACEAE Pinus brutia Ten. Mediterranean X
Pinus nigra subsp pallasiana (Lamb.) Holmboe Widespread x x
CUPRESSACEAE Cupressus sempervirens L. Widespread Xx
EPHEDRACEAE Ephedra campylopoda C. A. Meyer Widespread x x
ANGIOSPERMAEX
RANUNCULACEAE Delphinium peregrina L. Mediterranean X X
‘Anemone coronaria L. Mediterranean x x x
Ranunculus sprunerianus Boiss. Mediterranean x Xx
Ranunculus arvensis L. Widespread x x
Ranunculus ficaria . subsp. fcaiformis Roy & Widespread x x
Clematis vitalba L Widespread x x
PAPAVERACEAE Papaver rhoeas L. Widespread x x x
Papaver dubium L. Widespread x Xx Xx
BRASSICACEAE Hirschfeidia incana (L.) Lag.-Foss. Widespread x x
Sinapis arvensis L. Widespread Xx Xx
Raphanus raphanistrum L. Widespread x x
Rapistrum rugosum (L.) All. Widespread Xx Xx
Biscutella didyma L. Widespread x x
Thlaspi perfoliatum L. Widespread Xx Xx
Capsella bursa-pastoris (L.) Medik Widespread x x x
Alyssum strigosum Banks et Sol. Subsp. strigosum Widespread x Xx Xx
AECOM

175
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat” Relative Abundance
Region Regional | Local a{2}3ljaf{sJ1f2}3 las

‘Aubrieta deltoidea (L.) DC. Widespread x x

Ciypeola jonthiaspi L. Widespread x x

Erophila vera (L.) Cheval subsp praecox te.) Wadespread xlx x x

Erophila vera (-) Cheval subsp. macrocarps wagesoread xlx x

Cardamine hirsuta L. Widespread x | x x

Cardamine graeca L. Widespread x x

“Alliaria petiolata (Bieb.) Cavara & Grande Widespread x | x x

‘Arabis verna (L.) DC. Mediterranean x | x x

Maicolmia chia (L.) DC Mediterranean x x x

Exysimum smymaeum Boiss. & Bal. Widespread X X x

Sisymbrium officinale (L.) Scop. Widespread X x x
CAPPARACEAE Cleome omithopodioides L. Widespread x x
CISTACEAE Cistus cretious L. Mediterranean X x X

Cistus laurifolius L. Mediterranean x x

Tuer gutta (L.) Four. var. pantaginea Mediterranean xlxlx x
CARYOPHYLLACEAE Minuartia hybrida (Vill. Schischk. subsp hybrida Widespread x | x x x

‘Arenaria serpylifolia L. Widespread X x

Caeatns rocoto Pers. subsp. 085677 Widespread xlxlx x

Cerastium gracile Dut. Widespread x |x |x x

Hosncie monica (L) Bartl subsp. caerulea Widespread xlxlx x

Petrorhagia velutina (Guss.) Ball & Heywood Mediterranean x | x x

Holosteum umbellatum L. var. umbellatum Widespread x | x x

Velezia rigida L. Widespread x | x x x

Silene italica (L.) Pers. Widespread x | x x

Silene subconica Friv. Widespread x | x x

Silene dichotoma Ehrh. Subsp. dichotoma Widespread x | x x
ILLECEBRACEAE Herniaria incana Lam. Widespread x x

AECOM

176
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat” Relative Abundance
Region Regional | Local 1{2])3 slij2|/3fla]s5

HYPERICACEAE Hypericum perforatum L. Widespread X x x

Hypericum triquetrifolium Tarra Widespread x x
MALVACEAE Maliva sylvestris L Widespread x x

Maiva neglecta Wallr Widespread x [x x

‘Alcea pallida Waldst. & Kit Widespread X x
GERANIACEAE Geranium lucidum L. Widespread X x x

Geranium molle L. subsp. brutium (Gasp.) Davis Widespread x | x x

Geranium purpureum Vill. Widespread x x x
POLYGONACEAE Rumex tuberosus L. subsp. tuberosus Widespread x | x x

Rumex bucephalophorus L. Widespread x | x x

Rumex acetosella L. Widespread x x

Rumex scutatus L. Widespread x x
RHAMNACEAE Paliurus spina-christi Miller Widespread X x x

Rhamnus oleides L subsp. graecus (BOSS. Et eguerranean x x x x
ANACARDIACEAE Rhus coriaria L. Widespread X x x

Etacte terebinthus L. subsp. palaestina (BOISS.) —_\paciterranean x x x
FABACEAE Vicia cracca L. subsp. stenophylla Vel Widespread x | x x x

Vicia sericocarpa Fenzl var. sericocarpa Widespread x |x x x

Vicia articulata Hornem Mediterranean x | x x

Lathyrus digitatus (Bieb.) Fiort Mediterranean X x x

Lathyruslaxiflors (Des) O. Kuntze subsp Widespread x | x x

Lathyrus aphaca L. var. pseudoaphaca(BOIS.) — jyeguerranean xlx x

athyrus aphaca L var. affinis (Guss.) Arc Widespread x | x x x

Pisum sativum L subsp. elativs (ieb,) ASCHETS 8 Megtoranean x x x

Ononis spinosa L. subsp. leiosperma (Boiss.) Sifj _ Mediterranean x x

Trifolium pilulare Boiss Widespread x | x x

Trifolium paucifiorum d'Urv Mediterranean x | x x

AECOM

177
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat” Relative Abundance
Region Regional | Local 1{2])3 slij2|/3fla]s5
Trifolium campestre Schreb Mediterranean x | x x x
Trifolium arvense L. Var. arvense Widespread x x x
Trifolium stellatum L. var. stellatum Widespread x | x x x
Trifolium angustifolium L. var. angustifolium Widespread x |x x
Medicago minima (L.) Bart. var. minima Widespread x | x x
Medicago orbicularis (|) Bart. Widespread X x x
Hymenocarpus circinnatus (L.) Savi. Mediterranean x | x x
Securigera securidaca (L.) Degen & Dart Widespread x x x
Coronilla varia L. subsp. varia Widespread X x x
ROSACEAE Prunus divaricata Ledeb. subsp. divaricata Widespread X x x
Rubus sanctus Schreber Widespread x |x x
Cerasus avium (L.) Moench Culture x x
‘Amygdalus webbii Spach Mediterranean x x
Potentilla recta L. Widespread x | x x x
‘Agrimonia eupatoria L. Widespread x | x x
Orthurus heterocarpus (Boiss.) Juz. Widespread x | x x
Sanciosorbs minor Scop subsp. muricata (SP3CM) widespread xlx x x
Rosa canina L. Widespread x |x x x
Crataegus monogyna Jacq, subsp monagyna Widespread X x x
Pyrus amygdaliformis Vill. var. amygdaliformis Mediterranean x |x x x
CRASSULACEAE ‘Sedum hispanicum L. Var. hispanicum Widespread X x
Sedum sarforianum Boiss. subsp. sartorianum Widespread x x
CAPRIFOLIACEAE Lonicera etrusca Santi. var. etrusca Mediterranean x | x x x
APIACEAE Eryngium campestre L. var. campestre Widespread x | x x x
Scaligeria napiformis (Sprengel) Grande Mediterranean x | x x
Pimpinella cretica Poiret var. cretica Mediterranean X x
Myrrhoides nodosa (L.) Cannon Widespread X x
Lagoecia cuminoides L. Mediterranean x | x x x
Opopanax hispidus (Friv.) Gris. Widespread X x
Conium maculatum L. Widespread x x
AECOM

178
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat” Relative Abundance
Region Regional | Local 1{2])3 slij2|/3fla]s5
Orlaya daucoides (L.) Greuter Widespread X x
Tordylium apulum L. Mediterranean x x
Scandix australis L. subsp. grandifiora (L.) Thell. __ Widespread x | x x
Daucus carota L. Widespread x x x
ARALIACEAE Hedera helix L. Widespread X x
RUBIACEAE Sherardia arvensis L. Mediterranean X X x x
DIPSACACEAE Pterocephalus plumosus (L.) Coulter Widespread x | x x x
Scabiosa argentea L. Widespread x |x x x
VALERIANACEAE Valeriana dioscoridis Sm. Mediterranean x | x x
ASTERACEAE Inula heterolepis Boiss. Widespread x | x x x
inula viscosa (L.) Aiton Mediterranean x x
Calendula arvensis L. Widespread x x
“Anthemis chia L. Mediterranean x | x x x
Athi cotesL subep.evcenthenoides Widespread x
Bellis perennis L. Euro-Siberian x | x x x
Doronicum orientale Hoftm. Mediterranean X x
Senecio vernalis Waldst. et Kit Widespread x | x x x
Silybum marianum (L.) Gaertner Mediterranean x x
Picnomon acarna (L.) Cass Mediterranean x x
Notobasis syriaca (L.) Cass. Mediterranean x x x
Onopordum illyricum L. Mediterranean x x
Carduus nutans L Widespread x |x x x
Centaurea solstitialis L. subsp. solstitialis Mediterranean X x x
Centaurea oyanus L. Widespread x | x x x
Crupina crupinastrum (Moriss) Vis. Widespread x | x x x
Carthamus dentatus Vaht. Widespread x | x x x
Carlina corymbosa L. Mediterranean X x x
Echinops ritro L. Widespread x | x x x
Scariola viminea (L.) F:W:Schmidt Widespread x | x x x
Leontodon tuberosus L. Mediterranean x | x x x
AECOM

179
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat” Relative Abundance
Region Regional | Local 1{2])3 slij2|/3fla]s5

Crepis sancta (L.) Babcock Widespread x | x x x

Crepis reuterana Boiss. subsp. reuterana Mediterranean x |x x

Crepis foetida L. subsp. rhoeadifolia (Breb.) Celak. Widespread x | x x x

Soca sper (Lill subsp. glaucescens Widespread xlx x

Hypochoeris radicata L. Euro-Siberian X x |x

Rogadiots stolltus (L.) Gaertner var. edulis Mediterranean xlx x

Scorzonera laciniata L. Subsp. laciniata Widespread X x

sepia) SP. natraen x ;

Lapsana communis L. subsp. adenophora (BOSS.) Widespread xlx x x

Chondrilajuncea L. var. juncea Mediterranean x | x x x
CAMPANULACEAE Campanula lyrata Lam.subsp. lyrata Mediterranean x Le x x x

Tegousia speculum-veneris (L.) Chaix Widespread x x x
PRIMULACEAE Lysimachia atropurpurea L. Mediterranean X x |x

“Anagallis arvensis L.var. arvensis Widespread x |x x x

Cyclamen hederifolium Aiton Mediterranean vu x x x
STYRACACEAE Styrax officinalis L. Widespread X X x
OLEACEAE Jasminum frticans L. Mediterranean x | x x x

Olea europaea L. Var. europaea Mediterranean x x

Phillyrea latifolia L. Mediterranean X x
BORAGINACEAE Rochelia disperma (L.fil.) C. Koch var. disperma Widespread x x x

Buglossoides incrassata (Guss.) Johnston Mediterranean X x

Echium italicum L Mediterranean x | x x x

‘Myosotis stricta Link ex Roemer & Schultes Euro-Siberian X x

Anchusa undulata, subsp. hybrid (Ten) Mediterranean x | x x
SCROPHULARIACEAE _Verbascum glomeratum Boiss. iran-Turan x x

Verbascum speciosum Schrader Widespread X x

Verbascum parviflorum Lam. Mediterranean x Le x x

AECOM

180
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat” Relative Abundance
Region Regional | Local 1 3 2\/3l)a]s5

Scrophularia lucida L. Mediterranean X
Parentucelia latifolia (L.) Caruel subsp. latifolia Mediterranean x x
Linaria pelisserina (L.) Miller Mediterranean X x
Veronica cymbalaria Bodard Mediterranean x x
Veronica arvensis L. Widespread X

LAMIACEAE Teucrium lamiifolium d'Urv. subsp. lamiifolium Widespread X x
Phiomis pungens Willd. Var. hirta Velen Widespread X x
Stachys cretica L. subsp. smyrnaea Rechil.___ Mediterranean x Le x
Lavandula stoechas L. subsp. stoechas Mediterranean x
Galamintha nepeta(.) Saw subsp landuics= Wagesoreag x
Marribium vulgare L. Widespread x
‘Nepeta nuda L. subsp. albiflora (Boiss.) Gams Widespread X x
Prunella vulgaris L. Euro-Siberian x
Origanum vulgare L subsp. hirtum (Link) lestwart Mediterranean X x
Origanum onites L. Mediterranean X X x
‘Acinos rotundifolius Pers. Widespread X x
Micromeria juliana (L.) Bentham ex Reichb. Mediterranean x
Also ofcnas aba, (Sn Mediterranean x x
Salvia virgata Jaca. Iran-Turan X x

PLANTAGINACEAE Plantago lanceolata L. Widespread x x

FAGACEAE Quereus infectoria Over subsp. Bossier (REUE) — idesoroad x x
Quercus cerris L. var. cerris Widespread X X
Guereus thaburenis Decne subsp. macro  Wagespread x

URTICACEAE Urtica dioica L. Euro-Siberian x

MORACEAE Morus alba L. Culture X x
Ficus carica L. Subsp. carica Culture X x

ULMACEAE Celtis tourneforti Lam. Widespread X x

JUGLANDACEAE Juglans regia L. Culture x

AECOM

181
Mersinli Wind Power Plant Project

Family Taxon Phytogeographic Endemism Red Data Book |BERN | CITES Habitat* Relative Abundance
Region Regional | Local 1{2])3 slij2|/3fla]s5
PLATANACEAE Platanus orientalis L. Widespread x x
SALICACEAE Salix alba L. Euro-Siberian x Xx
Populus nigra L. Culture x x
ARACEAE Dracunculus vulgaris Schott Mediterranean x Xx
LILIACEAE Asparagus aphy! lus L subsp. arfentalis (Baker) Mediterranean x |x x x
‘Asphodelus aestivus Brot. Mediterranean x Xx
Allium paniculatum L. Subsp. paniculatum Mediterranean x | Xx X
Allium pallens L. Subsp. pallens Mediterranean x [x Xx
Colchicum boissieri Orph. Mediterranean x |x x
‘Muscari weissil Freyn Mediterranean x Xx Xx
Scilla autumnalis L. Mediterranean x [x [x x
IRIDACEAE Crocus pallasii Goldb. Subsp. pallasil Widespread x x x
ORCHIDACEAE Limodorum abortivum (L.) Swartz Widespread x [x Xx
POACEAE Trachynia distacchya (L. ) Link Mediterranean x x
Hordeum bulbosum L. Widespread x [x Xx Xx
Teena cope eee NSP aes x|> x| [x
Bromus tectorum L. Widespread x |x x x
“Anthoxanthum odoratum L. subsp. odoratum Widespread x |x Xx Xx
Poa bulbosa L. Widespread x |x x x
Dect glomerata L. subsp. hispanica (Roth) Widespread xlx x x
Cynosurus echinatus L. Mediterranean x |x x x
Brachypodium syivaticum (Hudson) P. Beauv. Euro-Siberian x x
Briza maxima L. Widespread x |x Xx Xx
Melica minuta L Widespread x x
Stipa bromoides (L.) Dérfler Widespread x |x Xx Xx
Polypogon viridis (Gouan) Breistr. Euro-Siberian x |x x x
“1: Pinus brutia forest (G3.7), 2: Pinus nigra forest (G3.5), 3: Maquis (F6.2), 4: Acid siliceous inland cliffs (H3.1), §: Small-scale agricultural land (11.3)
“4: Very rare, 2: Rare, 3: Moderately rare, 4: Abundant, 5: Very abundant
AECOM

182
Mersinli Wind Power Plant Project

11.4.1.2 Threat Categories and Endemism Levels

Most of the 219 species identified at the Project License Area are widespread cosmopolitan species. As
mentioned earlier, only three of these species are endemic to Turkey. Considering 34% of the Turkish flora is
composed of endemic species, it can be concluded that the endemism at the WPP License Area is quite poor.
One of the main reasons for this appears as the homogenous structure of the main rock foundation and dominant
soil properties, which do not allow much vegetative diversity. It should however also be considered that these are
findings of a Fall/Winter survey and do not necessarily reflect the entire flora and vegetation composition of the
area. It is expected to observe a wider range of species during the Spring survey.

All of the three endemic flora species; Campanula lyrata subsp. lyrata, Verbascum parviflorum ve Stachys cretica
subsp. smyrnaea are listed as LC according to the IUCN Red List. The Red List category of Cyclamen
hederifolium is VU according to the Red Data Book of Turkish Plants (Ekim et al., 2000).

11.4.1.3 Vegetation Characteristics

There are four main vegetation types at the Project License Area. Located within the Aegean Region, and
showing typical characteristics of the Mediterranean climate, the first type of vegetation that the Project License
Area hosts is the quite healthy Pinus brutia (Turkish pine) forests with a dense coverage. Secondly, at the humid
northern slopes of the Project License Area, which constitute the lowest limits of its extent of occurrence in the
region, there are Pinus nigra (Black pine) forests, either of purely black pine species, or mixed with Turkish pines.
Thirdly, there is maquis vegetation, where the Turkish pine forests have been relatively degraded. Lastly, on
schistic and calcareous rocks of the western parts of the License Area is rock vegetation. These four vegetation
types are explained in detail in this section.

Pinus brutia Forest Vegetation

Located on the Turkish pine forest zone, a great majority of the Project License Area is covered with Pinus brutia
forests (see Figure 11-6; Figure 11-7). Some parts of these forests form old climax communities, while other
parts are younger forests of trees that have grown after clear-cutting.

General height of Pinus brutia forests, which are old enough to form vegetation is 6-8 meters, and overall
coverage is around 60-90%. At the second level of the forests, shrubs are composed of species like Prunus
divaricata ssp. divaricata, Rosa canina, Cistus creticus, Crataegus monogyna ssp. Azarella and Pyrus
amygdaliformis var. amygdaliformis. The understory of the forests, which are formed by herbaceous species, is
quite rich in its floristic composition, yet its coverage is rather weak. Besides endemic species like Campanula
lyrata and Stachys cretica subsp. smyrnaea, the understory is composed of herbaceous Cynosurus echinatus,
Cerastium gracile, Geranium lucidum, Geranium purpureum, Vicia sericocarpa, Lathyrus digitatus, Trifolium
uniflorum, Trifolium campestre, Trifolium pauciflorum, Trifolium stellatum, Scaligeria napiformis, Doronicum
orientale, which have relatively high abundance coverage. Coverage rate of these herbaceous species reach
70%. Endemic species found at the understory of Pinus brutia forests are best developed at the forest openings.

Phytosociologically, Pinus brutia forests in the area are classified under the class of Quercetea ilicis Br.-Bl. 1974,
Quercetalia ilicis Br.-Bl. 1974 ordo, and Quercion alnifolia Barbero & Quezel, 1979 alliance.

Pinus nigra Forest Vegetation

The highest altitudes at the Project License Area, about 740-800 meters, constitute the lowest extent of
occurrence of the Pinus nigra (Black pine) forests in the region, where at the north-facing slopes there are only
black pines or they are mixed with Turkish pine trees (see Figure 11-7). Between Turbine-14 and Turbine-15 is a
mixed forest , whose higher layer is formed by Pinus nigra trees, heights of which average 3-8 meters, while
general coverage is about 60-90%. The second layer of shrubs are composed of mostly Prunus divaricata ssp.
divaricata, Rosa canina, Quercus cerris, Quercus infectoria, Cistus laurifolus ve Pyrus amygdaliformis var.
amygdaliformis species. The understory of herbaceous plants are again rich in their composition but they have a
weak coverage. Cynosurus echinatus, Stipa bromoides, Chondrilla juncea, Cerastium gracile, Geranium lucidum,
Geranium purpureum, Vicia sericocarpa, Lathyrus digitatus, Trifolium uniflorum, Trifolium campestre, Trifolium
pauciflorum, Trifolium stellatum, and Doronicum orientale. At some parts of the area the coverage rate goes as
high as 70%.

Phytosociologically, Pinus nigra forests in the area are classified under the class of Quercetea pubescentis
Doing-Kraft ex Scamoni & H. Passarge 1959, Querco pseudocerridis-Cedretalia libani Barbero, Loisel & Quezel,
1974 ordo, and Adenocarpa complicati- Pinion pallasianae Quzel, Barbero & Akman 1978 alliance.

AECOM
183
Mersinli Wind Power Plant Project

Maquis Vegetation

Maquis vegetation at the Project License Area is distributed at patches where Pinus brutia forests have been
degraded. Dominant species of the maquis vegetation, which is mostly found at the south-facing slopes are
Quercus infectoria, Quercus cerris, Cistus creticus, Pistacia terebinthus. Coverage of species at the shrub layer
is about 60-70%, where their height changes between 1 and 3 meters. The understory is composed of perennial
species like Origanum onites, Ballota acetabulosa, Nepeta nuda, Asphodelus aestivus, and Onopordum Illyricum.

Phytosociologically, maquis vegetation in the area are classified under the class of Quercetea pubescentis
Doing-Kraft ex Scamoni & H. Passarge 1959, Querco pseudocerridis-Cedretalia libani Barbero, Loisel & Quezel,
1974 ordo, and Adenocarpa complicati- Pinion pallasianae Quzel, Barbero & Akman 1978 alliance.

Rock vegetation

Rock vegetation at the Project License Area has a very limited distribution (see Figure 11-11). Common species
of this vegetation that is found between Turbine-1 and Turbine-4 are /nula heterolepis, Micromeria juliana, Ballota
acetabulosa, Aubrieta deltoidea, Scrophularia lucida ve Cetarach officinarum. Rock vegetation in the area has
not been classified phytosociologically.

Figure 11-11. Rock Vegetation

11.4.1.4 Habitat Classification

The European Nature Information System (EUNIS) puts forward a system for identification and classification of
European habitat types. Classification area is quite large including the entire European mainland and seas
including islands that are close to the mainland (except for Cyprus, Iceland and Greenland), EU states’
archipelagos (Canary Islands, Madeira Islands and Azore Islands) and the European mainland to the west of Ural
Mountains that cover Turkey and the Caucasus. The aim of the EUNIS habitat classification is to create a
European reference set of habitat types including a description of all types and hierarchical classification
(EEA, 2012).

Habitats of the Project License Area were also evaluated in accordance with the EUNIS classification, which is
useful in terms of not only relating the national classifications to international level, but in terms of corresponding
EUNIS habitats to habitats listed in Annex | of Habitats Directive in critical habitat assessment and “designation of
special areas of conservation”.

Major types of vegetation and characteristic plant species of these vegetation types, as well as their
corresponding EUNIS and Habitats Directive Annex | habitat descriptions and codes are as presented in Table
11-11. A habitat map is provided in Figure 11-11. Based on this initial assessment, being listed as Habitats
Directive Annex | habitats, “Pinus brutia forests” and “Acid Siliceous Rocks” are priority habitats, which will be
subject to further impact and critical habitat assessment in the upcoming sections.

AECOM
184
Mersinli Wind Power Plant Project

Table 11-11. Habitat Types

Habitat Habitat Description EUNIS Code EUNIS Description Habitats Directive Habitats Directive
Annex I Code Annex | Title
Pinus brutia Forests «The most widespread habitat of the Project License G37 Lowland to montane 9540 Mediterranean pine
Area Mediterranean Pinus forests with endemic
+ Some parts are natural forests, while others have been woodland (excluding Mesogean pines
rejuvenated. Pinus nigra)
* Tree coverage rate is around 80-90%
* Tree layer is only composed of Pinus brutia
Pinus nigra Forests * Since elevation of the Project License Area is not 63.5 Pinus nigra woodland -
suitable for Pinus nigra, these are only found at the
highest altitudes of north-facing humid slopes
* Black pines are also found mixed with Turkish pine
trees
Conifer Plantation * Located at the eastern end of the Project License Area G3.F Highly artificial - -
« Conifer plantations are composed of Pinus brutia trees coniferous plantations
Acid Siliceous Rocks * Located at the western parts of the Project License H3.1 Acid siliceous inland 8220 Siliceous rocky
Area cliffs slopes with
«Rocks constituting the habitat are predominantly chasmophytic
schistic and siliceous vegetation
Dominant plant species are Inula _heterolepis,
Scrophularia lucida and Micromeria juliana
Maquis * Maquis habitat in the area has been formed due to F5.2 Maquis - -
disruption of Pinus brutia forests
* Represents south-facing slopes of the southwestern
parts of the Project License Area
*Dominant species are Quercus cerris, Quercus
infectoria and Cistus creticus
Orchards «There are small and medium-scale orchards at the G1.) Fruit and nut tree - -
Project License Area orchards
* Most common produce is Cerasus avium (Cherry)
Small-Scale Agricultural Land * Mostly utilised to grow wheat 1.3 Arable land with
unmixed crops grown
by low-intensity
agricultural methods
Road Network + Composed of stabilised soil roads for transportation, as 4.2 Road networks

well as fire lines to prevent forest fires in the area

AECOM
185
Mersinli Wind Power Plant Project

r
MERSINLi WPP
EUNIS HABITAT CLASSIFICATION MAP

F5.2~Maquis
(0) o1.0- orchards

HBB 635 - Pinus nigra Forests
4 (7) 63.7-- Pinus brutia Forests

“4210000

Lg
[]11.3- smalt-Scale Agricultural Land 3
[4 14.2 - Road Network

Figure 11-12. EUNIS Habitat Map of the Project License Area

AECOM
186
Mersinli Wind Power Plant Project

11.4.2 Fauna

The main objective of terrestrial fauna studies is to identify key areas for animal species that would potentially be
impacted by the Project-related activities, as well as to identify terrestrial fauna elements inhabiting the Project
License Area. Avifauna and bat studies have been conducted separately, and are presented in Section 11.5 and,
Section 11.6 of this Report, respectively. Therefore, this section is to provide an assessment on the other groups
of terrestrial vertebrates including; amphibians, reptiles, and mammals other than bats.

On-site terrestrial fauna surveys were conducted in November of 2017. Since the timing of studies limited direct
observation of animals, for instance reptiles and amphibian species getting closer to their hibernation period, the
results mostly reflect literature data. However, it should be noted that, although not observed directly on-site,
previously conducted studies, including the National EIA Report, which focuses on the Project License Area, also
verify presence of most of these species.

In order to determine inhabitance of the Project License Area by fauna elements that have been presumed to be
present, more detailed surveys during appropriate seasons in 2018 will be conducted. Results of those surveys
will be included in the Mersinli Biodiversity Action Plan (BAP), together with updates on the statuses of species
and their associated habitats in impact management and critical habitat assessment.

11.4.2.1 Fauna Surveys

Surveys conducted to identify amphibian, reptile and mammal species, except for bats, were designed to cover
potential habitats that might be utilised by these different animal groups at the Project License Area. This
included not only habitat suitability data for species, but also research on tracks, signs, and any remains of the
animals that might be encountered during the surveys.

In line with the Project flora and vegetation studies, fauna species that are likely to be present at the habitats of
the Project License Area, as well as those that have previously been recorded in the wider area are presented in
the mammal and reptile lists below. Since there are no water bodies within the Project License Area, surveys did
not yield any finding on amphibians.

Fauna species have been assessed according to the IUCN Red List, Habitats Directive, and international
conventions; Bern and CITES, in order to better understand species’ statuses. In the analysis of each species
though, due to lack of sufficient population data on many of the fauna species, expert judgment was referred.

Reptiles and mammals of the Project License Area are listed in Table 11-12and Table 11-13, respectively. An
endemic reptile species; Anatololacerta anatolica (Anatolian rock lizard) was observed on the rocks along a road
around Turbine-14 (see Figure 11-12). Presence of Testudo graeca (Common tortoise), on the other hand, was.
confirmed by a villager.

Among the mammals listed in Table 11-13, Sus scrofa (Wild boar) is known to inhabit the Project License Area,
both from previously conducted studies, and also some feeding points were observed during the surveys in
November of 2017. Rock habitats at the Project License Area (see Figure 11-12 for the Habitat Map) have been
assessed to be suitable for Apodemus mystacinus (Broad-toothed field mouse), while Pinus brutia forests for
Apodemus flavicollis. Such areas of habitat suitability photographed during the surveys are presented in Figure
11-14and Figure 11-15, respectively. Surveys with local people also confirmed presence of Canis aureus
(Golden jackal), Vulpes vulpes (Red fox), Martes foina (Beech marten) and Sus scrofa (Wild boar) in the area.

AECOM
187
Mersinli Wind Power Plant Project

Table 11-12. Reptile Species of the Project License Area

Scientific Name Common Name IUCN BERN CITES neat
Testudinata -
Testudinidae -
Testudo graeca ‘Common Tortoise VU Annexil Annex il Annex II/IV
Squamata - -
Suborder: Lacertilia : -
Gekkonidae - -
Hemidactylus turcicus Mediterranean house gecko Lc Annex Ill - -
Cyrtopodion kotschyi Kotschy's gecko Lc Annex Ill - Annex IV
‘Agamidae -
Laudakia stellio Stellion NE Annexil -
Scincidae -
Trachylepis aurata Levant skink Lc Annex Il - -
Ablepharus kitaibeli - Lc Annex Il - Annex IV
Chalcides ocellatus Ocellae skink NE Annex ill -
Amphisbaenidae
Blanus strauchi Anatolian worm lizard Lc Annex Ill - -
Anguidae
Pseudopus apodus Sheltopusik NE Annex ill - Annex IV
Lacertidae
Anatololacerta anatolica Anatolian rock lizard Lc Annex Ill - -
Lacerta trilineatta Balkan green lizard Lc Annex Il - Annex IV
Ophisops elegans Snake-eyed lizard NE Annex - Annex IV
Suborder: Ophidae
Boidae
Eryx jaculus Sand boa NE Annex Ill - Annex IV
Colubridae
Dolichophis caspius Caspian whipsnake NE Annex Ill - Annex IV
Dolichophis jugularis Large whipe snake Lc Annex Ill - -
Eirenis modestus Ring-headed dwarf snake LC Annex Ill - -
Elaphe sauromates Blotched snake NE Annex lll - -
Malpolon insignitus Eastern Montpellier snake NE Annex lll - -
Platyceps najadum Dahl's whip snake Lc Annex Il - -
Platyceps collaris Red whipe snake LC Annex Ill - -
Telescopus fallax Soosan snake Lc Annex Ill - -
Zamenis situla European ratsnake Lc Annex Ill - -
Natrix natrix Grass snake LC Annex Ill - -
Hemorrhois nummifer Coin Snake NE Annex lll - .
Typhlopidae -
Typhlops vermicularis Eurasian worm snake NE Annex Il - -
Viperidae -
Mantivipera xanthina Ottoman viper Lc Annex - -

AECOM

188
Mersinli Wind Power Plant Project

Table 11-13. Mammal Species of the Project License Area

Scientific Name Common Name IUCN BERN CITES pabltats
Erinaceomorpha :
Erinaceidae 7
Erinaceus concolor Southern White-breasted Hedgehog : :
Lagomorpha
Leporidae
Lepus europaeus European hare Lc Annex ill - :
Rodentia
Sciuridae
‘Sciurus anomalus Caucasian squirrel Lc Annex) - ‘Annex IV
Muridae
‘Apodemus mystacinus Broad-toothed Field Mouse Lc : : :
‘Apodemus flavicollis Yellow-necked Mouse Lc : : :
‘Apodemus witherbyi Steppe field mouse Lc : : :
‘Mus macedonicus Macedonian mouse Lc : : :
Rattus rattus Black rat Lc : : :
Rattus norvegicus Brown rat Lc : : :
Gliridae
Dryomys nitedula Forest dormouse Lc Annex 7
Carnivora
Canidae
Canis aureus Golden jackal Lc : : ‘Annex V
Vulpes vulpes Red fox Lc ; - :
Mustelidae
Mustela navilis Least weasel Annex ill 7
Martes foina Beech marten NE Annex ill :
Meles meles European badger Annex 7
Felidae
Felis silvestris Wildcat Lc AnnexilAnnexil___ Annex IV
Lynx lynx Eurasian lynx ic Annexill  Annexil Annex iW/iV
Artiodactyla
Suidae
‘Sus sorofa Wild boar Lc : : :

AECOM

189
Mersinli Wind Power Plant Project

Figure 11-13. Anatololacerta anatolica

Figure 11-14. Rock Habitat Suitable for Apodemus mystacinus

Figure 11-15. Pinus brutia Habitat Suitable for Apodemus flavicollis

AECOM
190
Mersinli Wind Power Plant Project

11.5 Avifauna Studies

Avifauna of the Project footprint has been studied through extensive surveys designed to cover the four seasons
of Spring, Summer, Fall and Winter in 2017, the first three of which have been completed, while Winter surveys
are still ongoing at the time this Report is being prepared for submission.

A detailed methodology is provided in the upcoming sections. It is worth highlighting the fact that the birds of the
entire License Area, as well as the wider region has been well documented as part of Project avifauna studies,
not only through primary data collected on-site, but also through analysing previously conducted studies. The two
most notable of these are the inventory on the Key Biodiversity Areas (KBA) of Turkey (Eken et al., 2006), which
covers the Project License Area under “Boz Daglar Key Biodiversity Area” in the Aegean Chapter, and Mersinli
National EIA Report (PROCED, 2016), which were both reviewed in detail.

Scoping for ornithological studies was made considering the potential impacts of wind farms on various bird
species, by an expert-lead team of ornithologists, whose competence in the field played a crucial role in
portraying the characteristics of avifauna at the Project footprint, identifying target species, carrying out vantage
point and breeding bird surveys, estimating the collision risk and collecting all other essential data to conduct an
impact assessment.

There are some limitations to the study, which are further mentioned in related sections below. One major
obstacle in a comprehensive study of this sort appears to be lack of systematic research on bird mortality, and
impacts on bird species in general, from wind turbines in Turkey. Despite the ongoing efforts of increasing wind
energy potential of the country as a whole, a national consensus on the methodology of studies of this sort,
guidelines to provide appropriate impact assessment and mitigation strategies, as well as status of bird
populations in Turkey is yet to be reached. Consequently, the framework for the Project avifaunal studies has
been constructed around internationally recognised best-practice guidelines and more so on the expertise of the
head ornithologist and his team, given their broad knowledge on avifauna of Turkey and the region, and
experience in researching impacts of wind farms on bird species.

In order to reach the main objective of avifauna studies at the Project footprint; to fully understand bird activity in
the area and mitigate potential impacts of the foreseen Project-related activities on birds in the region, more
specifically target species to be directly impacted, a tiered approach has been adapted. In line with best practices
being currently implemented not only in continental Europe and the UK, but also in North America, Latin America
and Caribbean Region, as well as South Africa (Atienza et al., 2011; Kuvlesky et al., 2007; Ledec et al., 2011;
Scottish Natural Heritage, 2014; Tosh et al., 2014; U.S. Fish and Wildlife Service, 2012, and other literature listed
herein), the framework for avifauna studies was constructed to cover the following phases of this tiered
assessment process in the given order:

i) | Scoping Assessment

ii) | Pre-Construction Vantage Point and Breeding Bird Surveys
iii) Impact Assessment

iv) Mitigation

(v) Construction Phase Monitoring

(vi) Operation Phase Monitoring

This chapter of the ESIA Report on Avifauna Studies was structured with the same tiered approach following the
phases listed above, where monitoring studies will be carried out as the Project proceeds. Under each heading,
objectives of each phase, as well as all research, survey, and evaluation procedures, obtained data and results
as well as related assessments are provided all of which are structured on the basis of international guidelines
and best practices available. Each step of avifauna studies was conducted by highly qualified ornithologists,
ensuring that all aspects related to avifauna and impacts of the Project are covered in the study.

AECOM
191
Mersinli Wind Power Plant Project

11.5.1 Avifauna Scoping
11.5.1.1 Avifauna Scoping Framework

In order to identify potential impacts that would be relevant to target species defined at the site, a scoping
assessment for avifauna studies was conducted based on previously conducted studies, as well as international
standards and GIIP, with an attempt to focus on species that would be under high risk of threat due to the mostly
recognizable impacts of on-shore wind farms on birds.

Besides literature on avifaunal composition of the area and the wider region, expert knowledge on potential target
species as well as the European Breeding Bird Atlas (EBCC, 2017a), two site-specific documents that had
previously been prepared were reviewed to acquire all existing data; the first being the Key Biodiversity Areas
(KBA) inventory of Turkey (Eken et al., 2006), and the second is the national EIA Report, which includes results
of previously conducted surveys at the Project License Area at for a total of 44 days in 2014 and 2015
(PROGED, 2016).

Scoping assessment involved the following steps, which were taken prior to exhaustive site surveys and in-depth
impact assessment based on the data collected:

. A thorough description of the site was made by the ornithology team.

. Alist of bird species that are at higher risk of collision and other impacts; a preliminary list of target species
was prepared.

. Significance of the site for potential target species (utilised for breeding, nesting, roosting, foraging, etc.)
and their seasonal presence/absence data were assessed.

. Major impacts that the Project might have on bird species were described and analysed based on literature
and expertise on Turkish avifauna.

The fundamental approach in scoping was to understand avifauna composition in the area, bird activity in the
wider region and how this information could be used to design site-specific surveys to define target species,
enable a comprehensive impact assessment and effectively mitigate identified impacts.

Essentially, pre-construction surveys were designed based on findings of scoping, yet open for updating as new
data become available as studies progress. In determining types of survey methods to be applied, locations
where surveys should be conducted, potential breeding and other activity ranges for bird species, information
obtained through scoping assessment was widely utilised.

11.5.1.2. Avifauna Scoping Findings

In line with international guidelines and best practices, in order to first narrow down available information on
avifauna of the region and then utilise expert judgment on how to widen the scale of baseline studies, scoping
phase findings were classified into three groups, namely; species, habitats and designated sites. Firstly, species-
specific information was gathered with the primary goal of defining target species to be surveyed. Then, habitat
structure in the area was assessed in collaboration with the Project botanist, so as to identify potential ranges for
species at the Project footprint prior to field surveys. Lastly, designated sites in the region were assessed to
further analyse specific bird interest of these sites and in what capacity they would be incorporated into the
impact analysis.

Species

Studies in the US and Europe have shown that the impacts of wind turbines on birds vary depending on site
selection, species, and the season when surveys are conducted. The most documented impacts listed by the
Guidelines for Assessing the Impact of Wind Farms on Birds and Bats (Atienza et al., 2011) are as the following:

. Collision fatalities particularly with raptors (birds of prey)
. Disturbance and displacement
¢ — Barrier effect

. Habitat loss and degradation

AECOM
192
Mersinli Wind Power Plant Project

Although there is substantial lack of research on bird mortality from wind turbines in Turkey, studies in southern
Europe, particularly in Spain and Greece, which have similar species compositions to Turkey, have shown that
most of the bird fatalities are among species that frequently hover, such as the common buzzard, common kestrel
and short-toed snake eagle, as well as those species that soar slowly to look for dead animals, such as the red
kite, Egyptian vulture and Griffon vulture. However, it is also reported that relatively high number of smaller
terrestrial species do suffer from collisions as well (Atienza et al., 2014; Jenkins et al., 2015; Ledec et al., 2011;
U.S. Fish and Wildlife Service, 2012). Although, raptors are especially vulnerable to collisions due to their flight
behaviours, and their populations are under higher risk of decline, other species, especially those that are
potential breeders at the Project footprint were also given special consideration during scoping.

The avifauna of Turkey is represented by 400 regular species, including 39 species of birds of prey, 4 species of
vultures, and 2 species of storks (Kirwan et al., 2008). Moreover, Turkey lies on two main migration routes of the
soaring birds (Newton, 2010).

The average range of an energy transmission line (ETL) varies usually between 5-20 km and the cables pose a
threat for large bodied flying birds, particularly storks and waterfowls. Certainly, in some cases, the impact of the
ETL may be even higher than the impact of the wind turbines. Review of other Project documents during scoping
yielded the information that Mersinli WPP Project will not involve construction and operation of a new ETL.
Instead, the high voltage ETL (154 kV) of the existing Fuat WPP, which crosses the Project License Area
between Turbine-4 and Turbine-5 will be used through a grid connection of a 40-200 meter-line.

The route of the ETL passes through lower valleys and through a low value habitat for most species, thus it
seems to avoid any high risk to birds. Most of the pylons are based in the valleys, below the elevation of the crest
between Turbine-1 and Turbine-8. However, it crosses the crest of the hill between Turbine-4 and Turbine-5,
where there might be relatively higher degree of impacts on bird species.

The birds with the highest collision risk at wind farms are listed as (Atienza et al., 2011):

(i) | High mountain species,

(ii) Bird species that move between their feeding, resting and breeding grounds,
(iii) Wetland and water bird species and

(iv) Migratory bird species

Awide variety of survey techniques are used to survey birds in general (Gregory et al. 1996). For example, for
surveying breeding waders, territory mapping is a good technique, whereas for estimation of smaller land bird
densities, distance sampling with point counts or transect walks are more useful. For breeding divers, geese
commuting between the feeding and resting habitats, and the birds of prey, the vantage point study is the most
appropriate method. Considering this wide variety of survey techniques, in order to design an efficient and
targeted bird survey at the Project footprint, one of the first steps in scoping assessment is to generate a list of
bird species that are expected to occur at the Project License Area and its surroundings.

Accordingly, digital distribution maps of birds of Turkey, published by Kirwan et al. (2008), as well as digital maps
with geographical coordinates of the Project License Area were converged together, using a buffer zone of 50
km, which is large enough for a potential vulture colony in the area (Atienza et al., 2011). Both of these maps
provided such general information that cannot replace findings of a field study but were useful in understanding
avifauna composition of the Project License Area and the wider region at the scoping phase and while planning
for appropriate surveys.

Based on extensive scoping assessments that rely on a number of national and international resources, and
using Geographical Information System (GIS) data, an initial list of 173 species that are known to inhabit the
wider region including the Project License Area for various purposes like breeding, feeding, layover, etc., was
produced (see Table 11-14).

AECOM
193
Mersinli Wind Power Plant Project

Table 11-14. List of Bird Species Identified During Scoping within 50-Km Radius of the Project License

Area
No. Scientific Name Common Name Potential Status Red List EU Birds
Category* Directive
1 Tadorna ferruginea Ruddy Shelduck Passage Migrant ~ Annex!
2 Anas platyrhynchos Mallard Breeding Resident ~~ Annex il
3 Alectoris chukar Chukar Partridge Breeding Resident Annex Il
4 Coturnix coturnix ‘Common Quail Breeding/Passage Migrant ~ Annex Il
5 Ciconia nigra Black Stork Breeding/Passage Migrant ~~ Annex!
6 Ciconia ciconia White Stork Breeding/Passage Migrant ~ Annex!
7 Pandion haliaetus Western Osprey Passage Migrant ~ Annex!
8 Neophron percnopterus Egyptian Vulture Passage Migrant EN Annex
9 Pernis apivorus European Honey Buzzard Passage Migrant ~ Annex!
10 Gyps fulvus Griffon Vulture Passage Migrant ~ Annex!
11 Circaetus gallicus Short-Toed Snake Eagle —_Breeding/Passage Migrant ~ Annex!
12 Clanga pomarina Lesser Spotted Eagle Passage Migrant ~ Annex!
13 Clanga clanga Greater Spotted Eagle Passage Migrant VU Annex!
14 Hieraaetus pennatus Booted Eagle Passage Migrant ~ Annex!
15 Aquila heliaca Eastern Imperial Eagle Passage Migrant VU Annex!
16 Accipiter brevipes Levant Sparrowhawk Passage Migrant ~ Annex!
17 Accipiter nisus Eurasian Sparrowhawk Breeding Resident ~ Annex!
18 Accipiter gentilis Northern Goshawk Non-Breeding Resident ~ Annex!
19 Circus aeruginosus Western Marsh Harrier Passage Migrant ~ Annex!
20 Circus cyaneus Hen Harrier Non-Breeding Resident ~ Annex!
21 Circus macrourus Pallid Harrier Passage Migrant NT Annex!
22 Circus pygargus Montagu's Harrier Passage Migrant ~ Annex!
23 Milvus migrans Black Kite Passage Migrant ~ Annex!
24 Haliaeetus albicilla White-Tailed Eagle Passage Migrant ~ Annex!
25 Buteo rufinus Long-Legged Buzzard Breeding Resident ~ Annex!
26 — Buteo buteo ‘Common Buzzard Non-Breeding Resident ~ Annex!
27 Scolopax rusticola Eurasian Woodcock Non-Breeding Resident ~~ Annexill
28 Larus michahellis Yellow-Legged Gull Non-Breeding Resident - -
29 Columba livia Rock Dove Breeding Resident ~~ Annex il
30 Columba oenas Stock Dove Passage Migrant ~~ Annex il
31 Columba palumbus Common Wood Pigeon’ Breeding Resident ~~ Annexill
32 Streptopelia turtur European Turtle Dove Breeding/Passage Migrant VU Annex Il
33. Streptopelia decaocto Eurasian Collared Dove —_ Breeding Resident ~~ Annex il
34 Clamator glandarius Great Spotted Cuckoo Breeding/Passage Migrant . .
35 Cuculus canorus Common Cuckoo Breeding/Passage Migrant . .
36 Tyto alba Common Barn Owl Breeding Resident - -
37 Otus scops Grey Sea Eagle Breeding/Passage Migrant - -
38 Bubo bubo Eurasian Eagle-Owl Breeding Resident - -
39 Strix aluco Tawny Owl Breeding Resident . .
40 = Athene noctua Little Owl Breeding Resident - -
41 Asio otus Long-Eared Owl Breeding Resident - -
42 Caprimulgus europaeus European Nightjar Breeding/Passage Migrant ~ Annex!
43 Tachymarptis melba Alpine Swift Passage Migrant . .
‘AECOM
Mersinli Wind Power Plant Project

No. Scientific Name

44 Apus apus

Common Name

Common Swift

Potential Status

Breeding/Passage Migrant

Red List EU Birds
Category* Directive

45 Apus pallidus

Pallid Swift

Passage Migrant

European Roller

46 Coracias garrulus Breeding/Passage Migrant NT Annex!
47 Alcedo atthis Common Kingfisher Non-Breeding Resident ~ Annex!
48 Merops apiaster European Bee-Eater Breeding/Passage Migrant . .
49 Upupa epops Eurasian Hoopoe Breeding/Passage Migrant . .
50 Jynx torquilla Eurasian Wryneck Passage Migrant . -
51 Dendrocopos medius Middle Spotted Woodpecker Breeding Resident ~ Annex!
52 Dendrocopos syriacus Syrian Woodpecker Breeding Resident ~ Annex!
53 Dendrocopos major Great Spotted Woodpecker Breeding Resident . .
54 Picus viridis European Green Breeding Resident . .
Woodpecker
55 Falco naumanni Lesser Kestrel Passage Migrant ~ Annex!
56 Falco tinnunculus Common Kestrel Breeding Resident . -
57 Falco vespertinus Red-Footed Falcon Passage Migrant NT Annex!
58 Falco eleonorae Eleonora’s Falcon Passage Migrant ~ Annex!
59 Falco columbarius Merlin Non-Breeding Resident ~ Annex!
60 Falco subbuteo Eurasian Hobby Passage Migrant . .
61 Falco cherrug Saker Falcon Passage Migrant EN Annex!
62 Falco peregrinus Peregrine Falcon Breeding Resident ~ Annex!
63 —_Lanius collurio Red-Backed Shrike Breeding /Passage Migrant ~ Annex!
64 Lanius minor Lesser Grey Shrike Breeding/Passage Migrant ~ Annex!
65 —_Lanius senator Woodchat Shrike Breeding/Passage Migrant . .
66 —_Lanius nubicus Masked Shrike Breeding/Passage Migrant ~ Annex!
67 Oriolus oriolus Eurasian Golden Oriole Breeding/Passage Migrant . .
68 Garrulus glandarius Eurasian Jay Breeding Resident ~ Annex Il
69 Pica pica Eurasian Magpie Breeding Resident -
70 Coloeus monedula Wester Jackdaw Breeding Resident . -
71 Corvus frugilegus Rook Non-Breeding Resident ~ Annex Il
72 Corvus comix Hooded Crow Breeding Resident . -
73 Corvus corax Northern Raven Breeding Resident . -
74 Periparus ater Coal Tit Breeding Resident . .
75 Poecile lugubris Sombre Tit Breeding Resident . -
76 Cyanistes caeruleus Eurasian Blue Tit Breeding Resident . -
77 Parus major Great Tit Breeding Resident a a
78 Remiz pendulinus Eurasian Penduline Tit Breeding Resident - -
79 Panurus biarmicus Bearded Reedling Non-Breeding Resident . .
80 Lullula arborea Woodlark Breeding Resident ~ Annex!
81 Alauda arvensis Eurasian Skylark Breeding Resident ~ Annex Il
82 Galerida cristata Crested Lark Breeding Resident . -
83 Calandrella brachydactyla Greater Short-Toed Lark Passage Migrant ~ Annex!
84 Melanocorypha calandra Calandra Lark Passage Migrant ~ Annex!
85 Riparia riparia Sand Martin Passage Migrant a a
86 Hirundo rustica Barn Swallow Breeding/Passage Migrant . .
87 Delichon urbicum Common House Martin Breeding/Passage Migrant . .
88 Cecropis daurica Red-Rumped Swallow Breeding/Passage Migrant . .
AECOM
Mersinli Wind Power Plant Project

No. Scientific Name Common Name Potential Status Red List EU Birds
Category* Directive
89 Ceftia cetti Cetti's Warbler Breeding Resident - -
90 Aegithalos caudatus Long-Tailed Tit Breeding Resident . -
91 Phylloscopus trochilus Willow Warbler Passage Migrant . -
92 Phylloscopus collybita Common Chiffchaff Breeding/Non-Breeding . :
Migrant
93 Phylloscopus orientalis Easter Bonelli's Warbler Breeding/Passage Migrant . .
94 Phylloscopus sibilatrix Wood Warbler Passage Migrant . -
95 Acrocephalus palustris Marsh Warbler Passage Migrant . .
96 Iduna pallida Eastern Olivaceous Warbler Breeding/Passage Migrant . .
97 Hippolais olivetorum Olive-Tree Warbler Passage Migrant ~ Annex!
98 Hippolais icterina Icterine Warbler Passage Migrant . .
99 _Locustella naevia Common Grasshopper Passage Migrant . .
Warbler

100 Locustella fluviatilis River Warbler Passage Migrant . .
101 Locustella luscinioides Savi's Warbler Passage Migrant - -
102 Sylvia atricapilla Eurasian Blackcap Breeding/Passage Migrant . .
103 Sylvia borin Garden Warbler Passage Migrant . .
104 Sylvia nisoria Barred Warbler Passage Migrant ~ Annex!
105 Sylvia curruca Lesser Whitethroat Breeding/Passage Migrant . .
106 Sylvia crassirostris Eastern Orphean Warbler Breeding/Passage Migrant . .
107 Sylvia communis Common Whitethroat Breeding/Passage Migrant . .
108 Sylvia cantillans Subalpine Warbler Breeding/Passage Migrant . .
109 Sylvia melanocephala Sardinian Warbler Breeding Resident . .
110 Sylvia ruppeli Rippell's Warbler Breeding/Passage Migrant ~~ Annex!
111 Regulus regulus Goldcrest Breeding Resident . -
112 Troglodytes troglodytes Eurasian Wren Breeding Resident . -
113 Sitta krueperi Kriiper’s Nuthatch Breeding Resident ~ Annex!
114 Sitta neumayer Western Rock Nuthatch Breeding Resident . -
115 Pastor roseus Rosy Starling Passage Migrant . .
146 Sturnus vulgaris Common Starling Breeding Resident ~~ Annex il
117 Turdus torquatus Ring Ouzel Passage Migrant . .
118 Turdus merula ‘Common Blackbird Breeding Resident ~~ Annex il
119 Turdus pilaris Fieldfare Non-Breeding Resident ~~ Annex il
120 Turdus illacus Redwing Non-Breeding Resident NT Annex tl
121 Turdus philomelos Song Thrush Non-Breeding Resident ~~ Annex il
122 Turdus viscivorus Mistle Thrush Breeding Resident ~~ Annex il
123 Cercotrichas galactotes Rufous-Tailed Scrub Robin Breeding/Passage Migrant . .
124 Muscicapa striata Spotted Flycatcher Breeding/Passage Migrant . .
125 Erithacus rubecula European Robin Non-Breeding Resident . .
126 Luscinia svecica Bluethroat Passage Migrant ~~ Annex!
127 _Luscinia luscinia Thrush Nightingale Passage Migrant . -
128 Luscinia megarhynchos Common Nightingale Breeding/Passage Migrant . .
129 Irania gutturalis White-Throated Robin Passage Migrant . -
130 Ficedula hypoleuca European Pied Flycatcher Passage Migrant . -
131 Ficedula albicollis Collared Flycatcher Passage Migrant ‘Annex |
132. Ficedula semitorquata Semicollared Flycatcher Passage Migrant ~ Annex!

AECOM

196
Mersinli Wind Power Plant Project

No. Scientific Name Common Name Potential Status Red List EU Birds
Category* Directive
133 Ficedula parva Red-Breasted Flycatcher Passage Migrant ~ Annex!
134 Phoenicurus ochruros Black Redstart Non-Breeding Resident . .
135 Phoenicurus phoenicurus Common Redstart Breeding/Passage Migrant . .
136 Monticola saxatilis ‘Common Rock Thrush Passage Migrant . -
137 Monticola solitarius Blue Rock Thrush Breeding Resident . -
138 Saxicola rubetra Whinchat Passage Migrant . .
139 Saxicola rubicola European Stonechat Breeding Resident . .
140 Oenanthe oenanthe Northern Wheatear Breeding/Passage Migrant . .
141 Oenanthe isabellina Isabelline Wheatear Breeding/Passage Migrant . -
142 Oenanthe hispanica Black-Eared Wheatear Breeding/Passage Migrant . .
143. Oenanthe pleschanka Pied Wheatear Passage Migrant ~ Annex!
144 Passer domesticus House Sparrow Breeding Resident . .
145 Passer hispaniolensis Spanish Sparrow Breeding Resident . .
146 Passer montanus Eurasian Tree Sparrow Breeding Resident . .
147 Petronia petronia Rock Sparrow Non-Breeding Resident . .
148 Prunella modularis Dunnock Non-Breeding Resident . -
149 Motacilla flava Western Yellow Wagtail Passage Migrant - -
150 Motacilla citreola Citrine Wagtail Passage Migrant . -
151 Motacilla cinerea Grey Wagtail Non-Breeding Resident . .
152 Motacilla alba White Wagtail Breeding Resident . -
153 Anthus campestris Tawny Pipit Breeding/Passage Migrant ~ Annex!
154 Anthus pratensis Meadow Pipit Non-Breeding Resident . .
155 Anthus trivialis Tree Pipit Passage Migrant . .
156 Anthus cervinus Red-Throated Pipit Passage Migrant . .
157 Anthus spinoletta Water Pipit Non-Breeding Resident . .
158 Fringilla coelebs Common Chaffinch Breeding Resident ~ Annex!
159 Fringilla montifringilla Brambling Non-Breeding Resident . .
160  Coccothraustes coccothraustes  Hawfinch Non-Breeding Resident . .
161 Chloris chloris European Greenfinch Breeding Resident . .
162 _Linaria cannabina Common Linnet Breeding Resident . -
163 Carduelis carduelis European Goldfinch Breeding Resident . .
164 Serinus serinus European Serin Breeding Resident . .
165 Spinus spinus Eurasian Siskin Non-Breeding Resident . .
166 Emberiza calandra Corn Bunting Breeding Resident . -
167 Emberiza citrinella Yellowhammer Non-Breeding Resident . .
168 Emberiza cia Rock Bunting Breeding Resident . -
169 Emberiza hortulana Ortolan Bunting Breeding/Passage Migrant ~ Annex!
170 Emberiza caesia Cretzschmar's Bunting Breeding/Passage Migrant ~ Annex!
171 Emberiza cirlus Cirl Bunting Breeding Resident . -
172 Emberiza melanocephala Black-Headed Bunting Breeding/Passage Migrant . .
173 Emberiza schoeniclus ‘Common Reed Bunting Non-Breeding Resident . -
*JUCN Red List categories are presented only for species that are “assessed for the IUCN Red List” and are “species of

elevated conservation concern” as defined by the IUCN SPSC (2017, p.11), which includes species qualifying for categories of
EX, CR, EN, VU and NT.

AECOM
197
Mersinli Wind Power Plant Project

When scoping-phase birds were assessed in terms of the degree of collision risk they encounter, the following
conclusions were reached. In terms of;

(i) high mountain species, no vultures or large eagles are known to breed within the buffer zone of 50 km
surrounding the Project footprint.

(ii) bird species that move between their feeding, resting and breeding grounds, it was concluded that there are
no sites with significant goose or crane gatherings in the surrounding region, particularly coming from Gediz
and Ktigtik Menderes plains.

(iii) wetland and water bird species, the Project footprint is not associated with a wetland habitat and so no
wetland and water bird species were included in the list.

(iv) migratory bird species, although Turkey lies on migratory routes of soaring birds that fly between Europe
and Africa (Bijlsma, 1987; Newton, 2010), the Project License Area is far from the major migration routes of
storks and raptors. Yet, there are many unknown minor routes in Western Turkey. Considering collision risk
of migratory and resident soaring birds with the wind turbines has been one of the main concerns regarding
impacts of wind farms on birds in Turkey, baseline surveys were designed to allow for recording and
monitoring of migratory birds as well.

Therefore, species known to inhabit the wider area, except for soaring breeding residents and passage migrants,
were not considered as target species. Pre-survey target bird species, which are the ones that are under high risk
of threat due to the projected WPP activities, are listed in Table 11-15. Secondary species, which are of regional
importance and are listed in Annex | of the Birds Directive, were further identified following the site surveys, after
confirming their presence at the Project License Area. Supported by literature data, findings of the scoping
assessment are in line with the expert judgement of the Project head ornithologist and his team of field surveyors.

Table 11-15. Avifauna Studies Target Species

No. Scientific Name Common Name Potential Status Red List EU Birds
Category* _Directive

1 Ciconia nigra Black Stork Breeding/Passage Migrant - Annex |
2 Ciconia ciconia White Stork Breeding/Passage Migrant - Annex |
3 Pandion haliaetus __ Western Osprey Passage Migrant - Annex |
4 Pernis apivorus European Honey Buzzard _ Passage Migrant - Annex |
5 Hieraaetus pennatus _ Booted Eagle Passage Migrant - Annex |
6 Accipiter nisus Eurasian Sparrowhawk Breeding Resident - Annex |
7 Accipiter gentilis Northern Goshawk Non-Breeding Resident - Annex |
8 Circaetus gallicus __Short-Toed Snake Eagle __Breeding/Passage Migrant - Annex |
9 Buteo rufinus Long-Legged Buzzard Breeding Resident - Annex |
10 __Buteo buteo Common Buzzard Non-Breeding Resident - Annex |
11 Falco tinnunculus __ Common Kestrel Breeding Resident : -

12 Falco peregrinus Peregrine Falcon Breeding Resident - Annex |
13 Falco eleonorae Eleonora's Falcon Passage Migrant - Annex |

*IUCN Red List categories are presented only for species that are “assessed for the IUCN Red List” and are “species of
elevated conservation concern” as defined by the IUCN SPSC (2017, p.11), which includes species qualifying for categories of
EX, CR, EN, VU and NT.

AECOM
198
Mersinli Wind Power Plant Project

Habitats

The Project License Area is located on the Bozdag Massive, which extends in the east-west axis and bordered by
Gediz Plain in the north and Kiiciik Menderes Alluvial Plain in the south. The wind turbines are projected to
spread over an area along a west-east extension of 4650 m and the maximum extension in the north-south
direction is 3700 m. The elevation of turbine sitings varies between 770 and 940 meters above sea level.

Major habitat types at the Project License Area can be listed as the Pinus brutia natural forests, Pinus brutia
plantations, Pinus nigra forests, as well as rock vegetation and maquis where Pinus brutia forests have been
degraded. A detailed habitat map of the Project License Area is provided in Figure 11-12. During the scoping
phase of the avifauna studies, potential resident birds at the Project License Area based on their habitat
preferences. Habitat data were further utilised during the “Breeding Bird Surveys” especially in determining
potential breeding sites for secondary species that are resident breeders at the Project footprint.

Designated Sites

There are seven different types of national nature conservation sites in Turkey, besides regionally recognised
“Special Protection Areas (SPA)” under the European Commission Wild Birds Directive, and internationally
recognised Ramsar sites, biosphere reserves, and UNESCO World Heritage sites. Covering a wide variety of
ecosystems, considering not only their ecological, but also geological, geomorphological, landscape, historical,
archaeological and cultural characteristics in designating a site, the national conservation areas system appoints
these sites as National Parks, Nature Conservation Areas, Nature Parks, Natural Monuments, Wildlife Reserves,
Conservation Forests and Natural Protection Areas (MoFWA, 2013).

The Project License Area does not overlap with any national, regional and/or international designated site. The
nearest designated site is Izmir Bayindir Ovacik Wildlife Development Area, located at a distance of about 11 km
to the east of the Project License Area (see Figure 11-3). As explained in detail in Section 11.3, official views of
related directorates were obtained ensuring that the area does not fall under an officially designated site.

The KBA status of the Project License Area is also explained in detail in Section 11.3. Accordingly, Doga Dernegi,
in its inventory dated 2006 (Eken et al. 2006), considers a wider Boz Daglar KBA to include the Project License
Area. However, flora composition triggering the area’s KBA status is confined to elevations much higher than that
of the Project altitude, which suggests that the area to be protected would not be impacted by any Project-related
activities. In reaching such a conclusion, the IPA inventory (Ozhatay et. al. 2008), as well as research of the
Project botanist were referred to in terms of the flora composition of Boz Daglar massive.

Information provided by the KBA inventory was considered during scoping. Yet, since Boz Daglar KBA covers a
much larger area, assessments made within the scope of Project avifauna studies depend mostly on four-season
surveys conducted by Project ornithologists covering a wide array of issues related to the bird composition and
WPP impacts in the area.

11.5.2 Avifauna Baseline Surveys

11.5.2.1 Objectives

The main objective of avifauna baseline surveys is to gather sufficient data, which, combined with understanding
of interactions between identified bird species and proposed wind turbines, would allow for an effective impact
analyses and mitigation strategies.

Scottish Natural Heritage (2005), in their pioneer work guiding principles to assess impacts of onshore wind
farms on bird communities that has been updated several times since, emphasises the necessity of “matching
field survey to the information needs” (Scottish Natural Heritage, 2005, p. 3). Based on the thorough avifauna
scoping conducted for the Project License Area, it was possible to construct a survey methodology meeting the
utmost requirements of the impact assessment and design the necessary tools for mitigation with the following
goals:

AECOM
199
Mersinli Wind Power Plant Project

1. Confirm presence and breeding activity of identified target species
2. Produce a comprehensive list of bird species recorded at the relevant sites

3. Acquire counts, abundance estimates and breeding information for target species through exhaustive
vantage point and breeding bird surveys

4. Determine habitat preferences and record counts for secondary species
5. Outline flight paths for target species
6. Conduct a Collision Risk Assessment for target species

7. Record any other data that might be useful in identifying impacts of the Project on avifauna

11.5.2.2 Study Area

Avifauna studies were conducted at the Biodiversity Study Area, which is mostly dominated by Mediterranean
vegetation characterised by maquis shrubland and Turkish pine (Pinus brutia) forests. The maquis extends along
the sectors between Turbine-1 and Turbine-8 the most, and is mixed with oak shrub (see Figure 11-16). In this
zone, the vegetation is relatively poor, the soil is very dry. The area seems to have been relatively degraded
through intensive land use practices, such as coppicing, heavy grazing, and past forest fires. The climate with hot
and dry summers and occasional heavy rain seem to have washed away the top soil. There are previously
reforested areas and the trees in these areas are short and weak. However, the Mediterranean vegetation seems.
to recover and form some good natural habitat patches, thus the habitat can be regarded safely as a natural
habitat.

The pine forests extend the most between Turbine-9 and Turbine-17, where the oldest trees with full canopy are
found (see Figure 11-17). The entire forest is intensely managed by the state for wood production. Nests of pine
processionary moth (Thaumetopoea pityocampa) have been regularly encountered. The moth is known to have
local negative impacts on the health of the forest. As a result, the forestry department has locally replaced
harvested Turkish pine (Pinus brutia) with Black pine (Pinus nigra), to minimise the impacts of the pine
processionary moth (Presence of this species at the Project License Area needs confirmation. If encountered
during Spring 2018 biodiversity studies, additional measures will be provided within the scope of Mersinli BAP).
Black pine is also the part of natural vegetation of the Bozdag Massive, although occurring rather at higher
altitudes. The agricultural activity near the Project footprint is limited to cherry orchards near Turbine-11 and
Turbine-12. Turbine-17 is at a distance of about 1000 m away from the orchards and fields of Marmari¢
settlement.

Throughout the site surveys there were no construction activities at the Project footprint which is the ideal
condition for a baseline avifauna study, covering the pre-construction period.

AECOM
200
Mersinli Wind Power Plant Project

Figure 11-16. View of the Section between Turbine-5 &Turbine-8; Looking in the East Direction from
Turbine-4

Figure 11-17. View of the Section between Turbine-8 &Turbine-14; Looking in the North Direction from
Turbine-15

AECOM
201
Mersinli Wind Power Plant Project

11.5.2.3. Vantage Point and Breeding Bird Surveys

The methodology for baseline surveys was designed to meet the above-listed objectives, considering behavioural
patterns of target species, topography and habitat composition of the Project License Area, as well as Project
characteristics, to make a comprehensive analysis.

The Project License Area was visited three times during spring of 2017, another three times in early summer and
five more times during late summer and fall. At the time this Report is prepared for submission, on-site winter
surveys are still being conducted. A detailed baseline survey schedule is provided in Table 11-16 (details on
survey dates, times, durations and weather conditions are provided in Appendix D.1).

Table 11-16. 2017 Avifauna Baseline Survey Schedule

Season Survey Date
1" baseline survey 4-6 April 2017
2" baseline survey 19-21 April 2017
3" baseline survey 10-12 May 2017

Spring / Early Summer
4" baseline survey 26-28 May 2017
5" baseline survey 5-9 June 2017
6t" baseline survey 26-28 July 2017
1" baseline survey 11-13 August 2017
2™ baseline survey 26-28 August 2017

Late Summer / Autumn 3 baseline survey 13-15 September 2017
4" baseline survey 26-28 September 2017
5" baseline survey 11-13 October 2017

Baseline surveys conducted in spring and early summer aimed at covering the breeding season of target species
and late summer/fall surveys targeted the non-breeding season. Spring and fall surveys were considered as
essential studies for especially soaring migratory birds due to these two being the migration seasons. During
summer, the main objective was to observe the breeding activity of target species, as well as secondary species
that are breeding residents. During the late summer/fall survey, young raptors were also monitored, which are
highly sensitive to impacts of wind farms.

Vantage Point Surveys

Framework and Survey Methods

Vantage Point (VP) surveys are a series of bird watches from a pre-determined location in order to acquire
quantitative data on flight activity of birds at a certain site. Within the scope of Project Avifauna Studies, VP
surveys were, and in most cases they are, designed to record flight activity and distribution of bird species across
the study area to provide data for the Collision Risk Analysis. VP survey results are utilised to portray flight
behaviour of target species, as well as necessary input for the impact assessment as it enables an overview of
the entire Project footprint. (SNH, 2014).

VP survey (on high ground) for migratory and breeding resident species was conducted following the
methodology provided by Scottish Natural Heritage (SNH) in its “Guidance: Recommended Bird Survey Methods
to Inform Impact Assessment of Onshore Wind Farms” (SNH, 2014). The VP methodology includes observations
from a fixed location from where the whole Project footprint can be seen and all the birds that would be flying
through the rotors can be detected. For each season a minimum of 36 hours of observations are required,
summing up to a total of 144 survey hours. (SNH, 2005). It is worth mentioning that SNH guidelines are widely
used for ecological impact assessment studies on wind farms and are referred by the World Bank Group (2015),
in “Environmental, Health, and Safety Guidelines for Wind Energy” as one of the guidelines developed to “detail
the scope and extent of biodiversity surveys for onshore wind energy facilities", especially “where robust in-
country guidelines are not yet developed” (World Bank Group, 2015, p.7).

AECOM
202
Mersinli Wind Power Plant Project

The term of detectability is described as the rate of the birds detected by the observer. The detectability increases
with the number of observers, where individual observers have lower detectability than a team of two observers
(Gregory et al., 1996). In areas with low bird densities, such as the Project footprint, an individual observer's
efficiency drops and a significant percentage of birds fly undetected. Where there are busy skies, on the other
hand, an individual observer is kept busy scanning the horizon, and as a result, the percentage of undetected
birds is much lower.

Another WPP concept currently used in bird and bat collision analyses is the “Rotor Swept Area”. As the Project
specifications put forward in detail, a rotor is the part of a wind turbine that interacts with wind to produce energy.
It consists of the turbine’s blades and hubs to which the blades are attached. Rotor swept area is defined as the
area of the circle or volume of the sphere swept by the turbines blades, which is a specifically significant metric in
risk calculations for birds and bats, as its upper and lower limits represent a certain zone that carries the highest
level of collision risk (U.S. Fish and Wildlife Service, 2012).

A total of three VP survey locations with maximum visibility were determined for the Project footprint, based on
scoping findings and expert judgment on avifauna composition, flight activity and habitat characteristics and also
considering the following issues as outlined by SNH (2014):

« VP survey locations were chosen to be as appropriate as possible for target species identified during
scoping.
« VP surveys were designed to be conducted so that no other field work activities would interfere in a manner

to invalidate survey results.

«VP survey locations were chosen so that they are not at a distance too close to disturb any potential
breeding range.

« The exact VP survey locations were re-used for successive baseline surveys, as small changes in the
locations may result in substantial viewshed differences. For this, coordinates of VP locations were taken at
the highest level of accuracy and recorded to be used during each survey (see Table 11-17)

« VP survey watches considered ecology of target species; breeding, feeding, and migration patterns, day and
night-time activities, etc.

The exact VP survey locations are given in Table 11-17, and photographs taken during the surveys showing each
one of the VP survey locations is presented in Figure 11-18. A map showing the VP survey locations is also
provided in Figure 11-19.

Table 11-17. Vantage Point (VP) Survey Locations

Vantage Survey Point Coordinates (UTM 35 N WGS84) Relative Location
Northing Easting

vP1 4238567 541592 Near Turbine-3

vp2 4237109 543433 Between Turbine-11

and Turbine-12

VP3 4235365 544786 Near Turbine-16

AECOM
203
Mersinli Wind Power Plant Project

Relatively Poor Vegetation Composed of Plantation Openings and Oak Shrub Near VP1 and Turbine-4

Cherry Orchard

AECOM
204
Mersinli Wind Power Plant Project

View from VP3 Facing the Firewatch Tower

View of VP3 from Turbine-7; Turbines Will Be Located ‘Along is Open Strip

Figure 11-18. Photographs of the VP Survey Locations

AECOM
205
Mersinli Wind Power Plant Project

‘CLIENT

TEGEND
PBC Te ohne et, N
PROJECT © vantage Point
Mersinli Wind Farm Altitude (i 1:40.000
Bird Surveys fe (in m)
April - October 2017 Cg
301 - 400 :
PREPARED BY ere ; =
Kerem Ali Boyla & Emrah Coraman CS = —w aw...
Consultant Ecologist en oe u
Kerem,Boyla@gmail.com (01 - 700 Pe
+90 545 3775191 [i701 - 800
eens [i sx1- sco = ag
- a, ;
Cen Gesu [il =01 - 1.000 a eat i
a =
(001 - 1.100 PROJECTION AND DATUM | DATE
Rene WGS84, UTM 35N | 30 August 2017,
a ———

Figure 11-19. VP Survey Location Map

AECOM
Mersinli Wind Power Plant Project

With the main objective of covering all of the flight activity for target species, two teams consisting of three
observers were present on-site at all times. To ensure a high detectability rate, third team member shifted from
one observer to the other, to avoid lower observer coverage. On most days, a lunch break at noon allowed the
observers to refresh. Moreover, instant text messaging ensured a flawless communication among the team
members.

Watches during the VP surveys were conducted under good ground visibility, which is considered to be no
greater than 2 km. The observations started at 09:00 in the morning and finished at 18:30 on most days. Between
13:00 — 14:00 a lunch break was organised. It is recommended to take a break after the maximum duration of
observation of 4 hours. The observers scanned the area each 15 minutes at an angle of 360 degrees. Since it
would be impossible for the surveyor to make a constant record of changes in a bird's height and keep track of its
position, the method followed allows for bird’s height to be recorded at time intervals of 15 seconds. Accordingly;
the time of detection is T=0 sec, followed by records at T=15 sec, T=30 sec, etc.). When a bird is detected, the
species is identified, the number of individuals is recorded, minimum and maximum heights are estimated, and
finally the first and last time of each sighting is noted. A separate standard field data recording sheet was used for
each VP survey as presented in Figure 11-20.

The flight height for each observed bird was recorded during its entire flight period. In order to outline a target
species’ flight activity, flight heights are classified into height bands, which are described in reference to rotor
swept area; (i) below the rotor swept area, (ii) the rotor swept area, and (iii) above the rotor swept area
(SNH 2014).

Although VP1 had a very clear view on the targeted turbine locations (T1-T8), it had a narrow look to an air
corridor in the north direction. Therefore, therefore birds here were recorded for a shorter period of time. VP3 also
had problems with the view, due to the existing forest cover. Due to these limitations, it can be clearly stated that
the VPs chosen for Project avifauna studies were the best available options, and there were no other feasible
alternatives since the forest cover is quite dense in these areas.

Considering the hub height of 87 m and rotor diameter of 126 m (see Chapter 3 of the ESIA Report for turbine
specification details), the flight height bands for the Project footprints were marked as the following, where the
band, which constitutes the rotor swept area is the one with the higher risk of collision:

(i) Below the rotor swept area: Less than 15 meters above ground level

(ii) The rotor swept area: Between 15 and 145 meters above ground level

(iii) Above the rotor swept area: Higher than 145 meters above ground level

Data recorded for target species were also mapped to outline flight lines, which indicate direction of flight, using
different colours for different flight heights. On maps special for each Vantage Point, flight path for each target
species was also shown in detail at the “Results” section below. Data recording maps for VP1, VP2 and VP3
survey locations are also provided in Figure 11-21.

AECOM
207
Mersinli Wind Power Plant Project

REF TIME SPECIES BEHAVIOUR

DATE:

START TIME:
END TIME:

TOTAL,
(soc)

HEIGHT (18
‘see. jntarvals)

sCLOUD COVER:

WIND DIRECTION:
WIND SPEED (Beaufort Scale}:

PRECIPITATION (none/low/heavy):
JTEMPERATURE:
VISIBILITY (ken)

epia5m

Ib 5-135 m

[a.35m)

[a.o.35 m

i 6-136 mp

[a -35 m)

fe tase)

[E1360

Jar@.35 m)

15 05-135 mp

fa 035m)

(SE

IE 5-135 mp.

[ao-35m)

fe e126

[a .35 m)

le e135)

8-136 mi).

[avo-35m)

[5 5-196 mp

fe e135)

5-136 mp

[A035 m)

(95-138 mp

[a 0-95 mi

15]

fe 135m)

(25-138 mp

[a -35

jure 11-20. Vantage Point (VP) Survey Data Recording Sheet

AECOM
208

‘Mersinli Wind Power Plant Project

VP NUMBER: DATE: |
SURVEYOR: _ START TIME: |
PROJECT: END TIME: _
sa.000 sat.000 saz000 sas.o00

540.000 341.000 542,000

4.238.000

4237.000

4.238,000

4.235.000

VP NUMBER:
SURVEYOR:

PROJECT:

542,000

543,000 544,000 545.000

542.000

543,000 544.000

VP NUMBER:
SURVEYOR: _
PROJECT:

549,000 544,000 546,000

VP1 Flight Path Recording Map

VP2 Flight Path Recording Map

VP3 Flight Path Recording Map

Figure 11-21. Flight Path Recording Maps for VP Survey Locations

AECOM
209
Mersinli Wind Power Plant Project

Results of Vantage Point (VP) Surveys

VP surveys were conducted during the three seasons of spring, summer, and fall, for a total of 460 hours at the
three VP survey locations. Survey hours at each VP location well exceeded 36 hours. Table 11-18 presents
number of hours spent at each VP location during each season avifauna studies were conducted. The
approximate dates for the seasons are between April and 15 May for spring, 15 May-15 July for summer and
between August and October for fall.

Table 11-18. VP Survey Durations

Bird Activity Season Survey Date VP Survey Location Total
vP1 vp2 vP3
Breeding Spring 1 4-6 April 13:20 10:30 14:15 38:05
2 19-21 April 8:40 10:45 6:50 26:15
3 10-12 May 17:20 13:50 10:30 41:40
Summer 4 26-28 May 9:45 14:25 13:45 37:55
5 5-9 June 28:25 30:55 30:00 89:20
6 26-28 July 11:55 13:00 15:50 40:45
Non-Breeding Fall 7 14-13 Aug 7:40 12:35 12:08 32:23
8 26-28 Aug 12:15 12:15 14:10 38:40
9 13-15 Sep 11:30 13:40 13:35 38:45
10 26-28 Sep 9:55 12:58 11:40 34:33,
4 14-13 Oct 12:55 14:30 14:45 42:40
Total 143:40 159:23 157:28 460:31

A “contact” is defined as the period, which starts with the detection of a bird in the air, and ends by disappearance
of the same bird. A total of 670 bird contacts have been recorded during the Project avifauna studies. The
contacts are mostly of resident birds, dominated by individuals of Buteo buteo (Common buzzard), Circaetus
gallicus (Short-toed eagle), Corvus corax (Common raven), and Pernis apivarus (European honey buzzard). Out
of these 670 contacts, only 40 of them were encounters with migrant species. Table 11-19 summarises these
contacts, including target and non-target species recorded during the VP surveys (Details on bird observations
during VP counts are provided in Appendix D.2).

Table 11-19. VP Survey Bird Contacts

Scientific Name Common Name Spring Autumn Total _At Rotor Height
Buteo buteo ‘Common Buzzard 120 32 152 61
Corvus corax Common Raven" 72 39 111 22
Circaetus gallicus Short-Toed Snake Eagle 77 9 86 30
Falco eleonorea Eleonora's Falcon 30 37 67 23
Pernis apivorus European Honey Buzzard 42 13 55 27
Falco peregrinus Peregrine Falcon 34 4 45 17
Falco tinnunculus Common Kestrel 17 19 36 20
Accipiter nisus Eurasian Sparrowhawk 9 19 28 10
Accipiter gentilis Northern Goshawk 3 4 14 9
Accipitridae spec. Unidentified 4 8 12 4
Buteo rufinus Long-Legged Buzzard 3 4 7 5
Ciconia nigra Black Stork 7 7 4
Falco sp. Unid. Falcon 4 3 7 2
Hieraaetus pennatus Booted Eagle 1 1 -
Pandion haliaeetus Osprey 1 1 -
Phalacrocorax carbo Great Cormorant* 1 1 1
Total 424 206 630 235
AECOM

210
Mersinli Wind Power Plant Project

The total duration of each contact at risk height was also calculated, while for contacts of more than one
individual, the duration was multiplied with the number of individuals. Table 11-20 shows the total duration of
contact for target species at risk height.

Table 11-20. Total Duration of Flight per Species

Scientific Name Common Name Spring Autumn Total
Rotor Rotor Rotor

a
Buteo buteo Common Buzzard 2385 12840 1005 3180 3390 16020
Circaetus gallicus Short-Toed Snake Eagle 1740 8100 360 1395 2100 9495
Pernis apivorus European Honey Buzzard 1515 6375 540 2055 2055 8430
Falco eleonorea Eleonora's Falcon 450 3405 720 7725 1170 11130
Falco peregrinus Peregrine Falcon 960 5250 180 1215 1140 6465
Falco tinnunculus Common Kestrel 435 2265 540 3045 975 5310
Accipiter nisus Eurasian Sparrowhawk 135 465 360 2085 495 2550
Accipiter gentilis Northern Goshawk 0 600 435, 1305 435 1905
Buteo rufinus Long-Legged Buzzard 30 165 390 510 420 675
Accipitridae spec. unidentified. 75 165 135 300 210 465
Ciconia nigra Black Stork 135 720 135, 720
Falco sp. unid. Falcon 0 120 60 90 60 210
Total 7860 40470 4725 22905 12585 63375

The number of target birds that are likely to fly through the sweeping areas of the rotors was also calculated. A
total of 102 birds’ flight path has crossed the 68 meter-radius of axes of the tower and the rotor height, at the
same time (see Table 11-21).

Table 11-21. Number of Birds Flying through Proposed Rotors

Scientific Name Common Name Spring Autumn Total
Buteo buteo Common Buzzard 10 10 20
Pernis apivorus European Honey Buzzard 10 3 13
Falco peregrinus Peregrine Falcon 10 2 12
Falco eleonorea Eleonora's Falcon 4 8 12
Circaetus gallicus Short-Toed Snake Eagle 9 9
Falco tinnunculus Common Kestrel 4 5 9
Accipiter nisus Eurasian Sparrowhawk 3 3 6
Buteo rufinus Long-Legged Buzzard 1 2 3
Ciconia nigra Black Stork 3 3
Accipiter gentilis Northern Goshawk 1 1
Accipitridae spec. unidentified. 1 1
Falco sp. unid. Falcon 1 1
Total 55 35 90

AECOM
211
Mersinli Wind Power Plant Project

A total of 40 migratory soaring birds were recorded to fly over the Project License Area during the VP surveys. Of
these 40 birds, only 9 flew at rotor height. During the two months of spring migration period between 1 April and
31 May 2017, migratory species were observed for 12 days. During the three months of fall migration between 1
August and 31 October 2017, observations were made for another 15 days. Based on these observations, a total
of 48 birds flew over the Project License Area, 36 during the spring migration, and the other 12 during the fall
migration (seeTable 11-22).

Table 11-22. Number of Migratory Birds Flying through Proposed Rotors

Season Date Scientific Name Common Name ove ght A ieont
Spring -S Apr Buteo buteo Common Buzzard 1
‘Accipitridae spec. unidentified. 1
6 Apr Buteo buteo Common Buzzard 1 5
Accipiter nisus Eurasian Sparrowhawk 4
Circus aeruginosus Western Marsh-Harrier Ps
11 May Pemis apivorus European Honey Buzzard 7
24 May Pemis apivorus European Honey Buzzard 1 1
Fall 12 Aug Hieraaetus pennatus Booted Eagle 1
13 Sep Pemis apivorus European Honey Buzzard 2
‘Accipitridae spec. unidentified. 1
14 Sep Pemis apivorus European Honey Buzzard rn
‘Accipitridae spec. unidentified. 1
16 Sep Milvus migrans Black Kite 1
Clanga pomarina Lesser Spotted Eagle 1
Pandion haliaeetus Osprey 1
Circus aeruginosus Western Marsh-Harrier Ps
26 Sep Ciconia nigra Black Stork 1
27 Sep Accipitridae spec. unidentified. 1
Circus aeruginosus Western Marsh-Harrier Ps
28 Sep Circus aeruginosus Western Marsh-Harrier 1
11 Oct Buteo buteo Common Buzzard 1
Accipiter nisus Eurasian Sparrowhawk 1
13 Oct Accipiter nisus Eurasian Sparrowhawk 1
Total 3 7

Moreover a total of 21 sightings of Falco eleonorea (Eleonora’s Falcon) were recorded, when the birds were
hunting during May. Those were regarded as non-breeding summer visitors and excluded from migrant birds.

Maps of flight paths for target species that have been prepared based on VP survey results are presented in
Figure 11-22.

AECOM
212
‘Mersinli Wind Power Plant Project

Flight paths of Northern Goshawk (Accipiter gentilis) during vantage Flight paths of Eurasian Sparrowhawk (Accipiter nisus) during
point (VP) surveys between April-October 2017. vantage point (VP) surveys between April-October 2017.
900 erp00| 500 19900 000 00 900

4237000

COM ry 2 wine ited nm) | Saga,
reer © ‘wage rane) 201-200 N
tea Wa om

Bre Suveye
pri October 2017

‘rem Al 8oya 8 Emrah Gorman
Conta Eon

0506 775101,

Flight Path — Accipiter gentilis Flight Path — Accipiter nisus

AECOM
213
Mersinli Wind Power Plant Project

Flight paths of Common Buzzard (Buteo buteo) during vantage point
(VP) surveys between April-October 2017.

‘er Goan

oar Kaya
amen Yewur

ee sesncengt 21-90
ease ac atm

Flight paths of Long-Legged Buzzard (Buteo rufinus) during vantage
point (VP) surveys between April-October 2017.

‘0545 375198
‘or Goan

aa ka

Neamt Youur

6585, UTM SEN

‘0 August 2017

Flight Path —- Buteo buteo

Flight Path — Buteo rufinus

AECOM
214
‘Mersinli Wind Power Plant Project

Flight paths of Black Stork (Ciconia nigra) during vantage point (VP)
‘surveys between April-October 2017.

‘rem Ai Bova Emvah Goraman
(Constant

Flight paths of Short-Toed Snake Eagle (Circaetus gallicus) during
vantage point (VP) surveys between April-October 2017.

Altitude (in)

© vertage rot [20 - 300
=> etvate rant =] 301-00

toons s75i00

cet Gea

oun Kaye [rncvction no oxrom care
Neamaati ee a eee

Flight Path — Ciconia nigra

Flight Path — Circaetus gallicus

AECOM
215
‘Mersinli Wind Power Plant Project

iad

Flight paths of Eleonora's Falcon (Falco eleonorea) during vantage

point (VP) surveys between April-October 2017.
908

3]

rane

Flight paths of Peregrine Falcon (Falco peregrinus) during vantage

point (VP) surveys between April-October 2017.

Flight Path — Falco eleonorea

Flight Path — Falco peregrinus

AECOM
216
Mersinli Wind Power Plant Project

‘0000 ‘541000 ‘542000

T (VP) Surveys Detween Aprii-UCtoDer ZUI7.

‘43000844000

Flight paths of European Honey Buzzard (Pernis apivorus) during
vantage point (VP) surveys between April-October 2017.

© tubines

Altitude (in m)

© varage Pant
> cite hit
> tsa nant

a1- 300
x1-- 400
[Sar- soo

‘RECOM Turkey

eran Wed Farm

Brauner
‘en Ocaber 2017

‘Boyia@gmaicom
345.3775191

Flight Path — Falco tinnunculus

Flight Path — Pernis apivorus

Figure 11-22. Flight Path Maps of Target Species

AECOM
217
Mersinli Wind Power Plant Project

Breeding Bird Surveys

Framework and Survey Methods

Breeding bird surveys are to record distribution of breeding, wintering and migrant birds using Mersinli WPP.
License Area in order to make an evaluation on the area's significance to identify impacts due to Project
activities. Although the general emphasis of the Project avifauna studies have been target species, it is important
to understand distribution, abundance and potential displacement effects on populations of secondary species
that are breeding residents and/or species that are of regional conservation significance. This is mostly to
understand general effects of Mersinli WPP on broader avifauna, besides the impact assessment focusing on
target species.

Consequently, breeding bird surveys at Mersinli WPP License Area have been conducted with the main objective
of confirming presence and assessing activity levels of secondary bird species identified during scoping. In
addition to secondary species, however, breeding statuses of target species have also been evaluated. For this,
in addition to transect surveys, nest sites of raptors and any habitats likely to support nest sites of target species
have been surveyed and checked to confirm active occupancy.

The walk-over and species-specific surveys have been conducted through collecting data along one-hour
transect surveys following the existing forest roads that are accessible. Particular attention has been paid to
species of regional conservation importance whose populations are in decreasing trend, namely; Coracias
garrulous (Common roller) and Streptopelia turtur (European turtle dove), Table 11-23 shows times and routes of
breeding bird transects. Additional observations have also been conducted during the vantage point surveys and
included in the overall inventory and assessments made.

Table 11-23. Breeding Bird Transect Surveys

Transect Route Date Duration
Transect 1 14-T7 5 April 2017 1 hour
Transect 2 713-114 5 April 2017 1 hour
Transect 3 Forest Tower-T15 5 April 2017 1 hour

Results of Breeding Bird Transect Surveys

Breeding bird transect surveys yielded the list of breeders at the Mersinli WPP License Area as presented in
Table 11-24. The table includes both the results of the field surveys, which are provided using the European
Breeding Bird Atlas codes, as the “highest breeding code recorded”, and expert judgement on statuses of each
species listed. Due to the time constraint of the study, expert judgement on each species is important, as it
reflects on vast knowledge on species, their habitat preferences and the study area’s and birds’ regional
significance. The table also provides relative abundances of species, together with a scale defined based on
characteristics of different species.

In addition, surveys and related observations conducted during the Project avifauna studies revealed more
detailed information on possible territories of raptors in the area, which were recorded through direct observations
and are further listed in Table 11-25.

Coracias garrulus (Common roller), was initially considered to be a potential breeder in the area. However, due to
lack of suitable habitats for this species, it was not observed throughout the surveys. Breeding bird surveys,
however, identified populations of a restricted range species of Sitta kruperi (Kruiper's nuthatch) and the only
IUCN Red List species of elevated conservation concern; Streptopelia turtur (Eurasian turtle dove), which is listed
as VU. Both of these species are woodland species, populations of which are not expected to be impacted by
Mersinli WPP Project activities.

AECOM
218
Mersinli Wind Power Plant Project

Table 11-24. Results of Breeding Bird Transect Surveys

Scientific Name Common Name vP4 vP2 vP3 Highest Breeding —_Expert Relative Scale of Abundance
Code Recorded* Judgment Abundance
Low Medium — High

Alectoris chukar Chukar x Possible Confirmed Medium 15 6-20 ote
Peis apivorus European Honey-buzzard x x x Possible Confirmed Medium 15 6-20 21+
Circaetus gallicus Short-toed Snake-Eagle x x x Possible Confirmed High 15 6-20 21+
Accipiter nisus Eurasian Sparrowhawk x x x Possible Confirmed Medium 15 6-20 21+
Accipiter gentilis Northern Goshawk x x x Possible Possible Medium 13 4-10 4
Buteo buteo Common Buzzard x x x Confirmed Confirmed High 15 6-20 2+
Buteo rufinus Long-legged Buzzard x Possible Possible Medium 15 6-20 21+
Columba palumbus Common Wood-Pigeon x Possible Confirmed Low 4-10 41-50 51+
Cuculus canorus Common Cuckoo x Possible Confirmed Low 13 4-10 4
Strix aluco Tawny Owl x Possible Confirmed Low 13 410 44
Caprimulgus europaeus Eurasian Nightjar x Possible Confirmed Low 13 4-10 4
Upupa epops Eurasian Hoopoe x x Possible Confirmed Low 15 6-20 21+
Dendrocopos medius Middle Spotted Woodpecker x Possible Confirmed Medium 15 6-20 2+
Picus viridis Eurasian Green Woodpecker x Possible Confirmed Low 15 6-20 2+
Falco tinnunculus Eurasian Kestrel x x Confirmed Confirmed Low 4-10 41-50 51+
Falco peregrinus Peregrine Falcon x x Confirmed Confirmed Medium 15 6-20 21+
Garrulus glandarius Eurasian Jay x x Possible Confirmed High 4-10 41-50 51+
Corvus corax Common Raven x x x Confirmed Confirmed High 15 6-20 21+
Lullula arborea Wood Lark x x x Probable Confirmed Medium 4-10 11-50 51+
Periparus ater Coal Tit x x x Possible Confirmed High 4-10 11-50 51+
Cyanistes caeruleus Eurasian Blue Tit x Possible Confirmed Low 4-10 41-50 51+
Parus major Great Tit x x Possible Confirmed Medium 4-10 41-50 51+
Aegithalos caudatus Long-tailed Tit x x x Possible Confirmed Medium 4-10 41-50 51+

AECOM
219
Mersinli Wind Power Plant Project

Scientific Name Common Name vP1 vp2 vP3 Highest Breeding Expert Relative Scale of Abundance
Code Recorded* Judgment Abundance
Low Medium — High

Sitta krueperi Kriiper's Nuthatch x x Possible Confirmed ‘eau . 7

igh 4-10 11-50 51+
Sitta neumayer Rock Nuthatch x Possible Confirmed Medium 1-10 41-50 51+
Certhia brachydactyla Short-toed Treecreeper x Possible Confirmed Medium 1-10 41-50 51+
Troglodytes troglodytes Eurasian Wren x x Possible Confirmed Medium 4-10 41-50 51+
Phylloscopus collybita Common Chiffchaff x Possible Confirmed Medium 4-10 41-50 51+
Phylloscopus orientalis Eastern Boneli's Warbler x Possible Confirmed Medium 4-10 41-50 51+
Sylvia cantillans Subalpine Warbler x Possible Confirmed Low 4-10 41-50 51+
Oenanthe hispanica Black-eared Wheatear x Possible Confirmed Low 4-10 41-50 51+
Erithacus rubecula European Robin x Possible Confirmed Medium 1-10 41-50 51+
Turdus merula Eurasian Blackbird x x Possible Confirmed Medium 1-10 41-50 51+
Turdus viscivorus Mistle Thrush x x Possible Confirmed Medium 1-10 41-50 51+
Anthus campestris Tawny Pipit x Possible Confirmed Low 4-10 41-50 51+
Emberiza hortulana Ortolan Bunting x Possible Confirmed Medium 4-10 41-50 51+
Emberiza caesia Cretzschmar's Bunting x Possible Confirmed Low 4-10 41-50 51+
Fringilla coelebs Common Chaffinch x x x Possible Confirmed High 1-10 11-50 51+
Chloris chloris European Greenfinch x x Possible Confirmed Medium 4-10 41-50 51+
Carduelis carduelis European Goldfinch x x Possible Confirmed Medium 1-10 41-50 51+
Serinus serinus European Serin x x Possible Confirmed High 1-10 41-50 51+

*See EBCC (20176) for “Atlas codes” defining possible and confirmed breeding bird species.

AECOM
220
Mersinli Wind Power Plant Project

Table 11-25. Results of Breeding Bird Transect Surveys

Scientific Name Common Name Possible Territory Nearest Turbine

A pair of breeding birds, and two young birds ‘Turbine 4

Buteo buteo Common Buzzard Possible pair with two young birds Turbine 8
1-2 possible pairs in the southern slopes of the bing 14-16
forested hill

Pernis apivorus European Honey Buzzard “Possible pair in the area, hunting mostly north Turbine 4-9
of Turbine 4-9

Circaetus gallicus  Short-toed Snake Eagle _A pair breeding 1-2 km north of Turbine 9 Turbine 9
A pair at the western slopes of the hill near

Falco tinnunculus Common Kestrel A pa at Turbine 4

Falco peregrinus Peregrine Falcon A pair at the southern slopes of the hillnear tT rpine 4

Turbine 4

Most of the turbine sitings have a safe distance from breeding raptors. However, the sitings of the Turbine 1, 2
and 3 correspond to the rock habitat, which is frequently used as a nesting site by Falco peregrinus (Peregrine
falcon), as well as Falco tinnunculus (Common kestrel), Buteo buteo (Common Buzzard), and possibly by Buteo
rufinus (Long-legged Buzzard) and Accipiter nisus (Eurasian sparrowhawk).

Peregrine Falcon is likely to co-exist with the turbine in operation. The bird has been observed flying down from
the nest to the south, possibly visiting the towns and villages to feed on Eurasian Collared Dove (Streptopelia
decaocto) and other similar food items. The Common Kestrel is likely to feed on the lowland fields and open
areas. Both have been observed to use limited time around the turbine sitings, which has been investigated in the
species-specific collision risk analysis.

Impacts of the existing ETL have also been assessed as part of the Project avifauna studies. As mentioned
earlier, the ETL passes through lower valleys and through a low value habitat for most species, at a distance of
about 800 m from the nesting site of Falco tinnunculus and Falco peregrinus. The birds seem not to be affected
by the ETL and the distance to the nests has been assessed to be safe enough for breeding activity to continue
in the area. No other nests along the ETL have been detected.

Three species have been observed spending more time along the ETL route, namely; Buteo buteo (8 prolonged
observations), Falco tinnunculus (5 prolonged observations) and Pernis apivorus (2 prolonged observations),
Circaetus gallicus is a high flyer, and Buteo rufinus and Accipiter nisus, on the other hand, have very low
populations in the area. A few foraging Pemis apivorus individuals may spend some time along the ETL route,
which in terms of impacts they are exposed to can be assessed as negligible.

11.5.2.4 Collision Risk Analysis

VP surveys for the Project avifauna studies were designed to ensure that they provide adequate data for a
collision risk analysis for the Project License Area, where there is a large amount of flight data. Observations
made throughout the year supply the collision risk modelling with robust flight activity estimates.

Collision risk analysis methodology for the Project avifauna studies has been adapted from the guidelines of the
Scottish Natural Heritage (2000), which involves a two-stage process, details of which are provided in this
section.

Approach 1: Regular Flights through a Wind Farm

The first approach is where a bird population makes regular flights through the wind farm, possibly in a
reasonably defined direction (SNH, 2000). This is usually applied to species that realise regular flights between
their feeding and sleeping areas, such as wintering geese, gulls and cranes. For the Project License Area, this
approach was used for migratory species.

AECOM
221
Mersinli Wind Power Plant Project

The step-by-step methodology for this approach is as the following:

1. Identify a ‘risk window’, i.e. a window of width equal to the width of the wind farm across the general flight
direction of the birds, and of height equal to the maximum height of the highest turbine. The cross-sectional
area W = width x height.

2. Estimate the number of birds n flying through this risk window per annum, i.e. flock size x frequency of flight.
Make allowance in the flock size for occasions on which birds which may fly higher than this risk window and
for the fact that the risk window may only straddle a proportion of the overall flight corridor used by the birds.

3. Calculate the area A presented by the wind farm rotors. Assume the rotors are aligned in the plane of the risk
window as, to a first approximation; any reduction in cross-sectional area because the rotors are at an
oblique angle is offset by the increased risk to birds which have to make a longer transit through the rotors.
Where rotors overlap when viewed in cross-section, allow for the full cross-sectional area of separate rotors
as the risk to birds is doubled if passing through two successive rotors:

A=N x rRewhere N is the number of rotors and R is the rotor radius

4. Express the total rotor area as a proportion A/ W of the risk window.

5. Number of birds passing through rotors = number of birds through risk window x proportion occupied by
rotors = n x (A/ W).

During the VP surveys a total of 9 migratory birds were observed to by flying at rotor height. When the risk
window at rotor height is calculated, the number of birds expected to pass through the blades is 115 birds a year.
Variables of this calculation are presented in Table 11-26.

Table 11-26. Estimating Total Number of Migratory Birds

Variables Spring Fall Total
Flight at rotor height 7 2 9
Duration of observation 274 hr 186 hr 460 hr
Period April-July August-October -
Total daylight hours 4392 hr 3240 hr -
Estimated number of birds 80 35 115

Avoidance rate for the collision risk analysis was also adapted from the Scottish Natural Heritage Guidelines
(2000), calculated according to the following formula:

No.ofObservedCollision
no.of Pr edictedCollisionWithNoAvoidance

AvoidanceRate = 1—

Consequently cumulative mortality rate was calculated for migratory species, based on the data collected during
the VP surveys, which are provided in Table 11-27.

Table 11-27. Cumulative Mortality Rate for Migratory Birds

Regular Flight through the Wind Farm Spring Fall Total
Number of Wind Turbines N 17 17 17
Flight angles with respect to NW-SE 30 30 30

(degrees)
Width (m) 4650 4650 4650
Height (m) 126 126 126
1. Identify a risk window. W=width x height wim?) 585900 585900 585900
2. Estimate the number of birds (Table 11-23) n 80 35 115
3. Area represented by wind farm rotors. Am’) 211973 211973 211973
AECOM

222
Mersinli Wind Power Plant Project

A=NxaR

4, Total rotor areas as a proportion of A W of AW 31% 31% 31%
the risk window

5. Number of birds passing through rotors nx (A/W) 29 13 42
Probability of birds being hit when flying 115% 115% 11.5%
through the rotor

Mortality rate without avoidance birds 3,33 1.46 478
(1 - avoidance rate) birds 2% 2% 2%
Mortality estimation per year Birds 0.07 0.03 04

As can be seen in Table 11-27, the cumulative mortality rate for all migrant species was calculated to be 0.1,
which is 1 bird every 10 years.

During the spring migration number of recorded birds was lower. However, more birds flew at rotor height. During
the fall migration total number of birds was higher but fewer birds flew at rotor height. This might be an indication
of hot air temperatures helping bird species flying higher with stronger thermal air currents.

Approach 2: Birds Using the Wind Farm Airspace

The Scottish Natural Heritage suggests a second approach that is more appropriate for birds like raptors, which
occupy a recognised territory, and where observations have led to some understanding of the likely distribution of
flights within this territory (SNH, 2000). This approach was applied with the following the step-by-step
methodology:

1. Identify a ‘flight risk volume’ Vw which is the area of the wind farm multiplied by the height of the turbines.

2. Calculate the combined volume swept out by the wind farm rotors Vr = N x mR? x (d + |) where N is the
number of wind turbines, d is the depth of the rotor back to front, and | is the length of the bird.

3. Estimate the bird occupancy n within the flight risk volume. This is the number of birds present multiplied by
the time spent flying in the flight risk volume, within the period (usually one year) for which the collision
estimate is being made. For good results the data available should be based on actual observations within
the area of the wind farm alone (provided the observation is done without disturbance), and the best results
will be based on observational data about flight heights, such as will enable informed estimate of the
proportion of flights at a level which may collide with the wind farm rotors. However, in the absence of such
data, an estimate can be made knowing only the number of birds, and proportion of time flying, within the
bird's territory, and using some knowledge of flight behaviour to gauge the proportion of flights at a height to
be at risk.

4. The bird occupancy of the volume swept by the rotors is then

nx (Vr/ Vw) bird-secs.
5. Calculate the time take for a bird to make a transit through the rotor and completely clear the rotors:

t= (d+1)/v where v m/sec is the speed of the bird through the rotor

6. To calculate the number of bird transits through the rotors, divide the total occupancy of the volume swept by
the rotors in bird-secs by the transit time t:

Number of birds passing through rotors = n x (Vr / Vw) /t

First, bird occupancy within the flight risk window was calculated. The total amount of time spent at the risk height
was obtained from Table 11-28, and for each species total time in seconds per year was calculated. Resident
birds were observed from the total time of observation, while migratory birds staying in the area (and in Turkey)
for at most 7 months, spring and summer occupancy rates were calculated separately and then summed up to
reach the total value. Results of the calculations are presented in Table 11-29 and Table 11-30 following each
step. Using the bird occupancy expected number of passes per year was calculated. The speed for soaring birds
was accepted as 11m/sec. Table 11-29 presents an example for Buteo buteo (Details of collition risk calculations
are given in Appendix D.3), while Table 11-30 shows results for other species calculated separately.

AECOM
223
Mersinli Wind Power Plant Project

Table 11-28. Bird Occupancy at Risk Height

Scientific Name Common Name Spring Autumn Total Months Breeding Non- Total
(sec) (sec) (sec) of Stay (sec) breed. (seclyear)
(seuc)
Buteo buteo Common Buzzard 1364 1005 3390 12 8184 6,030 24,367
Circaetus gallicus Short-Toed Snake Eagle 1077 360 2100 7 6462 2,160 8,622
Pernis apivorus European Honey 774 540 2055 5 3483 2,160 5,631
Buzzard
Falco eleonorea Eleonora's Falcon 209 720 1170 7 1254 4,320 5,574
Falco peregrinus Peregrine Falcon 589 180 1140 7 3534 1,080 4,614
Falco tinnunculus Common Kestrel 280 510 945 12 1680 3,060 8,126
Accipiter nisus Eurasian Sparrowhawk 134 360 495 12 804 2,160 5,081
Accipiter gentilis Northern Goshawk 0 435 435 12 0 2,610 4,474
Buteo rufinus Long-Legged Buzzard 18 390 420 12 108 2,340 4,197
Accipitridae spec. Unidentified 71 135 210 12 426 810 2,119
Ciconia nigra Black Stork 122 135 7 732 0 732
Falco sp. Unid. Falcon 0 60 60 7 0 360 360
Total 7860 4637 4695 12555, 41,996 27,261
Table 11-29. Collision Risk Analysis for Buteo buteo
Birds Using the Wind Farm AirSpace
Number of Wind Turbines N 17
(The buffer of 500-m radius around the turbine Area (m?) 30,000.000
location)
Height (m) 6.970.000
1. Identify a risk window. W=width x height Vw (m?) 126
Seeping area m 878.220.000
r(m) 12469
Depth of the rotor back to front d(m) 63
Length of the bird 1(m) 2
2. Calculate the combined volume swept out Vr=N x Mr? x (d +l) 0.52
by the wind farm rotors
3. Estimate the bird occupancy (Table 11-28) n 529.933
4. Bird occupancy of the volume swept by the nx (Vr /Vw) 24.367
rotors is then
v 14,70
5. Calculate the time a bird takes to make a te(d+l/v 1
transit through the rotor
6. The number of bird transits through the nx (Vr/Vw)/t 0.23
rotors
Probability of birds being hit while flying 65
through a rotor
10.9%
7
2%
0.14
AECOM

224
Mersinli Wind Power Plant Project

Table 11-30. Collision Risk Analysis for Target Species

Scientific Name Common Total Estimated Probability Naoa Two Number of
Name (seclyear) Number of of Getting (Number of (1- Casualties
Passages Hit Casualties — Avoidance with
without Rate) Avoidance
Avoidance)

Common 24.367 65 10,90% 7,05 9 0.15

Buteo buteo Buszard 2%
Circaetus gallicus Snake asle 8.622 23 12,40% 2,63 2% 9,05
European 5631 15 T1,70% 172 0.03

Pernis apivorus Honey 2%

Buzzard

Eleonora’s 5574 15 10,60% 1,70 9 0,03

Falco eleonorea Faleon 2%
Falco peregrinus — poreatine 4.614 12 10.90% 141 2% 0,03
, Common 8.126 22 10.20% 2,48 9 0,05

Falco tinnunculus—octra) 2%
Accipiter nisus Seat awk 5.081 13 10.30% 1,55 2% 9.03
Accipiter gentiis — Nornem 4.474 12 11,50% 1,37 2% 0,03
Buteo rufinus pong egaed 4.197 1 11,80% 1,28 2% 0,03
Accipitridae spec. __ Unidentified 2.119 6 11,50% 0,65 2% 0,01
Ciconia nigra Black Stork 732 2 14,60% 0,22 2% 0,00
Falco sp. Unid. Falcon 360 1 11,50% 0,11 2% 0,00
Total 73.897 196 11.50% 22,56 0.45

Alternative Method

Mersinli avifauna surveys provided extensive information on target species. As an alternative method, using the
first approach of SNH (2010), data collected on resident bird species were used to calculate collision risk as
presented in Table 11-31.

The first correction in Table 11-31 is required as the birds that have been recorded to fly at risk height, are
recorded to spend only 50% of their time at this height. The first estimate was multiplied by 50%, which is the
factor of birds spending time at the rotor height. A second correction was also made with respect to the volume.
The whole volume is a cylindrical volume, and includes the corner of the rectangular area, which is not swept by
the rotor. This means that the total number of birds under collision risk should be 78% (=PI/4) of the estimation
derived from the counts. Moreover the angel of the rotors is not always perpendicular to the flight direction of the
bird. In some cases, the birds might fly perpendicular to the axis of the rotor, decreasing the collision risk down to
0%. To calculate an average value, the risk should be multiplied by a correction factor of 0.63, which is the
average of Sin (alpha), where alpha is between 0 and 90 degrees. The combined factor is 0.78 * 0.63 = 0.50.A
total of 467 birds are expected to fly through the rotors. This figure is significantly higher than 60 birds calculated
with the standard methodology.

Using the bird occupancy data from Table 11-28, the collision risk for target species was calculated as in Table
11-32. Accordingly, a single bird is expected to be killed by the blades every year. The highest probability is
calculated for Buteo buteo, which is followed by Falco tinnunculus, Falco peregrinus, and Falco eleonorea (see
Table 11-32).

The expected rate of casualty of 1.03 birds per year is considerably higher than 0.4 birds per year, calculated with
the previous method. This may be explained by two factors. First, the topography of the Project License Area is
very hilly and most birds may prefer to hang around on the crests of the hills, to gain thermal and to visit open
spaces there. The second reason may be related to the observer effort. All vantage points were located at crest
tops Therefore, the observers probably detected more birds flying over the crest, which constitute turbine
locations, and undercounted the birds in lower parts or high in open air. As a result, it is best to consider the rate
of casualties for resident birds as 0.45-1.03 birds per year.

AECOM
225
Mersinli Wind Power Plant Project

Table 11-31. Number of Target Species Expected to Fly through the Rotors

enti a After After
Scientific rommon Spring Autumn Total Months Hours te tim, thet" — the 2
ame stim. Correct. Correct.
Common
Buteo buteo—— Busyard 10 10 20 12 4320 563 281 141
Pernis European
apivorus Honey Buzzard 10 38 5 1800182 76 38
Falco Peregrine
heregrinus Felean 10 2 12 7 2520-197 99 49
Falco Eleonora’s
Falco rea Falcon 4 8 12 7 2520-197 99 49
Circaetus Short-Toed
gallicus Snake Eagle 8 9 7 2520 148 74 a7
Falco Common
tinnunculus Kestrel 4 5 9 12 4320-253 127 63
en Eurasian
Accipiter nisus Sparrowhawk 3 3 6 12 4320 169 84 42
; Long-Legged
Buteo rufinus dag 1 2 3 12 4320 84 42 24
Ciconia nigra _ Black Stork 3 3 7 2520 49 25 12
Accipiter Northern
gentilis Goshawk 1 1 12 4320 28 4 7
Accipitridae identified. 1 1 7 2520 16 8 4
spec.
Falco sp. unid. Falcon 1 1 72520 16 8 4
Total 55 3590 7 2520 1872 937 467
Table 11-32. Collision Risk Analysis for Target Species Flying through Rotor Space
Common Name Scientific Name Estimated Probability Number of (1- Number of
Number of of Getting Casualties Avoidance —Casualties
Passages Hit without Rate) ravo with
Avoidance Avoidance
Now
Common Buzzard Buteo buteo 141 10.90% 15.37 0.02 0.31
European Honey = permis apivorus 38 12.40% an 0.02 0.09
Buzzard
Peregrine Falcon _ Falco peregrinus 49 10.90% 5.34 0.02 O11
Eleonora’s Falcon _ Falco eleonorea 49 11.70% 5.73 0.02 O11
Eogie ° Snake Circaetus gallicus 37 10.60% 3.92 0.02 0.08
Common Kestrel Falco tinnunculus 63 10.20% 6.43 0.02 0.13
Eurasian Accipiter nisus 42 10.30% 4.33 0.02 0.09
Sparrowhawk
Long-Legged 4
Booed Buteo rufinus 24 14.60% 3.07 0.02 0.06
Black Stork Ciconia nigra 12 11.80% 1.42 0.02 0.03
Northern Goshawk —_Accipiter gentilis 7 11.50% 0.81 0.02 0.02
unidentified. Accipitridae spec. 4 11.50% 0.46 0.02 0.01
unid. Falcon Falco sp. 4 0.00 0.02 0.00
Total 467 1.03
AECOM

226
Mersinli Wind Power Plant Project

11.6 Bat Studies

Bats are another important group of fauna that require special considerations during each and every phase of a
WPP development. WPP impacts on bats have been established on the international conservation agenda more
recently than bird species. Although some reasons of bat attraction to wind farms are still poorly understood,
studies show that bats can even be more vulnerable than birds and mortality occurs mainly due to collision and
barotrauma, which entails that they do not even have to touch a turbine to get killed. Bats are long-lived animals
with very low reproductive rates, which makes any increase in mortality quite critical for their populations.

Similar to avifauna studies at the Project License Area, bat studies were conducted to cover all four seasons in
2017. Yet, results of winter studies are not included in this Report, as studies were still going on at the time of
submission. The following sections of this chapter cover details of how bat studies at the Project License Area
were conducted, following the same tiered approach presented for avifauna studies:

i) | Scoping Assessment

ii) | Pre-Construction Static and Transect Acoustic Surveys
iii) Impact Assessment

iv) Mitigation

(v) Construction Phase Monitoring

(vi) Operation Phase Monitoring

Accordingly, in line with international guidelines and best practices, before on-site surveys, a scoping assessment
was completed for bats to identify which species are known to inhabit the area, which habitats and other features
would be utilised by certain bat species, and which impacts might be present affect bat populations. Scoping data
were then used to develop the most effective site-specific methodology to identify the bat composition and make
a thorough assessment on potential impacts of the Project, and how to mitigate them to ensure no-net-loss of
species’ populations.

As in the case of avifauna studies, due to lack of related research and data on bats in Turkey, internationally
recognized guidelines were utilized. Especially in terms of echolocation call parameters for bat populations, data
in Anatolia is quite limited. Therefore, parameters gathered from European bat populations were used for Project
bat studies. Expert judgment also played a crucial role, to fill gaps in data and available country-wide research.

11.6.1 Bat Scoping Assessment

Scoping assessment was conducted to understand bat species composition of the Project License Area, bat
activity in the wider region, and how information gathered from literature records, previously conducted research,
as well as similar studies conducted in other parts of the world, especially in Europe with identical species, could
be used to design a site-specific bat survey methodology.

The following questions were sought to be answered through the bat scoping assessment:

. Which bat species are known to be present at the Project License Area?

. Which landscape features in the area could be used by bats?

In order to answer these questions, available data were reviewed to have a preliminary list of target bat species,
which would be lengthened according to results of on-site surveys. One of the major guidelines that provide a
framework for the Project bat studies is the guideline document published by the Secreteriat of the Agreement on
the Conservation of Populations of European Bats (EUROBATS), which came into force in 1994 under the
auspices of the Convention on the Conservation of Migratory Species of Wild Animals. “Guidelines for
Consideration of Bats in Wind Farm Projects Revision 2014” (Rodrigues et al. 2015) is referred to mostly to fill
gaps in research in Turkey, as European focus of the guidelines puts forth a valuable resource due to close
geographical range, and also in terms of bat survey methodology.

AECOM
227
Mersinli Wind Power Plant Project

Accordingly, the following scoping information has been compiled, also using other significant research from the
UK, North America, Latin America and Caribbean Region (Atienza et al., 2011; Kuvlesky et al., 2007; Ledec et al.,
2011; Tosh et al., 2014; U.S. Fish and Wildlife Service, 2012), as well as scientific views of the Project expert on
local bat populations and implications of wind farm impacts in Turkey:

« The most documented impacts on bat species from WPP developments are:

- Direct collision

-  Barotrauma (mortality due to damage to bats’ lungs caused by sudden change in air pressure close to
a turbine blade)

- Loss of foraging and commuting habitats (due to construction or avoidance)
- Barrier to commuting or seasonal movement, and severance of foraging habitats

« Mature broad-leaved forests are the most important bat habitats in Europe, in terms of species diversity and
abundance.

« Bat species at higher risk of collision with wind turbines are those species that fly and forage in open space
(aerial hunters), and species that migrate long distances. EUROBATS Guidelines also provide categorisation
of European and Mediterranean bat species according to their level of collision risk, which is presented in
Table 11-33 as adapted from Rodrigues et al. (2015, p.21).

Table 11-33. Level of Colli

ion Risk with Wind Turbines for Bat Species

High Risk Medium Risk Low Risk Unknown
Nyctalus spp. Eptesicus spp. Myotis spp. Rousettus aegyptiacus
Pipistrellus spp. Barbastella spp. Plecotus spp. Taphozous nudiventris
Vespertilia murinus Myotis dasycneme Rhinolophus spp. Otonycteris hemprichii
Hypsugo savii

Miniopterus schreibersii

Tadarida teniotis

« Bat fauna of Turkey is represented by 40 species, 11 of which are open-air foraging bat species including;
Pipistrellus spp., Tadarida teniotis, Nyctalus spp., Miniopterus schreibersii, and Eptesicus spp., which are all
at high risk based on the level of collision risk suggested by the EUROBATS Guidelines.

Review of all available data on previously identified bat species and acoustic surveys conducted in the wider
area, distribution maps of the IUCN Red List of Threatened Species, as well as information from related literature
(Coraman et al. 2013; Dietz & Kiefer, 2014; Rodrigues et al. 2015) reveals the list of bat species potentially
present at the Project License Area as presented in Table 11-34.

AECOM
228
Mersinli Wind Power Plant Project

Table 11-34. Preli

inary List of Bat Species Potentially Present at the Project License Area

Scientific Name Common Name Red List Category Habitats Directive _Collision Risk Level"
Rhinolophus blasii Blasius’s Horseshoe Bat uc Annex II Low

R. euryale Mediterranean Horseshoe Bat NT Annex Il Low

R. ferrumequinum Greater Horseshoe Bat [te Annex II Low

R. hipposideros Lesser Horseshoe Bat Le Annex II Low

R. mehelyi Mehely's Horseshoe Bat vu Annex II Low
Barbastella barbastellus Western Barbastelle Bat NT Annex II Medium
Eptesicus serotinus Serotine Bat Ke} - Medium
Hypsugo savii Savi's Pipistrelle Bat [te - High
Myotis capaccinii Long-fingered Bat vu Annex Il Low

M. emarginatus Geoffroy's Bat Ke} Annex Il Low

M. myotis Greater Mouse-eared Bat Lc Annex II Low

M. mystacinus Whiskered Bat Lc - Low

M. nattereri Natterer’s Bat Lc - Low

M. oxygnathus Lesser Mouse-eared Bat Lc - Low
Nyctalus lasiopterus Greater Noctule Bat NT - High

N. leisleri Leisler's Bat Lc - High

N. noctula Noctule Bat Lc - High
Pipistrellus kuhlii Kuh''s Pipistrelle Bat Lc - High

P. pipistrellus Common Pipistrelle Lc - High

P. pygmaeus * Soprano Pipistrelle Lc - High
Plecotus macrobullaris Alpine Long-eared Bat uc - Low

P. kolombatovici Balkan Long-eared Bat Lc - Low
Miniopterus schreibersii Schreiber's Bent-winged Bat. = NT. Annex II High
Tadarida teniotis European Free-tailed Bat Le - High

“Refer to Table 11-24 adapted from Rodrigues et al. (2015).

11.6.2 Bat Baseline Surveys

The main objective of bat baseline surveys is to identify which of the open-air foraging bat species in Turkey do
actually use the Project license area, and what activities they are engaged in. Bat baseline surveys were
designed to identify target species, which would be further considered in impact assessment. The following are
the questions tackled during the bat baseline surveys:

. Do surveys indicate presence of open-air foraging bat species identified during scoping?

. Do surveys point to potential impacts of the Project on confirmed bat species?

. What are the activity levels of bat species?

. What are possible valued ecological receptors (VER) related to bats at the Project License Area?

In order to answer these questions, bat surveys were designed to cover three seasons in 2017 and to record the

entire span of bat activity at the Project License Area. Accordingly, the spring survey was conducted on 2-4 May,
summer on 14-16 June, and fall survey on 28-30 October 2017.

AECOM
229
Mersinli Wind Power Plant Project

Every night during each survey, one transect and three static surveys were conducted, details of which are
further presented below. Static surveys, as a general rule, started before sunset and ended 30 minutes after
sunrise. As a significant variable, weather condition during each survey was also recorded. All three seasons the
wind speed was around 0-2 according to the Beaufort scale (calm to gentle breeze; up to 5.5 m/s), while the
average temperature for spring was recorded to be 11-19 °C, for summer 15-26°C, and for fall the temperature
varied between 9 and 26°C. The static detector recorded up to 12 hours at every night of each baseline survey
conducted.

11.6.2.1 Static and Transect Acoustic Surveys

Four full spectrum bat detectors (Batlogger M, Elekon) with omni-directional microphones (FG Black, Elekon)
were used during the surveys. The detectors were triggered by bat calls using the advance crest (CrestAdv)
methodology. Recordings were made at 312500 Hz sample rate and each of them logged time and temperature.
In static surveys, the microphones were located at approximately 1.5 s above the ground. In transect surveys
recordings were also geo-tagged by using the built-in GPS of the detectors.

Static acoustic surveys were conducted at three sampling points (SP), representing three different habitat types
at the Project License Area.

. Sampling Point 1; next to Turbine-5; located at the Pinus brutia plantation area (at 806 meters)

. Sampling Point 2; between Turbine-10 and Turbine-11, near the junction of the forest service road and the
road to Osmaniye (Cinardibi) Village around six mature oak trees (at 813 meters)

. Sampling Point 3; next to Turbine-14, along the forest service road (at 760 meters)

The exact SP locations are given in Table 11-35, and photographs taken during the surveys showing each one of
the SP locations is presented in Figure 11-23. A map showing SP locations is further presented in Figure 11-24.

Table 11-35. Static Acoustic Survey Sampling Point (SP) Locations

Static Acoustic Survey Coordinates (UTM 35 N WGS84) Relative Location
Sampling Point Northing Easting

SP1 541966 4238456 Near Turbine-5

SP2 543213 4237364 Between Turbine-10 and Turbine-11
SP3 543674 4236212 Near Turbine-14

Bat recordings were analysed using BatSound v3.31 and BatExplorer v1.10. Species were identified and species
identifications were done by following the methodology described in Barataud (2015), as well as the parameters
presented by Dietz and Kiefer (2014).

It is quite common that the call parameters of some species overlap. In such cases, conducting a definitive
species identification can be misleading. Therefore, such species presence at the Project License Area was
recorded as “possible”. As suggested by Barataud (2015), identified species have been categorised under major
“call types”. This grouping is based on the echolocation call shapes and frequencies. Feeding buzzes and social
calls were also noted during the surveys.

In order to compare the levels of bat activity across the Project License Area and to evaluate seasonal variations,
Bat Activity Index (BAI) was calculated separately for each SP during every survey night and recorded as bat
passes per night.

Potential roosts at the Project License Area were also searched for. No caves were identified near designated
turbine sitings. The only potential roosting sites identified in the area were old and dead trees, located around
SP2 (Figure 11-24).

AECOM
230
Mersinli Wind Power Plant Project

Static Acoustic Survey Sampling Point 1

Static Acoustic Survey Sampling Point 2

AECOM
231
Mersinli Wind Power Plant Project

Static Acoustic Survey Sampling Point 3

Figure 11-23. Photographs of the SP Survey Locations

AECOM
232
Mersinli Wind Power Plant Project

540000 541000,

THTLE
Bat Survey
Sampling Points

TEGEND
@ carping Pons
Tubires

(Ti Populated areas

Mersinli Wind Farm

Bat Activity Survey
‘Spring and Summer 2017

Kerem Ali Boyla & Emrah Coraman
‘Consultant Ecologist
Kerem.Boyla@gmail.com

+90 545 3775191

‘PROJECTION AND DATUM | DATE
WGS84, UTM 35N | 30 August 2017

REVISION

Figure 11-24. Map of Static Acoustic SP Locations

AECOM
233

Mersinli Wind Power Plant Project

Results of Static Acoustic Surveys

Spring static acoustic surveys resulted in recording of 4419 bat passes, representing a minimum of 13 species.
During both survey nights, the most frequently recorded species was Pipistrellus pipistrellus (Common
pipistrelle), representing more than 90% of the passes. Barbastella barbastellus (Western Barbastelle bat) was
an interesting recording since the species is very rare in this region.

The species compositions and the BAls were similar among the SPs and the survey nights. The highest BAI was
at SP2 with 1461, and again approximately 95% of the activity was associated with Pipistrellus pipistrellus. High
flying bats, such as noctules (Nyctalus noctula) and free-tailed bats (Tadarida teniotis) were also identified in
moderate numbers.

During summer static surveys, a total of 5695 bat passes were recorded, representing a minimum of 15 species.
The species composition was similar to the results of the spring survey and again, most of the activity was
associated with Pipistrellus pipistrellus, accounting for approximately 90% of the recordings. In this survey, the
highest activity was recorded at SP1. Here, a high level of activitiy of Rhinolophus hipposideros (Lesser
horseshoe bat) was also identified.

The fall static acoustic surveys yielded the lowest bat activity, with a total of 911 recordings. The identified
species were similar to that of the other seasons’, Pipistrellus pipistrellus being the most common one. In this
survey period, approximately 30% of the recordings included social calls, all of which belong to Pipistrellus
pipistrellus, and these were recorded mostly around SP3.

All of the static acoustic survey results are presented in Table 11-36, showing species grouped according to
different call types and number of recordings at the three sampling points at each survey season.

Results of Transect Acoustic Surveys

The results of transect survey results, as presented in Table 11-37, are similar to that of the static acoustic
surveys in terms of bat species composition and overall activity levels, in all seasons, Pipistrellus pipistrellus
being the most common species.

Based on static and transect acoustic survey results, scoping-phase preliminary list of bat species has been
updated to include species whose presence at the Project License Area had been confirmed, and species whose
presence had been assessed to be “possible” due to inconclusive recordings. Table 11-38 presents this updated
list of “confirmed” and “possible” bat species.

According to the EUROBATS Guidelines, majority of the identified bat species at the Project License Area are at
the high collision risk level, whose presence have been confirmed through static and transect acoustic surveys.
This indicates that bat populations in the area are susceptible to direct mortality from the wind turbines (see Table
11-33).

AECOM
234
Mersinli Wind Power Plant Project

Table 11-36. Static Acoustic Survey Recordings

Spring

Summer

Fall

1° Survey Night 2"? Survey Night Spring 1" Survey Night _2™ Survey Night Summer 1" Survey Night _ 2 Survey Night awn Grand
Species SP1 SP2 SP3 SP1 SP2  SP3 SP1 SP2 SP3|SP1 SP2 SP3 SP1 SP2 SP3|SP1 SP2 SP3
Call Type 1 - Rhinolophus
Rhinolophus blasii 2. 4|/-..-. 5 a 3 - -/|?-- 44 4 + -/(/3 «0 - 21 36
R. euryale - 2 -[- 2 4 5-2 1. 32. - -|-- - 2 10
R. ferrumequinum 7 4 -/3 2. - 7 2 #2 2i|- 4 ~+«2 ga - - -|-.-- -
R. hipposideros 4.9 1/5 14 - 210 «#5 #1 | 21 1 - 43-2 CU- Cd 2d 15-348
R. euryale/hipposideros ee 4 -.- -/)4-- 4-.- -/t -- 1 9
Call Type 2 - Myotis
Myotis sp. 7 6 7/9 9 4 3 1 #4 #df2 4. - 2 - - -|- 1 4 2. 47
M. myotis/M. oxygnathus 7 - 3{/1 2. 4 7 4 - afta -- 6 - - -l-- 4 1 24
Call Type 3 - Vesper high
Pipistrellus kuhlit 7 - -|/1 3 4 2 - 1 2/2 2. - 71.2 4/2 4 726
P. pygmaeus ee ee 1- - -[- - - - 1
P. pipistrellus 500 745 443 | 588 1376 352 4004 1714 245 364 | 1923 476 401 512323 44 167 | 63 57 463 817 9944
Miniopterus schreibersil ee - - 2 -[|- - 5 es - 7
P. pipistrellus/M. schreibersii Se ee 4-1 -/[4 6 - we - - af[- - = 1 23
Call Type 4 - Vesper low
Barbastella barbastellus - - 2[- 3. - 5 - 1 1/- 1 2 a ee ee 1 11
Hypsugo savil 1 - -/|a7 1 7 Ee Ee 4.79
Eptesicus serotinus 3. - 2/4 6 10 23 56 5 #3 | 4 #2 38 azo- 1 1f- 14 4 4.114
Nyctalus leisleri ee 20-  - -f-- | ee ee - 2
N. noctula 2 - d1[- - 13 6 20 - = ee = 19
N. noctulaN. leisleri m1 4 ~~ +2 | 22 10 3 a1 2 #1i{| 6 - 32.3 2 [12 2. 10 29145
sorotingg Nene ee 8 3 7 2] 4 9 2 1 3.20
Tadarida teniotis 5 1 1/4 42 «19 mi? - -i|s 14 - Bp - - -il|-.-- 134
Unidentified - 4 -[-- 4 22 - -[- - - 2- - @[- - 2 3 7
Total 543. 787 468 | 709 1461 451 4419 1910 270 378 | 2211 513 413 5695 35 52 173| 97 75 479 911 11025

AECOM
235
Mersinli Wind Power Plant Project

Table 11-37. Transect Acoustic Survey Recordings

Spring Summer Fall

Grand
7 nd 7 nd 7 nd votet
Species night night T°! night night = TO! night night. = TOt@!_— Total
Call Type 1 — Rhinolophus
Rhinolophus blasii - - - - - - 3 1 4 4
R. hipposideros - - : - - : - 1 1 1
Call Type 2 — Myotis
Myotis sp. - 4 4 9 - 9 - 2 2 15
M. myotis/M. oxygnathus - 2 2 - - : : : :
Call Type 3 - Vesper high
Pipistrellus kuhlii - - - - - - 1 - 1 1
P. pipistrellus 85 81 166 126 29 155, 35 64 99 420
Call Type 4 - Vesper low
Eptesicus serotinus 3 4 8 12 3 15 2 - 2 25
Hypsugo savii - 3 3 - - : - 1 1 4
N. noctula/N. leisleri 1 6 7 - - - 2 4 6 13
N. noctula/N. leisleri/E.
serotinus 1 1 2 1 3 1 - 1 5
Tadarida teniotis - 10 10 - - - - - - 10
Call Type 5 — Plecotus
Plecotus sp. 1 ~ 1 ~ ~ : : : : 1
Unidentified - - - 4 - 4 - - - 4
Total 90 112 202 153 34 187 44 73 117 506
Table 11-38. Bat Species of the Project License Area

Scientific Name Common Name Red List Habitats Collision Presence at the

Category Directive Risk Level* Project Footprint
Rhinolophus blasii Blasius’s Horseshoe Bat Le Annex II Low Confirmed
R. euryale Mediterranean Horseshoe Bat NT Annex II Low Confirmed
R. ferrumequinum Greater Horseshoe Bat Le Annex II Low Confirmed
R. hipposideros Lesser Horseshoe Bat Le Annex II Low Confirmed
Barbastella barbastellus | Western Barbastelle Bat NT Annex II Medium Confirmed
Eptesicus serotinus Serotine Bat Le - Medium Confirmed
Hypsugo savii Savi's Pipistrelle Bat Lc - High Confirmed
Myotis myotis Greater Mouse-eared Bat Lc Annex II Low Possible
M. oxygnathus Lesser Mouse-eared Bat Lc - Low Possible
Nyctalus leisleri Leisler's Bat Lc - High Confirmed
N. noctula Noctule Bat Lc - High Confirmed
Pipistrellus kuhlii Kuhl's Pipistrelle Bat Lc - High Confirmed
P. pipistrellus Common Pipistrelle Lc - High Confirmed
P. pygmaeus * Soprano Pipistrelle Lc - High Confirmed
Plecotus macrobullaris __ Alpine Long-eared Bat Lc - Low Possible
P. kolombatovici Balkan Long-eared Bat Lc - Low Possible
Miniopterus schreibersii | Schreiber's Bent-winged Bat NT Annex II High Confirmed
Tadarida teniotis European Free-tailed Bat Le - High Confirmed
*Refer to Table 11-24 adapted from Rodrigues et al. (2015).

AECOM

236
Mersinli Wind Power Plant Project

11.6.2.2 Valuing Bats

In order to better understand the valued ecological receptors (VER) related to bats at the Project License
Area, and significance of the area for bat species, relative importance of the bat commuting routes and
foraging habitats have also been assessed based on the methodology adapted from a study entitled Valuing
Bats in Ecological Impact Assessment” by Wray et al. (2010).

This methodology is based on the concept of rarity of species, their numbers, and presence of roosts and/or
potential roosts nearby. For each SP, a score for commuting and foraging habitats were also assigned.
Finally, these scores derived for each species at each SP were summed up for each sampling period and
the total scores are used to describe a geographic scale of importance

As there are no national IUCN Red List of bats in Turkey, data from the IUCN Global Red List categories as
presented in Table 11-34, were used to determine each species’ population status within its range in Table
11-39showing categories of bat rarity.

Table 11-39. Categories of Bat Rarity in Turkey

Rarity Within Range Species
Rarest species Barbastella barbastellus (NT)
Rare species Rhinolophus blasii (NT)

Miniopterus schreibersii (NT)

Common species Eptesicus serotinus (LC)
Hypsugo savii (LC)
Myotis myotis (LC)
Myotis oxygnathus (LC)
Nyctalus leisleri (LC)
Nyctalus noctula (LC)
Pipistrellus kuhlii (LC)
Pipistrellus pipistrellus (LC)
Tadarida teniotis (LC)
Plecotus macrobullaris (LC)
Rhinolophus blasii (LC)

There is a variety of roosts that bats use, which constitute different levels of importance in terms of
supporting bat populations in a given area. While maternity roosts and hibernation sites in general are used
for longer periods of times, there may be feeding sites utilised only for once (Wray et al., 2010). Therefore, it
is important to reflect on the significance of the roosts to bat populations at the Project License Area. In
Table 11-40, bat roosts for identified species are provided with respect to a geographical scale, ranging from
Mersinli WPP Project License Area extending towards an international frame of reference.

To provide a geographical scale to the scoring systems used in valuing commuting routes and foraging
habitats, score ranges given in Table 11-41 are used.

In valuing commuting routes in the area for bat species, survey results on number of bats using the routes,
as well as rarity of species were assessed together. The scores for each of these factors are provided in
Table 11-42. When valuing foraging habitats, similar to commuting routes, again the rarity of species and
estimates on bat numbers using them, as well as proximity to the known roosts, and landscape scale
foraging opportunities are all factored in as displayed in Table 11-43.

Accordingly, conservation value of the Project License area was assessed through valuing “commuting
routes” and “foraging habitats” for bat species. Except for Barbastella barbastellus (Western Barbastelle bat)
and Pipistrellus pipistrellus (Common Pipistrelle), both of which had “Provincial level” of importance in all
survey seasons, all of the bat species were assessed to have “Local level” of importance.

Considering that P. pipistrellus is a common species in the wider region and in Turkey, it is not foreseen that
the Project will have a major threat to the populations of this species. For B. barbastellus, there would be
impacts associated with construction of turbines and roads; causing loss of roosting sites, and alteration and
fragmentation of its habitats.

AECOM
237
Mersinli Wind Power Plant Project

Table 11-40. Valuing Bat Roosts

Geographic Frame of Reference

Roost Types

District/Local

Feeding perches (common species)

Mersinli Individual bats (common species)
Small numbers of non-breeding bats (common species)
Mating sites (common species)
Province Maternity sites (common species)
izmir Small numbers of hibernating bats (common and rarer species)
Feeding perches (rarer/rarest species)
Individual bats (rarer/rarest species)
Small numbers of non-breeding bats (rarer/rarest species)
Regional Mating sites (rarer/rarest species) including well used swarming sites
‘Aegean Maternity sites (rarer species)
Hibernation sites (rarest species)
Significant hibernation sites for rarer/rarest species or all species
assemblages
National Maternity sites (rarest species).
Turkey Maternity sites (rarer species) of over 1000 bats

International

Sites qualifying as a Special Area of Conservation (SAC) e.g.

Maternity Roosts of over 5000 bats

Table 11-41. Geographic Scales of Importance

Geographic Frame of Reference Score
International >50
National 41-50
Regional 31-40
Province 21-30
District/local 11-20
Not important 1-10

Table 11-42. Valuing Commuting Routes

Species Number of bats Roosts/potential roosts nearby Type and complexity of linear
features

Common (2) _ Individual bats (5) None (1) Absence of (other) linear features (1)

Rarer (5) Small number of bats (10) Small number (3) Unvegetated fences/walls and large
field sizes (2)

Rarest (20) Large number of bats (20) Moderate number/Not known (4) _ Walls gappy or flailed hedgerows

isolated well grown hedgerows
and moderate field sizes (3)

Large number of roosts

or close to a nationally
important/protected site for the
species (5)

Well-grown and well-connected
hedgerows/tree lines small field sizes

(4)

Close to or within an
Internationally important/
protected site for the species(20)

Complex network of mature well
established hedgerows tree line small
fields and rivers/streams (5)

AECOM
238
Mersinli Wind Power Plant Project

Table 11-43. Valuing foraging habitats

Species Number of bats Roosts/potential roosts Foraging habitat characteristics
nearby
Common (2) __Individual bats (5) None (1) Industrial or other site without
established vegetation (1)
Rarer (5) Small number of bats (10) Small number (3) Suburban areas or intensive arable
land (2)
Rarest (20) Large number of bats (20) Moderate number/Not known (4) Isolated woodland patches

less intensive arable and/or small
towns and villages (3)

Large number of roosts or close Larger or connected woodland blocks

to a nationally mixed agriculture
important/protected site for the and small villages/hamlets (4)
species (5)

Close to or within an Mosaic of pasture

Internationally important! woodlands and wetland areas (5)

protected site for the species(20)

11.7 Critical Habitat Assessment

11.7.1. Conceptual Framework

Defined by Article 2 of the Convention on Biological Diversity (CBD) and adapted by EBRD PR 6,
biodiversity is the “biological diversity, or biodiversity is defined as the variety living organisms inhabiting all
terrestrial, marine and other aquatic ecosystems and the ecological complexes of which they are part, this
includes biodiversity within species, between species and of ecosystems” (EBRD, 2014, p.36)

To meet EBRD PR 6 requirements thorough assessments based on characteristics of the Project and
biodiversity features it might be impacting, early in the project life-cycle to effectively identify potential
project-related risks and define a mitigation hierarchy to establish an approach ensuring no-net-loss of
biodiversity. It is required to consider not only biodiversity features but also integrity of ecosystems in
question, independent of their conservation statuses.

If biodiversity screening and related assessments reveal that there will be potential project-related impacts
on biodiversity, it is required that all of the associated impacts and risks are managed through the mitigation
hierarchy and good international practice. In order to put forward effective mitigation and management
strategies, areas and species affected by the project should be well-identified based on their natural
characteristics, as well as nationally and internationally recognised conservation statuses. Those which are
identified as “priority biodiversity features” by EBRD PR 6 (EBRD, 2014) are:

¢ threatened habitats

« vulnerable species

¢ significant biodiversity features identified by a broad set of stakeholders or governments

* ecological structure and functions needed to maintain the viability of priority biodiversity features

Based on biodiversity assessments, if “significant, adverse and irreversible impacts” to priority biodiversity
features are identified, then project activities should not be implemented unless (EBRD, 2014):

« There are no technically and economically feasible alternatives
« The overall benefits outweigh the project impacts on biodiversity
¢ Stakeholders are consulted in accordance with PR 10

e The project is permitted under applicable environmental laws, recognizing priority biodiversity features

AECOM
239
Mersinli Wind Power Plant Project

« Appropriate mitigation measures are put in place, in accordance with the mitigation hierarchy to ensure
no net loss and preferably a net gain of priority biodiversity features over the long term to achieve
measurable conversion outcomes

Among the priority biodiversity features, critical habitats (CH) are the most sensitive biodiversity features,
which comprise one of the following according to EBRD PR 6 (EBRD, 2014):

(i): Highly threatened and/or unique ecosystems

(ii): Critically Endangered (CR) and/or Endangered (EN) species
(As listed in the IUCN Red List, for exceptions see IFC, 2012).

(iii) : Endemic and/or restricted-range species

(iv) : Migratory and/or congregatory species

(v) : Key evolutionary processes

(vi) : Ecological functions

EBRD PR 6 requires the clients not to implement any project activities in areas of critical habitat unless all of
the following are met (EBRD, 2014):

« No other viable alternatives within the region exist for development of the project in habitats of lesser
biodiversity value;

e Stakeholders are consulted in accordance with PR 10 (Information Disclosure and Stakeholder
Engagement);

« The project is permitted under applicable environmental laws, recognizing the priority biodiversity
features;

« The project does not lead to measurable adverse impacts on those biodiversity features for, which the
critical habitat was designated;

« The project is designed to deliver net gains for critical habitat impacted by the project;

« The project is not anticipated to lead to a net reduction in the population of any endangered or critically
endangered species, over a reasonable time period; and

e Arobust and appropriately designed, long-term biodiversity monitoring and evaluation program aimed at
assessing the status of critical habitat is integrated into the client's adaptive management program.

According to EBRD PR 6, if the client is able to meet the above-given requirements, it is required to define a
mitigation strategy for the project in a Biodiversity Management Plan or Biodiversity Action Plan, which
should also cover any biodiversity offsets that might be proposed for priority biodiversity features or critical
habitats.

“Critical Habitat” is a concept originally developed by the International Finance Corporation (IFC) in its
Performance Standard 6 on Biodiversity Conservation and Sustainable Management of Living Resources.
The concept has been designed to identify areas of high biodiversity value, which would be subject to
special conservation interest. Criteria used to identify critical habitat by the EBRD PR 6 are also built on and
closely associated with those put forward by the IFC PS 6.

IFC PS 6 defines a habitat as “a terrestrial, freshwater or marine geographical unit or airway that supports
assemblages of living organisms and their interactions with the non-living environment”. Under this general
definition are natural and modified habitats; the first being composed of plant and/or animal species that are
mostly of native origin, where human activity has not been significant enough to modify ecological functions
and species compositions within, and the second containing large proportions of plant and/or animal species
of non-native origin, and/or where human activity has substantially modified an area’s primary ecological
functions and species composition (IFC, 2012a, p.3). Critical habitat is a subset of modified and natural
habitats, which includes at least one or more of the five values specified in IFC PS 6.

AECOM
240
Mersinli Wind Power Plant Project

Critical habitat criteria as put forward by IFC PS 6 (2012b, p. 19) that forms the basis of critical habitat
assessment are as follows:

« — Criterion 1: Critically Endangered (CR) and/or Endangered (EN) species
¢ Criterion 2: Endemic and/or restricted-range species

¢ Criterion 3: Migratory and/or congregatory species

¢ Criterion 4: Highly threatened and/or unique ecosystems

e Criterion 5: Key evolutionary processes
11.7.2 Critical Habitat Methodology

In order to carry out a Critical Habitat Assessment (CHA), a study area, more specifically a discrete
management unit (DMU) has been identified in accordance with EBRD PR 6 and IFC PS 6. Mersinli DMU,
not only includes the Project footprint and License Area, but covers a larger area defined by landscape
features, as well as residential and industrial boundaries, in which Project-related direct and indirect impacts
can be assessed. As shown in Figure 11-2, the wider Biodiversity Study Area represents Mersinli DMU used
as an ecologically sensible unit of analysis.

In order to determine statuses 0 species identified during the baseline surveys, besides the IUCN Red List
of Threatened Species utilised to determine endangered and critically endangered species, other criteria
were also used in critical habitat assessment, wherever applicable. In determining “highly threatened and
unique ecosystems”, habitats listed under Annex | to Habitats Directive, as well as IUCN Red List
assignments for ecosystems were used as the main criteria. Since international, even European biodiversity
assessment do not always cover Turkish habitats and species, experts’ judgments were often consulted to
draw conclusions on the current statuses of biodiversity components. Referring to local expert judgment has
also been utilised due to the fact that there are no officially established or widely accepted national
evaluations on threat and conservation statuses of habitats and species.

11.7.3. Highly Threatened or Unique Ecosystems

EBRD PR 6 defines “Highly threatened or unique ecosystems” as those that are at risk of significantly
decreasing in area or quality; have a small spatial extent; and/or contain concentrations of biome-restricted
species, examples to which can be listed as the following (EBRD, 2014):

« Ecosystems listed as, or meeting criteria for, Endangered or Critically Endangered by the IUCN Red List
of Ecosystems

e Areas recognised as priorities in official regional or national plans

e Areas determined to be of high priority/significance based on systematic conservation planning carried
out by government bodies, recognised academic institutions and/or other relevant qualified
organisations (including internationally-recognised NGOs).

According to IFC PS 6, highly threatened and/or unique ecosystems are those; (i) that are at risk of
significantly decreasing in area or quality; (ii) with a small spatial extent; and/or (iii) containing unique
assemblages of species including assemblages or concentrations of biome-restricted species. Areas
determined to be irreplaceable or of high priority/significance based on systematic conservation planning
techniques carried out at the landscape and/or regional scale by governmental bodies, recognized
academic institutions and/or other relevant qualified organizations (including internationally recognized
NGOs) or that are recognized as such in existing regional or national plans, such as the National
Biodiversity Strategies and Action Plan, would qualify as critical habitat per Criterion 4 of IFC PS 6 critical
habitat criteria.

As an attempt to assign IUCN Red List categories to ecosystems at local, regional and global levels,
Rodriguez et al. (2011) developed a system “Establishing IUCN Red List Criteria for Threatened
Ecosystems”, based on the following main criteria:

AECOM
241
Mersinli Wind Power Plant Project

« — Criterion A: Short-term decline (in distribution or ecological function., over any 50-year period in the past
or future)

¢ — Criterion B: Historical decline (in distribution or ecological function; in the last 500 years)

e Criterion C: Small current distribution and decline (in distribution or ecological function) or very few
locations

e — Criterion D: Very small current distribution

In defining ecosystems within the Biodiversity Study Area that trigger CH under the Highly Threatened
and/or Unique Ecosystems, Habitats Directive Annex | habitats were considered to be potential critical
habitat trigger biodiversity features. In addition, based on the criteria put forward by Rodriguez et al. (2011),
habitats that meet the IUCN Red List categories of CR and EN are assessed to be critical habitats, although
available data do not allow an assessment to be made against Criterion B, so only Criterion A, C and D have
been used.

11.7.4 Critically Endangered (CR) and/or Endangered (EN) Species

Areas supporting species at high risk of extinction (Critically Endangered or Endangered) according to the
IUCN Red List of Threatened Species (or equivalent national/regional assessments) trigger CH under
Criterion (ii) of EBRD PR 6.

IFC PS 6 also refers to the IUCN Red List of Threatened Species for determination of Critically Endangered
(CR) and Endangered (EN) species. Accordingly, the determination of critical habitat based on other listings
is as follows (IFC, 2012a, p.4):

(i) If the species is listed nationally / regionally as critically endangered or endangered, in countries that have
adhered to IUCN guidance, the critical habitat determination will be made on a project by project basis in
consultation with competent professionals; and

(ii) in instances where nationally or regionally listed species’ categorizations do not correspond well to those
of the IUCN (e.g., some countries more generally list species as “protected” or “restricted”), an assessment
will be conducted to determine the rationale and purpose of the listing. In this case, the critical habitat
determination will be based on such an assessment

In determining CR and EN species at the Biodiversity Study Area, the IUCN Red List of Threatened Species,
and the only IUCN correspondence in Turkey; the Red Data Book of Turkish Plants (Ekim et al., 2000) have
been utilized as the main references. Regional statuses of species, supported by expert judgment on
species’ current population trends in Turkey, have also been assessed.

11.7.5 Endemic and/or Restricted-Range Species

Endemic species are defined as those that have “...2 95% of its global range inside a country or region of
analysis”, while restricted-range species are listed as the following (IFC, 2012b, p. 25):

« For terrestrial vertebrates, a restricted-range species is defined as those species which have an extent
of occurrence of 50,000 km’ or less.

« For plants, restricted-range species may be listed as part of national legislation. Plants are more
commonly referred to as “endemic,” and the above-given definition would apply. Particular attention
should therefore be paid to endemic plants of smaller countries which are likely, by definition, to be
globally rarer and therefore of higher overall priority.

EBRD PR 6, on the other hand, defines areas holding a significant proportion of the global range or
population of species qualifying as restricted-range under BirdLife or |UCN criteria (EBRD, 2014).

Species identified during terrestrial flora, fauna, as well as avifauna and bat surveys have been assessed to
identify whether they meet any of these definitions. The assessment also required a great deal of input from
the Project biodiversity experts.

AECOM
242
Mersinli Wind Power Plant Project

11.7.6 Migratory or Congregatory Species

Guidance Note on EBRD PR 6 defines habitats supporting globally significant (concentrations of) migratory
or congregatory species as; areas that support significant proportion of a species’ population, where that
species cyclically and predictably moves from one geographical areas to another (within the same
ecosystem), or areas that support large groups of species’ population that gather on a cyclical or otherwise
regular and/or predictable basis (EBRD, 2014).

Birds that meet BirdLife International Criterion A4 for congregations, and/or those that meet Ramsar Criteria
5 or 6 on Identifying Wetlands of International Importance are considered as critical habitat trigger species.

Migratory birds and bats identified at Mersinli Biodiversity Study Area have been assessed against these
criteria to identify whether they are critical habitat trigger species.

For (ii) endangered or critically endangered species, (iii) endemic or geographically restricted species, and
(iv) migratory or congregatory species, IFC PS 6 also requires that the client determines if the project site is
located in a Tier 1 or Tier 2 critical habitat with respect to Criteria 1 through 3. Table 11-44 below presents
the quantitative thresholds for Tiers 1 and 2 of these Critical Habitat Criteria (IFC, 2012b, p. 27).

Table 11-44. Quantitative Thresholds for Tier 1 and Tier 2*

Criteria

Tier 1

Tier 2

1. Critically
Endangered (CR)/

Endangered (EN)
Species

(a) Habitat required to sustain > 10 percent of the
global population of a CR or EN
species/subspecies where there are known,
regular occurrences of the species and where
that habitat could be considered a discrete
management unit for that species.

(b) Habitat with known, regular occurrences of
CR or EN species where that habitat is one of 10
or fewer discrete management sites globally for
that species.

(c) Habitat that supports the regular occurrence of a
single individual of a CR species and/or habitat
containing regionally- important concentrations of a
Red-listed EN species where that habitat could be
considered a discrete management unit for that
species/ subspecies.

(d) Habitat of significant importance to CR or EN
species that are wide-ranging and/or whose population
distribution is not well understood and where the loss
of such a habitat could potentially impact the long-term
survivability of the species.

(e) As appropriate, habitat containing
nationally/regionally important concentrations of an EN,
CR or equivalent national/regional listing.

2. Endemic/
Restricted
Range Species

(a) Habitat known to sustain > 95 percent of the
global population of an endemic or restricted-
range species where that habitat could be
considered a discrete management unit for that
species (e.g., a single-site endemic).

(b) Habitat known to sustain > 1 percent but < 95
percent of the global population of an endemic or
restricted-range species where that habitat could be
considered a discrete management unit for that
species, where data are available and/or based on
expert judgment.

3. Migratory!
Congregatory
Species

(a) Habitat known to sustain, on a cyclical or
otherwise regular basis, > 95 percent of the
global population of a migratory or congregatory
species at any point of the species’ lifecycle
where that habitat could be considered a discrete
management unit for that species.

(b) Habitat known to sustain, on a cyclical or otherwise
regular basis, 2 1 percent but < 95 percent of the
global population of a migratory or congregatory
species at any point of the species’ lifecycle and where
that habitat could be considered a discrete
management unit for that species, where adequate
data are available and/or based on expert judgment.

(c) For birds, habitat that meets BirdLife International's
Criterion Ad for congregations and/or Ramsar Criteria
5 or 6 for Identifying Wetlands of International
Importance.

(d) For species with large but clumped distributions, a
provisional threshold is set at 5 percent of the global
population for both terrestrial and marine species.

(e) Source sites that contribute 2 1 percent of the
global population of recruits.

“Adapted from IFC (2012b, p.27)

As with most of other assessments made within the scope of Mersinli biodiversity studies, quantitative data
on identified species’ population statuses have been based on expert knowledge and judgment, in lack of
widely accepted and/or published population information.

AECOM
243
Mersinli Wind Power Plant Project

11.7.7. Key Evolutionary Processes

Evolutionary processes are defined as “...structural attributes of a region, such as its topography, geology,
soil, temperature, and vegetation and combinations of these variables can influence evolutionary processes
that give rise to regional configurations of species and ecological properties.” (IFC, 2012b, p. 29). EBRD PR
6 takes a note of critical habitat trigger areas associated with key evolutionary processes as those with
landscape features that might be associated with particular evolutionary processes or populations of species
that are especially distinct and may be of special conservation concern given their distinct evolutionary
history. Examples to these can be listed as isolated areas (e.g. islands, mountain tops, lakes) that are
associated with a species’ populations that are phylogenetically distinct or areas of high endemism that
often contain flora and/or fauna with unique evolutionary histories (EBRD, 2014; IFC, 2012).

Location of the Biodiversity Study Area, thus Project License Area, as an area is not associated with key
evolutionary processes. Neither it hosts flora and/or fauna species that have distinct evolutionary histories
with populations that show proven phylogenetic divergence from other species’ other known populations.

11.7.8 Ecological Functions

In addition to IFC PS 6 critical habitat criteria, EBRD PR 6 defines ecological functions that are vital to
maintaining the viability of biodiversity features, which are identified as critical habitat features, also as a
critical habitat criterion, without which critical biodiversity features cannot persist (EBRD, 2014). Some of the
examples can be listed as riparian zones and rivers, dispersal or mitigation corridors, hydrological regimes,
seasonal refuges or food sources, keystone or habitat-forming species.

Surveys at the Biodiversity Study Area indicate of no such function associated with the existing habitats and
ecosystems, that could be assesses as vital to any potential critical habitat features, or any biodiversity
feature identified.

11.8 Determination of Critical Habitat Trigger Biodiversity Features
Based on Project Biodiversity Studies and available data, potential biodiversity features that trigger critical

habitat are summarised in Table 11-45, followed by assessment on each these features in terms of their
characteristics and significance.

Table 11-45. Potential Critical Habitat Trigger Biodiversity Features

Biodiversity Feature Status CH as per EBRD PR 6
Pinus brutia Forest s Habitats Directive Annex | (9540) CH (i)

Acid Siliceous Rocks Habitats Directive Annex | (8220) CH (i)

Anatololacerta anatolica Endemic and restricted-range species CH (ii)

Migratory Birds Migratory and congregatory species CH (iv)

It is recognized that there could be flora species at the Project License Area, which may also trigger CH
under CH (iii). Surveys to be conducted in Spring of 2018 will identify any such species and their distribution
within the License Area. Accordingly, the Critical Habitat Assessment also conducted within the scope of
Mersinli BAP will be updated to cover the new set of data and assessments to be conducted.

While CHA covers a limited number of habitats and species within the biodiversity study area, there are also
other habitats and species of higher priority and conservation importance, although they do not trigger
critical habitat. Additional criteria were used in identification of such biodiversity components to include not
only critical habitat triggering species but also those that have special conservation needs. Mersinli BAP
provides details on priorities for biodiversity conservation, including the selection criteria.

AECOM
244
Mersinli Wind Power Plant Project

11.8.1 Pinus brutia Forests

Within the scope of Project flora and vegetation studies, a EUNIS code has been assigned to habitats
formed by Pinus brutia as G3.7, which has a Habitats Directive Annex | correspondence natural habitat
types of community interest whose conservation requires the designation of special areas of conservation)
as “Mediterranean pine forests with endemic Mesogean pines”, with an Annex | Code of 9540.

Pinus brutia forests in Turkey are the most widespread pine forests. At the Biodiversity Study Area, parts of
the forest have already been degraded, where there is maquis vegetation. Pinus brutia forests in this region
of Turkey are particularly vulnerable to forest fires. Apart from this, there are no other major threats identified
due to proposed Project activities. The overall impact on the forest vegetation in the wider region will be very
low.

When assessed against the IUCN Red List criteria for ecosystems, Pinus brutia forests of the Biodiversity
Study Area do not meet thresholds to be considered as CR or EN. Neither requirements of critical habitat
criteria as per EBRD PR 6 Paragraph 14, nor those of IFC PS 6 GN90 are met by the Pinus brutia habitat at
the Biodiversity Study Area, since the habitat is not under any risk of significant reduction in area or quality
and there are no unique assemblages of species including biome-restricted species within the Biodiversity
Study Area. Therefore, the DMU does not qualify as critical habitat under EBRD CH (i) or IFC CH 4 for Pinus
brutia forests.

Mersinli WPP Project ESIA studies identify about 31 ha of forest cover to be cleared due to proposed Project
activities. This corresponds to 2% of the Project License Area. The removal of top soil, vegetation and trees,
corresponding to the footprints of the Project units, will be removed by the Turkish Forestry authorities in
accordance with the relevant provisions of the national Forestry Law. Upon request of the Project Company,
the number of trees to be removed was calculated by the Regional Forestry Directorate authorities based on
the related Forestry Management Plans.

Since the Pinus brutia habitat calls for designation of special areas of conservation under Annex | of the
Habitats Directive, its management requires a habitat specific action plan. As an offset measure the same
amount of land will be forested, through a Reforestation Programme, which, following an application
procedure, will be developed by the Project Company in collaboration with the Regional Directorate of
Forestry

Considering the soil characteristics and the natural forest cover of the region, it is possible to plant Pinus
brutia trees in any given plot at the Project License Area that is suitable for reforestation. Potential
reforestation sites (RS-1 through RS-8) are provided in Figure 6-1. Size of each potential site that could be
considered for reforestation is provided in Table 11-46 Exact locations will be decided together with the
Regional Directorate of Forestry and finalized within the scope of the Reforestation Programme.

Table 11-46. Potential Reforestation Sites

Reforestation Site (RS) Area (ha)
Reforestation Site 1 14,84
Reforestation Site 2 16,31
Reforestation Site 3 26,70
Reforestation Site 4 29,26
Reforestation Site 5 18,09
Reforestation Site 6 18,94
Reforestation Site 7 20,23
Reforestation Site 8 28,63

AECOM
245
Mersinli Wind Power Plant Project

This cocarert has beon prepared by AECOM forth sol se of tie Clentandin accordance with general accepted consuansy prion ie budget fo feos and te tre of ol
‘Any information provided by thr partes ana releres to Resin has not been checked or vr by AE

534031 536581

nce agred betwen AECOM and te Gent
“pon this document wath the prot and express writen agreement of AECOM.
546!

4240829

4238329

4235829

4233329

4230829

34091 536581 539081 541591 544091 546501

4240829

4238329

4235829

4233329

4230829

4228329

LEGEND

@ Mersinii WPP Turbines
Access Roads

() Mersinii WPP License Area
Reforestation Areas

seen, Biodiversity Study Area -
E5T} Discrete Management Unit

(OMu)

ee a

Document Name 625305 Wersini ESIA KAS Deneme

Figure 11-25. Potential Reforestation Areas

AECOM
246
Mersinli Wind Power Plant Project

11.8.2 Acid Siliceous Rocks

Acid siliceous rock habitat at the Biodiversity Area, which is of high conservation value for flora and fauna
species, is also a Habitats Directive Annex | habitat with the assigned Code of 8220 that requires
designation of a special area of conservation. Therefore, it has been assessed a potential critical habitat
trigger biodiversity feature.

Acid siliceous rock habitat identified at the Biodiversity Study Area, is confined to the Aegean and
Mediterranean regions of Turkey, but there is no recorded data on its distribution in the region or they
country as a whole. Due to seasonal constraints, species composition of the habitat is also not known to the
fullest detail. Accordingly, it is hard to make a CHA on acid siliceous rocks at the Biodiversity Study Area at
this point in time, given limited data available on both its flora composition and also extent of occurrence.

Second set of flora surveys will be conducted in Spring of 2018, which will reveal more on the habitat
composition. Regardless though, it is established that there will be no Project-related impacts on the rocks
throughout the life-cycle of the Project. As a potential critical habitat trigger feature and Annex | habitat, Acid
Siliceous Rocks of the DMU require habitat-specific action plans to be developed within the scope of
Mersinli BAP studies.

11.8.3 Anatololacerta anatolica

Present in western Anatolia, Anatolia rock lizard is mostly associated with rocky areas in open woodland and
Mediterranean forests, from sea level up to 1,600 m. It is listed as Least Concern by the IUCN Red List of
Threatened Species, due to its relatively wide distribution, presumed large population and because it is
unlikely to be declining fast enough to qualify for listing in a more threatened category (Tok et al., 2009).

At the Biodiversity Study Area, a single individual was observed at the acid siliceous rock habitat, which
constitutes a suitable habitat for the species. However, due to its limited habitats in the area, and the fact
that it is listed as LC, make it rather unlikely that the Biodiversity Study Area supports more than 1% of this
species global population. Therefore, the DMU does not qualify for critical habitat for Anatololacerta
anatolica under EBRD PR 6 CH (ii). Status of the species will be further studied during fauna surveys of
Spring 2018 to reflect more on its population in the area and how it might be impacted due to Project
activities will be assessed in more detail. As an endemic species, it is still considered as a species of higher
conservation importance and its conservation at the Biodiversity Study Area, together with other reptiles of
conservation importance, is subject to preparation of a specific action plan. Following spring surveys, as
additional data become available, BAP actions regarding reptiles of conservation importance will be
updated.

11.8.4 Migratory Birds

Mersinli WPP Project avifauna studies have identified migratory bird species recorded to be flying over the
Biodiversity Study area as the following; Buteo buteo, Accipiter nisus, Accipiter gentilis, Pernis apivorus,
Circus aeruginosus, Hieraaetus pennatus, Milvus migrans, Clanga pomarina, Pandion haliaeetus and
Ciconia nigra, of which the first four species are breeders. All of these migratory species are assessed as
Least Concern by the IUCN Red List. Therefore, it is very unlikely for the Mersinli DMU to support the
quantitative threshold of more than 1% of global populations of these species as set forth by CH 3 Tier 2 of
IFC PS 6. Therefore, the DMU does not correspond to a critical habitat under CH (iii) of EBRD PR 6 or CH 3
of IFC PS 6.

Collision Risk Analysis conducted within the scope of Project avifauna studies yielded a cumulative mortality
rate of 0.10 for all migratory birds identified in the area. Project activities would also impact breeding
migratory species mostly through habitat loss during construction. Although the DMU does not qualify as
critical habitat for migratory bird species, all related measures will be taken to minimize Project impacts on
migratory bird species. Together with other bird species of conservation importance migratory birds are
subject to specific conservation actions to be implemented to ensure no-net-loss of their populations in the
area as the Project proceeds. Effective monitoring strategies will also be in place to evaluate success of
mitigation and take more stringent measures whenever necessary.

AECOM
247
Mersinli Wind Power Plant Project

11.8.5 Critical Habitat Assessment Conclusions

Critical Habitat Assessment conducted within the scope of Mersinli WPP Project Biodiversity Studies
indicates that there are no habitats or species within the Biodiversity Study Area, which would qualify the
area as critical habitat.

It should however be noted that as the Project Biodiversity studies are yet to be completed with winter
avifauna studies and spring flora and fauna studies, assessments made within the scope of this chapter will
be updated in Mersinli BAP, as new data become available.

11.9 Ecosystem Services

One of the key values of biodiversity is lies in its role in functioning of ecosystems as a whole. Biodiversity is
not only the foundation of life on Earth, but with a wide variety of benefits it provides, it constitutes essence
to human life. From the most basic needs of air, water and food, into more complex ones like medicine,
industrial materials, leisure, aesthetic value, cultural dependence, research, and education, biological
resource support people and their livelihoods in so many different ways.

The Millennium Ecosystem Assessment (MA), which was initiated with the support of the UN in 2001, to
assess how changes in ecosystems impact human well-being and what actions are needed to be enhanced
to ensure sustainable use of ecosystems and their contribution to human life. The MA involved knowledge
and expertise of 1360 experts worldwide to publish its synthesis reports linking biodiversity to ecosystem
services, as well as to human well-being and development needs. These reports, reflecting consensus view
of a large body of social and natural scientists, provide a widely accepted definition and categorisation of
ecosystem services.

The MA defines ecosystem services as “...the benefits people obtain from ecosystems. These include
provisioning services such as food and water; regulating services such as flood and disease control; cultural
services such as spiritual, recreational, and cultural benefits; and supporting services, such as nutrient
cycling, that maintain the conditions for life on Earth”. (MA, 2005, p.1).

The four broad categories of ecosystem services that the MA puts forward, as recognised by IFC PS 6 (IFC,
2012), can be listed as the following with definitions widened by the World Resources Institute (WRI), in its
report entitled “Weaving Ecosystem Services into Impact Assessment: A Step-by-Step Method” (Landsberg
et. al., 2013, p.6):

¢ Provisioning services; are goods or products obtained from ecosystems, such as food, timber, fiber
and freshwater.

«  Requlating services; are the contributions to human well-being arising from an ecosystem's control of
natural processes, such as climate regulation, disease control, erosion prevention, water flow
regulation, and protection from natural hazards.

¢ Cultural services; are the non-material contribution of ecosystems to human well-being, such as
recreation, spiritual values, and aesthetic enjoyment.

* Supporting services; are the natural processes, such as nutrient cycling and primary production that
maintain other services.

These broad categories of ecosystem services are further detailed and exemplified in Table 11-47.

The EBRD’s PR 6 on “Biodiversity Conservation and Sustainable Management of Living Natural Resources”
also recognises the importance of maintaining core ecological functions of ecosystems and the biodiversity
they support. According to PR 6 (EBRD, 2014, p.36);

(i) _ the livelihood of indigenous peoples and affected communities whose access to, or use of, biodiversity
or living natural resources may be affected by project activities, and

(ii) they may have a positive role in biodiversity conservation and sustainable management of living natural
resources.

AECOM
248
Mersinli Wind Power Plant Project

Consequently, the objective of biodiversity conservation and sustainable management of living resources, in
accordance with PR 6, must be balanced with the potential for utilising the multiple economic, social and
cultural values of biodiversity and living natural resources in an optimised manner.

In line with the objective of Mersinli ESIA studies to identify, assess and mitigate potential impacts that might
incur due to Project activities, interactions of the Project with the natural environment in terms of its impact,
and if any, dependence on ecosystems services have also been evaluated.

Guidelines developed by the World Resources Institute on “Ecosystem Services Review for Impact
Assessment (ERS for IA)” provide useful tool to incorporate evaluation of ecosystem services into the
Project ESIA studies (Landsberg et. al., 2013). ERS for IA for Mersinli WPP Project started off with
identification of ecosystem services at the Project License Area, which has been carried out based on the

following criteria:

« Impact: Direct impact on a particular ecosystem service caused by project activities that also impacts

the community

« Dependence: Project's dependence on the ecosystem service for its operations

« Relevance to Affected Community: Ways in which livelihood, health, safety or culture of a community

will be impacted

« Management Control: The project's control over the ecosystem service in question

Table 11-47. Definitions and Examples of Ecosystem Services Categories*

Service Subcategory Definition Examples
Provisioning Services
Food Crops Cultivated plants or agricultural products harvested by « Grains
people for human or animal consumption as food * Vegetables
« Fruits
Livestock Animals raised for domestic or commercial consumption. Chickens
or use «Pigs
* Cattle
Capture Fisheries Wild fish captured through trawling and other non- «Cod
farming methods Crabs
«Tuna
Aquaculture Fish, shellfish, and/or plants that are bred and reared in. Shrimp
ponds, enclosures, and other forms of freshwater or Oysters
saltwater confinement for purposes of harvesting Salmon
Wild Foods Edible plant and animal species gathered or captured in « Fruits and nuts
the wild * Fungi
« Bush meat
Biological Raw —_— Timber and Other Products made from trees harvested from natural forest « Industrial round wood
Material Wood Products ecosystems, plantations, or non-forested lands Wood pulp
Paper
Fibers and Resins Non-wood and non-fuel fibers and resins * Cotton, silk, hemp
« Twine, rope
Natural rubber
Animal Skins Processed skins of cattle, deer, pigs, snakes, sting rays,» Leather, rawhide, cord wain
or other animals
Sand Sand formed from coral and shells White sand from coral and
white shells
* Coloured sand from shells
Ornamental Products derived from ecosystems that serve aesthetic , Tagua nut, wild flowers, coral
Resources purposes jewellery
Biomass Fuel Biological material derived from living or recently living

organisms—both plant and animal—that serves as a
source of energy

* Fuel wood and charcoal
* Grain for ethanol production

AECOM
249
Mersinli Wind Power Plant Project

Service Subcategory

Definition

Examples

Freshwater

Inland bodies of water, groundwater, rainwater, and
surface waters for household, industrial, and agricultural
uses

« Freshwater for drinking,
cleaning,

* cooling, industrial processes,

* electricity generation, or
mode of

* transportation

Genetic Resources

Genes and genetic information used for animal

breeding, plant improvement, and biotechnology

* Genes used to increase crop
« resistance to disease or
pests

Biochemical, Natural Medicines and
Pharmaceuticals

Medicines, biocides, food additives, and other biological
materials derived from ecosystems for commercial or
domestic use

* Echinacea, ginseng, garlic

* Paclitaxe as basis for cancer
drugs

* Tree extracts used for pest
control

Regulating Services

Regulation of Air Quality

Influence ecosystems have on air quality by emitting
chemicals to the atmosphere (i.¢., serving as a “source”)
or extracting chemicals from the atmosphere (i.e.,
serving as a “sink”)

* Lakes serve as a sink for
industrial emissions of sulfur
compounds Tree and shrub
leaves trap air pollutants
near roadways

Regulation of Global

Climate

Influence ecosystems have on the global climate by
emitting greenhouse gases or aerosols to the
atmosphere or by absorbing greenhouse gases or
aerosols from the atmosphere

* Forests capture and store
carbon dioxide Cattle and
rice paddies emit methane

Regional or Local

Influence ecosystems have on local or regional
temperature, precipitation, and other climatic factors

* Forests can impact regional
rainfall levels

Regulating Services

Regulation of Water Timing and Flows

Influence ecosystems have on the timing and
magnitude of water runoff, flooding, and aquifer
recharge, particularly in terms of the water storage
potential of the ecosystem or landscape

* Permeable soil facilitates
aquifer recharge River
floodplains and wetlands
retain water—which can
decrease flooding—reducing
the need for engineered
flood control infrastructure

Erosion Control

Role ecosystems play in retaining and replenishing
soil and sand deposits

* Vegetation such as grass
and trees prevents soil loss
due to wind and rain and
prevents siltation of
waterways

* Coral reefs, oyster reefs, and
sea grass beds reduce loss
of land and beaches due to
waves and storms

Water Purification and Waste
Treatment

Role ecosystems play in the filtration and
decomposition of organic wastes and pollutants in
water; assimilation and detoxification of compounds
through soil and subsoil processes

Wetlands remove harmful
pollutants from water by
trapping metals and organic
materials

*Soil microbes degrade
organic waste, rendering it
less harmful

Regulation of Diseases

Influence that ecosystems have on the incidence and
abundance of human pathogens

*Some intact forests reduce
the occurrence of standing
water—a breeding area for
mosquitoes—which lowers
the prevalence of malaria

Regulation of Soil Quality

Role ecosystems play in sustaining soil’s biological
activity, diversity, and productivity; regulating and
partitioning water and solute flow; storing and
recycling nutrients and gases; among other functions

*Some organisms aid in
decomposition of organic
matter, increasing soil
nutrient levels

Some organisms aerate soil,
improve soil chemistry, and
increase moisture retention

Regulation of Pests

Influence ecosystems have on the prevalence of crop
and livestock pests and diseases

Predators from —_ nearby
forests—such as bats, toads,

AECOM
250
Mersinli Wind Power Plant Project

Service Subcategory Definition Examples
and snakes—consume crop
pests

Pollination Role ecosystems play in transferring 25tolen from

male to female flower parts

*Bees from nearby forests
pollinate crops

Regulation of Natural Hazards.

Capacity for ecosystems to reduce the damage
caused by natural disasters such as hurricanes and
tsunamis and to maintain natural fire frequency and
intensity

Mangrove forests and coral
reefs protect coastlines from
storm surges

* Biological decomposition
processes reduce potential
fuel for wildfires

Cultural Services

Recreation and Ecotourism

Recreational pleasure people derive from natural or
cultivated ecosystems

«Hiking, camping, and bird
watching
* Scuba diving

Ethical and Spiritual Values

Spiritual, religious, aesthetic, intrinsic, “existence,” or
similar values people attach to ecosystems,
landscapes, or species

* Spiritual fulfilment derived
from sacred lands and rivers
* People's desire to protect
endangered species and
rare habitats

Educational and Inspirational Values

Information derived from ecosystems used for
intellectual development, culture, art, design, and
innovation

«The structure of tree leaves
has inspired technological
improvements in solar power
cells

*School fieldtrips to nature
preserves aid in teaching
scientific concepts and
research skills

Supporting Services

Habitat

Natural or semi-natural spaces that maintain species
populations and protect the capacity of ecological
communities to recover from disturbances

«Native plant communities
often provide pollinators with

food and structure for
reproduction

* Rivers and estuaries provide
nurseries for fish
reproduction and juvenile
development

‘Large natural areas and
biological corridors allow

animals to survive forest
fires and other disturbances

Nutrient Cycling

Flow of nutrients (e.g., nitrogen, sulfur, phosphorus,
carbon) through ecosystems

«Transfer of nitrogen from
plants to soil, from soil to
oceans, from oceans to the
atmosphere, and from the
atmosphere to plants

Primary Production

Formation of biological material by plants through
photosynthesis and nutrient assimilation

* Algae transform sunlight and
nutrients into biomass,
thereby forming the base of
the food chain in aquatic
ecosystems

Water Cycling

Flow of water through ecosystems in its solid, liquid,
or gaseous forms

* Transfer of water from soil to
plants, plants to air, and air
to rain

*Adapted from Landsberg et. al., 2013

AECOM
251
Mersinli Wind Power Plant Project

Based on the socio-economic features of the Project License Area detailed in Chapter 13 of the Mersinli
WPP ESIA Report, the five ecosystem services have been identified for the Project are; wild mushrooms,
olive farming, apiculture, cherry orchards and animal grazing. Analyses of these ecosystem services based
on the above-listed categories and criteria yielded Mersinli WPP Project ecosystem service categorisation
as presented in Table 11-48. It should be noted that ecosystem services identified in this chapter are in line
with the socio-economic features of the Project impact area, but are not necessarily confined to the Project
License Area. Assessment of ecosystem services provided in the remainder of this section differentiates
between those services provided in the wider impact area, and ecosystem services directly impacted by

project activities, which also impacts the community.

Table 11-48. Ecosystem Services Related to Mersinli WPP Project

Service Subcategory Project-Related
Ecosystem Service

Status

Provisioning Services

Food Crops Wild Mushrooms

* Wild mushrooms at the Project License Area
are picked at appropriate seasons covering the
months of October-November and March every
year.

* Consumed at the household, and sold at the
market, with no significant generation of
income.

Cherry Orchards

*Cherry orchard owners in the wider area
supply local, regional, as well as international
markets with their produce.

* The harvest season in June is important in
terms of the cherry market and related income
generation

Harvest season also draws about 150
individuals to the area as seasonal workers.

* Two orchards within the Project License Area
will be directly impacted.

Olive Cultivation

« Traditionally significant activity in the region.

* Also provides income for seasonal workers
during harvest season in October and
November.

* There is no olive cultivation within the Project
License Area.

Livestock Apiculture

«Common among settlements at the Project
impact area for domestic consumption

* Secondary income source for some of the
settlements, although number of households
that generate income from apiculture is
unknown.

* Some beekeepers sell their products at the
local market

Harvest season also draws about 150
individuals to the area as seasonal workers.

Grazing

«Project License Area is used for grazing by
some of the cattle owners

As a second step in ERS for IA, these services were prioritised to define which ecosystem services should
be considered in the impact assessment, based on direct impacts the Project would cause, and on how
livelihoods, health, safety and culture of local communities would be affected. Decision tree provided in
Figure 11-26 has been adapted from the World Resources Institute (Landsberg et al., 2013, p. 22) to
prioritise identified ecosystem services according to potential impacts of the Project on beneficiaries of
existing ecosystem services (see Table 11-49).

AECOM
252
Mersinli Wind Power Plant Project

1. Could the project affect the ability of
others to benefit from this ecosystem
service?

v

2. Is this ecosystem service important
to beneficiaries’ livelinoods, health,
safety, or culture?

v

3. Do beneficiaries have viable
alternatives to this ecosystem service?

YES OR UNKNOWN

YES OR UNKNOWN

NO OR UNKNOWN

NO

NO

YES

+>

Figure 11-26. Decision Tree to Prioritise Ecosystem Services

Table 11-49. Prioritisation of Project-Related Ecosystem Services

NON-PRIORITY
ECOSYSTEM SERVICE

PRIORITY
ECOSYSTEM SERVICE

Project-Related Decision Tree Question Decision
Ecosystem
“ys 1 2 3
Service
Wild Mushrooms Yes No - Non-Priority Ecosystem
«Project License Area  * Seasonal impact Service
will be transformed —« wild mushrooms do not
during construction, generate sufficient
ceasing the service income have impact on
temporarily livelinoods
Cherry Orchards Yes Yes No Priority Ecosystem
«Project License Area « Major source of income Service
will be transformed for 1 household of 4
during construction, —_ people
ceasing the service
permanently
Olive Cultivation No - - Non-Priority Ecosystem
There is no cultivation Service
within the Project
License Area
*Dust generated during
construction will be
suppressed to mitigate
related impacts
Apiculture Yes Yes Yes Non-Priority Ecosystem
Project License Area «There are settlements Service
will be transformed and households that
during construction, may depend — on
ceasing the service apiculture for income
Grazing Yes No - Non-Priority Ecosystem

Project License Area
will be — transformed
during construction,
ceasing the service
temporarily.

*No direct impact on
livelihoods

* Alternative grazing land
is available with similar
means of access

Service

AECOM
253
Mersinli Wind Power Plant Project

Each of the ecosystem services identified and explained in Table 11-49, has been assessed to determine
which one of them are priority ecosystem services. As can be seen in the table, cherry orchards represent
the only priority ecosystem service, as they provide major income to 1 household.

Beneficiaries of this ecosystem service have no viable alternative to replace the benefits they obtain.
Therefore, within the scope of Project social impact studies, a Livelihood Restoration and Compensation
Framework (LRCF) has also been prepared in line with EBRD PR 5, in order to restore and if possible
improve beneficiaries’ livelihoods. Although it has not been evaluated as a priority ecosystem service,
apiculture will also be further assessed within the scope of the LRCF, in order to detail impacts on provision
of this service to local livelihoods and how these will be mitigated.

11.10 Impact Assessment

Potential impacts of Mersinli WPP Project on biodiversity during the land preparation and construction,
operation, and closure phases of the Project are presented in the following section, divided in the same
manner as baseline studies; terrestrial flora and vegetation, terrestrial fauna, avifauna and bats. Assessment
of Project impacts on biodiversity has been conducted based on the methodology presented in Chapter 5.
Accordingly, magnitude of each impact was estimated as a factor of the foreseen geographic extent,
duration, reversibility, and frequency of the impact. Sensitivity/value of the associated receptor was
determined with respect to the baseline conditions described in the previous sections and as defined in
Chapter 5.

Receptors of Project impacts on flora and vegetation are flora species and habitat types identified in
Section 11.8, for impact on fauna other than birds and bats receptors are terrestrial vertebrates, for avifauna
receptors are target and secondary species, and finally for bat species of the Project License Area
Sensitivity criteria used in the assessment of impacts on these biodiversity groups are presented in
Table 11-50.

Table 11-50. Criteria for Sens:

ity of Flora and Vegetation

Sensitivity High Medium Low Negligible
Flora species Local endemic species that listed as CR, Regional endemic Widespread endemic Non-endemic
sensitivity EN, VU according to the Red Data Book species that listed as species that are listed widespread

of Turkish Plants or local endemic CR, EN, VU according as LC according to _flora species

species that have not been evaluated _to the Red Data Book of ‘the Red Data Book

according to the Red List criteria yet Turkish Plants or

regional endemic
species that have not
been evaluated
according to the Red
List criteria yet,

Habitat Protected areas or natural habitats of Habitats listed under_—Natural habitats that Modified and
sensitivity igcal or regional endemic species or Annex | of the Habitats are less likely tobe —_ artificial
habitats of species of elevated Directive that are of inhabited by species __ habitats
conservation concer according to the regional significance _of elevated
IUCN Red List or endangered habitats or inhabited by widespread conservation concern
unique habitats or highly threatened endemic species

and/or unique habitats that are listed
under Annex | of the Habitats Directive

Terrestrial Endemic species and/or species of Widespread species Widespread species Widespread
ree? elevated conservation concern according that are not threatened _ also inhabiting species that
sensitivity tothe IUCN Red List and/or EU Habitats but have limited mobility reference sites do not utilise
Directive Annex II species and/or and/or EU Habitats the are
species whole local populations are Directive Annex or vagrants
evaluated as declining and/or under Annex IV species or
threat based on expert judgement. regional importance
AECOM

254
Mersinli Wind Power Plant Project

Sensitivity High Medium Low Negligible
Bird species Target species that are of elevated Secondary species Secondary species Species that
sensitivity conservation concern according to the _including EU Birds that are widespread indo not use
IUCN Red List and/or EU Birds Directive Directive Annex | Turkey and are non- the area that
Annex | species and/or species whole _ species that are breeding andnon- are.
local populations are evaluated as widespread in Turkey, resident vagrants/acci
declining and/or under threat based on _—_ which are breeding dental birds

expert judgement, which are breeding —_residents or ecologically
residents or which have high levels of pivotal species
terrestrial activity or intense flight activity

Bat species Rarest and rare species and/or species Common species and © Common species that Accidental
sensitivity

of elevated conservation concern EU Habitats Directive have low value spottings with
according to the IUCN Red List and/or Annex II species, which ecological receptors no

EU Habitats Directive Annex Il and/or have medium value in the area association
species whose local populations are foraging and commuting with the area
evaluated as declining and/or under habitats

threat based on expert judgment, which
have high value foraging and commuting
habitats

11.10.1 Land Preparation and Construction Phase

Land preparation and construction phase impacts of the Project on biodiversity features are mostly
associated with loss of species’ habitats. In general, deforestation and land clearing leave the most
significant impact on flora and fauna species, for flora resulting in loss of populations, and fauna species are
affected through losing areas that are fundamental to their ecological functions in an area.

Project activities at this phase will be limited to the Project footprint, where minimum clearing of natural
vegetation will be ensured. Turbines will be sited so populations of biodiversity features identified at the
Project License Area will not be compromised during land preparation and construction activities.

Another potential impact is destruction of animal's breeding sites and nests. Two nests of birds of prey are
probably located near Turbine 3 on the rocky southern slope of the hill. Those birds are Common Kestrel
(Falco tinnunculus) and Peregrine Falcon (Falco peregrinus). The exact nest site could not be found,
however the approximate nest location is nearly 300-400 m away from the turbine location. The construction
and the operation of the turbine Turbine 3 is likely cause a disturbance for the nesting activities. Particular
care should be given to avoid the construction of the site should not be timed in the period between March
and July.

Biodiversity studies indicate that there are alternative habitats for almost all identified fauna groups that
breeding activity will continue in the area, despite construction activities. Removing vegetation before
nesting season will be effective in avoiding further impacts on next generations. At the habitat level, the
impact on overall composition will also be rather low, considering the integrity of habitats will be maintained,
apart from disruptions restricted to turbine footprint and access roads. For bat species, old and dead trees
can be roosting sites, destruction of which will be avoided.

ETLs may also have considerable impact on birds when not placed properly. As mentioned earlier in this
chapter, the high voltage ETL (154 kV) of the existing Fuat WPP, which is operating in the north/north-east of
the License Area, is crossing the License Area between Turbine-4 and Turbine-5. As a result of the
optimized design, the Mersinli WPP Project will not include construction and operation of a new ETL and the
grid connection of the power plant will be provided by a 40-200 m line that will connect to the existing ETL of
the Fuat WPP, which ends up at the Isiklar and Tire Transformer Stations.

Although the nesting sites of Falco tinnunculus and Falco peregrinus were identified at about 800 m from
the ETL, the birds do not seem to be affected existing transmission line and, therefore, the distance to the
nests has been assessed to be safe enough for breeding activity to continue in the area. No other nests
along the ETL have been detected.

AECOM
255
Mersinli Wind Power Plant Project

The three species that have been observed spending more time along the ETL route are Buteo buteo, Falco
tinnunculus and Pernis apivorus. Circaetus gallicus is a high flyer, and Buteo rufinus and Accipiter nisus are
not abundant in the area. A few foraging Pemis apivorus individuals may spend some time along the ETL
route, which in terms of impacts they are exposed to can be assessed as negligible.

Migratory birds seen not be threatened by the ETL for two reasons. First, the ETL is in the valley, where
most migrant birds were recorded to fly above 700 m a.s.I. Second, the direction of ETL is perpendicular to
the general migration direction of birds.

Construction phase displacement impacts can only be evaluated during monitoring studies. Presence of
alternative sites indicates that for most terrestrial vertebrates, avoiding construction areas and inhabiting
nearby suitable sites is a viable option.

There will also be secondary impacts on biodiversity features, like dust and noise, without directly impacting
their populations, and when mitigated in line with environmental management plans to be implemented
within the scope of the Project, disturbance on biodiversity could also be avoided. Some general practices
that would also benefit biodiversity features can be listed as proper waste disposal, following on-site traffic
rules, using designated access road, minimizing noise, and complying with international standards and GIIP
during each activity conducted.

11.10.2 Operation Phase

Operation phase impact of the Project on biodiversity features focuses mostly birds and bats, and to some
extent on other fauna species. Detailed avifauna and bat studies presented in Section 11.5 and Section
11.6, respectively, document all potential impacts, as well as how avifauna and bat species in the area
would be affected. Accordingly, to estimate the collision risk of the bird and bat species with the turbines,
detailed analyses have been carried out for both to understand the avifauna and bat composition of the
Project License Area and define Project-related risks on identified species.

Collision risk analysis conducted for target species suggests that the mortality rate would be very low, for
breeder, non-breeders and also migratory species. The collision risk is estimated to be between 0.14 and
1.03 birds per year, indicating a single casualty for every 1-7 years. Therefore, there will be no net loss in
these species’ populations in the area due the operation of the Project.

Disturbance and displacement of avifauna caused by realisation of Mersinli WPP Project will be assessed
through monitoring. Since the Project License Area is not involved in any routine movement of bird species,
it is not considered to cause a barrier effect. Use of existing forest roads wherever feasible will minimise
additional habitat fragmentation impacts. If bird species are monitored to be impacted more than the
estimated levels, measures like increasing cut-in-wind speed, temporary shutdown of some turbines during
the breeding season and using UV lights to avoid collisions will be considered to be implemented. A post-
construction monitoring programme will be implemented to identify the real impact on the bird species.
Carcass studies will also be conducted for the operation phase of the Project to cross-check the results with
the calculated collision risk assessment values.

For bat species, on the other hand, such analyses are harder to make. Yet, recorded activity levels are quite
low for bats of higher risk in the area, which may indicate that direct mortality rates may also be low. Also, no
significant threat has been assessed for commuting routes due to the low activity levels.

The potential impact of the Project on the severance of foraging habitats is likely to affect mostly Pipistrellus
pipistrellus, as most of the feeding buzzes recorded belong to this species. Yet, considering the distribution
range of the species and the other available habitats around the Project License Area, the Project is not
likely to have a significant impact on the population of this species.

As direct collision and barotrauma are the main impacts that wind turbines potentially have on bats, mortality
during the operation phase will be monitored to evaluate the Project's direct impacts. Carcass survey is an
essential tool for monitoring impact of the wind farms during operation phase. It involves searching for dead
birds and bats below turbines. However, there are many factors influencing the number of dead animals.
Wild animals, such as foxes, dogs, and crows often take dead animals for food. Also observers have
different capacities for finding dead animals on the ground. Therefore, the carcass surveys to be conducted
during monitoring will also follow international guidelines and best practices to achieve the most effective
results.In case of high level of bat fatalities, using methods such as blade feathering, increased turbine cut-

AECOM
256
Mersinli Wind Power Plant Project

in wind speed, and shutting down turbines temporarily during higher risk times of certain days and seasons
will be effective in reducing mortality rates.

A potential operation-phase secondary impact has been identified as use of traps and pesticides against
rodent activity. This will depend on the rodent activity in the area during operation. If the use of traps and
pesticides becomes necessary, a Pest Control and Management Plan will be prepared, which will be
implemented to take all necessary measures to avoid any hazard to biodiversity features in the area.

Restoration of natural habitats, maintaining pre-existing land uses and following good international practices
in terms of proper waste disposal, hunting bans, movement and operation of machinery, as well as limiting
public access, will be effective in terms of avoiding or minimizing operational impacts on all biodiversity
features in the area, which may start re-utilizing the site when short-term disturbances of the construction
phase is over.

11.11 Mitigation Measures

In line with EBRD PR 6 requirements, as well as international guidelines and best practices, a mitigation
hierarchy was followed in order to achieve “no net loss” of biodiversity features. For each group of
biodiversity features that has been subject to impact assessment, the mitigation hierarchy presented in
Figure 5-1 has been implemented. A summary of potential impacts of the Project on biodiversity features
and measures to mitigate these impacts are provided in Table 11-51.

AECOM
257
Mersinli Wind Power Plant Project

Table 11-51. Impacts on Biodiversity, Proposed Mitigation Measures and Residual Impacts

Impact Magnitude Impact
Sensitivity) _| Significance
aot . Value of (prior to . Residual Impact
Impact Description _| Project Phase Roce og Extent Magnitude Reversibility Duration Frequency vera Resource/ tigation or _| Proposed Mitigation Measures Significance
‘9 Receptor with existing
ation
Keep land clearance of natural vegetation at
Priority habitats Restricted Low Irreversible Long-term One-off Medium High minimum and restricted to designated sites,
9 ig ig
Avoid destruction of trees and other vegetation for
purposes other than planned Project activities
Widespread endemic |. ricted ; 7 Longs Medi L Avoid dumping excavated soils on natural habitats
flora species ‘estricte _ reversible ‘ong-term One-off jedium ow Stabilise all destructed habitats and rehabilitate as
early as possible
Clear vegetation before nesting seasons of animals
Priority terrestrial , identified i
Vettebvates Restricted Low Irreversible Long-term One-off Medium Medium identified in the area
Train on-site employees to be aware of nests, avoid
Land clearing and Land preparation and any displacement without an expert opinion on the
deforestation construction status of the nests
Target bird species Restricted Low Imeversible Long-term One-off Medium High Conserve all natural habitats that are outside the
Project footprint
Monitor species’ estimated populations and statuses
Secondary bird species _| Restricted Low Irreversible Long-term One-off Medium Medium in the area to propose further mitigation measures if
needed
Implement Biodiversity Action Plan that will specify
the bio restoration measures
Priority bat species Restricted Low Irreversible Long-term One-off Medium High Sign Reforestation Protocol with the Forestry
Authorities
Implement Reforestation Programme
rio al Med Avoid all identified nests
riority terrestrial , ledium term sume , , :
vertobvates Restricted Low reversible Medium-term | One-off Medium High Remove habitat features before nesting season
Ensure proper waste disposal avoiding natural
habitats
. ; Medium term - , Avoid cutting trees and other vegetation independent
Target bird 1
arget bird species Restricted Low oreibie Medium-term | one-off Medium Medium of Project activites
Destruction of breeding | Land preparation and Avoid any destruction to habitats other than those at
habitats/roost sites | construction designated construction sites
Secondary bird species | Restricted Low Medium Medium-term | one-off Medium High Monitor identified nests to verify whether they are
active
Allow for adaptive management and take additional
measures if needed
a . Medium term ; , ,
Priority bat species Restricted Low aeraitle Medium-term | one-off Medium High
Shortt Limit on-site vehicle speed to avoid potential road kill
Priority habitats Restricted Negligible reversible, Short-term Intermittent Negligible High Maintain all related equipment to avoid introduction
of invasive species
Minimise noise to in accordance with the Project.
Widespread endemic ; - Short term i standards
flora species Restricted Negligible reversible Short-term Intermittent Negligible Low Use designated roads for on-site traffic
Movement and Land preparation and
operation of machinery | construction
Priority terrestrial . Short t ‘ai
vertobvates Restricted Negligible reversible. Short-term Intermittent Negligible Medium
i i 7 Short term - ,
Target bird species Restricted Negligible Sree Short-term Intermittent | Negligible High

AECOM
258
Mersinli Wind Power Plant Project

Impact Magnitude Impact
Sensitivity) _| Significance
ot . Value of (prior to . Residual Impact
Impact Description _| Project Phase Receptor Extent Magnitude Reversibility Duration Frequency Gverat ide Resource/ gation or _| Proposed Mitigation Measures Significance
9 Receptor with existing
i i i 7 Short term , - ,
Secondary bird species _| Restricted Negligible Sree Short-term Intermittent Negligible Medium
‘ott j . _ Short term , - ,
Priority bat species Restricted Negligible reversible Short-term Intermittent Negligible High
. . Negligible To minimise dust impacts, clear vegetation only at
Tee epreee. endemic Restricted Shorter Short-term Intermittent Negligible Low designated sites and rehabilitate all sites after
construction
Nealigbie Limit on-site vehicle speed, also to avoid direct
Priority terrestrial . Short term a mortality of animals
vertebrates Restricted reversible Short-term Intermittent Negligible Medium Implement all necessary dust suppression measures
to avoid further impacts on biodiversity features
Negligible
Dust Land preparation and | Target bird species Restricted Shorter Short-term Intermittent Negligible High
Negligible
, , ; Short term , - ,
Secondary bird species _| Restricted ae rible Short-term Intermittent Negligible Medium
Negligible
a , . Short term , - .
Priority bat species Restricted ae rible Short-term Intermittent Negligible High
Monitor activity and conduct carcass searches to
Target bird species Restricted Low Irreversible Long-term Intermittent Medium High assess the level of impact
Identify which species are more prone to collision
Ensure there is no net loss of populations
Secondary bird species | Restricted ; io Longs Intermittent Medi Medi Avoid any lights, coloured equipment and acoustic
Collision with turbines | Operation ry bird spr ‘estricl Low reversible ‘ong-term ntermittent ledium ledium effects that may attract birds and bats into the risk
zone
If mortality rates are higher than initially estimated,
Priority bat species Restricted Low Irreversible Long-term Intermittent Medium High take measures like increasing cut-in-wind speed,
shutting off some of the turbines during critical times
like migration, using UV lights, where necessary
priority terrestrial Maintain pre-existing land uses
riority terrestrial
vertebrates Local Low Irreversible Long-term One-off Medium Low Conserve and restore natural habitats to allow
species re-inhabit the area
Avoid any vegetation clearance
Target bird species Local ; io Longs ; ; Manage public access to avoid further disturbances
9 pe Ocal Low reversible ‘ong-term One-off Medium High Manage land for priority species
Displacement Operation Monitor species’ populations to ensure there is no
net loss
Secondary bird species | Local Low Irreversible Long-term One-off Medium Medium Ban illegal hunting, poaching, or other activities
involving biodiversity features
Raise awareness to conserve species on-site and
around
Priority bat species Local Low Irreversible Long-term One-off Medium High

AECOM
259
Mersinli Wind Power Plant Project

12. Visual

12.1. Project Standards and GIIP

Visual impact assessment (VIA) is not directly referenced in EBRD’s Environmental and Social Policy and related
PRs (2014). However, PR1 states that the assessment process will cover in an integrated way, all relevant direct
and indirect environmental and social impacts and issues of the project and IFC Wind Energy Guidelines (2015)
recommend consideration of the landscape character during siting and evaluation of visual impacts from relevant
viewing angles.

The construction and operation of the Project will result in changes of elements and the physical structure of the
landscape. Therefore, a VIA study was conducted based on the Guidelines for Landscape and Visual Impact
Assessment (UK Landscape Institute, Institute for Environmental Management and Assessment-IEMA, 2013.
3” Edition).

12.2 Baseline Conditions

Mersinli WPP Project's License Area has a highland topography, which consists of ridges and hills ranging
between 462-953 m high altitudes. The existing landscape character of the License Area is dominated by forests
consisting mainly of Turkish pine and also black pine and shrubs. There are no remote upland areas that are
designated for landscape qualities or notable hilltops that provide recognized viewpoints.

Settlements located on the plains surrounding the hills comprise Dagtekke, Yesilkdy, Cinardibi, Cumali, Karaot,
Karakizlar, Dernekli (including Marmarig Permaculture Village), Gokyaka and Derekéy neighbourhoods.
Agricultural lands (mainly cherry gardens) of the Cinardibi and Dernekli neighbourhoods are observed on the
plains in the eastern and south- eastern side of the License Area.. In the western side of the License Area,
Kemalpasa-Dagkizilca-Torbali Road (Philsa Avenue) passes at a distance of approximately 4 km at the closest
point. In the eastern side, Armutlu Road passess through the Cinardibi neighbourhood and crosses the License
Area in the southern part. izmir-Aydin State Road is located around 20 km west of the License Area. There are
also several forest roads and firebreaks within the License Area, some of which are used by local people. Fuat
WPP (10 turbines) is currently operating approximately 3.5 km north/north-east of the License Area. The existing
154 kV ETL of the Fuat WPP crosses the Mersinli WPP License Area between Turbine-4 and Turbine-5. Within
the License Area and its surroundings, deforested areas are observed where Regional Directorate of the Forestry
has conducted logging activities in line with the applicable Forestry Management Plans.

An initial study area of 15 km x 15 km was determined to characterize the baseline conditions that will be basis
for the VIA. Zone of Theoretical Visibility (ZTV) diagrams were produced for the study area by using WindPro
software and GIS tools to identify the area over which the WPP Project can theoretically be seen and within
which the field studies will be conducted. Based on the model outputs, 16 potential receptor points (viewpoints)
were selected as field study locations. These points were selected based on their representatives of a range of
views and viewer types, including residents within settlements, visitors to main visitor destinations, users of
roads, varying landscape types and a variety of distances, aspects, elevations. The field study was conducted on
10-11 April 2017. During the field study, all the 16 potential receptor points were visited, 8 of the 16 potential
receptors were selected as the viewpoint (VP) for the baseline characterisation and detailed assessment of visual
impacts. The map of VIA Study Area showing the locations of the selected VPs is presented in Figure 3-1.
Photographs taken during the field study are presented in Section 12.3.2.3.

AECOM
260/579
Mersinli Wind Power Plant Project

Project:

Mersinli WPP

ZVI - Map Standard ZVI summary
Calculation: Turbines Visibility

Licensed user

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

Ahmet Korkmaz / ahmet.korkmaz@aecom.com
lula

31/03/2017 17:52/3.1.617

A=COM

iicak

ee 7 zit a
hate Za q ‘a (g - dy
Ve ke we 4\h
f 4 Turan’
w 2 a a =
Wile ~ ziceov
om. a
j Bed a Foruntu 4
4 pee
Senitier sad
wo ins CRLES
.Mahqvutior
a at
niko! aa a = r y z Pipa 2 4
/ ay eta 1a
4 - Ci estate A SY
lata: penStre: ributors,, SRTM | map graphic; OpenTopoMap (€C-BY-SA)

WTGs visible

0 2.5
A New WTG

WwindPRO 3.1.617 by EMD International A/S, Tel. +45 96 35 +4 44, vewrw.emd.dk, windpro@emd.dk

5

7.5 10km

Map: OpenTopoMap.org , Print scale 1:200,000, Map center UTM (north)-WGS84 Zone: 35 East: 542,415 North: 4,238,216

ayosyeoa7azazyi — WINdPRO -

Figure 12-1. VIA Study Area

AECOM
Mersinli Wind Power Plant Project

12.3. Impact Assessment

Assessment of visual impacts was done based on the methodology presented in Chapter 5. Impact assessment
was mainly focused on the operation phase, as the wind turbines will be the main visible components of the
Project. To estimate the impact magnitude, photomontages were generated by using Adobe Photoshop and
WindPro software and 3D modelling was conducted by using Autodesk3ds Max and ESRI ArcGIS software. The
geographical extent of the visual impacts will be wide (beyond the License Area). The duration of the impacts will
be long-term (more than 2 years) and the frequency of impacts will be continuous. The duration of the Energy
Generation License is 49 years starting from the date the License was issued (5 July 2012). The operational life
of the Project will be a minimum of 20 years, which could potentially be extended to cover the License Duration
with proper maintenance and advancements that could be made in line with future technological developments.
The turbines and other Project components, except the access roads, would be decommissioned following the
completion of operation activities. On the other hand, wind energy developments are often argued to be
reversible since they have a limited life and could eventually be removed and/or the land reinstated (Landscape
Institute, IEMA, 2013). In this assessment, the impact was assumed to be long-term reversible (reversible after
20 years). It should be noted that visual impacts may be adverse or positive depending on the perception of the
receptors. Sensitivity criteria to be considered in the assessment has been developed based on the Guidelines
for Landscape and Visual Impact Assessment 3rd edition (Landscape Institute, IEMA, 2013) and provided in
Table 12-1.

Table 12-1. Sensitivity Criteria for Visual Receptors

Impact High Medium Low

Subject

Visual * Residents at home * Residents at public places * People engaged in outdoor sport
People, whether residents or Travellers on road, rail or other or ‘recreation, which does not
visitors, who are engaged in transport routes involve or depend — upon
outdoor recreation appreciation of views of the

* Visitors of heritage assets or to

other attractions,
*Communities where views
landscape

setting enjoyed by residents

contribute to the

landscape

*People at their place of work
whose attention may be focused
on their work or activity, not on
their surroundings

* Travellers on road, where travel
recognised
routes awareness of views is
likely to be particularly high

involves scenic

12.3.1 Land Preparation and Construction Phase

The main impact during construction phase will be sourced from installation of turbines. Visual impacts of
turbines will start with a relatively low magnitude and reach the highest magnitude by the end of construction
phase, especially during commissioning activities. Visual impacts during construction, due to vegetation and tree
removal, earthworks, construction camp site and transportation activities will be temporary. Impacts due to
presence of wind turbines, substation, and access roads are assessed under the operation phase.

AECOM
Mersinli Wind Power Plant Project

12.3.2 Operation Phase

During the operation phase, 17 wind turbines will be operational within the License Area. The wind turbines have
126 meter diameter blades and 87 meter hub height, both of which can be visible from relatively far distances
(approximately 15 km), based on topography and vegetation.

The visual impact assessment of Mersinli WPP Project turbines was carried out according to the operational
phase visibility of the Mersinli WPP Project turbines in the view shed from the viewpoints identified as major
principle visual receptors. As detailed in the following sections, the following studies were conducted as part of
the VIA:

« Zone of Theoretical Visibility (ZTV) diagrams were produced
«  Photomontages were prepared
« Effects on representative viewpoints were assessed

12.3.2.1 Zone of Theoretical Visil

ity Diagrams (ZTV)

The term ‘Zone of Theoretical Visibility’ (ZTV) is used to describe the area over which a development can
theoretically be seen and is based on a Digital Terrain Model (DTM) and overlaid on a map base. This is also
known as a Zone of Visual Influence (ZVI), Visual Envelope Map (VEM) and Viewshed. However, the term ZTV is
preferred for its emphasis of two key factors that are often misunderstood:

. Visibility maps represent where, in theory, a development may be seen, it may not actually be visible in
reality, for example due to localized screening which is not represented by the DTM; and

. The maps indicate potential visibility only, that is the areas within which there may be a line of sight. They
do not convey the nature or magnitude of visual impacts, for example whether visibility will result in positive
or negative effects and whether these will be significant or not.

ZTV diagrams for Mersinli WPP Project have been generated using Geographic Information System (GIS)
software, to demonstrate the number of turbines that may theoretically be seen from any point in the study area.
In the preparation of the ZTV diagrams, as the DTM, 20 m resolution DTM generated from topographic map (and
compared with satellite data, such as ASTER, SRTM etc.) elevation data was used. The height of the observer
points was assumed as 1.6 m as the recommended value. The ZTVs indicate the number of hubs that are
theoretically visible. In the preparation of hub height ZTV, the hub height values for each turbine model in wind
power plant were taken as the height that will be visible from any point in the study area. The map produced as a
result of the ZVI model is provided in Figure 12-2.

There are some limitations in the generation and use of the ZTVs. These limitations mean that while the ZTVs
are used as a starting point in the assessment, providing an indication of where the wind power plant will
theoretically be visible, the information drawn from the ZTVs is always checked on the ground to ensure that the
assessment accurately represents the visibility of the wind power plant. This was done as part of the field study
conducted for the Project and the number of viewpoints was reduced to 8 (from 16) accordingly.

The assessment of visual impacts is informed by a series of viewpoints, which are selected to cover points of
specific importance such as recognized settlements, minor and major routes. The type of locations used for
viewpoints in visual impact assessments tends to vary from site to site, depending on the nature of the study area
and the land uses that surround the site. The study area is not developed in terms of settlements and transport
corridors. Since there are no remote upland areas that are designated for landscape qualities or notable hilltops
that provide recognized viewpoints, the majority of the viewpoints used in the assessment are located within or
on the edges of settlements and were included to represent the views that will be experienced by residents, who
are considered to have increased sensitivity. These viewpoints generally provide a clearer and more open view
than is available from public areas within settlements and the viewpoints therefore represent views that may be
gained by residents of nearby houses. In the scope of the VIA study conducted for the Mersinli WPP, 8
representative viewpoints were selected as shown in the map provided in Figure 12-2.

AECOM
Mersinli Wind Power Plant Project

eae Ps B y = 7. ae
ie

ey AY Sas ke PTD
+ “ ze I s Kit ZF Vie
Wt Wey a feels Md Li Seth 1 an Ar f eG)
AEA AL BID he, \ Mal © Open | :
0 5 10 15 20 km

Map: OpenTopoMap.org , Print scale 1:300,000, Map center UTM (north)-WGS84 Zone: 35 East: 540,610 North: 4,236,745
A New WIG > Existing WTG ¥ Camera

WindPRO 3.1.617 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk o7/s1201709:10/1 WindPRO oe

Figure 12-2. Locations of Representative Viewpoints (Photomontage Model Output)

AECOM
264
Mersinli Wind Power Plant Project

12.3.2.2 Preparation of Photomontages

Photomontages are illustrations that aim to represent an observer's view of a proposed development. For the
purposes of this assessment, photomontages have been compiled to analyse the potential visual impact of the
wind turbines from a selection of representative viewpoints. Photomontages produced in this scope are
presented in A3 format in Appendix E.

The methodology used for the visualisation production is based on the Guidelines for Landscape and Visual
Impact Assessment 3rd edition (Landscape Institute, IEMA, 2013) and the Visual Representation of Wind Farms,
(Scottish Natural Heritage, December 2014). Eight of the sixteen photographed viewpoints have been selected
for the preparation of photomontages. The selection was based on the viewpoints which represent a range of
viewer types (e.g. residents living in the surroundings, travellers along designated routes) and potential
cumulative impacts due to other operational WPPs identified in the study area.

The photomontages were generated using digital photographs taken by Nikon D3200 DSLR photograph machine
with 55-200mm lens, ESRI ArcGIS software, 3D modelling software (Autodesk 3ds Max) to generate the wireline
diagrams or ‘wireframes’, and rendering software WindPro with (Adobe Photoshop). To ensure the
photomontages consistently present a view which is representative of the human eye, photographs were taken at
average human viewing height (approximately 1.60 m). Although the parameters of human vision when
stationary are often quoted as falling between the 45- 60°, humans generally move their eyes, heads and bodies
as necessary to experience a view. Therefore, a wider field of view has been used for the photomontages to
represent panorama view. .

12.3.2.3 Assessment of Effects on Representative Viewpoints

A receptor audience is a group of people that have the potential to view the Project from outside the Project
boundaries. A variety of views that can be obtained by individual receptors were intended to be represented by
the eight viewpoints that are included in this assessment. Each of these viewpoints was carefully selected to
represent areas where either the most sensitive receptors are permanently located or where the highest number
of receptors are likely to pass by. The following visual receptors were identified to be likely viewers who would
experience views of the Mersinli WPP:

« Residents at home and public places in the surrounding neighbourhoods (Cinardibi, Cumali, Marmari¢
Permaculture Village, etc.);

¢ Visitors of heritage assets or to other attractions (people who may visit the 1° degree archaeological site
located within the License Area);

« Communities where views contribute to the landscape setting enjoyed by residents (Marmarig Permaculture
Village);

¢ — Travellers on road, rail or other transport routes (Kemalpaga-Dagkizilca-Torbali Road, Armutlu Road, izmir-
Aydin State Road);

In order to demonstrate the views from the representative viewpoints, photographs were taken during the site
visit. The views from each representative viewpoint are given below between Figure 12-3 and Figure 12-10 and
in Appendix E (in high resolution). The assessment of potential effects on each representative viewpoint is given
below, with digital renderings of the observable turbines incorporated into the images.

AECOM
265
Mersinli Wind Power Plant Project

Viewpoint Location Information

‘

cana enerairemrestinonean attest enc

X (Easting) Y (Northing) Z (from sea level) Z (Offset) Centre of panorama | Fieid of View (deg) | WIGS within field of vaare WTGs at tip yen WTGs at hub | Ciogest WTG (m) Furthest WTG (m)
545208 4238201 691 5 283 131435 14 9 6 1,981 4,900

Visual Sensitivity

Magnitude of change

Represents typical and accessible views of visitors. The turbines will be screened partially by foreground vegetation and changes in landform. The most sensitive visual receptors are expected to be local residents, who.
have a strong familiarity with the local area and who will typically experience this view often. Turbines will be seen from some of the residential houses.
Overall, this viewpoint is considered to be of high sensitivity.

In existing view, Fuat WPP Project turbines

(2 turbines) are visible at this location in right side

of the photograph.

9 Mersinli WPP Project turbines hub and blades
will be visible in operation period.
The magnitude of change from this viewpoint is

considered to be high.

Figure 12-3. Viewpoint 1: Existing View from Ginardibi Neighbourhood

AECOM

266
Mersinli Wind Power Plant Project

Viewpoint Location Information

14 15
6

WTGs within field of

Visible WTGs at tip

Visible WTGs at hub

Closest WTG (m)

Furthest WTG (m)

X (Easting) Y (Northing) Z (from sea level) Z (Offset) Centre of panorama Field of View (deg) view height height
530962 4226241 57 41.5 44 160x37 17 17 17 15,715 28,327
Visual Sensitivity Magnitude of change

17 Mersinli WPP Project turbines will be visible in operation period.

Represents typical and accessible views of road users and workers. Turbines are visible in the hills behind the industrial buildings.
Overall, this viewpoint is considered to be of low visual sensitivity.

However, the atmospheric conditions (dust, fog, humidity and/or precipitation) easily affect visibility from this distance.
The magnitude of change from this viewpoint is considered to be negligible due to the distance reducing visibility.

Figure 12-4. Viewpoint 2: Existing View from izmir-Aydin State Road

AECOM
267
Mersinli Wind Power Plant Project

+
o P 4 -
<< - ra
‘ i " |
TH i. Ti2
T2 T8 Wr
73 ii) jp Ss ead by
T4 TS, T10 T16
T6 Til 117
a wa a bi

re . ( ot

Viewpoint Location Information
. Centre of panorama . / WTGs within field of Visible WTGs at tip Visible WTGs at hub
X (Easting) Y (Northing) Z (from sea level) Z (Offset) View Direction Field of View (deg) view height height Closest WTG (m) Furthest WTG (m)
532308 4229706 86 +15 100 200x44 17 17 17 12,212 24,938
Visual Sensitivity Magnitude of change
Represents typical and accessible views of road users. A Due to distance, turbines do not have notable effect within view.
The turbines will be screened by foreground vegetation and changes in landform. - aon : "
i : a The magnitude of change from this viewpoint is considered to be negligible.
Overall, this viewpoint is considered to be of low visual sensitivity.
Figure 12-5. Viewpoint 3: Existing View from Torbali-Kemalpaga Road
AECOM

268

Mersinli Wind Power Plant Project

CSR i

Viewpoint Location Information

aa
f4o {gp ag gg rr 7

Magnitude of change

Represents typical and accessible views of neighbourhood visitors and residents of Gamlica Neighbourhood In existing view, Fuat WPP Project turbines are slightly visible at this location.

Overall, this viewpoint is considered to be of medium visual sensitivity due to its distance that would reduce receptors’ attention/focus | All Mersinli WPP Project turbines will be visible in operation period.
and limited number of people likely to experience this view. The magnitude of change from this viewpoint is considered to be low.

Figure 12-6. Viewpoint 4: Existing View from Gamlica Neighbourhood

Closest WTG (m) Furthest WTG (m)

[9955 1 22,162

Mersinli Wind Power Plant Project

Viewpoint Location Information

X (Easting) Y (Northing) Z (from sea level) Z (Offset) Centre of panorama | Field of View (deg) | W1GS within field of hog WTGs at tip top night at | Closest WTG (m) Furthest WTG (m)
540319 4241021 358 145 250 DBIxT2 17 2 2 2141 7482
Visual Sensitivity Magnitude of change

Represents typical and accessible views of residents.

Overall, this viewpoint is considered to be of medium visual sensitivity.

In existing view, Karabel WPP Project turbine is visible}
at this location in right side of the photograph.

2 Mersinli WPP turbines will be visible in operation]
period (shown on left side of the photomontage).

The magnitude of change from this viewpoint is|

considered to be medium.

Figure 12-7. Viewpoint 5: Existing View from Cumali Neighbourhood

AECOM
270
Mersinli Wind Power Plant Project

Mersinli Wind Power Plant Project

T16

Viewpoint Location Information

X (Easting) Y (Northing) Z (from sea level) (Offset) Centre of panorama | Field of View (deg) | W1GS within field of None WTGs at tip voane WTGs athub | ciogest WTG (m) Furthest WTG (m)
544117 4233150 491 +15 45 65x35 2 2 2 2.241 2,250

Visual Sensitivity

Magnitude of change

That is an alternative route for Dagtekke residents and visitors coming from Korucuk Neighbourhood and/or Torbali District.
Turbines will not be visible on public places of Dagtekke neighbourhood centre.
Overall, this viewpoint is considered to be of low visual sensitivity.

In existing view, the skyline is not interrupted by any structures.
2 Mersinli WPP Project turbines will be visible in operation period.
The magnitude of change from this viewpoint is considered to be

medium.

Figure 12-8. Viewpoint 6: Existing View from Dagtekke Neighbourhood Road

AECOM
272
Mersinli Wind Power Plant Project

AECOM
273

Mersinli Wind Power Plant Project

qpls)

i)

Tiz
T10
T8

Tat

114s

Viewpoint Location Information

Centre of panorama

WTGs within field of

Visible WTGs at tip

Visible WTGs at hub

Closest WTG (m)

Furthest WTG (m)

X (Easting) Y (Northing) Z (from sea level) Z (Offset) View Direction Field of View (deg) view height height
545973 4234697 664 41.5 320 70x55 17 2 1 1,094 7,142
Visual Sensitivity Magnitude of change

Marmarig is an “Ecological Settlement” which has local and international visitors.
Visitors profile consists of volunteers, tourists and permaculture students. There are also some residents who are permanently living

there. Overall, this viewpoint is considered to be of high visual sensitivity.

In existing view, just one telecommunication tower visible.
2 Mersinli WPP Project turbines will be visible in operation period.
The magnitude of change from this viewpoint is considered to be medium.

Figure 12-9. Viewpoint 7: Existing View from Marmarig

AECOM
274
Mersinli Wind Power Plant Project

Viewpoint Location Information

Y (Northing) Z (from sea level) Z (Offset) Centre of panorama | Fieig of View (deg) | TGS within field of | Visible WTGs attip | Visible WTGs athub | ciogest wTG Furthest WTG (m)
iew Direction view height height

54648 Hai a
[Visual Sensitviy——SSSSSCSC~C“~S*S*S~“~S*~*~‘“‘“SCSSSSSSCSCSS i

Figure 12-10. Viewpoint 8: Existing view from Nearest House of Marmarig

Mersinli Wind Power Plant Project

Marmarig Permaculture Village is the closest settlement to the wind turbines of the Project. Distance between the
closest residential house and the Turbine-17 is 1 km. None of the turbines is seen from this structure. Two
turbines (Turbine-16 and Turbine-17) will be seen from the communal areas, including the common building of
the settlement and the rain pool. View of Turbine-16 and Turbine-17 from the rain pool of the Marmari¢
Permaculture Village is presented in Figure 12-11.

WTG-17

Rain pool of the Marmarig
Permaculture Village

Figure 12-11. View of the Turbines from the Rain Pool of Marmarig Permaculture Village

AECOM
276
Mersinli Wind Power Plant Project

12.3.3 Closure Phase

During the beginning of closure phase, visual impacts associated with turbines will have the same impact
significance as the operation phase. In time, as the turbines are dismantled, the visual effect of the turbines will
decrease. Once the decommissioning work is complete, the visual impact will disappear completely. Details of
the restoration work in the closing period are given in Chapter Af.

12.3.4 Mitigation Measures

The Mersinli WPP Project was initially planned with 22 turbines (as mentioned in the national EIA Report) but the
number of turbines was reduced to 17 based on feasibility studies conducted following the national EIA process.
This revision in the Project layout inherently resulted in the avoidance of visual impacts caused by the
5 additional turbines. Particularly, three turbines that were located north of the Marmarig Permaculture Village,
the closest settlement to the Project components, were eliminated ensuring minimisation of the visual impacts on
this receptor (see Chapter 4 for additional information).

Similarly, the former Project design included construction of a new 154 km ETL line of 3 km, which has also been
revised throughout the process. The current design ensures direct connection to the existing 154 kV ETL of the
Fuat WPP with a 40-200 m line. This revision eliminated the visual impacts that would be sourced from the
construction of a new ETL line with additional pylons.

The Project's potential visual impacts and the proposed mitigation measures for the land preparation,
construction, operation and closure phases are provided in Table 12-2.

AECOM
277
Mersinli Wind Power Plant Project

Table 12-2. Visual Impacts, Proposed Mitigation Measures and Residual Impacts

Residual
Impact
ignificance

No impact

Impact Magnitude Impact
Sensitivity/ Significance
es . , Value of (prior to ‘ticati
Impact Description | Project Phase Receptor Magnitude mor tc Proposed Mitigation Measures
P P 1 P Extent y Reversibility | Duration Frequency | verall Resource/ mitigation or Pos 9
(of change) 9 Receptor with existing
mitigation)
Visual impact due ©]. Land preparation | eel communities Local Medium Shortterm — Medium-term | Continuous Medium High + Implement dust suppression measures to avoid dust
earthworks, , reversible
cooperation of| and construction cloud.
construction © Closure «Implement topsoil © management —_ measures
machinery, temporary (see Chapter 6).
construction * Keep lightning to a minimum, insofar as is consistent
compounds with maintaining activities and health and safety
requirements.

+ Use of materials that will not result in light reflection will
be required, for all project components.

* The obstacle lighting fixtures will include shielding such
that no light is visible below 10 degrees below
horizontal.

* Minimize the amount of excess excavated materials to
minimize the footprint of storage areas and height of
the stockpiles.

wiser mpact fue to). Operation wearest house of - Negligible/None - - - No impact High No impact * Implement the Project with the 17 turbines-layout,
\isibility of turbines larmari
y (ves) ° (Not cna al Which includes reduced number of turbines (reduced
i a wd ime Son Tin ion from 22 turbines with almost same tip height).
ve Ocal at re Josest at rong tenn ‘ong-term ontinuous ‘9 ‘9 * Connect to the existing 154 kV ETL line of the Fuat
lurbines; closest al r a Py
we7) + km distance) WPP to avoid additional ETL pylons in line with the
Ginardibi Neighbourhood | Wide High Long-term | Long-term Continuous High High agreement to be done with the related authority
(vP 1) (11 turbines; closest _ | reversible (TEIAS).
at 2 km distance) * Use underground cable system.
Cumali Neighbourhood —_| Wide Medium Long-term Long-term Continuous High High * At sites where construction activities are completed,
(vP 5) (3 turbines; closest at | reversible reuse stored top soil for rehabilitation of sites
2.1 km distance) + Implement Biodiversity Action Plan.
Dagtekke, Karaot, - Negligible/None - : - No impact Medium No impact * Develop and implement Reforestation Program in line | No impact
Karakizlar, Dernekli, (Turbines are seen with the Reforestation Protocol to be signed with the
eaivaka and Derekby from the Forestry authorities.
leighbourhoods i
9 neighbourhoods ) * Implement Grievance Mechanism in line with the
Gamlca Neighbourhood | Wide Low . ‘ok Long-term Long-term Continuous Medium Low Stakeholder Engagement Plan (prepared as a stand-
iia at 10 km alone document as part of the ESIA Disclosure
Package) and take possible corrective actions in
Users of Torball Wide Negligible Long-term [Long-term Intermittent Negligible Low ie ? ith Fe local pe d
Kemalpaga Road (VP 3) (17 turbines: closest {reversible consultation wi e local communities an
at 12 km distance) authorities.
Users of Izmir Aydin Road | Wide Negligible Long-term | Long-term Intermittent | Negligible Low + Use materials that will not result in light reflection.
(VP 2) (17 turbines; closest _ | reversible + Paint the turbine blades and tower with non-reflective
at 15 km distance) materials.
Users of Armutlu- Wide Medium Long-term | Long-term Intermittent High Low
Dagtekke Neighbourhood (2 turbines; closest at | reversible
Road (VP 6) 2.2 km)
Visitors of the 1" degree | Restricted Low Short-term | Short-term One-off Low High
archaeological site reversible

AECOM
278
Mersinli Wind Power Plant Project

13. Socio-Economy

Socio-economic baseline conditions of the Project Area vicinity and its general region, as well as the potential
social impacts of the Project, are described in this Chapter. During the assessment process, relevant international
requirements and standards (such as EBRD PR1 and IFC PS1), related IFC General EHS Guidelines
(Community Health and Safety and Construction and Decommissioning), related IFC sector specific guidelines
(Wind Energy and Electric Power Transmission and Distribution) and expert knowledge were taken into
consideration.

13.1. Project Standards and GIIP

The Project will fully comply with related national legislation and international standards, such as: IFI standards
and guidance relevant to social issues (see Chapter 2).

13.2 Baseline Conditions

13.2.1 Study Purpose and Methodology

The purpose of the Social Baseline Study is to collect key primary and secondary information that can be used as
reference points for describing the current social and economic situation in the Project Area, as well as provide
the base information for the development of the Social Impact Assessment.

The scope of this SIA is to assess the impacts associated with the construction, commissioning, operation and
closure of the Project, and develop and propose mitigation to be implemented. In this way, impacts can be
prevented, reduced or maintained to an acceptable level, and the positive impacts can be further enhanced. The
SIA intends to assist the Project Company to develop a clear understanding of the impacts, risks and mitigation
options, including through meaningful participation from relevant and interested stakeholders. The assessment of
potential socio-economic impacts, risks and outcomes (both to the Project Company and the community) of the
Mersinli WWP development, informs a comprehensive social risk mitigation plan which will comprise Social
Management Plans (SMPs) and a Stakeholder Engagement Plan (SEP), incorporating a grievance management
process. A Social Management Framework will be prepared as part of the disclosure documents and detailed
Social Management Plans will be prepared prior to Construction and will become part of the Project's
Environmental and Social Management System (ESMS). Social management plans include: Worker Health and
Safety; Emergency Response; Stakeholder Engagement; Grievance Management; Community Development;
Cultural Heritage; Local Employment and Training; Community Health, Safety and Security; and Procurement
and Supply Chain.

The assessment methodology is comprised of the following steps, and indicates where in this report further
details can be found:

AECOM
279
Mersinli Wind Power Plant Project

Scoping

Identification of sensitivities and activities with the potential to contribute to or cause potentially significant
impacts to receptors and resources, based on the Project definition described in Chapter3. Project planning,
decision-making and refinement of the Project description evolve through the assessment process as a result of
the development of the Project and in response to the identified impacts.

Stakeholder Engagement

Continues throughout the assessment to ensure that legislative requirements are met, stakeholder concerns are
addressed in the Project design and assessment and sources of existing information and expertise are identified,
as described in Chapter 18.

Collection of Baseline Data

Establishing and reviewing the existing conditions and legislative requirements pertaining to the Project area and
its surrounds and highlighting receptors and resources sensitive to potential impacts..

Assessment of Impacts and Mitigation

Predicting and evaluating the likely extent and significance of the potential impacts on identified receptors and
resources according to defined assessment criteria; to develop and describe measures that will be taken to
avoid, minimise, reduce or compensate for any predicted adverse effects, or to enhance positive impacts; and to
report the significance of the residual impacts that remain following mitigation, a stage described in Chapter 5.

Integration

Developing a systematic approach for incorporating mitigation actions into the Project, taken forward as
commitments with specified timing and responsibilities, typically achieved through Management Plans.

Reporting

Presentation of findings of the impact assessment, including a Non-Technical Summary.

Baseline conditions of the settlements that are located within the identified potential impact area are addressed
under this section. Various instruments and communication methods were used in order to obtain explanatory
information on social baseline conditions of the potential affected communities. These methods were as follows:

. Desktop studies: Information regarding local and regional socioeconomic conditions, was obtained from
online sources and relevant publications. Websites of several institutions and governmental offices such as:
the Turkish Statistical Institute (Turkstat) and Ministry of National Education (MEB) were used during
desktop studies.

. Interviews with local headmen: Since access to the information on local socio-economic conditions through
desktop studies is limited, headmen of the settlements were interviewed through face to face meetings and
phone interviews in September 2017. Additional meetings with the headmen of the settlements were held
on 20-22" December 2017. During the meetings, a key informant questionnaire was used.

. Interviews with local people: During the site visit conducted on 3-4" of September 2017, several informal
meetings were held with local people. The aim of these meetings was mainly to understand the actual
socio-economic conditions of the settlements. These meetings were also helpful to understand local
communities’ perception of the Project.

. Interviews with the governmental authorities: During the site visit conducted on 20-22" December 2017,
several governmental offices were visited in order to understand the potential impacts of the Project on
livelihoods and also effectiveness of the proposed mitigation measures were discussed with the
participants.

It is important to note that the socio-economic data from Turkstat was only available at regional level; no data
(such as age groups, gender distribution etc.) was available for the local communities except population
information.

AECOM
280

Mersinli Wind Power Plant Project

13.2.2 Social Impact Assessment Area

The potential socio-economic impact area of the Project was determined based on turbines’ distance to the
nearest settlements, considering a 5 km radius. While determining the impact area, potential social impacts on
local resources and receptors were considered.

Amap presenting the identified social study area (i.e. the potential social impact area) is given in Figure 13-1.

AECOM
281
Mersinli Wind Power Plant Project

“This document has been prepared by AECOM forthe sole use ofthe Cent and in accordance wth generally accepted consultancy principle, the budget for fees and te tarms of relerence agreed between AECOM and the Cent.
‘Any informaion provided by third partes and referred to herein hasnt been checked or verited by AECOM, uniess otherwise expressly stated in the document. No thi party may rely upon this document without the prior and express writen agreement of AECOM.

532581 534081 535581 537081 8581 ‘540081 541581 543081 544581 546081 947581

4237869 4239369 4240869 4242369 4243869

4236369

4231869 4233369 4234869

4230369

532581 534081 536581 537081 538581 540081 541581 543081 544581 546081 547581

549081

550581

552081

4230369 4231869 4233369 4234869 4236369 4237869 4239369 4240869 4242369 4243869

4228869

LEGEND

@ = Settlements
@ Turbines
HM Access Roads

Substation & Administrative
Building

Construction Camp Area

___ Mersinli WPP License Area

Social Impact Assessment
Area

ers WPP (ind Pne Pan)

wre Socal inpactAsseaent rea

— ‘azar Enegy

a PSE eyy-c25208
es A3

Ws 1884 UTI Zen

Document Name : 625305_Mersinli_ESIA_Social_Economic_Impact_Area

Figure 13-1. Socio-economic Impact Area

AECOM
282

Mersinli Wind Power Plant Project

13.2.3. Baseline Information

13.2.3.1 Population

Provinces in Turkey are administered by governors appointed by the Ministry of Interior Affairs, after approval of
the Council of Ministers and the President. The governor is the principal agent of the central government and
reports to the Ministry of Interior Affairs. The district administration consists of: a district sub governor, central
government representatives, and a district administrative board. The district sub governor is accountable to the
governor, serving essentially as his agent in supervising and inspecting the activities of government officials in
the district. In addition to appointed governors, metropolitan and district mayors as well as their municipal council
members in cities, and headmen (muhtars) and "elderly councils" in rural areas (and also in neighbourhoods
within urban areas) are elected as local authorities.

According to the Address Based Population Registration System (ABPRS) 2016, the population of Izmir is
4,223,545 making it the 3rd largest city in Turkey comprising 5.3% of the Country's population. Population density
in the province is 355 per km?, as opposed to 102 per km? in Turkey as a whole.

According to data obtained from Turkstat, the population of Izmir had increased more than 30% since 1960. As
shown in Figure 13-2, the population of Izmir increased gradually from 1927 to 1990, when the population growth
started decreasing. (see Figure 13-3).

4,500,000

4,223,545
4,000,000
3,500,000
3,000,000
2,500,000

2,000,000

No. of People

4,500,000

4,000,000

500,000

oF SFE FEF EPEC EEE ES SF

Years

Figure 13-2. Population of Izmir Province between 1927-2016

Source: Turkstat, 2016

AECOM
283
Mersinli Wind Power Plant Project

4.50
4.00
3.50
3.00
2.50
2.00

Growth Rate
1.50

1.00

Growth Rate [%]

O60

0.00 +
ea

ne

e FS SF SF SF SF GS
[ < re © Gs GD CS
SS SF SK KF SK

Years

Figure 13-3. Population Growth Rate of Izmir Province

Source: Turkstat, 2016

The population pyramid of the Izmir Province (which includes age-sex distribution) is given in Figure 13-4 below.
It can be seen from this figure that 49.8% of the population is male and 50.2% is female. The proportion of people
in the working age group of 15-64 (2,990,943) is 70.8%. This age group can also be defined as active population.
Older people, who can be considered as a vulnerable group, make up 10.8% of the population in the Province.
According to this rate, it is understood that the dependency ratio® in Izmir is 41.2% and it is significantly below
than country average which is 47.2%.

‘go+'
'85-89'
‘80-84'
‘75-79
'70-74'
'65-69'
g '60-64'
e '55-59'

‘60-54'
G '45-49'
'40-44' Female
'35-39' aMale
‘30-34'

'25-29'
'20-24'
15-19!
10-14

15.9!

0-4!

6 4 2 it} 2 4 6
Percentage (%)

>

 wcOoR

Figure 13-4. Population Pyramid of Izmir Province

Source: Turkstat, 2016

® The dependency ratio is equal to the number of individuals aged below 15 or above 64 divided by the number of
individuals aged 15 to 64, expressed as a percentage.

AECOM
284
Mersinli Wind Power Plant Project

The median age in Izmir is 35.7, this rate is noticeably higher than Turkey's average (31.4). The fertility rate in
Izmir has been increasing in the last 6 years. In fact, the total fertility rate was 1.53 in 2010 and it reached 1.68 in
2016 (Turkstat, 2016).

The district of Buca has the largest population with its 482,337 individuals. Karabaglar and Bornova Districts are
following Buca with populations of 480,523 and 438,549 respectively. Considering the three districts where the
Project Area is located, Torbali has the largest population with 164,981 individuals and Bayindir has the lowest
population with 40,216 individuals (see Table 13-1.

Table 13-1. District Populations of Izmir Province

District Male Female Total Male (%) Female (%)
Aliaga 50,092 40,934 91,026 55.0 45.0
Balcova 38,192 39,894 78,086 48.9 51.1
Bayindir 19,916 20,300 40,216 49.5 50.5
Bayrakli 156,425 157,583 314,008 49.8 50.2
Bergama 51,267 50,823 102,090 50.2 49.8
Beydag 6,133 6,167 12,300 49.9 50.1
Bornova 218,410 220,139 438,549 49.8 50.2
Buca 241,384 240,953 482,337 50.0 50.0
Cesme 20,613, 19,699 40,312 51.1 48.9
Cigli 93,548 93,169 186,717 50.1 49.9
Dikili 20,613, 20,662 41,275 49.9 50.1
Foca 16,188 12,403 28,591 56.6 43.4
Gaziemir 66,505 66,061 132,566 50.2 49.8
Guzelbahce 14,699 15,136 29,835 49.3 50.7
Karabaglar 237,489 242,764 480,253 49.5 50.5
Karaburun 4,947 4,628 9,575, 51.7 48.3
Karsiyaka 159,700 178,785 338,485 47.2 52.8
Kemalpasa 52,709 51,097 103,806 50.8 49.2
Kinik 14,279 13,986 28,265 50.5 49.5
Kiraz 22,154 21,691 43,845 50.5 49.5
Konak 181,407 189,255 370,662 48.9 51.1
Menderes 43,816 42,678 86,494 50.7 49.3
Menemen 83,431 80,134 163,565 51.0 49.0
Narlidere 32,187 32,613 64,800 49.7 50.3
Odemis 65,515, 66,213 131,728 49.7 50.3
Seferihisar 19,141 18,556 37,697 50.8 49.2
Selcuk 18,035 17,925 35,960 50.2 49.8
Tire 40,952 42,130 83,082 49.3 50.7
Torbali 83,417 81,564 164,981 50.6 49.4
Urla 31,468 30,971 62,439 50.4 49.6
Total 2,104,632 2,118,913 4,223,545 49.8 50.2

Source: Turkstat, 2016

AECOM
285
Mersinli Wind Power Plant Project

The Project Area is located at the border of Bayindir, Kemalpasa and Torbali districts within the Izmir Province.
There are 11 neighbourhoods within the vicinity of Project area. These neighbourhoods and their populations are
shown in Table 13-2. According to the Table, Cinardibi Neighbourhood has the largest population with 822
individuals while Gokyaka has the lowest population with 95 individuals. In terms of average household size
within the neighbourhoods, Derekoy has the highest average household size with 2.86 people and Helvaci has
the lowest with 1.70 people.

Table 13-2. Population and Average Household Size of Project Affected Settlements

District Neighbourhood Population* Number of HH** Average Approximate
HH Size Distance of the
Settlement to the
Closest Turbine

(km)
Bayindir Cinardibi 822 400 2.06 1.9 km (WTG-11)
Dernekli 166 60 2.77 2.8 km (WTG-17)
Kemalpasa Cumali 212 80 2.65 2.1 km (WTG-01)
Derekoy 458 160 2.86 4.7 km (WTG-02)
Gokyaka 95 50 1.90 3.4 km (WTG-02)
Yesilkoy 167 70 2.39 1.9 km (WTG-01)
Torbali Dagtekke 169 60 2.82 1.6 km (WTG-16)
Helvaci 255 150 1.70 3.5 km (WTG-15)
Karakizlar 395 180 2.19 2.5 km (WTG-03)
Karaot 282 120 2.35 2.1 km (WTG-01)
Ormankoy 217 80 271 4.4 km (WTG-14)

Total 3,238 1,410 2.30

*Source: Turkstat, 2016

**Information was obtained from Neighbourhood Headmen and other Key Informants such as members of
headmen council.

13.2.3.2 Socio-economic Features

Information regarding the main income sources of the settlements, located within the impact area is presented in
this section. The main sources of income within all neighbourhoods are: agriculture, retirement pension and wage
labour. Due to the suitable features of the land and climate, olive cultivation and cherry plantations are the most
common agricultural activities in the neighbourhoods. In addition, gardening products such as tomatoes and
peppers are also suitable for certain areas in terms of horticulture activities but these are not common in the
region. Apart from agricultural activities, beekeeping and livestock activities are also carried out by the local
communities. Especially, beekeeping is a raising trend for the local people over the last decades while livestock
activities are decreasing within the region.

Primary, secondary and tertiary income sources in the settlements are given in Table 13-3. According to the
information obtained from neighbourhood headmen, the predominant source of income is olive cultivation within
the Project impact area. Retirement pension and cherry cultivation are also important income sources. Apart from
these activities, beekeeping and wage labour are significant income source for local communities.

AECOM
286
Mersinli Wind Power Plant Project

Table 13-3. Primary, Secondary and Tertiary Income Sources of the Neighbourhoods

Settlement Primary Income Source Secondary Income Source Tertiary Income Source
Cinardibi Cherry Cultivation Retirement Pension Forestry

Dernekli Cherry Cultivation Olive Cultivation Retirement Pension
Cumali Retirement Pension Olive Cultivation Wage Labour
Gokyaka Olive Cultivation Beekeeping Retirement Pension
Yesilkoy Retirement Pension Olive Cultivation Cherry Cultivation
Dagtekke Olive Cultivation Beekeeping Retirement Pension
Helvaci Olive Cultivation Retirement Pension Livestock
Karakizlar Olive Cultivation Retirement Pension Beekeeping

Karaot Olive Cultivation Wage Labour Retirement Pension
Ormankoy Retirement Pension Olive Cultivation Wage Labour

Source: Headmen Interviews, September 2017

Cherry Cultivation

In the impact area, cherry cultivation is most common in the Cinardibi and Dernekli neighbourhoods. According to
the information obtained from the headmen, vineyards were popular for the local people; however, these
vineyards were converted into cherry plantations over the last 20 years. Still, some households are cultivating
grapes, producing grape molasses and selling it on the local markets. However, it is not a major income
generating activity within the region.

Cherry plantation owners are supplying local and regional markets with their products. However, there are some
owners who export their cherries for international markets such as Eastern European markets. During the harvest
season (especially in June), local markets have an important role for the cherry owners who can present their
products to the buyers. Cinardibi is an important location for the producers where most of the buyers procure
cherries from this neighbourhood.

Harvest season has another important role for the seasonal workers coming from different regions to the Project
impact area. These workers mostly reside in larger Districts such as Kemalpasa and Torbali. According to the
information obtained from the headmen, the duration of the workers stay is generally 2 months. Every year
approximately 150 individuals come to the region as seasonal workers. Majority of these people come from
surrounded districts such as Turgutlu and Salihli districts in the Manisa Province. According to the interviews held
with the headmen of the affected settlements, Syrian refugees are not working as seasonal workers.

Olive Cultivation

Olive cultivation is mostly implemented in Gokyaka, Dagtekke, Helvaci, Karakizlar and Karaot neighbourhoods
within the Project impact area. As it has a regional importance from past to date, local people presents their
products to the local and regional markets. There are multiple olive processing factories around the region and
apart from the sales agreement, local people are providing their annual needs of olive oil and olive related
products from these factories in accordance to the agreements they made with the factory owners.

Same as cherry cultivation, seasonal workers are coming to the region for olive harvest, especially in October
and November and reside in Kemalpasa and Torbali Districts. According to the information obtained from
headmen, at least 200 workers come to the region every year for olive harvest. Majority of these people come
from south-eastern part of Turkey. According to the interviews held with the headmen of the affected settlements,
Syrian refugees are not working as seasonal workers.

AECOM
287
Mersinli Wind Power Plant Project

Forestry

Forestry is an important source of income in the Cinardibi neighbourhood. Wood chopping is the main forestry
activity and local people in Cinardibi have gained professional expertise in this sector over time. They are not
only doing this business within the region, they also travel to other cities as seasonal wood choppers.

Every year, the Regional Directorate of Forestry designates the areas where the trees will be cut. Wood choppers.
around the region are working in these designated areas.

Beekeeping

Beekeeping activity is carried out in every settlement within the Project impact area; however, most of the families
are providing their household needs from beekeeping and do not present their product for local market.
Generally, beekeeping has an important role in the Cinardibi, Gokyaka and Dagtekke neighbourhoods. Most of
the beekeepers in Gokyaka sell their products on local markets. As shown in Table 13-4, In total 111 households
are carrying out beekeeping activities within the Project impact area. Among these neighbourhoods, Gokyaka
stands out with 30 households in terms of beekeeping activities and Cinardibi and Dagtekke neighbourhoods are
following Gokyaka with 25 and 20 households respectively. Considering that Gokyaka consists of 50 households,
60% of these households are carrying out beekeeping activities, whereas the rate is 33% for the Dagtekke
neighbourhood. It should be noted that various type of beekeeping activities are conducted in the region. Some
of the beekeepers are known to approach the region from different cities, who are not necessarily the same
beekeepers every year. Additionally, according to the District Directorates of Agriculture (Bayindir, Kemalpasa and
Torbali districts) the official number of beekeepers within the Project impact area in 2017 was only 64 (interviews
held with the directorates in January 2018).

Table 13-4. Beekeeping Activities in the Settlements (Headmen Interviews, September 2017)

District Neighbourhood Number of HH
Bayindir Cinardibi 25
Dernekli 10
Kemalpasa Cumali 4
Gokyaka 30
Yesilkoy 1
Torbali Dagtekke 20
Helvaci 4
Karakizlar 10
Karaot 2
Ormankoy 5
Total 111

Source: Headmen Interviews, September 2017

In line with the related Turkish legislation, all beekeepers are supposed to be registered at the District Directorate
of Food, Agriculture and Livestock in Bayindir, Kemalpasa or Torbali districts. Each season, beekeepers apply to
the Directorate for that season's locations of their beehives or if they are new comers for their registration. The
Directorate provides the beekeepers with available/appropriate locations for that season. Therefore, these
location may vary from one season to another.

AECOM
288
Mersinli Wind Power Plant Project

Livestock

The livestock activities carried out in the neighbourhoods within the Project impact area are mostly for household
subsistence. Stock-farming type of livestock activities are present in Cinardibi, Helvaci, Gokyaka and Yesilkoy
and approximately 20 households are involved and only one household from Yesilkoy neighbourhood is grazing
their animals close to the Project license area. During the site visits, it was not possible to interview this
household however; proper consultation activities will be held in order to avoid any impact on livelihoods. .
Additionally, there is no poultry farm around the region.

There is no pasture land that will be affected by the Project. However, some livestock owners are grazing their
animals within the Project impact area and therefore, information related to the potential impacts of the Project on
grazing are addressed in Section 13.3.

Wage Labour

People who are at working age within the neighbourhoods are mostly working in the factories located around the
region. Most of these factories produce agricultural products and employees are supplied from the region as well
as raw material needs.

Retirement Pension

People who are living in the neighbourhoods are mostly retired and their retirement pension depends on
agricultural business. Retirement pension is the main income source for Cumali, Yesilkoy and Ormankoy
residents.

Mushroom Gathering

Mushroom gathering is being carried out in the Project impact area to gain income. However, this activity is
limited to the appropriate season and usually mushrooms are collected in October, November and March.
Mushrooms are sold on the local market, in addition to consumption in their own households.

13.2.3.3. Labour Force and Unemployment

In Izmir, unemployment rate has shown a steady increase after 2008 from 11.8% up to 15.0% in 2015. Table 13-5
presents labour force and employment data by age group in the Izmir Province for the year 2013. The percentage
of labour force and employment rates is high in the 25-34 age group, while unemployment rate is high in the 20-
24 age group.

Table 13-5. Labour and Employment Data for Izmir Province

Age Group Unemployed (%) Labour Force (%) Employment Rate (%)
lzmir [Turkey lzmir [Turkey lzmir [Turkey
15-19 24.8 }16.2 34.3 28.2 25.8 23.6
20-24 28.0 21.5 65.0 58.6 46.8 146.0
25-34 145 12.3 76.0 69.5 65.0 l61.0
35-54 12.6 1 68.1 64.7 59.5 59.5
55+ 13.5 p2 23.1 135.6 20.0 [33.4

Source: Turkstat, 2016

AECOM
289
Mersinli Wind Power Plant Project

13.2.3.4 Vulnerable Groups

According to the headmen the important vulnerable groups among the settlements are: elderly people and
disabled people. It should be noted that, it is not easy to put every elderly person in the vulnerable categories
who are living in the affected settlements. As a matter of fact, most of the elderly people are retired and they have
a monthly income from the government. However, there are some elderly people who need special care and
according to the information obtained from the headmen, these elderly people are living with their families and
are also receiving monthly aid from the government.

There are also some disabled people present in the neighbourhoods. Numbers of disabled people in the
settlements are shown in Table 13-6.

Information regarding women headed households in the neighbourhoods could not be obtained from the
headmen during the site visit.

Table 13-6. Disabled People Living in the Settlements

District Neighbourhood Population Number of Disabled People
Bayindir Cinardibi 822 NA
Derekli 166 4
Kemalpasa Cumali 212 0
Derekoy 458 NA
Gokyaka 95 2
Yesilkoy 167 1
Torbali Dagtekke 169 2
Helvaci 255 5
Karakizlar 395 5
Karaot 282 3
Ormankoy 217 2
Total 3,238 24

Source: Headmen Interviews, September 2017

According to the headmen interviews, above-mentioned vulnerable people do not own/use any land within the
License Area.

13.2.3.5 Education

Education in Turkey is administered by a centralised management. All schools, other than higher education
institutions, are subject to management by Ministry of National Education. Higher education institutions provide
services under Council of Higher Education (YOK). In addition to public schools, there are private schools
operating in every level of education, which are also working under Ministry of National Education. Prior to 2012,
8 years mandatory primary education was enforced in Turkey and as of 2012-2013 education term, a 12 year
primary education system with 4+4+4 year levels was adopted. Educational policy has been an important subject
in Turkey since the founding of the Republic. Therefore, mandatory primary education was first raised from 5
years to 8 years. After adoption of the 12 year system, schooling rate of Turkey is expected to reach European
Union countries’ rates. Even with all these policies, it was not possible to establish a school in every settlement in
Turkey. Gradual decrease in rural population due to inland migration and migration of the young village
populations to other settlements can be identified as the main reason for this. Current educational infrastructure
and educational level within the Project impact area are described below.

AECOM
290
Mersinli Wind Power Plant Project

Izmir is a highly developed city in terms of educational infrastructure. There are 9 universities located in Izmir and
approximately 200,000 students are studying in these facilities. Considering the lower level of educational
facilities; 2,942 schools, 22,163 classrooms are located in Izmir and 678,130 students and 40,817 teachers are
participating in the educational system. According to these numbers, the number of students per classroom is 32
for primary education and 27 for secondary education (/zmir Province National Education Directorate Website;
http://izmir.meb.gov.tr/). The number of illiterate people in the Province in 2016 was 63,752 (1.5% of the total
population).

There are 53 schools, 346 classrooms, 7.004 students and 378 teachers in the Bayindir district. According to
these numbers, the number of students per classroom is 21 for primary education and 14 for secondary
education (Bayindir District National Education Directorate Website; http://bayindir.meb.gov.tr/). The number of
illiterate people in the district in 2016 was 1,202 (3.0% of the total population). There are 71 schools, 920
classrooms, 17,975 students and 996 teachers in Kemalpasa District, the district where the Project Area is
located. According to these numbers, the number of students per classroom is 28 for primary education and 31
for secondary _— education (Kemalpasa District National | Education _ Directorate Website;
http://kemalpasa.meb.gov.tr/). The number of illiterate people in the district in 2016 was 2,038 (2.0% of the total
population). There are 125 schools, 887 classrooms, 32,779 students and 1,871 teachers in Torbali District
(Torbali District National Education Directorate Website; http://torbali.meb.gov.tr/). The number of illiterate people
in the district in 2016 was 3,894 (2.4% of the total population).

In terms of educational facilities within the Project impact area, only 2 schools are located in Derekoy and
Cinardibi and only primary education is provided in these schools. Students attending higher education are
traveling to the larger districts around the region. Apart from Derekoy and Cinardibi, students living in other
neighbourhoods are using mobile educational system. Information regarding the number of students and where
they travel during the educational season is given in Table 13-7.

Table 13-7. Number of Students who use Mobile Education System in the Neighbourhoods

Neighbourhood Number of Students Traveling to
Dernekli 10 Cinardibi
Cumali 13 Derekoy
Gokyaka 10 Derekoy
Yesilkoy 20 Derekoy
Dagtekke 15 Korucuk
Helvaci 23 Korucuk
Karakizlar 30 Karakuyu
Karaot 22 Karakuyu
Ormankoy 8 Korucuk
Total 151

Source: Headmen Interviews, September 2017

13.2.3.6 Health

In the last decade, health service agencies in Turkey have been merged within the framework of the Health
Transformation Programme. Healthcare is provided by public, semi-public, private and philanthropic
organisations, including the Ministry of Health (MoH), universities, the Ministry of Defence and private health
professionals. Provincial Health Directorates are responsible for service planning and healthcare provision at
provincial level. Primary health care is provided through health centres, health posts, Maternal and Child Health
and Family Planning Centres and tuberculosis dispensaries. Municipalities play a role in environmental health
and sanitation. The most recent initiative at the primary health care level has been the introduction of a family
physician scheme. Family practitioners are the first level of contact. Individuals are free to choose their family
practitioner and can change their doctor under certain conditions.

AECOM
291
Mersinli Wind Power Plant Project

The healthcare services in Izmir Province are under the control of the Provincial Directorate of Health. According
to the data obtained, the following healthcare facilities are present in the Province (Izmir Provincial Directorate of
Health website, www.ism.gov.tr. 2017):

. 21 state hospitals;

. 6 training and research hospitals;
. 2 state university hospitals;

. 2 private university hospitals;

« 25 private hospitals; and

. 2 military hospitals

The number of health centres in Bayindir, Kemalpasa and Torbali Districts are as follows:

. 1 oral and dental health clinics;

¢ 3 state hospitals;

. 1 tuberculosis control dispensaries; and
. 10 family health centres.

. 1 private hospital

There are only 2 community health centres in the area. These are located in the neighbourhoods of Derekoy and
Cinardibi. Family practitioners visit the neighbourhoods every week. When special care is needed or in case of an
emergency, people visit the state hospitals located in the district centres.

According to the headmen of the neighbourhoods, there are no endemic diseases within the Project impact area.
This information is also confirmed by Torbali and Bayindir District Directorates of Health.

AECOM
292
Mersinli Wind Power Plant Project

13.3. Impact Assessment

The identified potential social impacts of construction, operation and closure activities of the proposed Project are
described in this section:

« — Land Use
. Employment and Procurement Opportunities
¢ Livelihoods

¢ Infrastructure

It should be noted that a multitude of Project related potential impacts that may affect the communities such as
air quality, noise, visual amenity, water resources, community health and safety (shadow flicker, blade and ice
throw) etc. are assessed separately in relevant chapters of this ESIA Report, together with related mitigation
measures.

13.3.1 Land Preparation and Construction Phase
13.3.1.1 Land Use

The total footprint area needed for the Project components is approximately 31 ha, registered forest land. Of this
area, around 1 ha (of registered forest land) is used for agricultural purposes, but not formally owned agricultural
land (see Section 13.3.1.3 for details). Cherry plantations are located on these agricultural lands and the rest of
the Project Area that will be affected from the Project belongs to the Forestry, which are classified as public land.
Detailed information regarding the land use within the Project Area and potential land use impacts are given in
Chapter 6. Impacts on livelihoods of the users of the said 1 ha agricultural area are provided in Section 13.3.1.3.

13.3.1.2 Employment and Procurement Opportunities

Jobs creation by wind power technologies can be grouped into three categories according to their location,
temporal nature, and level of expertise. The first category involves jobs generated in technological development,
and includes Research and Development (R&D) and equipment manufacturing. The second category refers to
jobs in installation and decommissioning of plants, and comprises planning, project management, transportation
and power plant construction. Finally, the third category is operation and maintenance (O&M). The characteristics
are summarised in Table 13-8.

Table 13-8. Characteristics of WPP Projects in terms of Employment Opportunities

Category Volume of Job Location Temporal Nature —_ Specialisation level
Creation demanded

Technological development Medium From non-local to local Stable Very high

Installation / decommissioning High From local to non-local ~~ Temporary High

Operation and maintenance Low Local Stable Medium

Source: Sastresa et. al, 2010.

AECOM
293
Mersinli Wind Power Plant Project

Consisting of 120 unskilled and 30 skilled personnel, a total of 150 people will be employed at peak during the
Project's construction activities. Considering the 16 months duration of construction, this benefit will be limited
and it can be assessed as minor.

Recruitment procedures will be in line with the Project Company and the Contractor's employment policies. This
will include the aim of providing opportunities for employment of local workforce to the extent possible
considering unskilled, semi-skilled and skilled workforce. To avoid spontaneous settlements at the construction
sites, no day-labourers will be hired.

The Project Company will seek to maximise the benefits from the Project to local communities in terms of direct
and indirect employment, and purchasing of local goods and services during construction. This will include
measures such as adopting local employment policies, establishing tenders for procurement of subcontracted
goods and services at a scale that local businesses can respond to, ensuring opportunities are advertised locally,
and providing training for local people to allow them to obtain jobs relevant for the Project to the extent possible.

13.3.1.3 Livelihoods

Potential impacts of the Project construction activities on livelihoods are assessed under this section. Information
on main income sources within the region is provided in Section 13.2.3.

The most significant impact of the construction activities to the livelihoods, is likely to be dust and vehicle
emissions. Especially, cherry and olive plantations located within the region and beehives situated along the
access route will be subject to dust emission and these impacts are likely to cause economic displacement in
case relevant mitigation measures are not implemented.

Another economic displacement will be possible for those people who are using the public land as informal user
located under the 12th WTG. There are two parcels which will be affected by the turbine construction and total
area of that two parcels is 2.06 hectare, while the total affected land is only 1.12 hectare. It is understood that
79% of the parcel number 277/1 will be affected; while 39% of the parcel 277/2 will be affected. (see Table 13-9).
Within these two parcels, there are a few number of cherry plantations located close to the 12th WTG and these
plantations are also likely to be affected by the dust during construction activities unless relevant mitigation
measures are taken.

Table 13-9. Agricultural Lands that will be affected from the Project

Wind Turbine No Plot Parcel Title Deed Area Total Affected Remaining Area Percentage
(m2) Area (m2) (m2) (%)
WTG 12 277 1 7,724.72 6,108.00 1,616.72 79.07
277 2 12,895.84 4,146.00 7,849.84 39.13
Access Road for 900.00
WTG 12
Total 20,620.56 11,154.00 9,466.56 54.09

Apart from the cherry plantations, economic displacement may also be caused by the Project's construction
activities due to impacts on beekeeping activities. Especially during the construction phase of the Project,
beehives situated along the transportation route and turbine locations may adversely be affected if necessary
measures are not implemented. According to the criteria defined by the Ministry of Food, Agriculture and
Livestock, beehives must be located 200 meters from the main roads and 30 meters from the stabilised roads
where the traffic is not busy.

AECOM
294
Mersinli Wind Power Plant Project

The current construction plan includes transporting turbine components (such as blades and towers) via existing
and additional access roads. Olive plantations are located 1 km of the transportation route and the impacts of the
transportation activities will be minor when relevant mitigation measures are taken into account.

Grazing activities are also carried out within the Project Area. However, according to the information obtained
from the headmen, these activities are limited and the impact of the construction activities can be considered as
minor if relevant mitigation measures are taken into account (see Chapter 15 for impacts related to Public
Access).

Apart from livestock activities, mushroom gathering is also carried out within the region and gathering is limited to
two months which are November and March. This activity is also carried out for household needs and a limited
number of people sell their products to the local market. No adverse impact on mushroom gathering activities is
expected. Additionally, local communities can use various locations within the Project Area based on the
mushroom types and actual seasonal conditions.

Any livelihood losses among olive producers, other cherry plantation owners and also seasonal worker are not
expected within the scope of the Project activities.

No businesses along the construction route are expected to experience income losses as a result of the Project
related activities. There may be short term impacts on quality of life (such as dust and noise emissions) of
residents living along the transport route; however, impacts will be below limits of Project standards when
necessary measures are taken into account (see Chapter 7 and Chapter 8). Appropriate compensation and
reinstatement measures have to be implemented before construction is completed.

13.3.1.4 Infrastructure

Project construction phase will require the use of existing and additional access roads. Access roads are mostly
passing through forest areas; however there are some olive plantations also located along the route at a distance
of 1 km.

The upgrading and widening of access roads prior to construction is expected to be beneficial for local
communities as it will lead to improved access to other neighbourhoods. The impact has been assessed as
negligible. On the other hand, damages to road surfaces during transport of heavy machinery and impacts on
local infrastructure are also possible and this can cause tension among the local road users. Turbine components.
will not be transported prior to completion of necessary improvements and therefore, this impact has also been
assessed as negligible.

Since infrastructure will be secured locally on the Project Site (i.e. water, electricity, sewage) the Project will not
place any additional demands on community infrastructure during construction. Additionally, there will be no
campsite for workers accommodation. Accommodation is planned to be provided by renting flats in the Cumali
and Cinardibi neighbourhoods.

There is also a building (shed/ storage) (40 m? according to the users’ statement and approximately 30 m?
according to the GIS analysis conducted by using satellite imagery) within the cherry plantation (land parcel
277/2) near the WTG-12. The building is used by three brothers. One side of the building is made of stone, the
other side is made of concrete and it is used only for storage purposes. However, the building will not be
displaced due to Project activities.

The Project will not cause any impacts on fixed structures within the Project area. Additionally, there are no public
amenities that will be affected by the Project.

AECOM
295
Mersinli Wind Power Plant Project

13.3.2 Operation Phase
13.3.2.1 Employment and Procurement Opportunities

During the operation phase a small workforce consisting of 14 personnel will be needed. Of these, the aim is to
employ 4 unskilled individuals from the local communities, while the remaining 10 will be skilled workforce from
the region, to the largest extent possible. This will give long term stability to the full time employees and will have
a significant effect on their lives. However, within the local communities and at the national level, the number of
individuals with relevant skill is very low therefore the impact is assessed as minor beneficial.

Indirect employment may occur as a result of increased spending by those employed in the facility; however,
since this number is limited, impact is also assessed as minor beneficial. The procurement of local goods and
services is also likely to be minimal and have a minor effect on local business.

13.3.2.2 Livelihoods

During the operation phase of the Project, losses of crops and some damages may occur during maintenance
and transportation works. Losses of crops and damages will be fully compensated by the Project Company, in
accordance with national legislation. As the site and the wind turbines will be accessed via the existing access
roads and since off-road travel will not be allowed, this impact is expected to be negligible.

As mentioned above, beekeeping activities are being carried out within the region and potential adverse impacts
on beekeeping during the operational phase were mentioned by the local people during the site visit. In order to
understand the correlation between beekeeping and the wind turbines, desktop studies were carried out and
relevant research was examined. Additionally, an interview was held with a bee expert from Ankara University
and it is understood that the correlation between bees and wind turbine operations is still needs to be investigate
thoroughly.

Additionally, the Project Company will seek to implement community development activities and a Community
Development Plan to be prepared by the Project Company will be active during the lifetime of the Project.

13.3.3 Closure Phase

All construction phase social impacts identified in Section 13.3.1, except for impacts on land use due to land
requirements of the Project, are also relevant for the closure phase, since closure activities consist of
decommissioning and dismantling/uninstalling of existing Project units and rehabilitation activities.

13.4 Mitigation Measures

Mitigation measures for identified potential socio-economic impacts of the Project are provided in this section.
Table 13-10 provides identified residual impact significance levels for social impacts that differ for various
settlements in the overall impact area. It should be noted that the community health and safety related impacts
such as deterioration of air and water quality, noise, visual impacts, etc. are provided in corresponding impact
assessment chapters of this ESIA Report.Social impacts, proposed mitigation measures, and residual impacts
are further provided in Table 13-11.

AECOM
296
Mersinli Wind Power Plant Project

Table 13-10. Anticipated Residual Impacts on Vicinity Settlements

Impact Category Phase
Marmaric Cinardibi Dagtekke Yesilkoy Cumali Karaot Karakizlar Dernekli Gokyaka Ormankoy
Land Use * Land Preparation and No impact Minor No impact No impact No impact No impact No impact No impact No impact No impact
Construction
Employment and « Land Preparation and No impact Minor Minor Negligible Negligible Minor Minor Minor Minor Negligible
Procurement Construction
Opportunities * Operation
* Closure
Livelihoods * Land Preparation and No impact Minor Minor Minor Negligible Negligible Negligible No impact Minor No mpact
Construction
* Closure
Infrastructures * Land Preparation and No impact Minor No impact Minor Minor No impact No impact No impact No impact No impact

Construction
Closure

AECOM
297
Mersinli Wind Power Plant Project

13.4.1 Land Preparation Construction Phase
13.4.1.1 Land Use

During the construction phase of the Project, 1 ha of the agricultural land will be needed and the Project
Company will seek to minimise the amount of the land occupied during the construction. Certain measures will be
implemented in order to mitigate the potential impacts on land use and these measures will include the following:

. Minimise the amount of land occupied during construction
« After the completion of construction activities, fully reinstate all land not permanently occupied.

In order to avoid public access to the lands as a result of increased traffic within the region, the following
mitigation measures will be implemented during the construction period:

. Develop and implement a Traffic and Transport Management Plan

. Provide timely information to land users when access to the lands might be more difficult (e.g. during
scheduled transportation activities)

. Establish and implement a public grievance mechanism.

13.4.1.2 Local Employment and Procurement Opportunities

The Project will create direct employment opportunities during the construction phase. 20% of the opportunities
will be for skilled labour however, considering the work force characteristics of the settlements this impact may
not be significant for local communities. The engagement of all non-employee workers will be in line with
international best practice and relevant international standards. In terms of employment opportunities, the
following measures will be taken into account during construction phase of the Project:

. Local workforce will be used during construction phase to the extent possible.
. Transparent and fair recruitment procedures will be implemented

. Employment opportunities will be advertised through settlement headmen (muhtar) offices and available
public buildings (e.g. municipality billboards, settlement coffeehouses)

. The recruitment selection process will seek to promote gender equality where possible
« — ALocal Employment and Training Management Plan will be developed.

To promote the economic benefits of the Project, the Project Company will procure goods and services locally
whenever possible.

13.4.1.3 Livelihoods

Economic displacement of individuals whose lands will be affected as a result of land acquisition process or
people whose livelihoods will be affected by construction activities will be mitigated by undertaking the following
measures:

. Minimise the amount of land occupied during construction

. Implement the Livelihood Restoration and Compensation Framework (LRCF) Compensate all users of land
(including informal users) whose crops or livelihood will be affected at full replacement cost, in accordance
with Turkish Laws and IFI's Requirements

. Fully reinstate the land after disruption

. Develop and implement a Stakeholder Engagement Plan and establish a public grievance mechanism.

To prevent any livelihood losses as a result of increased traffic, the following measures will be taken:

AECOM
298
Mersinli Wind Power Plant Project

. Develop and implement a Traffic and Transport Management Plan

. Provide timely information on transportation schedule to the land owners whose lands are located along the
route

. Establish and implement a public grievance mechanism.

. District Governorate of Agriculture will be informed on the location of upcoming transportation activities.
When beekeepers apply to the Directorate either for new registration or to get the current season's available
locations for their beehives, they will be informed on construction zones, which the Directorate will avoid
when providing that season's locations. This will ensure that the beehives will be located at a safe distance
from the construction areas and roads, preventing any potential impacts.

13.4.1.4 Infrastructure

During the construction phase of the Project, transportation of equipment may lead to damage of roads and other
infrastructure. The following measures will be in place to mitigate relevant impacts:

. Improvement of existing roads for heavy machinery transportation Restoration of roads to at least pre-
construction level.

« All damages on infrastructure will be compensated by the Project Company in accordance with Turkish
Laws and IFI requirements.

Apart from abovementioned mitigation measures, the Project Company will seek to the extent possible to not use
roads during heavy traffic.

13.4.2 Operation Phase
13.4.2.1 Employment and Procurement Opportunities

The contracting of any individuals for the operation of the WPP will follow principles of international best practice
and IFI requirements. To foster the creation of indirect employment opportunities, the Project Company will
procure goods and services locally whenever possible.

13.4.2.2 Livelihoods

Economic displacement of individuals whose lands and livelihoods will be affected during maintenance works as
part of operations will be mitigated by the following measures:

. Minimise the amount of land occupied during maintenance and repair
. Fully reinstate the land after disruption

. Compensate all land users whose crops or livelihood will be affected at full replacement cost, in accordance
with Turkish Laws and IF! requirements

. Develop and implement a public grievance mechanism.

To prevent any livelihood losses as a result of increased traffic, the following measures will be taken into account:

. Develop and implement a Traffic and Transport Management Plan

. Provide timely information on transportation schedule to the land owners whose lands are located along the
route

. Establish and implement a public grievance mechanism.

AECOM
299
Mersinli Wind Power Plant Project

13.4.2.3 Infrastructure

Regular maintenance of access roads will be carried out during the operation phase to contribute to improved
access to agricultural lands.

AECOM
300
Mersinli Wind Power Plant Project

Table 13-11. Social Impacts, Proposed Mitigation Measures and Residual Impacts

Impact Magnitude
Sensitivity/
Impact Description Project Phase Receptor Overall walusiod
Extent Magnitude | Reversibility | Duration Frequency | magnitude Resource/
‘9 Receptor
Land Use * Land * Land owners Local Low Irreversible Long term One-off Medium Medium
Preparation
and
Construction
Employment and Procurement * Land * Local Local Low Short term Short term — | Intermittent | Low Low
Opportunities Preparation , reversible
and Communities
Construction
* Operation
© Closure
Livelihoods . Land «Land Owners Local Low Short term Medium term | Intermittent | Medium. Low
Preparation reversible
and
Construction
© Closure
* Land Livestock Local Low Short term Medium term | Intermittent | Medium Low
Preparation reversible
and owners
Construction | * Beekeepers
* Closure
* Operation * Local Local Negligible Short term Short to long | Intermittent | Negligible | Low
o reversible term
communities
Infrastructure * Land * Local Local Low Short term Short to Intermittent | Medium Low
Preparation reversible medium term
and infrastructure
Construction
© Closure
* Operation * Local Local Negligible Short term Short to long | Intermittent | Negligible | Low
reversible term
infrastructure

Impact
Significance
(prior to
mitigation or
with existing
mitigation)

Residual
Proposed Mitigation Measures Impact
Significance

* Minimise the amount of land occupied during construction

* After the completion of construction activities, fully reinstate all
land not permanently occupied

* Develop and implement a Traffic and Transport Management Plan

* Provide timely information to land users when access to the lands
might be more difficult (e.g. during scheduled transportation
activities)

* Establish and implement public grievance mechanism

* To the extent possible, use local workforce during construction
phase

* Implement transparent and fair recruitment procedures

* Advertise employment opportunities through settlement headmen
(muhtar) offices and available public buildings (e.g. Municipality
billboards, settlement coffeehouses)

* Seek to promote gender equality and employment of women
where possible during the recruitment selection process

* Minimise the amount of land occupied during construction

* Implement the Livelihood Restoration and Compensation
Framework (LRCF)

* — Compensate all users of land whose crops or livelihood will be

affected at full replacement cost, in accordance with Turkish Laws

and IFI’s Requirements

Fully reinstate the land after disruption

Implement the Stakeholder Engagement Plan (SEP)

Develop and implement a Traffic and Transport Management Plan

Provide timely information on transportation schedule to the land

owners whose lands are located along the route

* Establish and implement a public grievance mechanism

* Implement the Livelihood Restoration and Compensation
Framework (LRCF)

* — Compensate all users of land whose crops or livelihood will be
affected at full replacement cost, in accordance with Turkish Laws
and IFI requirements

* Develop and implement a Traffic and Transport Management Plan

* District Governorate of Agriculture will be informed on the location
of upcoming transportation activities. Thus, beekeepers will be
aware with the construction zones. This will help them to avoid to
place their hives nearby to the construction zones.

* Provide timely information on transportation schedule to the land
owners whose lands are located along the route

* Establish and implement a public grievance mechanism

* Minimise the amount of land occupied during maintenance and
repair

* Fully reinstate the land after disruption

* — Compensate all users of land whose crops or livelihood will be
affected at full replacement cost, in accordance with Turkish Laws
and IFI’s Requirements

* Implement the public grievance mechanism

* Improve roads for heavy machinery transportation (e.g. asphalt
coating on specific locations)

* Restoration of roads to at least pre-construction level

* Compensation of all damages on infrastructure by the Project
Company in accordance with Turkish laws and IFI requirements

* Carry out regular maintenance of access roads during operation
phase to contribute to improved access to agricultural lands

AECOM
301
Mersinli Wind Power Plant Project

14. Labour and Working Conditions

This Chapter discusses the aspects regarding labour and working conditions and the Project Company's
approach to labour management, applicable regulations and standards, the general Occupational Health and
Safety (OHS) setting in Turkey and in the wind energy sector, Project-specific OHS risks and impacts and related
mitigation.

Main data sources used to compile baseline information, conduct impact assessment and develop related
mitigation measures are listed below:

. European Agency for Safety and Health at Work (EU OSHA), Occupational safety and health in the wind
energy sector, European Risk Observatory Report (2013)

. IFC, Environmental, Health, and Safety (EHS) Guidelines, General EHS Guidelines: Occupational Health
and Safety, Construction and Decommissioning (April 30, 2007)

. IFC, Environmental Health and Safety Guidelines for Wind Energy (August 7, 2015)

. IFC, Environmental Health and Safety Guidelines for Electric Power Transmission and Distribution (April 30,
2007)

. Institut de recherche Robert-Sauvé en santé et ensécurité du travail (IRSST), Wind Energy Sector:
Occupational Health and Safety Risks and Accident Prevention Strategies Report (2015)

. International Labour Organisation (ILO) website: www.ilo.org
. Renewable UK, Onshore Wind Health and Safety Guidelines (2015)

. Turkish Social Security Institute (SGK) website: www.sgk.gov.tr

14.1. Project Standards and GIIP

Following the United Nations’ Universal Declaration of Human Rights (UDHR) adopted in 1948 by the General
Assembly of the United Nations as its main framework for labour management, the Project will fully comply with
related national legislation, EU legislation and international standards such as IF standards and guidance and
ILO conventions for management of its workforce (see Chapter 2).

Provision of appropriate standards during the Project phases, where accommodation will be provided (i.e.
construction and closure phases for the Project) is a requirement as per EBRD PR 2. Regarding this issue, a
standards document, namely “Workers’ accommodation: processes and standards” is in place (IFC and EBRD,
2009). This standard, as well as other standards, GIIP and applicable national legislation such as the Turkish
Regulation on Water Intended for Human Consumption and Waste Management Regulation, will constitute the
Project standards in terms of accommodation and provision of sufficient sanitary and social facilities.

Over the past decade, Turkey has been engaged in a process of reform of its national OSH system, harmonizing
it with international and regional standards regarding national, as well as enterprise level requirements for
prevention and risk assessment reflected, inter alia, in the ILO Occupational Safety and Health Convention, 1981
(No. 155) ratified by Turkey in 2005. Turkey also ratified the Occupational Health Services Convention, 1985 (No.
161) in 2005 and has been a party to the Labour Inspection Convention, 1945 (No. 81) since 1951. Most recently,
in 2014, Turkey ratified the Promotional Framework for Occupational Safety and Health Convention, 2006 (No.
187). This reform process has involved a reshaping of the national OSH legislation and has included the adoption
of a new stand-alone OSH Act (No. 6331 of 20 June 2012). This Act, which is generally applicable across all
sectors, attributes central importance to prevention and risk assessment and is aimed at continuous improvement
of national OSH conditions for all workers (LO website, www.ilo.org).A list of ILO conventions ratified by Turkey
that are applicable for general management of Project workforce is provided in Chapter 2.

AECOM
302
Mersinli Wind Power Plant Project

14.2 Baseline

14.2.1 Labour and Working Conditions

As stated above Section 14.1, Turkey is party to a multitude of ILO conventions, including but not limited to
conventions on: equal treatment of employees, gender equality, child labour, forced labour, OHS, right of
association and minimum wage. Accordingly, the current Turkish Labour Law is in compliance with international
labour standards and EBRD PR2 requirements, including aspects such as: child labour, forced labour, non-
discrimination and equal opportunity and right to join workers’ organisations. However, as is the case with many
countries transitioning to international standards, labour related problems, especially on employment rate,
women's presence in the workforce, freedom of association, and child labour exist in Turkey. In addition to these,
another issue that became prominent in the working life of Turkey is the informal employment of refugees and
other foreign seasonal workers, which became a major issue as the official refugee number in Turkey has
surpassed 3 million in 2017 (Ministry of the Interior, 2017). Therefore, labour management in Turkey is described
below, with a focus on these issues.

According to ILO, through the International Programme on the Elimination of Child Labour (IPEC) programs,
which consists primarily of field-based programs that support countries through its projects, and assistance,
Turkey became one of the initial six countries to undertake direct action against child labour. Since 1992, a total
of 101 action programs were implemented, IPEC projects have reached approximately 50,000 children and 60%
of these children have been placed in schools, while working conditions have been improved for the remaining
40%. In addition, 25,000 families have received counselling services and assistance (/LO website, www.ilo.org).

The Turkish Statistical Institute (TUIK) provides in its 2017 dated Statistics on Child Report® that in 2016, the
labour force participation rate was 20.8% for children in 15-17 age group. Employment rate was 18% and
unemployment rate was 13.5%. In terms of labour force participation rate by sex, participation rate for the boys
was 28.6% in 2015, and it declined to 27.8% in 2016. For the girls, this ratio increased to 13.4% in 2016 from
13% in 2015.

The National Time-Bound Policy and Programme (TBPP) developed by the Ministry of Labour and Social
Security for years 2017-2023 identifies seasonal agricultural as the primary sector as far as child labour is
concerned, where street work and heavy and hazardous work in small and medium sized enterprises are
identified as other priority interventions areas in Turkey (7.R. Ministry of Labour and Social Security, 2017). Child
labour in seasonal agricultural work is still a problem mainly due to lack of capacity to enforce minimum age
requirements for work and ensure universal basic education. During peak work periods, children do not maintain
regular school attendance and fall behind in their classes and are unable to make up for this when they return to
school. For these reasons and as the children who engage in this type of work are very young, this sector was
considered a priority. The very nature of seasonal agricultural work exposes families to all types of risks, to which
children are the most vulnerable. For economic and social reasons, children of adult seasonal workers usually
accompany their parents from place to place. As a result, children alongside their parents and other adults are
found in work that is unsuitable for their age, in order to secure the subsistence of their families. Children engage
in hard physical labour under working conditions that cannot be considered decent even for adults. They live in
temporary settlement areas that mostly lack basic infrastructure and in conditions that are well below minimum
standards (http://www. ilo.org/ankara/projects/)WCMS_373426/lang--en/index.htm).

The latest national Child Labour Force Survey of Turkstat’ was conducted in 2012. According to the results of this
survey, which is also referenced by UNICEF's November 2017 dated child labour statistics’, 44.7% of the
employed children in the age group 6-17 are employed in the agriculture sector, which emerges as the main
sector in terms of child labour in Turkey. On the other hand, the children of the Syrian refugees, who have
migrated to Turkey mainly with their mothers since 2011, have faced with the risk of child labour. It is likely that
the illegal employment of Syrian refugee children has contributed to the increase in child labour in Turkey.
According to the 2016 Findings of the Worst Forms of Child Labour Report published by the US Department of
Labour; various academic, media, and other reports, continued to suggest growing numbers of child labourers
within the increasing Syrian refugee population, including exploitation in the worst forms of child labour.
Regarding this issue, the Turkish government expanded education programs to refugee children; however, Syrian
refugee children are still engaged in street begging, manufacturing work in various sectors and agriculture sector
(US Department of Labour, 2016).

® Turkstat, Statistics on Child, 2016; obtained on 22.02.2018 from, http://www. turkstat.gov.tr/PreHaberBultenleri.do?id=24645
7 Turkstat, Child Labour Force Survey, 2012, obtained on 22.02.2018 from
http://www.turkstat.gov.tr/PreHaberBultenleri.do?id=13659

® UNICEF, Child Labour Data, obtained on 22.02.2018 from https://data.unicef.org/topic/child-protection/child-labour/

AECOM
303
Mersinli Wind Power Plant Project

The report on the Child Labour in Seasonal Agricultural, which was prepared by Hayata Destek Dernegi (a non-
governmental association) in 2014 based on the results of a field study conducted in 9 provinces in Turkey, has
drawn the migration map for seasonal agriculture in Turkey as presented in Figure 14-1. As can be seen, Izmir is
one of the stops for the seasonal agricultural workers where they harvest cherries during June and July. Even
though the interviews held with the headmen of the affected settlements did not indicate child labour as an issue
in the Project vicinity, considering the high potential of the general Project region in terms of agricultural activities
(mainly cherry and olive cultivation) and the prominence of seasonal workers, it is likely that a section of the
seasonal workers are children. On the other hand, the headmen of the settlements consulted in the scope of the
ESIA studies indicated that Syrian refugees working in seasonal agricultural sector is not common in the region
where the Project will be implemented.

6:
@ s J \ 6

Figure 14-1. Migration Map for Seasonal Agriculture in Turkey

(Source: Hayata Destek Dernegi, July 2016)

Regarding child labour, ILO also states that “the trend of migration to major metropolises, together with the
disintegration or non-availability of familiar social support network, means the phenomenon of working children is
becoming more apparent, particularly, the number of children working in marginal sectors and on the streets in
order to help support family income levels” (ILO website, www.ilo.org).

Another important issue in working life of Turkey is women’s employment rates, which ILO describes as
extremely low compared to EU Member States (ILO website, www.ilo.org). According to the modelled estimates
of ILO, female participation rate (% of female population ages 15+) in the labour force was 32.37% in 2017
(World Bank Open Data, 2018°). As can be seen in Figure 14-2, the participation rate was at its lowest point in
2006 and has been in a steady increase from this year on. However, estimated participation rate decreased
slightly in 2017.

* World Bank Open Data, Labor Force Participation Statistics, obtained on 22.02.2018 from,
https://data.worldbank.org/indicator/SL.TLF.CACT.FE.ZS?locations=TR

AECOM
304
Mersinli Wind Power Plant Project

40

35 34.03 32.37
30

25

= 20 23.05

15

10

5

0
SeHSSYSSVSSSsAHSTygsagsegecraryry on
BABS DBADBABDSOSOSS esoooevrrrrreer
DHABBHADADADRDSOSSSOSSSSCSSODDSZGGCRGSDS
TET TTT TST THT NANANANANANNANANANA A

Figure 14-2. Female Participation Rate in Turkish Labour Force

Source: World Bank Open Data, 2018

According to the information obtained from key informant meetings conducted for affected settlements, in terms
of gender differences in employment within the affected settlements, majority of female population that are of
working age are not participating in the work force and are involved in domestic work; whereas majority of the
working age male population are employed in agricultural industries and forestry. The female population
participating in the workforce are mainly from Cinardibi and Derekoy neighbourhoods and are mainly working in
the agricultural sector, including greenhouse cultivation, olive factories and dairy production. Apart from
participation in the agricultural sector, 5 women from Dernekli neighbourhood have also attended the Apiculture
Training Program provided by the izmir Metropolitan Municipality.

Currently, more than 3 million refugees, most of which consist of Syrian refugees, are residing in Turkey. This
resulted in illegal employment of refugees with significantly lower wages and no insurance and thus the
displacement of Turkish workers, consequently leading to increase in conflict. Turkey has recently implemented a
major change in its refugee employment policy and is now issuing work permits for registered Syrian refugees. In
addition, ILO Office for Turkey has introduced in 2015 a comprehensive strategy for employment of Syrian
refugees and implemented various projects within this scope. The main aims of the strategy are directly quoted
below (/LO website, www.ilo.org):

. Increase the availability of a skilled, competent and productive labour supply to facilitate access to decent
work for Syrian refugees and Turkish host communities;

. Support an enabling environment for business development and economic growth in identified sectors and
geographic locations to address job creation and stimulate entrepreneurship opportunities for Syrian
refugees and Turkish host communities;

. Provide support to strengthen labour market governance institutions and mechanisms to assist Turkey in
implementing inclusive development strategies.

However, a considerable time is required for these measures to become effective and illegal employment of
refugees is still an ongoing issue, including exploitation in the worst forms of child labour (Del Carpio and
Wagner, 2015; US Department of Labour, 2016).

*° World Bank Open Data, Labor Force Participation Statistics, obtained on 22.02.2018 from,
https://data.worldbank.org/indicator/SL.TLF.CACT.FE.ZS?locations=TR

AECOM
305
Mersinli Wind Power Plant Project

According to the Turkey Migration Report 2016"' (Turkish Ministry of the Interior Affairs, General Directorate of
Immigration Authority, 2017), istanbul, Sanliurfa and Hatay provinces have the highest numbers of registered
Syrian refugees with 438,861, 405,511 and 379,141 refugees respectively. Number of registered Syrian refugees
in Izmir province is 99,701, which constitutes 2.36% of the total province population.

Although izmir province has a considerable Syrian refugee population, no Syrian refugees are settled in the
Project affected settlements. Similarly, according to the interview held with the headmen of the affected
settlements, no Syrian refugees are working on seasonal or permanent jobs in the Project area vicinity. Most of
the agricultural land owners prefer to hire people from surrounding settlements such as Turgutlu and Salihli
districts in the Manisa Province.

14.2.2 OHS in Wind Energy Sector

OHS statistics in wind energy sector is generally sparse and lacks comprehensive data, the reason for this is
generally attributed to the fact that the sector is relatively new with the turbine designs constantly progressing
(IRSST, 2015; EU OSHA, 2013). However, the number of accidents occurring in the sector showed an increasing
trend, especially in the past few years, proportional to the increase in new installations each year (EU OSHA,
2013).

Currently, the Caithness Wind Farm Information Forum (CWIF) collects information on turbine related incidents
and accidents that occur in the world, mainly through press releases and published official reports (CWIF website
- http://www.caithnesswindfarms.co.uk/index.htm, 2017). These records are publicly accessible, however the
author, as well as EU OSHA and IRRST, point out that the provided OHS statistics constitute a fraction of the real
accident numbers. IRSST (2015) states that, to their knowledge, no OHS agency in the world keeps OHS
Statistics specific to wind energy sector and that no scientific publication provided any such data. Therefore, as
there is no other detailed OHS statistics database for wind energy sector, including lack of a database or related
research in Turkey, and as CWIF is the main organisation cited by EU OSHA (2013), CWIF statistics for general
OHS in wind energy sector for the world constitute the basis for this section.

For the years 2000-2017 (September 2017 inclusive), the total number of accidents are provided in Figure 14-3,
fatal accidents are provided in Figure 14-4 and accidents with injuries are provided in Figure 14-5. According to
the data provided, the total number of accidents reported to date (September 2017 inclusive) is 2,159 and the
total number of accidents occurred prior to 2000 is only 109. Similarly, the average number of accidents per year
is 22, 135 and 164 respectively between the periods 1997-2001, 2002-2006 and 2012-2016, meaning that the
ever increasing number of new installations highlighted the OHS problems in the sector, as also suggested by EU
OSHA (2013). IRSTT (2015) states that despite fact that worldwide growth in the number of installed wind
turbines is occurring very rapidly, OHS statistics for the sector remain fragmentary and that these statistics are
not indicative of the status of OHS in the sector. Therefore, it is unknown if the accident/incident occurrence trend
is upwards or downwards, since there is no assessment comparing the annual total installed capacity and the
annual accident/incident numbers (or data compiled that can be used to conduct such an assessment).

Other provided statistics are summarised below (CWIF, 2017):
* Total number of fatal accidents is 136.

. Total number of accidents that involved injuries is 160.

¢ Blade failures constituted the main cause of incidents and a total of 370 such incidents were identified. This
is followed by 299 fire incidents, 189 structural failure related incidents, 177 transport related incidents and
39 ice throw incidents.

™ Turkish Ministry of the Interior Affairs, General Directorate of Immigration Authority, Turkey Migration Report 2016, obtained
on 22.02.2018 from http:/mww.goc.gov.tr/icerik6/2016-turkiye-goc-raporu-yayinlandi_363_377_10625_icerik

AECOM
306
Mersinli Wind Power Plant Project

200
180

160
140
120
100

80

60

40

20 |

0 |
SJ te} ON

Number of Accidents

Figure 14-3. Total Number of Accidents in the Global Wind Energy Sector between the Years 2000-2017

Source: CWIF, 2017

Fatal Accidents
CO =
=
C
S
%
Cs
%
%,
C
ro)
 ——
7

Figure 14-4. Total Number of Fatal Accidents in the Global Wind Energy Sector between the Years 2000-
2017

Source: CWIF, 2017

AECOM
307
Mersinli Wind Power Plant Project

yb ROD ©

Accidents with Injuries
3

Figure 14-5. Total Number of Accidents that Resulted in Injuries in the Global Wind Energy Sector
between the Years 2000-2017

Source: CWIF, 2017

14.2.3, OHS in Turkey

As can be seen in Table 14-1, occupational accident rates in Turley have shown a continuous decline in the last
20 years until 2013 for the total of all sectors. In the year 2013, OHS incidents notification system was revised
and the increase in recorded number of accidents may be the result of that change (/LO Occupational Safety and
Health Profile — Turkey, 2016).

Table 14-1. Occupational Accidents in Turkey (1995-2014)

Year Number of Number of Occupational Number of Mortality rate Fatality** rate
workers (x1000) occupational accident per 100 deaths per 100,000* per 1000*
accidents workers

19954 417 87 960 199 919 208 10.4
2000-5 254 74 847 142 731 13.9 98
2005-6 919 73 923 1.06 1048 15.1 142
20067819 79 027 1.01 1583 20.2 20.0
2007-8 505 80 602 0.94 1043 123 12.9
2008-8 803 72.963 0.82 865 98 11.9
2009-9030 64316 O71 1174 13.0 18.2
201010031 62 903 0.63 1444 144 23.0

2011 11.031 69 227 0.63 1700 15.4 24.6
201212527 74871 0.60 744 59 99

2013 «11.940 191 389 1.60 1360 14 7

2014 «13: 967 221 366 1.58 1626 11,6 73

* Number of deaths divided by number of employees.

Source: Social Security Institution, Statistics Yearbooks; from ILO Occupational Safety and Health Profile -Turkey, 2016

AECOM
308
Mersinli Wind Power Plant Project

Similar to the case stated in Section 14.2.2, no statistical data specific to the wind energy sector is provided in
Turkey by the Turkish Social Security Institute (SGK) or the Turkish Statistical Institute (TUIK). However, SGK
publishes annual OHS statistics, which provides number of incidents occurring in various sectors. The last year
these statistics are provided for is 2016. Since the statistics provided between 2013-2016 are based on number
of work days lost due to incidents and the former years’ statistics are based on number of accidents; the 2008-
2012 data and the 2013-2016 data are presented separately here.

It should be noted that, the data provided by SGK is categorised based on NACE codes (rev 2). Since electricity
generation, gas generation, steam generation, air conditioning system manufacturing and distribution of these is
classified together, the baseline information provided below is also specific to this general category, instead of
only to energy generation. Therefore, it is not possible to provide general OHS trends that are based on total
generation capacities or total employment in the energy generation sector.

For the “electricity generation, gas generation, steam generation, air conditioning system manufacturing and
distribution "sector; a chart showing the total number of incidents occurred between the years 2008-2012 is
presented in Figure 14-6, a chart showing the total number of work days with incidents between the years 2013-
2015 is presented in Figure 14-7 and a chart showing the number of work days lost (i.e. the total number of days
lost due to incidents resulting in “incapacity to work”) are presented in Figure 14-8.

450
400
g 350
&
$ 300
8
& 250
3
© 200
Fe
= 150
Ss
= 100
50
0
2008 2009 2010 2011 2012

Figure 14-6. Number of Accidents between the years 2008-2012

Source: Social Security Institution, Statistics Yearbooks

AECOM
309
Mersinli Wind Power Plant Project

2000
« 1800
e

§ 1600
2 1400
= 1200
3

® 1000
es

Q 800
x)

5 600
— 400
Ss

2 200

i) : + + 1
2013 2014 2015 2016

Figure 14-7. Number of Days with Incidents between the Years 2013-2016

Source: Social Security Institution, Statistics Yearbooks

800
.. 700
no
°
5 600
on
s
& 500
x
5 400
=
fa
3 300
ha
3
£ 200
Ss
z

100

0 : : r .
2013 2014 2015 2016

Figure 14-8. Number of Work Days Lost between the Years 2013-2016

Source: Social Security Institution, Statistics Yearbooks

As evident from the figures covering the years 2013-2016 (i.e. beginning with the year when the OHS reporting
system in Turkey was changed, which resulted in more comprehensive and better comparable data), the number
of incidents and accidents in the sector is in an apparently general and very significant increasing trend.
However, it is not possible to attribute this increase just to the increase in number of workers employed in the
sector, since rates in terms of total accidents and incidents per 100,000 workers are required to identify the trend
in occupational accidents and no such data was published by SGK. Still, with number of work days lost due to
injuries or fatal accidents reaching up to more than 700 in 2015 and due to the increasing trend in number of
incidents, it is clear that better OHS management in compliance with international labour standards is required
generally in the sector.

AECOM
310
Mersinli Wind Power Plant Project

It should also be noted that these numbers are provided by Social Security Institution and therefore reflect the
number of accidents experienced only by insured workers. As per the Labour Law, it is mandatory in Turkey to
insure every worker; however, considering the fact that some workers may still be employed without insurance,
the actual number of accidents in the sector may be somewhat above the statistics published by SGK.

14.2.4 Existing Labour and OHS Management of AE

AE has in place a corporate level Health and Safety Policy, a corporate level Human Resources policy and a
Quality, Environment, Health and Safety (QHSE) Management System with related procedures. Within this
scope, AE is planning to obtain OHSAS 18001 Occupational Health and Safety Management System certificate
by the end of Q1 2018. In addition to Project specific policies, the Project specific Environmental and Social
Management System and related Management Plans and procedures, these corporate level policies and the
QHSE System will provide a framework for management of labour issues within the scope of the Project.

In addition, IFC became one of the shareholders of AE in 2015, and therefore, environmental and social
management practices implemented for any project AE is involved in are already in compliance with IFC
Sustainability Framework (2015) and related PSs, including labour management practices.

14.2.5 Project Personnel Requirement and Accommodation

Construction phase personnel requirement is estimated as 150, which is projected to consist of 120 unskilled and
30 skilled personnel. On the other hand, a total of 14 personnel, 10 of which is skilled and the remaining
unskilled, is planned to be employed during the operation phase.

According to the information obtained during the site studies and headmen interviews, it was identified that
majority of the working age group people in the Project vicinity settlements are employed in the agricultural
industries in the region. In addition, forestry is another important sector in the region. These people work as wood
cutters and seasonally they travel to different regions for seasonal agricultural work. Within the scope of the
Project, skilled and semi-skilled workforce can only be provided from the Cinardibi neighbourhood. Considering
the working age group in the settlements, it was identified that most of the people from this group already
migrated to the district and province centres such as Torbali, Kemalpasa, Bayindir districts and Izmir and Manisa
provinces.

There will be no on-site accommodation within the scope of the Project. However, a Camp Site will be in place
during construction phase which will house a canteen, sanitary facilities, social facilities and offices, in addition to
serving other requirements such as hazardous material and waste storage areas. On the other hand, the
administrative building will also house sanitary facilities and social areas during the operation phase. Therefore,
the Project Company will be responsible of providing adequate accommodation in the vicinity districts, as well as
services for transport of the workforce to and from the Project area. According to the information provided by the
Project Company, accommodation will be provided through following means:

«  Atnearest hotels or hostels (locations to be determined later at the beginning of land preparation and
construction phase), and

e At rental apartments/houses in Cinardibi and Cumali neighbourhoods.

All accommodation to be provided and the above mentioned facilities that are on-site will comply fully with EBRD
PR2 and the “Workers’ accommodation: processes and standards” (IFC and EBRD, 2009).

AECOM
311
Mersinli Wind Power Plant Project

14.3. Impact Assessment

This Section details the potential labour and OHS risks and impacts associated with construction, operation and
closure phases of a WPP of Mersinli WPP Project's scale. Mitigation measures for the identified impacts on the
other hand, are presented in Section 14.4.

Identification of potential impacts and risks is based on related IFC General EHS Guidelines (Occupational
Health and Safety, Construction and Decommissioning for general impacts), related IFC sector specific
guidelines for wind energy development and energy transmission related impacts and expert knowledge of the
sector and WPP developments of this scale.

As the BoP contractor and Vestas (turbine supply) will mainly be responsible of Project implementation activities,
the Project Company will ensure their compliance with Project Standards through implementation of a multitude
of mechanism, including; the Contactor Management Framework, the Stakeholder Engagement Plan, review of
internal grievance records, labour and OHS audits to be conducted by independent experts and review of related
periodic reporting to be conducted by the contractors, together with monitoring of follow-up actions identified in
cooperation with the contractors or directly by the Project Company. Contractual requirements will be in place to
ensure contractors’ full compliance with the Project Standards. Within this framework, detailed mitigation for
labour and OHS related impacts are provided in Section 14.4.

14.3.1 Land Preparation and Construction Phase

Construction phase OHS risks associated with WPP developments are similar to OHS risks stemming from
construction activities of other projects. The identified OHS impacts/risks are provided in Table 14-2 and the
potential labour related impacts are provided in Table 14-3.

Table 14-2.Potential OHS Impacts and Risks Identified for Construction Phase

Risk/ Impact Description

Working at Height (and Construction activities that involve working with ladders, scaffolding, partially built structures and

Falling Objects) cranes constitute risks related to working at height. Considered particularly important for WPP
construction activities, related hazards are caused in most cases by lack of protective equipment
use, such as full body harnesses, proper barriers and rails. These risks include the following:

* Falls from at least 2 meter high work environments into ground, construction equipment, water
or other liquids and hazardous substances.

© Objects that may fall from height on the individuals working below.

Working in Remote Although working in remote locations is mainly an issue for offshore WPP developments, need for

Locations immediate access to health services can be considered a risk for the Project too, as the Project is
located in a generally mountainous area. However, the area is completely accessible by road
network and has good connection in terms of communications network.

Lifting Operations Lifting operations will be conducted during installation of wind turbines, since the components will be
transported separately and assembled on-site. The work requires significant planning and involves
the use of complex lifting equipment. See ‘Working at Height (and Falling Objects)’ above and
“Collisions with Objects and Moving Machinery” below in the table for similar impacts:

Hazards due to Ergonomic injuries and illnesses include any type of injury and illness that may be caused by
Accidents, Incidents manual handling, repetitive motion and over-exertion associated with various work activities, such
(Ergonomic Injuries and as musculoskeletal disorders. Ergonomic injuries and illnesses are the most common OHS issue
llinesses) related to construction activities.

Hazards due to Being struck, trapped and/or entangled by machinery parts or heavy equipment can lead to fatal and
Accidents, Incidents _ nonfatal injuries, especially since heavy equipment operators have limited fields of view of the area
(Collisions with Objects close to the equipment they use. For WPP projects, this risk is significant since installation of turbine
and Moving Machinery) components require working with heavy equipment, including cranes.

Hazards due to Generally caused by slips on excavation material debris and/or work equipment left unattended on

AECOM
312
Mersinli Wind Power Plant Project

Risk/ Impact

Accidents, Incidents
(Slips and Falls)

Description

site, as well as due to lack of attention to objects such as cables and ropes on ground, slips and
falls are one of the most frequent types of accidents that occur in construction sites.

Hazards due to
Accidents, Incidents
(Other Physical

Other OHS risks the construction personnel are potentially prone to include the following:

* Being struck by sprayed materials during use of power tools such as drills

Hazards) «Eye hazards caused by splatter of solid particles and/or liquid substances and fire sparks
during welding
© Hot work
* Working environment temperature (potential heat exhaustion, dehydration, hypothermia and
various other health effects)
* Excessive exposure to sun (potential dermal problems).
Air Quality Direct exposure of personnel to dust generated by construction vehicles’ movement and improper

soil and rock excavation and transportation practices, as well as exposure to other air pollutants
generated by working construction equipment and vehicles can result in respiratory problems, which
may lead to further illnesses.

Noise and Vibration

Exposure to excessive levels of noise generated by construction equipment and activities may
cause OHS problems such as hearing loss; whereas use of vibrating equipment such as ground
drillers or hand-held drillers and whole body vibration caused by contact with large vibrating
surfaces may potentially cause occupational illnesses such as hand-arm vibration syndrome and
other musculoskeletal consequences.

Site Traffic

Since construction vehicle operators and truck drivers have limited fields of view around their
equipment, systematic and well laid out traffic management practices are required to ensure safety.
This risk is significant for WPP developments, as there will be a constant on site traffic not just due
to transport of construction materials and equipment but also due to transport of turbine
components, which require very large lorties.

Live Power Lines and
Components/
Electrocution

Contact with live power lines components during construction phase is a potential health and safety
hazard during testing/commissioning of ETLs and the switchyard, as electrocution from high voltage
lines occur.

Diseases

Communicable and vector borne diseases present a heightened risk both for the personnel (since a
large number of workers is involved during construction) and for the communities (due to interaction
of personnel and the local communities). However, considering the general meteorological
conditions of the region, the relatively small number of personnel required for construction of the
WPP and especially due to the fact that on-site accommodation will not be provided, this impact is
assessed to be negligible.

AECOM
313
Mersinli Wind Power Plant Project

Table 14-3.Potential Labour Related Impacts and Risks Identi

Risk/ Impact

Worker's
Accommodation

d for Construction Phase

Description

Accommodation conditions are directly related to well-being of personnel in terms of diseases and
general morale. These impacts may result from incompliance with related standards (e.g. IFC and
EBRD's Workers’ accommodation: processes and standards ;2009 and national Regulation on
Water Intended for Human Consumption):

* Provision of potable and other domestic purpose water that are not in line with related
standards or lack of sufficient water to ensure hygiene.

* Improper accommodation conditions such as lack of proper heating, separate beds, general
hygiene.

* Inadequate sanitary facilities.

* Inadequate canteen/food facilities.

* Inadequate first aid facilities.

* Lack of proper insect and rodent control.
* Lack of gender based accommodation.

* Lack of proper social facilities (including lack of proper communication tools for workers, since
a portion of the personnel will be employed will not be locals).

Within the scope of the Project, accommodation will not be provided on-site. Both on site facilities
such as sanitary facilities and canteen and the accommodation to be provided outside the Project
area will ensure compliance with Project standards.

Dismissal of Workers on
Fixed Term Contracts at
the End of Construction
Phase

A relatively high number of personnel will be involved in land preparation and construction activities,
including contractors’ personnel. These workers will have fixed term contracts (covering the
construction phase activities) and in case not managed in compliance with applicable legislation,
legal requirements and contractual requirements, their dismissal may constitute problems. It should
be noted that the Project will not cause retrenchment of existing personnel, but dismissal of
personnel that will directly be employed only for the construction phase for a limited duration.
Therefore, the personnel will be aware of their limited employment duration, as per their contracts.
The Project Company and the Contractors will ensure that effective and transparent information
dissemination mechanisms are in place to inform the personnel on the issue and that dismissal of
each personnel is in line with related legislation, EBRD PR2 and their individual contracts (or
collective contracts if the case).

In addition, a Demobilization Plan will be developed and implemented by the Project Company,
which, in conjunction with the SEP and the internal grievance mechanism, will ensure the process is
well laid out, transparent mechanisms are in place and workers have sufficient tools to understand
the process or to raise their concerns.

Other Labour Issues

The Project will fully comply with requirements of the Turkish Labour law, EBRD PR 2 and IFC PS
2. The Turkish Labour Law is in compliance with principles of international labour standards, most of
which is ensured through compliance with ILO Conventions Turkey is party to. Therefore; child
labour, forced labour and discrimination (of race and gender) will not be tolerated. Equal
opportunity, equal rights to wages and benefits and right to join workers’ associations will be
ensured as per both national legislation and international standards. All contractors will also be
responsible of implementing Project standards for management of their workforce.

As per the national Labour Law, which, as stated, is in compliance with international standards
through ratified ILO conventions, all personnel are required to provide the employer with necessary
identification documents, including documentation that proves they are of working age. Therefore,
adherence to national legislation will ensure child labour will be avoided both by the Project
Company and all Contractors. In addition, child or forced labour of refugees will also be avoided
through adherence to national law, since refugees are now provided with work permits by the State,
which ensures that only refugees that are of working age can be employed. The related HR
personnel of the Project Company and Contractors will be responsible of ensuring proper

AECOM
314
Mersinli Wind Power Plant Project

Risk/ Impact

Description

documentation of age, legal status and health status is presented by all applicants, regardless of the
position they are applying for. Since all Contractors are mandatorily required to comply with the
Project standards set out by this ESIA, any contractor they will employ or any firm in the supply
chain will also be responsible of this action. The Project Company is responsible of monitoring of the
contractors’ and supply chain firms’ related practices, as well as follow-up of any identified actions to
be taken by them. Within this regard, the Project Company will procure services from independent!
certified labour auditors to conduct regular labour audits, which will identify any noncompliance with
PR2 and national legislation. In addition, supply chain firm evaluation procedures will be in place.
Evaluation process will be implemented for any potential new supply chain firm and repeated
periodically to ensure compliance with Project Standards is continuous.

Nonemployee workers such as contracted workers may be employed within the scope of the
Project. These employees, employed by the Project Company or by the Contractors, will have the
same rights with employee workers in terms of their legal rights and OHS conditions, as well as
equal access to the internal employee grievance mechanism.

14.3.2 Operation Phase

In identification of OHS risks and potential impacts of the Project for the operation phase, the WPP components
have been considered. In the operation phase, Turkish Electricity Transmission Company (TEIAS) will be
responsible of operation and maintenance of the ETL to be used by the Project (i.e. the existing ETL of Fuat
WPP), including the access point and additional pylon to be constructed by the Project Company.

The potential OHS impacts/risks and their descriptions are provided below in Table 14-4. It should be noted that
fire risk and related impacts are described in Chapter 15 of this ESIA Report.

Table 14-4. OHS Impacts and Risks Identi

Risk/ Impact"

Working at Height
(and Falling Objects)

d for Operation Phase

Description

Working at height is an issue especially during the operation phase, since maintenance works of
turbines is conducted regularly and frequently. Unfavourable weather conditions such as wind speed,
extreme temperatures, humidity and moisture may increase the risk of falling. In addition, any object
that may fall from height during works conducted at height presents a significant risk for individuals
working below, in the case said individuals are working inside the set exclusion zones.

Working in Remote
Locations

Although working in remote locations is mainly an issue for offshore WPP developments, the need for
immediate access to health services can be considered as a risk for the Project too, as the Project is
located in a generally hilly area. However, the area is completely accessible by road network and has
good connection in terms of communications network.

As described in detail in Chapter 13, there are a total of 3 state hospitals located in district centres of
Bayindir, Kemalpaga and Torbali Districts. The Project access road (i.e. the existing access road of
Fuat WPP) leads towards NW of the Project area towards Kemalpasa district. Therefore, the
Kemalpasa State Hospital located approximately 16 km NW of the Project area will be the most likely
option for the Project personnel use in case of emergencies and accidents/incidents.

In addition to these hospitals, there are 2 community health centres present in Derekoy and Cinardibi
neighbourhoods.

Hazardous Materials

Hazardous materials used potentially for daily operation and maintenance of plant components (e.g.
turbines and transformers) pose risk to personnel involved in handling of related hazardous materials
such as oils and lubricants, paint, hazardous liquid wastes, pesticides, etc.

Live Power Lines and
Components

Contact with live power lines and components is the main and potentially the most fatal impact
sourced from maintenance and operation activities of switchyards and ETLs, as electrocution from
high voltage lines occur. It should be noted that operation and maintenance of the ETL will be under

AECOM
315
Mersinli Wind Power Plant Project

Risk/ Impact" Description

the responsibility of the TEIAS during the operation phase.

Electric and Magnetic According to the national Electricity Market Grid Regulation, energy transmission is controlled at 50
Fields (EMF) Hz by the Turkish Electricity Distribution Company (TEIAS).

For assessment of EMF impacts, IFC’s EHS Guidelines — Electric Power and Distribution
recommends the International Commission on Non-ionizing Radiation Protection's (ICNIRP)
“Guidelines For Limiting Exposure to Time-varying Electric, Magnetic and Electromagnetic Fields”.
The guideline suggests an upper occupational exposure value of 10 kV/m for 50 Hz (i.e. the hertz
value of the Project ETL) and states that the provided value includes a sufficient safety margin to
prevent stimulation effects from contact currents under all possible conditions (ICNIRP, 1998).

The Electric and Magnetic Fields Associated with the Use of Electric Power prepared by US National
Institute of Environmental Health Sciences (2002) provides typical EMF values right under the ETLs
(i.e. where the EMF levels are highest) as 1 kV/m for 115 kV ETLs and 2 kV/m for 230 kV ETLs.
Therefore the 154 kV Project ETL's EMF level is in the range of 1-2 kV/m and is well below the 10
kV/m limit suggested by ICNIRP (1998).

In addition, EMF is also emitted from underground collector network cabling, electrical transformers
and turbine generators at wind power plants. According to Australian Government National Health and
Medical Research Centre (NHMRC), the EMF generated by underground cables is reduced effectively
to zero at the surface. Transformers on the other hand generate the highest EMF levels. It is noted in
the study that turbine generators are located 60-100 m above ground and therefore EMF impact at
ground level due to turbine generators is also negligible (Rideout et. al., 2010; from NHMRC, 2015).
The same study also states that magnetic field measurements conducted around wind turbines are
resulting around 0.004 )T and acceptable EMF health threshold of 83.3 uT is significantly higher than
measured values (NHRMC, 2015). In conclusion, the report draws attention to the fact that the level of
extremely low-frequency electromagnetic radiation close to wind farms is actually lower than EMF
generated by use of common household appliances (e.g. hair dryers, microwave ovens, etc.), and
even more lower than the average level measured inside and outside suburban homes.

Considering that the Project ETL EMF level is significantly below the suggested limit of 10 kV/m, and
the fact that there is no study that suggests EMF is an issue for WPPs, impacts sourced from EMF are
considered to be negligible for Mersinli WPP Project.

"The potential “blade and ice throw” impact and related mitigation are included under the Community Health and Safety impact
assessment, provided in Chapter 15 of this ESIA Report.

In terms of labour management issues (i.e. child labour, forced labour, equal opportunity, wages and benefits,
etc.), the Project operation phase potential impacts are the same with the construction phase. Within this regard,
the Project will fully comply with requirements of the Turkish Labour law, EBRD PR 2 and IFC PS 2 during the
operation phase too.

AECOM
316
Mersinli Wind Power Plant Project

14.3.3 Closure Phase

All potential OHS risks/impacts identified for the construction phase are also applicable to the closure phase,
since closure activities consist of decommissioning and dismantling/uninstalling of existing Project units and
rehabilitation activities (i.e. identified construction phase impacts such as ergonomic injuries and illnesses, work
at heights, etc. are also valid for closure phase). Therefore, the assessment for construction phase is also valid
for closure phase.

14.4 Mitigation Measures

Receptors for identified impacts and their sensitivity values, impact magnitude and impact significance, related
mitigation measures and assessment of residual impact significance are provided in Table 14-5. For any impact
identified to have varying ranges of magnitude, reversibility, duration or frequency, the worst case was considered
for identification of overall magnitude (e.g. impacts such as hazards due to incidents/accidents may result in very
minor injuries to accidents resulting in deaths, or dust emissions in air may persist in the area for a long term or
may disperse immediately based on meteorological conditions, etc.).

To ensure full compliance with universally accepted and implemented standards, the Project Company will
establish an OHS Management System and obtain the related OHSAS 18001 - Occupational Health and Safety
Management System certification. The Contractors and Subcontractors will also be responsible of conducting
their activities under the principles of the management system applied by the Project Company.

In addition to the specific mitigation measures defined in this ESIA Report, the following plans in relation to OHS
Management and the grievance mechanism will be in place during all three phases of the Project:

. Local Employment and Training Management Plan
. Occupational Health and Safety Plan

. Emergency Preparedness and Response Plan

. Traffic and Transport Management Plan

. Construction Camp Management Plan

. Contractor Management Framework Plan (The CMFP will be updated once all contractors have been
selected and suitably qualified individuals employed for specific roles)

¢ — Demobilisation Plan

. Stakeholder Engagement Plan

For transparent and constructive engagement with internal stakeholders of the Project, including direct
employees of the Project Company, contractors and subcontractors and non-employee workers such as
contracted workers, the Project SEP identified the following engagement methods:

. Regular meetings with the staff

¢ Distribution of staff handbook

. Email updates covering the Project Company personnel
¢ Posts on information boards

« Leaflets

In addition, the grievance mechanism laid out in the SEP will be in place throughout the Project life and will be
accessible to all workers, including non-employee workers. Workers will be informed on the grievance
mechanism through information dissemination methods listed above, with a section in the staff handbook
focusing just on the grievance mechanism. The grievance procedure is described in detail in the Project SEP.

AECOM
317
Mersinli Wind Power Plant Project

Table 14-5. Potential Labour Management and OHS Impacts, Proposed Mitigation Measures and Residual Impacts

working below)

Impact Magnitude Impact
Sensitivity
1 e (prior to Residual
Impact Description Phase Receptor . , Overall Value of | mitigation | Proposed Mitigation Measures Impact
Exeny Magnitude rien Frequency | magnitude | Resource/ | or with Significance
Receptor | existing
mitigation)
OHS/ Risks Associated to i Restricted | Low to high Short term Short term Intermittent | High High
General OHS Management + Land Preparation | « Personnel ig gl ig Implement the OHS Plan.
and Construction reversible «Implement the Contractor Management Framework Plan.
* Operation * Develop and implement an Emergency Preparedness and Response
* Closure Plan.
* Develop and Implement a Construction Camp Management Plan.
* Develop and implement a Local Employment and Training Management
Plan.
* Provide general OHS trainings and first aid trainings.
* Conduct periodic medical checks.
* Conduct regular labour audits to contractors’ workforce (by independent
labour auditors assigned by the Project Company).
* Develop and Implement the Demobilisation Plan.
* Obtain OHSAS 18001 certification.
* Implement the worker Grievance Mechanism.
OHS/ Hazards due to Accidents | . Land Preparation | ¢ Personnel Restricted High Short term Short term One-off Medium High + Ensure use of related PPEs and other protective means such as sun
and Incidents (including and Construction (potential reversible to to High blockers.
ergonomic injuries, collision with | . Operation hazards that —_| irreversible «Implement limits on manual liting/handling.
moving machinery, being struck may result in
9 ry, being © Closure y © Install guard rails, signs.
by heavy equipment, etc.) major nn
consequences) * Ensure sufficient illumination.
Land Preparation |» Personnel Restricted | Low Shorttem Shorttemn intermittent | Low High * Conduct regular visual checks and maintenance/clean-up of excavation
and Construction (potential reversible debris and other potential risk sources such as cables and ropes.
«Operation hazards that * Restrict operation of heavy machinery to those that are trained and
may result in competent (licensed if required).
* Closure .
minor to * Provide regular OHS trainings,
moderate * Conduct regular labour audits to contractors’ workforce (by independent
consequences) labour auditors assigned by the Project Company).
OHS/ Working at Height and + Land Preparation | «Personnel Restricted | High Short term Short term — | One-off High High «Provide specialised OHS trainings.
Falling Objects (working at and Construction reversible to * As possible to the extent and as considered feasible, assemble
heights more than 2 m and * Operation imeversible structures and carry out other suitable work at ground.
objects falling on individuals
1 9 * Closure * Allow only competent and trained personnel to conduct works at height.

* Ensure fall protection systems are in place during works at height (e.g.
guard rails, fall arrest equipment, etc.).

* Consider additional safety equipment such as safety nets and airbags.
* Provide workers with a suitable work-positioning device.

* Ensure crane and other hoisting equipment are checked and maintained
regularly.

* Do not conduct related activities during heavy rain/storm and other
poor/extreme weather conditions.

* Set and maintain appropriate exclusion zones below any working at
height activities to the extent possible (measure for falling objects).

* Ensure all tools and equipment are attached by appropriate means to the
personnel that is working at height (measure for falling objects).

* Use approved tool bags for raising and lowering equipment.
* Implement the worker Grievance Mechanism.

Conduct regular labour audits to contractors workforce (by independent

AECOM
318
Mersinli Wind Power Plant Project

Impact Magnitude Impact
Sensitivity | Significanc
1 e (prior to
Impact Description Phase Receptor . . Overall Value of | mitigation | Proposed Mitigation Measures
Extent Magnitude Reversibility | Duration Frequency | jyagnitude | Resource/ | or with
Receptor
labour auditors assigned by the Project Company).
OHS/ Working in Remote ¢ Land Preparation | ¢ Personnel Wide Low Short term Short term One-off Low High * Ensure communications equipment are available for all personnel and
Locations (difficulty in access to and Construction reversible maintained properly.
emergency services and © Operation * Keep a suitable patient transport vehicle on site.
communication)
* Closure
OHS/ Lifting Operations (risks * Land Preparation | « Personnel Restricted | High Short term Short term One-off High High * Ensure personnel that conduct lifting operations receive special training
associated with lifting objects to and Construction reversible to and are competent.
heights) * Closure irreversible * Ensure all parties involved in the lifting operations hold a meeting prior to
activities, to ensure the operation is well planned, risks discussed and
communication methods provided.

Ensure all required information regarding the load is known (e.g.
attachment points and weight).

Ensure lifting equipment is properly maintained and right for the material
to be lifted (e.g. sufficient capacity to support the weight).

* Set and maintain appropriate exclusion zones below any working at
height activities (measure for falling objects).

* Ensure weather condition limits set by the lifting equipment manufacturer
are not exceeded; check prior to each lifting operation.

* Implement the worker grievance mechanism.

* Conduct regular labour audits to contractors’ workforce (by independent
labour auditors assigned by the Project Company).

OHS) Air Quality (PMio and * Land Preparation | ¢ Personnel Restricted | Low Short term Short to Intermittent) Low High * Implement dust suppression techniques identified in Chapter 8 of this,
exhaust gas emissions) and Construction reversible medium term Report.
* Closure
OHS/ Noise and Vibration (noise | « Land Preparation | « Personnel Restricted | Low Short term Short to Intermittent | Low High Ensure use of related PPEs as required.
and vibration caused by and Construction reversible medium term * Consider changing equipment or implementing time limits in case of a
construction activities) © Operation grievance regarding vibration.
* Closure
OHS! Site Traffic (traffic * Land Preparation | « Personnel Local Low to high Short term Short to Intermittent | Medium High * Implement the Traffic and Transport Management Plan.
management related risks) and Construction reversible to | medium term * Restrict operation of heavy vehicles to those that are trained and
* Closure irreversible competent (licensed if required).

* Provide traffic trainings for all personnel and provide specialised trainings
to personnel that will operate industrial vehicles.

* Include traffic issues in the scope of the trainings that site visitors will
receive and limit site visitors’ mobility on construction sites.

* Install and maintain signage and other traffic regulating means.

* Set speed limits and implement right of way practices.

* Conduct periodic vehicle maintenance.

OHS/ Live Power Lines and « Land Preparation | * Personnel Restricted Medium to Short term Short term One-off Medium High * Ensure live power lines and components are shut down prior to
Components/ Electrocution (risks and Construction high reversible to conducting work.
posed by contact with live power | . Operation irreversible * Allow only trained and authorised personnel to conduct electrical works.
lines and electrical equipment

‘quipment) Closure * Ensure related PPEs are used.

* Prohibit other workers from reaching the areas where live power lines or
components exist and provide training to the ones that require to work in
close proximity.

OHS, Diseases (potential * Land Preparation | « Personnel Local Negligible/ Short term Short term Intermittent Negligible High * Conduct periodic medical checks for personnel and provide vaccination

Residual
Impact
Significance

AECOM
319
Mersinli Wind Power Plant Project

Impact Magnitude Impact
Sensitivity | Significanc
1 e (prior to Residual
Impact Description Phase Receptor Extent Magnitude Reversibility | Duration Erecueney cero WA | calla Proposed Mitigation Measures nese ae
Receptor
increase in prevalence of and Construction None reversible and/or other mitigating measures when required.
communicable and vector borne | ¢ Closure « Implement appropriate waste management practices and the Waste
diseases) Management Plan.
* Keep a suitable patient transport vehicle on site.
* Conduct awareness raising activities on communicable diseases.
OHS/ Hazardous Materials (risks | « Operation © Personnel Restricted | Low Short to Short term One off Low High «Ensure use of PPEs.
associated with contact with medium term
hazardous materials) reversible
OHS/ Electric and Magnetic © Operation * Personnel Negligible/ - - - No Impact High No impact | ¢ Implement the workers grievance mechanism. No impact
Fields (risks associated with EMF None * Conduct additional assessments in case multiple worker grievances are
emitted from high voltage received.
equipment, including the Project
ETL)
Labour! Worker's « Land Preparation | * Personnel Restricted Low Short term Short term One-off Low High « Ensure compliance with Workers’ accommodation: processes and
Accommodation (impacts related and Construction reversible standards (IFC and EBRD, 2009) for on-site facilities (canteen, sanitary
to inappropriate conditions that |. Closure facilities).
may result in illnesses and * Survey accommodation facilities to be provided off-site and ensure they
Psychological impacts) are in compliance with Workers’ accommodation: processes and
standards (IFC and EBRD, 2009).
* Ensure potable water and domestic purpose water to be supplied on site
meet the requirements of the Turkish Regulation on Water Intended for
Human Consumption.
* Provide trainings to personnel on general waste management,
housekeeping and first aid.
* Conduct visual checks on site to ensure proper housekeeping.
* Ensure proper first aid equipment is kept on site, at various related
locations.
* Implement the Grievance Mechanism.
* Implement the Waste Management Plan.
Labour/ Dismissal of workers on | « Land Preparation | «Personnel Restricted | Medium Long term Short term One-off Medium Medium * Ensure a demobilisation plan is prepared and implemented.
fixed term contracts at the end of and Construction reversible/ * Ensure construction and closure phase personnel's dismissal is
construction phase * Closure Irreversible conducted in compliance with all applicable legal requirements and
EBRD PR 2.
* Ensure contractual requirements are fulfilled during the process.
* Ensure the personnel are aware of the process and dates (through
appropriate and transparent information dissemination).
* To the extent possible, ensure personnel that may also be employed
during the operation phase (e.g. security personnel) are not included in
the scope of retrenchment at the end of construction phase.

AECOM
320
Mersinli Wind Power Plant Project

15. Community Health and Safety

This chapter details the identification and assessment of potential community health and safety risks and impacts
of the Project. The following main sources were used to compile the baseline, identify the impacts and provide
mitigation for identified impacts, in addition to GIIP approaches, expert knowledge of the sector and a review of
the impacts caused by or expected to occur due to activities of similar projects:

* Social Field Survey (October 2017).
. General Directorate of Highways, Traffic Volume Maps (2016).

. IFC, Environmental, Health, and Safety (EHS) Guidelines, General EHS Guidelines: Community Health and
Safety (April 30, 2007).

* IFC, Environmental Health and Safety Guidelines for Wind Energy (August 7, 2015).

. IFC, Environmental Health and Safety Guidelines for Electric Power Transmission and Distribution (April 30,
2007).

It should be noted that air emissions during construction and closure phases and noise, visual impact, natural
hazards other than lightning and forest fires (i.e. earthquakes, rockfall events, avalanches, flooding and
meteorological hazards) and water quality during construction, operation and closure phases are also identified
as potential impact categories affective on community health and safety. All applicable legislation and standards,
baseline conditions, impact assessment and mitigation measures for these impacts are assessed in respective
chapters of this ESIA. Nevertheless, applicable standards and brief descriptions of these impacts are also
provided below.

15.1 Project Standards and GIIP

Standards and limit values defined by various organisations and GIIP for community health and safety related
aspects of the Project are described in this section. In addition to standards described below, the Project will fully
comply with related national legislation, EU legislation and international standards such as IFI standards and
guidance (see Chapter 2) for any identified community health and safety subject.

There is no national legislation regulating the management of shadow flicker and related impacts. Similarly,
EBRD does not provide or recommend a shadow flicker impact methodology and/or exposure limits in terms of
shadow flicker hours or days. However, in its “Eligibility Criteria for Wind Power Projects” procedure, provided as
part of the Environmental and Social Risk Management Manual (E-Manual)'?, an eligibility criteria is listed as
“generally wind turbines should be over 700 m from the nearest residential area”. Since the closest residential
units in the vicinity are all located more than 700 m to respective turbines, the main applicable shadow flicker
standard for the Project is identified as the IFC/World Bank limits, which states that the predicted duration of
shadow flicker effects experienced at a sensitive receptor shall not exceed 30 hours per year and 30 minutes per
day on the worst affected day, based on a worst-case scenario. The Project will comply with the both IFC/World
Bank and EBRD standards (/FC, 2015).

According to the 2920 numbered Civil Aviation Law, “to construct buildings and structures that will prevent air
traffic, aviation security, and telecommunication and endanger the navigation and air field security around the
airports and related facility or equipment” is not allowed. Furthermore, in accordance with the Regulation on
Construction, Operation and Certification of Airports published in the Official Gazette No. 24755 dated May 14" of
2002; the Ministry of Transport and Communication is authorized to remove buildings and structures that will
endanger the aviation safety. Moreover, Ministry of Transport and Communication could ask for visible signs and
radio and electrical signs on the defined obstacles and areas. In addition, International Standards and
Recommended Practices, Annex 14 - Aerodrome Design and Operations (7th Edition) published by the
International Civil Aviation Organization (ICAO) provides marking and lighting standards/methods for wind
turbines and overhead cables (/CAO, 2016).

® EBRD Environmental and Social Risk Management Manual (E-Manual), E&S Risk Management Procedures obtained on
22.02.2018 from the EBRD website;
http:/www.ebrd.con/cs/Satellite?c=Content&cid=1395246423851 &d=Mobile&pagename=EBRD%2FContent%2FHublet

AECOM
321
Mersinli Wind Power Plant Project

The Turkish Regulation on Assessment and Management of Air Quality published on June 6" of 2008 in Official
Gazette No 26898 and Industrial Air Pollution Control Regulation published on July 3° of 2009 in Official Gazette
No 27277 provide the national standards for air quality. Ambient air quality limit values for various pollutants
defined in Turkish regulations are presented in Table 15-1, which are for 2024 and further years.

Table 15-1. Turkish Ambient Air Quality Values

Parameter Duration Limit Value* (ug/m*)
Hourly (cannot be exceeded more than 24 times a year) 350
24 hour 125
SOz Long term limit 60
Annual and winter season (October 1 - March 31) 20
NOs Hourly (cannot be exceeded more than 18 times a year) 200
Annual 40
Particulate Matter 24 hour (cannot be exceeded more than 35 times a year) 50
(PM 10) Annual 40
co 8 hour daily maximum 10.000
Os 8 hour daily maximum 120
Hourly 280
voc*
24-hour 70

* Regulation on Assessment and Management of Air Quality
“* Industrial Air Pollution Control Regulation

On the other hand, the limit values recommended by the World Health Organization (WHO) Ambient Air Quality
Guidelines are the applicable international standard for the Project and these limits are provided in Table 15-2.

Table 15-2. WHO Ambient Air Quality Guidelines

Parameter Duration (ugim’y"

10 minute 500
S02

24 hour 20

Hourly 200
NO,

Annual 40

24h 50
Particulate Matter (PM,o) our

Annual 20

24 hour 25
Particulate Matter (PM25)

Annual 10
0: 8 hour daily maximum 700

*IFC, Environmental, Health and Safety Guidelines, General EHS Guidelines: Environmental, Air Emissions and Ambient Air

Quality

AECOM
322
Mersinli Wind Power Plant Project

As described in detail in Section 7.1 of this ESIA, there are a multitude of national and international noise limits
applicable for different phases of the Project. The noise limits set by these standards and the stricter ones
selected as Project standards are given in Table 15-3.

Table 15-3. Noise Standards for Residential Receptors

Time of Noise Limits for Residential Project Standards at Residential Areas
the Day" Fc EHS Turkish RAMEN Construction ; .
“delines* : Operation Period
Guidelines Construction Operation Period
Daytime 55 dBA 70 dBA 65 dBA 70 dBA 45 dBA (for Lass)
Evening - - 60 dBA - 43 dBA (for Laco)
Nighttime 45 dBA : 55 dBA 45 dBA

*IFC EHS Guidelines define the daytime as 07:00-22:00 and night-time as 22:00-07:00. Turkish RAMEN defines the daytime as
07:00-19:00, evening as 19:00-23:00 and night-time as 23:00-07:00. It should be also noted that the night-time absolute lower
limit of 45 dBA is also based on World Health Organisation guidelines for the protection of sleep indoors with windows open.

“Noise impacts should not exceed the levels presented in or result in a maximum increase in background levels of 3 dB at the
nearest receptor location off-site.

15.2 Baseline Condi

ons

15.2.1 Existing Transport Network

For Mersinli WPP Project, turbine components will be transported from three separate locations, which, if not
managed appropriately, may result in health and safety risks for the communities on the transport route and other
road users, as well as some potential impacts on road infrastructure due to the fact that turbine components are
very large. Road survey studies were conducted by Borusan Lojistik to identify the most safe, suitable and
efficient routes. For the selected three routes, following potential issues were identified by the transport surveys:

. On the transport route for hubs and nacelles, two pedestrian bridges in izmir city were identified to have the
lowest height on the entire route and these points will be included in the detailed road analysis.

. On the transport route for towers, the height of road sign located at Menemen-Manisa junction and the
height of road sign located at Manisa-Turgutlu junction were identified to be the lowest on the entire route
and these points will be included in the detailed road analysis.

. All three surveys state that very cautious and slow driving is required at the entry point to the Fuat WPP
access road.

The road network to be used is presented in Figure 15-1 and the routes are described below:

. Hubs and nacelles will be manufactured abroad and shipped to Aliaga Bati Seaport. From the port, the
trailer trucks will use the Aliaja-Menemen road, Menemen-izmir road, Anadolu Avenue and Ankara Avenue
in izmir and izmir-Kemalpasa road (i.e. extension of Ankara Avenue) until a junction where they will turn
south to smaller roads. The smaller state roads and village roads to be used from this point on are Tasliyol
Road, Torbali Avenue and Kemalpasa-Dagkizilca Road. On this road, a junction will be used to enter the
existing Fuat WPP Access Road, which connects to the Mersinli WPP Project area. Existing traffic
conditions of these roads are presented in Table 15-4. It should be noted that since the General Directorate
of Highways (KGM) does not provide statistics on municipality related roads and smaller roads, Anadolu
Avenue in izmir, and all of the smaller state roads and village roads to be utilized from the junction on izmir-
Kemalpasa road are not included in Table 15-4.

. Blades will be manufactured at a plant in Menemen and will be transported to the site via the same road
network that will be used for transport of hubs and nacelles, except the Aliaga-Menemen road section that
connects the Aliaga Bat! Port to Menemen.

AECOM
323
Mersinli Wind Power Plant Project

Towers will be manufactured at a plant located on the izmir-Canakkale Road, Zeytindag locality. The izmir-
Canakkale Road will be used towards south to reach Yenigakran. From this point, a network of smaller
roads will be used to reach a junction located west of Manisa, on the Manisa Menemen Road. The Manisa
Menemen Road will be followed towards east and at north of Manisa, the vehicles will enter the Manisa
Ring Road and follow this road towards east to reach the Manisa Turgutlu Road. This road eventually
connects to izmir-Kemalpaga road (i.e. extension of Ankara Avenue). From here, the vehicles will go
towards west, until the junction where the vehicles will transit through the smaller state roads, the village
roads and Fuat WPP’s existing access roads to reach the Project Area. Existing traffic conditions of these
roads are presented in Table 15-5. As stated, KGM does not provide statistics on municipality related roads
and smaller roads. Therefore, conditions for municipality related roads and smaller roads are not included in
Table 15-5. These roads include the small road network between Yenisakran and Manisa-Menemen Road
and all of the smaller state roads and village roads to be utilized starting from the junction on izmir-
Kemalpasa road (i.e. the final smaller road network to reach the Project Area).

Table 15-4. Transport Route for Hubs, Nacelles and Blades (KGM, 2016)

Road Section State Road Busses Trucks Trailer Trucks Total/ Heavy Total/ Heavy
Code and Light

Aliaga to Menemen 550-09" 515 3126 2956 6597 32047
550-09" 577 3555 4760 8892 34371
550-09" 589 3518 4211 8318 37717

Menemen to izmir 550-09" 558 4808 3109 8475 49132

izmir to Kemalpaga_300-02° 383 6441 3713 10537 80410
300-02" 688 5731 3187 9606 49130
300-027 604 4175 2396 7175 29650

TTo be used only for transport of Hubs and Nacelles

?To be used for transport of Hubs, Nacelles and Blades

Source: General Directorate of State Highways, 2016

Table 15-5. Transport Route for Towers.

Road Section State Road Busses Trucks Trailer Trucks Total/ Heavy Total/ Heavy
Code and Light

Zeytindag to 550-09 356 1346 1101 2803 13511

Yenisakran

Osmancali junction 250-03 57 1896 1819 3772 17175

on 250-03 to

Manisa

Manisa to Turgutlu 250-04 681 2520 2689 5890 21084
250-04 103 1859 2347 4309 13209

Turgutlu to 300-02 729 3970 3327 8026 25562

Kemalpasa

Source: General Directorate of State Highways, 2016

AECOM

324
Mersinli Wind Power Plant Project

Document Name : 625305_Mersinli_ESIA_Transport_Route

This doziment has been prepared by AECOM or he sole ue ofthe Cent ad in accordance with generally acsptedconsuany pines th budget or fees andthe tems of ference agreed between AEGOM and the Clon.
‘ry formato prndedby tre partes and efere ts hers nas ot been checked er verfled by RECOM ules rise expres sata tn Socurent Notre pry ray fl pon ts document wihout the po and express writen agreement of AECOM. LEGEND
(472560 482560 492560 502560 512560 522560 532560 542560 552560 562560 572560 582560,
a aie hiya ac y ; co eS y ; "Zeytinliova™ saieymanh Towshararn T° TS Mersinli WPP License Area
g Arabaciboz Caménii Hac g| Transport Routes
= — ar oF >in al =
g Ballica “1 3] -f— Hubs & Nacelles
Akhisar sacs Towers
Ce Kiran == Blades
Hatiplar Mecidiye  Kayalioglu
8 §|—==—= Fuat WPP Access Road
2 + + ~ ~ 2
8 [5.03 g
Durasilli Terkes Beyoba
8 : 8
FS +Pasakoy P fh =P + "Wete FS
§ ay Nuriye Selendi 3
Saruhanli
Selimsahlar G6élmarmara
F : 8
rd Mitevelli Halitpasa.. + + 2
g g
Kolde:
i gach Biyiikbelen
Gimilceli
g Manisa 8
= oly 4h cP + + Fa
§ ci Hamzabeyli g
. ae om _ Kargin
Asag@robanisa Musacali ba
Kar
8 Urganli Ahmetli it
Sancakliboz g
8 i ¥ : Turguta Detbent ~~ Alahidir * ae S|
Halilbeyli
8 4Bagyurdu i 8
8 Konak [Parvathi igyu yr Giiney + +E 5
) Karabaglar
east
> Bod}
a Delt Yenikurudere Kabacinar oF
2 + + + + - ES + 2
g Dagkizilca g
_ nea Meri WEP (ind PowerPlant)
Medes” Zeytinliy = Transport Routes
g Ulamis Karakuyu 8 a ese ar
2 + " a + payindl + iL cs ~ 7 Environment ‘i ENVS25005
g Kiinerlik sal Odemis | 8 ines (Be
fs Kayakoy GQ [ome Prjecton: Transterse Mercator Ps
Sefenhiser ———_Kuyucak - ea a Gl Seek) | ed
osm T0000 20.000 30.000 40.00 50.000 5 =
= Met | Hancmenciftligi feos g|" r
472560 482560 492560 502560 512560 522560 532560 542560 552560 562560 572560 582560 g s

Figure 15-1. Turbine Component Transport Routes

AECOM
325

Mersinli Wind Power Plant Project,

15.2.2 Forest Fires

According to the information regarding forest fires that occurred between the years 2005-2010 in Aegean region
of Turkey (Kurt, 2014), the main cause of the forest fires was observed to be due to human-induced activities
such as smoking, stubble fires, sabotage and other firing incidents, which collectively caused over 65% of forest
fires. Similarly, human related forest fires also constitute the majority of reasons according to data presented in
Table 15-6, provided by General Directorate of Forestry.

Figure 15-2 shows the spatial distribution of forest fires during the studied years. Given the relatively intense
vegetation in Aegean region, where the Project Area is located, the number of the forest fire incidents was
therefore identified to be relatively high, compared to the inner parts of the country.

BULGARIA

wa © Fite Location ‘Geographical Region ;
Forest —_— —— Country Border 3

Boundary a ee ee
GH essen — River

‘Bilal KURT Ankara 2013

Figure 15-2. Distribution of Forest Fires in Turkey between the Years 2005 - 2010

Source: Kurt, 2014

A map of fire observation towers, first response teams, water supply points, firefighting equipment, and
communication centres is provided in Figure 15-3. As can be seen from this map, fire prevention and response
capacity in the vicinity of the Project area is highly developed, with one fire observation tower located just 400 m
east of Turbine-17, two first response teams located within 4 km and five water supply points located within 2 to 4
km distance to the closest point of the Project license area. In addition, the Bayindir and Kemalpasa Fire Fighting
Stations are located at approximate distances of 12 and 15 km respectively.

AECOM
326
Mersinli Wind Power Plant Project

Table 15-6. Number of Forest Fires in izmir Regional Directorate of Forestry Jurisdiction Area

Year Negligence Intentional Accident Unknown Natural Total

Stubble Dump Hunting Shepherd Cigarette Picnic Other Terror Arson Expanding Other Energy Traffic Other (Lightning)

fire fire
2016 27 8 - 21 81 6 165 - 20 - 16 5 - 6 2 20 377
2015 33 1 - 22 60 12 79 - 7 - 8 3 1 1 6 22 265
201449 10 - 21 73 5 73 - 5 - 8 4 1 4 8 23 284
2013 134 6 1 30 ial "1 29 - 1 - 18 14 - 7 8 14 344
Source: General Directorate of Forestry website, https:/www.ogm.gov.tr

AECOM

327
Mersinli Wind Power Plant Project

This document has been prepared by AECON forthe sole use ofthe Clent and in accordance with generally accepted consultancy principles, the budget for fees and the terms of reference agreed between AECOM and te Client

520945,

W423 79E

Kozlu Dere Ginilikoy

2 + Armutiu

e

27431847

NiF
8 > oe 2. ee Yukankiziica
& bere + me “ a
Ne cote
MAHMUTDAGI $
29 Ekim ev
ee > CALDEDE
Visneli Yenikurudere
Derekdy Kamberier >
falar Bayramit
a are oe
Beienbay 2° Degltnlea HAVUZLU e
a ee
¥ Dogancilar
f * ; +
| ie : .” ; :
g yotusta S09! Gakirbeyli Balcilar Ala Sanyurt}
Demircikéy Karakezlar Kiziloba
KARLIK
. eli
 Ssalihler hiceain Saipler a Hisarick Kezcloba
ALATAS
- Dagtethe Camlibel BASRA e
\ Gapak
: Sits ea BAYINDIR
w
Mae 8 Diiveriike Perit Yusuflu
Kuscuburnu
ts \ Cotica we
. \ Kizileaova izmiR
z = Giftcigedigi iZMiR + ms a2) Yaka
$ ws28 immi
®  izwir Sore
Arckbaji
a as Bic vce?
= Taskesile crn
Kaplancik \ Coens Tokatbasi
Gan)
ae Hanem
\ Sehitler
Haskoy
4 Oxbey o—oa— Mahmutia Karaoke
Yenikoy z 4 Yenigiftiie__ _- M
F F \ 3.600 7.600 71.400 15.200 49.000 "
b bing Meters \
420.164 S t = n Eskioba sge25.080
520945 530945 540945 550945 560945

‘hy intoraton provided by re pares and feared heren has nol been chcked or ered by AECOM anes obverse expresy sadn he Gocuet No tf pry may ey Upon he docu wihou the pit and expres iter agree of AECOM LEGEND
530945 945 550945 560945
none 7 T T T Bagyurdu a 7 —
ESE aye setereatey @®  Mersinli WPP Turbines
Orenkoy

eo oo @

4227955

4217955

(MM) Mersinli WPP License Area

Infrastructure of Fight
Against Forest Fires

Communication Centers
Water Supply
Equipment

Fire Observation Tower

First Response

Mersin WP (Wind Power Plant)

Fe Prevertation and Response Capacty

‘Neazar Enegy

ee

cumey ——_[

7 Propchon Tranerere Meraor

Coortnate Systm: WGS 1888 UTM Zove 35 | AS.

Document Name : 625305_Mersinli_ESIA_Fire_Prevention_and_Response_Capacity

Figure 15-3. Fire Prevention and Response Capacity in the Project Vi

Source: Geodata application, http://geodata.ormansu.gov.tr/

AECOM
328

15.2.3 Lightning Potential

Typically, more than 2,000 thunderstorms are active throughout the world at a given moment, producing on the
order of 100 flashes per second (NASA Global Hydrology Resource Center website,
https:/Nightning.nsstc.nasa.gov/data/). The average lightning discharge releases approximately 55 kWh in only
100 to 300 microseconds. The Regional map of annual lightning strike frequency is given in Figure 15-4 below.
As can be seen, Turkey is generally in the range of 4 to 10 strikes per km? annually.

Figure 15-4. Regional map of annual lightning strike (average annual number of lightning flashes per
km?)

Source: NASA Global Hydrology Resource Center website, https./lightning.nsstc.nasa.gov/data/

Wind turbines are structures that are taller than any other natural or man-made structure around them and
therefore, lightning may start a fire by striking them. As wind turbine increase in size they attract more lightning.
However, modern turbines are equipped with lightning protection systems that transmit the lightning to the ground
properly through the arrester and the earthing system and therefore, the effect of lightning does not change with
size. Consequentially, since WTGs attract lightning more than their surroundings and that they use appropriate
earthing systems, well maintained WPPs actually decrease the forest fire risk around them. However, damage by
lightning to the turbines is still a possibility. According to statistics, up to 8% of modern European wind turbines
are damaged annually by lightning (Djalel, et. al.; 2014). However, Cotton et. al. (2010) state that potential
damage due to lightning is increasing in Europe due to the fact that the sector is moving towards off-shore
installations. It is also stated that majority of the faults are caused in the control device, the generator and on the
blades. (For the issue, IFC recommends ensuring that lightning protection systems are properly installed and
maintained.

15.2.4 Aviation

The closest airport to the Project area is izmir Adnan Menderes Airport, which is at a distance of approximately
27 km west of the Project area. izmir Adnan Menderes Airport (IATA: ADB, ICAO: LTBJ) is an international airport.
In addition, Izmir Gaziemir Air Base, a military air base, is located adjacent to ADB.

Detailed assessment of potential aviation interaction with the Project, based on aviation charts and radars, is
provided below in Section 15.3.2.5.

AECOM
329
15.2.5 Existing Electromagnetic Infrastructure

An initial review of telecommunication infrastructure and related uses located in the general area of the Project
identified the following:

. Radio communication systems,

« Television broadcasting using transmission towers and repeater stations,
. Mobile phone services provided by a range of operators and

« Aircraft navigation systems and radio towers.

Following this initial review, the below listed infrastructure was identified in the Project vicinity through a more
detailed study, including a site visit:

« — Two GSM communication towers - approximately 400m E/NE of turbine 17 (see Figure 15-5);
« Two airport radars; one civil and one military - approximately 27 km W of the Project area and

. One meteorology radar - approximately 30 km W of the Project area.

Figure 15-5. Identified GSM Communication Towers

AECOM
330
15.3. Impact Assessment

This section details the identified community health and safety risks and impacts associated with all phases of the
Project. Mitigation measures for the identified impacts on the other hand, are presented in Section 15.4.

Impact identification process is based on related topics provided in EBRD PR 4, IFC PS 4, Related IFC General
EHS Guidelines (Community Health and Safety and Construction and Decommissioning) related IFC sector
specific guidelines (Wind Energy and Electric Power Transmission and Distribution), expert knowledge of the
sector and WPP developments of the Project's scale.

Project related impacts on air quality, noise, water resources and visual amenity, which have the potential to
affect communities, are assessed separately in respective chapters of this report, together with related mitigation
measures. These impacts are summarized below in Table 15-7.

Table 15-7. Potential Community Health and Safety Impacts Assessed in Other Chapters of the ESIA

Impact Project Phase Impact Description
Noise Land Preparation and Local communities may experience noise impacts as a result of operation of

Construction, Closure construction machinery and equipment. Impact significance for noise prior to
implementation of mitigation measures is identified to be minor; while the
residual impact significance is also assessed to be minor. See Chapter 7 for
details.

Operation Operating wind turbines generate noise varying with wind speed, which may
affect local communities. Impact significance for noise prior to implementation of
mitigation measures is identified to be minor; whereas the residual impact
significance is also assessed to be minor. See Chapter 7 for details.

Air Quality Land Preparation and Land preparation, construction and closure activities, including transport
Construction, Closure activities, will result in PMio and exhaust emissions, which may potentially
impact community health, beekeeping and agricultural productivity. Considering
a no mitigation case, impact significance for these has been assessed to range
from moderate to negligible, based on various receptors. With mitigation in
place, impacts significances reduced either to minor or to negligible. See
Chapter 8 for details.

Water Resources Land Preparation and Project activities may have potential impacts on water quality due to transport of
Construction, uncontrolled sediments and improper management of wastes and hazardous
Operation and materials. All related impacts are identified to have minor significance prior to
Closure mitigation and are considered to be negligible with proposed mitigation in place.

See Chapter 9 for details.

Visual Impacts Land Preparation and Land preparation, construction and closure activities consisting of cooperation of
Construction, Closure construction machinery and temporary construction compounds are assessed to
have major visual impact on local communities prior to mitigation. With proposed
mitigation, the impact significance is assessed to be reduced to minor. See
Chapter 12 for details.

Operation The main visual impact of operation phase activities will be operation of
turbines. This impact was assessed separately for each identified receptor (i.e.
residents of various settlements, users of various roads and visitors of the 1*
degree cultural heritage site located in the vicinity. In case of no mitigation,
identified impact significance levels ranged from major to minor; whereas with
mitigation in place the impact significance ranged from moderate to negligible.
See Chapter 12 for details.

AECOM
331
15.3.1 Land Preparation and Construction Phase

15.3.1.1 Abnormal Load Transportation and Traffic Load

As described in Section 15.2.1, turbine components such as hubs, blades and towers are required to be
transported from 3 separate locations from izmir province. As these components are very large and heavy,
transportation presents unique risks for all of the communities located on the transport routes, other users of the
roads and the local communities. In addition, damage to existing road infrastructure may also occur during
transportation, especially in the case where a project's transport survey is not conducted or implemented
appropriately.

As stated in Section 15.2.1, the existing Fuat WPP’s access road will be utilized to reach the site. This WPP was
installed by the same contractor, Vestas. Therefore, in addition to its experience coming from being one of the top
manufacturers and installers of WPPs, the contractor is also experienced in terms of the Project area. In addition,
other trucks will be utilized for transport of construction materials. In lack of proper traffic management and
trainings, these also present a risk for local communities and users of the transport routes, especially in terms of
accidents as the drivers have limited fields of view around these large vehicles.

The impact of turbine component transport requirements of the Project on the traffic conditions of the 3 separate
transport routes are summarized in Table 15-8 and Table 15-9. Although some slight differences are in place for
the time periods for transport of components, it is assumed that to reflect the highest potential impact that all
component transport will be conducted in the same time frame. As can be seen from these tables, the Project's
contribution to heavy vehicle traffic in the utilized roads varies between 0.04% and 0.21% and therefore, the
Project's impact on traffic load is considered to be negligible.

Table 15-8. Increase in Traffic Volume of Hubs, Nacelles and Blades’ Transport Routes

Road Section State Road Code Daily Total/ Heavy Daily Number of Increase in Heavy
Vehicles (Baseline) Heavy Vehicles Vehicle Total (%)
Movements due to the
Project®
Aliaga to Menemen’ 550-09" 6597 4 0.06
550-09" 8892 4 0.04
550-09" 8318 4 0.05
Menemen to [zmir* 550-09" 8475 10 0.12
izmir to Kemalpaga” 300-027 10537 10 0.09
300-02? 9606 10 0.10
300-02" 7175 10 0.14

TTo be used only for transport of Hubs and Nacelles
?To be used for transport of Hubs, Nacelles and Blades
3 Provided numbers include roundtrip

Table 15-9. Increase in Traffic Volume of Towers’ Transport Route

Road Section State Road Code Daily Total/ Heavy Daily Number of Increase in Heavy
Vehicles — Baseline Heavy Vehicles due to Vehicle Total (%)
the Project’

Zeytindag to 550-09 2803 6 0.21

Yenigakran

Osmancali junction on 250-03 3772 6 0.16

250-03 to Manisa

Manisa to Turgutlu 250-04 5890 6 0.10
250-04 4309 6 0.14

Turgutlu toKemalpasa 300-02 8026 6 0.07

* Provided numbers include roundtrip

AECOM
332
15.3.1.2 Exposure to Diseases.

The workforce will be recruited from the local communities to a large extent; therefore worker influx to the area is
expected to be negligible during construction phase. However communicable and vector borne diseases may still
present a risk for the communities due to their interaction with the workforce from other regions. Considering the
measures, (i.e. local employment targets and code of conduct measures) the impact is considered to be of
negligible significance and temporary, as the worker influx is small and limited only to the construction phase
since operation phase personnel requirement for Mersinli WPP Project is very limited. It should be noted that the
issue is also related to OHS, as assessed in Chapter 14 of this report.

15.3.1.3 Emergency Preparedness and Response

Potential emergency situations that may arise during construction phase of the Project include various subjects
such as fires and natural hazards. In case these emergencies are not responded to appropriately within the
context of an Emergency Preparedness and Response Plan, they may have consequences that reach outside of
the Project area, with potential impacts on local communities.

15.3.1.4 Public Access

Local communities use the Project area and its vicinity for access and for grazing activities. Since large vehicles
and equipment such as cranes will be used during construction and due ongoing increased vehicle movement in
the construction areas, there will be heightened risk of incidents/ accidents for any person that may use the area
for access or for other purposes. This impact is assessed to have moderate significance without any mitigation in
place. However, since access of unauthorized persons to construction areas will be completely restricted, the
impact significance is reduced to negligible.

15.3.1.5 Security Personnel

Relations of the Project security personnel and the local communities present risks in terms of social conduct and
conflict since the security personnel have a certain degree of authority. Although the private security staff that will
be recruited for the Project will not be armed, it is necessary to ensure that the security personnel are not
involved in past abuses and are trained in terms of applicable law, appropriate conduct, gender sensitivity and
cultural sensitivities of the region. The private security staff will also receive training on conflict management and
basic human rights. The impact is considered to be of long term duration, since security personnel will be
employed during all phases of the Project.

AECOM
333
15.3.2 Operation Phase
15.3.2.1 Shadow Flicker

Wind turbines, like all other tall structures will cast a shadow on the neighbouring area when the sun is visible.
The major difference between a tall structure and a wind turbine regarding their shadow casting potential is the
rotating blades of the wind turbine. When the sun is behind a turbine, shadows repeatedly pass over the same
points as the rotor blades rotate, causing an effect termed as shadow flicker. This phenomenon is regarded as an
environmental impact and can create a disturbance/nuisance if the wind power plant is not situated and/or
planned accordingly.

The UK Department of Energy and Climate Change (2011), commissioned an independent research study into
the phenomenon of shadow flicker from wind turbines. The study identified that;

. The frequency of the flickering caused by the wind turbine rotation is such that it should not cause a
significant risk to health;

. In the few cases where problems have arisen, they have been resolved effectively using mitigation
measures, in particular turbine shut down systems.

In addition, a multitude of studies were conducted to identify potential risk of seizures in people with
photosensitive epilepsy, which is considered to be the main health issue associated with shadow flicker (Knopper
et. al., 2014). These studies suggested that “flicker from turbines that interrupt or reflect sunlight at frequencies
more than 3Hz pose a potential risk of inducing photosensitive seizures in 1.7 people per 100,000 of the
photosensitive population. For turbines with three blades, this translates to a maximum speed of rotation of
60 rpm. Modern turbines commonly spin at rates well below this threshold.”

Similarly, the Public Statement regarding “Wind Turbines and Health” issued by the Australian Government
National Health and Medical Research Council (NHMRC, 2010) also states that “the evidence on shadow flicker
does not support a health concern”.

However, depending on its frequency, shadow flicker can be a significant source of nuisance for people living in
close proximity to wind turbines. Regarding the issue, Knopper et. al. (2014) states in their review article that
there has been little research conducted into how shadow flicker can heighten the annoyance factor. Therefore,
shadow flicker modelling has been conducted for the Project to ensure the existing layout does not constitute a
source of shadow flicker for the communities residing in the vicinity.

Similar to noise, the distance to a specific turbine is the major factor whilst assessing the shadow at a receptor
location. Using WindPRO software, a modelling study was performed in order to estimate the shadow casting
areas and to create a shadow model for each of the wind turbines. Regarding the maximum distance for
influence of shadow flickering, various experiments have showed that the shadow impact is irrelevant at the
areas which are ten times rotor diameter distance away from the wind turbine (NHMRC, 2015). Although the
influence distance is 1,200 m according to this assumption, to be on the safe site, the distance of 2,000 m is
taken as the maximum distance of influence for shadow flickering.

The Shadow Receptors, which are also determined as nearest sensitive receptors (NSR), are located at
dwellings, as given in Table 15-10 below. The map showing locations of the identified shadow receptors are given
in Figure 15-6.

Table 15-10. Shadow Receptor Coordinates

Name x Y Zz

Cinardibi 545245, 4238213, 694m
Dagtekke 544531 4233581 530m
NSR1 544185, 4237249 723m
NSR2 544625, 4237261 705m
NSR 4 (Marmaric) 546125 4234682 647m

AECOM
334
Mersinli Wind Power Plant Project

i?) 500 1000 1500 2000m
Map: Topo , Print scale 1:50,000, Map center UTM (north)-WGS84 Zone: 35 East: 543,239 North: 4,236,234
A New WTG ®% Shadow receptor
Flicker map level: Project Wizard Elevation Data Grid (EU-DEM 1 arc-second) "
windPRO -

windPRO 3.1.617 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk 03/07/2017 17:06 / 1

Figure 15-6. Shadow Receptors

Model Inputs

To run the shadow module of WindPRO software requires terrain data, monthly sun shine probabilities, annual
operational times of turbines for each of 12 wind sectors, maximum distance of influence and minimum sun
height over horizon for influence. Terrain data used in the model is 10 m contour data which provides accurate
elevation values for both turbines and shadow receptors.

The shadow flickering was modelled for each minute of a day throughout a year, based on a worst case scenario
and a realistic scenario. Model assumptions and inputs for the two scenarios are described below.

IFC's Environmental Health and Safety Guidelines for Wind Energy (2015) states that “If it is not possible to
locate the wind energy facility/turbines such that neighbouring receptors experience no shadow flicker effects, it
is recommended that the predicted duration of shadow flicker effects experienced at a sensitive receptor not
exceed 30 hours per year and 30 minutes per day on the worst affected day, based on a worst-case scenario”.
Therefore, shadow flicker was modelled and predicted based on an astronomical worst-case scenario, which is
also defined by the Guideline as follows:

. There is continual sunshine and permanently cloudless skies from sunrise to sunset.
. There is sufficient wind for continually rotating turbine blades.
. Rotor is perpendicular to the incident direction of the sunlight.

. Sun angles less than 3 degrees above the horizon level are disregarded (due to likelihood for vegetation
and building screening).

. Distances between the rotor plane and the tower axis are negligible.

. Light refraction in the atmosphere is not considered.

The realistic scenario on the other hand, was defined as follows:

. Monthly sun shine probability values are acquired from long term meteorology data of izmir Meteorological
Station. Monthly sun shine probability values as average daily sun shine hours are provided in Table 15-11.

«Annual operational times of turbines for each of 12 wind sectors are obtained from data from MAST tower
situated in the Project site. Annual operational times for each of the 12 wind sectors are provided in Table
15-12.

. Sun angles less than 3 degrees above the horizon level are disregarded (due to likelihood for vegetation
and building screening).

. Distances between the rotor plane and the tower axis are negligible.

. Light refraction in the atmosphere is not considered.

Table 15-11. Average Daily Sunshine Hours
Jan Feb Mar Apr May June July Aug Sep Oct Nov Dec

4.2 51 6.2 75 9.5 11.4 12.2 11.6 10.1 7.3 5.3 41

Source: Izmir Meteorology Station Long Term Statistics

Table 15-12. Annual Operation Times for 12 Wind Sectors
N NNE ENE E ESE SSE s ssw wsw w WNW NNW

218 4061 570 243 369 619 793 854 643 197 81 112

In addition to the worst case and realistic case assumptions listed above, the predictions were based on each
dwelling accepted as a “glass house” when modelling.

AECOM
336
Model Results for Worst Case Scenario

For the worst case, the summary of the modelling results are provided in Table 15-13, the ranges in the year
where shadow flicker impact will occur are plotted in the charts given in Figure 15-7 and the map showing the
shadow contours (hour/year) is given in Figure 15-8.

2 receptors are expected to experience shadow flicker effect for durations above IFC recommended limits, based
on the worst case scenario results. The shadow flicker will be effective for 55.56 hours/year and 44:39 hours/year
(ie. will be 25.56 hrs and 14.39 hrs above IFC recommendations) for NSR-1 and NSR-2 receptors respectively.
In terms of maximum shadow hours experienced per day, only NSR-1 is above the 30 minute limit recommended
by IFC, whereas NSR-2 is below the limit. On the other hand, Cinardibi and Dagtekke receptors will not be
affected, whereas for NSR 4 (Marmarig) the Project's annual impact will only be effective for 7 minutes.

Table 15-13. Shadow Flicker Modelling Results based on Worst Case

Receptor Worst Case Shadow — Shadow days Maximum Shadow _ Effective Turbine
Hours (per year) Hours
(per year) (per day)

Cinardibi 0:00 0 0:00 .

Dagtekke 0:00 0 0:00 .

NSR 1 55:56 118 0:38 711, 712

NSR 2 44:39 146 0:26 110, 711, 712, T13

NSR 4 (Marmaric) 1:13 13 0:07 T12

AECOM
337
Mersinli Wind Power Plant Project

NSR1
oa i
19.0. i
18004
17.00.
1600.
15:00.
© 1400. @ 14.004
E 1300 E 300
1200. 12:00
11:00. ‘1:00
1000. 40:00
0900 o.oo.
08:00 >} 08:00 >
07.00 7-00.
0600 — 6:00.
1 1
Jan Feb War Agr May Jun Jul Aug Sep Oct Nov Dec Jan Jan Fe Ma Apr May Jun Jul Aug Sep Oct. Nov Dec Jan
Month Month
|e tT
®
—
=
=

1
Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Jan
Month

WTGs

Ht: t:0 | tas naz [PP ns | I) te: T16

Figure 15-7. Shadow Flicker Modelling Results for Worst Case

AECOM
338
Mersinli Wind Power Plant Project

Project:

Mersinli WPP

SHADOW -

AECOM Accounts Payable A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

Ahmet Korkmaz / ahmet.korkmaz@aecom.com
Calculated:

19/06/2017 12:19/3.1.617
Map

Calculation: Mersinli Shadow Flicker - Worst Case

Hours per year, worst case

Hours per year, worst case

9) 0.1 - 10.0 Hours
10.0 - 30.0 Hours

©) 30.0- 100.0 Hours

100.0 - 300.0 Hours

%
al Model Boundary |,
AZ E TS Ee =a
=a r
HSS

Map: Topo , Print scale 1:55,000, Map center UTM (north)-WGS84 Zone: 35 East: 543,220 North: 4,236,970

A New WTG % Shadow receptor
Flicker map level: Project Wizard Elevation Data Grid (EU-DEM 1 arc-second)
WindPRO 3.1.617 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk 03/07/2017 17:1371 WiNdPRO eo

Figure 15-8. Shadow Flicker Modelling Results Map for Worst Case

AECOM
339
Mersinli Wind Power Plant Project

Model Results for Realistic Scenario

For the realistic case, the summary of modelling results are provided in Table 15-7, the ranges in the year where
shadow flicker impact will occur are plotted in the charts given in Figure 15-9 and the map showing the shadow
contours (hour/year) is given in Figure 15-10.

According to these results, 3 receptors, namely NSR 1, NSR 2 and NSR 4 (Marmarig), are identified to be
affected by shadow flicker. However, shadow flicker hours to be experienced at these receptors are significantly
lower than the 30 hours per year limit provided by IFC. It should be noted that for the realistic case, the shadow
module of Wind PRO software does not provide results on shadow days per year and maximum shadow hour to
be experienced on a day.

Table 15-14. Shadow Flicker Modelling Results based on Realistic Case

Receptor Shadow Hours Effective Turbine
(per year)

Ginardibi 0:00 .

Dagtekke 0:00 .

NSR 1 15.32 TAH, 712

NSR 2 13.59 10, T11, 712, T13

NSR 4 (Marmaric) 0.21 T12

The results of the modelling study are presented in Appendix F, which consists of several reports and graphical
demonstrations, including information on which turbines will cause shadow flicker on which receptors and the
months and time tables for shadow flicker to be experienced.

Mitigation measures for receptors identified to be affected by shadow flicker are provided in Section 15.4.

AECOM
340
Mersinli Wind Power Plant Project

NSR1: NSR2:
}— 4 an {
jt P— calls, PS i
a
® ®
E E
F F
—
| |_|}
Oca Sub Mar Nis May Haz Tem Agu EW EK Kas Ala Oca Oca Sub Mar Nis May Haz Tem Agu By EH Kas Ata Oca
Month Month
NSR4:
| fp
=
®
E
FS
—
L——~]

ca Sud Mar Nis May Haz Tem Agu Ey EK Kas Ate Oca
Month

Figure 15-9. Shadow Flicker Modelling Results for Realistic Case

AECOM
341
Mersinli Wind Power Plant Project

Project Ucensed user:
Mersinli WPP AECOM Accounts Payable
First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610
Ahmet Korkmaz / ahmet.korkmaz@aecom.com

12.12.2017 17:41/3.1.617

SHADOW - Map
Calculation: Shadow Realistic Case

x ALSO! fa pres
gee

Map: Topo , Print scale 1:55.000, Map center UTM (north)-WGS84 Zone: 35 East: 542.415 North: 4.238.216
& Shadow receptor
Flicker map level: Project Wizard Elevation Data Grid (EU-DEM 1 arc-second)

windPRO 3.1.617 by EMD International A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.dk 13.12.2017 16:13 / 1

i Sipiee = : s ay s F Se ‘WS Hours per year, real case

Hours per year, real case

1 Hours

30 Hours
50 Hours
75 Hours

1,0 - 15,0 Hours

15,0 - 30,0 Hours
30,0 - 56,2 Hours
56,2 - 75,1 Hours

windPRO ~o

Figure 15-10. Shadow Flicker Modelling Results Map for Realistic Case

AECOM
342
Mersinli Wind Power Plant Project

15.3.2.2. Blade and Ice Throw

In cold climates, build-up of ice can occur on wind turbine rotor blade surfaces and as a result, pieces or sheets
of this ice may be ‘thrown’ from spinning rotating blades.

The Mersinli WPP turbines and access roads are not located close to any main roads. However, people living in
nearby settlements and people using the area for recreational purposes may use the forest roads located in the
vicinity and in the Project area, since access to roads will not be restricted during the operation phase (See
Section 15.3.2.4 for public access). In addition, Mersinli WPP personnel will also be using the forest roads.
Therefore, there is a risk of serious incidents and property damage within the maximum ice throw distance.

For a rotating turbine, the maximum ice throw distance is represented by the Seifert Formula (IEA, 2017). The
maximum distance for ice throw from a rotating wind turbine can be estimated by the following method (using
equation 1), in flat terrain:

(Equation 1) d =1.5(D+H)
d: Maximum throwing distance of ice (m)
D: Rotor diameter

H: Hub High

d= 1.5 (126+87)
d=319.5m

There are no dwellings or buildings located within the 319.5 m radius area around turbines. Therefore, there will
be no ice throw risk for local settlements. However, mitigation measures are still required for forest road users,
workers, hunters and other road users.

In case of turbine failures, the blades themselves can also be thrown and may result in impacts such as forest
fires (e.g. blades thrown due to due to electrical failure, overheating, lightning strike, etc.) , accidents involving
local communities and economic damage. Wild fires in the project area are relatively sparse; however, fire
conditions will be monitored, in order to ensure that potential blade throw originated from burning of the related
turbine tower is avoided. It should be noted since modern turbine designs include control systems that detect
overheating, a turbine fire originating from the turbine is very unlikely. This system automatically shuts down the
turbines once overheating is detected. In addition, other design related measures such as lightning protection
systems will also be in place, in addition to carefully planned and implemented maintenance activities. Therefore,
under normal operation conditions, blade throw impact is considered to be negligible.

15.3.2.3 Infrastructure and Equipment Design and Safety and Electrocution

The switchyard, the underground cable network and the ETL of the Project are potential sources for electrocution
hazard, in case of contact with high voltage live components, power lines and any conducting equipment and
tools such as ladders that are in contact with the live equipment.

Local communities use the Project area and its vicinity for access and for grazing activities. Therefore, any
unauthorized access to close proximity of turbines and other Project units such as the switchyard and the ETL
may constitute safety risks, especially in terms of falls from height, blade and ice throw, electrocution and traffic
safety. As the Project transformers are housed inside the turbine hub, additional fencing will not be required.
However, access to turbine ladders must be restricted, since communities, especially children may not be aware
of potential risks and carefully planned community safety awareness activities such as distribution of leaflets,
booklets and provision of awareness raising activities at local community centres and schools shall be conducted.

AECOM
343
Mersinli Wind Power Plant Project

15.3.2.4 Public Access

Turbines and the license area will not be fenced off during the operation phase and access will not be restricted.
Since the transformers of the turbines are located inside the turbine nacelle, there will be no need for fencing due
to electrocution concerns. However, blade and ice throw risk is heightened during extreme weather conditions
and therefore, access to turbine sites during these conditions are of concern during operation phase. In addition,
community safety awareness activities to eb conducted shall also include the issue as a subject.

15.3.2.5 Aviation

For assessment of aviation risks, related aviation associated documents such as charts and topographic maps.
were reviewed, which are available for public access. Therefore, information and any assessments provided here
are based on and limited by available public information.

Visual Flight Rules Chart

Visual flight rules (VFR) are defined as regulations that specify weather and visibility conditions for pilots. The
VFR rules ensure the pilots to operate the aircraft with visual reference to the ground, and also by visually
avoiding obstructions and other aircraft (International Virtual Aviation Organization, 2015a). In principle, any
objects extending higher than 150 meters above the terrain cause an obstruction in the airspace. Therefore, the
impact of wind power plants on aviation operations is required to be assessed to ensure aviation safety. At the
minimum, the turbines shall be clearly visible by ensuring standard marking/lighting and if required, overhead
cables marking. For the Project, marking and lighting will be installed in accordance with the recommendations of
ICAO Annex 14 (/CAO, 2016). The Turkish Regulation on Mania Criteria on Communication, Navigation and
Observation Systems also state that as per the International Civil Aviation Convention, the legislation and
therefore any Project subject to this legislation must follow ICAO standards.

The VFR Map for Izmir Adnan Menderes Airport and izmir Gaziemir Military Airport is given in Figure 15-11 below.

Instrument Flight Rules (IFR) Upper and Lower En-Routes

Instrument flight rules (IFR) are defined as regulations that pilots are required to adhere to when navigation by
using visual references is not safe (/nternational Virtual Aviation Organization, 2015b). En route flight is described
by IFR charts showing navigation aids, fixes, and standard routes called airways. As seen in below maps given in
Figure 15-12 and Figure 15-13), Mersinli WPP Project is not crossing the routes.

AECOM
344
‘Mersinli Wind Power Plant Project

Figure 15-11. The VFR Map for Izmir Adnan Menderes Airport and izmir Gaziemir Military Airport

Source: SkyVector Aeronautical Charts website, https.//skyvector.com/

AECOM
345
Mersinli Wind Power Plant Project

CY

CIGLI

IZMIR ADNAN
117.9 MEN 126 =>

(LTBJ)
4101 106

Figure 15-12. Lower En-Route Chart of Izmir Adnan Menderes Airport

Source: SkyVector Aeronautical Charts website, https://skyvector.com/

AECOM
346
Mersinli Wind Power Plant Project

Izmir Cigli
(LTBL)

Ae 54

U 39

As)

IZMIR ADNAN
117.9 MEN 126

Mers\nli werey

Figure 15-13. Upper En-Route Chart of Izmir Adnan Menderes Airport

Source: SkyVector Aeronautical Charts website, https://skyvector.com/

AECOM
347
Mersinli Wind Power Plant Project

Air Traffic Control Primary Surveillance Radars

Air traffic control primary surveillance radars transmit a pulse of energy, the energy hits an object within its line of
sight and is reflected back to the radar receiver. This way aircrafts can identify existence of other aircrafts in the
air. The size, shape and orientation of the object affect the amount of energy that can be reflected, and
consequentially picked up by the receiver. In general, larger objects reflect larger amounts of energy. Therefore, a
large object such as a wind turbine may create false returns to radar (i.e. returns that are not aircraft). The issue
may cumulatively be increased by large number of wind turbines (Civil Aviation Authority, 2016).

Via topographic assessments, it is identified that the Mersinli WPP Turbines have direct line of sights to Izmir
Adnan Menderes Airport without any terrain shadow. The map of Line-of-Sight is given in Figure 15-14 below.

However, the technical details of Radar (range, frequencies etc.) are not available public documents for
interference model studies. As per related legislation, the civil aviation/radar approval, if necessary, will be
obtained as part of the zoning plan approval (no separate application is needed).

Military Flights

Izmir Gaziemir Air Base (GAB) (ICAO: LTBK) is an airbase, owned by the Turkish Air Force and operated by the
Air Force Training Command, located approximately 27 km to Mersinli WPP Turbines. Flight route information of
GAB isn't available on public documents. As is the case with civil aviation, the necessary approval will be
obtained from the Turkish General Staff (via evaluation of the Scientific and Technological Research Centre of
Turkey).

Considering that the Project can only go forward with related authorities’ approvals in place, design based
mitigation such as turbine marking and lighting will be in place (i.e. turbines are manufactured and installed with
related mitigation in place) and the fact that Mersinli WPP Project is not crossing the flight routes used by ADB
airport, impact significance for aviation is assessed to be negligible.

AECOM
348
“e 3 =
nop o8s.te J & #
5 2

Mersinli Wind Power Plant Project

15.3.2.6 Electromagnetic Interference

Wind turbines have the potential to cause Electromagnetic Interference (EMI) via three principal mechanisms
described below (International Energy Agency, 1986; Krug and Lewke, 2009; Adaramola; 2014):

. Near field effects: Electromagnetic fields emitted by the generator and switching components in the turbine
nacelle or hub have the potential to cause interference to radio signals.

. Diffraction: Wind turbine can directly obstruct a wave’s path of travel by either reflecting or absorbing the
wave.

. Reflection/scattering: Rotating blades of a turbine can reflect and scatter a transmitted signal. This may
cause the receiver to pick up two signals, with the signal scattered by the blades causing EMI since is
delayed in time or distorted compared to the primary signal.

The following factors affect the nature and amount of EMI (Krug and Lewke, 2009):

¢ Location of the wind turbine relative to the transmitter and receiver
¢ Characteristics of the rotor blades

. Signal frequency

¢ Receiver characteristics

. Radio wave propagation characteristics in the local atmosphere

For the Project, potential for EMI impact is identified for two separate subjects:

. Aviation radars: Projects potential impact on aviation is described in Section 15.3.2.5. Related approvals will
be obtained from relevant authorities as part of the zoning plan approval process (if required), which will
ensure that the Project has no potential impacts with regards to this issue or the identified impacts are
managed as per the provisions of these approvals.

. The existing GSM communication towers: There are two identified GSM towers, which transmit across the
Mersinli WPP area. For the issue, the Project Company is required to obtain approval from the Institution of
Information and Communication Technologies and/or the related GSM operators.

Therefore, EMI impacts of the Project are assessed to be negligible within the scope of this assessment.

Impacts related to electromagnetic fields (EMF) on the other hand are assessed in Chapter 14 of this ESIA
Report and the assessment concludes that EMF impacts are negligible.

15.3.2.7 Emergency Preparedness and Response and Forest Fires

Project's emergency preparedness and response related risks and impacts will start during the construction
phase and will also be affective during the entire operation phase.

Fire risk is the main emergency risk that may potentially be heightened by the Project in case of lack of related
design and mitigation measures and a framework for management of emergencies, since the Project is located
inside forest areas. Fire risk is important in terms of both a potential forest fire that may be sourced due to Project
activities such as turbine fires or the turbines being affected from a forest fire sourced from outside the Project
Area. In addition, since wind power plants are located in remote locations due to their unique impacts such as
shadow flicker and due to being located in mountainous areas where wind potential is higher, fire response
difficulty is also a significant issue.

AECOM
350
Mersinli Wind Power Plant Project

Forest fires sourced from turbine operations and other Project activities may be caused due to following main
factors:

. Electrical equipment failures and turbine component failures.

. Overheating or sparking of turbine components in combination with flammable fluid or vapour, most likely
due to leaking oil pipes and loose connections. Turbine components that can burn are; rotor blade
(composite structures with resin), gearbox (grease, oil), generator (insulation material), nacelle (cables,
hydraulic oil) transformers (oil, cables, insulation material) and other electrical components.

. Hot surfaces induced by turbine components such as mechanical brakes and emergency brake.
. Project ETL’s interaction with unmaintained vegetation.
. Direct contact with an uncontrolled forest fire sourced from outside the Project Area.

. Lack or insufficiency of a framework for emergency management, resulting in poor communications with
related emergency services and authorities.

. General lack of Project personne''s fire safety awareness, including lack of attention during works welding.

As a result, following general and specific impacts may occur:

. Damage to turbines or complete loss of a turbine due to difficulties in response stemming from WPPs
remote locations and turbines’ significant height.

. During a fire sourced from Project activities, including fires related to turbines, burning debris can be drifted
by the wind, causing a wild fire in the vicinity forests that may result in habitat loss, displacement of animal
species, etc.

. Similarly, a fire caused by project activities may not be controlled easily due to remote location of the plant,
resulting in potential risks to nearby settlements.

. In case of a turbine fire during a manned operation such as maintenance, a serious risk arises for personnel
involved in the work, especially for those that are conducting work at height.

15.3.2.8 Hazardous Materials Management

Project maintenance and operation activities will require use of hazardous materials such as hydraulic oils and
paints, as well as other hazardous material requirements such as vegetable oils (also applicable for construction
and closure phases) and pesticides. If not managed properly or in case of a potential spill or leakage, these
materials may result in soil, surface water and groundwater contamination, occupational health and safety risks
and community health and safety risks. Contamination related impacts and relevant mitigation associated with
hazardous materials are provided in Chapter 6 and Chapter 9, whereas hazardous waste related impacts and
mitigation are presented in Chapter 10 of this report.

15.3.2.9 Security Personnel

Impacts related to use of security personnel during the operation phase are the same with construction and
closure phase impacts for the same topic (see Section 15.3.1.4).

15.3.3 Closure Phase

All construction phase community health and safety risks/impacts identified in Section 13.3.1 are also applicable
for the closure phase, since closure activities consist of decommissioning and dismantling/uninstalling of existing
Project units and rehabilitation activities (i.e. identified construction phase impacts such as traffic management
and abnormal load transportation, emergency preparedness and response, etc. are also valid for closure phase).
Therefore, the assessment for construction phase is also valid for closure phase.

AECOM
351
Mersinli Wind Power Plant Project

15.4 Mitigation Measures

Table 15-15 provides identified residual impact significance levels for community health and safety impacts that
differ for various settlements in the overall impact area. It should be noted that community health and safety
impacts that are equally affective for all communities or that cannot be quantified with respect to distance from
the Project area (e.g. public access restrictions, exposure to disease, water quality deterioration, odour, etc.) are
not included in this table. Detailed impact assessment and mitigation for these impacts are provided in detail in
respective chapters of this ESIA Report, including this Chapter.

Receptors for identified impacts and their sensitivity values, impact magnitude and impact significance, related
mitigation measures and assessment of residual impact significance are provided in Table 15-16. It should be
noted mitigation for some of the community health and safety related impacts such as deterioration of air and
water quality, noise, visual impacts, etc. are provided in corresponding impact assessment chapters of this
Report.

In addition to the proposed mitigation measures, the following plans in relation to community health and safety
will also be in place:

. Stakeholder Engagement Plan

. Traffic and Transport Management Plan

. Emergency Preparedness and Response Plan

. Waste Management Plan

. Noise Management Plan

¢ — Air Quality Management Plan

. Erosion Control, Soil and Spoil Management Plan

. Contractor Management Framework Plan

During all phases of the Project, both internal and external audits (i.e. by independent experts and potentially by
related governmental authorities) will be conducted and additional preventive/ mitigative measures will be
developed to address any noncompliance identified during these audits. The audits will cover traffic safety audits,
fire safety audits, waste management audits, OHS audits, etc.

As part of the Project SEP, an effective grievance mechanism will be in place throughout the life time of the
Project, which will enable local communities and other stakeholders groups to easily convey their concerns and
comments regarding the Project, including grievances on any community health and safety related issues.

AECOM
352
Mersinli Wind Power Plant Project

Table 15-15. Anticipated Residual Impacts on Vicinity Settlements

Impact Category Phase Detailed Settlement
Assessment
Chapter in ESIA Marmaric Cinardibi Dagtekke Yesilkoy Cumali Karaot Karakizlar Dernekli Gokyaka Derekoy
Noise * Land Preparation 7 Minor Minor No impact No impact No impact No impact No impact No impact No impact No impact
and Construction
* Operation
* Closure
Air Quality! PM:o * Land Preparation 8 Minor Negligible Negligible Negligible Negligible Negligible Negligible Negligible Negligible Negligible
Emissions and Construction
* Closure
Air Quality/ Exhaust Land Preparation 8 No impact No impact No impact No impact Negligible No impact No impact No impact Negligible Negligible
Emissions and Construction
* Closure
Visual Impacts/ * Land Preparation 12 Minor Minor Minor Minor Minor Minor Minor Minor Minor Minor
Temporary and Construction
Construction Impacts ° Closure
Visual Impacts/Long «Operation 12 No impact to Moderate No impact No impact Moderate No impact No impact No impact No impact No impact
Term Operation moderate
Impacts
Abnormal Load * Land Preparation 13, 15 Minor Minor Minor Minor Minor Minor Minor Minor Minor Minor
Transportation and Construction
* Closure
Shadow Flicker © Operation 15 Negligible No impact at the Negligible Negligible Negligible Negligible Negligible Negligible Negligible Negligible
settlement
Minor impact at 2
points used for
agricultural purposes
Blade andIce Throw + Operation 15 No impact No impact No impact No impact No impact No impact No impact No impact No impact No impact

AECOM
353
Mersinli Wind Power Plant Project

Table 15-16. Community Health and Safety Impacts, Proposed Mitigation Measures and Residual Impacts

Impact Magnitude

Sensitivity! :
Value of Residual
Impact Description Project Phase Receptor | ae - Overall Proposed Mitigation Measures Impact
Extent Magnitude Reversibility | Duration Frequency - Resource/ Significance
Magnitude ig
Receptor
Abnormal Load * Land Preparation | © Local Communities on * Wide High Short term Short term One off High High + Implement the Traffic and Transport Management Plan.
Transportation and Construction the Transport Route reversible to «Implement the Stakeholder Engagement Plan and the external
* Closure * Local Communities in the irreversible grievance mechanism.
Vicinity of the Project ¢ Ensure detailed road surveys are conducted and findings of
(due to community the existing road surveys and detailed road surveys to be
activities euch as conducted are taken into consideration and implemented.
gathenng “tc * Based on the results of the detailed road surveys, schedule
pm abnormal road transportation and if required, other
+ Road Users construction materials transportation to coincide with off-peak
* Road Infrastructure * Wide Low Short term Short term Intermittent | Medium Low hours.
reversible * Based on the results of the detailed road surveys, implement
traffic management practices.
* Ensure abnormal road transportation is conducted with escort
vehicles.
* Ensure coordination with local authorities during abnormal
road transportation (especially for scheduling and road
selection).
* Implement working hour limits for drivers and inform drivers
periodically on working schedule.
* Restrict operation of heavy vehicles to those that are trained
and competent (licensed if required).
* Provide traffic and road safety trainings for all personnel and
provide specialized trainings to personnel that will operate
industrial vehicles ( such as defensive driving, of road and
anti-skid etc.).
* Include traffic issues in the scope of the trainings that site
visitors will receive and limit site visitors’ mobility on
construction sites.
* Install and maintain signage and other traffic regulating
means.
* Set speed limits and implement right of way practices.
+ Implement restrictions for night time driving.
* Conduct periodic vehicle maintenance.
* Conduct periodic medical checks for drivers.
* Conduct awareness raising activities for affected communities
through the Project Community Liaison Officer.
Traffic Load ‘* Land Preparation | * Road Users * Wide Negligible Short term Short term Continuous | Negligible Medium * No measures required.
and Construction reversible
Exposure to Disease * Land Preparation | ¢ Local Communities . Negligible/ - - - No Impact High No impact These general measures will also provide for reduction of | No impact
and Construction None disease risk:
* Closure * Provide trainings to personnel on healthcare.
* Conduct periodic medical checks for personnel and provide
vaccination and/or other mitigating measures when required.
+ Implement appropriate waste management practices and the
Waste Management Plan.
* Provide health related awareness raising activities aimed at
local communities.
+ Implement the Stakeholder Engagement Plan and the external
grievance mechanism.
Electromagnetic © Operation * Aviation related . Negligible/ - - - No Impact High No Impact * Obtain relevant approvals from related authorities. No impact
Interference receptors (due to None * Conduct regular consultation and monitoring with
interference with radars) communities.
* GSM Operators * Ensure related grievances are investigated and responded to
* Local Communities appropriately.
Emergency Preparedness | ¢ Land Preparation | * Local Communities * Wide Medium Short term Short term One-off High High * Develop and implement an Emergency Preparedness and
and Response and Fire and Construction reversible to Response Plan.
Risk © Operation irreversible * Ensure sufficient communication tools are always in place and
distributed throughout the site, with backup systems.
AECOM

354
Mersinli Wind Power Plant Project

Impact Description

Project Phase

Receptor

Impact Magnitude

Extent

Magnitude

Reversibility

Duration

Frequency

Overall
Magnitude

Sensitivity!

Value of
Resource/

Receptor

Impact
Significance

Proposed Mitigation Measures

Residual
Impact
Significance

« Closure

Public Access

* Land Preparation
and Construction

* Closure

« Local Communities

. Restricted

Low

Short term
reversible

Short term

Continuous

Low

High

Operation

Local Communities

Negligible/
None

No Impact

High

Hazardous Materials
Management

Land Preparation
and Construction

Operation
Closure

« Local Communities

. Restricted

Negligible

Short term
reversible

Short term

One-off

Negligible

High

‘Security Personnel

Land Preparation
and Construction

Operation
Closure

« Local Communities

. Restricted

Low

Short term
reversible

Short term

One-off

Low

High

Shadow Flicker

© Operation

© Cinardibi
* Dagtekke

Negligible/
None

No impact

High

* Shadow Receptor: 4
(Marmaric)

Restricted

Negligible
(Impact
duration is 7
minutes per
year in the
worst case,
without

Short term
reversible

Short term

Intermittent
(repetitive
each year)

Negligible

High

No Impact

No Impact

* In case local communities are at risk due to an emergency
situation; notify the communities by means of alarms/sirens,
contacting authorities and select community members by
using formerly prepared, up to date contact lists, etc.

* Ensure fire detection systems and turbine overheating
systems are maintained properly.

* Take the fire preparedness and response measures in line
with the requirements of the related forestry authorities.

* Ensure cooperation with related authorities is achieved (both
for prevention of emergencies and during emergency
situations).

* Engage key community members and relevant local
authorities into drilling exercises during operations phase .

+ Implement the Stakeholder Engagement Plan and the external
grievance mechanism.

* Restrict access to construction/rehabilitation areas.
* Ensure adequate signage are in place.

* Ensure proper traffic management practices are in place and
implement the Traffic and Transport Management Plan.

* Provide awareness raising activities for local communities.

+ Implement the Stakeholder Engagement Plan and the external
grievance mechanism.

* Ensure monitoring of the third party access to site through use
of security personnel.

* Conduct awareness raising activities for affected communities
through the Project Community Liaison Officer.

« Ensure access to turbine sites is restricted during extreme
weather conditions that may lead to bladefice throw and
communities are informed about risks.

+ Implement related mitigation measures provided in Chapter 6
(Land Use, Soils and Geology), Chapter 9 (Water Resources)
and Chapter 10 (Waste).

* Include hazardous materials management as a subject in EHS

and OHS trainings to be provided to personnel.

Implement the Waste Management Plan.

* Develop and implement a security management plan in
compliance with Voluntary Principles on Security and Human
rights.

+ Implement the Stakeholder Engagement Plan and the external
grievance mechanism.

* As also stipulated by AE’s 's Quality Health Safety and
Environment Management System requirements, ensure legal
inquiries are in place during the hiring process of security
guards (or the company the security service is procured from)
to check competency and existence of any former abuse
incidents.

* As also stipulated by AE's s Quality Health Safety and
Environment Management System requirements, the
Contractor is to provide trainings to security personnel on code
of conduct, gender sensitivities and local cultural sensitivities
or ensure the company the security service is procured from
provides its personnel with similar trainings.

* Manage any complaint in relation to shadow flicker in
accordance with the Project's Grievance Mechanism.

* Verify line of sight from the receptors to respective turbines,
since multiple long trees and strong vegetation are distributed
between the turbines and these receptors.

* Based on verification of line of sight, in case line of sight is
determined to be not disrupted completely by vegetation (i.e.
in case even a small partial line of sight exists), install a light

No impact

No Impact

AECOM
355

Mersinli Wind Power Plant Project

Impact Description

Project Phase

Receptor

Impact Magnitude

Extent

Magnitude

Reversibility

Duration

Frequency

Overall
Magnitude

Sensitivity!
Value of
Resource/

Receptor

considering
vegetation)

* Shadow Receptor: 1
* Shadow Receptor: 2

Restricted

Medium

Short Term
Reversible

Short Term

Intermittent
(repetitive
each year)

Medium

High

Blade and Ice Throw

© Operation

« Forest Road Users
« Workers of Mersinli WPP_

* Recreational users of the
area (i.e. hunters)

Restricted

Medium

Short Term
Reversible

Short Term

One-Off

Medium

High

Infrastructure and
Equipment Design and
Safety and
Electrocution

* Operation

« Local Communities

* Recreational users of the
area (i.e. hunters)

Restricted

Medium

Long Term
Reversible/
Irreversible

Short term

One-off

Medium

High

Aviation

* Operation

« Commercial and military
aircraft users

« Local communities

Negligible/
None

No Impact

High

Impact
Significance
(prior to
mitigation or
with existing
jation)

No Impact

Proposed Mitigation Measures

sensor on the shadow receptor in order to monitor the shadow
flicker impact during operation and shut down (based on
shadow flicker hours) the turbine which causes the impact if
the receptor receives more than 30 hrs. per year or more than
30 min per day shadow flicker .

* In consultation with the affected communities and if required
based on verification of sight and light sensor monitoring
results, consider providing vegetation screening and other
means of screening that may be considered appropriate by
communities.

+ Implement the Stakeholder Engagement Plan and the external
grievance mechanism.

* Ensure that lightning protection systems are properly installed
and maintained.

* Carry out periodic blade inspections and repair any defects
that could affect blade integrity.

* Ensure vibration sensors that can react to any imbalance in
the rotor blades and shut down the turbine are maintained
properly.

* Ensure heat control mechanism is maintained properly.

* Ensure static and illuminated warning signs are used to
inform/warn receptors.

* Conduct awareness raising activities for affected communities
through the Project Community Liaison Officer.Implement the
Stakeholder Engagement Plan and the external grievance
mechanism.

* Ensure the switchyard is fenced off and related cautionary
signs are in place.

* Ensure access to turbine ladders is closed off and related
cautionary signs are in place.

* Ground conducting objects installed near the ETL.

* Ensure maintenance schedule for turbines is followed strictly.

* Design the administrative building in consideration of universal
access principles, as this unit will be used for communal
purposes.

* Conduct awareness raising activities for affected communities
through the Project Community Liaison Officer.Implement the

Stakeholder Engagement Plan and the external grievance
mechanism.

* Obtain relevant approvals from related authorities.

Residual
Impact
Significance

No impact

AECOM
356
Mersinli Wind Power Plant Project

16. Cultural Heritage

16.1. Project Standards and GIIP

The main legislation concerning cultural heritage in Turkey is the Law on Conservation of Cultural and Natural
Assets (Law No: 2863, Official Gazette 18113, Date: July 23, 1983). The Law defines cultural assets and sets
provisions for their protection, including the procedure for notifying the Ministry of Culture and Tourism or the
closest governmental administrative body in case a previously unidentified potential cultural asset is discovered.

EBRD PR 8 and IFC PS 8 both emphasize the importance of cultural heritage and require their clients to protect
cultural heritage during all phases of projects and state the need for a chance finds procedure.

Within the scope of these applicable standards and legislation, implementation of a well laid out chance find
procedure emerges as the main Project requirement in terms of protection of cultural heritage.

16.2 Baseline Conditions

According to the Turkish Law on Conservation of Cultural and Natural Property, archaeological site" shall mean
an area where man-made cultural and natural property converges as the product of various prehistoric to present
civilisations, that is adequately defined by topography and homogenous, at the same time historically,
archeologically, artistically, scientifically, socially or technically valuable, and exhibits partial structures. In
accordance with the Regulation Regarding the Identification and Registration of Immovable Cultural Assets and
Sites, first (1st) degree archaeological sites shall be determined based on their environmental or scientific
characteristics. They shall be the product of various civilisations from the pre-historical periods to date. They shall
reflect the social, economic, architectural and other features of the period they belong to. They may include the
cities, remains of cities or areas that have been stages of social life with a concentration of cultural property.

To identify the registered archaeological sites in the wider area of the Project, the Environmental Master Plan of
Izmir was reviewed in the scope of the ESIA studies. As can be seen from Figure 16-1, there are no registered
archaeological sites located within a 5 km buffer around the License Area. The closest archaeological sites are
located in the Yukarikizilca neighbourhood (located approximately 9 km —air distance- north of the License Area)
and Karakuyu neighbourhood (located approximately 10 km —air distance- southwest of the License Area.

AECOM
357
Mersinli Wind Power Plant Project

“This document has been prepared by AECOM forthe sol use ofthe Client and in accordance with generally accepted consultancy princples, the budget for fees and the tems of reference agreed between AECOM and the Client
Any information proved by thd partes and refered to herein has not been checked oF vefied by AECOM, unless otherwise expressly stated in the document. No thd pay may rely upon this document without the prior and express written agreement of AECOM.

526296

4243261 4245264 4247264 4249264

4241264

528296

530296

532296 534296 536296 538296 40296 542296 944296 546296 548296 960296 552296 554296 556296 558296

0 Ne

o b i
igue. A
eo pe
’ 7 Gs x
. G 8
5 Jee é
o eo 3M meaty

Fy oo a 4a A eae
° o 0 Calorbeyle |
= oy Kinpevti!e
g e
= © ol fRateuero: o JK 2
1 ° oe 2 Gor o
8b > oN 0
s : bo} (
§ fo fette
g Bho ore
Fe
S lk o Wiese op
eencin
iB 7 {Gr NE
Es
526296 528296 530296 532296 534296 536296 538296 540296 542296 544296 546296 548296 550296 552296 554296 556296 558296

4227264 4229261 4231264 4233264 4235261 4237264 4239264 4241264 4243264 4245264 4247264 4249264

4225261

LEGEND

Mersinli WPP License Area

Social Impact Assessment
Area

a a3

Document Name : 625305-Mersinli_ESIA_Environmental_Master_Plan

Figure 16-1. Location of the License Area on the Environmental Master Plan of Izmir (Sheets L18 and L19)

AECOM
358

Mersinli Wind Power Plant Project

The License Area falls within the jurisdiction of the izmir Regional Boards for Conservation of Cultural Assets
No 1 (Bayindir and Torbali districts) and No 2 (Kemalpasa district) that serve under the Ministry of Culture and
Tourism. As part of the national EIA studies experts of these Regional Boards conducted field surveys within the
License Area to identify any cultural heritage site that could be potentially affected by the Mersinli WPP Project.

Within the national EIA process, the experts of the Izmir Regional Board No 1 identified a non-registered (as of
the identification date) cultural heritage (archaeological) site in Zeybekmezarlig! locality of Bayindir district during
the field surveys conducted for the Project. The Regional Board proposed this site for registration and stated in its
official letter dated 14 April 2016 and numbered 1463 that no activities shall be conducted in this area until the
registration works are completed by the Board. As a requirement of the relevant Law, the Board also consulted
with the following authorities regarding the registration of the potential cultural heritage site:

. Izmir Regional Directorate of Forestry

¢ Izmir Provincial Directorate of Environment and Urbanisation

. Izmir Metropolitan Municipality

. Bayindir District Municipality

¢ General Directorate of Highways, Izmir 2" Regional Directorate
. State Hydraulic Works

. Ministry of Energy and Natural Resources, General Directorate of Mining Affairs

As a result of the field survey conducted by the experts of the Board No 1 within the License Area, the experts
prepared a site investigation report on 4 August 2017. Based on the report of the experts, the izmir Regional
Board for Conservation of Cultural Assets No 1 held a meeting on 15 August 2017 and made a decision (Decision
no: 6402) to register the site as a 1st degree archaeological site. This decision became effective after being
published in the Official Gazette dated 25 October 2017. As part of the consultations done with the authority, the
officials of the Izmir Regional Board for Conservation of Cultural Assets No 1 informed that the site dates back to
Hellenistic and Roman period and involves ruins of a settlement, necropolis (cemetery), road ruins and part of a
wall.

The location of the registered 1 degree archaeological site, is shown on the map provided in Figure 16-2. The
minimum distance between the foundation of the Turbine-9 and the boundary of registered archaeological site is
90 m. The distance between the turbine foundation and the northern boundary of the registered archaeological
site is more than 1,100 m. An existing forest access road, which will also be used as an access road for the
Project, is coinciding partially with the western border of the registered site. Another forest roads, crosses the site
(from west to northeast,) at the northern part..

Other than this site, no other cultural heritage site has been identified by the authorities as a result of the field
surveys conducted within the License Area.

AECOM
359
Mersinli Wind Power Plant Project

This document has been prepared by AECOM forthe sole use ofthe Clent and in accordance with generally accepted consultancy principles, the budget for fees and the terms of reference agreed between AECOM and the Client.
Any information provided by third parties and referred to herein hae not been chacked or verfied by AECOM, unless atverwise expressy stated in the document. No third party may rely upon the dacument without the prior and express wttan agreement of AECOM, LEGEND
539374 543874

© Settlements
@ Turbine Foundations

First Degree
Archaeological Site

HMB Access Roads

Substation & Administrative
Building

4238858

Ae
8 Construction Camp Area

Fuat WPP ETL

4237358

4237358

A=CO,

SS Mersii WPP (We Powe Par

4235858
4236858

a os

TOE evronnent a

nine [oy Ly < ~ =

(CAD Tabokaion % RY . Tene Yor
ALTERNATIVE. POINTS ” asia : " $ % f . __, | Westra
Wm oaerer_126 yg - 7
TURBINE POINTS = ‘ ¥ by “

EXPROPRIATION. AREAS.
ALTERNATIVE_126

PREPARED BY

539374 540874 842374 543874 545374
Document Name : 625305_Mersinli_ESIA_Cultural_Haritage_Site

Figure 16-2. Location of the Registered a Degree Archaeological Site near Turbine-9

AECOM
360
Mersinli Wind Power Plant Project

Intangible Cultural Heritage

The 2003 UNESCO Convention for the Safeguarding of the Intangible Cultural Heritage, ratified by Turkey on
27 March 2006, aims to safeguard and ensure respect for the world’s Intangible Cultural Heritage (ICH), including
raising awareness of the importance of intangible heritage and encouraging international cooperation and
assistance. The Convention defines the intangible cultural heritage as the practices, representations,
expressions, as well as the knowledge and skills (including instruments, objects, artefacts, cultural spaces), that
communities, groups and, in some cases, individuals recognised as part of their cultural heritage. It is sometimes
called living cultural heritage and includes oral traditions and expressions, including language; performing arts;
social practices, rituals and festive events; knowledge and practices concerning nature and the universe; and
traditional craftsmanship (UNESCO, 2003).

Turkey acceded to the 2005 UNESCO Convention on the Protection and Promotion of the Diversity of Cultural
Expressions on 2 November 2017. The 2005 Convention recognises the rights of states to protect and promote
the diversity of cultural expressions, encompassing cultural and natural heritage, movable cultural property,
intangible cultural heritage and contemporary creativity. The executive body for the implementation of the
Convention is the General Directorate of Research and Training, under the authority of the Ministry of Culture and
Tourism (MoCT). An ICH Commission of Experts has been established, and local ICH Boards have been
established in all administrative units of Turkey (e.g. Ege) in cooperation with the MoCT. These maintain
provincial inventories of ICH.

In the scope of the ESIA studies, baseline ICH was aimed to be identified by means of desk based research and
social field survey (see Chapter 13 for further information on the social field surveys). As part of the desk base
research, the following national inventory to safeguard ICH was reviewed:

«The ICH National Inventory of Turkey;
e — The Living Human Treasures National Inventory of Turkey.

As part of the social field survey, key informants (neighbourhood headmen) and community members have been
identified and consulted with the aim of identifying intangible expressions of cultural heritage, including cultural
sites which have not previously been recorded, sacred sites, religious/ceremonial areas, traditional stories,
songs, etc. ancestral burials, cultural routes and significant/sacred landform features as well as traditional
knowledge, including cultural and craft uses of natural resources, medicinal plants and areas used for harvesting
them, have been considered in close collaboration with the ecology and social experts. In this scope, consultees
were asked a series of open-ended questions including the following:

¢ Cultural Uses of Natural Resources

= Are any plant species or other natural resources used by the local population for food, medicine and
craft?

- _ Are there any local traditional craftsmanship and artisanal handicrafts, outlets for sale/exchange
purposes?

e — Religious Practices
- What religion(s) are practised in the area?
= Where are the key places of worship? Who looks after these places (stewardship)?

- _ Are there any former and current sacred sites and sites of religious, ritual or cultural importance in the
area? Are there any culturally significant areas used for the performance of ceremonies and rituals?

« Community Use of Cultural Heritage

= What festive and religious events, holidays and rituals are observed locally?

- Burial grounds. Are there any memorials, burials (isolated graves) or cemeteries within or in the vicinity
of the Study Area?

- _ Are there any landmarks in the Study Area?
= Places of memory - are there any places associated with historical and political characters?
- _ Are there any expressions of music, song, stories or legends about the region's past and people who

once lived here?

AECOM
361
Mersinli Wind Power Plant Project

The baseline information collected on ICH through this process is presented below:

Elements in the ICH National Inventory

Among the elements found under the UNESCO Representative List of the Intangible Cultural Heritage for Turkey,
Hidrellez (Spring celebration) has been identified as an ICH that is being celebrated in the settlements located in
the surroundings of the License Area. As part of the social field surveys, headmen of the Cumali and Gékyaka
informed that the local communities (including Derekdy) goes to the Akalandere locality every spring (on 6 May)
to celebrate the Hidrellez’® as the awakening of nature. Akalandere is located between the neighbourhoods of
Cumali and Gékyaka, approximately 2 km north of the Project's License Area boundary. Residents of Cinardibi,
the largest settlement (in terms of population) located around the License Area, also celebrates the Hidrellez.
However, the interviews done with the community members did not indicate a common/specific place for
celebration as it may change from year to year. Families celebrate this event separately at different locations and
generally prefer the foothills of the forests surrounding the settlement.

Flatbread making and sharing culture (lavash, yufka) and Turkish coffee culture and tradition are other generic
ICH elements identified to be present in all of the settlements located around the License Area.

Local Festive Events

Other than Hidrellez, interviews held with the headmen and local people indicated that there are no other festive
events held in Cumali or Gokyaka settlements. In Derekoy, honey festival is held annually in September for the
last 3 years. Open markets are set at the neighbourhood square and natural products, traditional food, etc. are
sold during the festive period. There are no festive events held in Cinardibi settlement.

Community Use of Cultural Heritage

There is a 1°" degree archeological site registered within Project's License Area (north of Turbine-9) This site,
located in Cinardibi neighbourhood, was not identified by the locals as a place used by the community for
memorial or worshipping purposes and the place is not visited by the community members. Other than this, no
other cultural heritage site was identified by the neighbourhood headmen or local people consulted within the
scope of ESIA studies.

All the neighbourhoods in the study area are Sunni. Mosques located in settlement centres are the key places of
worship. There is an entombed saint located in the centre of Gokyaka neighbourhood next to the neighbourhood
mosque. This entombed saint was constructed in the memory of 40 martyr soldiers and a religious man named
Sikh Ahmet. Married women, from both Gokyaka and nearby settlements, who cannot have children after
marriage, visit the entombed saint to make a vow and pray for a child. Once they have a child, the women revisit
this place and sacrifice an animal.

According to the headmen interviews, name of the Cumali (Cuma means Friday in Turkish) neighbourhood is
originated from settlement's historical importance as the settlement was being visited by the nearby communities
for Friday prayers, a congregational pray that Muslims hold every week. There is also a historical cemetery in
Cumali neighbourhood's entrance.

Cultural Uses of Natural Resources

Local people indicated that they collect plant species (namely, sage and oregano) for own consumption (used as
aromatic/herbal teas or culinary purposes). The flora expert who conducted the ecological field survey in and
around the License Area identified only Origanum onites (Turkish oregano or Izmir oregano) within the study area
during the survey period (see Chapter 11 for detailed information and assessment on flora species). This species
exist generally within forest openings, as they prefer rocky and maquis habitats. In Turkey, this species is
widespread in Mediterranean phytogeographical region and is not endemic. The turbine foundations are located
within Pinus brutia (Turkish pine) forests.

Salvia fruticosa (sage), the plant species used by human as aromatic tea, was not identified by the flora expert
within the study area during the survey period. However, based on literature and site survey conduct by experts
previously in the region, Salvia fruticosa is expected to be present at higher elevations of Boz Mountains.

*8'Hidrellez’ is a compound noun derived from ‘Hidir’ and ‘Ilyas’, which are believed to be the protectors of earth and water and
the helpers of individuals, families and communities in need of them. To mark this occasion, various ceremonies and rituals
connected with nature are performed, guaranteeing the wellbeing, fertility and prosperity of the family and community and
protecting livestock and crops for the upcoming year (https://ich.unesco.org/en/RL/spring-celebration-hdrellez-01284).

AECOM
362
Mersinli Wind Power Plant Project

Malva neglecta (dwarf mallow) and Malva sylvestris (common mallow) are also collected by local people from the
sides of the agricultural fields and used for culinary purposes.

There is a fountain located on the main access road (around 1km west —air distance- of Gokyaka) of the Project
(outside the License Area). According to the headman of Gokyaka neighbourhood, the local communities believe
that the water from this fountain is curative for goiter. There is a fountain in the neighborhood centre of Cinardibi
that is fed by water coming from the mountains. There are also water resources believed to be curative in Karaot
and Dagtekke neighbourhood centres, which are located outside the License Area.

Cinardibi neighbourhood’s population is formed of Pomaks™, who have migrated to the region from Bulgaria.
According to the information obtained by the headman, Cinardibi (also known as Osmanli) neighbouhood was
established after the Ottoman-Russian War in 1878-79 (also known as 93 War). Cinardibi community members
are still carrying their traditional food diets especially during important days such as birth, wedding etc. Example
of these traditions are as follows:

e  Fidulka: When the children start walking the first time, the parents bake a bread name Fidulka and the kids
are expected to carry it to other neighbours.

« — Simidal: It is a charity meal to serve for all neighbours. This meal is catered on the 40th day of the birth of a
child.

¢ — Maruniki: It is a traditional food made with pekmez (grape molasses) and pastry, which is usually served for
an adult man before he joins to the army for to the military service.

There are also Pomak songs known by a few old women and transmitted to younger generations through daily
communication.

In Cumali, the headman indicated that women produce needle point work (grep/gember) and sell these at the
neighbourhood centre. In Dagtekke, there is a marketplace where local people, including women, sell natural
products, traditional food, craftwork, etc.

16.3. Impact Assessment

16.3.1 Land Preparation and Construction Phase

The Project's land preparation and construction phase will involve earthworks and excavation activities, which
may potentially have impacts on physical cultural heritage. Additionally, the registered 1° degree cultural heritage
site will be within the License Area throughout the Project life.

Risk of Damaging Existing (Registered) Cultural Heritage due to Construction Activities

As described in Section 16.2, a non-registered (at the time of identification) cultural heritage site was identified by
the authorities as part of the national EIA process in the northeast of Turbine-9. Before the registration of this site,
which took place in October 2017, the Project Company identified an approximate area (located 250 m northeast
of the current location of Turbine 9) and designated this area as restricted for design and construction. Based on
this initial approximate location, the layout was designed to ensure that the construction ground for Turbine-9
does not coincide with this area. In this respect, foundation of Turbine-9 was shifted 30 m south of its originally
planned position (see Figure 16-2).

Later, izmir Regional Board for Conservation of Cultural Assets No 1 registered this area as a 1° degree
archaeological site and identified the official protection boundaries. In the current situation, the archaeological site
is located 90 m northeast of the turbine foundation. Thus, no physical impact is anticipated on the registered
archaeological site due to construction and operation of Turbine-9 as a result of the micrositing studies
conducted. Even though the turbine foundation does not coincide with the archaeological site, prior to the start of
construction phase, the Project Company will also evaluate the feasibility of alternatives for locating the crane
pad to a site, which would be at uttermost possible distance to the boundary of the archaeological site.

In the initial design, temporary construction camp site was located adjacent to the western border of the current
archaeological site boundaries, which was registered after the siting of this compound. Following the registration
of the archaeological site by the authorities and identification of exact borders, the Project Company reconsidered

™ Pomak is the term used fo Slavic Muslim communities inhabiting Bulgaria, Greece and mostly Northwestern of Turkey.

AECOM
363
Mersinli Wind Power Plant Project

the location of the temporary construction camp site as part of the ESIA process and decided to relocate the
temporary camp site to an alternative site, which is located between Turbine-6 and Turbine-7. Final location and
boundaries of the new camp site will be determined based on the results of the on-going topographical surveys.
Thus, potential impact of the Project on the registered archaeological site due to the activities to be conducted by
the construction workforce at the temporary construction camp site has been avoided by the redesign studies
completed by the Project Company.

On the other hand, eventhough the locations of the turbine foundation (Turbine-9) and the camp site has already
been revised to avoid impacts on the registered archaeological site, further measures will be taken by the Project
Company to protect the registered area. Firstly, prior to the start of construction phase, the Project Company will
evaluate the feasibility of alternatives for relocating the part of the access road (which is an existing forest road)
that crosses the registered archaeological site boundaries to keep it outside if possible. Typical pre-design cross-
section of for access roads was provided in Chapter 3 (see Figure 3-8). As can be seen the effective width (two
lanes) of the access road will be 6 m, while the total width including the side ditches will be approximately 7.5 m.
The existing forest road/breakers has an approximate width of 10 m. The improvement requirements of this road
and the final design for the cross-section will be determined based on the results of geotechnical surveys to be
completed. Preliminary surveys indicate that the ground is likely to have sufficient quality. If the results of the
detailed geotechnical surveys confirm that the quality of the ground is sufficient, the road will be compacted and
the layers indicated in the typical cross-section drawing (see Chapter 3, Figure 3-8) will be implemented. If the
geotechnical survey results necessitate ground improvement, initially the first 20 cm of the ground will be
excavated and then the compaction works will be conducted and the layers will be implemented.

Due to the compaction and/or improvement works planned for the access road and as the site will remain within
the Project License Area throughout the operation phase, a Cultural Heritage Management Plan will be
developed by qualified experts prior to the start of construction phase, if necessary based on archeological work
to be conducted in advance of construction. This Management Plan will identify site specific measures ensuring
avoidance/minimisation of potential impacts that may be caused by the use of the existing forests roads in the
scope of the Project. Accordingly, mitigation measures will be in place to ensure earthworks and construction
activities are restricted to designated sites, all personnel are informed about the work restriction at this cultural
heritage area, and coordination with authorities is established so that access to the site is not prevented or
restricted due to the Project. A Chance Find Procedure will also be implemented to prevent potential harm to any
other undiscovered archaeological finds that might be present at the Project License Area. With the development
and implementation of the Cultural Heritage Management Plan and the Chance Find Procedure, no significant
impact is anticipated on the registered 1*' degree archeological site.

Access Restrictions

Access to construction sites will not be allowed during the land preparation and construction phase. Since the
identified cultural heritage site is located adjacent to the access road, communities’ access to this site may be
regulated in cooperation with the authorities. This impact will be temporary for the construction phase, as the
Project will not interfere with public access during the operation phase.

Potential Impact on Intangible Cultural Heritage

Baseline information on the ICH within the study area is presented in Section 16.2. The Project is not anticipated
to cause any impact on the traditional cultural resources or their access. All of the neighbourhood centres are
located outside the License Area (a few houses of the Marmaric Permaculture Community that belongs to
Dernekli neighbourhood, see Chapter 13 and 18 for information on this community) and there is no place
identified within the License Area which is used for festive events or religious or traditional practices. Thus no
impact is anticipated on the community use of cultural heritage due to the Project.

The location of the fountain identified on the main access road (around 1km west —air distance- of Gokyaka) of
the Project (outside the License Area), which is believed by the locals to be curative for goiter, will be taken into
consideration in the planning of construction activities. The Project Company will inform and consult with the
Gokyaka neighbourhood headman if the availability/accessibility of this resource is to be temporarily affected due
to construction activities. The Project Company will also take necessary measures to ensure that the
availability/accessibility of this resource is not impacted by the Project during the operation phase.

As the plant species existing within the License Area (Origanum onites-Turkish oregano) and used by local
people for culinary and aromatic purposes is widespread in the region and do prefer rocky and maquis habitats

AECOM
364
Mersinli Wind Power Plant Project

which do not generally correspond to turbine locations, access of local people to this species is not anticipated to
be restricted due to the Project construction or operation. In the operation phase, there will be no access
restriction within the License Area, any project-related impact to the free access to these resources is not
anticipated due to the Project.

Risk of Damaging Potential Chance Finds

Chance finds are defined as physical cultural heritage encountered unexpectedly during project implementation
(EBRD, May 2014). There is a potential for encountering chance finds during the Project's land preparation and
construction phase. In case chance finds are discovered as a result of Project activities, management measures
will be taken to avoid adverse impacts, as described in Section 16.4.

16.3.2 Operation Phase

The operation phase of the Project will not involve earthworks or excavation activities. Thus, the Project is not
likely to have any physical impact on cultural heritage. On the other hand, since the 1* degree cultural heritage
site will remain within Project's License Area throughout the operation phase. According to the zone of visibility
study conducted as part of the visual impact assessment (see Chapter 12; Figure 12-1), a number of Project
turbines (7-11) are likely to be visible from different points of the 1°' degree archaeological site. Turbine-9 will be
located approximately 90 m south-southwest of the southern boundary of the archaeological site. Similarly,
visitors of the site may temporarily experience the noise impact caused by Turbine-9. A Cultural Heritage
Management Plan will be developed and implemented to ensure that the visitors of this site and access to this
site is not significantly affected by the Project activities.

16.3.3 Closure Phase

In the closure phase, decommissioning works could be conducted at the footprints of the Project facilities. Thus,
no additional land disturbance that may cause damage to chance finds is likely to occur during the closure phase.
On the other hand, in case chance finds are encountered during the decommissioning works, management
measures will be taken to avoid adverse impacts as described in Section 16.4.

16.4 Mitigation Measures

Turkish Law on Conservation of Cultural and Natural Assets (Law No: 2863, Official Gazette 18113, Date: July
23, 1983) defines the notification obligation and procedures to be followed in case of discovery of cultural and
natural property. According to Article 4 of the Law, “persons who discover movable and immovable cultural and
natural property, owners, proprietors or occupants that know or have recently found out about the existence of
cultural and natural property on the land they own or use shall be obliged to notify the nearest museum
directorship or the neighbourhood headman or the local administrators of other places within at the latest three
days. If such property is in military garrisons and restricted areas, the relevant command levels shall be notified in
line with the relevant procedure. The neighbourhood headman, the local administrator receiving such notification
or the relevant authorities that are directly notified of such property shall take the necessary measures to protect
and secure such property. The neighbourhood headman shall notify the nearest local administrator of the
situation and the measures taken on the same day. The local administrator and other authorities shall notify in
writing the Ministry of Culture and Tourism and the nearest museum directorship within ten days. Upon receiving
this notification, the Ministry and Museum Director shall instigate due proceedings as soon as possible in line with
the provisions of this law’. The Project will comply with the requirements of Turkish Law with regard to
management of any probable chance finds that may be discovered during the Project works. Appendix F
summarizes the Chance Finds Procedure to be followed in the scope of the Mersinli WPP Project.

The following mitigation measures will be implemented in order to ensure that existing cultural heritage site in the
vicinity and potential chance finds that may be encountered during earthworks and construction activities are
managed properly:

e A Cultural Heritage Management Plan will be developed by qualified experts prior to the start of construction
phase, if necessary based on archeological work to be conducted in advance of construction.

. The Project Company will evaluate the feasibility of alternatives for relocating the part of the access road
(which is an existing forest road) that crosses the registered archaeological site boundaries to keep it
outside if possible.

AECOM
365
Mersinli Wind Power Plant Project

The Project Company will evaluate the feasibility of alternatives for locating the crane pad for Turbine-9 to a
site, which would be at uttermost possible distance to the boundary of the archaeological site.

During the ESIA disclosure meetings to be conducted, the communities will be informed with regards to the
identified cultural heritage site and access restrictions to be implemented during the land preparation and
construction phase.

Strict speed limits will be set and implemented at the main access road.

Install fencing between the access road and the cultural heritage site, with proper signage restricting access
to the cultural heritage site.

In coordination with the authorities, it will be ensured that access to the 1‘ degree archaeological site is not
prevented or restricted due to the Project.

Earthworks and construction activities will be limited to designated areas.

Noise management measures identified in Chapter 7 of this ESIA will be implemented.Dust suppression
measures identified in Chapter 8 of this ESIA will be implemented.

The Chance Finds Procedure will be implemented by the Project Company and the contractor's
environmental and social teams throughout the land preparation and construction phase of the Project.

All the Project Company and the contractors’ personnel will be informed about the implementation of the
Chance Finds Procedure and related trainings will be provided.

In case of a chance find, all activities that may potentially harm the archeological find will be ceased, the
area will be secured, and the chance find will be recorded. The Museum Directorate will be notified
immediately for further actions.

The Project Company will collaborate with the authorities for the investigation of the site and will take
relevant measures to avoid any further disturbance.

Within the scope of stakeholder engagement to be conducted, ongoing information disclosure to
communities will include any chance finds. If deemed necessary, consultations with local communities will
also be done.

The Project Company will inform and consult with the Gokyaka neighbourhood headman regarding the
fountain located on the main access road, if the availability/accessibility of this resource is to be temporarily
affected due to construction activities. The Project Company will also take necessary measures to ensure
that the availability/accessibility of this resource is not impacted by the Project during the operation phase.

In case of any grievance regarding intangible cultural heritage, the grievance will be responded to
appropriately in compliance with the grievance procedure.

Assessment of potential impacts and relevant mitigation measures to be taken are summarized in Table 16-1.

AECOM
366
Mersinli Wind Power Plant Project

Table 16-1. Potential Cultural Heritage Impacts, Proposed Mitigation Measures and Residual Impacts

Impact Description Project Phase Receptor Impact Magnitude Sensitivity! Impact Proposed Mitigation Measures Residual
Extent Magnitude Reversibility | Duration Frequency | Overall Value of Gipalitesmeo iotpece
Magnitude | Resource! (prterta Significance
mitigation or
Recertod with existing
mitigation)
Damage tisk to recognized ¢ Land «Registered 1" | Restricted Low Irreversible Short term One-off Low High * Develop and implement a Cultural Heritage Management
cultural heritage due to preparation and degree Plan
earthworks, excavation construction archaeological * Evaluate the feasibility of alternatives for relocating the part
activities, etc. * Closure site within the of the access road (which is an existing forest road) that
License Area crosses the registered archaeological site boundaries to
keep it outside if possible.

+ Evaluate the feasibility of alternatives for locating the crane
pad for Turbine-9 to a site, which would be at uttermost
possible distance to the boundary of the archaeological site

+ Limit earthworks and construction activities to designated
areas and do not allow any work to be conducted on the
cultural heritage area

+ Ensure all personnel are informed about the work restriction
in the cultural heritage area

* Install fencing between the access road and the cultural
heritage site, with proper signage restricting access to the
cultural heritage site during the construction phase.

* In coordination with the authorities, it will be ensured that
access to the 1" degree archaeological site is not prevented
or restricted due to the Project during the operation phase.

* Set strict speed limits at the main access road.

+ Implement the dust suppression and noise management
measures identified in this ESIA

Restriction of access to * Land © Visitors of the | Local Low Short-term Short term Intermittent | Low Low * During the ESIA disclosure meetings to be conducted,
recognized cultural heritage preparation and registered 1° reversible ensure that the communities are informed with regards to
sites construction degree the identified cultural heritage site and access restrictions
* Closure archaeological during the land preparation and construction phase.
Gperat site within the oe - Coordinate with the authorities to ensure that access to the
* Operation License Area Long term Medium 1" degree archaeological site is not prevented or restricted
due to the Project during operation phase
Nuisance due to operation of || * Operation + Visitors of the | Local Medium Short-term Short-term One-off Medium Low + Develop and implement a Cultural Heritage Management
turbines (noise and visual) registered 1 reversible Plan
degree Implement noise management measures identified in this
archaeological ESIA
site within the
License Area
Damage tisk to chance finds to | * Land © Chance finds Restricted Low Irreversible Short term One-off Medium Low to High * Comply with the relevant provisions (Article 4) of the
be encountered during Project preparation and (depending on Turkish Law on Conservation of Cultural and Natural Assets
works construction the value of (Law No: 2863)
* Closure the discovered * Train all Project personnel including contractors on the
assets) implementation of Chance Finds Procedure

+ Implement Chance Finds Procedure

* Collaborate with the authorities for the investigation of site
and taking relevant measures to avoid any further
disturbance

* Ensure ongoing reporting to communities includes chance
finds

Impact on intangible cultural * Land *  Gokyaka Local Low Short-term Short term Low Low «Implement the Stakeholder Engagement Plan (including
heritage preparation and neighbourhood reversible Intermittent grievance mechanism)
construction (fountain * Inform and consult with the Gokyaka neighbourhood
© Operation located on the headman regarding the fountain located on the main access
main access road, if the availability/accessibility of this resource is to be
* Closure ‘d x ‘
road) temporarily affected due to construction activities.

* Take necessary measures to ensure that the
availability/accessibility of this resource is not impacted by
the Project during the operation phase.

AECOM
367
Mersinli Wind Power Plant Project

17. Cumulative Environmental and Social Impact
Assessment

In parallel to the global energy trends, wind power developments have shown a rapid growth in Turkey in the
last 10 years. The installed capacity of the wind power plants in the country has grown from about 150 MW in
2007 to more than 6,100 MW by the end of 2016. With its substantial potential, Aegean Region has gained a
leading position with an installed capacity exceeding 2,375 MW (around 39% of the cumulative installed
capacity in Turkey) (Turkish Wind Energy Association, January 2017. Turkish Wind Energy Statistics Report).

Mersinli Wind Power Plant (WPP) Project is planned in Izmir province of the Aegean Region. As of January
2017, Izmir, on its own, hosts 19% (around 1,170 MW) of the operational wind power plants in Turkey. An
additional capacity of 190 MW is also under construction in the city. There are also wind power plant projects
that are currently under evaluation by the relevant authorities (Turkish Wind Energy Association, January
2017).

The previous chapters of this ESIA have included assessments on the potential project-level impacts of the
stand-alone Mersinli WPP. As the project is located in a region where multiple wind power plant projects are in
operation, under construction or in evaluation/planning stages, potential cumulative environmental and social
impacts of the Mersinli WPP on the Valued Environmental and Social Component (VESCs), together with
other existing or future wind power developments have been given particular importance and assessed in this
chapter of the ESIA Report.

17.1. Assessment Methodology and Data Sources

The Cumulative Environmental and Social Impact Assessment study to be conducted for Mersinli WPP will
follow the methodologies specified by relevant international guidelines. Being one of the most recent and
comprehensive documents, the Good Practice Handbook on the Cumulative Impact Assessment and
Management (IFC, August 2013) and Cumulative Effects Assessment for (Tafila Region) Wind Power Projects
(February 2017), published by the International Finance Corporation (/FC, August 2013), will be the main
references for the methodology to be applied in the scope of Mersinli WPP, while the following additional key
references will also be resorted:

. Scottish Natural Heritage’s (SNH) Guidance for Assessing the Cumulative Impact of Onshore Wind
Energy Developments (March 2012);

. Cumulative Effects Assessment and Management Guidance published by International Association for
Impact Assessment (IAIA) (Canter L., and William R., 2009; http://www.iaia.org/);

. European Commission's (EC) Guidelines for the Assessment of Indirect and Cumulative Impacts as well
as Impact Interactions (May, 1999);

. Cumulative Effects Assessment Practitioners Guide prepared by the Cumulative Effects Assessment
Working Group (Hegmann, G. C. Cockling, R. Creasey, S. Dupuis, Kennedy, L. Kingsley, W. Rodd, H.
Spaling and D. Stalker; February and AXYS Environmental Consulting Ltd. for the Canadian
Environmental Assessment Agency (1999).

IFC defines cumulative impacts as “those that result from the successive, incremental, and/or combined
effects of an action, project, or activity (collectively referred as “developments”) when added to other existing,
planned, and/or reasonably anticipated future ones. Multiple and successive environmental and social impacts
from existing developments, combined with the potential incremental impacts resulting from proposed and/or
anticipated future developments, may result in significant cumulative impacts that would not be expected in
the case of a stand-alone development (IFC, August 2013) (see Figure 17-1).

AECOM
368
Mersinli Wind Power Plant Project

As mentioned in Chapter 11, AECOM approached Doga Dernegi in October of 2017, to acquire information on
the current status of Boz Daglar KBA. In this scope, up-to-date information on other projects in the area that
could be considered in assessment of cumulative impacts and potential cumulative impact assessment
studies regarding impacts on birds and bats, and there are any bird/bat baseline and monitoring studies was
requested. Currently, there is no information available from the database of the Doga Dernegi that could be
considered in the scope of this CIA study.

Impact of ProjectA

NN Cumulative Impact

Impact of Project C

Figure 17-1. Illustration of Cumulative Impacts

The need for Cumulative Impact Assessment (CIA) emerges in circumstances where a series of
developments, which may or may not be of the same type, is occurring, or being planned within an area where
they would impact the same VESCs, which are defined as the environmental and social attributes that are
considered to be important in assessing risks. The CIA process to be implemented in case of such
circumstances is defined by IFC (August 2013) as (i) analyzing the potential impacts and risks of proposed
developments in the context of the potential effects of other human activities and natural environmental and
social drivers on the chosen VESCs over time, and (ii) proposing concrete measures to avoid, reduce, or
mitigate such cumulative impacts and risk to the extent possible.

In light of the evolving global practice, IFC proposes a six-step approach for conducting Project-initiated CIA

studies (IFC, August 2013). This approach, which will be adopted in the CIA study to be conducted as a part of
the Mersinli WPP ESIA studies, is illustrated in Figure 17-2.

| boundaries

all developments a

2 ay) Jo sisKeuy

69] Bu

sess cumulative impacts and evaluate their significance over VECs' predicted future conditions

2
Fi
a

ho
3
<
Ey
Fy
B
A
3
3
3
g
=

“euonny

Design and implement: (a) adequate strategies, plans, and procedures to manage cumulative impacts,
(b) appropriate monitoring indicators, and (c) effective supervision mechanisms

Figure 17-2. Six-step CIA Approach (Source: IFC, August 2013)

AECOM
369
Mersinli Wind Power Plant Project

17.2 Cumulative Impact Assessment Study

The following section presents the implementation of the step-wise methodology and results of the CIA study
for the Project. Steps to be followed are listed below:

« Step 1: Scoping Phase | - VESCs, Spatial and Temporal Boundaries
« Step 2: Scoping Phase II - Other Activities and Environmental Drivers
e Step 3: Establish Information on Baseline Status of VESCs

« Step 4: Assess Cumulative Impacts on VESCs

« Step 5: Assess Significance of Predicted Cumulative Impacts

« Step 6: Management of Cumulative Impacts

17.2.1 Step 1: Scoping Phase | - VESCs, Spatial and Temporal Boundaries

In the first step of the CIA study, initially VESCs will be identified in consideration of the environmental and
social assessments done in the previous chapters of this ESIA Report. Afterwards, time frame (spatial
boundaries) for the analysis will be determined and geographical scope (spatial boundaries) of the
assessment will be established as the CIA Study Area. Details of the Step 1 assessments are provided in the
following sections.

17.2.1.1_ Valued Environmental and Social Components (VESCs)

The good CIA practice suggests that the CIA studies are conducted with a focus on the environmentally or
socially important natural resources, ecosystems or human values, which are in this report referred to as
Valued Environmental and Social Components (VESCs) and may include the following:

. Physical features (e.g. habitats, wildlife populations),
. Social conditions (e.g. health, economics), or

. Cultural aspects (e.g. archaeological sites).

This approach entails the CIA studies to be looked at “from the VESCs point of view’, instead of a Project-
centered perspective as this is the case in the ESIA studies and allows assessment of combined (i.e.,
cumulative) impacts of various projects/activities on each VESC. The Project-centered perspective of the ESIA
and the VEC-centered perspective of CIA processes are comparatively illustrated in Figure 17-3.

Project 1
indirect seuaagl

drivers (stresses) ¢————= Project 3
ESIA Perspective (Project-centered) CIA Perspective (VEC/VESC-Centered Perspective)

Figure 17-3. ESIA (Project-centered) vs. CIA (VESC-centered) Perspectives

AECOM
370
Mersinli Wind Power Plant Project

In line with the good CIA perspectives as explained above, the CIA study for the Mersin WPP will focus on the
impacts on the selected VESCs that are to be affected by the Project activities. In other words, any VESC that
would be affected by other projects/activities, but not the Mersinli WPP, will not be assessed in the scope of
the CIA. This approach of the study is illustrated in the sketch given in Figure 17-4. As can be seen, although
the fish is affected by one of the other actions, it should not be considered as VEC in the scope of a
cumulative impact assessment to be done for the proposed project, because it is not affected by the proposed
action under review.

a a

Figure 17-4. Focusing on Impacts on VECs

(Source: Effects Assessment Working Group for the Canadian Environmental Assessment Agency; Hegmann, G. C.
Cockling, R. Creasey, S. Dupuis, Kennedy, L. Kingsley, W. Rodd, H. Spaling and D. Stalker, February 1999)

In consideration of the findings of the baseline and impact assessment studies conducted for the Mersinli
WPP, valued environmental and social components to be considered in the CIA have been selected as
presented in Table 17-1.

Table 17-1. Selected VESCs for the Mersinli WPP CIA Study

Environmental! Valued Environmental/Social Components Specific VESCs
Social Subject

Biodiversity and living Key Biodiversity Areas (KBAs) Boz Daglar KBA
resources Spil Dagi KBA
Nif Dagi KBA
Bird populations Ciconia nigra

Ciconia ciconia
Pandion haliaetus
Pernis apivorus
Hieraaetus pennatus
Accipiter nisus
Accipiter gentilis
Circaetus gallicus
Buteo rufinus

Buteo buteo

Falco tinnunculus
Falco peregrinus
Falco eleonorae

Bats Pipistrellus pygmaeus,
Pipistrellus pipistrellus,
Miniopterus schreibersil,
Barbastella barbastellus

Land Use Forests Coniferous Forests

Air emissions Air quality in local settlements Marmarig, Derekéy, Gdkyaka, Cumalt

AECOM
371
Mersinli Wind Power Plant Project

Environmental!
Social Subject

Noise

Valued Environmental/Social Components

Background noise levels at local settlements

Specific VESCs

Ginardibi, Marmarig

Visual environment

Visual amenity of local communities (visual
receptors)

Marmarig, Ginardibi, Cumali

Cultural heritage

Archaeological sites

1" Degree archaeological site in
Zeybekmezarligi locality located approximately
250 m northeast of T-9.

Social and economic
environment

Agricultural activities

Beekeeping

Users of the affected parcels

Local people in Cinardibi, Gokyaka, Derekoy,

Dagtekke who are engaged in beekeeping
activities

17.2.1.2 Spatial and Temporal Boundaries

Cumulative impacts can occur (a) when there is “spatial crowding” as a result of overlapping impacts from
various actions on the same VESC in a limited area, (e.g., increased noise levels in a community from
industrial developments, existing roads, and a new highway; or landscape fragmentation caused by the
installation of several transmission lines in the same area) or (b) when there is “temporal crowding” as impacts
on a VESC from different actions occur in a shorter period of time than the VESC needs to recover (e.g.,
impaired health of a fish's downstream migration when subjected to several cascading hydropower plants)
(IFC, August 2013).

For the determination of spatial boundaries of the CIA Study Area, an iterative process has been applied in
consideration of applicable administrative, geographical, topographical, etc. boundaries. As the Mersinli WPP.
is located within the boundaries of three different districts of Izmir, namely Kemalpaga, Torbali and Bayindir,
the area restricted by the outer borders of these districts have been determined as the wider CIA Study Area
since this area would cover all other activities and environmental drivers (as identified in Step 2 of the CIA)
that would affect the selected VESCs. As the second step, this CIA Study Area has been narrowed down or
expanded at certain locations to include the Key Biodiversity Areas (KBAs) and consider habitat integrity. The
license area is located within Boz Daglar KBA and close to the Nif Dagi and Spil Dag: KBAs. Thus,
considering habitat integrity; the CIA Study Area is identified considering the borders of the three KBAs; Boz
Daglar KBA, Nif Dagi KBA and Spil Dag: KBA. The CIA Study Area has a maximum width of approximately
125 km and the total area is 303.887 ha.

This way, the CIA Study Area was determined to ensure that the area is sufficiently large to cover the Mersinli
WPP's direct area of influence and the borders of the selected VESCs. The CIA Study Area is demonstrated
on the map given in Figure 17-5.

The Electricity Generation License for the Mersinli WPP was issued by the electricity Market Regulatory
Authority (EMRA) on July 5", 2012 for 49 years on behalf of the former Project Owner. The Project Company
has applied to the EMRA for the amendment of existing license based on the current layout.

Similar to Mersinli WPP, the Electricity Generation License duration for other wind power plant projects
existing and planned in the region is generally 49 years. Accordingly, temporal boundary of the CIA study has
been determined as the Project life of the Mersinli WPP, which will start with the beginning of land preparation
activities and be limited with the duration of the applicable Electricity Generation License (assuming no license
extension at the end of license duration). It should be noted that construction of wind power plant projects are
typically completed in relatively short periods when compared to operation duration, thus the temporal
crowding of the impacts resulting in cumulative impacts would occur during the operation phases of the
contributing projects, if there is any. Hence, the operational phase of the Mersinli WPP will be the main focus
of this CIA study.

AECOM
372
Mersinli Wind Power Plant Project

‘This document has been prepared by AECOM for the sole use of the Clent and in accordance wih generally aczepted consultancy principles, the budget fer fees and the terms of reference agreed between AEGOM and the Client
Any information provided by tid parties and refered to herein has not been checked or verified by AECOM, unless otherwise expressly stated nthe document. No third party may rly upon this document without the prior and express written agreement of AECOM,
511881 521881 531881 541881 ‘551881 561881 571881 581881 591881 601881 611881

wYamanlar _
Mountain

= Boz
Mountains,

BAYRAML:

Z yi, €
‘ ¢ : DAGTEKK!

Kizildag RS ae 8 ae

531884 541881 551884 571881 591881 611884

4222573 4232573 4242573 4252573 4262573 4272573 4282573

4212573

4192573

4182573

4202573

LEGEND

Mersinli WPP Turbines
Mersinli WPP License Area
Settlements

Fuat WPP ETL

District Borders

CIA Study Area

A=CO,

Mersin WPP (Wind Power Plant)
® Cumulative Study Area

‘Aeazar Eneay

(0PP.825305

Coordinate System WGS 1984 UTMZones6N | AS

Document Name -ALCAZAR_CUMULATIVE_study_area

Figure 17-5. CIA Study Area

AECOM
373

Mersinli Wind Power Plant Project

17.2.2 Step 2: Scoping Phase II — Other Activities and Environmental Drivers

Once the CIA Study Area and the spatial and temporal boundaries of the assessment were determined, other
past, existing and foreseeable activities/developments and environmental drivers within these boundaries that
would affect the condition of the selected VESCs were identified on the basis of a review of public databases
of governmental organizations and relevant sectoral associations. Main sources resorted to in this process are
listed below:

¢ — Electricity Generation Licenses issued by the EMRA for wind power plant projects;
« — EIA Positive Decisions issued by the Ministry of Environment and Urbanization (MoEU);
e Turkish Wind Energy Association's recent statistics reports and atlas

« GEODATA - Database of the Turkish Ministry of Forestry and Water Affairs

17.2.2.1 Other Acti

ies

Mersinli WPP is the “Project under Assessment” in this CIA study prepared as a part of the Project ESIA.
In identifying other contributing projects within the CIA Study Area, the study has focused primarily on the wind
power sector projects, as they would have common types of impacts that would affect the same VESCs.
Exceptionally, major electricity transmission line (ETL) projects associated with the identified wind power plant
projects will also be included in the assessment, wherever possible. In addition to other wind power plant
projects and ETL projects, the CIA study also considered hydroelectric power plants and mine projects in the
CIA Study Area. Reasonable efforts have been made to determine and include both the existing (currently
operational) and future projects in the CIA. With regard to selection of future projects, “Cumulative Effects
Assessment Practitioners Guide” prepared for the Canadian Environmental Assessment Agency's (Hegmann
et al., AXYS Environmental Consulting Ltd. February 1999) three future action categories have been
considered; certain, reasonably foreseeable and/or hypothetical. Description of each category and their
descriptors are depicted in Figure 17-6.

+ The action will proceed or there Descriptors for Certain (Existing) Projects
Certain is high probability the action will ‘© Projects that are currently in operation or under
proceed construction

Decriptors for Reasonably Foreseeable Projects

© Projects that obtained EIA Positive/EIA not Required
Decision in the last 5 years but not started construction
yet

© Projects that obtained Electricity Generation
License/Pre-license in the last 5 years but not started
construction yet

+ The action may proceed, but
there is some uncertainty about
this conclusion

Reasonably

Foreseeable

Descriptors for Hypothetical Projects

“< conei © Projects discussed on a conceptual basis
*There is considerable © Projects that obtained relevant EIA Decision or Electricity
Hypothetical uncertainty whether the action Generation License/Pre-license more than 5 years ago
will ever proceed. and not started construction yet
© Projects for which Electricity Generation License
applications are under evaluation by authorities

Figure 17-6. Categorisation of Future Projects

(Source: Adapted from (Hegmann et al., AXYS Environmental Consulting Ltd. February 1999)

AECOM
374
Mersinli Wind Power Plant Project

The Guide further recommends inclusion of at least the certain scenario and at best the most likely future
scenario, or in other words, “reasonably foreseeable projects” that could have a significant cumulative effect
with the Project Under Assessment, in this case Mersinli WPP. Accordingly, the future projects included in this
CIA study involved both the certain and reasonably foreseeable projects identified within the CIA Area.

WPP Projects located within the initial (wider) CIA Study Area including the reasonably foreseeable, existing
and hypothetical projects are listed in Table 17-2. These projects are also presented in the Wind Atlas (2017)
of the Turkish Wind Energy Association (see Figure 17-7).

The nearest WPP to Mersinli Project is the Fuat WPP (33 MW; 10 turbines), which is operating in the
north/north-east of the License Area since 2015. Closest distance between the turbines of the Mersinli WPP
and Fuat WPP is around 3.5 km (air distance). According to the information provided in the Project Description
File dated 2009 (which was basis to the EIA not Required Decision dated March 5, 2009) Fuat WPP was first
planned with 126 turbines and a total installed capacity of 252 MWe by the Project owner Fuatres Elektrik
Uretim A.S. (Fuatres), a Borusan EnBW Enerji subsidiary. This Project Description File excluded the energy
transmission line (ETL), since the EIA Regulation in force at the time required ETLs (having a voltage level of
at least 154 kV and length of at least 15 km) to undergo a separate EIA process. Following review of the
Project Description File by the former Ministry of Environment and Forestry, an “EIA not Required” decision
was issued on March 5, 2009 with Decision No: 592 for the said 252 MWe capacity Fuat WPP Project. Later,
the project was revised, number of turbines were decreased to 10 and the installed capacity was decreased to
30 MWe and relevant electricity generation license was obtained for the revised project on February 23, 2012
(License No EU/3703-17/2256) from the Energy Market Regulatory Authority. Following this, an application
was made to the izmir Provincial Directorate of Environment and Urbanization for a revision of its “EIA Not
Required Decision” to cover the revised project, which resulted in provision of the required approval on
November 4, 2013 with document No: 5108/25722. In addition and as stated above, a separate full EIA
process was conducted for the 154 kV, 20 km Project ETL and the related “EIA Positive” certificate with
decision number 3505 was obtained on June 13, 2014 (see Table 17-3). An IFC, Equator Principles and
national legislation compliant ESIA Report was also prepared in 2014 for the revised Fuat WPP Project and
the project is in operation since 2015, currently with 10 turbines and 30 MWe installed capacity, in line with its
energy generation license.

Karabel WPP (3 MW; 1‘ turbine), which is in operation since 2016, is located around 7.5 km northwest (air
distance) and Ege WPP (9.2 MW; 4 turbines), which is in operation since 2015, is located around 20 km north-
east (air distance) of the Mersinli WPP Project. Information on WPP Projects located within the CIA Study Area
are presented in Table 17-2.

Table 17-2. Wind Power Plant Projects Identified within the CIA Study Area

Project Location _ Installed —_Electricity Generation License Relevant Project Status Project
(District) Capacity Information EIA Decision Category
(MW) ——
(™) Stan End Duration
Mersinli  Bayindir, 55 05/07/2012 05/07/2061 49 years EIA Positive Pre-construction Reasonably
WPP Kemalpasa, 18/07/2016 Foreseeable
Torbali
Fuat WPP Kemalpasa 33 23/02/2012 23/02/2061 49 years EIA not In operation Existing
Required since 2015
Decision
05/03/2009
Karabel  Kemalpasa 3,4 23.02.2012 23.02.2061 49 years N/A In operation Existing
WPP since 2016
EgeWPP Kemalpasa 9.2 49 years NIA In operation Existing
20.12.2011 20.12.2060 since 2015
Sibel WPP Kemalpasa 102 23.11.2011 23.11.2060 49 years N/A NA Hypothetical
Beydaj  Odemis 30.6 Pre-license application under NA Planning Hypothetical
WPP evaluation
Veliler Bayindir 15 Pre-license application under NA Planning Hypothetical
WPP evaluation
AECOM

375
Mersinli Wind Power Plant Project

Project Location _ Installed —_Electricity Generation License Relevant Project Status Project
(District) Capacity Inform EIA Decision Category
ww)
Start End Duration

Bespinar Kemalpaga 50 Pre-license application under NA Planning Hypothetical
WPP evaluation

Kemalpasa Kemalpasa 50 Pre-license application under NA Planning Hypothetical
WPP evaluation

Turgutlu  Turgutlu. 30 Pre-license application under NA Planning Hypothetical
WPP evaluation

Salihli Salihli 28 Pre-license application under NA Planning Hypothetical
WPP evaluation

Source: EMRA License Database, September 2017  (http:/www.epdk.org.tr/); MoEU EIA Decisions Database,
September 2017 (http:/www.csb.gov.tr/)

AECOM
376
Mersinli Wind Power Plant Project

Alibey Adast RES (30 MW)

Balikesir Ruz. En. El. Ur, Ltd. Sti
Bergama RES (26,4 MW)
Vento El. Ur. San. ve Tic. AS,
BergRES (69/95 MW-GE)
Bergres El. Ur. ALS,

Sh SaRES (27,5 MW-GE)

Garet En, Ur. ve Tic. AS.

‘Bergama RES (120 MW-NORDI
Bergama RES En. Ur. AS.
Pitane RES (4,8 MW-N
Pitane Elektrik Uretim Ltd. Sti
Seyitali RES (41,5 MW-ENER(
Doruk En. Ur. San. Tic, A.S.

AS

Petkim RES (51 MW-ALSTOM)
Petkim Petrokimya oe
Karadad RES (10 MW-GE)

Garet En. Ur, ve Tic. AS.

Bozyaka RES (19,7 MW-NORDEX)
Kardemir Haddecik San.Tic. Utd. St
Kozbeyli RES (32,2 MW-ENERCON)
Dodal En. El. Ur. AS.

Karaburun RES (120 MW-ENERCON)
Lodos €!, Ur. AS.

Salman RES (27,5 MW-GE)
Gres El. Ur. AS.

Sarpincik RES (32,5 MW-NORDEX).
(Gal Riz. EI. Ur. Ltd. Sti, \
Yaylakéy RES (15 MW-ENERCON).

Yaylakoy RES El Ur. A. $,
Mordotjan RES (31,5 MW-SUZLON).
‘Ayen En. A.’

Mordogan RES (15 MW-ENERCON)
Egenda Ege En. Ur. AS.

Karada RES (18 MW-NORDEX)
‘Okman En. €1. Ur. AS.

Gesme RES (18 MW-NORDEX)
ABK Cegme En. El. Ur. AS.
Alagati RES (16 MW-ENERCON)
Egenda Ege En. Ur. AS.

Urla RES (15 MW-ENERCON)
Egenda Ege En. Ur. AS.

(Ovacik RES (18 MW)
Baltepe En. A.S.

‘Ares RES (7,2 MW-VESTAS)

Cosme RES (1,5 MW-ENER ‘Soke RES (30 MW-GAMESA)
Alize En. El, Ur. A.S.
Germiyan RES (9,6 MW)
Giiral Porselen Turizm Vit,
Mare Manastir RES (56,2
Mare Manastir Riiz.

Bereket Enerji

‘Mazi-3 RES (30 MW-NORDEX),
Mazi-3 ROz. En. Sant. El. Ur,

‘Akbiik RES (9,6 MW-NORDEX)
Suay En. San. ve Tic. AS.

Korkmaz RES (25,2 MW-SUZLON)

BARKAN ENERUI Yat. Ur. ve Tic. A.S.

“Sa ataltepe RES (16 MW-ENERCON)
Alize En. El, Ur. AS.

‘Soma RES (120 MW-NORDEX)
Bigin Riz. Sant. En, Or. A 4

‘Ayvalik-T RES (9 MW)

_Polatbay Ener Ur. Ins. San ve Tle. AS,
Kinik RES (51,2 MW + 3,2 MW-SIEMENS)
Esinti Ener Ur. Tic. ve San. A.S.

Salman RES (20 Mw) _-—~~ Emes RES (2 MW)
Gres Elektrik Ur. AS. Gre Ener Elektrik Uretim San. Tic. AS.
Aion RES(QOMW) ne
Fan Elektrik Oretim AS ae

ABK En Ur San-ve Te A A

seein \

Yeni En. Yat. Ur. ve Tic. AS.

Yenihisar RES (21,6 MW-NORDEX) =.
oa a: a eee
x Sabas El. Ur. AS.

Manres El Ur. AS. = Keltepe RES (29,9 MW-ENERCON)

A Alize En. 1. Ur. LL

i

Balikesir RES (143 MW-GE)
Bares El, Ur. AS.

Poyraz RES (32 MW-SIEMENS)

‘Sami RES (113,4 MW-VESTAS) ay ___—Nm Enerji Elektrik Ur. AS.

Baki El. Or. Ltd. Sti,
‘Tatiipinar RES (108 MW)
Tatipinar Enerji Uretim A. 3 —A

Kavakli RES (52,8 MW: aan
Briza El-Ur. San, ve Tic. A.

——Foyrazgild RES (34,5 MW-ENERCON)
Ufuk En. 1, Ur. AS.

Alentek En. A.S.
— ———Poyraz RES (77,1 MW-ENERCON)

Poyraz En. Ur. San, Tic. A.S.
a

|_Umurlar RES (10 MW + 26,4 MW-VESTAS)
BALIKESIR  Sife él. Ur. As.

(Ortamandira RES (11,2 MW- a
SERIN ENERJI El. Ur. Dag. Paz. San. ve Tic. Ltd. St

Some RES (2641 MY-ENERCON)
* Kuyucak RES (40,9 MW-ENERCON)
Alize En. 6 Ur. AS

Geres RES (30 MW-NORDEX)
Geres El, Ur. A.

7 Sayalar RES (57/2 MW-ENERCON)
Dogal En. El. Ur. AS.

Karak RES (12 MW-VESTAS)
an Deniz El. Ur. Lid. Sti

GokRES (35,75 MW-GE)
Garet Enerj tir. ve Tic. AS.

—.

Yilmaz RES (12,5 MW)
Gopar Ei. Ur. Lid. $i,

AKRES (45 MW + 10 MW-NORDEX)
“Akhisar Riz. En, El, Ur. San. Ltd. Sti

MANISA

—Kirkadiag RES (34,2 MW + 11,4 MW-GE)
Garet En, Ur. Tic. AS.

‘Samurlu RES (34,5 MW-ENERCON)
Dogal En. El, Ur. AS.

Ege RES (9,2 MW-ENERCON)
Meltem En. El, Ur. AS.
Aliaga RES (19,2 MW-NORDEX)
in Elektrik Ur. AS.

Karabel RES (3 MW-SENVION)
__-Egener E1. Ur. Mak. San. ve Tic. A.S. USAK

Fuat RES (33 MW-VESTAS)

—Fuatres El. Ur. A.S.
Giindalan RES (5 MW)
Karhes Karadeniz Hidro El. Ur. A.S.

‘Alares RES (10 MW)
Eksel El. Ur. San. ve Tc, Ltd. Sti

Mersinli RES (55 MW)
YANDER El. Muh. Mis. Ing. Tur. ve Tic. Ltd. Sti.

Urla RES (18 MW-NORDEX)

Hassas Tekrik En. El Ur. San.Tic, THERES (8.5 MW 124 MW-GE) 7 Ac

Kirazl RES (50 MW)
A Kia En. Yat. Or. ve Tic. AS.

__OvaRES (18 MW-GAMESA)

A} ;
Si Sons ‘AYRES Elektrik En. Ur. A.S.

Odemig RES (21 MW + 21 MW-NORDEX)
tS Tayf En. Yat. Ur. Tic. AS.

hss BRN eee Seferihisar RES (21 MW + 21 MW-NORDEX ‘Adares RES (10 MW-GAMESA) apa Pa
i Ucgen Seferihisar RUz. En. E1.Ur. AS. YGT El. Ur. San. ve Tic, Ltd. Sti

ize Cer Eesti Ort —— Soke RES (104 MW)

Alize Enerji Elektrik Ur ‘Akis En. Yat. Ur. ve Tic. A.S. AYDIN

\__Deniaii Res (66 mw)
Korda En. Or. Paz. Ith. ve thr. AS.

Madranbaba RES (20 MW-GAMESA)
‘roba El. Ur. AS.

—Badarasi RES (48 MW-NORDEX)
Kile En, Yat. Ur. ve Tic. AS.

Gatalbik RES (25,2 MW-GAMESA)
A ARKEn. BOF AS _—
Bafa RES (35 MW)
Kazanim En. Yat. Ur. ve Tic. AS.

—Cataltepe-tisarard RES (45 MW)
Tasoluk Elektrik Uretim Dag. San. Tic. AS.

‘AkbUk IT RES (21 MW-SUZLON)

Kores RES (25 MW-NORDEX) Ayen En. AS ‘AkbUk RES (31,5 MW-SUZLON) ‘Ayen En. AS. pam Res me ae + 41,6 M-SIEMENS) “

ESN EE meen nhs: Galak RES (33 mW) — ‘ : Olgek/Scale:1/900.000
‘yehoer RES UMW) Yild Ener} El. Ur. AS. Ver gneleme date update: Ocak Janary 2017
VARYAP VARLIBASLAR Yap! San. ve Tur, Yat. Tic, A.S.. y Karova RES (30 MW)

i i _ ——Borares En. AS.

~————Susurluk RES (60 MW + 15 MW-NORDEX)

KUTAHYA

Boztiyak RES (90 MW)
Gekim En. Yat. Ur. ve Tic. A.S.

—

7 —Metristepe RES (40 MW-Ni
Can En, Ent, El. Ur. AS.

Kartal RES (39 MW)
Bay Temiz En. El. Ur. ins,

Ae

Usak RES (54 MW-SINOVEL)
‘Arnaz Res Riz. En. El, Ur. Sant. Ltd. Sti

Afyon2RES(eemw) == AFYON
lzdem En, Yat. Ur. Tic. A. §.

Eber RES (36 MW)
ter Elektrik Uretin]

Dinar RES (115 MW-SIEMENS)
Olgu En. Ur. Tic. AS.

Dinar 4 RES
———Oligu En. Ur,

___Uluborlu RES (64]
Kavram En, Yat,

an RES (29,2 MW-VESTAS)
‘Tamyeli En. Yat. Ur. Tic. A. $.

ISPAR]|

A. lsletmede RES / WPP Under Operation

A. Insa halinde RES! WPP Under Construction

A. Lisanslt RES! Licensed WEP

Figure 17-7. Wind Power Plant Projects Located in the Region According to the Wind Atlas (Turkish Wind Energy Association, 2017)

AECOM
377

Mersinli Wind Power Plant Project

The 154 kV ETL of the Fuat WPP is crossing the Mersinli WPP License Area (between Turbine-4 and Turbine-
5), through which Mersinli WPP will be connected to the national grid, has been identified as another activity to
be considered in the scope of the CIA study (see Table 17-3). In addition, Alagehir-Havza-Derbent-Bagyurdu
ETLis a recent ETL Project located in the region.

Table 17-3. Associated ETL Projects Identified within the CIA Study Area

Project Location (District) Voltage Relevant Project Status Project
Category
Fuat WPP ETL Bayindir, Kemalpasa, Torbali 154kV EIA Positive _ In operation Existing
13/06/2014
Alasehir-Havza-Derbent- Kemalpasa, Alasehir Turgutlu. 154kV EIA Positive N/A Reasonably
Bagyurdu ETL 46/08/2017 Foreseeable

The wider region in which the Mersinli WPP is located is also rich in geothermal resources located within
borders of districts close to Mersinli such as Alasehir, Manisa. Within the CIA Study Area, however, there is
only one JES, details of which are presented in Table 17-4.

Table 17-4. Geothermal Power Plants located within the CIA Study Area

Project Location _ Installed —_Electricity Generation License Relevant Project Status Project
(District) Capacity Information EIA Decision Category
(MW) —
“™) Bart End Duration
Ozmen-1 Alasehir 24 14.07.2016 22.01.2043 27 EIA Positive __ In operation Existing
JES 05.02.2016

In addition to energy projects, other sectors such as mining and dams were also considered in the CIA study.
In this regard, the mining Projects located within the CIA Study Area were identified as listed in Table 17-5 and
the dam reservoirs and ponds located in the CIA Study area are listed in Table 17-6.

Table 17-5. Mining Projects Located within the CIA Study Area

Mine Project Location Project Category
Mine Area -1 Kavaklidere Neighborhood, Bornova District, Izmir Existing
Mine Area -2 Kavaklidere Neighborhood, Bornova District, Izmir Existing
Mine Area -3 Asagicobanisa Neighborhood, Sehzadeler District, Manisa Existing
Mine Area -4 Sancakliigdecik Neighborhood, Sehzadeler District, Manisa Existing
Mine Area -5 Yedieyliil Neighborhood, Torbali District, izmir Existing
Mine Area -6 Helvaci Neighborhood, Torbali District, Izmir Existing
Mine Area -7 Dagtekke Neighborhood, Torbali District, izmir Existing
Mine Area -8 ‘Séglltéren Neighborhood, Bayindir District, izmir Existing
Mine Area -9 Gamlibel Neighborhood, Bayindir District, Izmir Existing
Mine Area-10 Gamlibel Neighborhood, Bayindir District, Izmir Existing
Mine Area -11 Susikti Neighborhood, Odemis District, Izmir Existing
AECOM

378
Mersinli Wind Power Plant Project

Table 17-6. Dam Reservoir and Ponds Located within the CIA Study Area

Name Project Phase Province District Purpose EIA Positive Project Category
Decision Date
Afsar Dam Operation Manisa Alagehis Irrigation, Drinking N/A Existing
Water, Flood
Control
SahyarPond Master plan/Pre- Manisa Merkez _ Irrigation N/A Hypothetical
investigation
Kavaklidere Operation Manisa Alagehir Irrigation N/A Existing
Pond
Yesilkavak Project Stage Manisa Salihli Irrigation 09.03.2011 Hypothetical
Dam
Gaypinar Pond Planning Stage Manisa_—_Salihli Irrigation N/A Hypothetical
Akcapinar Dam Master plan/Pre- Manisa Ahmetli Drinking Water N/A Hypothetical
investigation
Giknikgi Dam Planning Stage Manisa Gordes Drinking Water N/A Hypothetical
Yigitler Dam Construction izmir Kemalpasa_ Irrigation 28.06.2013 Existing
ArmutluDam Planning Stage Izmir Kemalpasa_Irrigation 25.02.2014 Reasonably
Foreseeable
Yukanikizica Construction izmir Kemalpasa_ Irrigation N/A Existing
Pond
Savanda Pond Operation izmir Merkez _Irrigation N/A Existing
VigneliDam Master plan/Pre- Izmir Kemallpasa_Irrigation N/A Hypothetical
investigation
Karakizlar Operation izmir Torbali_ Irrigation N/A Existing
Pond
Aslanlar Pond Operation izmir Merkez —_Irrigation N/A Existing
Uladi Dam Operation izmir Esme Irrigation 09.10.2007 Existing
ErgenliDam Construction izmir Bayindir Irrigation 17.11.2008 Existing
Burgaz Operation izmir Gdemig _ Irrigation N/A Existing
(Zeytinova)
Dam
‘Aktas Dam Construction izmir Gdemig Irrigation N/A Existing
Rahmanlar Construction izmir Gdemig —_ Irrigation, Drinking 08.01.2010 Existing
Dam Water
KirazPond Planning Stage izmir_—-Banaz Irrigation N/A Hypothetical
Kelebek Dam Construction Manisa Ahmetli Irrigation N/A Existing
Horzumalayaka Planning Stage Manisa Alagehir _ Irrigation N/A Hypothetical
Pond
Bagyurdu Pond Operation izmir Kemalpasa_ Irrigation N/A Existing

AECOM
379
Mersinli Wind Power Plant Project

In light of this information, existing and future projects that have been identified as a result of the review of
public databases of governmental organizations and relevant sectoral associations and included in the CIA
together with the Mersinli WPP are presented in Table 17-7. The map given in Figure 17-8 demonstrates the
CIA Study Area, selected VESCs and the projects to be included in the assessment. The projects included in
the assessment are the ones that are categorized as existing and reasonably foreseeable. Hypothetical
projects were not included in the further assessment as there was no readily available and sufficient technical
information on their locations, capacities, characteristics etc. As it can be observed in Table 17-7, all existing
and reasonably foreseeable mining projects, energy projects, dam reservoirs and ponds were considered in
the CIA study. In this regard, apart from the existing projects, Alagehir-Havza-Derbent-Bagyurdu ETL Project
and Armutlu Dam Project was considered as reasonably foreseeable as the EIA Positive Decision was given,
however, the project construction has not yet started.

Table 17-7. Projects to be included in the CIA Study

Project CIA Category

Project Under Assessment

Projects

Mersinli WPP (55 MW)

Certain (Existing) Projects

Fuat WPP (33 MW)
Karabel WPP (3 MW)
Ege WPP (9.2 MW)
154 kV Fuat WPP ETL
Mine Area-t

Mine Area-2

Mine Area-3

Mine Area-4

Mine Area-5

Mine Area-6

Mine Area-7

Mine Area-8

Mine Area-9

Mine Area-10

Mine Area-11

Afsar Dam
Kavaklidere Pond
Yukarikizilca Pond
Savanda Pond
Karakizlar Pond
Aslanlar Pond

Uladi Dam

Ergenli Dam

Yigitler Dam

Burgaz Dam

Aktag Dam
Rahmanlar Dam
Kelebek Dam
Bagyurdu Pond
Ozmen -1 JES

Reasonably Foreseeable Projects

154 kV Alagehir-Havza-Derbent-Bagyurdu ETL
Armutlu Dam

AECOM
380
Mersinli Wind Power Plant Project

17.2.2.2_ Environmental Drivers and Other Factors

Environmental drivers refer to natural drivers and other stressors, such as fires, droughts, floods, predator
interactions, human migration, new settlements, etc. that may exert an influence on the VESCs. For example,
the fire regime in forested areas is a major driver that shapes social, ecological and economic systems (/FC,
August 2013).

All the project units including the turbine foundations, access roads and substation etc. will be located on
lands registered as forest in the Turkish Land Registry and Cadastre System. As stated in Chapter 6, forestry
permits will be obtained from the relevant General Directorate of Forestry. The removal of top soil, vegetation
and trees corresponding to the footprints of the Project units will be carried out by the Turkish Forestry
authorities in accordance with the relevant provisions of the national Forestry Law. The number of trees to be
logged in scope of the Project along with detailed assessment of impacts on forestlands is provided in
Chapter 6.

It should be noted that the Regional Directorate of the Forestry, also conducts regular logging of the trees in
line with the applicable Forestry Management Plans. An application was made to the authorities to obtain the
related Forestry Management Plans and Forest Stand Maps to identify the forests within the License Area that
have been designated with economic functions, which represent the forests operated/managed with the aim of
production of forest products, having economic value.

On the other hand, it is known based on the field observations and the outcomes of the stakeholder meetings
that the forest maintenance and regeneration works are conducted in these forests to ensure healthy growth
of the forests, as well as to ensure social needs of the communities. Since the authorities have not provided
the requested plans and maps, the forestlands that will already be degraded as a result of forestry activities
could not be identified and assessed in the scope of this ESIA. Additional loss of trees within the License Area
may become an issue in the case of unexpected forest fires especially when the cumulative impacts are
considered. Unexpected forest fires may potentially contribute to cumulative impacts on the VESCs identified.
Measures to be taken in the scope of the Project to avoid/minimize the risk of forest fires are discussed in
Chapter 15.

Based on the existing knowledge of the ecology and/or natural dynamics of the selected VESCs, no other
major environmental driver that may contribute to cumulative impacts has been identified for this CIA study.

AECOM
381
Mersinli Wind Power Plant Project

This document haa been prepared by AECOM Tor the sole use ofthe Cient and in acsordance with generally aczepled consultancy pinaples, the budge! for fees and ihe tems af eference agreed between AEGOM and the Clent
“Any fomation provide by third panies and refered to Herein has not been checked or verted by AECOM, unless ctherwse expressly stated in the document No tid party may rely upon this document witout the prior and express writen agreement of AECOM, LEGEND
581881 591884 601881 611881

511884 521884 531881 541881 551881 561881 571881

© Mersinli WPP Turbines
{MM Mersinli WPP License Area
@ Settlements

Fuat WPP ETL

4282573

® Other Project Turbines
—] Vicinity Projects
dE Mine Area (MA)

208 Dams

industrial zones

4272573

cAYamanlar

5 Ozmen-1 G
Mountain (Ay Ozmen-t Geothermal

Power Plant

: é aes uf [1 District Borders
{ inv GAMBEL au , emna
Mountain) ¢ Pe . ‘ is ie CIA Study Area

4262573

ety

4252573

» Boz
Mountains

4222573 4232573 4242573

4212573

4202573

Mersin WPP (Wind PowerPlant)

Cumulative Study Area

‘azar Enegy
gn Emironment_ [_oprse2e805
3 ee ee

Cordeategyom wos te zenessn | AS

© secre

511881 521881 531881 551881 561881 571881 581881 591881 601881 611881 621881
Document Name : ALCAZAR_CUMULATIVE

"Exact location of the 154 KV Alasehir-Havza-Derbent-Bagyurdu ETL could not be found in readily available resources, therefore, not included in the map.

Figure 17-8. VESCs and Projects Included in the CIA Study

AECOM
382

Mersinli Wind Power Plant Project

17.2.3 Step 3: Establish Information on Baseline Status of VESCs

Information on the baseline status of the VESCs will be mainly based on the information gathered for each
environmental and social subject in scope of the ESIA study. Thus, relevant information on the baseline status
for VESCs are presented in the related chapters of this ESIA Report.

17.2.4 Step 4: Assess Cumulative Impacts on VESCs

Assessment of potential cumulative impacts of the Mersinli WPP Project together with other projects/activities
identified in the CIA Study Area on the selected VESCs has been based on a qualitative approach. The
cumulative impact potential on the VESCs has been evaluated considering the projects affecting the VESC
along with the Mersinli WPP Project (the Project under Assessment). In this regard, the cumulative impact
potential on each VESC has been classified as “yes” if the VESC is likely to be affected by other projects in
addition to Mersinli WPP, or “no” is the VESC is to be affected only by Mersinli WPP Project.

The results of the assessment of cumulative impacts of the Mersinli WPP Project together with other projects
identified in the CIA Study Area are summarized in Table 17-8. It is important to note that the cumulative
impact assessment has been restricted to the level of technical information which is readily available through
public information sources. Thus, the assessment has been based on the current status of the projects and
any changes in the existing status may result in a change in the impact potential of the VESCs.

Impacts regarding air quality and potential impacts on the local people in Cinardibi, Gdkyaka, Derekéy, and
Dagtekke who are engaged in beekeeping activities are considered to be temporary as these impacts will be
of concern only during the construction period which is 16 months including commissioning. With the operation
of Mersinli WPP the impacts related to air quality as a result of construction works and transportation of
materials are assumed to be negligible. Fuat WPP Project is currently in operation. Thus, when Mersinli WPP
Project starts operation, the impacts associated with air quality (and beekeeping) are expected to be
negligible. However, the assessment carried out in the below table considers the impacts on air quality and the
impacts on the local people in Cinardibi, Gékyaka, Derekéy, Dagtekke who are engaged in beekeeping
activities in order to provide a more comprehensive and long term cumulative impact assessment.

AECOM
383
Mersinli Wind Power Plant Project

Table 17-8. Interaction of Projects with Selected VESCs

Projects VESCs
Settlements Settleme Settlements Key Land Bird Populations Bats Cultural Heritage Agricultura Beekeeping
(Impacts on Air nts (Visual Biodiversity Use | Activities
Quality) (Impacts Impacts) Areas
on Noise) (KBAs)
5 g § g 8 ecegeses 8 fp 2s _2 39 £
Begs = 2 ® ge : Tener: 3 3 2 iggesisse 22.82 2.5 Be s225$e3
Es 2 & E z W< EE sss segs §2 Sz SeiePeigesa leas P22ks8ee2 CSS Fassesos
28 8 8 Fy 6 af Sf SESERSEER LE Sesegcies sas isegasess? S28 8588835
ProjectUnder__‘'MersiniWPP Project |v |v Jv Jv Jv ]vjvjx,jv] vy. 7 YO ON NOOO
Assessment
Certain (Existing) Fuat WPP- v Vv v Vv Vv v
Projects Karabel WPP v v y
Ege WPP v v v
(154 kV Fuat WPP ETL Vv Vv
Mine Area-1 Vv
[Mine Area-2 Vv
Mine Area-3 Vv
Mine Area-4
Mine Area-5
Mine Area-6 Vv
[Mine Area-7 Vv
Mine Area-8
Mine Area-9 Vv
Mine Area-10 Vv
Mine Area-11 v
|Afsar Dam y
Kavaklidere Pond Vv
ukarikizilca Pond Vv
\Savanda Pond Vv
Karakizlar Pond Vv
(slanlar Pond Vv
[Uladi Dam Vv
lErgenli Dam Vv v
igitler Dam v
Burgaz Dam v
|Aktas Dam v
Rahmanlar Dam Vv
Kelebek Dam Vv
Bagyurdu v
jOzmen-1 JES. Vv
[Reasonably (154 kV Alasehir-Havza- Vv v Vv
[Foreseeable Projects [Derbent-Bagyurdu ETL
Armutlu Dam Vv
(Cumulative Impact No |Yes |Yes |Yes |No |No |No |Yes |Yes Yes Yes Yes Yes No No No
Potential

AECOM
384
Mersinli Wind Power Plant Project

17.2.5 Step 5: Assess Significance of Predicted Cumulative Impacts

The environmental impacts of any single projects on any single receptor and/or resource may not be significant.
However when the individual impacts are considered in combination, the resulting cumulative impacts may be
significant. At this point, the significance of cumulative impacts should be determined by the extent to which the
impacts can be accommodated by the receptor and/or resource. Thresholds and indicative levels of acceptable
performance of a receptor and/or resource may also contribute to the assessment process (UK Highways Agency
205/08: Design Manual for Roads and Bridges; http://www.standardsforhighways. co.uk /ha/standards/dmrb/).

Significance of the predicted cumulative impacts are determined according to the significance levels presented in
Table 17-9. In this regard, significance of predicted cumulative impacts will be estimated in terms of the
vulnerability and/or risk to the sustainability of the VESC assessed. Thus, cumulative impact assessment will be
directly related with the existing sensitivity/vulnerability conditions of the VESCs.

Table 17-9. Criteria for the Determination of Significance of Cumulative Impacts

Significance Impact

Severe Impacts that the decision-maker must take into account as the receptor/resource is
irretrievably compromised.

Major Impacts that may become key decision -making issue.

Moderate Impacts that are unlikely to become issues on whether the project design should be
selected, but where future work may be needed to improve on current performance.

Minor Impacts that are locally significant.

Not Significant Impacts that are beyond the current forecasting ability or are within the ability of the
resource to absorb such change.

Source: UK Highways Agency 205/08: Design Manual for Roads and Bridges; htto://www.standardsforhighways. co.uk /ha/standards/dmrb/

Grouping of Mersinli WPP with other wind power plants, and developments that have considerable effects on
biodiversity, widen the range and extent of impacts on flora and fauna elements. Some of the widely observed
cumulative impacts can be listed as, but are not limited to the following:

. Fragmentation of habitats into higher number of patches, which limit individual species’ ranges in a given
area

. Synergistic effect of multiple turbine risk zones experience by migratory species
. Increased number of collisions for especially birds and bats

. Cumulative result of multiple infrastructure (increased risk of direct mortality for animals, isolation of
populations, extended barrier effect)

Among the VESCs having cumulative impact potential, the Boz Daglar KBA and the coniferous forests within the
KBA is under stress of multiple actions, thus optimization of projects would be required to minimize the
cumulative impacts to the extent possible.

Significance of cumulative impacts on VESCs with cumulative impact potential (marked as “yes” in Table 17-8) is
evaluated as moderate such that according to Table 17-9, these impacts are considered as unlikely to become
issues on whether the project design should be selected. However, it should also be noted that future work may
be needed to improve the current performance.

WPP projects in the wider region are implemented as individual projects, by different developers, each of which
has a separate ESIA process. However, the sum of wind turbines and their associated infrastructure, even when
dealt separately, they do have cumulative impacts on mainly landscape and biodiversity. Therefore, for the impact

AECOM
385
Mersinli Wind Power Plant Project

assessment to be complete, impacts of different projects, whether WPP or other kind, must be assessed
together.

In Turkey, neither the legislation, nor the private initiatives currently support such an approach. Cumulative impact
assessment conducted within the scope of Mersinli WPP Project relies on a qualitative approach and quantitative
data to make a thorough assessment of the identified developments in the wider region on biodiversity elements
is currently not available. The assessment, however, is an attempt to put forward a framework for how cumulative
impact assessment in the region should be conducted with joined efforts of private project owners, as well as
government authorities.

In line with this approach, a joint effort is required to assess potential impacts on protected areas in the region. As
identified in Chapter 11 of the ESIA Report, Mersinli WPP alone does not impact Bozdaglar KBA. Yet, biodiversity
data from other developments would be required to assess cumulative impacts, which at this point in time are not
available.

International best practices suggest that, when several wind power plants in a region are projected to be realized,
as in the case of the Aegean Region of Turkey, it is more effective for different project owners to come to an
agreement on a single cumulative impact assessment, which can also be supervised by the related authorities.
Especially during operation of WPPs, government supervised monitoring of wind power plant impacts on various
biodiversity elements, as well as protected areas, would be necessary to take more effective measures for
mitigation.

This usually means assessment of a joint effect on the same natural element, for example the same migratory
bird species population, whose territory, distribution, and population status would be identified to assess impacts
of different developments. When each project in question provides its individual data on species’ populations,
collision risk analysis, habitat loss, and other related impacts on biodiversity, it would be possible to construct
models on a few different scenarios on how existing and planned projects would contribute to the cumulative
impact assessment. .

17.2.6 Step 6: Management of Cumulative Impacts

For the management of cumulative impacts, it is important to underline that the responsibility of the
management/mitigation of the cumulative impacts resulting from the actions of multiple stakeholders involves a
collective responsibility which requires individual actions to eliminate or minimize the contribution of each
action/development. Project level actions to minimize the impacts of Mersinli WPP Project are described in
relevant chapters of this ESIA Report.

In addition to the discussions above, there are a number of WPPs in development stage. Thus, these may
include capacity extensions of the currently operation power plants. In case an already licensed WPP project
plans capacity extension, modernization, refurbishment and project alterations, revision process for the already
existing license is regulated by Article 24, Clause 5 of the Electricity Market License Regulation. The license can
be revised only if the following conditions are fulfilled:

. Obtaining positive connection opinions of TEIAS and related electricity distribution company for the revised
Project.

. Existence of no other license application in the first license area the original Project applied for.

. Use of existing ETL and existing connection point with the existing voltage level for electricity to be
generated by capacity extension.

. Ensuring that the extension remains within the generation facility area included in the license.

It should be noted that revision of a license only covers the license area of the existing license, meaning that the
license area cannot be expanded but activities in the existing license area can be altered, given that the capacity
expansion is in compliance with the above mentioned provisions. Thus the possible future capacity extensions
and project modifications shall be planned by the governmental authorities by taking into consideration the
management of potential cumulative impacts.

AECOM
386
Mersinli Wind Power Plant Project

18. Stakeholder Engagement

The stakeholder engagement activities for the Mersinli Wind Power Plant (WPP) Project were started by the
former Project Owner in the scope of the national Environmental Impact Assessment (EIA) process conducted in
line with the then-current Turkish EIA Regulation. Alcazar Energy acquired the Project Company (“Yander
Elektrik”) established by previous developer of the Project to implement Mersinli WPP in May 2017. As the
Project Company is committed to communicating openly and actively with workers, communities and
governmental and non-governmental organisations on all topics under its Environmental and Social Sustainability
Policy, The Project Company has started conducting stakeholder engagement activities in line with its corporate
standards in the period following the Project's acquisition. A Community Liaison Officer (CLO), who will be
specifically responsible for maintaining the stakeholder activities, was appointed by the Project Company in
November 2017. Information on the stakeholder engagement activities conducted to date is provided in the
following sections. A stand-alone Stakeholder Engagement Plan (SEP) has also been developed for the Mersinli
WPP Project in line with the requirements and standards of the EBRD and IFC in order to ensure that strong,
constructive, and responsive relationships are built with Project's stakeholders, which is a key for successful
implementation of the Project.

In line with the definitions of international standards, the Project Company recognizes a stakeholder as any
individual, organization or group that is potentially affected by the Project or that has an interest in the Project and
its impacts. The purpose of stakeholder identification is to determine and prioritize Project stakeholders for
consultation that may be affected (either directly or indirectly in positive or negative way) by the Project or that
have an interest in the Project but are not necessarily directly impacted by the Project. As part of the stakeholder
identification process, it is also important to identify individuals and groups that may be differentially or
disproportionately affected by the Project because of their disadvantaged or vulnerable status. Within the scope
of the SEP developed as part of the ESIA process, key Project stakeholders have been identified and given in the
Plan (see Chapter 4 — Stakeholder Identification) in detail.

18.1 Stakeholder Engagement According to National EIA Process

18.1.1 Public Participation Meeting (Ginardibi Neighbourhood)

. Following the national Environmental Impact Assessment (EIA) process conducted in accordance with the
then current Turkish EIA Regulation, EIA Positive Decision was issued by the Ministry of Environment and
Urbanization (MoEU) for the Mersinli WPP Project in July 2016. This EIA Positive Decision was based on
the national EIA Report, which was prepared in consideration of the Project layout with 22 turbines (55
MWe).

. The Final EIA Report (dated April 2016) and the associated EIA Positive Decision issued by the Ministry of
Environment and Urbanization (dated July 2016) is based on a different Project layout with 22 turbines (55
MWe). The validity of the existing EIA Positive Decision for the current layout with 17 turbines (55 MWe)
was confirmed by the Ministry on 1 November 2017.

In line with the requirements of the Turkish EIA Regulation, a Public Participation Meeting was planned by the
local EIA Consultant for the Mersinli WPP Project. The meeting was planned to be held on the 30 July 2015 in
Cinardibi neighbourhood of Bayindir district in Izmir province. According to the Turkish EIA Regulation, the
meeting location and time was determined in collaboration with the Provincial Directorate of the Ministry of
Environment and Urbanization (MoEU). This Public Participation Meeting could not be conducted as planned as
the local people did not attend. Afterwards, a second Public Participation Meeting was planned and held on
24 August 2015 with the participation of the Project Company (Yander Elektrik A.S.), the Provincial Directorate of
the MoEU, the State Meteorological Service and the local EIA Consultant. It is understood from the meeting
photographs that around 10 people attended the second meeting. As mentioned in the EIA Report, the questions
of the participants raised during this meeting were responded by the Project Owner.

AECOM
387
Mersinli Wind Power Plant Project

18.1.2 Correspondence with the Governmental Authorities

In line with the national EIA Regulation, a Review and Evaluation Commission is established by the MoEU
General Directorate of EIA, Permitting and Auditing at the scoping stage of the EIA process. This Commission,
besides the EIA Consultant and the Project Owner, includes representatives from related governmental agencies
and institutes (if deemed necessary depending on the scope and type of the project university representatives,
representatives of the relevant research organizations, experts, professional chambers, unions, associations and
non-governmental organizations may be asked to participate in the Commission). This Commission is involved in
the process at several stages, including scoping and review and evaluation (detailed information on the national
EIA process is presented in Chapter 2). Thus, as part of the national EIA process, consultations with the
Commission members, as representatives of the governmental institutions relevant to the Project, are conducted
through official correspondence or meetings. The Commission established by the MoEU for the Mersinli WPP
Project as part of the national EIA process and official views documented within the national EIA Report are
summarized in Table 18-1. In addition to the official views provided in the national EIA process, additional
correspondence with relevant institutions and service providing companies to obtain their views on the Project
are also provided in the table. It should be noted that the previous consultations were done based on the
previous Project layout with 22 turbines, however the license area has not changed since the date of consultation
and additional consultation are being/will be carried out with any related governmental institutiton for the new
layout as necessary.

AECOM
388
Mersinli Wind Power Plant Project

Table 18-1. Official Views of Governmental Institutions Given in the Scope of National EIA Process

Governmental Institutions/ Companies Type of Date of the Subject Summary of the Official View Regarding the Project
Institution Official
View
Ministry of Environment and Urbanization, General Central 14/07/2015 Project location with Project Area is not located within the boundaries of any Special Protection Zone.
Directorate for Protection of Natural Assets Government respect to legally
protected areas
Ministry of Energy and Natural Resources, General Central 11/02/2016 Impacts on mining Institution approved the content of the EIA Report in consideration of the mining activities and
Directorate of Mining Affairs Government activities geological-geotechnical conditions.
Ministry of Transport, Maritime and communication, Central 25/08/2014 Infrastructure There is no survey or project planned by the institution within the Project Area.
General Directorate of Infrastructural Investments Government
Ministry of Culture and Tourism, General Central 28/05/2014 Project location with Project Area is not located within the boundaries of any designated tourism centre or any area
Directorate of Investments and Operations Government respect to cultural and conserved or spared for development of cultural and touristic sites. The Ministry does not plan any
tourism sites future study within the Project Area.
izmir Governorate, Provincial Directorate of Local 17/02/2016 Project location with According to the 1/25,000 scale Environmental Master Plan, Project Area does not correspond to
Environment and Urbanization Government 21/04/2014 respect to legally natural protected area. No natural asset is present within the Project Area.
protected areas
Ministry of Forestry and Water Affairs, General Local 11/01/2016 Impact on forestlands Project shall be located at a distance of minimum 400 m from the Karlik Watching Tower.
Directorate of Forestry, Izmir Regional Directorate Government Project is located at 1" Degree Fire Sensitive Area. Sufficient number of firefighting equipment and
personnel (as specified in the official view) has to be kept ready on-site
izmir Greater Municipality Local 07/03/2016 Impact on water There are several river beds located within the License Area.
Government resources Excavated materials shall not be disposed of at river beds and measures shall be taken at the
Impact on existing storage sites to prevent transportation of materials to the river beds. iZSU (Water and Wastewater
infrastructure Administration of izmir Metropolitan Municipality) and 2° Regional Directorate of State Hydraulic
Works (DSI) shall be informed about any engineering structure (e.g. bridge, culvert, etc.) to be
planned for the crossing of rivers.
IZSU (Water and Wastewater Administration of izmir Metropolitan Municipality) shall be contacted to
identify existing above or underground structures before execution of any excavation, drilling, etc.
study to be conducted at the Project Area to avoid any damage on the wastewater and storm water
lines or existing infrastructure.
06/10/2015 Water resources Drinking water well and the package wastewater treatment plant located in Dernekli neighbourhood
shall be protected from all physical and construction works planned in the scope of the Project.
Bayindir Municipality Local 04/11/2015 Zoning plan There is no approved 1/5,000 or 1/1,000 scaled zoning plan for the Project Area.
Government
Kemalpasa Municipality Local 26/10/2015 Zoning plan There is no approved 1/5,000 or 1/1,000 scaled zoning plan for the Project Area.
Government Project Area is marked as “Forest Area” on the 1/100,000 scale Izmir-Manisa Planning Zone

Environmental Master Plan.

AECOM
389
Mersinli Wind Power Plant Project

Governmental Institutions/ Companies Type of Date of the Subject ‘Summary of the Official View Regarding the Project
Institution Official
View
Torbali Municipality Local 21/10/2015 Zoning plan There is no approved 1/5,000 or 1/1,000 scaled zoning plan for the Project Area.
Government
Ministry of Culture and Tourism, General Local 20/04/2016 Project location with Project Area is not located within any protected cultural heritage site or protection area.
Directorate of Cultural Assets and Museums Government respect to cultural There is a cultural heritage site proposed for registration. No activity shall be conducted at this area
heritage sites until the registration is completed.
Protection of cultural —_ In case any cultural heritage is encountered during the studies, works shall be ceased immediately
heritage sites and the local authorities or the closest Museum Directorate shall be informed in accordance with the
relevant law.
Ministry of Forestry and Water Affairs, General Central 29/04/2014 Minimum interference Wind turbines have to be installed at a distance of minimum 20 km from the meteorology radars.
Directorate of Meteorology Government distance to
meteorology radars
Ministry of National Defence, izmir Regional Local 09/04/2014 Project location with There is no military zone, prohibited military or security zones (except the General Command of
Directorate for Construction Real Estate Government respect to military Gendarmerie and Command of Coast Guard) within the planned Project Area.
zones
izmir Governorate, Provincial Directorate of Food, Local 26/08/2014 Land use Since the Project Area is located on forest lands that under the scope of Forestry Law, there is no
Agriculture and Livestock Government 06/10/2015 requirement to be fulfilled by the Directorate in the scope of Law on Soil Protection and Land Use.
TEIAS Turkish 09/04/2014 Existing infrastructure Electricity Transmission Line (154 kV) of Fuat WPP Corresponds to the Project Area. On the other
Electricity hand, the Company approves the implementation of the Mersinli WPP Project.
Transmission
Company
BOTAS Izmir Directorate Petroleum 27/03/2014 Existing infrastructure There are no above or underground infrastructure facilities within the boundaries or in the
Pipeline surroundings of the Project Area.
Corporation
izMiRGAZ Natural Gas 25/03/2014 Existing infrastructure There is no infrastructure facility in the Project Area. Following the development of zoning plan,
Distribution infrastructure design projects will be prepared along the roads. The Company shall be informed
Company about the implementation of new plans.
GEDIZ Izmir Provincial Directorate Electricity 10/03/2014 Existing infrastructure There are no low or high voltage transmission lines affecting the turbine locations. This official letter
Distribution is valid for two years. In case new electricity lines are installed at the area, the Directorate has to be
Company consulted.

Source: Final EIA Report, April 2016.

AECOM
390
Mersinli Wind Power Plant Project

18.1.3 Stakeholder Concerns Identified in the Lawsuit Petition Challenging National
EIA Report

Once the Project obtained an EIA Positive Decision from the MoEU in July 2016, Marmarig Ecological Life
Association and several individuals including some of the residents of the Marmarig Permaculture Village, filed a
lawsuit against the Ministry for its decision in the same month (July 2016) requesting the cancellation of the EIA
Positive Decision. A first instance court interim decision was taken in September 2016 that allowed Yander
Elektrik to become an intervener, an experts site visit report was issued in November 2016 and the first instance
court final decision (rejecting claims) was given in June 2017. The claimants appealed first instance decision in
June 2017 asking for injunction. The Council of State then issued an interim appeal court decision in August 2017
which rejected the plaintiffs’ claim for suspension of execution and decided not to suspend the EIA Positive
Decision until the final decision is made.The final decision was issued by the court in January 2018, rejecting the
appeal request of the plaintiffs and closing the court case against the EIA Positive Decision issued for the Project.

Concerns of the stakeholders that were the basis of the court case are summarized in Table 18-2, where the last
column shows the chapter/section of the ESIA Report addressing the relevant environmental and/or social
subjects.

Table 18-2. Stakeholder Concerns Identified in the Lawsuit Petition

Subject Stakeholder Concerns Raised ESIA Section Addressing the
Concern/issue

Project Alternatives Lack of alternatives assessment Chapter 4

(Location and (‘Project Alternatives”)

Technology)

Lack of Assessments What units other than turbines will be built, what are their Chapter 3
and Mitigation construction phase impacts? (‘Project Description”)
Impacts of the ETL and the access roads are not addressed

(especially in terms of habitat loss)

Impacts of underground cable network not addressed (especially
in terms of habitat loss, underground impacts and H&S)

Impacts of other Project units (substation, administrative building
additional roads, etc.) not addressed (especially in terms of habitat

loss).
ETLEIA Process _Lack of impact assessments Chapter 3
(‘Project Description")
Chapter 6
(‘Landuse, Soils and Geology”)
Chapter 15
(‘Community Health and Safety")
Forest Areas General Loss Chapter 6
Value of trees to be cut down in terms of climate change (Landuse, Soils and Geology’)
Chapter 11
Habitat Fragmentation (‘Biodiversity’)
Sustainability
Potential increase in erosion and landslide risk due to tree cutting
Greenhouse Gas _Lack of GHG impact assessments more detailed in appeal, with Chapter 8
Emissions references to international conventions, agreements, etc. (‘Air Quality and GHGs)
(GHGs) Discussed as “value of trees to be cut down in terms of climate
change" (see Forest Areas above)
Biodiversity Objectivity of the existing ecosystem assessment reports Chapter 11
regarding flora/fauna assessments (‘Biodiversity’)
Not mentioning some of the endemic plant species in the Project
area
Project area to be located on a bird migration route.
Lack of assessment regarding Bayindir-Ovacik-Arpadag Wildlife
Development Area which is 11 km to the Project Area
AECOM

391
Mersinli Wind Power Plant Project

Subject Stakeholder Concerns Raised ESIA Section Addressing the
Concern/issue
Project Area “The claim that the Project Area is moved away from forest areas, Chapter 3
privately owned lands and agricultural areas is not consistent with (“Project Description”)
real site data’ Chapter 6
“Distance estimations given in the EIA are wrong, not up to (‘Landuse, Soils and Geology”
standards and the assessments in this regard, concerning Chapter 15
agricultural areas, pasture areas and rural settlements are not “Community Health and Safety”)
sufficient and against the law’ Chapter 4
(‘Project Alternatives”)
Excavation Insufficiency of assessments/calculations on Chapter 6
excavations/earthworks during construction phase (‘Landuse, Soils and Geology”
Chapter 8
(‘Air Quality and GHGs")
Dust Insufficiency of assessments/calculations on dust emissions Chapter 8
during construction phase (“Air Quality and GHGs")
Noise Insufficiency of assessments/calculations on noise impact during Chapter 7
construction phase (Noise”)
Electromagnetic and The appeal states that “electromagnetic impacts not assessed Chapter 15

Infrasound

since the EIA deemed the assessment unnecessary due to the
fact that “no proven impacts” exist (no scientific data exists
regarding electromagnetic impacts and this is what the EIA states,
following a review of related literature).
Stakeholders claim that an assessment and preventive measures
based on this assessment are required.

(‘Community Health and Safety”)

Insufficiency of assessments/calculations on electromagnetic and
infrasound impacts to be sourced both from the turbines and from
the ETL

Water Resources

General lack of environmental assessment on Uladi Dam
Reservoir, Mersinli Drinking Water Well, package WWTP
interaction

Chapter 9
(‘Water and Wastewater’)

Fire Risk

Mitigation regarding fire risk is incompliant with the legislation

Chapter 15
(‘Community Health and Safety”)

Cumulative Impacts

Cumulative impact assessment only covers impacts in terms of
energy generation (no assessment regarding environment,
habitats and community H&S)

Project units other than turbines not included in the cumulative
impact assessment

ETL of FuatRES coincides with Mersinli WPP Project area and
this proves that no other plant in the area was included in the
assessments

Chapter 17

(‘Cumulative Impact
Assessment”)

Cumulative impacts

“Existence of Fuatres and Karabel WPPs are not considered as a
factor during site selection and CIA is against the law”

Environmental Cost-
Benefit Analysis/
Forest Areas

There is no cost-benefit analysis in terms of the “value of forest
habitats” and “the value of the development”.

Chapter 11
(‘Biodiversity’)

Environmental Cost-
Benefit Analysis

“The Environmental Cost-Benefit Analysis is insufficient and does
not meet the requirements of EIA process.

Chapter 4
(‘Project Alternatives”)

Public Participation

“The EIA Positive decision is against public participation principle”

Chapter 18
(“Stakeholder Engagement

(stand-alone “Stakeholder
Engagement Plan’)

Public Interest

“The EIA Positive decision is against public interest”

Chapter 13
(‘Socio-economic Environment’)

Source: Lawsuit Petition.

AECOM
392
Mersinli Wind Power Plant Project

18.2 Stakeholder Engagement in the scope of ESIA Process

18.2.1 Public Consultation Meetings

As part of the Environmental and Social Impact Assessment (ESIA) studies conducted by the ESIA Consultant
two Public Consultation Meetings (PCMs or Scoping Meetings) have been planned, one in Cumali
neighbourhood and the other in Cinardibi neighbourhood. The Public Consultation (Scoping) Meeting in Cumali
neighbourhood was conducted on 4 October 2017, while the Cinardibi meeting has been rescheduled to take
place during the ESIA disclosure period in consideration of the feedback received during the consultations
conducted with the neighbourhood headman and the local community.

In the selection of the meeting locations, face to face meetings were initially conducted by Project Company with
the headmen of the neighbourhoods located in the vicinity of the Mersinli WPP's electricity generation license
area. In consultation with the neighbourhood headmen, except the headmen of Cinardibi, the Cumali
neighbourhood has been identified as a central settlement to which residents of the surrounding settlements can
access to attend the meeting. On the other hand, Cinardibi neighbourhood, with a population of 822 that is
formed of Pomaks"®, is both demographically and socio-economically different from other local settlements. Thus,
a separate future meeting is planned specifically for Cinardibi neighbourhood, which is intended to be held within
the ESIA disclosure period.

18.2.1.1 Scoping Meeting at Cumali Neighbourhood

For the Public Consultation Meeting held in Cumali neighbourhood, following communications done with the
neighbourhood headmen, announcements were posted 10 days before the meeting date in Cumali, Dagtekke,
Dernekli, Karakizlar and Karaot neighbourhoods at public places such as offices of the headmen, teahouses or
mosques to inform the local people about the meeting venue, date and time as well as the purpose of the
meeting (see Figure 18-1). In addition, official letters were sent to relevant local administrations and
representatives of local communities were invited through individual communication (see Appendix H). Table 18-3
summarizes the methods used to inform stakeholders about the PCM.

A Neighbourhood teahouse was selected as the meeting venue in Cumali neighbourhood as this place, which is
commonly used by locals, has proper capacity and physical conditions for a public consultation meeting.
A shuttle bus was provided by Project Company to transfer interested parties/local people to the meeting location
from surrounding settlements.

The Scoping Meeting was held with the participation of representatives of the Project Company (representatives
from Dubai and Turkey offices including technical and environmental project managers) and the Independent
ESIA Consultant (AECOM). AECOM acted as the moderator of the meeting. The meeting started with an
explanation of the purpose and scope of the meeting and followed by a presentation given by AECOM. Following
the presentation, questions, concerns and suggestions of the participants were received one by one.
The presentation template used during the PCMs is provided in Appendix |. The main topics covered in the
presentation were as follows:

«What is the Mersinli WPP Project?

. Who is the Project Owner?

. What are the anticipated benefits of the Project?

. What is the Environmental and Social Impact Assessment process?

. Stakeholder Engagement: How to Participate in the Process?

* Questions and Answers Session

*® Pomaks in Turkey refers to an ethnic group, who migrated from Bulgaria to Turkey, speak their own dialect of Bulgarian and
are predominantly Muslim.

AECOM
393
Mersinli Wind Power Plant Project

Dagtekke Nei

Dernekli Neighbourhood

Karaot Neighbourhood

Figure 18-1. Announcements Posted at the Neighbourhoods

AECOM
394
Mersinli Wind Power Plant Project

Table 18-3. Methods Used to Inform Stakeholders about the Public Consultation Meeting

Stakeholder Group Type of Information Method
Stakeholder
Izmir Governorate, Provincial Directorate of Environment and Governmental Official Letter
Urbanization
Izmir Governorate, Provincial Directorate of Food, Agricul. and Livestock Governmental Official Letter
Izmir Governorate, Provincial Directorate of Culture and Tourism Governmental Official Letter
Bayindir District Governorate Governmental Official Letter
Bayindir Municipality Governmental Official Letter
Kemalpasa District Governorate Governmental Official Letter
Kemalpasa Municipality Governmental Official Letter
Torbali District Governorate Governmental Official Letter
Torbali Municipality Governmental Official Letter
Izmir Regional Directorate of Forestry Governmental Official Letter
Cumali Neighbourhood Headman Office Local Community Official Letter, Individual
Meeting
Karakizlar Neighbourhood Headman Office Local Community Official Letter, Individual
Meeting
Karaot Neighbourhood Headman Office Local Community Official Letter, Individual
Meeting
Yesilkoy Neighbourhood Headman Office Local Community Official Letter, Individual
Meeting
Project Affected People in Cinardibi Neighbourhood Local Community Individual Meeting
Marmaric Permaculture Village Local Community Individual Meeting

A large-scale map (in AO format), showing the Mersinli WPP’s license area and the turbine locations, was posted
on the wall of the teahouse during the meeting (see Figure 18-2). Comment/suggestion forms in Turkish (see
Appendix J for English translation) were available to ensure that any party who would prefer to submit opinions in
written would have this opportunity. However, no additional feedback was provided, thus no revisions were made
in ESIA.

Figure 18-2. Map of the Project Area Posted at the Meeting Venue

AECOM
395
Mersinli Wind Power Plant Project

The number of people attending the meeting was around 30. Even though the announcements were posted at
public places that could be seen by all community members including women and the neighbourhood headmen
were informed that participation of all interested parties including women is expected by the Project Company, no
women participated in the meeting possibly due to cultural boundaries/norms. Participants were from the Cumali
and Yesilkoy neighbourhoods. The headman of the Cumali neighbourhood also attended. A list of participants
was kept for the participants who preferred to document their attendance (see Appendix K); 23 local people
signed the list). Photographs taken during the meetings are presented in Figure 18-3 to Figure 18-6.

Figure 18-3. Participants of the Meeting

Figure 18-4. Presentation Given by ESIA Consultant

AECOM
396
Mersinli Wind Power Plant Project

Figure 18-6. Questions and Answers Session (Project Company Addressing Questions)

AECOM
397
Mersinli Wind Power Plant Project

The questions, issues, concerns and suggestions raised by the participants during the meeting, which are noted
in Table 18-4 in details, were focused on the following main subjects:

Benefits of the Project to the local people

Locations of the turbines and access roads

Potential environmental impacts (i.e. noise, dust)

Impacts due to traffic

Access restrictions

Table 18-4. Questions/Issues/Concerns/Suggestions Raised During the Meeting

No Party Subject Description of the Response of the Project Owner/ _ESIA Section Addressing the
- who Question/ ESIA Consultant Concern/Issue

Raised Issues/Concern/Sug

the gestion

Question/

IssuesiCo

neern/Su

ggestion
1. Headman Project 1.1. Whatwill be the Information on the employment Chapter 13

of Cumali benefits benefits of the opportunities to be provided and (Socio-economic Environment)

Neighbour Project to goods and services to be procured

hood Cumali by the Project was given by Project

neighbourhood? Company and the ESIA Consultant.

1.2. Would the State policy and procedures under Chapter 13
neighbourhood the existing laws and regulations (Socio-economic Environment)
benefit from the were explained to clarify that Project
electricity tobe — Company will not have the authority
produced? to provide electricity to local

settlements.

1.3. Would it be Project Company explained that the Chapter 3
possible to pave improvement works to be done on —_ (Project Description)
certain roads —_forest roads are under the authority
with asphalt? _of the Forestry Directorate and the

authorities generally allow only road
widening and do not lean towards
asphalt paving. On the other hand,
the request was noted for
consideration during future
discussions with Forestry Authorities
and development of community
development projects.

2. Resident Safety 2.1. Theresident Project Company explained that the Chapter 15
of risks reported that he _ transformers will be inside the (Community Health and Safety)
Yesilkoy has aherd of turbines thus no risk (i.e.
neighbour goats. He has _ electrocution) will be posed by
hood concerns about Project on animals. Additionally, it
(Herder) the safety risks was informed that this design will

that may posed _ allow that there will be no fences that
by Project may cause access restrictions for the
components on _ herders.
the animals.
Impacts 2.2. The resident Project Company stated that -
due to requested feasibility of this suggestion would be
traffic runways tobe considered in the design.
placed on the
access roads to ESIA Consultant explained thata Chapter 15
be constructed Traffic Management Plan would be ~— (Community Health and Safety)
in order to developed and implemented in the
ensure thathe scope of the Project.
can keep his
herd out of the
way whenever it
is necessary.

3. Resident Noise 3.1. Will the Project ESIA Consultant explained that the — Chapter 7
of Cumali impact cause noise turbines will cause noise generation (Noise)
Neighbour impact? at the source, which will decrease as

AECOM
398
Mersinli Wind Power Plant Project

structure of
Project
Company (i.e.
relationship with
the state)

explaining that the company is
private and there is no relationship
between the company and the state.

No Party Subject Description of the Response of the Project Owner’ _ESIA Section Addressing the
. who Question/ ESIA Consultant Concern/lssue
Raised Issues/Concern/Sug
the gestion
Question/
Issues/Co
neern/Su
ggestion
hood it propagates, Information was
provided on the computer-based
noise modelling studies to be
conducted as part of the ESIA and
explained that the report will identify
the distances where turbine noise
would reduce under regulatory limit
values.

3.2. Concern was _It was explained that computer Chapter 8
raised regarding based dust modelling studies will be (Air Quality and GHG Emissions)
the dust to be conducted to assess potential dust
caused during impact of the Project. Socio-
construction economic surveys will be conducted
works, which _to identify any potential beekeeping
may affect the activities that may be affected by the
beekeeping construction works.
activities.

4. Resident Employ 4.1. Information was _ Project Company provided Chapter 13
of Cumali_ ment requested on the information on the Project's current (Socio-economic Environment)
Neighbour opportun timeline and status (i.e. completion of required
hood ities procedure for job permits before start of construction)
applications. and explained that the Project would Stakeholder Engagement Plan
start accepting job applications in _(Standalone)
2018 Q1/Q2. It was mentioned that
the local people would be kept
informed about Project's timeline and
upcoming employment opportunities
through information of
neighbourhood headmen and other
applicable methods.
5. Resident Employ 5.1. Resident Project Company explained their Chapter 13.
of ment provided preference for local employment and (Socio-economic Environment)
Yesilkoy — opportun information procurement opportunities to ensure
Neighbour ities about his son _ social integration of the Project and
hood (who is a mining reduce associated costs. Importance
engineer having _ of availability of skilled persons in the
expertise in local community was emphasized
health and and information on the timeline and
safety and general procedure for future job
working in applications was provided one more
another time.
province) and
asked if there
would be
opportunities for
him in this
Project.
6. Resident Project 6.1. Information was ESIA Consultant showed the location Chapter 3
of Cumali_ location requested of the turbines and other Project (Project Description)
Neighbour regarding the _units on the large scale map layout
hood proximity of the — map posted on the wall of the
Project to local meeting venue. Distance of nearby
settlements. neighbourhoods, and especially
Cumali neighbourhood, to turbines
was explained on the map.
Project 6.2. Information was Project Company explained the Chapter 3
Owner requested on the structure Project Management, by

(Project Description)

AECOM
399
Mersinli Wind Power Plant Project

The meeting lasted approximately 1 hour. After responding to all the questions and concerns of the participants, it
was confirmed that there were no remaining issues and the meeting was closed. Following the meeting,
questions and concerns of the participants were continued to be responded through one-to-one conversations in
and outside the meeting venue.

18.2.2 Meetings with Marmarig Permaculture Village Community

The Marmarig Permaculture Village, located in Mersinli Locality of Dernekli neighbourhood in Bayindir, Izmir, is
the closest settlement to the Mersinli WPP Project Area. The closest building to Project Area is located around 1
km southeast of Turbine-17.

The first members of the community moved to Mersinli Locality, which was a hamlet of the Dernekli
neighbourhood that was abandoned more than 20 years ago, in 2003 with the aim of establishing and
maintaining a sustainable ecological settlement based on permaculture principles, which would be an example in
Turkey and allow sharing experiences among interested parties. To support the community in liaising and
cooperating with public and private institutions whenever necessary to achieve its aims, a legal entity, Marmari¢
Ecological Life Association, was founded in 2005. In 2010, Marmarig Village started hosting the Permaculture
Research Institute of Turkey for providing trainings to interested parties. Currently, there are 8 houses located in
the village that are inhabited by 14 community members.

Marmarig Permaculture Village Community has been identified as a key stakeholder group at the scoping phase
of the ESIA. The Marmarig¢ Ecological Life Association together with several individuals including some of the
residents of the Marmarig Permaculture Village filed a lawsuit against the Ministry of Environment and
Urbanization for its EIA decision in July 2016, requesting to cancel the existing EIA Positive Decision (dated July
2016) issued for the Mersinli WPP Project. Concerns stated in the court petition were concentrated on the
environmental aspects and assessments (such as alternatives assessment; description and assessment of
Project and/or associated facilities including access roads, cabling system, substation, administrative building;
baseline characterization and assessment of impacts on forests and biodiversity, greenhouse gas assessment,
assessment of potential dust emissions, noise, infrasound and electromagnetic impacts; cumulative impact
assessment) that have not been covered within the national EIA Report, which was prepared and approved in
accordance with the then-current Turkish EIA Regulation. By the decision of the court, the case was concluded in
January 2018, in favour of the Ministry. In addition, residential houses and agricultural lands of the settlement are
located within the boundaries of Project's Electricity Generation License Area, which has raised concerns among
the community regarding urgent expropriation ® right of the Project in accordance with Article 27 of national
Expropriation Law.

Having been identified as a key stakeholder group, consultations with Marmarig Permaculture Village Community
started early in the ESIA process. Since July 2017, several stakeholder meetings have been conducted in the
scope of ESIA with the community and their representatives as listed in Table 18-5.

© Article 27 of the Expropriation Law, states that; for the expropriation of immovable properties in situations for which Minister
of Councils takes decision regarding the need or urgency for national defense in the scope of the implementation of the Law on
National Defense Obligations (Law No: 3634) or during emergencies foreseen by special laws, the immovable property subject
to expropriation may be seized by the related administration on condition that the procedures other than valuation shall be
completed afterwards. In this process, following the request of the related administration, compensation amount for the
immovable property shall be appraised by the court within 7 days through the experts assigned as per Article 10 and 15 of the
Expropriation Law. Seizure shall only be made following the invitation to be done in accordance with Article 10 and the amount
is deposited to the bank specified in the announcement.
AECOM
400
Mersinli Wind Power Plant Project

Table 18-5. Stakeholder Meetings Conducted by ESIA Consultant with Marmarig Permaculture Village
Community and their Representatives

Stakeholder Date Location Purpose of the Meeting Attendees

Type/Group

Consulted

Representative of | 13 July 2017 istanbul _ Initial meeting to introduce changes Alcazar Energy Senior Management

Marmarig Village in the Project and Project Owner; (Dubai)

Community consultation regarding the major Alcazar Energy Turkey to represent
concerns of the community and Project Company

proper stakeholder engagement = AECOM Turkey (ESIA Consultant)
Strategy to be developed for

Marmari¢ Permaculture Village.

Marmarig Village 28 July 2017 izmir Introduction with community Alcazar Energy Senior Management
Community (Marmarig members; presentation of the (Dubai)
Members Village) changes in the Project and Project Alcazar Energy Turkey to represent

Owner and consultation regarding Project Company

the environmental and social AECOM Turkey (ESIA Consultant)
concerns of the community.

Marmarig Village 3 October izmir Invitation to the Public Consultation Alcazar Energy Senior Management,

Community 2017 (Marmarig (Scoping) meeting to be held in Technical Team, Project

Members Village)  Cumali neighbourhood on 4 Environmental Specialist (Dubai)
October, 2017; informing the Alcazar Energy Turkey to represent

community member regarding the Project Company

scope and methodology of the ESIA

studies in details with a focus on the AECOM Turkey (ESIA Consultant)
requirements of international
environmental and social
standards/guidelines (noise, visual,
electromagnetics, dust, social, etc.).

During the meetings held with the Marmarig Permaculture Village Community, it was identified that the previous
Project Owner also communicated with them regarding the Project. With the acquisition of the Project Company,
a constructive and transparent consultation process has been initiated. During the meetings conducted to date,
the environmental and social concerns and expectations raised by the community members have been noted in
Table 18-6.

Table 18-6. Concerns, Questions and Expectations Raised by Marmarig Permaculture Village Community
during the Meetings

Main Concern/Questions/Expectation
Environmental and
Social Subject

Project Design Possibility of increase in turbine numbers and installed capacity of the WPP

Visual Impacts Distance of the turbines and their visibility from the Marmari¢ Permaculture Village and residential
houses

Transportation Location of access roads to be used for transportation during construction phase

Soclo-ssonomic Impact of potential dust generation on agricultural activities (i.e. cherry orchards and gardens)

conditions

Potential conflict of Project personnel with local communities

Physiological stress on local communities (especially for women) due to presence of construction
camps

Potential impact of the Project on livestock activities

Biodiversity Potential impact of the Project on fauna components (i.e. mammals)

Loss of trees due to Project will be relatively limited in comparison to deforestation activities conducted
by Forestry authorities in the scope of relevant Forestry Management Plans

Concerns regarding the baseline flora and fauna data contained in the national EIA Report

Community Health Impact of potential dust and noise generation on local communities located in the proximity of
and Safety construction access roads due to earthworks and transportation

AECOM
401
Mersinli Wind Power Plant Project

Main Concern/Questions/Expectation
Environmental and
Social Subject

Noise impact potential of turbines on the village

Electromagnetic impact potential of the WPP on the village

Shadow-flicker impact potential of the WPP on the village

Cumulative Impacts Potential visual impacts in case of capacity extension of existing projects (i.e. Fuat WPP)

Impact of the wind turbines on climatic conditions due to airflow that would be caused by multiple
WPPs with significant numbers of turbines

Land Acquisition Concerns for loss of lands located within Project's License Area through urgent expropriation;
community has an expectation for a commitment for avoidance of expropriation of lands within the
License Area for any Project facility including turbines, access roads, administrative building, etc.

Possibility of change of license borders

In addition to the consultations done by the ESIA Consultant, the Project Company, through the CLO and other
Company officials, conducted several meetings and conversations with the Marmarig Permaculture Village
Community between November 2017 and February 2018 to understand their concerns about the Project and
developed measures to properly address them wherever technically and administratively possible. As a result of
this process, the following have remained as the key concerns/issues that are to be addressed by the Project
Company:

. Lands of the community that are located within the License Area boundary and thus may be expropriated or
affected by the Project (due to planned activities or future capacity increase)

. Noise impact due to construction and operation activities
. Potential change in electromagnetic impacts standards

. Tree cutting

Through the process, the Project Company considered the concerns of the community and committed to address
them in line with proper administrative and technical processes. The following measures were committed to be
taken and the community was informed about these measures during the meetings conducted and also in written:

. Ensure that the agricultural activities of the community (on the parcels located within the License Area) are
not affected by the Project in cooperation with the related governmental institutions where necessary

. Inform the community regarding any tree cutting activities

. Inform the community about all the monitoring activities and their results,

Additionally, the following mitigation measures will be taken by the Project Company the address the concerns
and mitigated potential impacts associated with biodiversity, visual amenity and environmental noise:

. Implement Biodiversity Action Plan
. Sign Reforestation Protocol with the Forestry Authorities
. Implement Reforestation Programme

. Conduct construction activities at the work sites located closest to the noise sensitive receptors only during
day time

. Optimise turbine operation in consideration of wind speed to avoid noise becoming unacceptable
. Implement Noise Management Plan

. Implement the Stakeholder Engagement Plan to collect complaints and suggestions through the grievance
mechanism to be established

. Conduct noise monitoring programme to verify compliance with regulatory limits and Project standards

AECOM
402
Mersinli Wind Power Plant Project

. Use underground cable system.

Consultation with the Marmarig Permaculture Community will be continued on an ongoing basis through the
Project.

Within the process, specific engagement activities will be designed by the Project Company to ensure that all the
relevant issues/concerns have been properly addressed and where possible resolved. Duration and frequency of
these activities will be decided on the base of mutual agreements.

18.2.3 Consultations with Key Informants

In October 2017, key informant meetings were conducted by the social expert of the ESIA Consultant with the
neighbourhood headmen of the Cinardibi, Dernekli, Cumali, Derekéy, Gékyaka, Yesilkéy, Dagtekke, Helvaci,
Karakizlar, Karaot and Ormankéy, which are the settlements located within a 5 km radius around the Project
Area. The main aim of these consultations was to collect information on the local socio-economic conditions of
the settlements, to have some insight about the perception and expectations of the settlements consulted to
outline future stakeholder engagement activities and community development strategies. The outcome of the
consultations is presented in Chapter 13.

18.2.4 Consultations with Project Affected Persons (PAPs)

As previously identified within the ESIA, cherry plantation activities have been conducted on registered forest
lands (2 different parcels registered with lot/parcel numbers 277/1 and 277/2) by informal users at the location of
Turbine-12. Several consultations have been conducted with the land users by the Project Company as well as
ESIA Consultant to understand the ownership status of the corresponding parcels, identify affected persons (land
users) and their socio-economic conditions, significance of impacts to be caused by land acquisition and the
potential mitigation alternatives that may be developed for the restoration of livelihoods. The findings of the socio-
economic surveys conducted by the ESIA Consultant are provided in Chapter 13.

As part of ESIA consultations, a meeting was conducted with one of the Project Affected Persons (PAPs), who
lives in Cinardibi neighbourhood and reportedly use one of the two affected forest parcels for cherry plantation
activities, on 3 October 2017 at the Cinardibi teahouse (see Figure 18-7).

In order to identify the actual owners of the cherry plantation, additional site visit held on 20-22 December 2017.
During the site visit, all PAP’s were interviewed and actual borders of the plots (depending on the illegal
ownership) were identified.

18.2.5 Consultations with the District Governmental Offices and Local Associations

Additional meeting was planned and held with the District Directorate of Agriculture of Kemalpasa and Bayindir
districts on 20-22 December 2017. During the meetings, baseline information on agriculture and livestock
activities that have been carrying out in the region was obtained. On the other hand, governmental officials were
also informed about the potential environmental and social impacts of the proposed Project. A large-scale map (in
A3 format), showing the Mersinli WPP’s license area and the turbine locations, was presented during the meeting
and potential environmental and social risks were discussed with the officials. Concerns and comments of the
governmental officials that addressed during the meetings are summarized in Table 18-7 below:

AECOM
403
Mersinli Wind Power Plant Project

Figure 18-7. View from the Meeting with PAPs in Ginardibi Neighbourhood (3 October 2017)

Table 18-7. Concerns and Comments Raised by Governmental Officials during the Meetings

Main Environmental Concern/Comments

and Social Subject

Livelihood Impact

Beekeeping activity is one of the important livelihoods for some households in the region. Impact of
potential dust generation could affect these livelihoods. Relevant mitigation measures should be taken
during the construction phase of the Project

It should be noted that, previous WPP Projects within the region have not observable adverse impacts
on beekeeping so far.

Restriction of Access

Grazing activities within the region should be also taken into account during the establishment of
Project specific mitigation measures.

Stakeholder Beekeepers must apply to the District Directorate of Agriculture while deciding to situate their

Notification beehives. So, Directorate should be informed on locations of the upcoming Project construction
activities in order to notify the beekeepers.

Community In order to increase Project benefits, following community development projects were offered by the

Development

officials:
Provide training for beekeepers;

Encouraging people living in the project affected settlements to establish organizations such as
agriculture and livestock cooperatives; and

Employment opportunities should be available during the construction phase of the Project.

AECOM
404
Mersinli Wind Power Plant Project

Additional meetings were held with the Izmir General Directorate of National Estate. During the meeting, possible
livelihood restoration and compensation strategies can be developed during the construction phase of the Project
were discussed.

Apart from abovementioned meetings, additional interview was held with the board member of Izmir Beekeepers
Association (an Agricultural Engineer with MSc degree). Potential impacts of the Project on beekeeping activities
and possible community development activities were discussed with the board member. Following issues were
emphasized by the board member during the meeting:

. Relevant mitigation measures should be taken during the construction activities such as dust suppression;

. Beekeepers should be informed in timely manner on the location of the upcoming Project construction
activities;

. Queen bees can be provided to the beekeepers by the Project Company at the beginning of the season;
and

. Specific flowers (such as lavender) can be planted at certain areas where beekeepers situate their hives.

18.3. Grievance Mechanism for Stakeholders

Information regarding the procedure and channels (e.g. phone, e-mail address, and website) that can be used to
lodge grievances will be provided in all nearby settlements within the Project Impact Area and on the Project
Company website. A Public Grievance Form, which will be used to receive a grievance, is provided, in Appendix
C in SEP. Once the Grievance Form is received, a Grievance Register Form will be filled by the CLO.

The Project Company has already employed a CLO, who will also be responsible for the management of
potential grievances and for the Grievance Procedure. Each complaint whether from an individual, entity or a
community will be considered. A response to each specific complaint will be communicated to the party that
raised it (complainant). A formal procedure will be used to log the key information provided by a complainant and
to record any related incoming communications. A record of actions taken and resolutions agreed as a result of
the grievance investigation will also be documented. Once the grievance will be resolved in agreed with the
complainant, a grievance close-out form (see Appendix E in SEP) will be filled by the CLO. Monitoring of the
necessary actions that need to be taken will be carried out by the responsible party. Asample leaflet on how to
report a grievance is presented in Appendix F in SEP.

The Project Company aims to establish a formalized procedure, ensuring that it is responsive to any concerns
and complaints from affected stakeholders and communities. Where training is necessary for the staff involved in
the management of the grievance mechanism, The Project Company will ensure that such training is provided in
a timely manner.

The implementation of the Grievance Procedure by the Project Company for the Project will be under the day to
day responsibility of the formally designated CLO. Grievance boxes will be placed by the Project Company (main
entrance), at the neighbourhood headmen’s offices in selected settlements (e.g. Cumali and Cinardibi) to
facilitate collection of grievances. The grievance process for the Project is presented in Figure 18-8.

If the complainant is not satisfied with the solutions proposed and implemented by the Project Company to
address the raised comment or grievance, the complainant is free to seek other mediation or legal remedies in
accordance with Turkish law.

The grievance procedure will also cover employee and non-employee grievances. Internal grievances will be
handled by the Project Company's HR Department. Employee suggestion boxes will be available at the
construction camp sites and grievance mechanism for workers will be relying on following aspects:

. Transparency
. Impartiality
* Confidentiality

* — Accessibility

AECOM
405
Mersinli Wind Power Plant Project

Receive Complaint

later than 5 days from receipt

Complaint accepted
Explain reason for rejection eerelecter!

(ACCEPTED)

Identification of
corrective
measures that
would be sufficient
for resolving a
problem

Record and dating of
records

Take measures not
later than 30 days
after receipt of
complaint

‘igure 18-8. Grievance Procedure Diagram

CLO is responsible
for handling the
complaint at all

stages

(all complaints will
be respond in 30

days after receipt of

complaint)

Respond the complaint, take
measures and inform the
complainant

Record and dating of
records

AECOM
Mersinli Wind Power Plant Project

19. Environmental and Social Management System

The Mersinli WPP Project Environmental and Social Management System (ESMS) has been developed as a part
of the Project's ESIA process and aims to provide processes for environmental and social (E&S) management to
be implemented throughout all phases of the Project to achieve the Project Company's E&S objectives. The
purposes of the ESMS are as follows:

. Defining environment, health, safety and social objectives of the Project Company.

. Providing a framework management tool to achieve these objectives in the most effective way in all phases
of the Project, in compliance with Project standards consisting of national legislation, IFC and EBRD
requirements and other international standards and GIIP.

. Assigning responsibilities and personnel for ESMS implementation.

. Providing a guide for reassessment and as required update of existing management processes such as the
ESMS itself and the management plans developed for successful implementation of it.

The policy framework was described, potential environmental and health and safety risks associated with the
Project activities were assessed and related prevention/mitigation measures and monitoring practices were
proposed as part of the ESIA studies. To help assess, control and continually improve the overall environmental
and social performance of the Project, the ESMS is structured to include the following subjects in a
comprehensive but compact and integrated manner:

. Policy,

. Identification of Risks and Impacts,

. Management Programs,

. Organisational Capacity and Competency,

. Emergency Preparedness and Response,

. Stakeholder Engagement,

¢ External Communications and Grievance Mechanism,

. Ongoing Reporting to Affected Communities and

. Monitoring and Review.

This document is not a definitive version of the ESMS, as it will continually be improved and modified through
ongoing reviews conducted both periodically and in case of a major change in Project E&S conditions that may
prompt an immediate review (e.g. change in applicable standards and legislation).

The Project Company, all contractors and all sub-contractors are responsible for implementation of the ESMS.
including each implementation document from the more general policies to Management Plans (MPs) and more
specific implementation documents such as procedures.

AECOM
407
Mersinli Wind Power Plant Project

19.1 Policy

In pursuit of assured compliance with the international standards, the Project Company has in place a set of
policies outlining its commitments aimed towards the sustainable and sound management of environmental and
social subjects, issues related to its projects and responsibilities with regards to meeting its stakeholders’
expectations. These corporate level policies are already in line with international standards and IF| requirements,
as IFC is one of the shareholders of AE. The policies are listed below; whereas full versions can be accessed
through the Company website (http://alcazarenergy.com/what-we-do/our-policies):

. Human Resources Policy,
* Health and Safety Policy,
. Environmental and Social Sustainability Policy, and

. Quality Policy.

The Project Company and the Contractors will also develop Project specific policies listed below:

. Human Resources Policy: The policy to be developed will cover forced labour, child labour, equal
opportunity and equal treatment of workers, right to join workers organisations, wages, retrenchment,
benefits and conditions of work. It should be noted that the Turkish labour law and related regulations cover
these main principles of international labour standards, the EBRD PR2, EBRD PR4 and IFC PS2.

. Health and Safety Policy: The health and safety policy will address both the OHS and community health
and safety requirements of the Project. The policy will ensure commitment of both the Project Company
and all contractors that any applicable legislative requirement will be met with best practices and
international standards. In addition, related convention provisions will also be acknowledged and
integrated into the policy.

. Environmental and Social Sustainability Policy: The project specific environmental and social sustainability
policy's objective is to set out a framework for implementation of Project activities in accordance with
national and international environmental and social requirements and best practice with sustainability
principle at the fore.

Within the overarching scope of its policies, AE is in the process of developing its own internal Quality, Health,
Safety and Environment (QHSE) Management System, which applies to all corporate and project level operations
the Company conducts, including the Mersinli WPP Project. In addition, to improve the existing system and to
ensure full compliance with universally accepted and implemented standards, the Project Company is planning to
obtain the following certifications by the end of Q1 2018:

. ISO 9001 Quality Management System
. ISO 14001 Environmental Management System
. OHSAS 18001 Occupational Health and Safety Management System

19.2 Identification of Risks and Impacts

The standards and legislative requirements are provided in Chapter 2 and in “Project Standards and GIIP”
sections of each impact chapter, whereas the Project's environmental and social impacts were identified,
assessed and mitigation measures for management of these impacts were also proposed in each impact chapter
presented in this ESIA Report. The impact assessment is based on the methodology provided in Chapter 5.

Prevention and mitigation measures, together with the ESMS, its implementation documents and the
Environmental and Social Action Plan (ESAP), will ensure full compliance with identified Project standards.

AECOM
408
Mersinli Wind Power Plant Project

19.3 Management Plans

The main approach in ESMS implementation is ensuring consistency of all adopted E&S processes and
procedures throughout the Project phases, with the required adaptation flexibility to ensure a management
system that can cater to any transforming E&S issue related to the Project. A general structure for ESMS
implementation hierarchy is presented in the chart given in Figure 19-1 and a full list of Management Plans to be
implemented in the upcoming Project phases are provided in Table 19-1.

ESMS

E&S Policy

H&S Policy HR Policy

Management Plans and Programs

Figure 19-1. General ESMS Implementation Hierarchy

Table 19-1.Management Plans and Programs

Plan/ Program

Environmental and Social
Management and Monitoring Plan
(ESMMP)

Description

See Section 19.9 for details and Appendix L for the Plan.

Biodiversity Action Plan (BAP)

The BAP aims to achieve no-net-loss, and if possible net gain, of biodiversity at the
Biodiversity Study Area due to Project-related activities over the course of the Project
life-cycle. It stands as an open-ended live document, which in consultation with Project
stakeholders and input from ongoing biodiversity studies, will be updated on a regular
basis as the Project proceeds. Mersinli BAP is in place to ensure that all possible
mitigation measures are implemented to ensure Project impacts on biodiversity features
are avoided, minimized, repaired or offset through effective adaptive management
strategies. Accordingly, the BAP is structured to include;

* General characteristics of Mersinli WPP Project, and concept of biodiversity action
planning,

. Aims and objectives of Mersinli BAP,

. National and international legislative framework in line with EBRD PR 6 and IFC
PS6,

* Methodology and results of biodiversity baseline surveys, and identification of
priority ecosystems,

. Details of the Critical Habitat Assessment, and

* Habitats and species of higher priority and conservation importance, and action
plans developed for their conservation.

Erosion Control, Soil and Spoil
Management Plan

This plan sets out the management practices associated with prevention or reduction of
erosion, minimisation of sediment related impacts and excavated material management
(including topsoil management).

Within its scope, the legal framework and applicable standards are described, roles and

AECOM
409
Mersinli Wind Power Plant Project

Plan/ Program

Description

responsibilities are set, baseline conditions are summarised and erosion control, soil and
spoil management practices are detailed, in addition to monitoring and reporting, training
and review/update sections. The management practices are set under the following main
categories:

* Erosion and sediment management,
* Landscape reinstatement and topsoil management, and

* Spoil management.

Noise Management Plan

The main purpose of this Management Plan is to describe in detail the mitigation
measures and control practices aimed at minimisation and management of noise to be
sourced from the Project construction and operation activities. It includes sections on
regulatory framework, roles and responsibilities, noise management approach, practices
and measures, monitoring and reporting, training, review and update.

Air Quality Management Plan

The Plan aims to provide management practices associated with prevention or reduction
of impacts on air quality to be sourced from Project construction activities. It describes
the regulatory framework and standards, sets roles and responsibilities for
implementation, defines air quality impact resources, provides management approach
and related measures and details monitoring and reporting, training, review and update.

Waste Management Plan

The Plan sets out the primary applicable requirements associated with waste
management. It provides details and requirements of applicable national legislation and
international standards, sets roles and responsibilities for implementation, provides the
waste management approach and waste types to be generated, describes waste
management measures for collection, segregation, storage, transport and disposal, in
addition to monitoring and reporting, training and review/update sections. A sample
Waste Log Form and Waste Management Checklist are also appended to the Plan.

Emergency Preparedness and
Response Plan

The Emergency Preparedness and Response Plan is developed to provide a
comprehensive tool including procedures and actions that are to be taken prior, during
and after an emergency situation, to prevent and mitigate the impacts of such an event.
The plan outlines applicable legislation, sets roles and responsibilities for
implementation, identifies potential hazards, lists related measures, provides information
on how external communication with related emergency services and local communities
that may be affected in case of emergencies and sections on record keeping with
regards to emergencies, review and update of the plan and emergency preparedness
and response trainings.

Occupational Health and Safety
Plan

Developed to ensure health and safety of the Project workforce, this Plan summarises
applicable OHS legislation and Project standards, sets roles and responsibilities for OHS.
management, including for contractors, identifies potential OHS risks and
prevention/mitigation measures for these and provides training, recordkeeping and
monitoring requirements.

Traffic and Transport Management
Plan

The Project construction phase will involve transport of large turbine components and
construction materials in a relatively short schedule, as well as transport of the workforce
since worker accommodation will be provided outside of the Project area, a Traffic and
Transport Management Plan is required. The plan provides information on applicable
legislation and standards, sets roles and responsibilities, identifies transport routes and
measures required for safety on these routes, lists measures for on-site traffic
management, provides training requirements for drivers and workers, and includes
sections on monitoring/reporting and review/update.

Contractor Management Framework
Plan

As all contractors are responsible of implementation of the Project ESMS, this plan
provides a systematic approach with respect to the selection, evaluation and
management of the contractors in accordance with the Project ESMS. It provides details

AECOM
410
Mersinli Wind Power Plant Project

Plan/ Program

Description

and requirements of applicable national legislation and international standards, sets roles
and responsibilities for implementation, describes contractor selection criteria and
implementation methods including contractual agreements, sets how the contractors
inform the Project Company of a potential non-conformance with the ESMS and Project
standards and provides details on audits of contractors, in addition to sections on
monitoring and reporting, training and review/update.

Stakeholder Engagement Plan
(SEP)

The Project Company is committed to communicating openly and actively with workers,
communities, governmental/inon-governmental organisations and other identified
stakeholders of the Project, on all topics in all Project related activities. The SEP will
guide the Project Company towards implementing a structured stakeholder consultation
and engagement process during the period of the ESIA studies, as well as during the
further stages of the Project implementation. The SEP includes the following main
subjects:

* Regulatory requirements and standards,

* Previous stakeholder activities,

* Stakeholder identification,

* Stakeholder engagement methods and processes,
* Grievance mechanism,

* Monitoring and reporting, and

* Responsibilities.

Grievance Mechanism

Based on the grievance mechanism described by the Project SEP, the Project Company
aims to establish a formalized procedure, ensuring that it is responsive to any concerns
and complaints from affected stakeholders, including the Project Company workers,
Contractor workers, non-employee workers and communities. Methods described by the
SEP will be used to provide information regarding the procedure and channels (e.g.
phone, e-mail address, and website) that can be used to lodge grievances. The
Grievances will be recorded and responded to in a timely manner, as described the SEP.

Community Development Plan

Project Company recognises that there is need for consultation with local communities to
build and strengthen mutual trust. Thus, Project Company employed a Community
Liaison Officer (CLO) to focus on community relations. This will also allow to develop a
culturally appropriate consultation and to understand local needs to improve livelihood
resources. Utilising the consultation activities provided by the Project SEP, a Community
Development Plan will be prepared by the Project Company. The CDP will include
following items:

* Identify and describe all related livelihood resources that are used by the local
community;

. Prioritize the community needs and assistance;

* Describe the possible community development activities that may provide to the
local community members;

* Clearly identify the roles and responsibilities of Project Company staff, government,
local authorities, local and national NGOs and other stakeholders in relation to
managing community development activities in the region;

* Describe the consultation and stakeholder engagement process that will be used
during the project related CDP activities;

* Identify potential additional sources of finance and technical assistance support;
and

. Describe how Project's community development initiatives should be monitored

AECOM
41
Mersinli Wind Power Plant Project

Plan/ Program

Description

and evaluated.

Reforestation Programme

To be prepared in cooperation with the Forestry authorities, This plan will set how the
Project reforestation activities will be conducted, including timetables, areas for
plantations and plantation types.

Livelihood Restoration and
Compensation Framework (LRCF)

The Project Company recognises that the Project may have land access and livelihoods
impact across the Project footprint. The Project Company has already sought to minimise
the area of land required for the project components. However, the Project may cause
restrictions on land access or loss of livelihoods. Therefore, a Livelihood Restoration and
Compensation Framework was prepared with the following aims:

* Avoid or minimise resettlement or economic displacement;
* Mitigate adverse social and economic impacts of the Project;

* Provide timely compensation for loss of assets at replacement cost; and

. Improve or, at a minimum, restore the livelihood and standards of living within the
region.

Chance Finds Procedure

The purpose of this procedure is to provide the Project Company and its contractors with
a guidance that outlines the procedures that shall be implemented in the event of a
chance find, since they are responsible of management and protection of any
archaeological and heritage resources that may be encountered during the land
preparation and construction phase.

The procedure provides the legal framework and describes the process to be followed in
case of a chance find, based on attributed importance of a chance find.

Of the above listed management plans and programs, the following were prepared within the scope of the ESIA
studies and will be disclosed as part of the ESIA Disclosure Package:

. Environmental and Social Management and Monitoring Plan (ESMMP) (to be disclosed as part of the ESIA

Report — see Appendix L),

. Contractor Management Plan,

. Erosion Control, Soil and Spoil Management Plan,

. Noise Management Plan,

e Air Quality Management Plan,

. Stakeholder Engagement Plan (including the Grievance Procedure),

. Waste Management Plan,

. Livelihood Restoration and Compensation Framework, and

. Chance Finds Procedure (to be disclosed as part of the ESIA Report — see Appendix F).

AECOM
412
Mersinli Wind Power Plant Project

Development timeframes for the remaining plans and programs, on the other hand, are provided in Table 19-2.

Table 19-2. Timescale for Plans/ Programs to be Developed

Plan/ Program Timeframe
Emergency Preparedness and Response Plan —_Prior to initiation of land preparation and construction phase
Occupational Health and Safety Plan Prior to initiation of land preparation and construction phase
Traffic and Transport Management Plan Prior to initiation of land preparation and construction phase
Community Development Plan Prior to initiation of land preparation and construction phase
Reforestation Programme Depends on the Forestry Authority, which the program will be prepared in

cooperation with

19.4 Organisational Capacity and Competency

The Project Company will take full responsibility for E&S management of the Project, through its Project
Execution Manager's coordinative role, its own corporate level E&S personnel and its own site personnel such as
the community liaison officer. Being the Project owner, the key responsibilities of the Project Company will include
the following:

. Provision of technical and legal supervision to contractors for works to be conducted;

. Initiation and approval of land preparation and construction works;

. Obtaining permits and approvals including land use permits in accordance with relevant Turkish legislation;
. Planning information disclosure and stakeholder engagement activities (in cooperation with the contractors);

. Ensuring the Project ESMS and ESMMP are implemented by contractors with strict adherence to the
Project standards identified throughout this ESIA study; and

. Periodical review and as required update/modification of the ESMS and all its management programs (in
consultation with the contractors).

The main Project activities will be conducted by either the TSA Contractor (Vestas) or the BoP Contractor
(EMTA). Within this regard; and as required by contractual agreements, IFI requirements and the Contractor
Management Framework Plan, the contractors are also responsible of ESMS implementation. The Project
Company will provide assistance to the Contractors in implementation of the ESMS and the ESMMP, in line with
the identified Project standards. In addition, the Project Company will monitor the Contractors’ ESMS
implementation performance. For this purpose, the Contractors will establish mechanisms to inform the Project
Company management about the environmental and social performance of the Project and the Project Company
will establish mechanisms to manage the overall ESMS implementation by contractors.

Detailed roles and responsibilities for implementation of the Project ESMS are summarised in Table 19-3 and
organisational structure of the Project is provided in Figure 19-2.

Table 19-3. Roles and Responsibilities for ESMS Implementation

Position Roles and Responsibilities

Project Execution Manager * Ensure adequate resources required for ESMS implementation are provided.

* Provide information on ESMS implementation to top management of the
Project Company.

. Direct contract oversight in ensuring that Mersinli WPP receives the
deliverables and services identified in the contracts including full compliance
with the Project ESMS.

AECOM
413
Mersinli Wind Power Plant Project

Position

Project Company / QHSE Manager and
team

Roles and Responsibilities

Oversee HSE issues through implementation, review, update and monitoring
of the ESMS.

Ensure management of HSE issues at the Project complies with the national
legislation and IFI standards, as reflected in the Project ESAP and ESIA
commitments.

Conduct internal HSE reporting for upper management.

Approve implementation of specific actions (identified by the Contractors) in
accordance with the HSE policies of the Project, in line with the ESMS.

As required, develop, review and update detailed and specific HSE
Management Plans and related documents (in consultation with the
contractors) and approve the final documents.

Ensure HSE awareness and competency trainings are conducted by the
contractors and the Project Company, through review of training records and
related training documents.

Oversee contractors’ HSE compliance with Project requirements through
contractor monitoring and reports.

Project Company / Environmental
Specialist

Assist the QHSE Manager in overseeing environmental issues through
implementation, review, update and monitoring of the ESMS.

Assist the QHSE Manager in the implementation of specific environmental
actions in accordance with the environmental and social sustainability policy
of the Project Company.

Assist the QHSE Manager in conducting internal environmental reporting for
the Project.

Assist the QHSE Manager in development, review and update of
environmental MPs and related documents.

Project Company / HR Manager and
team

Ensure Project labour management practices adhere to the Project standards.

Ensure contractors implement the Project grievance mechanisms, through
review of grievance records reports.

Project Company / Community Liaison
Officer

Conduct routine stakeholder engagement.

Ensure community grievances are recorded and responded to appropriately,
both by the Project Company and the contractors.

Review and assess monthly contractor monitoring for social issues including
local labour force, internal grievances and workers accommodation.

Contractor / Project Director

Ensure compliance with the Project-specific environmental and social policies,
ESMS and environmental and social management plans and Project HSE,
labour and social standards in accordance with the contractual requirements.

Ensure competent and skilled HSE personnel are employed for
implementation of the ESMS in line with Project standards.

Ensure resources are allocated to implementation the ESMS, including
resources for provision of generalised and specialised HSE trainings.

Contractors / QHSE Managers and
teams

Ensure that ESMS, MPs and other management processes are abided by and
implemented during all contractor activities.

Ensure HSE non-compliances are recorded and responded to immediately.

As required, participate in development, review and update of HSE
Management Plans and related documents (in consultation with the Project

AECOM
414
Mersinli Wind Power Plant Project

Position

Roles and Responsibilities

Company).

Provide HSE trainings (in line with Project standards) to own personnel and
keep records of provided HSE trainings.

Conduct internal audits and daily inspections and record identified
incompliances.

As required (e.g. in case incompliances are identified, a change in applicable
legislation occurs, etc.), participate in development of corrective and/or
enhancement actions.

Prepare monthly HSE review and incident reports for the Project Company
Environmental Specialist and the Project Company QHSE Manager (reports
to cover OHS and EHS statistics, identified incompliances, actions to be
taken, implementation success of previous actions, etc.)

Contractors / HR Managers and teams

Ensure that ESMS, MPs and other management processes are abided by and
implemented during all contractor activities.

Ensure grievances are recorded and responded to appropriately.

Ensure contractor labour management practices are in line with Project
standards.

Ensure the grievances are recorded and responded to appropriately and
shared with the Project Company Community Liaison Officer.

All Employees

Comply with Project HSE standards.

Complete all required trainings.

AECOM
415
Mersinli Wind Power Plant Project

Alcazar Legal |, Environmental
cazet se Internal Counsel

see Site Engineer

QHSE Manager Wind Analyst

= Alcazar Energy «=

VESTAS
Project Manager

Vestas.

HR Manager

Document
Controller

Project Execution
Manager

Project Manager Electrical Expert Civil Expert

Wind Expert Contract Expert Site Manager

HSE Expert

SCADA Expert Technical Backup

1s: Alcazar Technical Advisor Team =

EMTA

f= |= T= |

MM Alcazar Energy

ME TSA Contractor

MM Lenders Advisor ME BoP Contractor

Owner Engineer

igure 19-2. Mersi

WPP Management Structure

Projact Manager

Finance

nical
Meneger Manager Ma

AECOM
416

Mersinli Wind Power Plant Project

19.5 Emergency Preparedness and Response

An Emergency Preparedness and Response Plan will be developed, providing preventive measures and
response strategies in case of accidents that may likely occur at a WPP of the Project's scale, as well as
preparedness and response measures to protect the public health, safety and environment on and off the Project
area in the situation of a disaster such as a potential natural hazard, including forest fires, or sabotage. The Plan
will detail the following main aspects of emergency management:

. Roles and responsibilities for emergency management.

. Identification of potential emergencies and key areas prone to emergency situations.
. Actions to be taken prior to an emergency (preventive and preparatory measures).

. Actions to be taken during an emergency (response measures).

. Actions to be taken after an emergency (recovery and assessment measures).

. Contact lists for emergency situations.

19.6 Stakeholder Engagement

A Stakeholder Engagement Plan (SEP) has been developed to manage the relations with all stakeholders of the
Project. The Stakeholder Engagement Plan is designed to ensure the following:

. Identification of all stakeholders such as individuals, groups or entities which are, or which consider
themselves to be, affected by the Project or have a direct or indirect influence/impact on the Project.

. Defining activities for appropriate engagement with identified stakeholders during the lifetime of the Project,
with an ultimate aim of establishing and maintaining constructive relationships, including public consultation
and information disclosure strategies.

. Establishing a grievance mechanism, including separate modules for internal and external grievances, to
ensure timely and appropriate response is provided for grievances

19.7 External Communications and Grievance Mechanism

A Community Liaison Officer (CLO) was appointed by the Project Company in November 2017 to ensure
effective communication with the external stakeholders. Project activities, the national EIA, the ESIA, the NTS,
the SEP and all relevant documentation, will be disclosed on the website of the Company
(http://alcazarenergy.com/our-projects/). Information will also be made available for affected communities through
contextually appropriate methods (e.g. through the CLO, meetings, newspapers, leaflets/ brochures, notifications
at neighbourhood headmen’s offices and teahouses, etc) throughout the lifetime of the Project. Hard copies of
the Disclosure Package documents and other relevant documentation will be kept on Project site for any
stakeholder to review. In addition, hard copies of the Disclosure Package documents will also be distributed to
the neighbourhood headmen offices and related municipalities. Further information on the Project can always be
obtained by contacting the Project Company. Disclosure activities, disclosure strategy and contact details are
provided in the SEP.

Stakeholder engagement activities and means of communicating with the key stakeholders will be regularly
reviewed, updated and reflected accordingly in the next revisions of the SEP. A grievance mechanism tailored for
the local communities, comprising of the grievance procedure and associated grievance form and record of
grievances will be in place throughout all phases of the Project. The grievance mechanism covers both external
and internal grievances. Grievances and details of responses will be recorded and reported internally on a
regular basis. The grievance mechanism will be easily accessible for all stakeholders through disclosure activities
detailed in the SEP.

AECOM
417
Mersinli Wind Power Plant Project

The Project Company will ensure that the following are in place for the Project:

« A person responsible for community-liaison and responding to both community and worker grievances,
which will receive verbal complaints and if necessary fill out forms on behalf of the community members as
required.

. Information on the grievance procedure and a mechanism for online submission of grievances posted on
the Company website.

. Providing information on the grievance mechanism to the local communities through appropriate
stakeholder engagement activities.

19.8 Ongoing Reporting to Affected Communities

The key to maintaining good, constructive relations with Project Affected People (PAPs) is ensuring that Project
affected communities are kept informed with regards to Project activities and follow up actions on any ongoing
grievances in a regular and periodic schedule. Within this regard, the Project will communicate its activities at
least annually to the related stakeholders. In case, environmental and social aspect changes or new risks emerge
that require to be urgently communicated, additional information dissemination activities will be planned, through
disclosure methods provided in the SEP. All ongoing reporting for communities will be in Turkish, easily
understandable and non-technical.

The scope of regular, annual reporting will comprise of the following subjects:

«Implementation progress of related commitments provided in the Project ESIA, ESAP, national EIA, etc.
. Monitoring results for subjects the communities are interested in.

. Benefits gained by the Project in the reporting year.

19.9 Monitoring and Review

Tools such as site audits, monitoring activities and grievance records will be used to monitor implementation
performance of the ESMS. Monitoring and subsequent reporting will ensure the following:

. Check and ensure major elements of the ESMS are in place.

. Check and ensure the MPs and other sub-management documents are being implemented by both the
Project Company and contractor personnel.

. Ensure continuous compliance with Project standards; consisting of national legislation, IFl standards and
other international standards and GIIP.

. Check progress towards overall objectives and targets set out by the Project ESIA and ESAP.

To ensure the highest continuous performance, the ESMS will be reviewed annually and additionally in case
assessed to be required in the event of important changes to Project HSE and social conditions and applicable
legislation and standards. As stated above in Table 19-3, the Project Company QHSE Manager, QHSE team and
Environmental Specialist will together contribute to development, review and update of ESMS components (in
consultation with the contractors). The social components of the ESMS, on the other hand, will be reviewed and
updated as required, by the HR Manager.

For monitoring of ESMS performance and to identify if the goals and outcomes set by the ESMS are achieved,
the Project Company will conduct internal inspections and audits. In addition to internal monitoring to be
conducted for the Project, Lenders will also be monitoring the Project through their technical, E&S and legal
consultants.

AECOM
418
Mersinli Wind Power Plant Project

An Environmental and Social Management and Monitoring Plan (ESMMP) has been prepared as part of the
ESIA and presented in Appendix L. The main aim of the ESMMP is, providing a tool for implementation of
environmentally and socially sound practices that are required to avoid and where not possible, minimise the
Project's potential impacts on the environment, the workforce and the local communities. The ESMMP reflects
and measures the implementation performance of mitigation measures addressing the identified environmental
and social impacts and outlines an overall approach to monitoring. It will be implemented jointly with subject
specific environmental and social management plans listed above in Section 19.3. Implementation effectiveness
of the environmental and social mitigation measures and compliance with Project standards will be identified by
using the monitoring parameters and Key Performance Indicators (KPIs) defined in the ESMMP.

In case any non-compliance with Project standards or any measurement above limits provided by related
legislation or standard is identified during monitoring of key environmental, OHS and community HS performance
indicators, the non-compliance will be recorded and reported. Follow up activities will include investigation of the
non-compliance immediately and in the next monitoring term to ensure E&S safety. Implementation performance
of any recommended action proposed against a non-compliance by the Project Company and/or the contractors’
E&S management personnel will also be monitored and recorded in the following monitoring terms. In this scope,
HSE and social performance and progress reports will be prepared by the Project Company (by QHSE Manager,
HR Manager, Environmental Specialist and their teams), and submitted to senior management and the Lenders,
in line with monitoring terms identified by the Lenders. The contractors, on the other hand, will provide monthly
HSE performance reports, which will constitute the basis for the Project Company's HSE and social performance
and progress reports.

AECOM
419
Mersin|

20.

i Wind Power Plant Project

REFERENCES

Adaramola, M. (ed.), (2014). Wind Turbine Technology: Principles and Design, Apple Academic Press,
Oakville, Canada

Atienza, J.C., |. Martin Fierro, O. Infante, J. Valls and J. Dominguez. (2011). Directrices para la evaluacion
del impacto de los parques edlicus e naves y murciélagos (version 3.0) SEO/BirdLife Madrid (translated into
English as Guidelines for Assessing the Impact of the Wind Farms on Birds and Bats (Version 4.0).

Baran, i., llgaz, ¢., Avei, A., Kumlutas, Y & Olgun K. (2012). Tiirkiye Amfibi ve Siiriingenleri. Ankara:
TUBITAK Popiler Bilim Kitaplari.

Barataud, M. (2015). Acoustic Ecology of European Bats: Species Identification and Studies of Their
Habitats and Foraging Behaviour. Paris: Biotepe Editions, Meze; National Museum of Natural History.

Baytop, T. (1994). Tiirkge Bitki Adlari Sézitigti. Ankara: Atatiirk Culture, Dil ve Tarih Yuksek Kurumu.

Bergmann E. and Henley, N., (2012). Costs and Benefits of Onshore Wind Farms in Scotland: Report to the
Expert Group on Environmental Studies 2012:5 . (2012:5 ed.), Government Offices of Sweden, Ministry of
Finance

Bijlsma R.G. (1987). Bottleneck Areas for Migratory Birds in the Mediterranean Region: An Assessment of
the Problems and Recommendations for Action. \nternational Council for Bird Preservation (Study report)
18, Cambridge: ICPB.

Bruderer, B. & Boldt, A. (2001). Flight Characteristics of Birds. /B/S International Journal of Avian Science.
143(2): 178-204.

Convention on Biological Diversity (CBD). (2014). Strategic Plan for Biodiversity 2011-2020, Including Aichi
Biodiversity Targets. Retrieved from: http://www.cbd.int/sp/default.shtml

Colak, R., E. Colak, N. , Kandemir, |. & Sézen, M., 2007, Morphometric and biochemical variations and
the distribution of Genus Apodemus (Mammalia: Rodentia) in Turkey. Acta Zoologica Academiae
Scientiarum Hungaricae, 53 (3), 239-256.

Colak |., (2016). Wind Energy in Turkey and Cost Benefit Analysis of Wind Turbines in Smart Grid Systems,
JRC Workshop, June 23-24, 2016, Bari, Italy.

Coraman, E., Bilgin, R., Karatas, A. & Furman, A. (2013). Phylogeographic analysis of Anatolian bats
highlights the importance of the region for preserving the Chiropteran mitochondrial genetic diversity in the
Western Palaearctic. Conservation Genetics. 14(6): 1205-1216.

Davis, P.H. (ed.). (1965-1988). Flora of Turkey and the East Aegean Islands, vol. 1-10. Edinburgh:
Edinburgh University Press.

Demirsoy, A. (2002). Genel ve Tiirkiye Zoocografyasi (General and Turkish Zoogeography). Ankara:
Meteksan.

Denny B. A. E., (2007). A Cost Benefit Analysis of Wind Power, PhD Thesis, School of Electrical, Electronic
and Mechanical Engineering, National University of Ireland, University College Dublin, Ireland

Dietz, C. & Kiefer, A. (2014). Die Fledermause Europas. Kosmos. Sttutgart, Germany.

Dudley, N. & Stolton, S. (eds.). (2008). Defining Protected Areas: An International Conference in Almeria,
Spain. Gland, Switzerland: IUCN.

Eken, G. Bozdogan, M. isfendiyaroglu, S. Kilig DT Lise, Y. (eds). (2006). Tirkiye’nin Onemli Doga Alanlari.
Ankara: Doga Dernegi.

Ekim, T., Koyuncu, M. & Vural, M. (2000). Red Data Book of Turkish Plants (Pteridophyta and
Spermatophyta). Ankara: Turkiye Tabiatin! Koruma Dernedgi.

European Bank for Reconstruction and Development (EBRD), (2014). Environmental and Social Policy

European Bank for Reconstruction and Development (EBRD), (2015). Development of the electricity carbon
emission factors for Turkey — Baseline Study for the Republic of Turkey.

European Bank for Reconstruction and Development (EBRD), (2017). EBRD protocol for assessment of
greenhouse gas emissions.

AECOM
420
Mersinli Wind Power Plant Project

. European Bird Census Council (EBCC). (2017a.). 2’ European Breeding Bird Atlas. Retrieved from:
www.ebba2.info

. European Bird Census Council (EBCC). (2017b.). Atlas Codes. Retrieved from: www.ebbaz2.info/atlas-
codes/

. European Commission (EC). Lightning Protection of Wind Turbines — Publishable Final Report

. European Commission (EC). (2014a). EU Nature Legislation. Retrieved from:
http://ec.euorpa.eu/environment/nature/legislation/index_en.htm

. European Commission (EC). (2014b). General Union Environment Action Programme to 2020: Living well,
within the limits of our planet. Luxembourg : Publications Office of the European Union.

. European Environmental Agency (EEA). (2012). European Nature Information System (EUNIS). Retrieved
from: http://eunis.eea.europa.eu

. General Directorate of State Highways, (2017). General Directorate of State Highways 2m Regional
Directorate Traffic Volume Map of 2016.

. Gregory, R.D,. Gibbons, D. W and. Donald P F. (1996). Bird census and survey techniques. In Sutherland,
W.J. (ed). Ecological Census Techniques, A Handbook. UK: Cambridge University Press.

. Intergovernmental Panel on Climate Change (IPCC), (2012). Special Report on Renewable Energy Sources
and Climate Change Mitigation: Special Report of the Intergovernmental Panel on Climate Change, Chapter
7 —Wind Energy

. International Commission on Non lonizing Radiation Protection (1998). ICNIRP Guidelines for Limiting
Exposure to Time Varying Electric, Magnetic and Electromagnetic Fields, Health Physics, 74 (4):494-522

. International Energy Agency (IEA), (1986). Expert Group Study on Recommended Practices for Wind
Turbine Testing and Evaluation: 5 - Electromagnetic Interference, Executive Committee of the International
Energy Agency Programme for Research and Development on Wind Energy Conversion Systems

. International Energy Agency (IEA), (2017). Recommended Practice 13: Wind Energy Projects in Cold
Climates (Task 19)

. International Finance Corporation (IFC), (2007). Environmental, Health, and Safety Guidelines for Electric
Power Transmission and Distribution

. International Finance Corporation (IFC), (2007). Environmental, Health, and Safety Guidelines for Wind
Energy

. International Finance Corporation (IFC), (2007). General EHS Guidelines, Community Health and Safety

. International Finance Corporation (IFC), (2007). General EHS Guidelines, Construction and
Decommissioning

. International Finance Corporation (IFC), (2007). General EHS Guidelines, Occupational Health and Safety

. International Finance Corporation (IFC), (2015) Environmental and Social Management System
Implementation Handbook — General

. International Labour Organization (ILO), (2016). Occupational Safety and Health Profile: Turkey

. International Renewable Energy Agency (IRENA), (2012). Renewable Energy Technologies: Cost Analysis
Series — Wind Power, Volume 1: Power Sector, Issue 5/5.

. International Union for Conservation of Nature (IUCN). (2017). Protected Areas: IUCN Global Protected
Areas Programme and IUCN World Commission on Protected Areas Delivering the Promise of Sydney.
IUCN. Retrieved from: https://www.iucn.org/theme/protected-areas

. IUCN Red List of Threatened Species. (2017). Overview of the IUCN Red List. Retrieved from:
http://www. iucnredlist.org/about/overview

. IUCN Standards and Petitions Subcommittee (SPSC). (2017). Guidelines for Using the IUCN Red List
Categories and Criteria. Version 13. Prepared by the Standards and Petitions Subcommittee. Retrieved
from: http://www. iucnredlist.org/documents/RedListGuidelines.pdf.

* International Virtual Aviation Organization (IVAO), (2015a). Visual Flight Rules.
. International Virtual Aviation Organization (IVAO), (2015b). Instrument Flight Rules.

AECOM
421
Mersinli Wind Power Plant Project

« Jenkins, A.R., van Rooyen, C.S., Smallie, J.J., Harrison, J.A., Diamond, M., Smit-Robinson, H.A. & Ralston,
S. (2015). Birds and Wind-Energy Best-Practice Guidelines: Best-Practice Guidelines for Assessing and
Monitoring the Impact of Wind-Energy Facilities on Birds in Southern Africa. BirdLife South
Africa/Endangered Wildlife Trust. Retrieved from: https://www.birdlife.org.za

¢ izmir Governorate, izmir Provincial Directorate of Environment and Urbanisation, (2017). izmir Province
Environmental Status Report

. Kirwan, G.M, K.A. Boyla, P. Castell, B. Demirci, M. Ozen, H. Welch and T. Marlow. (2008). The Birds of
Turkey: A Study of The Distribution, Taxonomy And Breeding of Turkish Birds. London: Christopher Helm.

. Kiziroglu, |. (2009). The Pocket Book for Birds of Ttirkiye. Ankamat Matbaasi: Ankara.

. Knopper, L.D., Ollson, C.A., McCallum, L.C., Knopper, L. D., Ollson, C. A., McCallum, L. C., Whitfield
Aslund, M. L., Berger, R. G., Souweine, K., & McDaniel, M. (2014). Wind Turbines and Human
Health. Frontiers in Public Health, 2, 63.

. Krug, F., Lewke, B., (2009). Electromagnetic Interference on Large Wind Turbines, Energies 2009, 2, 1118-
1129

. Kurt, B., (2014). Turkiye’de Orman Yanginlarinin Cografi Dagiligi, Yuksek Lisans Tezi, Cografya (Turkiye
Cografyas!) Anabilim Dali, Sosyal Bilimler Enstitiist, Ankara Universitesi

* — Kuvlesky, W-P., Brennan, L.a., Morrison, M.L., Boydston, K.K., Ballard, B.M. & Bryant, F.C. (2007). Wind
Energy Development and Wildlife Conservation: Challenges and Opportunities. Journal of Wildlife
Management. 71(8): 2487-2498.

. Landsberg, F., Stickler, M. Henninger, N., Treweek, J. & Venn, O. (2013). Weaving Ecosystem Services into
Impact Assessment: A Step-by-Step Method. Retrieved from: http://www.wri.org/publication/weaving-
ecosyste-services-into-impact-assessment

. Ledec, G.C., Rapp, K.W. & Aiello, R.G. (2011). Greening the Wind: Environmental and Social
Considerations for Wind Power Development in Latin America and Beyond. Energy Unit, Sustainable
Development Department, Latin America and Caribbean Region, The World Bank. Retrieved from:
http://documents.worldbank.org/curated/239851468089382658/Greening-the-wind-environmental-and-
social-considerations-wind-power-development

. Magnin, G. & Yarar, M. (1997). Important Bird Areas in Turkey. istanbul: Dogal Hayat! Koruma Dernegi.
. Megavind, (2016). Strategy for Extending the Useful Lifetime of a Wind Turbine.

. Millennium Ecosystem Assessment (MA). 2005. Ecosystems and Human Well-being: Biodiversity Synthesis.
World Resources Institute: Washington, D.C.

. Ministry of Energy and Natural Resources, (2014). National Renewable Energy Action Plan for Turkey
. Ministry of Environment and Forestry (former MoEF), (2004). Environment Atlas of Turkey.

. Ministry of Environment and Forestry (former, MoEF), (2007). The National Biological Diversity Strategy and
Action Plan. Ankara: Republic of Turkey Ministry of Environment and Forestry.

. Ministry of Environment and Urbanisation, (2015). Environmental Indicators — 2015

. Ministry of Forestry and Water Affairs (MoFWA). (2013). Information on Conservation Area System in
Turkey. Retrieved from: http:/Awww.milliparklar.gov.tr/korunanalanlar/korunanalan1.htm

. Mitchell-Jones, T., Zoltan, B., Masing, M, & Rodrigues, L. (2005). Report of the WG on Transboundary
Programme. Habitats: Data Compilation

. Mitchell-Jones, T., Zoltan, B, Masing, M., Rodrigues, L. (2005): Report of the WG on Transboundary
Programme. Habitats: Data Compilation. Retrieved from:

http:/www.eurobats.org/documents/pdf/AC10/Doc_AC10_10 Report IWG_HabitatsDataCompilation.pdf.

. National Health and Medical Research Centre (NHMRC) of Australian Government, (2015). Systematic
review of the human health effects of wind farms, Adelaide, South Australia

. National Health and Medical Research Council (NHMRC) of the Australian Government, (2015). Planning
Policy Statement 18 “Renewable Energy”, Statement and Information Paper: Evidence on Wind Farms and
Human Health

AECOM
422
Mersinli Wind Power Plant Project

. National Health and Medical Research Council (NHMRC) of the Australian Government, (2010). Public
Statement: Wind Turbines and Health

. National Institute of Environmental Health Services of US Department of Health and Human Services,
(2002). EMF and Magnetic Fields Associated with the Use of Electric Power

. Newton, |. (2010). Bird Migration. United Kingdom: Harper Collins.

. Onder, N., (2013). Female Labour Force in Turkey, Labour World, 1,1, 35-61, Ministry of Labour and Social
Security

* — Ozhatay, N., Byfield, A. & Atay, S. 2008. Tiirkiye’nin 122 Onemii Bitki Alani. istanbul: WWF Turkiye (Dogal
Hayati Koruma Vakfi).

. PROGED Cevre Danismanlik Mihendislik ing. San. Tic. Ltd. Sti. (2016). Mersinli Rizgar Enerji Santrali
CED Raporu. Ankara: PROCGED.

. RenewableUK, (2015). Onshore Wind Health & Safety Guidelines, Issue 1

. Rodrigues, L., Bach, M.-J., Dubourg-Savage, B., Karapandza, D., Kovac, T., Kervyn, J., Dekker, A., Kepel,
O., Bach, J., Collins, C., Harbusch, K., Park, B., Micevski, J., Minderman. (2015). Guidelines for
Consideration of Bats in Wind Farm Projects — Revision 2014. EUROBATS Publication Series No.6 (English
Version). Bonn, Germany: UNEP/EUROBATS Secretariat.

. Sastresa, E. L.; Usén, A. A.; Bribian, |. Z. and Scarpellini, S.; (2010). Local impact of renewables on
employment: Assessment methodology and case study, Renew. Sust. Energ. Rev., Vol. 14, No. 2, pp. 679—
690, 2010

. Scottish Natural Heritage (SNH). (2014). Guidance: Recommended Bird Survey Methods to Inform Impact
Assessment of Onshore Wind Farms. Retrieved from: https://www.snh.scot/professional-advice/planning-
and-development/renewable-energy-development/types-renewable-technologies/onshore-wind-
energy/wind-farm-impacts-birds

¢ — Scottish Natural Heritage (SNH). (2010). Use of Avoidance Rates in the SNH Windfarm Collision Risk
Model. Retrieved from: https://www.nature.scot/professional-advice/planning-and-development/renewable-
energy-development/types-renewable-technologies/onshore-wind-energy/wind-farm-impacts-birds

. Scottish Natural Heritage (SNH). (2009). Guidance Note: Guidance on Methods for Monitoring Bird
Populations at Onshore Wind Farms. Retrieved from: https://www.snh.scot/professional-advice/planning-
and-development/renewable-energy-development/types-renewable-technologies/onshore-wind-
energy/wind-farm-impacts-birds

. Scottish Natural Heritage (SNH). (2000). Windfarms and Birds: Calculating a theoretical collision risk
assuming no avoiding action. Retrieved from: http://www.snh.org.uk/pdfs/strategy/renewable/COLLIS.pdf

¢ — Svensson, L., Mullarney, K., Zetterstrom, D. & Grant, P. J. (1999). Collins Bird Guide. UK: Collins.

. Tosh, D.G., Montgomery, W.I. & Reid, N. (2014). A Review of the Impacts of Wind Energy Developments on
Biodiversity. Report prepared by the Natural Heritage Research Partnership (NHRP) between Quercus,
Queen's University Belfast and the Northern Ireland Environment Agency (NIEA) for the Research and
Development Series No. 14/02.

. Turkish Statistical Institute, (2013). Child Labour Force Survey 2012.
. Turkish Wind Energy Association (TWEA), (2011). Turkiye RUzgar Yarigmalari Raporu.

. UK Department of Energy and Climate Change, (2011). Update of UK Shadow Flicker Evidence Base: Final
Report, London.

. U.S. Fish and Wildlife Service. (2012). Land-Based Wind Energy Guidelines. Arlington, VA: U.S. Fish and
Wildlife Services. Retrieved from: https://www.fws.gov/ecological-services/es-library/pdfsWEG_final.pdf

. Wilson, D.E. & Reeder, D.M. (2005). Mammal species of the world: A Taxonomic and Geographical
Reference. Washington, D.C.: Smithsonian Institution Press.

. World Bank, (2015). IFl approach to GHG accounting for renewable energy projects.

. Wray, S., Wells, D., Long, E., Mitchell-Jones, T. (2010).Valuing Bats in Ecological Impact Assessment. /EEM
In-Practice. (70): 23-25.

. Yigit, N., Colak, E., Sézen, M. & Karatas, A. (2006), Rodents of Tiirkiye. Ankara: Meteksan.

AECOM
423
Mersinli Wind Power Plant Project

Websites

. izmir Metropolitan Municipality Website, http://www.izmir.bel.tr
. Electric Power Research Institute (EPRI) website, https://www.epri.com/

. Electricity Market Regulatory Authority (EMRA) Electricity Generation License Database;
(http://www.epdk.org.tr/TR/Dokumanlar/Elektrik/Lisanslar/YururlukteOlan|ptalEdilenLisanslar)

. European Commission website, https://ec.europa.eu
. General Directorate of Forestry website, https://www.ogm.gov.tr
. Geodata application, http://geodata.ormansu.gov.tr/

. Ministry of Environment and Urbanization (MoEU) EIA Positive Decisions Database,
http://www.csb.gov.tr/gm/ced/index.php?Sayfa=sayfaicerik&lcld=673

. NASA Global Hydrology Resource Center website, https://lightning.nsstc.nasa.gov/data/

. Turkish Social Security Institute (SGK) website: www.sgk.gov.tr

AECOM
424
Mersinli Wind Power Plant Project

Appendix A Ministry of Environment and Urbanization’s

Official Letter of Confirmation for the Validity of Existing EIA

Positive Decision (in Turkish)

J
oT TO,
as CEVRE VE SEHIRCILIK BAKANLIGI
it Gevresel Etki Dezerlendirmesi, Izin ve Denetim Genel Midizligi
Say: :48331039-220.01-B.16562 01.11.2017

Konu —:Mersinli RES Projesi

DAGITIM YERLERINE

igi: Yander Elektrik Mith. Miis. Ins. Turz, ve Tic. A. §.'nin 06.10.2017 tarihli ve 2017-20
sayih yazisi,

figi yaza ile Izmir fli, Bayindir, Kemalpaga ve Torbal ligeleri smurlan igerisinde Cardaklt
Tepe, Kartal Tepe, Mersinli Mahallesi, Karhik Tepe ve Akgam Tepe mevkii'nde Yander Elektrik
Miih. Mis. ing. Tur. ve Tic. A. $. tarafindan yapilmasi planlanan “Mersinli Riizgar Enerji Santrali
(22 tiirbin*2,5 MWm/tiirbin=55 MWm)” projesi hakkinda Bakanhiimizca verilen 18.07.2016 tarih
ve 4234 nolu "CED Olumlu" karan bulundugu, s6z konusu proje igin kati projelerin
hazirlanmas asamasinda Nibai CED Raporu'nda verilen etki alam koordinatlan iginde kalmak
sartiyla, her biri 2,5 MWm olan 22 adet tirbin sayisimin herbiri 3,45 MWm olan 17 adet tiirbine
, buna karsilk tesisin toplam kurulu gticiiniin 55 MWm'den 58,65 MWm'ye gikanildiit
belirtilerek, projede yapilan deBisikliklerle ilgili olarak CED Yénetmeligi kapsamunda izlenecek
prosediir haklanda tarafimza bilgi verilmesi talep edilmektedir.

Bilindigi tizere, CED Yénetmeligi'nin Ek-1  listesinin 43, maddesinde
Degisik:RG-26/5/2017-30077) "Tirbin sayisi 20 adet ve iizerinde veya kurulu giicti SO MWm ve
fzerinde olan riizgar enerji_ santralleri" ve Ek-2  listesinin 42, maddesinde
WeBisik:RG-26/5/2017-30077) "Tiirbin sayist 5 adet ve tizerinde veya kurulu giicii 10 MWm ve
iizerinde 50 MWm altinda olan riizgar enerji santralleri" hiikiimleri yer almakctadir.

ilgi yazi ve eklerinin incelenmesi neticesinde, proje kapsaminda herbiri 2,5 MWm olan 22
adet tirbin sayismin herbiri 3,45 MWm olan 17 adet tirbine diistigi, tesisin toplam kurulu
giiciiniin $3 MWm'den 58,65 MWm'ye gtkarak 3,65 MWm arttigi, proje kapsaminda yer alan
tiirbin koordinatlarin 18.07.2016 tarih ve 4234 karar nolu "CED Olumlu" kararina esas Nihai
CED Raporu'nda belirlenen ayn etki alammda (lisans alan1) kaldiga tespit edilmistir.

Bu itibarla, “Mersinli Riizgar Enerji Santrali" projesi kapsaminda projenin kurulu giiciinde
yapilmas: diisiiniilen 3,65 MWm kapasite artigi CED Yonetmeliginin 20. maddesi kapsaminda
degerlendirilmis olup, artis miktarmin Yénetmeligin Ek-1 ve Ek-2 listesinde belirtilen egik degerler
altindan kalmasi nedeniyle CED Yénetmeligi hiikiimlerinin uygulanmasina _gerek
bulunmamaktadir. Yine tirbin sayisinin diigiiriilmesi ve baz tiirbinlerin koordinatlanmm yer
degistirilmesina dair degisiklikte aym etki alam igerisinde planlanmasi nedeniyle uygun
goriilmektedir.

Ancak, proje kapsaminda yapilmasi planlanan degisiklikler ile ilgili olarak 5491 sayih
Kanunla Degisik 2872 sayih Cevre Kanunu ile bu Kanuna istinaden ¢rkarilan Yénetmeliklerin ilgili

Not: $070 sayilt Elektronik Imza Kanunu geregi bu belge elektronik imza ile imzalanmistir

Mustafa Kemal Mahallesi Eskigchir Devlet Yolu (Dumlupinar Bulvary) 9. km No:278 Bilgi igin:Ramazan OKUR
Cankaya /ANKARA Telefon No: (0312) 410 10.00 Faks:(0312) 419 21 92 ‘Miihendis
Telefon No:(312) 410 00 00-1866

AECOM
425
Mersinli Wind Power Plant Project

uy
~ TC. .
‘CEVRE VE SEHIRCILIK CEVRE VE SEHIRCILIK BAKANLIGI
BAKANLIG! Cevresel Etki Degerlendirmesi, Izin ve Denetim Genel Miidiirliigii

Sayi :48331039-220,01-E.16562

01.11.2017
Konu _:Mersinli RES Projesi

hiiktimlerine uyulmasi ve diger mer’i mevzuat gergevesinde éngériilen gerekli izinlerin alinmas1,

ckolojik dengenin bozulmamasia, gevrenin korunmasina ve gelistirilmesine yénelik tedbirlere
riayet edilmesi gerekmektedir.

Bilgilerinizi ve geregimi rica ederim.

R e-imzatir

M. Mustafa SATILMIS.
Bakan a.
Genel Miidiir

Ek:

1 - Eski Yeni Koordinatlar (1 adet CD)
2.- Karsilasturilmali Harita (1 adet)

Dagitim:

Geregi: Bilgi:

YANDER ELEKTRIK MUHENDISLIK Cevre Envanteri ve Bilgi Yénetimi Daire
MUSAVIRLIK INSAAT TURIZM VE Baskanhjina

TICARET A. §.NE IZMIR VALILIGINE

(Gevre ve Sehircilik fl Miidiirliigii)

Not: $070 sayihi Elektronik imza Kanunu geregi bu belge elektronile imza ile imzalanmistir

Mustafa Kemal Mahallesi Eskisehir Devlet Yolu (Dumlupinar Bulvan) 9, kin No:278

Bilgi igin:Ramazan OKUR
Cankaya /ANKARA Telefon No: (0312) 410 10.00 Faks:(0312) 419 21 92

Mihendis
Telefon No:(312) 410 00 00-1866

AECOM
426
Mersinli Wind Power Plant Project

Appendix B Noise Measurement Device Calibration Certificates

AECOM
427
Mersinli Wind Power Plant Project

KALIBRASYON OLGUM EGITIM VE AB-0078-K

a DANIS K HiZMETLERi TICARET
PROTOS MANDEL pee 1041/2017
7 LTD. STi.
KALIBRASYON LABORATUVARI 03-17

1. Kalibrasyon Sonuglart
Tablo 1. SLK Seviye Kontrolii Sonuglart
Nominal | Olgiilen [Tolerans]  Seviye Kararhhgi | Tolerans

Deger (dB) (aB) (aB) (dB)
(aB) [UL-ML| | |LL-ML]
94.0 94.37 | £04 0.001 0.000 | +01

14.0 [114.40 [ +04 0.000 0.000 | +0,1
|UL-MLT: 20 saniye stiresince kalibratériin en yiiksek seviyesi ile ortalama seviyesi arasindaki fark
ILL-ML |: 20 saniye siiresince kalibratorin en kick seviyesi ile ortalama seviyesi arasindaki fark
Tablo 2. SLK Frekans Kontrolii Sonuglari

Seviye [Nominal | Oigiilen | Tolerans | Frekans Kararhhg

(aB) Deger | (Hz) (%) (%)
(Hz) [UF-MF| | [LF-MF||

94.0 1000.0 | 1000.00 | +1,0 0.003 [0.004

114.0 1000.0 [1000.04 |” +1,0 0.000 | 0.000
|UF-MF |: 20 saniye stiresince kalibratdriin en yliksek frekanst ile ortalama frekanst arasmdaki fark
|LE-MF |: 20 saniye stresince kalibratdriin en gtk frekanst ile ortalama frekanst arasindaki fark
8. Olgiim Belirsi:
Ses kalibratériin seviye belirlenmesindeki belirsizlik 0,13 dB'dir.

Beyan edilen genisletilmis dlgtim belirsizligi, standart belirsizligin k=2 olarak alman genisletme
katsayist ile garpim1 sonucunda bulunan degerdir ve %95 oraninda giivenilirlik sajlamaktadir,

9. Goriisler, Agiklamalar ve Uygunluk Beyant

Olgtim sonuglari IEC 60942 standartinda 1.Smif Ses Kalibratérleri igin verilen toleranslarla
kargilagiriimstir,

Kalibrasyon sonuglari sadece kalibrasyonu yapilan cihazina aitti
performanst igin gerekli gevre sartlarinda kullammindan ve uygun araliklarla kalibrasyonunun
saglanmasindan kullanici sorumludur.

Cihazin

‘Bu sertifika, Taboratuvarin yazili tant olmadan kismen Kopyalanip ¢ozalulamaz, bike
imzasiz ve milhiirsiiz sertifikalar gegersizdir.

This certificate shall not be reproduced other than in full except with the ‘permission of the laboratory FRS510.02
Calibration certificates without signature and seal are not valid. rev00/02.08.2010

AECOM
428
Mersinli Wind Power Plant Project

KALIBRASYON OLGUM EGITIiM VE AB-0078-K
5 DANISMANLIK HiZMETLERi TICARET
PROTOS ISM. on 1041/2017
3 LTD. STi.
KALIBRASYON LABORATUVARI 03-17

1. Test Edilen Cihaz

Adi Uretici |Model/Tip| Seri No Olgme arahigi veya
Tanmlama
SINIF:1
Ses KALIBRATORO — |SYANTFL sy 30q | 17632 |Prekans : 100082
Seviye : 94 dB, 114dB
2. Kalibrasyonun Yapildii Yer + Protos Kalibrasyon Laboratuvarr
3. Cihazin Laboratuvara Kabul Tarihi; 31/03/2017
4. Kalibrasyonda Kullanilan Referans Cihazlar :
Adi Uretici [Model / Tit] Seri No iztenebilirlik
je =
oe TUBITAK-UME-G2AK
Kapasitif Mikrofon | B&K | 40AU 81140 dss DétOsmNOI g
5. Kalibrasyon Prosediirii : PR504,09

Ses kalibratértintin (SLK) kalibrasyonu referans mikrofon kullanilarak karsilastirma yéntemi
ile yapilmistir, Ses Kalibratértin tirettigi ses basing diizeyleri ve frekans1 ile seviye ve frekans
kararlihgi kontrol edildi.

Kalibrasyon sirasinda referans cihaz tarafindan tiretilen ses basing diizeyi degerleri ortam
sartlarina gére diizeltilerek dikkate almmistir.

6. Gevre Sartlari
Steakhik:( 24.1 £1,0)°C Bagil Nem:( 34.1. +5,0)%RH
Basing: (1006.7 +1,0)hPa

7. Kalibrasyon Sonuglart

Ayar Oncesi Deger : - dB

Ayar Sonrasi Deger : - dB

Bu sertifika, laboratuvarin yazih izni olmadan kismen kopyalanip goBalulamaz. 2/3
imzasiz ve mihiirsitz sertifikalar gecersizdir.

This certificate shall not be reproduced other than in full except with the. ‘permission of the laboratory FRS10.02
Calibration certificates without signature and seal are not valid. rev00/02.08.2010

AECOM
429
Mersinli Wind Power Plant Project

TURKAK
URK AKREDITASYON KURUMU

(PROTOS TURKISH ACCREDITATION AGENCY
s

tarafindan akredite edilmis
KALIBRASYON OLCUM EGITIM VE
DANISMANLIK HiZMETLERI TICARET LTD. STi.
KALIBRASYON LABORATUVARI

Mehmet Akif Mh, Tavukguyolu Cd, No: 150/1 Umraniye [STANBUL AB-0078-K
‘Telefon: 0216 415 4949 (Pbx), Faks: 0216 415 4950
e-posta: info@protos.com.tr, internet: www.protos.com.tr 1041/2017

Kalibrasyon Sertifikas ey
Calibration Certificate
Cihazin Sahibi/ adresi : FREKANS GEVRE LABORATUVARI

Customer / address

Riizgarlibahge Mah, Cumhuriyet Cad, 39/60 Hasoglu
Plaza Kat: 5 Kavacik Beykoz/ ISTANBUL

Talep Numarast 1341/2017
Order Number

Makine/Cihaz : SES KALIBRATORU
Instrument/Device

imalatg: : SVANTEK
Manufacturer

Tip SV 30A

Type

Seri Numarasi 117632

Serial Number
Kalibrasyon Tai
Date of Calibration
Sertifikanin Sayfa Sayisi

Number of pages of the Certificate

Bu kalibrasyon sertifikast, Uluslararast Bil

Slgtim standardlarma izlenebilirligi belgeler.
This calibration ceri we documents the traceabilty to national standards, which realize the unit of measurement

10 the International System of Units (SI).

Tiirk Akreditasyon Kurumu (TURKAK)  kalibrasyon sertifikalarimn tanmmast konusunda Avrupa
Akreditasyon Birligi(EA) ve Uluslararast Laboratuvar Akreditasyon Birligi(ILAC) ile karsilikh tannma
antlagmasini imzalamistir,

The Turkish Accreditation Acency (TURKAK) is signatory to the multilateral agreements of the European co-operation for
the Accreditation(EA ) and of the International Laboratory Accreditation(ILAC) for the Mutual recognation of calibration
certificates.

Olgiim sonuglart, genisletilmis Slgiim belirsizlikleri ve kalibrasyon metodlari bu sertifikanin tamamlayict
kism1 olan takip eden sayfalarda verilmistir,

The measurements, the uncertainties with confidence probability and calibration methods are given on the following
which are part of this certificate.

2 31/03/2017

nler Sisteminde(SI) tanmlanmus birimleri realize eden ulusal]

jr Tarih Kalibrasyonu Yapan Laborativar Mitdirii V.
Keostae. Date Calibrated by Head of Chiron Laboratory
va _

NX
SLBREY 3103/2017 Mieiz ALTUN Nebahat YETGIN
1/3]

[Bu sertifika, laboratuvarin yazih izni olmadan kismen kopyalamip ¢oBaltilamaz.
imzasiz. ve mihitrsiiz sertifikalar gecersizdi

This certificate shall not be reproduced other than in full except with the permission of the laboratory FRS510,02|
|Calibration certificates without signature and seal are not valid. rev00/02.08.2010]

AECOM
430
Mersinli Wind Power Plant Project

Rew No: 02

PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-0113-K
pen t San. Tic. Ltd. $ti. 16071360093
LIA eS ON 03-16
Sayfa / Page: 3/3
3. Ses Diizeyi Olgerin Lineer Filtresinin Frekans Cevabi
Frekans (Hz) ‘Nominal SPL (dB)} Olglen SPL (dB) | Tepki Fark: (dB)
35 94,09 | 341 0.01
3 94,10 94.0 “0.10
125 94,07 39 20,17
230 94.05 BI “0.15
500 94,04 3.8 0.24
1000 94,05 94.0 0.05
2000 94,02 94.0 0,02
4000 94,06 94.6 0,54
8000 94,04 93.5 “054
12500 40 [953 1.27
16000 93,98 95,7 172
4, Ses Diizeyi Olgerin 1 kHz deki Dogrusallige
Uygulanan (dB) Olgalen (dB) Dogrusallik
Frekans (Hz) Lm Seviye Art (4B) spucap) | SevieAri | Tepkisi Fark | Tolerans (4B) *
8) (ab)
94.05 00. EX) 00 0,05
1000 104,05 10,0 104.0 10, 0,05 08
114,01 20,0 114,0 20,0 0,01
5. Ses Diizeyi Olgerin Hizh (Fast) ve Yavas (Slow) Zaman Agirlikh Filtrelerinin Frekans Cevabt
Hizh Yave
Frekans (Hz) | Tolerans (aBY |
+
1000
[2000 05
[ 4000
6, Ses Diizeyi Olcerin "Crest Factor CF=3" Olgiimi
Frekans (Hz) | Nominal SPL (4B) Olgalen SPL (dB) | Tepki Farki (4B) | Tolerans (4B) +
94,05 Ea 00
2800 104,02 Oo bias
7. Ses Diizeyi Olgerin Bir Saatlik Cahsmasi Sonucunda Elde Edilen Maksimum Sapma
Nominal SPL (4B) | Olgdlen SPL (4B) ak a Tolerans (4B) +
3401 94.0 00 03
Olgiim Bel ii / Measurement Uncertainty
0.16 B

Rev Tai: 23.10.2014

Beyan edilen genisletilmis Belirsizlik degeri, standart belirsizliBin normal dagilim igin yaklasik %95 govenililik seviyesini saglayan k=2

kapsam faktord ile garpim sonucudur. Standart lgim belirsizligi GUM ve EA-04/02 dokimanlarina uygun olarak belirlenmistir.

Olgdm sonuglar: IEC 61672-1 standardind: 1. Smif Ses Dazeyi Olgerier igin verilen toleranslarla karsilastirilmrstir. Cihazin tam ozelliklerinin
standartta belirtilen sartlara uygun oldugu tespit edilmistir.

Kalibrasyon sonuglan sadece kalibrasyonu yapulan Ses Duzeyi Olgere aittir. Cihazin performanstigin gerekli gevre sartlarinda kullamimindan
ve uygun araliklarla kalibre edilmesinden kullanict sorumludur.

AECOM
431
Mersinli Wind Power Plant Project

PENTA OTOMASYON VE ENDUSTRIYEL URUNLER ABO113-K
pentm San. Tie. Ltd. ti. 07136008
Bey aaa

03-16
Sayfa /Page: 23

Makine /Cihaz _/nstrument / Device

[Cihazin Adi Object [Ses Seviyesi Olger [Imalatciss Manufacrurer__[SVANTEK

[Model /iodet SVAN 971 [Seri No / Sel No 4447

Yer Place [Kabul Tarihi Accepr Dove [223.2016

Gigme Arabia “Range 4B ile 130 dB [CBztiniirk Resolution 01 dB

Prosediir ve Cevre Sartlart (Procedure and Environmental Conditions

Cihazin Kalibrasyonu, PRGOIO1 dokomanina gore ve 23 2 #3 © eve gartlaninda yapilmishr,
S12 + 1S %RH
1014. + 10 mbar

Referans Cihazlar Cihazin Adi Device Gihaz Kodu Device 1D_| Sertifika Tarihi Dave | Lzlenebilirliktraceabiy |
Reference Dences lear Fonksiyonlu Akustik Farah REF.G.01 /2931345 [UME G2AK-0099 pe | Hoe UME

Metot Method _

‘Ses Dazeyi Olgerin kalibrasyonu PRGOI.01 "Ses Duzeyi Olger Kalibrasyon Prosedura” ne gore gergeklestirilmistir.

‘Ses Dazeyi Olgerin (SLM) mikrofonu B&K 4226 tip akustik kalibratorundn baglasimt (coupler) igine takilmistir. 31,5 Hz ilel6 kHz
araliginda Gretilen frekanslar ile 94 dB duzeyindeki ses basinct (SPL), SLM ile olgilerek A-agurlikh, C-agurlikli ve Lineer filtrelerinin
frekans cevaplan: kontrol edilmistr.

Akustik Kalibratordn baglasimt igerisinde | kHz frekansinda 94 dB, 104 dB ve 114 dB ses bgsinci dazeylerinde referans degerler dretilerek
SLM nin dogrusalligs kontrol edilmistir.

Baglagum iginde 1,2 ve 4 kHz frekanslaninda ve 106 dB ses basinct dizeyinde SLM nin Hizh (Fast) ve Yavas (Slow) zaman aguriklar
kontrol edilmistir.

Baglagim igerisinde 2 kHz frekansinda 94 ve 104 dB ses basinet dizeylerinde referans degerler Oretilerck "Crest" faktOru olgulmastar.
Baglasim igerisinde | kHz frekansinda 94 dB ses basinct dazeyinde Oretilen referans deger 1 saat g6zlenip, maksimum sapma dlgalmdstir.
‘Akustik Kalibrator tarafindan Oretilen ses basing dizeyi degerleri gevre sartlarina gore dazeltlerek dikkkate alinmistr.

Kalibrasyon Sonuglart / Calibration Results

1, Ses Diizeyi Olgerin A-agirlikh Filtresinin Frekans Cevabr
Frekans (Hz) | Nominal SPL (aB)| A°S@s"ikh Filtrenin ”/Hesaplanan SPL] “Oigalen SPL

Tepki Farks (dB) | Tolerans (4B)

Karakteristigi (4B) (4B) (a8)
313 $47 On 1S
63 O79 0.0
125 78.0 778 02
250 5.5 852 03
500 90,8 cI 02
1000, 94,1 94 0,1
2000, 95,2 95,2 0,0
4000 95,1 95,7 0.6
8000 2.9 m6 | 03
12500. 89,7 909 12
16000 74 889 15

2. Ses Diizeyi Olgerin C-agurukh Filtresinin Frekans Cevabr

Frekans (Hz) | Nominal SPL (4B) Toewae b= anil are ‘Tepki Fark: (dB) | Tolerans (dB) +

C 315 94.10 30 od oT 00 1S
63 94,11 08 93,3 932 01 = 10
125 34,08 02 339 338 0.1 10
250 94,06 00 94,1 93,9 0,2 10
500 94,05 00 34.0 339 1 10
1000 94.06 00 3a 340 =O 07
2000 94,03 02 33.8 33.9 Ol 10
4000 94,07 08 93,3 939 06 10
8000, 94,05 30 91,0 90,7 03 1,5
12500 94,04 62 878 89.0 12 20;
16000 33.99 BS 5 32.0 1S

roan evNo-02 ev Ta 23 102014

AECOM
432
Mersinli Wind Power Plant Project

. TURKAK
TURK AKREDITASYON KURUMU.

: (4 ni t TURKISH ACCREDITATION AGENCY
tarafindan akredite edilmistir.

KALIBR N

PENTA OTOMASYON rete

ve Endiistriyel Uriinler San. Tic. Ltd. Sti.

Necatibey Cd. No:32 34425 Karakéy - ISTANBUL
‘Tel: 0 212 243 63 47 (pbx) - Lab. Tel: 0 212 243 17 06 - Fax: 0 212 243 63 41
e-mail: info@pentaotomasyon.com.tr
www.pentaotomasyon.com.tr

Kalibrasyon Sertifikasi
Calibration Certificate

AB-0113-K

160713G0092

03 - 16

Cihazin Sahibi / Adresi ; Frekans Cevre Olciim Mah. Dan. Tic.Ltd.$ti.

Customer / Adress
Razgarlibahge Mah.Cumhuriyet Cad, 39/60 Hasoglu Plaza K:5 Kavacik Beykoz/ISTANBUL

istek Numarast

Order Number 160713
Makine / Cihaz ;
Instrument / Device Ses Seviyesi Olger
imalate: = SVANTEK
Manufacturer

Tip / Model :  §VAN97I
Type / Model

Seri Numarast : 44477
Serial Number

Kalibrasyon Tarihi

Date of Calibration 23.3.2016
Sertifikanin Sayfa Saytst 3

Total Number of Pages

Bu kalibrasyon sertifikast, Uluslararast Birimler Sisteminde (SI) tantmlanmas birimleri gerceklestiren ulusal dl¢am standartlarina izlenebilirligi belgeler.
‘This calibration certificate documents traceability to national standards, which realize wnit of measurement according to the International System of Units (SD),
‘Turk Akreditasyon Kurumu (TORKAK) kalibrasyon sertifikalannin taninmast konusunda Avrupa Akreditasyon Birlii (EA) ve Uluslararast Laboratuvar
Akreditasyon Birligi (ILAC) ile Kargilklt Taninma Anlagmasins imzalamastt. The Turkish Accerditation Agency (TURKAK) is signatory to the multilaral agreements
of the European co-operation for the Accreditation (EA) and of the International Laboratory Accreditatioy(ILAC) for the Mutual recognation of calibratioy certificates.

verilmigtir.

Bu sertifika, laboratuvarin yah izni olmadan kismen kopyalany
This certificate shall not be reproduced other than in full except withfhe permission of the laboratory. Calibration certificates without signature and seal are not valid.

AECOM
433
Mersinli Wind Power Plant Project

- PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-0113-K
pent San. Tic. Ltd. Sti. 1607136009:
Best ui 2 eer) 03-16

Sayfa /Page: 3/3

3. Ses Diizeyi Olgerin Lineer Filtresinin Frekans Cevabr

Frekans (Hz) | Nominal sP1 ap) Olgdlen SPL (4B) | Tepki Farki (4B) ae

315 v9 | 345 al 15
Ga 94,10 94.2 1.0
125 94,07 BI 10
250 94,05 937 10
300 94,04 BI
1000 94,05 33.8
2000 94,02 37
4000 94,06 94.0
3000 94,04 94.6

| 12500 94,03 94.0

L 16000 93,98

4, Ses Diizeyi Olgerin 1 kHz deki Dogrusallige

Uygulanan (dB) Oigillen (By Dogrusallik
Frekans (Hz) ‘SPL (dB) Seviye Artis (JB) SPL (4B) iad i Tolerans (dB) *
94,05 0,0 0,25
1000 10,0 20,25 08
“0.21

5. Ses Dit

(dB) Es
0.0
00 0s
0.0

6. Ses Diizeyi Olgerin "Crest Factor CF=3" Olgiimi
Frekans (Hz) | Nominal SPL (dB)| Olgdlen SPL (dB) | Tepki Fark: (4B) | Tolerans (dB) +

2000 94,05 941 00

05

7. Ses Diizeyi Olgerin Bir Saatlik Cahsmast Sonucunda Elde Edilen Maksimum Sapma

Nominal SPL (4B) | Olgalen SPL (4B) ee Tolerans (4B) *
3401 338

02 o |

Olgiim Belirsizligi / Measurement Uncertainty
06 dB

Beyan edilen genisletilmis Belirsilik deri, standart belrsizliBin normal dagilim igin yaklasik %95 givenilirlik seviyesini saglayan k=2
kapsam faktori ile garpim: sonucudur. Standart digdm belirsizligi GUM ve EA-04/02 dokimanlanna uygun olarak belirlenmistir.

Agiklamalar / Nores

Olgum sonuglart IEC 61672-1 standardind: 1. Sinif Ses Duzeyi Olgerlerigin verilen toleranslarla karsilastinimistr. Cihazin tim Ozeliklerinin
standartta belirtilen sartlara uygun oldugu tespit edilmistir.

Kalibrasyon sonuglan sadece kalibrasyonu yapilan Ses Dazeyi Olgere aittir. Cihazin performanst igin gerekli gevre sartlarinda kullanimindan
ve uygun araliklarla kalibre edilmesinden kullanict sorumludur.

FRG Rew No: 02 Rew Tati 23.10.2018

AECOM
434
Mersinli Wind Power Plant Project

PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-0113-K
fe cn t San. Tic. Ltd. $ti. 16071360004
03-16
Sayfa /Page: 23
Makine / Cihaz _/”strument / Device
[Cihazin Adi Objecr___[Ses Seviyesi Olger [Imatatgrst -Mamufacturer _ [SVANTEK
[Model / oe? SVAN 971 [Seri No / Seval No [34907
Ver Place 5 [Kabul Tarihi accep Dave [223.2016
[Olgme Araligr Range 40. Bile 130 B CoziinGGK Resolunon 01 dB

Prosediir ve Cevre Sartlart / Procedure and Environmental Conditions

Cihazin kalibrasyonu, PRGOI.O1 dokimanina gore ve 23 =~ #3: ‘gevre gartlarinda yapilmigtir.
S120 1S %RH
1014 10 mbar

Referans Cihazlar [ (Cihazin Adi Device Cihaz Kodu Device 1D_ Sertifika Tarihi Daie | Izlenebilirlikraceabiliy,
Reference Devices. _ [Gok Fonksiyonlu Akustik KalibratOr] REF.G.01 / 2931345 _ [UME G2AK-0099 /07-14] UME
Metot Method

gerin kalibrasyonu PRGO1.O1 "Ses Duzeyi Olger Kalibrasyon Prosedard” ne gore gergeklestirilmistir.

Ses Duzeyi Olgerin (SLM) mikrofonu B&K 4226 tip akustik kalibratorunan baglasimi (coupler) igine takilmusti. 31,5 Hz ilel6 kHz
arahginda dretilen frekanslar ile 94 dB dazeyindeki ses basinct (SPL), SLM ile dlgdlerek A-agurliklt, C-agarhikh ve Lineer filtrelerinin
frekans cevaplari kontrol edilmistir.

Akustik Kalibratoran baglasumi igerisinde 1 kHz frekansinda 94 dB, 104 dB ve 114 dB ses basynci diizeylerinde referans degerler Gretilerck
‘SLM nin dogrusalligi kontrol edilmistir.

Baglagim iginde 1, 2 ve 4 kHz frekanslarinda ve 106 dB ses basinci dazeyinde SLM nin Hizh (Fast) ve Yavas (Slow) zaman agurliklan
kontrol edilmistir.

Baglasim igerisinde 2 kHz frekansinda 94 ve 104 B ses basinci dizeylerinde referans degerler retilerek “Crest” faktord olgalmastar
Baglasim igerisinde 1 kHz frekansinda 94 dB ses basinci duzeyinde Gretilen referans deger | saat gozlenip, maksimum sapma olyalmustar,
Akustik Kalibrator tarafindan dretilen ses basing dzeyi degerleri gevre sartlarina gore dazeltilerek dikkate alimistir

Kalibrasyon Sonuglart / Calibration Results

1. Ses Diizeyi Olgerin A-agirhkh Filtresinin Frekans Cevabt
Frekans (H2) | Nominal SPL (dB) | A-®@sthkl Fltrenin

Hesaplanan SPL,
(dB)

‘Tepki Farks (4B) | Tolerans (4B) +

35 94,10 S47 04 TS
63 94,11
125 94,08

250 94,06

2000

4000 94,07

8000 94,05

12500 “94,04

16000 93.99

2. Ses Diizeyi Olgerin C-agurhkh Filtresinin Frekans Cevabi
Frekans (Hz) | Nominal SPL (4B) Pemaren ia a ee “Tepki Fark: (4B) | Tolerans (4B) +

315 94,10 3.0 911 91S 04 15
6 34.11 08 333 33.4 0. 10
1s 94,08 02 33 337 02 10
250 94,06 0,0 941 93,7 04 10
500 94,05 0.0 34.0 93.7 03 10
1000 94,06 0,0 94,1 93,8 03 07

2000 94,03 02 38 93.6 02 10

4000 94,07 08 93,3 93,2 -0,1 1,0

3000 34.05 3.0 31.0 918 08 13-25

12500, 34,04 “62 ws 877 1 2.0:5.0

16000 93,99 85 85,5 84,2 3 2,5 16,0

ro Revto-t2 ev Tas 23102016

AECOM
435
Mersinli Wind Power Plant Project

; TURKAK
TURK AKREDITASYON KURUMU

cS fn t TURKISH ACCREDITATION AGENCY
tarafindan akredite edilmistir.

PENTA OTOMASYON
ve Endiistriyel Uriinler San. Tic. Ltd. Sti.

Necatibey Cd. No:32 34425 Karakéy - ISTANBUL
‘Tel: 0 212 243 63 47 (pbx) - Lab.Tel: 0 212 243 17 06 - Fax: 0 212 243 63 41 AB-0113-K
e-mail: info@pentaotomasyon.com.tr
‘www.pentaotomasyon.com.tr 160713G0093

Kalibrasyon Sertifikas1
Calibration Certificate

03 - 16

Cihazin Sahibi / Adresi :  Frekans Gevre Oleuim Mah. Dan. Tic.Ltd.Sti.

Customer / Adress
Rizgarlibahge Mah.Cumhuriyet Cad. 39/60 Hasoglu Plaza K:5 Kavacik Beykoz/ISTANBUL|

istek Numarasi :
Order Number 1eo713)

Makine / Cihaz

Instrument / Device Sen Sevivesl Olper

imalater ?  SVANTEK
Manufacturer

Tip /Model : SVAN9T7I
Type / Model

Seri Numarast : 34907
Serial Number

Kalibrasyon Tarihi

Date of Calibration 23.3.2016

Sertifikanin Sayfa Sayist
Total Number of Pages

Bu kalibrasyon sertifikast, Uluslararast Birimler Sisteminde (SP) tanumlanms birimleri gerceklestiren ulusal dl¢am standartlarima izlenebilirligi belgeler.
This calibration certificate documents traceability to national standards, which realize uyt of measurement according to the International System of Units (SI),
‘Tark Akreditasyon Kurumu (TURKAK) kalibrasyon sertifikalannin taninmas: konwAinda Avrupa Akreditasyon Birligi (EA) ve Uluslararasi Laboratuvar
Akreditasyon Birlii (LAC) ile Kargihkh Taninma Anlagmasins imzalamustir. The Turkigh Accerditation Agency (TURKAK) is signatory to the multilaral agreements
of the European co-operation for the Accreditation (EA) and of the International Laboratdry Accreditation (ILAC) for the Mutual recognation of calibration p@tificates.
Olgim sonuclari, genisletilmis dlcam belirsizlikleri ve kalibrasyon metotlar: byl sertifikanin tamamlayict kasmi olan takip eden sayfalardy/yerilmistir.
‘Measurement reeults, expanded uncertainties and calibration methods are given on thei

Mahar
Seal Date Ca irgfon Laboratory

‘Bu sertifika, aboratuvarin yar iz olmadan kismen Kopyalanyp cogaltidnaz. Imzasiz ve mihirsiz sertifikalar gece
Ths certificate shall not be reproduced other than in fll except wit the permission ofthe laboratory. Calibration certificates without signature and seal are not valid

AECOM
436
Mersinli Wind Power Plant Project

z PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-0113-K
pent San. Tie. Lt. $i orraco0a}
ES 03-16

Sayfa /Page: 3/3

3. Ses Diizeyi Olcerin Liner Filtresinin Frekans Cevabt

Frekans (Hz) | Nominal SPL (4B)} Olgilen SPL (4B) | Tepki Fark: (4B) =

31S 94,09 947 061

63 94,10 94.6 0,50.

125 45 0.43

250 94.4 035

300 943 0.26

1000) x 94.0 -0.05
2000 94,02 92.8
5 [4000 94.06 om
3000 94,04 91.0
12500 94,03 3.3
16000 3.98 26

4. Ses Diizeyi Olgerin 1 kHz deki Dogrusalligr

‘Uygulanan (dB) Dogrusallik
Frekans (Hz) SPL (4B) Seviye Arti (4B) SPL (4B) Tepkis Fai Tolerans (dB) +
94,05 00 940. 0.05
1000 104,05 104.0 0.05 08
114.01 114.0 20.0 “0.07

Yavi
Nomini SL] Teak Far TFarki | Tolerans (By

SPL (dB) (4B) (4B) +

102,0
102,0 x
102,0 TOL O01

Frekans (Hz)

os

6. Ses Diizeyi Olgerin "Crest Factor CR=3" Olgtimit
Frekans (Hz) Nominal SPL (dB) | Olgiilen SPL (dB) | Tepki Farks (dB) Tolerans (dB) =

T 0,
104, 0.

2000 05

7. Ses Diizeyi Olgerin Bir Saatlik Calymas: Sonucunda Elde Edilen Maksimum Sapma

Nominal SPL (dB) | Olgdlen SPL (4B) a
94,0

0.0 03

Tolerans (4B) +

94,01

Olgiim Belirsizligi / searurement Uncertainty

016 dB

Beyan edilen genisletilmis Belirsizlik deBeri, standart belirsizligin normal dagilim igin yaklasik %95 gavenilirlik seviyesini saglayan k=2
kapsam faktord ile garpim: sonucudur. Standart Olgim belirsizligi GUM ve EA-04/02 dokmanlarina uygun olarak belirlenmistir.

Agiklamalar / Noves

Olcam sonuglart IEC 61672-1 standardind: 1. Sinif Ses Dazeyi Olgerler igin verilen toleranslarla karsilastunimistir. Cihazin tim Ozelliklerinin
standartta belirtilen sartlara uygun oldugu tespit edilmistir.

Kalibrasyon sonuglan sadece kalibrasyonu yapilan Ses Dizeyi Olgere aittir. Cihazin performanst igin gerekli gevre sartlarinda kullanimindan
‘ve uygun araliklarla kalibre edilmesinden kullantct sorumludur.

FRG-02 Rew No: 02 Rev Tani: 23 102018

AECOM
437
Mersinli Wind Power Plant Project

i ») PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-0113-K
peat San. Tic. Ltd. $ti. 160713G0094

03-16
Sayfa /Page: 2/3
Makine/ Cihaz _/nstrument / Device
(Cihazin Adi Object [Ses Seviyesi Olver limalaterst Mamiacmrer _[SVANTEK
[Model / ioe! SVAN 971 [Seri No / Senal No 34797
Wer Place - [Kabul Tarihi Accept Dare [223.2016
[Olgme Arahgr Range 40 4B ile 130 dB __[CBziinrGk “Resolurion 0.1 dB
Prosediir ve Cevre Sartlart / Procedure and Environmental Conditions
‘Cihazin Kalibrasyonu, PRGOLO1 dokomanina gore ve 2s = 3 C evre garilarinda yapilmigur
S24 1S -%RH
1014 = 10 mbar
Referans Cihazlar Cihazin Adi Device Cihaz Kodu Device 1D_| Sertifika Tarihi Dare | Tzlenebilirlik Traceabiliy
Reference Devices [Gok Fonksiyonlu Akustik Kalibrator] _ REF.G.01 / 2931345 _ [UME G2AK-0099 707-14] UME

Metot ‘Method

‘Ses Dizeyi Olgerin kalibrasyonu PRGO1.01 "Ses Dazeyi Olger Kalibrasyon Prosedara" ne gore gergeklestirilmistir.

‘Ses Duzeyi Olgerin (SLM) mikrofonu B&K 4226 tip akustik kalibratorandn baglasim: (coupler) igine takilmustir, 31,5 Hz ilel6 kHz
aralyginda dretilen frekanslar ile 94 dB dazeyindeki ses basinci (SPL), SLM ile OlgGlerek A-aBurlikh, C-agurliklt ve Lineer filtrelerinin
frekans cevaplari kontrol edilmistit.

Akustik Kalibratordn baglasimi igerisinde I kHz frekansinda 94 dB, 104 dB ve 114 dB ses basunct dizeylerinde referans degerler Uretilerek
‘SLM nin dogrusalhgi kontrol edilmistir.

Baglasum iginde 1, 2 ve 4 kHz frekanslarinda ve 106 dB ses basinci dazeyinde SLM nin Hizh (Fast) ve Yavas (Slow) zaman agurlikla
kontrol edilmistir.

Baglagim igerisinde 2 kHz. frekansinda 94 ve 104 dB ses basinci dazeylerinde referans degerler dretilerek "Crest" faktord Olyulmustur.
Baglagim igerisinde 1 KHz frekansinda 94 dB ses basinct duzeyinde aretilen referans deger | saat gOzlenip, maksimum sapma olglmustir,
Akustik Kalibrator tarafindan dretilen ses basing dazeyi degerleri gevre sartlarina gore dizeltilerek dikkate almmistr.

Kalibrasyon Sonuglart / Calibraion Results

Ses Diizeyi Olgerin A-agurhikh

Filtresinin Frekans Cevabi

Frekans (Hz) | Nominal SPL (4B) Rese 3) bear aa ae Tepki Farkt (4B) | Tolerans (4B) +
IKI 34.10 239.4 334 oF Ts
63 9411 26,2 68.4 0,5 1,0
125 94,08 16,1 78,4 04 10
250, 94,06 86 [358 03 TO
500 94.05 32 1 02 10
1000 o7 |
2000 1,0
4000 1,0
3000 13:25
12500. 2,0; -5,0
16000. -16,0

2. Ses Diizeyi Olcerin C-agirhikh Filtresinin Frekans Cevabr

Frekans (Hz) | Nominal SPL (4B) paceehtyry | = Tepki Farks (4B) | Tolerans (4B) +

aS F410 3.0 on 7 0 TS

a 34,11 08 BS ag Os 10

125 94,08 C 02 339 94,3 04 10

250 94,06 0.0 34,1 344 10

500 94,05 00 34.0 343 10
1000 94,06 94,1 94.0 07
2000 34,03, Bs 27 10
4000 94,07 BS 903 10

8000 94,05 91,0 38,1 15:25
12500 34,08 378 369 x
16000, B39 BS Bo 25,160

mo Revo: 02 Rey Tanti 25 102014
’
AECOM

438
Mersinli Wind Power Plant Project

. TURKAK
- TURK AKREDITASYON KURUMU
Sc fn TURKISH ACCREDITATION AGENCY
tarafindan akredite edilmistir.
KALIBRASYON
ve Endiistriyel Uriinler San. Tic. Ltd. Sti.
Necatibey Cd. No:32 34425 Karakoy -iSTANBUL
Tel: 0 212 243 63 47 (pbx) - Lab-Tel: 0 212 243 17 06 - Fax: 0 212 243 63 41 AB-0113-K
e-mail: info@pentaotomasyon.com.tr
www.pentaotomasyon.com.tr 16071360094
Kalibrasyon Sertifikasi —
Calibration Certificate
Cihazin Sahibi / Adresi :  Frekans Gevre Olgim Mah. Dan. Tic.Ltd.Sti.
Customer / Adress
Rozgarlibahge Mah.Cumhuriyet Cad. 39/60 Hasoglu Plaza K:5 Kavacik Beykoz/ISTANBUL
istek Numarasi
Order Number 160713
Makine / Cihaz Seal
Instrument / Device Bes Sexivee! Olea
imalate. ? SVANTEK
Manufacturer
Tip / Model : SVAN971
Type | Modet
Seri Numarast : 34797
Serial Number
Kalibrasyon Tarihi :
Date of Calibration 23.3.2016
Sertifikanin Sayfa Say1st P

Total Number of Pages

idawbiidigitdindes |

dlenebilirligi belgel
This calibration certificate documents traceability to national standards, which realize unit of measurement according to the International System of Units (SI),
‘Tark Akreditasyon Kurumu (TURKAK) kalibrasyon sertifikalarinin taminmast konusunda Avrupa Akreditasyon Birligi (EA) ve Uluslararasi Laboratuvar
Akreditasyon Birligi (ILAC) ile Karghkli Taninma Anlagmasins imzalamigtr. The Turkish Accerditation Agency (TURKAK) is signatory to the multilaral a

of the European co-operation for the Accreditation (EA) and of the International Laboratory

‘Olgam sonuclart, genisletiimis dlgtim belirsizlikleri ve kalibrasyon metotlart bu se srilmistir.
Measurement results, expanded uncertainties and calibration methods are given onthe follo

23.3.2016

imzasiz ve mahirsiz sertifikalar gecersizdir.
This certificate shall not be reproduced other than in full except with tht permisdpn of the laboratory. Calibration certificates without signature and seal are not valid.

AECOM
439
Mersinli Wind Power Plant Project

ae )) PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-01
p (<4 fn t San. Tic. Ltd. Sti. 1607136009

Utes manners 03-16

Sayfa /Page: 33

3. Ses Diizeyi Olgerin Liner Filtresinin Frekans Cevabr

Frekans (Hz) Nominal SPL (dB)| Olgalen SPL (dB) | Tepki Fark: (dB)

313 94,09 940 [__-009
63. 94,10 93,9 0.20
125 94,07 938 0,27
250 94,05 38 0,25
500 94,04 337 034
1000 94,05 | 940 | —-0.05
2000 94,02. 94,0 0,02
4000 94,06 947 0.64
3000 94,04 {— 938 “0.24
12500 94,03 95,6 157
16000 93.98 96.1 L212

4. Ses Diizeyi Olgerin 1 kHz deki Dogrusathgs

Uygulanan (By — Oigilen (aB) Dogrusallik
Frekans (Hz) SPL (dB) Seviye Artis: (dB) SPL (dB) itd ia Tolerans (dB) *
94,05 00 94,0 0,0

0.8

1000 104,05 I 104,0 10.0
114.01 20.0 [200

Frekans (Hz)
SPL (4B) SPL (dB) (4B)
1000 105,0 102,0 00
2000 102,0 0,5

6. Ses Diizeyi Olgerin "Crest Factor CF=3" Olgtimit
Frekans (Hz) | Nominal SPL (4B)| Olgalen SPL (4B) | Tepki Fark: (4B) | Tolerans (dB) + |

oon 94,05 941 00 t a
104,02 104.1 Or

7. Ses Diizeyi Olgerin Bir Saatlik Cahsmast Sonucunda Elde Edilen Maksimum Sapma

Nominal SPL (4B) } Olgilen SPL (dB) saa Tolerans (4B) =

94,01 94,0 0.0 03

Olgiim Belirsizligi / Measurement Uncertainty
0.16 3B

Beyan edilen genisletilmig Belirsizlik degeri, standart belirsizligin normal dagilim igin yaklasik %95 gavenilirlik seviyesini saplayan k=2
kapsam fakt0rd ile garpimt sonucudur. Standart olgm belirsizligi GUM ve EA-04/02 dokmantanina uygun olarak belirlenmistir.

Agiklamalar / Noves

Olgtim sonuglar: IEC 61672-1 standardind: 1. Smif Ses Dazeyi Olgerler igin verilen toleranslarla karsilastinimistir, Cihazin tim Ozelliklerinin
standartta belirtilen sartlara uygun oldugu tespit edilmistir

Kalibrasyon sonuslan sadece kalibrasyonu yapilan Ses Dazeyi Olgere aitti. Cihazin performanst igin gerekli gevre sartlarinda kullanimindan
ve uygun araliklarla kalibre edilmesinden kullanict sorumludur.

FRG-02 Rev No: 02 Rev Tani: 23.10.2014

AECOM
440
Mersinli Wind Power Plant Project

PENTA OTOMASYON VE ENDUSTRIYEL URUNLER AB-0113-K
pent San, Tic. Ltd. $8. rorzacooe}
[atronasv ony 03-16
|_Sayfa / Page: 2/3
Makine/Cihaz _/strument / Device
[Cihazn Adi _Objecr___ [Ses Seviyesi Olger [Imalatgisi/Mamdacurer__ [SVANTEK.
[Model / Noel SVAN 971 [Seri No / Serial No 34768
Yer Place a Kabul Tarihi Accept Dare_|22.3.2016
[Oleme Aral Range | 40 dB ile 0 4B [CBziintiFIWk Resolution Ol dB

Prosediir ve Cevre Sartlart / Procedure and Environmental Conditions

Cihazin kalibrasyonu, PRGOL.O1 doktmanina gore ve 23 2 #3 © ‘gevre gartlannda yapilmshr.
sl2 + 1S %RH
1014 + 10 mbar

Referans Cihazlar Cihazin Adi Device Gihaz Kodu Deve 1D | Sertifika Tarihi Dare | Izlenebilirlik Troceabiliy” |
Reference Devices. {GOK Fonksiyonlu Akustik Kalibrator| REF.G.01 /2931345 _ [UME G2AK-0099 07-14] UME ]
Metot Method

‘Ses Dozeyi Olgerin kalibrasyonu PRGO1.01 "Ses Dazeyi Olger Kalibrasyon Prosedara” ne gore gergeklestirilmistir.

Ses Duzeyi Olgerin (SLM) mikrofonu B&K 4226 tip akustik kalibratoranan baglasim (coupler) igine taklmistr. 31,5 Hz ile16 kHz.
araliginda dretilen frekanslar ile 94 dB dizeyindeki ses basincs (SPL), SLM ile olgalerek A-agurlklt, C-agirhkh ve Lineer filtrelerinin
frekans cevaplani kontrol edilmistir.

‘Akustik Kalibrat6ron baglasim igerisinde 1 kHz frekansinda 94 dB, 104 dB ve 114 dB ses bayncr dazeylerinde referans degerler uretilerek
SLM nin dogrusallig: kontrol edilmistir.

Baglasim iginde 1, 2 ve 4 KHz frekanslarinda ve 106 dB ses basincr dazeyinde SLM nin Hizh (Fast) ve Yavas (Slow) zaman agiriklan
kontrol edilmistir.

Baglasim igerisinde 2 kHz frekansinda 94 ve 104 dB ses basinci dazeylerinde referans degerler aretilerek "Crest" faktOrd oleulmustir.
Baglasim igerisinde 1 kHz frekansinda 94 dB ses basinci dazeyinde dretilen referans deger 1 saat gOzlenip, maksimum sapma olgulmastar
‘Akustik Kalibrator tarafindan dretilen ses basing dazeyi degerleri gevre gartlarina gore dizeltilerek dikkate alinmigtr

Kalibrasyon Sonuglart / Calibration Results

1, Ses Diizeyi Olgerin A-agurkh Filtresinin Frekans Cevabt

Frekans (H2) | Nominal SPL. (4B) eaters €B)

Tepki Farki (dB) | Tolerans (4B)

(rs 94.10 394 OS TS

63 S411 26,2 1,0
125 94,08 =16,1 10.
250 94.06 36 10 |
500 94,05 32 10.
1000, 94,06 0,0 07
2000, 94,03 12 1,0
4000 94,07 10

8000 94,05 Al

12500 94,04 43

16000 Bo | 66

2. Ses Diizeyi Olgerin C-agirikh: Filtresinin Frekans Ceval
Frekans (Hz) | Nominal SPL (4B) Koccuigi (a), ano sey oer Tepki Farka (dB) | Tolerans (a)

315 34,10 3.0 a1 | 910 I TS
63 94,11 08 93,3 93,1 0,2 1,0
125 94,08 02 93,9 93,7 02 1,0
250 94,06 00 941 938 03 10
500 94,05 00 94.0 938 0.2

1000 94,06 0.0 1 [940 “1

2000 94,03 02 38 938 0,0

4000 94,07 “08 BS BS 06

8000 94,05 3.0 91.0 909 | OI

12500 94,04 62 378 995 15

16000. 93,99 35 85,5 iA 873 18

-FRG-02 Rev No 02 Rev Tarihi 23.10.2014 .

AECOM

441
Mersinli Wind Power Plant Project

TURKAK

2 TURK AKREDITASYON KURUMU
ce n TURKISH ACCREDITATION AGENCY
tarafindan akredite edilmistir.

PENTA OTOMASYON
ve Endiistriyel Uriinler San. Tic. Ltd. Sti.

Necatibey Cd. No:32 34425 Karakéy - ISTANBUL

Tel: 0 212 243 63 47 (pbx) - Lab. Tel: 0 212 243 17 06 - Fax: 0 212 243 63 41 AB-0113-K
e-mail: info@pentaotomasyon.com.tr ————
www.pentaotomasyon.com.tr 1160713G0091
Kalibrasyon Sertifikasi iaaae,
Calibration Certificate
Cihazin Sahibi / Adresi : _ Frekans Gevre Olgim Mah. Dan. Tic.Ltd.$ti

Customer / Adress
Rizgarlibahge Mah.Cumhuriyet Cad. 39/60 Hasoglu Plaza K:5 Kavacik Beykoz/ISTANBUL

istek Numarasi

Order Number 160713

Makine / Cihaz ; ae
Instrument / Device Ses Seviyesi Olger
imalate: !  SVANTEK
Manufacturer

Tip / Model : §VAN971

Type / Model

Seri Numarast 34768

Serial Number

Kalibrasyon Tarihi é
Date of Calibration 23.3.2016

Sertifikanm Sayfa Say1st
Total Number of Pages

Bu kalibrasyon sertifikasi, Uluslararast Birimler Sisteminde (SI) tanumlanmis birimleri gerceklestiren ulusal dlgdm standartlarma iztenebilirligi belgeler.
This calibration certificate documents traceability to national standards, wohich realize unit of measurement according to the International System of Units (S1),
‘Tork Akreditasyon Kurumu (TURKAK) kalibrasyon sertifikalannin taninmasi konusunda Avrupa Akreditasyon Birligi (EA) ve Uluslararast Laboratuvar
Akeditasyon Birligi (ILAC) ile Kargiliks Tarinma Anlagmasin: imzalamistar. The Turkish Accerditation Agency (TURKAK) is signatory to the multilaral agreements
of the European co-operation for the Accreditation (EA) and of the International Laboratory Accreditation (ILAC) for the Mutual recognation of calibration certificates.
Olcdm sonuclart, genisletiimis dleam belirsizlikleri ve kalibrasyon metotlari buertifikamn tamamlayrer kism olan takip eden sayfalara, verilmistir.

DUYSAK

ip cogaltilamad. imzastz ve mihiirsiz sertifikalar geversizdir.
ith the permission of the laboratory. Calibration certificates without signature and seal are not valid.

AECOM
442
Mersinli Wind Power Plant Project

Appendix C Noise Model Results

AECOM
443
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

DECIBEL - Main Result

Calculation: Mersinli WPP v3
Noise calculation model:

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

13.12.2017 12:

150 9613-2 General
Wind speed:

3,0 m/s ~ 10,0 m/s, step 1,0 m/s
Ground attenuation:

General terrain specific

Ground factor for porous ground: 0,5
‘Area object with hard ground: Project Wizard Roughness Areas (Corine land
Area type with hard ground: 0,0000m(c.0,0) Lake 5.1.2
Meteorological coefficient, CO:

0,008
Type of demand in calculation:

1: WTG noise is compared to demand (DK, DE, SE, NL etc.)
Noise values in calculation:

All noise values are 90% exeedance values (L890)
Pure tones:

Fixed penalty added to source noise of WTGs with pure tones: 0,0 dB(A)
Height above ground level, when no value in NSA object:

4,0 m Allow override of model height with height from NSA object
Deviation from “official” noise demands. Negative is more
restrictive, positive is less restrictive.:

0,0 dB(A)
WTGs
W718 ype
kasing nothing Z Row ato Menta. Type-geneatr Power, Retr Hp
eB Descroton ‘ted’ dameter hehe
o fo)
1 540290 42.0987 aaa Tt Yes VESTAS i263-45nmrterenha4so S450 Iago B70
Tio seh 4257507 8323 Tio Yes VESTAS Vize445rmrMecrir34s0 3450 250 §70
Tit 50370 a2xyan 710TH Ye VES VizeassrrMesiras) 3450 st §79
Tia sass 4azraet 7670112 Yes VESTS Vizeasimrmeciratso 2650 Uso 67
TH se8sio 4236605 2580713 Ye VESTAS Vile3s6rmrMesiir3450 3450 fa 679
Tis 9076 423607 754TH Yes VESTAS Vi26345rmMenk3850 3650 1260 870
HS Seadas 4236207 oot TS YS VESIS Vite3aonmesmasso 3450 {290 819
Tie suas 4236312 e508 Hi Yes VESTAS Vito34immMesinas50 3450 1290 87/0
Tir e803 4236200 S291 117 Ye WESIAS Vite2sormMenarass0 3650 1200 870
"2 sane saaeaee eat 12 te VESIAS Vile2aormMesarasso 3050 1200 870
13 sanyo 4age476 $367 19 Yes VESIAS Vigo 34ommMesmnass0 3450 90 67
14 gen sdanaes ams 14 Ne WSUS Vasasermnenarasso 3050 1250 87a
13 satios taanaee 7963 19 Ye Vern Vises sirrmecnatso 2490 lage 870
1s Seist aaaeara 7a 76 Ye VESIAS Vioea4ermtesar-ass0 3450 1260 70
17 Saas 423216 755917 Yeo VESTAS VizeasSrmrMeciir34s0 3450 250 &70
1a sare aaanany 7a. 18 Ye VESTS Vizeassmrmccnratso 2490 Uso 870
19 543.06 4237849 051.89 Yes VESTAS Vize34SrmMesnnas50 3450 1260 819
1) Generic octave distribution
Calculation Results
Sound level
Noise sensitive area Demands Sound level
No. Name Easting Northing Z — Imission height Min Noise Max From WTGs
{m) (m] [8(A)] [4A]
BNSR-2 545.650 4.234.448 677,1 1,6 43,0 35,6
NNSR-1 NSR-1 544,185 4.237.249 723,7 1,6 43,0 416
Distances (m)
WTG NSR-1 B
Ti 4168 6912
Ti0 1139 4010
Til 830 3758
Ti2 755 3413
T13 863 2969
T14 1030 2689
TiS 2005 1579
T16 2008 1274
117 2204 993
72 3985 6664
13 3619 6320
T4 3216 6033
TS 2596 5502
16 2324 5258

To be continued on next page...

edPRO 31.617 by EMD International A, Tel +45 9535 44 44, wam-emd.dk, windpro@emd dk

Seale 1:100.000
© Note senstive area

LevelO~- Made 0 - 2017-04-04
Level O-- Mege 0 = 2017-08-04

LevelO~- Mage 0 - 2017-08-04
evel O--Moge 2017-04-04
evel O--Moge 0- 2017-08-04
evelO-- Mage 0- 2017-08-04
UevelO-- Mege 0” 2017-08-08
evelO-- Mage 0- 2017-08-04
UbvelO-- Hoge 2017-06-04

Mode 2017-08-04

Mae 0 2017-08-08
Moge 0 -2017-08-04

Demands fulfilled 7
Noise

Yes
Yes

18122017 1845/1 WiNdPRO @

AECOM

444
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

DECIBEL - Main Result
Calculation: Mersinli WPP v3
continued from previous page
WTG NSR-1 B

17 2017 4966

TS 1691 4641

T9 1323 4308

\ndPRO 31.617 by EMD International NS, Tel. +45 9535 44 44, wawemd.ck, windpro@ems dk

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

13.12.2017 12:42/3.1.617

18.12.2017 16:45 /2 windPro @

AECOM
445
Mersinli Wind Power Plant Project

poet ——
Mersinli WPP ‘AECOM Accounts Payable
First Floor, One Trinity Gardens, Quayside
GE-NEWCASTLE upon Tyne NEL 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

13.12.2017 12:42/3.1.617

DECIBEL - Detailed results, graphic
Calculation: Mersinli WPP v3Noise calculation model: ISO 9613-2 General

NSR-1 (NSR-1)
Sound level
Wind speed Demands WTG noise Demands fulfilled ?
« [m/s] [dB(A] [aB(A)]
« 3,0 43,0 27,7 Yes
pe 430279 Yes
x. 43,0 28,7 Yes
z 430315 Yes
ze a Oo Ms Ye
Pe 430 382 Yes
x 230 409 Yes
=e _| 43,0 41,6 Yes
*
ea
Pa ee ee
Wind speed [ms]
ee
NSR-2 (B)
‘Sound level
s Wind speed Demands WTG noise Demands fulfilled ?
bs [m/s] [dB(A)]_— [aB(A)]
« 3,0 43,0 21,7 Yes
= 430219 Yes
=a 43,0 227 Yes
z 430 255 Yes
a 43,0 28,5 Yes
Ze 43.0 322 Yes
$x 430 350 Yes
22 430 35,6 Yes
ps >
2
ni
ERRORS ORE SORE SARE ART OR OE RE
Wind speed [rs]
= arene w WISTS
\WindPRO 3.1.617 by EMD International A/S, Te. +45 96 35 44 44, www.emd.dk, windprotemd.ck 18.12.2017 1846/1 WindPRO @

AECOM
446
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

DECIBEL - Detailed results

Calculation: Mersinli WPP v3Noise calculation model: ISO 9613-2 General

Assumptions
Cmet:

Calculation Results

Noise sensitive area: B NSR-2

wre
No,

m1

Tio
TH

sum

[m]
6.912
4.010
3.758
3413
2.969
2.689
1.579
1.274

993
6.664
6.320
6.033,
5.502
5.258
4.966
4641
4,308

21,68

3)

Wind speed:
(dB(A)
6917-456
4017 235
3.763 2,94
3417 408
2973 56
2695 6,79
1.599 13,19
1299 15,62
1.020 18,36
6671-411
6329-345
6.040 -2,87
5506-471
5261-115
4969-044
4644 0,39
4316 4,28

Data underned die to alaltion with octave data

Noise sensitive area: NSR-1 NSR-1.

wre

0 m/s
Distance Sound distance Calculated LwA,ref Dc

[aB(A)] [4B]

92,6
92,6
92,6
92/6
9216
92,6
92,6
92.6
92,6
92,6
92,6
92,6
92,6
92,6
92,6
92,6
92,6

Wind speed: 3,0 m/s

No, Distance Sound distance Calculated LwA,ref Dc
[aB(A)]
1,69
16,96
20,47
21,52

i
Tio
Tit

sum

27,67

{m]

Data undefined due to calculation with actave data

\ndPRO 31.617 by EMD International NS, Tel. +45 9535 44 44, wawemd.ck, windpro@ems dk

[aB(A)] [0B]

92,6
92,6
92,6
926
92,6
92,6
92,6
926
92/6
92,6
92,6
92,6
92,6
92,6
92,6
92,6
92,6

Meteorological correction

Adi Aatm Agr Abar Amisc A

[dB] [48]
87,80
83,08
82,51,
81,67
80,46
79,61
75,08
2327
71,18
87,48
87,03
86,62
85,82
85,42
84/92
84,34
83,70

Adiv atm

[48] [48]
83,41
72,26
69,52
68,68
69,81
71,33
7,08
7,10
7790
82,81,
82,20
81,17
79,30
78,34
T7AL
75,60
73,55

[eB] [dB]

(48)
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00
0,00

(48)

AECOM Accounts Payable
First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

13.12.2017 12:42/3.1.617

18.12.2017 16:46 /1 windPro @

AECOM
447
Mersinli Wind Power Plant Project

ops: eat
Mersinli WPP ‘AECOM Accounts Payable
First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE{ 2HF
+44 191 224 6610
Ahmet Korkmaz / ahmet.korkmaz@aecom.com
29.11.2017 17:42/3.1.617
DECIBEL - Map 10,0 m/s
Calculation: Mersinli WPP v2

Noise (48(A))

23
33
43
53

0 1 2 3 4km
Map: OpenTopoMap.org , Print scale 1:75.00, Map center UTM (north)-WGS84 Zone: 35 East: 542.415 North: 4.238.216
WIG @ ‘Noise sensitive area

‘Noise calculation model; ISO 9613-2 General. Wind speed: 10,0 m/s

Height above sea level from active line object

crRRiseaRERNEN mT naw windPRO

AECOM
Mersinli Wind Power Plant Project

Appendix D Avifauna Data

D1
Date ve | TStr | Tfin | Dur Cloud | Wind Temp | Vis Note
(min) (%) (0C) (km)
4 Apr VP1 | 14:40 76:00 01:20 100 Si 20 10
5 Apr VP1 09:50 17:30 | 07:40 | 50 $2 18 10
5 Apr VP2 04:40__| 60 S4 16 10
5 Apr VP3 06:30 | 50 $2 16 10
6 Apr VP1 04:20 | 50 w-sw2 | 20 10
6 Apr vP2 05:50 | 90 0 20 10
6 Apr VP3 07:45 | 50 Ss 20 10
19 Apr VP1 03:50 | 90 S-4 18 10
19 Apr VP2 04:05 | 50 wsw2 | 18 10
20 Apr vP2 06:40 | 90 S4 14 10
20 Apr VP3 06:50 | 90 S4 14 10
21 Apr VP1 04:50 | 90 S4 14 10
10May —_ VP2 05:20 | 70 $2 24 5
40May —__ VP3 05:10 | 70 $2 20 10
11May | ‘VP1 08:55 5 $2 25 9
44May | VP2 08:30 5 E2 26 10
42May —_ VP1 08:25 | 30 S4 7 10
42May __VP3 05:20 | 30 $2 24 5
24May__ VPt 04:35 | 60 NA 25 10
24May —__‘VP2 06:00 | 20 $3 23 10
25May —__ VP2 08:25 | 90 $2 7 10
25May —__ VP3 08:55 | 90 $3 21 5
26May —_‘VP1 05:10 | 30 S4 23 5
26May __‘ VP3 04:50 | 30 S4 17 8
5 Jun VP1 05:00 | 70 NA 25 10
5 Jun vP2 06:05 | 90 $2 23 5
5 Jun VP3 06:05 | 98 E41 21 10
6 Jun P41 09:00 | 50 N2 28 5
6 Jun vP2 08:30 5 NO 22 9
7 Jun P41 07500 s4 25 4
7 Jun VP2 08:10 0 S-0 26 5
7 Jun VP3 08:40 | 15 $2 29 5
8 Jun VP2 08:10 | 40 N3 24 5 Rain 13:00-16:20
8 Jun VP3 08:45 100 NA 24 6
9 Jun VP4 06:35 | 50 N2 25 5
9 Jun VP3 06:30 | 35 N2 20 5
AUTUMN SURVEY
26 Jul VP4 0455 | 0 $2 30 6
26 Jul vP2 04:30 | 0 $3 35 5
27 Jul VP2 08:30 (blank) |‘ S-3 26 5
27 Jul VP3 08:20 | 30 $3 26 5
28 Jul VP1 07:00 | 50 $3 27 10
28 Jul VP3 07:30 | 80 sw-i 25 8
11 Aug VP1 04:15 0 $2 30
41 Aug | VP2 05:00 NE-2 27 (blank)
42Aug  VP2 07:35 0 NE-4 30
12Aug  VP3 07:23 NE-3 28 (blank)
43Aug VP1 03:25 NE 27 10
13Aug __VP3 04:45 NE-2 32 agik
26 Aug VP1 05:30 0 N3 28 5
26 Aug VP2 06:00 0 NE-3 27 9
27 Aug VP4 06:45 23 25 9
27 Aug VP3 07:30 0 N-4 28 5
28 Aug VP2 06:15 0 N-4 26 5
28 Aug VP3 06:40 NE-3 25 10
13Sep __VP1 05:45 0 N2 28 10
13Sep __ VP2 06:40 Sa 26 10
14Sep __-VP2 07:00 0 N3 26 10
14Sep __—-VP3 07:35 N2 20 10
15Sep VP1 05:45 S4 21 9
15Sep _ VP3 06:00 0 NA 27 10
26Sep _‘VP1 05:50 | 20 Sa 20 8 Rain 15:30 16:30
26Sep ___-VP2 06:20. | 50 $3 22 Rain 15:30 16:30
27Sep __ VP2 06:38 | 15 20
27Sep _*VP3 07:00 | 20 W later | 25 10
N2

AECOM

449

Mersinli Wind Power Plant Project

Date ve | TStr | Tfin | Dur Cloud | Wind Temp | Vis Note
(min) | (%) (0C) (km)

28 Sep ___VP1__ 09:10 04:05 | 15 NB 26 5

28Sep __ VP3_ 08:50 04:40 | 10 NE-2 18 10

11 Oct VP1 | 11:15 06155 N3 20 10

14 Oct VP2 | 11:00 06:45 | 10 N-4 21 5

12 Oct VP2_| 08:50 07452 NE-3 19 10

12 Oct VP3 | 09:05 07:05 | 10 N-4 24 5

13 Oct VP1 | 08:50 06:40 5 N3 23 5

13 Oct VP3 | 09:20 07:40 NE-2 10

“TStr: Time of Start, Tfin: Time of finish, Dur: Duration, Wind (Direction and speed at Beaufort Scale), Temp: Temperature ,
Vis: Visibility in km..

AECOM
450

Mersinli Wind Power Plant Project

D.2 Bird Observations During Vantage Point Counts

vp | Date Time | Num. | Species* | Behaviour Durt Dur2 Height during Flight
(sec) (sec) (15 sec intervals)
VP1 | 4 Apr 3 ButBu__|_hunting 30 0
VP2_| 5 Apr 1 CirGa hunting 15 15
VP1_| 5 Apr 2 CirGa display 180 0
VP2_| 5 Apr 1 FalTi hunting 30 30
vP1 | 5 Apr 1 CirGa gliding 15 0
VP2_| 5 Apr 1 Cir spp. migration 30 30
VP1_| 5 Apr 1 FalTi hunting 15 15
VP1 | 5 Apr 1 CirGa hunting 30 0
VP3_| 5 Apr 1 ButBu 90 0
VP3_| 5 Apr 1 AccGe 90 0
VP1 | 5 Apr 1 FalTi hunting 60 0
VP1 | 5 Apr 1 CicNi gliding 15 15
VP2_| 5 Apr 1 Ac spp __ soaring 10 0
VP3_| 5 Apr 1 AccNi 60 0
VP2_| 5 Apr 1 FalPe hunting 35 30
VP1 | 5 Apr 1 FalPe hunting 15 15
VP1 | 5 Apr 1 CirGa hunting 30 0
VP2_| 5 Apr 1 FalPe 90 0
vP1 | 5 Apr 1 ButBu | hunting 30 0
VP3_| 5 Apr 1 ButBu__| display 45 0
VP1 | 5 Apr 1 ButBu | migration 15 0
VP2_| 5 Apr 1 ButBu | gliding 45 45
VP3_| 5 Apr 2 CirGa display 45 45
VP2_| 5 Apr 1 CirGa 60 0
VP2_| 5 Apr 1 CirGa 60 60
VP2 | 5 Apr 1 CirGa 60 60
VP3_| 6 Apr 1 CirGa gliding 15 0
VP3_| 6 Apr 1 CirGa gliding 15 0
VP2_| 6 Apr 1 Ac spp _| gliding 75 75
VP2_| 6 Apr 1 AccNi soaring 40 45
VP1_| 6 Apr 2 Corco patroling 180 150
VP3_| 6 Apr 1 Cir? soaring 45 0
VP3_| 6 Apr 2 CirGa patroling 30 0
VP2_| 6 Apr 1 CirGa gliding 30 15
VP2_| 6 Apr 1 CirGa hunting 35 15
VP1 | 6 Apr 1 FalTi soaring 90 0
VP3_| 6 Apr 1 ButBu_ | hunting 30 0
VP2_| 6 Apr 1 ButBu___| migration 100 30
VP3_| 6 Apr 2 ButBu__|_patroling 45 15
VP2_| 6 Apr 2 CirGa hunting 135 45
VP3_| 6 Apr 1 AccNi hunting 45 15
VP3_| 6 Apr 2 AccNi migration 15 0
VP2_| 6 Apr 2 ButBu | hunting 105 30
VP2_| 6 Apr 4 ButBu | migration 255 75
VP2_| 6 Apr 1 FalPe hunting 10 0
VP1 | 6 Apr 1 Corco 45 0
VP3_| 6 Apr 2 Cire migration 30 0
VP2_| 6 Apr 1 AccNi hunting 75 45
VP3_| 6 Apr 2 AccNi migration 15 0
VP3_| 6 Apr 1 ButBu migration 15 0
VP1 | 6 Apr 1 Corco 15 0
vP1 | 6 Apr 2 Corco 165 120
VP3_| 6 Apr 1 ButBu | hunting 30 15
VP1 | 6 Apr 1 Corco 60 0
VP1 | 6 Apr 1 AccGe 360 0
VP2_| 6 Apr 3 ButBu | patroling 90 0
VP1 | 19 Apr 1 Corco gliding 55 0
VP1 | 19 Apr 2 FalTi young training | 360 0
VP1 | 19 Apr 1 CirGa hunting 60 0
VP1_| 19 Apr 1 Corco hunting 105 0
VP1_| 19 Apr 2 CicNi gliding 45 45
VP1 | 19 Apr 1 Corco gliding 30 0
VP2_ | 19 Apr 1 CirGa 45 45
VP2_| 19 Apr 1 ButBu 60 0
VP1_| 19 Apr 1 ButBu_ | hunting 15 0
VP2_| 20 Apr 1 ButBu | hunting 30 0
VP3_| 20 Apr 1 ButBu 60 0
VP2_| 20 Apr 1 Corco gliding 120 0 aaaaaaaa— -
VP2 | 20 Apr 1 CirGa gliding 360 360 bbbbbbbbbbbbbbbbbbbbbbbb

AECOM
451

Mersinli Wind Power Plant Project

vp | Date Time | Num. Behaviour Durt Dur2
(sec) (sec)

VP3_| 20 Apr 1 45 0

VP2_| 20 Apr 1 AccNi gliding 130 30

VP3_| 20 Apr 1 CirGa 45 45

VP2_| 20 Apr 1 ButBu_ | hunting 60 0

VP3_| 20 Apr 1 ButBu 60 0

VP2 | 20 Apr 1 ButBu hunting 90 45

VP3_| 20 Apr 1 AccNi 30 0

VP3_| 20 Apr 1 ButBu 90 90

VP2_| 20 Apr 1 Corco gliding 300 135

vP1_| 21 Apr 1 ButBu 15 15

VP2_| 10 May 1 Corco 45 45

VP2_ 10 May 1 CirGa hunting 90 0

vP2 | 10 May 1 Fal?? gliding 45 0

VP3_| 10 May 1 PerAp _|_ hunting 60 0

VvP2 | 10 May 1 Corco 45 0

VP3_| 10 May 1 ButBu hunting 360 0

VP2_ 10 May 1 ButBu 30 30

vP2 | 10 May 1 CirGa hunting 120 0

VvP2 | 10 May 1 ButBu 60 60

VP3_| 10 May 1 FalEl gliding 30 30

VP2_| 10 May 1 CirGa hunting 90 30

VP3_ 10 May 1 FalEl hunting 80 0

VP2_ 11 May 1 PerAp _|_ hunting 30 0

vP1 | 11 May 1 ButBu 120 60

vP1 | 11 May 2 PerAp __| migration 150 0

VP1 | 11 May 1 ButBu 90 0

VP1 11 May 1 FalTi gliding 45 45

VP2_ 11 May 1 FalTi gliding 180 15

vP1 | 11 May 1 ButBu_|hunting 120 30

vP1 | 11 May 1 CirGa gliding 60 0

VP2_| 11 May 1 ButBu_| hunting 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 11 May 2 PerAp 210 90 bbbbaaabbccece—

vP1 | 11 May 1 CirGa hunting 150 0

vP1 | 11 May 1 ButBu 45 45

VP2_| 11 May 1 Corco hunting 300 0

VP1 | 11 May 1 ButBu 45 45

VP1 11 May 1 AccNi 30 0

VP1 11 May 2 CirGa patroling 210 75 bbbbbececcecee-

vP1 | 11 May 2 Corco 45 0 aaa— —

vp2 | 11 May 1 CirGa hunting 360 75 cececcceeceecccbbbbbaaaa

VP2_| 11 May 1 ButBu hunting 180 60 bbbbeccccece——————

vP1 | 11 May 1 ButBu | hunting 120 75

vP2_| 11 May 1 FalEl gliding 100 0

vP1 | 11 May 1 CirGa 60 60

VP2_| 11 May 1 Corco gliding 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 11 May 2 ButBu__|_patroling 120 120 ~

vP1 | 11 May 1 FalEl 90 0

VP3_| 12 May 1 ButBu 90 90

vP1 | 12 May 1 FalTi hunting 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3_| 12 May 1 ButBu hunting 60 30 bbaa.

VP3_ 12 May 1 CirGa hunting 90 90 bbbbb

vP1 | 12 May 1 FalTi hunting 360 75 aaaaaabbbbbaaaaaaaaaaaaa

vP1 | 12 May 2 Corco gliding 45 0 aaaaaabbbbbecccccccbbbbb

vP1 | 12 May 1 FalPe hunting 270 150

VP1 | 12 May 1 ButBu___|_hunting 210 0

VP1 12 May 2 PerAp _|_ hunting 135 0

VP3_| 12 May 1 CirGa hunting 120 60

vP1 | 12 May 2 PerAp _| gliding 360 75 aaaaaaaaaabbbbbcceccccce

VP3_| 12 May 1 ButBu 45 0

VP1 12 May 2 PerAp _| display 360 60

VP1 12 May 1 CirGa hunting 30 0 aaaaaaaaaaaaaaaabbbbeccc

vP1 | 12 May 1 Corco gliding 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 | 24 May 1 FalPe hunting 30 0

VP1 | 24 May 1 Corco 15 0

VP1 | 24 May 1 ButBu 30 0

VP2_ 24 May 1 FalEl 30 0

VP1 | 24 May 2 PerAp 80 0

VP1 | 24 May 1 ButBu 15 0

VP1 | 24 May 2 CirGa gliding 45 0

VP1 | 24 May 1 CirGa gliding 75 75

VP1 | 24 May 1 FalTi gliding 135 135

VP2 | 24 May 1 ButBu 60 60

AECOM
452

Mersinli Wind Power Plant Project

vp | Date Time | Num. Behaviour Durt Dur2
(sec) (sec)

VP1 | 24 May 1 50 0

VP1 | 24 May 1 30 0

VP1 | 24 May 1 PerAp ___ migration 267 135

VP1 | 24 May 1 FalPe hunting 115 105

VP1 | 24 May 1 PerAp __| migration 30 0

VP1 | 24 May 1 Corco migration 90 0

VP2_ 24 May 2 Corco 90 0

VP2_| 24 May 1 CirGa hunting 60 0

VP2 | 24 May 1 ButBu 90 30

VP1_| 24 May 1 FalTi 45 0

VP1 | 24 May 2 ButBu 75 0

VP1 | 24 May 3 PerAp _| gliding 240 150

VP1 | 24 May 1 PerAp _| gliding 90 0

VP1 | 24 May 1 FalTi landed 15 0

VP2_ | 24 May 1 Corco 60 0

VP2_ | 24 May 1 FalEl 90 0

VP3_ 25 May 1 ButBu 30 0

VP2_ | 25 May 1 Corco landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3_| 25 May 1 CirGa hunting 60 0 ceccc—— —_

VP2_| 25 May 1 PerAp _| landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3_| 25 May 1 ButBu 90 30 bbecco— —

VP2_ 25 May 1 PerAp _| landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3_ 25 May 1 CirGa 90 0

VP2_ | 25 May 1 PerAp _| gliding 30 0

vP2 | 25 May 1 CicNi gliding 75 30

VP2_| 25 May 1 FalPe gliding 135 45

VP2_ 25 May 1 FalTi gliding 30 30

VP3_ 25 May 1 CirGa hunting 120 0

VP2_ | 25 May 3 Corco landed 360 0

VP3_| 25 May 1 FalEl 45 0

VP2_| 25 May 1 CirGa hunting 240 30

VP3_ 25 May 1 ButBu 90 0

VP1 | 26 May 1 ButBu 60 0

VP1 | 26 May 1 ButBu 120 0

VP1 | 26 May 1 ButBu 120 0

VP1 | 26 May 2 Corco 60 60

VP1 26 May 1 ButBu 60 0

VP1 26 May 1 CirGa 120 0

VP1 | 26 May 1 PerAp 60 30

VP1 | 26 May 2 PerAp 90 0

VP1 | 26 May 1 Corco 60 0

VP3 | 26 May 1 FalEl hunting 135 60

VP3_| 26 May 1 FalEl hunting 30 0

VP1 | 26 May 4 FalEl 120 0

VP1 | 26 May 2 FalEl 180 0

VP3_ 26 May 1 CirGa gliding 45 45

vP1 | 5 Jun 2 ButBu__|_patroling 15 0

vP1 | 5 Jun 1 ButBu_| gliding 15 0

vPt | 5 Jun 1 ButRu | hunting 30 0

VP3_| 5 Jun 2 Corco patroling 30 0

vP2_ | 5 Jun 1 ButBu__|_hunting 90 45

vp2 | 5 Jun 1 ButBu 60 60

vp3_| 5 Jun 1 CirGa hunting 45 0

vP1 | 5 Jun 1 FalTi hunting 15 0

vP3_| 5 Jun 1 FalEl hunting 180 105

VP3_ | 5 Jun 3 FalEl hunting 60 30 -

vp3_| 5 Jun 2 CirGa young training | 360 105 aaaaabbbbbbbaaaaaaaaaaaa

vp2_| 5 Jun 2 CirGa 120 0

vP1 | 5 Jun 1 ButBu | gliding 15 0

VP2 | 5 Jun 1 CirGa 60 0

vP2 | 5 Jun 1 ButBu 90 0

vp3_| 5 Jun 1 FalEl patroling 90 15

vp3_| 5 Jun 1 CirGa patroling 30 0

vP1 | 6 Jun 1 ButBu 90 60

VP1 | 6 Jun 1 Hiepe 180 0

VP1 | 6 Jun 1 FalPe 210 0

vP1 | 6 Jun 1 ButBu 60 0

vP1 | 6 Jun 1 FalPe 180 60

vp2 | 6 Jun 3 ButBu gliding 210 90 aaaabbbaabbbaa:

vP2 | 6 Jun 1 ButBu__|-hunting 30 0 aa

vp2 | 6 Jun 3 ButBu 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

vP1 | 6 Jun 2 FalPe display 180 90 bbbbecccbbaa—

Mersinli Wind Power Plant Project

vp | Date Time | Num. Behaviour Durt Dur2
(sec) (sec)
vP1 | 6 Jun 1 120 0
vP2_| 6 Jun 1 75 0
vp2_| 6 Jun 5 Corco gliding 180 0
VP2 | 6 Jun 3 ButBu 225 90
vP1 | 6 Jun 3 FalPe young training | 120 120
vP1 | 6 Jun 1 CirGa young training 150 0
VP1 | 6 Jun 1 CicNi 180 0
VP1 | 6 Jun 1 CirGa 90 0
vp2 | 6 Jun 4 Corco 90 0
vP1 | 6 Jun 1 CirGa 120 0
vP2 | 6 Jun 5 Corco_ juv 120 0
VP1 | 6 Jun 1 ButBu 90 90
vp2 | 6 Jun 1 ButBu__| soaring 240 75 aabbbbbeccccccce-
vp3_| 7 Jun 1 ButBu 60 60 bbbb—-
vPt | 7 Jun 2 FalPe display 360 0 aaaaaaaaaaaaaaaaaaaaaaaa
vPt | 7 Jun 2 ButBu___patroling 75 0 aaaaa-
VP3 | 7 Jun 1 CirGa 90 0 ccccce:
vpt | 7 Jun 1 CirGa landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa
vP1 | 7 Jun 1 ButBu 45 0
vP3_| 7 Jun 1 ButBu 60 0
vP2_| 7 Jun 1 ButBu | soaring 15 0
vP1 | 7 Jun 1 PerAp | hunting 150 0
vP1 | 7 Jun 1 PerAp 75 45
vPt | 7 Jun 1 FalEl 60 60
vPt | 7 Jun 3 FalPe young training | 15 0
vp2_| 7 Jun 2 CirGa young training 120 0
VP3_ | 7 Jun 1 ButBu 90 90
vP1 | 7 Jun 1 PerAp _| soaring 240 60 =
vPt | 7 Jun 4 FalPe young training | 360 0 aaaaa
vP3_| 7 Jun 2 CirGa 120 0
VP2_| 7 Jun 2 PerAp _| display 180 0
vP1 | 7 Jun 3 Corco landed 30 0
vp2_| 7 Jun 4 Corco patroling 120 30
vP1_| 7 Jun 2 ButBu___| gliding 60 0
vPt | 7 Jun 2 FalPe young training | 45 0
vp2_| 7 Jun 1 PerAp hunting 180 0
vP2_ | 7 Jun 1 FalPe hunting 60 0
VP3_ | 7 Jun 1 CirGa 120 0
vp3_| 7 Jun 1 CirGa 90 0
vPt | 7 Jun 1 ButBu 60 0
vP2_| 7 Jun 1 ButBu hunting 30 0
vp3_| 7 Jun 3 ButBu_ | young training | 240 0
vp2_| 7 Jun 3 ButBu__|_patroling 120 30
vp3_| 7 Jun 2 ButBu 180 0
vP2_| 7 Jun 1 FalPe hunting 15 0
vP2_ | 7 Jun 3 CirGa young training | 120 0
vp3 | 8 Jun 1 PhaCa__| gliding 45 15
vp3 | 8 Jun 1 PerAp 90 0
vp2 | 8 Jun 1 ButBu 60 0
vp2 | 8 Jun 2 ButBu 60 0
vP2 | 8 Jun 2 PerAp 120 90
vp3 | 8 Jun 1 PerAp _| soaring 60 15
vp2 | 8 Jun 1 ButBu 90 0
vp3_| 8 Jun 1 But?? 35 0
vp2_| 8 Jun 1 ButBu 30 0
vP2 | 8 Jun 1 ButBu 60 30
vp2 | 8 Jun 1 ButBu 60 0
vP1 | 9 Jun 1 ButBu 15 0
VP3_| 9 Jun 1 ButBu hunting 15 0
VP1 | 9 Jun 1 CirGa hunting 90 60
VP1 | 9 Jun 1 CirGa hunting 90 0
vP1 | 9Jun 1 ButRu 75 30
vP1 | 9Jun 1 ButBu 180 60
vP1 | 9 Jun 1 ButBu 45 0
VP1 | 9 Jun 1 FalTi 30 30
VP1 26 Jul 1 CirGa 30 0
VP1 | 26 Jul 2 Corco 75 0
VP1 | 26 Jul 2 FalPe 360 0
VP2_ 26 Jul 1 PerAp 120 120
VP2_ 26 Jul 1 Fal?? 15 0
VP1 | 26 Jul 3 Corco 45 0
VP2 | 26 Jul 1 PerAp 120 45

AECOM

Mersinli Wind Power Plant Project

vp | Date Time | Num. Behaviour Durt Dur2
(sec) (sec)

VP2_| 26 Jul 1 ButBu 60 0

VP2_| 26 Jul 2 PerAp 45 0

VP1 | 26 Jul 2 Corco 360 0

VP2_ 26 Jul 1 CirGa 90 30

VP2 | 26 Jul 1 PerAp 60 0

VP2_| 26 Jul 1 CirGa 120 30

VP2_ 27 Jul 1 FalTi 135 60

VP3 27 Jul 1 AccNi 15 0

VP2 | 27 Jul 2 ButBu 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3__| 27 Jul 1 Fal?? 30 0 — —_

VP2_| 27 Jul 3 ButBu 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP2_ 27 Jul 1 PerAp 150 60 aaaaabbbbe—

VP2 | 27 Jul 1 ButBu 120 0

VP2_| 27 Jul 1 FalPe 45 15

vP2_ | 27 Jul 3 Corco 60 60

VP2_| 27 Jul 1 PerAp 90 0

VP3 27 Jul 1 PerAp 60 0

VP2_| 27 Jul 1 AccGe 145 0

VP2_| 27 Jul 1 CirGa 15 0

VP3_| 27 Jul 1 PerAp 60 30

VP3_| 27 Jul 4 FalEl 300 0

VP2_ 27 Jul 2 ButBu 75 0

VP3_ 27 Jul 1 CirGa 30 0

VP3 | 27 Jul 1 FalEl 15 0

VP3_| 27 Jul 1 FalEl 30 0

VP2_| 27 Jul 2 CicNi 180 0

VP3 27 Jul 1 ButBu 45 0

VP3 27 Jul 1 CirGa 90 0

VP2_| 27 Jul 1 CirGa 200 0

VP2_| 27 Jul 1 FalEl 90 30

VP3__| 27 Jul 1 PerAp 60 30

VP3 27 Jul 1 Fal?? 30 0

VP2_| 27 Jul 1 FalEl 15 15 =

VP3__| 28 Jul 2 Corco 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3__ 28 Jul 1 FalEl 60 45 bbba—

VP3_ 28 Jul 1 ButBu 75 0

VP1 28 Jul 2 FalPe 90 0

VP3 28 Jul 2 Corco 180 0

VP1 | 28 Jul 2 Corco 60 0

VP3 | 28 Jul 1 AccNi 30 0

VP3_ 28 Jul 1 CirGa 135 0

VP1 | 28 Jul 1 FalPe 45 0

vP2_| 11 Aug 2 Butbu hunting/patrolling | 75 45

vP2_| 11 Aug 1 AccNi possibly hunting | 15 0

VP1 11 Aug 1 FalSp hunting/patrolling | 30 30

VP1 | 11 Aug 4 FalEl hunting/patrolling | 45 45

vP1 | 11 Aug 1 FalPe landed 60 30

vP2_| 11 Aug 1 FalEl landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

vP2_| 11 Aug 1 AccGe _| landed 30 0 aa—

VP2_ 11 Aug 1 FalEl hunting/patrolling 180 45 aaaabbaaabaa:

VP2_| 11 Aug 1 ButBu__| gliding 150 45 aaaaaabbba-

VP2_| 12 Aug 1 ButPer | hunting/patrolling | 45 45

VP2_| 12 Aug 1 ButBu | hunting/patrolling | 60 0

VP3_| 12 Aug 1 tanimsiz_| gliding 60 0

VP2__ 12 Aug 1 CirGa hunting/patroliing 180 60

VP3_| 12 Aug 2 FalEl hunting/patrolling | 180 105

VP3_| 12 Aug 1 ButBu__| gliding 75 45

VP2_| 12 Aug 1 AccNi gliding 30 0

VP2__ 12 Aug 1 CirGa hunting/patrolling | 60 0

VP2_| 12 Aug 1 PerAp _| hunting/patrolling | 60 60

VP2_| 12 Aug 1 ButBu__| landed 150 60

VP3_| 12 Aug 1 HiePe | migration 90 0

VP3_| 12 Aug 1 PerAp _| gliding 60 60

VP3_ 12 Aug 1 tanimsiz__ hunting/patrolling | 15 0

VP3__| 12 Aug 1 FalEl hunting/patrolling | 60 60

VP2_| 12 Aug 1 CirGa hunting/patrolling | 60 0

VP3_| 12 Aug 1 ButSp | hunting/patrolling | 15 0

vP1 | 13 Aug 10 Fall hunting/patrolling | 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 13 Aug 1 FalEl hunting/patrolling | 75 0 aaaaa-

VP1 | 13 Aug 1 ButSp | soaring 30 30

VP1 | 13 Aug 4 FalTi young involved | 180 30 aaaaaaaabbcc- -

VvP1 | 13 Aug 1 AccNi gliding 60 0 ceccc——

Mersinli Wind Power Plant Project

vp | Date Time | Num. Behaviour Durt Dur2
(sec) (sec)

VP3__| 13 Aug 1 ButBu | hunting/patrolling | 60 60

vP1_ | 13 Aug 1 ButBu__| soaring 105 30

VP1 13 Aug 1 FalTi harrasing 360 210 aaaabbbbbbbbbbbbbbaaaaaa

VP1 | 13 Aug 2 PerAp _| display 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1_| 13 Aug 1 AccNi gliding 60 60

VP1 | 13 Aug 1 FalEl hunting/patrolling | 30 30

VP1 | 13 Aug 1 PerAp _| hunting/patrolling | 75 75

VP1 | 13 Aug 1 FalEl hunting/patrolling | 90 45

VP1 | 13 Aug 2 FalEl hunting/patrolling | 60 0

VP1 | 13 Aug 1 FalTi landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 | 13 Aug 1 PerAp _ gliding 30 0 aa—

VP1 | 13 Aug 2 FalEl hunting/patrolling | 180 0 aaaaaaaaaaaa. -

VP1 | 13 Aug 2 FalTi hunting/patrolling | 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 | 13 Aug 2 FalEl hunting/patrolling | 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 | 13 Aug 1 PerAp _| gliding 360 90 aaaaaaaaaaaabbbbbbaaaaaa

VP1 | 13 Aug 2 CorCo display 45 0

VP3__| 13 Aug 4 FalEl hunting/patrolling | 150 0

VP3_| 13 Aug 1 FalEl hunting/patrolling | 120 60

VP2 | 26 Aug 1 CorCo | hunting/patrolling | 30 0

VP1_| 26 Aug 1 FalTi hunting/patrolling | 30 30

VP1 | 26 Aug 1 FalTi hunting/patrolling | 45 15

VP2__| 26 Aug 1 PerAp __| hunting/patrolling | 300 0

VP2_| 26 Aug 1 ButBu__| landed 360 0

VP1 | 26 Aug 1 FalTi hunting/patrolling | 90 90

VP1 | 27 Aug 1 CorCo | display 30 0

VP1 27 Aug 1 ButBu ___hunting/patrolling | 75 0

VP3_| 27 Aug 1 ButBu | hunting/patrolling | 45 45

VP1 | 27 Aug 1 FalTi hunting/patrolling | 45 0

VP1 | 27 Aug 1 PerAp _| gliding 240 135 aaaaaaabbbbbbbb!

VP1 | 27 Aug 2 FalTi harrasing 240 0 aaaaaaaaaaaaaaa:

VP1_| 27 Aug 2 CirGa display 180 150 aabbbbbbbbbb—

VP1 | 27 Aug 1 CorCo _| landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3 | 27 Aug 1 PerAp __| hunting/patrolling | 45 0

VP3__| 27 Aug 1 PerAp __| hunting/patrolling | 45 0

VP2_ 28 Aug 1 CirGa hunting/patrolling 300 0

VP2_ 28 Aug 2 PerAp ___hunting/patrolling | 60 60

VP3_| 28 Aug 1 ButBu | hunting/patrolling | 30 0

VP3_| 28 Aug 1 FalEl hunting/patrolling | 90 0

VP3_| 28 Aug 1 CirGa hunting/patrolling | 60 0

VP1 | 13 Sep 1 FalTi hunting/patrolling | 15 15

VP1 13 Sep 2 PerAp ___ migration 345 0 ceeecccceceeccccceeccce-

VP1 | 13 Sep 1 tanimsiz_| migration 30 0 — —_

VP2 | 13 Sep 1 CirGa hunting/patrolling | 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP1 | 13 Sep 2 CorCo | gliding 240 0

VP2 13 Sep 2 CorCo display 120 30

VP1 | 13 Sep 1 ButBu | hunting/patrolling | 15 0

VP1 | 13 Sep 1 tanimsiz | hunting/patrolling | 30 0

VP1 | 13 Sep 1 CorCo | hunting/patrolling | 60 0

vP2 | 13 Sep 1 AccNi hunting/patrolling | 75 0

VP2 13 Sep 1 ButBu ___hunting/patrolling | 15 0

VP2_| 14 Sep 1 CorCo | gliding 15 0

VP3_| 14 Sep 1 CorCo | display 45 0

VP2 | 14 Sep 1 CorCo | gliding 15 0

VP3_| 14 Sep 1 FalEl hunting/patrolling | 360 90

VP3_ 14 Sep 4 PerAp ___ migration 60 0

VP3_| 14 Sep 1 Circy migration 30 0

VP3_| 14 Sep 1 CirGa hunting/patrolling | 15 0

VP2_| 14 Sep 1 AccNi hunting/patrolling | 15 15

VP3__ 15 Sep 1 PanHa migration 150 0

VP3_| 15 Sep 2 CirAe migration 90 0

VP3_| 15 Sep 1 FalSp soaring 30 0

VP3_| 15 Sep 1 FalEl hunting/patrolling | 900 0 cceocccceecececcceceeccce

vP1 | 15 Sep 2 CorCo _| landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3_ 15 Sep 1 AquPo | migration 120 0 ccecccce————

VP1 | 15 Sep 1 FalPe gliding 90 45 bbbaaa:

VP3_| 15 Sep 1 FalEl hunting/patrolling | 60 0 ccco—

VP1 | 15 Sep 2 FalPe landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

vP1 | 15 Sep 1 ButBu__| took of 60 0

VP1 15 Sep 1 AccNi harrasing 75 30

VP3_| 15 Sep 1 MilMg migration 90 0

VP3_| 15 Sep 2 CorCo | gliding 15 0

VP2 | 26 Sep 1 ButSp _| gliding 60 60

AECOM
456

Mersinli Wind Power Plant Project

vp | Date Time | Num Behaviour Durt Dur2
(sec) (sec)

VP1 | 26 Sep ButBu | hunting/patrolling | 75 30

VP1 | 26 Sep CorCo display 150 0

VP1 26 Sep cicni migration 90 0

VP2_| 26 Sep FalPe harrasing 45 0

VP2_| 26 Sep ButBu___| hunting/patrolling | 90 90

VP2__ 26 Sep CorCo__| hunting/patrolling | 60 60

VP2_| 26 Sep ButBu | hunting/patrolling | 60 60

VP1 | 26 Sep FalTi hunting/patrolling | 45 0

VP2 | 26 Sep FalTi hunting/patrolling | 75 0

VP2_| 26 Sep FalSp gliding 30 30

VP2_ 26 Sep FalTi hunting/patrolling | 30 30

VP2_| 27 Sep CorCo | hunting/patrolling | 300 120 aaaaaaaaabbbbbbbbaaa—

VP3 | 27 Sep CorCo | gliding 15 0 —

VP2 | 27 Sep ButBu | hunting/patrolling | 210 15 aaaaaaaaaaaaab-

VP3 | 27 Sep Cire migration 75 0

VP3_ 27 Sep tanimsiz__ migration 75 0

VP2_| 27 Sep AccNi harrasing 180 135

VP2 | 27 Sep AccGe | hunting/patrolling | 120 120

VP1 | 28 Sep AccNi hunting/patrolling | 15 0

VP1 | 28 Sep ButBu___| hunting/patrolling | 45 45

VP3_ 28 Sep CorCo display 60 0

VP1 | 28 Sep FalPe landed 60 30

VP1 | 28 Sep AccNi hunting/patrolling | 45 0

VP3 | 28 Sep Cire migration 90 30

vP1 | 11 Oct ButBu | hunting/patrolling | 30 0

VP2_| 11 Oct AccNi hunting/patrolling | 45 0

VP1 | 11 Oct ButRu_| soaring 135 75

VP1 | 11 Oct FalPe hunting/patrolling | 60 0

vp2_ | 11 Oct ButBu | hunting/patrolling | 90 90

vP1_| 11 Oct ButRu__| hunting/patrolling | 120 120

VP2_| 11 Oct ButBu | hunting/patrolling | 75 75

VP2 | 11 Oct AccNi migration 90 0

vP1 | 11 Oct ButBu__| migration 150 75 aaabbbbbaa-—

vP1 | 11 Oct ButBu__| harrasing 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP | 11 Oct AccNi harrasing 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

vP1 | 11 Oct CorCo | hunting/patroling 120 0

VP1 | 11 Oct AccGe | hunting/patrolling | 45 0

VP2_| 12 Oct FalPe hunting/patrolling | 30 0

vP2_ | 12 Oct ButBu__| soaring 150 60

VP3_ | 12 Oct ButBu | gliding 15 0

VP3_| 12 Oct CirCy hunting/patrolling | 45 0

vP2_ | 12 Oct ButBu___| hunting/patrolling | 60 0

vP2 | 12 Oct AccNi harrasing 30 0

vP2_ | 12 Oct CorCo | display 90 45

VP3_| 12 Oct ButBu gliding 30 0

VP1 | 13 Oct AccNi migration 60 0

vP1 | 13 Oct ButBu | hunting/patrolling | 90 90

VvP3 | 13 Oct AccNi hunting/patrolling | 75 45

VP3 | 13 Oct PanHa _| gliding 45 0

VP1 | 13 Oct AccNi hunting/patrolling | 15 0

VP1 | 13 Oct FalPe hunting/patrolling | 45 45

VP3 | 13 Oct AccGe | same bird 150 30

VP3_| 13 Oct AccGe _ soaring 120 30

vP1 | 13 Oct 0 | CorCo | younginvolved | 90 0

VP3_| 13 Oct AccNi harrasing 240 75 bbbbbeccecccccce:

VP3 | 13 Oct AccGe _ harrasing 240 75 abbbbbeccceeecce

VP3 | 13 Oct AccGe _| gliding 60 60 bbbb—~

VP3_| 13 Oct AccNi landed 360 0 aaaaaaaaaaaaaaaaaaaaaaaa

VP3_| 13 Oct ButBu | hunting/patrolling | 105 30 bbaaaaa

VP1 | 13 Oct ButBu | hunting/patrolling | 45 45 bbb——

*Buteo buteo (Butbu), Circateous gallicus (CirGa), Corvus corax (CorCo), Pernis apivorus (PerAp), Falco peregrinus (FalPe),

Falco eleonorae (FalEl), Falco tinnunculus (FalTi).

AECOM
457

Mersinli Wind Power Plant Project

D.3 Calculation of Co!

ion Risk for Buteo buteo

Only enter input parameters in
blue

K: [1D or [3D] (0 or 1)
NoBlades

MaxChord

Pitch (degrees)

BirdLength
Wingspan
F: Flapping (0) or gliding (+1)

Bird speed

RotorDiam

RotationPeriod

Bird aspect ratioo: p

0,44
1,13
1

14,6

126
4,00

0,39

Calculation of alpha and p(collision) as a function of radius

wR

radius

0,025
0,075
0,125
0,175
0,225
0,275
0,325
0,375
0,425
0,475
0,525
0,575
0,625
0,675
0,725
0,775
0,825
0,875
0,925
0,975

Upwind:
cic collide

chord alpha length p(collision)

0,575 5,90 17,13
0,575 1,97 6,48
0,702 1,18 5,12
0,860 0,84 4,84
0,994 0,66 4,72
0,947 0,54 4,04
0,899 0,45 3,54
0,851 0,39 3,14
0,804 0,35 3,01
0,756 0,31 2,76
0,708 0,28 2,55
0,660 0,26 2,35
0,613 0,24 2,17
0,565 0,22 2,00
0,517 0,20 1,84
0,470 0,19 1,69
0,422 0,18 1,55
0,374 0,17 1,41
0,327 0,16 1,27
0,279 0,15 1,14

Overall p(collision) = Upwind

0,88
0,33
0,26
0,25
0,24
0,21
0,18
0,16
0,15
0,14
0,13
0,12
0,11
0,10
0,09
0,09
0,08
0,07
0,07
0,06

contribution

from radius r

0,00110
0,00250
0,00329
0,00435
0,00545
0,00570
0,00590
0,00606
0,00658
0,00675
0,00687
0,00694
0,00696
0,00693
0,00685
0,00672
0,00655
0,00632
0,00605
0,00573

11,4%
Average

Downwind:

collide

length (collision)

14,83 0,76

418 0,21

2,31 0,12

1,40 0,07

0,74 0,04

0,52 0,03

0,71 0,04

0,82 0,04

1,08 0,06

1,14 0,06

1,17 0,06

1,17 0,06

1,16 0,06

1,14 0,06

1,11 0,06

1,07 0,05

1,02 0,05

0,97 0,05

0,91 0,05

0,85 0,04
Downwind

84%

contribution

from radius r

0,00095
0,00161
0,00148
0,00125
0,00085
0,00073
0,00118
0,00159
0,00236
0,00278
0,00315
0,00347
0,00374
0,00396
0,00413
0,00426
0,00433
0,00436
0,00434
0,00426

5,5%

AECOM
458

Mersinli Wind Power Plant Project

Appendix E Visual Impact Images

AECOM
459
Mersinli Wind Power Plant Project

E.1 Photomontages

iew Point-1: Latitude=38.290749N, Longutude=27.516964E, View Direction=61.77

Bg}

T4 15
T6

AECOM
460
Mersinli Wind Power Plant Project

liew Point-3: Latitude=38.214743N, Longutude=27.369060E, View Direction=66.54

71 7 T12
r2 TS T13
73 ie] 714. (T15
M415 | | 110
fre} |) 72:

jiew Point-4: Latitude=38.210715N, Longutude=27.414991E, View Direction=60.17

TL err
sid 712713
eelshee 3
T6T7T8 T9

NN \

Mersinli Wind Power Plant Project

‘iew Point-5: Latitude=38.316393N, Longutude=27.461218E, View Direction=199.90

AECOM
462
Mersinli Wind Power Plant Project

Mersinli Wind Power Plant Project

‘iew Point-7: Latitude=38.259128N, Longutude=27.525481E, View Direction=324.02

els) T16
Ty, 114s

AECOM
464
Mersinli Wind Power Plant Project

‘iew Point-8: L: \de=38.257292N, Longutude=:

'7.521756E, View Direction=310.99

AECOM
465
Mersinli Wind Power Plant Project

E.2 Visualizations

Mersinli Wind Power Plant Project

Mersinli Wind Power Plant Project

AECOM
468
Mersinli Wind Power Plant Project

Mersinli Wind Power Plant Project

AECOM
470
Mersinli Wind Power Plant Project

AECOM
471
Mersinli Wind Power Plant Project

A=COM

AECOM
472
Mersinli Wind Power Plant Project

A=COM

AECOM
473
Mersinli Wind Power Plant Project

AECOM
474
Mersinli Wind Power Plant Project

AECOM
475
Mersinli Wind Power Plant Project

AECOM
476
Mersinli Wind Power Plant Project

Appendix F Shadow Flicker Model Results

F.1 Worst-Case Shadow Flicker Model Results

AECOM
477
Mersinli Wind Power Plant Project

ot ere
Mersinli WPP ‘AECOM Accounts Payable A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEL 2HF

+44 191 224 6610

Ahmet Korkmaz / ahmet.korkmaz@aecom.com

17/06/2017 04:54/3.1.617
SHADOW - Main Result

Calculation: Cumulative Shadow Flicker (Mersinll WPP and Fuat WPP)
Calculation Results

Shadow receptor
‘Shadow, worst case
No. Shadow hours Shadow days Max shadow
Per year per year__hours per day
Civyear] —{(days/year] [h/day]
CINARDIBI 0:00 0 0:00
DAGTEKKE 0 0:00
NSRI 118 0:38
NSR2 146 0:
sR 3 0:

‘Total amount of flickering on the shadow receptors caused by each WTS.
No. Name Worst case
Ohvyear]
FUAT_WF_T1FUAT.WFT1 0:00
FUAT_WF_T10 FUAT_WE_T10
FUAT_WF_T2 FUAT_WF_T2

FUAT_WF_T9 FUAT_W
TT
710 T10
Tu Tit
T1212
T3113
T4714
15 T15
116 T16
T7717
RR
BE
T4T4
E15
616
AA
1378
T9T9

Total mes Receptor wise ana WT wise tables cane, asa VG cn lad ker at 2 oF moce recaps smuaneusl anor receptors may rece Micke rom 2 more WTGSsiultanenus

‘windPRO 3.1.617 by EMD Intemational A/S, Tel. +45 96 3544 44, wunw.emd.dk, windprogemd dk auneaor7 1724/2 ~WindPRO C |

AECOM
478
Mersinli Wind Power Plant Project

ot

Mersinli WPP

SHADOW - Main Result
Calculation: Cumulative Shadow Flicker (Mersinll WPP and Fuat WPP)
Assumptions for shadow calculations
‘Maximum distance for influence
Calculate only when more than 20 % of sun is covered by the blade

Please look in WTG table

‘Minimum sun height over horizon for influence
Day step for calculation

Time step for calculation

the sun

‘The WTG is always operating

oe

1 days
1 minutes
The calculated times are "worst case" given by the following assumptions:
‘The sun is shining al the day, from sunrise to sunset
‘The rotor plane is always perpendicular to the line from the WTG to

‘AZVI (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker
values. A WTG will be visible if its visible from any part of the receiver

window. The ZVI calculation is based on the following assumptions:

Height contours used: Project Wizard Elevation Data Grid (EU-DEM 1 arc-
Obstacles used in calculation

Eye height: 1.5 m

Grid resolution

200m

All coordinates are in
UTM (north)-WGS84 Zone: 35,

wiGs

FUAT_WF_T1
FUAT_WF_T10
FUAT_WE_T2
FUAT_WF_T3
FUAT_WFLT4
FUAT_WF_TS

Northing

4,246,502
4,241,659
4,246,408,
4)246,328,
4,246,189
4,244,214
4,244,091
4,244,044
4,241,758
4,241,739
4,238,887
4,237,527
4237442
4,237,061
4,236,605,
4,236,327
4,235,247
4,235,312
4,235,202,
4,238,840
4,238,478
4,238,589
4,238,469
4,238,373,
4,238,216
4,238,009
4,237,849

‘Shadow receptor-Input
No. Easting Northing

CINARDIBI 545,245 4,238,213 694.7
DAGTEKKE 544,531 4,233,581 530.0
SRI 544,185 4,237,249 723.7
NSR2. 544,625 4,237,261 705.0
NSR4 546,125 4,234,682 647.8

WTG type
2 Row Valid Manufact. Type-generator Power,
data/Description rated
im a)
1,116.3 FUAT.WF_T1 Yes VESTAS —V112_Fuat_WF-3,300 3,300
1087.0 FUAT_WF_T10 Yes VESTAS 112 Fuat_WF-3,300 3,300
4,130.1 FUAT_WFT2 Yes VESTAS V112_Fuat_WF-3,300 3,300
4,117.0 FUAT_WFT3. Yes VESTAS V112_Fuat_WF-3,300 3,300
1)185.3 FUAT_WFT4 Yes VESTAS Vi12_Fuat_WF-3,300 3,300
41]024.4 FUAT_WF_TS Yes VESTAS Vi12_ Fuat_WF-3,300 3,300
1,066.8 FUAT_WF_T6 Yes VESTAS Vi12_Fuat_WF-3,300 3,300
1/1029 FUATWF_T7 Yes VESTAS 112 Fuat_WF-3,300 3,300
1007.1 FUATWF_T8 Yes VESTAS 112 Fuat_WF-3,300 3,300
1/014.1 FUATWFLT9 Yes. VESTAS 112 Fuat_WF-3,300 3,300
‘369.8 T1 Yes VESTAS V126-3.45mw-Mersil
832.3 T10 Yes VESTAS V126-3.45mw-Mersial
yo TI Yes VESTAS V126-3.45mw-Mersin-3,450 3,450
767.0712 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450
758.0713 Yes VESTAS V126-3.45mw-Mersial-3,450 3,450
7754 T14 Yes VESTAS V126-3.45mw-Mersin-3,450 3,450
8518 TIS Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450
850.4 T16 Yes VESTAS V126-3.45mw-Mersin-3,450 3,450
929.1 T17 Yes VESTAS V126-3.45mw-Mersin-3,450 3,450
894.272 Yes VESTAS V126-3.45mW-Mersini-3,450 3,450
936.7 73 Yes V126-3.45mw-Mersini-3,450
889.9 74 Yes
796.2 75 Yes VESTAS V126-3.45mw-MersinI-3,450 3,450
785.6 16 Yes VESTAS V126-3.45mw-Mersial-3,450 3/450
755.317 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450
780.5 78 Yes VESTAS V126-3.45mw-Mersini-3,450 3,450
861.679 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEL 2HF

+44 191 224 6610

A=COM

Ahmet Korkmaz / ahmet.korkmaz@aecom.com

17/06/2017 04:$4/3.1.617

Z Width Height Height Degrees from Slope of Direction mode
south ew — window

tm] tm) [im]
4

{m)

10
10
10
1.0
10

iv]

indPRO 31.617 by EMD Intemational A/S, Te. +45 96 35 44 44, wowed ak, windprotemd. dk

iv)
0.0 90.0 “Green house mode"
0.0 90.0 "Green house mode"
0.0 90.0 "Green house mode”
0.0 90.0. "Green house mode”
0.0 90.0 "Green house mode"

2yowzow7 7241 WindPRO @

‘Shadow data
Hub Calculation RPM
height cistance

[im] [m)]__ [RPM
40 4712 128
eto 472 128
34.0 4712 128
34.0 4712 128
40 172 128
340 4712 128
340 4712 12.8
4.0 4712 128
34.0 472 128
340 4yi2 128
70 71a 00
87.0 1718 0.0
87.0 zie 00
87.0 171800
87.0 1718 00
87.0 1718 0.0
87.0 4718 0.0
87.0 1718 0.0
87.0 1718 0.0
37.0 1718 0.0
37.0 1718 0.0
37.0 1718 0.0
87.0 1718 00
87.0 1718 0.0
87.0 1718 0.0
87.0 1718 00
87.0 i7ie 00

AECOM
479
Mersinli Wind Power Plant Project

oe ew oe zs
Mersinli WPP ‘AECOM Accounts Payable A=COM
First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617
SHADOW - Map
Calculation: Mersinli Shadow Flicker - Worst Case

Hours per year, worst case

HM 01-100

10.0 - 30.0

I 30.0- 100.0

100.0 - 300.0

0 1 2 3 4km
Map: Topo , Print scale 1:55,000, Map center UTM (north)-WGS8+4 Zone: 35 East: $43,220 North: 4,236,970
Shadow receptor
Flicker map level: Project Wizard Elevation Data Grid (EU-DEM 1 arc-second)

WindPRO 3.1.617 by EMD Intemational A/S, Te. +45 96 35 44 44, wumemd.dk, windpro@emd.ck auns2017 1646/1 WINdPRO @

AECOM
Mersinli Wind Power Plant Project

Az

‘AECOM Accounts Payable

poe:

Mersinli WPP

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:

19-79

The rotor plane is always perpendicular to the line from the WTG to the sun

‘The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:
‘The calculated times are "worst case” given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

INovembefDecember

Ise

{August

j

First time (hh:mm) with fcker-Last time (hh:mm) with flicker/Minutes with flicker
First time (hn:mm) with flcker-Last time (hh:mm) with flicker/Minutes with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

Day in month

Table layout: For each day in each month the following matrix apply

‘Sum of minutes with fcker

21yo6y2017 17:21 /17 windPro @

\indPRO 31.617 by EMD International AS, Tel +45 9635 4 44, warmemd.tk, windpoBemd.dk

AECOM

481
Mersinli Wind Power Plant Project

Az

‘Ahmet Korkmaz / ahmet:korkmaz@aecom.com

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NE1 2HF

‘AECOM Accounts Payable
+44 191 224 6610
18-18

The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:
The calculated times are "worst case" given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

Mersinli WPP-

INovembetDecember

89

§48

i
i

i
s
Es
:
4
=
5
a

@
2
z
&
5
i
i
i
H
i
i

First time (hh:mm) with ficker-Last time (hhmm) with ficker/Minutes with flicker
First time (hn:mm) with fcker-Last time (hh:mm) with ficker/Minutes with flicker

ay in month Sun rise (hh:mm)
‘Sun set (hh:mm)

amanrrarn windPRO GD

WindPRO 31.617 by EMD Intemational AS, Tel +45 96 3544 4, wnwemd.d, windpro@emnd Ak

AECOM

482
Mersinli Wind Power Plant Project

Az

Pree:

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside

(GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617

SHADOW - Calendar per WTG

Calculation:

Laugust

17-17
[June

may

1apeit

[January [February | March

Mersinli Shadow Flicker - Worst CaseWTG:

‘The rotor plane is always perpendicular to the line from the WTG to the sun

“The calculated times are "worst case” given by the following assumptions:
‘The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

Assumptions for shadow calculations

i
i
i
:
5

'
i
i
é
i
rd
;
Fa
i
i

First time (hh:mm) with ficker-Last time (hn:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

Day in month

yoey2017 17:21 /15 winapro @

WindPRO 31.617 by EMD International NS, Te. +45 9635 4 44, waver dk, windpro@emd.dk

AECOM

483
Mersinli Wind Power Plant Project

Az

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet:korkmaz@aecom.com

16-16

The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:
The calculated times are "worst case" given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

| Septemt INovembetDecember

august

383

i
i

i
s
Es
:
4
=
5
a

@
2
z
&
5
i
i
i
H
i
i

First time (hh:mm) with ficker-Last time (hhmm) with ficker/Minutes with flicker
First time (hn:mm) with fcker-Last time (hh:mm) with ficker/Minutes with flicker

ay in month Sun rise (hh:mm)
‘Sun set (hh:mm)

aman rar windPRO gD

WindPRO 31.617 by EMD Intemational AS, Tel +45 96 3544 4, wnwemd.d, windpro@emnd Ak

AECOM

484
Mersinli Wind Power Plant Project

Az

‘AECOM Accounts Payable

poe:

Mersinli WPP

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:

15-15

The rotor plane is always perpendicular to the line from the WTG to the sun

‘The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:
‘The calculated times are "worst case” given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

INovembefDecember

Ise

{August

j

First time (hh:mm) with fcker-Last time (hh:mm) with flicker/Minutes with flicker
First time (hn:mm) with flcker-Last time (hh:mm) with flicker/Minutes with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

Day in month

Table layout: For each day in each month the following matrix apply

‘Sum of minutes with fcker

21y06,2017 17:21 / 13 windPro @

\indPRO 31.617 by EMD International AS, Tel +45 9635 4 44, warmemd.tk, windpoBemd.dk

AECOM

485
Mersinli Wind Power Plant Project

Az

Pol

AECOM Accounts Payable

Mersinli WPP

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

SHADOW - Calendar per WTG

14-74

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:

Assumptions for shadow calculations

‘The calculated times are “worst case" given by the following assumptions:

‘The rotor piane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
The WTG is always operating

[uly

IMay

1Aprit

[January [February [March

SRQ8a5nsaae SRSALARHARARAATSAARARARARS

i
i

i
§
i
5
5

i
i
z
&
=
g
€
z
5
i
i
3
2

First time (hhzmm) with lcker-Last time (hh:mm) with ficker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hh:mm) with ficker/Minutes with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

Day in month

aneurin windPRO gD

WindPRO 31.617 by EMD Intemational A'S, Te +45 96 35 44 44, werd, windroemd.k

AECOM

486
Mersinli Wind Power Plant Project

Az

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet:korkmaz@aecom.com

13-13

The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:
The calculated times are "worst case" given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

INovembetDecember

89,

§48

i
i

i
s
Es
:
4
=
5
a

@
2
z
&
5
i
i
i
H
i
i

First time (hh:mm) with ficker-Last time (hhmm) with ficker/Minutes with flicker
First time (hn:mm) with fcker-Last time (hh:mm) with ficker/Minutes with flicker

ay in month Sun rise (hh:mm)
‘Sun set (hh:mm)

amanrain windPRO gD

WindPRO 31.617 by EMD Intemational AS, Tel +45 96 3544 4, wnwemd.d, windpro@emnd Ak

AECOM

487
Mersinli Wind Power Plant Project

A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610

‘AECOM Accounts Payable

Mersinli WPP

rome

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617

72-72

Mersinli Shadow Flicker - Worst CaseWTG:

SHADOW - Calendar per WTG

Calculation:

‘The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
The WTG is always operating

‘The calculated times are "worst case" given by the following assumptions

Assumptions for shadow calculations

[septembdioctober | NovembetDecember

[August

|3uly

[June

IMay

[Aprit

[January | February | March

RERSRERS

geagnesasaned

ARARASS

Ran

SERRE SEE Ra S888

i
i
a
i

-
i
fF
3
ry
FS
{
&
i
hi
Ae
if
Ma

First time (hh:mm) with flicker-Last time (hh:mm) with fiker/Minutes with flicker
First time (hh:mm) with flicker-Last time (hh:mm) with fcker/Minutes with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

ay in month

aneanrvaire  windPRO GD

WindPRO 3.1.617 by EMO Intemational A'S, Te. 145 96 35 4444, wowed, windproBend dk

AECOM

488
Mersinli Wind Power Plant Project

A=COM

First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

AECOM Accounts Payable

Mersinli WPP

Poet

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:

SHADOW - Calendar per WTG

Calculation:

Mersinli Shadow Flicker - Worst CaseWTG: T17 - T17

‘The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

The calculated times are "worst case” given by the following assumptions:

i
5
j

}
-
5
i

z
i
I
&
g
i
i
i
i
:
i
i

Fist time (hh:mm) with fcker-Last time (hh:m) with ficker/Minutes with flicker

‘Sun rise (hhmm)

‘Sun set (hh:mm)

Day in month

First time (hh:mm) with fcker-Last time (hh:mim) with ficker/Minutes with flicker

winapro @

21062017 17:21 19

indPRO 31.617 by EMD Intemational A’, Tel, +45 96 3544 44, wawcemd.ck, windproemd. Ak

AECOM

489
Mersinli Wind Power Plant Project

A=COM

BCE LG LORS EE SEE CREEe CELE ECE EECRERE REPRE EDR EBEDRERETEEE GREET
5 SASRSASASRSAS ASRS RSASRSASASSSLS SS SS LSA SSSASSSASASASASASASRSAS EE
u i i SYSLTRIRORPRT AY ASRS RSRSNENRAARTARARABERARaDSRgRsssssessseRsh |
oa @ 8, SESE BES S58 BAe SOS SH SHE SOS DREGE EEG E ROS Snr eS DE Senco Gnd See ence in
ag € °
235 = i QUQRSGBS SS SSD VS Has RA ASNSNSNS ASKS SHARKS RARRARARARAAAAHERERERERS
B32 33 2. BRERSNE NDS ONE RORENENE RON SAONER DRONE RORDSOOU RN OrL oor OnE aaron o oes
&25 & °
gE Bos g pb SRARFRASARASARARARRARERARBRSARAARSQSASAARBRsRSASRBASHSASNSSAAAA
Bel q BZ SRERSRBRSRERSRSRSRS ASRS ASRSRSRERS SRSA SRSA SRSRSRSRSASRSRSRSRSRG
Be ee ee
28825 Se5 5 iS
ee3hs 3 eee: ¢
Hale HEL
Eayeis 222 8 a e
RERSRERSRSRS ag g

RSRSRSRSRS
CEP EEEEEEE

SRSHSA AA SAS RSS SRSA Sask SARS
Seeseseerss sees

ger eae sR RFRRARRRRA

[danuary [February [March

in: Mersinli Shadow Flicker - Worst CaseWTG: T16 - T16

wep

‘The rotor plane is always perpendicular to the line from the WTG to the sun

‘The sun is shining all the day, from sunrise to sunset
‘The WT is always operating

‘The calculated times are "worst case” given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

‘sum of minutes with Fcker

Mel
Calcul

490

AECOM

aman naire windPRO@®

First time (hhzmm) with flcker-Last time (hh:mm) with fcker/Minutes with flicker
First time (hh:mm) with licker-Last time (hh:mm) with fcker/Minutes with flicker

Sun rise (nh:mm)
Sun set (hh:mm)

Day in month
windPRO2.1.617 by EMD Intemational A/S, Tl. +45 95.3548 44, wv emd.ct,windprademd

‘Table layout: For each day in each month the following matrix apply
Mersinli Wind Power Plant Project

Az

rpc

AECOM Accounts Payable

Mersinli WPP

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617

SHADOW - Calendar per WTG

T15 - T15

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:

Assumptions for shadow calculations

‘The rotor plane is always perpendicular to the line from the WTG to the sun

The calculated times are "worst case” given by the following assumptions:
‘The sun Is shining all the day, from sunrise to sunset
‘The WTG is always operating

VAprit

[January [February [March

Raga aaaea

3
i
:
id
.
5

i
i
E
i
E
i

1m) with ficker-Last time (hh:mm) with flicker/Minutes with flicker

First time (hh:mm) with ficker-Last time (hh:mm) with ficker/Minutes with flicker

5
i]

‘Sun set (hh:mm)

Day in month Sun rise (hh:mm)

2062017 17:21 /7 winapro @

windPRO 31.617 by EMO Intemational NS, Tel. +45 9635 44 44, woew.emd.k, windproBemd dk

AECOM

491
Mersinli Wind Power Plant Project

A=COM

First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

AECOM Accounts Payable

Mersinli WPP

Poet

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:

SHADOW - Calendar per WTG

Calculation:

Mersinli Shadow Flicker - Worst CaseWTG: T14 - T14

‘The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

The calculated times are "worst case” given by the following assumptions:

i
5
j

}
-
5
i

z
i
I
&
g
i
i
i
i
:
i
i

Fist time (hh:mm) with fcker-Last time (hh:m) with ficker/Minutes with flicker

‘Sun rise (hhmm)

‘Sun set (hh:mm)

Day in month

First time (hh:mm) with fcker-Last time (hh:mim) with ficker/Minutes with flicker

winapro @

21062017 17:21 16

indPRO 31.617 by EMD Intemational A’, Tel, +45 96 3544 44, wawcemd.ck, windproemd. Ak

AECOM

492
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com,

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610

19/06/2017 12:19/3.1.617

AECOM Accounts Payable
T13-T13

The rotor plane is always perpendicular to the line from the WTG to the sun

‘The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseWTG:
‘The calculated times are "worst case” given by the following assumptions:

SHADOW - Calendar per WTG
Assumptions for shadow calculations

Mersinli WPP

poe:

Mersinli Wind Power Plant Project

RARERAAELERA ean eses ee eenee ee
GES Ee aaa RRSAERRSEEE SeR28 293
Seeeet ees essteeags sag gee eae es
SSSSRSERBEECRSERESKRER ER EE SE SREGBERES SF
SASASRSRSRASLAERARSASASRLAAT STR AAATAIAGAIAST SHAYLA SRAGSG RAAT.
2 SRRRSS SSSR RSS CES one Stereo en He Hee eRe Herein ene oR oens an
EERRRERRRREERREEEA
SESRESTESESSESRE EEE
SSRRERRRRRERRERRA EB ry
a SRARSSSRARSSERRARES 2
i BERGRERG LEELA TELE Lgeat sR eaEaAaRanSDARaRRRARaRERERaasuEnEnss
SESSSSSSSSESS SS SESSSSSSSSSESSSSSSSSSSSSSOSSSSSBSESSSSSBSESES OR

BRRRERS Sonatas SVR SR eGo RARABARABAAAAAAARARASSA
BRERSRSRERERER SASRBRSRSASRBRSRSRERSRERSRERSRBRSRE

¢ gageaes
Erstecgrsssagnssy: SEABAEASA SABRE ASASASAgegaEssrecenssetEssasR A

a Soeasceaeas

B BEE 5
QEShS2Radagas z
g22328 ggg g
RREGRRRR ER EERE cad
2aeeeee 282448 aa
SSSR GR RGR SE as 8
T sesegegesegegegennaagega3 AQ2ao Re,
A S28882848584858 2858288828: PEEEEELS
Tha oh ee Fe ce

AECOM
493

aypsroi7 1721/5 WindPRO- @

First time (hh:mm) with fcker-Last time (hh:mm) with flicker/Minutes with flicker
First time (hh:mm) with flcker-Last time (hh:mm) with ficker/Minutes with flicker

‘Sun rise (hh:mm)

For each day in each month the following matrix apply
‘Sun set (hh:mm)

Day in month
\indPRO 31.617 by EMD International AS, Tel +45 9635 4 44, warmemd.tk, windpoBemd.dk

Table layout:
Mersinli Wind Power Plant Project

Mersinli WPP ‘AECOM Accounts Payable A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEL 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com
19/06/2017 12:19/3.1.617

SHADOW - Calendar per WTG
Calculation: Mersinli Shadow Flicker - Worst CaseWTG: T12 - T12
Assumptions for shadow calculations

‘The calculated times are "worst case" given by the following assumptior

‘The sun is shining all the day, from sunrise to sunset
‘The rotor plane is always perpendicular to the line from the WTG to the sun

‘The WTG is always operating
anuaey [February aren pet (may une august september Iocaber
19837 0838 lore isosaesamt 1057 |os9 | ose Joes os Jonos snaranaera
(ieee [teas | 08 {ies [eat [Soe {Seat | isa |i
2longe [ewe lors tesoxssaee [oose [oct | ance [esas | eo |onge arses
Iieat [teas [ie Iisa [S008 [3038 S20 | a0 Iie
aloes [ants Jars seasons [osse [oes | ace teas |osat [nor szataeaso
[ieee [tes [0s [i935 [mm | 3029 2 | is [ise
‘longs [owas [ps0 wrssaszuns [oss [oma | ass eas [eae [roe azote
[ies [ee {08 {i936 [no | 3090 fois [bar {630
lone ems lrse wrsrasawar fosst [oeua | ase teas [ear |i sass
[ison [tear |r iio37 [a5 | 3020 four [toa |i99
lone [emaa [nar wrsrassue [os [ona | asa Pemed {rae szass2a7
(eas | teas (S30 {isa [See [Sa Sas |e |Sae
losaa [ons loras wrseansuny {ose [osm | osar tear [eae lanai srassasers
[isos [tae | [sss [ar | Soa Sos [ioe |e
lasses [ons lorst wrsreasne |oca? [dear | sar tas [oss [nds sran-ssars
[ieee [tee Ia {i939 [ea | seat fous |isai thet
ole [teat [ian SES [iS0 [anon soe sas |iea0 Hime areas
so |osae | oeze [rat wrsesesuso [ose [eas | as wan [tear longs sxasaa9n6
[eae | tee ad Iisa [Seo [Sa Sout |e i
Nee [imo [fas 7S [iat [aso [sn Soio [iar Hea
12 |onay amos [28 srasa7so fost [oem | asa 22 | Ooo |onis srauearn
[ieao [ess |isae [isso [st [3034 Soo |inas i
13 |onay | aos Jonas wrsrasane [oss [ona | ase teat | 30 lorie s7asees0
(teat | tee {as [isas [asa [S008 Sooo [ina 1
sslonar [ans [rss wrspaesae [ese [eat | Oe es |b |e? wraesoya
[iia [tear [sas Hias [30a [3038 Se [isa \
ss|onae | amon |ras wsssanasir [ose [onan | ass teas |i Joris s7a8.1emaa0
ies [tase {toar Hise [eae [2038 S08 [is20 1
xe longs [oot [oraz aesoxessis [oss [orm | ove es |e {ora szase0n
Kets [ie {isis isa? [as [2098 Soot [bas I
7 |osas | one [rae wsovaesaye |ous [0539 | osa7 tee | oa | nao areaarsrns
[eas [tesa |i Hee [arse | 3036 S03 [oar '
sa lonss [ana [orto iessesane |ose [Osan | osar 67 | ot [nat soso.srsor
[iste [test |Soa0 [iso [ese [3006 fer [ios 1
1 |oeas |onsr |nae fosst [oss | asa tee | oss H
[isis [tess {tat {oso [ay | Soar S00 |e |
zo |seas |onse lenis foes [sae | asa G63 |oase '
[sia [tess [ae [fost [se | 2027 fos | ta i
zifonat [ons lena locas [esse |osar 0633 | oe \
|fez0 [tesa {ia [ose [as | Soar fae [tan i
zalonas [ors lors 182 lis ten Se sea \
[eat [fess |i tos [soe | ar fae | as fe
nalosas [ons loot fosas [osm | asa cot [eae reasaeane |onae
[isae [esr [ia {iss9 [aa [S08 iss |e {23
xiloead [ors weisz [orto fesse [oes | asa (632 | 6639 reosseane [ona
{ia | tege [as Ifsae [Soar |S: {a3 | toe Irwin) |Soat
as|osae|orsa inossn20a7 | rae fosas [ors | ase 633 | onan teorieau | onan
Heat | ess (33 Hfsae [Sea [S08 fear [ter iracieogan [Seat
aoloeat |orae iesseaya2 |orae foot [ors | onse cee [ares inaeiessyat [onze
{iea5 | toan |Ssar Iisa [3023 [3030 31 ise {sa
zv|osa0 [rer inoeaeson6 | ors foss0 [oss | ase0 6635 [nme arzssase |oran
Hia8 [isan |i iiss? [oat [2038 3 lisa {a8
a|o0a0 |e imonseaas | onan (asia [ésst | t520 G38 | Oh sro seasns |onat
[325 | toa |328 {i938 [2025 | 2098 ‘sae [tao hee
plas | bas [esis [oss | a6 S37 | one arasseas7 |onae
Iias | |i {i939 [amas | 308 ‘ae [tase |e
solace | | 0 foeae [asap [oo te39 [not aranssasne |onse
His30 | reat 10:00 [a6 | 2038 43 [187 {3
ailasay | | "Toso | ae | lana
Heat | [sae i tame | sa | |i
fers nous [309 301 [30 os 1 jen ae ae ite
sumetrmaeevicct oop es ae oo o
‘Table layout: For each day in each month the following matrix apply
Day in month — Sun rise (hh:mm) —_ First time (hh:mm) with flicker-Last time (hh:mm) with flicker/Minutes with flicker
‘Sun set (hh:mm) First time (hh:mm) with flicker-Last time (hh:mm) with flicker/Minutes with flicker
WindPRO 3.1.617 by EMD Intemational AS, Tel. +45 9635 44 48, wwwemd dk, windprog@emd.ck 24062017 17:21 / 4 windPro @

AECOM
494
Mersinli Wind Power Plant Project

Mersinii WPP ‘AECOM Accounts Payable A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation: Mersinli Shadow Flicker - Worst CaseWTG: TL1 - T11
Assumptions for shadow calculations.

‘The calculated times are "worst case" given by the following assumptions:

The sun is shining all the day, from sunrise to sunset
‘The rotor piane is always perpendicular to the line from the WTG to the sun

The WTG is always operating
Ibanuary[febraeyiMarch Ar may [pune ly august
Joear fora {007 Joss sesnamayat joss [oso Joss smseanaans "
[tear [thes |tea3 [S80 {oa {020 {
[aris [ores | ons [oss aestanzyze [asa |osst aesoavasps |
[ies [thot [tase [S502 [030 [S030 [isso [Seo [Tea
[aeas [onsi |oese [ssa sestanaqan [ase |osst wesosoasne [ost [one | ena
{iss [90s |to35 {3003 {028 [030 (i939 [isa [Teo
[aeis [ors [oo [sa sesazaaee [ase |e ressasasns [eee [anes [739
lisse [moe |to36 [304 [030 [2038 {ior lise [ito
jaeas [arse |aeat [830 sesesszans [ase | 932 nspanasne |e [arm [one
[tear [Iner |toa7 [3508 ies [2037 [tae [ees | ten
[ses [ieae [Sree | Soe [Ss SP fot [sar eS oan [ime | Wor
rlonze [ost [ors [esse [osc ressaszans las? [oss rseasoene |ooen [orat [one
[tees [ies [Soo | too [S07 {seat Soar $933 [fae tes
slosae [sao Jon | esa [sor seseaszare ass? |o534 seseasaam [ones [anit [ors
[ies [ia [anao | Span {90 {osz {2037 [isat [inet | Shs
olonae [once [oraa [a6 [ses seseanzaps fas? [ose essai fosae [ons erie
[sor [fest [sat [80 {088 [ose {2036 {i930 lias [thot
sofonse [ange [erat |osse [80s seesn2ans lana? [0835 smsosoaam [eset anit |oras
Kiser [saz [to |:09 {033 |toae Hisze [iat | eo
jacar [ara [ance [con isspiszans |oss7 | os36 rsoosssan2 foes [aris |orae
[ise [sas [Sosa {0 [es [Soe Iisar |ieao | thon
ies [arae [ana sosssaya [ones seoinzyss lossy [osse sscovsearne |oeas [ants [ona
[iees [sas [toca [eat (ose [2035 (sas |ieae | Seat
13 13s | worms (that moana |e |3r vores [otae ere oh
Tomes [0725 |0s:t0 weseasaqns |Osot westesaane |osae  |tss8 wworssaun7 [030 any [0730
[ing [tore [oa [S533 {eas [Soe (oat [fag | Sio0
[ase2 [0723 |osae .esrasasne |Oea0 wesosmaano |Osae | t5s0 moxasa7ns [Oost [ane [ost
18% [to [tae [Sa [fess [Soar (Sao [fae Sos
msosnsaas linen vestioanme [ate |i msatsary |e wmonsnasan lense lore |o3e
sssnsact {8899 eacsoayat | a7 18630 mmsosean |e wenanauan fans [eras os
sessisi7m [2858 eszssains |asa7 [deat Inoeszauis |oss7 isotis20i9 oss jana e734
{so36 [ose [oa isis [tae [57
sesoisanae [any smsnasaim |ana7 [soi inorsaaqie [ose cosaias osss |oras | e738
{ar (a7 {20s (sas [ize | ss
vesosnss [BGG eseinainy 1B |B sesnayas [98 manson oases
section 1536 sestinaane 7 1803 sesmaaan [08s spoon Lomas lara 16737
Sai {esr {S030 [feat [teas | a8
esoamaeas [0585 iessanisae [ose [a6or iswsasaons [ome espana [owsr eras [ors | oma
{3020 {3037 {2030 {i999 [eas [roe [ne
sesseaoasa |osse ieseamaaaa |Ose7 [tear ismpasaoa7 [owt wesranaures |ousa ange [orgy | mat
[Seat {eae [2020 {fom [ten |iyse | ose
vsesnanas |$838 vesrsnsyan [88 [6a inasanauan [oat usranagns Jonge |otay [eho | nah
sestsnsame [588 esos |Bae [8036 snosnaaon [0s snsrsoaom [orgs erat abst |e
sesoiss7a\ [0850 ogo1sasss |asae [0607 ssaasnaana |osas sesesesoms |orot jonas [onan [ons
{3033 {38 |foar {i903 [teas [oa | Soe
sesransoen [SSE eaniony |e [8836 seonayos [Os wansosape [oe [arab [akat | teas
vessivms [BL oasinias |B Ia wovazowos |0G woe Log erat NaI
fas [ase |oas [tear [ia | par
wesasaire [asst [19 | ea» rso0sssap9 lorse |onae [oxy
{3035 {eae [oat {tess [teas [ost [se
swseisaae | 530 |5s0 | edo isooasavne |osar isorssuana |orge [aman [aor | nar
{S028 {eae [20a [ies [seas |snst | Spe
|osze [7° |at seseasa4as |osae isosse00a | [amas |" |onar
{Sear 1 ia 1 fee | eae
” mw ie ter i” am Be fae Le
‘Table layout: For each day in each month the following matrix apply
Day in month Sunrise (hmm) First time (hh:mm) with icker-Last time (hh:mm) with ficker/Minutes with flicker
‘Sun set (hh:mm) First time (hh:mm) with flicker-Last time (hh: mm) with flicker/Minutes with flicker
\indPRO 3.1.617 by EMD Intemational AS, Tel +45 96 35 44 44, wiw.emdd, windpro@emd.dk 23062047 17:21 13 winapro @
AECOM

495
Mersinli Wind Power Plant Project

Pol
Mersinli WPP

SHADOW - Calendar per WTG

AECOM Accounts Payable A=COM
First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com
19/06/2017 12:19/3.1.617

Calculation: Mersinli Shadow Flicker - Worst CaseWTG: T10 - T10

Assumptions for shadow calculations
‘The calculated times are “worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset

‘The rotor piane is always perpendicular to the line from the WTG to the sun

The WTG is always operating

[Banuary IFebraryiMarch [Apel Ina

Yoea7 Jams? Jone |oss7 Josas seanaiso
[isco [saz [izes [S833 [S80

alms [oris [ona | tos [sta se. anazat
[set [tea [304 |tea¢ [S502

afonae [esas [ores [ane [833 seaos%23e0
[issee [feae [i805 | i933 2:03

stoese [sas [orto [0539 di sessanaxe
[iss [teas [irae | t9a6 soot

s{onze [oeas forse [anst deat seseasaans
[set [i837 [iar [tear 008

Slises [ise [inae| oan Sos ee
rioeas [ost 10735 [ces 8 tases
[isos [fae [iee0 | tone Soo

slosae [sao Jon | esa 607 wes7aszar7
[ies [ia [anao | Span Fa

olonae [once [oraa [a6 506 ses. 1n2477
Hise lest [ieat | s40 oe
vojonan 9608 Larat janet i605 ses. .n247
eee [ieee [ama [isa 2009

nifoszr |osor |orz9 [os Dene 1636-19235

1
i
i
i
i
1
|
i
|
i
1
i
1
i
\
Hist [is [193 | 192 Leto
nfosa aos [ara |owat [oes see 1.23725
Histo [sas [iste | tts [att
plik |iec lara los [sete eseavaaes
{08:03 Hee Hoe: ssse922re4
lies Hisa5 Hes
{0802 red [0600 19:0-1922722
[ies [e96 [ar
oso red 10600 19:0-1922/22
Ties [ise aes
{oso |og3¢ iserasays [8539 wraviezuae
lorse [06:2 is.tssisii1 [0538 isaatsz20/8
lsat isa inet
lors oer oosoae)i¢ |0557 1eass0san5
iss {830 ata
forse [e839 isorssazs [9550 reastssq72
tis iiss aoe
[ors |eigs rsonasnans {0536 roaessaeno
tise Hiss Fad]
lors [06:27 ts:s9a9az7As [0535 isap93/e
11833 lisa [2020
forse [0625 sssisasny [O54
lies? iss iret
lors |062¢ sss9s9as9 [0533
Ties reed lara
[ors [0623 sesessa7ne [0559
[139 [iss aoa
lors |o62i wesos9s647 [052
19:00 Hse t2033
[ors [0230 sores [ose
lisar lis [2o2
ors [06:19 i:orsasn¢ os3t
i902 jigs [2025
i [068 isorisa7ne Lost
i |is35 H2e35
1 [Oso ss:osasa916 [0530
1 {2000 [2036
i | toss0
i | [2037
Le aa”

Table layout: For each day in each month the following matrix apply

Ibune

aos
ea?
cos
cen
ben
eee
aa
6
Fed

ABARRERRRURUARTRRRARREOTARREOE
SESe sce legbasauseeagescesesy

A

[06:04 asieas:27

12030

[64 asasas26n

[65 ssasasza/¢

[0696 ssexz48:0117

[ear ssez49:19

{027

[2eae seessasszya:

[66 sseag:s22

1695 asco asz/23

1030

[06:10 ss as32¢

[6-1 sspa9:30¢

Imepust Iseptembsectober INovembe December
Jos seaesmsene Jose janes Je736 | one
|soat Isat [ies [amas [Spt
losis issess2ere [sso [oro [ors | ox
{$50 iso [ies [tear [31
losis isee2sns [asst [anor [ore | ono
{oa (i939 [ies [tio | ino
loa asoaz2eas [asst [onan [eras | ono
| iioa7 [ies [toe [to
|sd8 ssoss2ane fossa [ore [ansa |oaat
|0a9 {iss [oe | tr
|Soas eee Vir [Mey | So
loss? rseeas.ans lori [ora [cea
|Soas Hee [eas | Ss
Joss asesare Jone [ora [onde
{fa fieae [teas | S70
{oss sse.sn3are lors [orse [oss
{a3 (ess Linon | 750
|: son. snaure Janie [ors [one
{ae Heat [im | ro
fossa isuoas20n0 [essa [ara [ere [oa
|os [tsar [ea [tae |S
lose roursezsne [esa [arae [orse [on
{5:09 [iss [inap [teat [tro
(Ser inaraozme fotso lame |oray | ae
losis asseaszane [esse |orar |orso [cea
|S:9 [fost [fag [Seoo | S734
losae ssarasaans [essi Jona [erst | cea
|Ss38 [fea [tear [tose | teat
loss sssess2an7 fossa [ors [ora [ona
|So8 [oso [ima tosa |
loa 2? ey fieat rar arse
losa7 isosimaanio 10834 |orat [074 | onai
{S02 Heise [tea [59 [9a
losis seassnzayo [asss [arse |enss | onaa
i [sas [isa [tose | tpt
i fesse [ora [orse [ona
| isa [tear [ss [ns
losas isassszane [esse |aray [ors [ona
{tose Ifoat [eas [rss [Spa
losa0 asevaszane [ess7 |oras lorse [ome
| [i999 [eas [ose [ne
losat asasasauns [esse |orae [ors [one
| isos [teas [se |e
loss2 asasssssna [asso |orar |onao | onas
(33 Vis0e [ita [iss [tras
(533 ssarasant [eros jonas ono: | oaas
[ioe [soe [feat [rsa [Spas
losas souosmsaye [erat [ana [onan [ons
iF {i900 [teas [oa | Soe
(oss eves jana [anor [one
[ia [sor [ian [isa [Spar
loss lores |orat lonos | oa
[ioe (i900 [tear [ise | irs?
lose [eros |oray lone [onary
Hi is lige [DS (tae
red Jorat are |ongr | ar
|i [ies [seas [ssi |p
Joss 1 fonas |" faa
(ia i tie [ae
i am Be fae Le

Day in month Sun rise (hh:mm) First time (hh:mm) with flcker-Last time (hh:mm) with ficker/Minutes with flicker

‘Sun set (hh:mm) First time (

WindPRO 31.617 by EMD Intemational A'S, Te +45 96 35 44 44, werd, windroemd.k

1m) with ficker-Last time (hh:mm) with fcker/Minutes with flicker

anenonirar windPRO

AECOM
496
Mersinli Wind Power Plant Project

AE

Pree:

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside

(GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617

SHADOW - Calendar per WTG

Laugust

F 5
a2 ¢
ae
ge! &
af
seaak |
geegh 5
saees i
cgore og
He ;
g 2 é
a
BB Sas
za ete
gyn8s
EEE
Huy

i
i
i
:
5

'
i
i
é
i
rd
;
Fa
i
i

First time (hh:mm) with ficker-Last time (hn:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

Day in month

24/06/2017 17:24 / 1 windPro @

WindPRO 31.617 by EMD International NS, Te. +45 9635 4 44, waver dk, windpro@emd.dk

AECOM

497
Mersinli Wind Power Plant Project

WindPRO 3.1.617 by EMD Intemational NS, Tel. +45 96 35 4444, wincemd.th, wnderoSemd. ce ‘ayoe20n7 1722/3 winapro @

AECOM
498
Mersinli Wind Power Plant Project

ope
Mersinli WPP

SHADOW - Calendar per WTG, graphical
Calculation: Mersinli Shadow Flicker - Worst Case

AECOM Accounts Payable A=COM
First Floor, One Trinity Gardens, Quayside
(GB-NEWCASTLE upon Tyne NEi 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com,

19/06/2017 12:19/3.1.617

THE: THS Tre: 16
oo —— ne —
‘om me =
18.00. e0j——t
rr re
100 0
2 00 21
E 2 E on
re bs
is tie
‘000 es
coon pee
or om
0800: — wo: a
Jan Feo Me AY May dm iv mg Sp Os Nov ee Jan Jn Fee War her May ain Ag Sep Gt Nov Dee Un
Month Month
T7117 Te72
‘2000: —F ‘2000: Ss 4
‘900 900 i
0 120
ir re
‘00: ‘00
180 130
gu gue
E 0. E on
‘200 bs
rs ps
‘000 cs
ee com:
e00s > ani
oro. om.
500 cam
dan Feo Meher May nM Ag Sep Ga Nov Oe im dn Fe Maser May am MA Sep Gt Nov Dee win
‘Month: ‘Month:
13 74:14
0 — 2m <1 ;
tom te
‘200 120
rr be
‘ce ‘0
1800 130
ge gu
om ne
© 200: * 20:
be i103 —|
pe wom
coon co.
e00 > wait
orm. om.
200 | (t t .
lan Feo Mw her May an dg Sep Gt Nov Oe mn sere Mar ser May ain tA Sep Get Nov Dee ln
‘Month ‘Month:
‘Shadow receptors

I ses: shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (1)

windPRO 3.1617 by EMD Intemational NS, Te. +45 96 35 4444, wnmemd ct, windproemd

amweonars windPRO

AECOM
499
Mersinli Wind Power Plant Project

Mersini WPP ‘RECOM Accounts P able A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3,1.617
SHADOW - Calendar per WTG, graphical
Calculation: Mersinli Shadow Flicker - Worst Case

m1
i

713: 713, T1414
2000. | me poet} —4
‘900. 000+}
18004 ‘800.
1700 ] 700.
1800 600.
1500: 1800.
eu ge
E 130. E 30.
‘200: 200:
11003 ‘too:
1000. +000.
000. 9.00.
300} 3.00}
0700: 790.
0800. ot 8.00.
Jan Feb Mar Apr May din J Aig) Sep Oct Nov Dec Jan dan Feb Mar Ae May kn Jd Aig Sep Oct Nov Dee Jan
Month Month
‘Shadow receptors

[HII srt: shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (2)
[ERI (sez: shadow Receptor: 1.0 x 1.0 Azimuth: 0.0% Slope: 90.0° (3)

windPRO 31.617 by EMD International NS, Tel. +45 9635 44 44, werd. tk, windproperd 2uospa047 17224 winapro @

AECOM
Mersinli Wind Power Plant Project

Az

oc

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

First Floor, One Trinity Gardens, Quayside

GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

19/06/2017 12:19/3.1.617

AECOM Accounts Payable

‘The rotor plane is always perpendicular to the line from the WTG to the sun

‘The WTG is always operating

Calculation: Mersinli Shadow Flicker - Worst CaseShadow receptor: NSR4 - Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (1)
The sun is shining all the day, from sunrise to sunset

Assumptions for shadow calculations
The calculated times are "worst case" given by the following assumptions:

Mersinli WPP
SHADOW - Calendar

[SeptembepOctober | Novembet December

august

uty

[May June

1Aprit

[January [February [March

BERERERERER ENTE

05:58

20:34

19:36 (T16)
18:38 (16)
19:35 (T16)
19:39 (T16)
19:35 (T16)
19:40 (T16)
18:34 (T16)
‘19:41 (T16)
19:34 (T16)
‘19:41 (T16)
19:34 (T16)
1941 (116)
19:34 (T16)

7 wa

05:59)

20:33,

4

HRRSASRaS
gag as seegacenasasaeas

6:00

19:35 (Tie)
1942 (T16)
19:35 (T16)
1942 (116)
19:35 (T16)
19:92 (116)
19:36 (T16)
19:41 (116)
19:37 (116)
19:42 (T16)
19:38 (T16)
19:41 (116)

7
7
7

7

7
5

RARSRS

6:08

20:25

6:08

BREESE

B

‘Table layout: For each day in each month the following matrix apply

(WG causing ficker first time)
(WTG causing flicker last time)

First time (hh:mm) with flicker
Last time (hh:mm) with ficker

Minutes with flicker

‘Sun set (hh:mm)

Day in month Sun rise (hh:mm)

winapro @

21/06/2017 17:20 17

inPRO 31.617 by EMD Intemational VS, Te. +45 9635 4444, wonw.emd ak, windproBemd ok

AECOM

501
Mersinli Wind Power Plant Project

Prom
Mersinli WPP

SHADOW - Calendar

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet korkmaz@aecom.com

19/06/2017 12:19/3.1.617

A=COM

Calculation: Mersinli Shadow Flicker - Worst CaseShadow receptor: NSR2 - Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (3)

Assumptions for shadow calculations

‘The calculated times are "worst case" given by the following assumptions

‘The sun is shining all the day, from sunrise to sunset

‘The rotor plane is always perpendicular to the line from the WTG to the sun

The WTG is always operating

19:02 (T41) | 06:53
19:23 (T10) | 19:17
19:01 (T41) | 06:54
19:24 (T10) | 19:15
19:00 (Ti) | 06:55
19:24 (TiO) | 19:14
18:59 (Tit) | 06:56
19:23 (T10) | 19:12

uly [September [october
1 | 05:50 | 06:39 | 07:05
[2038 [19:42 | 18:55
2| 05:51, | 06:40 | 07:06
| 20:38 | 19:40 | 18:83
3 05:51, | 06:4. | 07:07
[2038 [19:39 | 18:52
4 | 05:52 | 06:42 | 07:08
| 20:38 [1937 | 18:50
5 | 05:52 | 06:43 | o7:
[2037 [19:36 |:
6 | 05:53 | 06:33 | o7:
[2037 [1934 | 18:
7 | 05:53, | 06:44 | o7:
[2037 [19:33 |18:
8 | 05:54 | 06:45 | oraz
[2037 [1931 | 18:48
9 | 05:54 | 06:46 |o713
| 20:36 [1930 | 18:43
10 | 05:55 | 06:47 | ort
| 20:36 [19:28 | 1s
11 [05:56 | 06:48 | ors
[2036 [19:26 | 18:40
12 | 05:56 | 06:49 Joras
| 20:35 [19:25 | 18:38
13 [05:57 19:41 (T10) | 06:49 | o7:16
[2035 19:20 (110) | 19:23 [18:37
14 | 05:58 19:08 (Tio) | 06:50 | oraz
| 20:34 19:21 (T10) | 19:22 | 18:35
415 [05:58 19:06 (T41) | 06:51 ors
2034 19:22 (T40) | 19:20 18:36
16 | 05:59 19:04 (711) | 06:52 ors
[2033 19:23 (T10) | 19:19 | 18:33
| 06: |07:20
| 20: [1831
| 06: |o72
| 20: | 18:30
| 06 | 0722
| 20: | 18:28
| 0: | 07:23
| 20: | 18:27
| 08: | 0724
| 20: |:
|: | o7:
| 20: | 18:
|: | o7:
| 20: | 1s:
| 6: | 07:
| 20: |18:
| 5: | o7:
| 20: | 18:
| 06:

Se aeaeeg susesssusesug

a 18:59 (T11) | 06:56

seen (ig ast

2 48:58 (712) | 06:57

19:22 (T10) | 19:09

Fe] 18:57 (Tit) | 06:58

9 19:21 (T11) | 19:08

24 | 06:05, 18:57 (TH) | 06:59

8 19:20 (Ti) | 19:06

2 18:57 (Ti) | 07:00

19:20 (Ti) | 19:04

% 18:58 (711) | 07-01,

| 20:27 18:19 (711) |

27 | 06:08 18:58 (711) | 07:02

{20:26 49:48 (Tin) | 19:01,
28 | 06:08,
| 20:25
29 | 06:09,
| 20:24
30 | 06:10,
| 20:23
31 | 6:11
| 20:22

‘Table layout: For each day in each month the following matrix

ay in month Sun rise (hh:mm)

38:3 (712)
8 48:21 (112)
18:09 (T12)
14 18:23 (712)
18:07 (112)
a7 1824712)
48:05 (112) |
20 18:25 (712) | 18:
38:04 (112) | 07:
22 38:26 (112) | 18:18
48:03 (112) | 07:31
23 18:26 (712) | 18:17
18:03 (T12) | 07:32
23 18:26 (T12) | 18:16,
18:02 (T12) | 07:33,

24 18:26 (T12) | 18:
| o7:
| 1s:
| 0

y

5

“7

First time (hh:mm) with cker
‘Sun set (hh:mm) Minutes with flicker Last time (hh:mm) with flicker

WindPRO 3.1.617 by EMO Intemational A'S, Te. 45 96 35 4444, wwe, windproBemd dk

November

18:02 (112) | 07:36

18:08 (T12) | 07:43
18:14 (T12) | 18:05
ore
| 18:08
ors

17:01 (713) |
14175 (113) [17:50
19

1657 (73) |
a1 78 (13) | 2:51
1657 (713) [08.21
w_ wrg(ni3) | 1752
16:56 (713) | 08.21
241720113) | 17352
16:56 (13) | 08:22
241720713) | 17:52
16:55 (T13) | 08:23
2 a7. (713) | 17353
1657 (13) | 08:23
2 wae (r13)| 753
1637 (713) | 08:24
2 wran(nia)| 1754
1657 (713) | 08:24
2 a2 (ri) | 754
1657 (713) | 08:25
26 1723(113) | 1755,
1637 (713) | 08:25
26 1733113) | 17355
1658 (713) | 08.26
2 a3 (T3)| 1756
36358 (133) | 08:26,
25 1733(T13)| 1756
1639 (71) | 08:25
24 1733013) | 1757
1659 (713) | 08:27
24 1735(713) [1758
17200 (713) | 08:27

231703 (743) | 17:59
| 08:27
[1759
| 236
cred i
(WG causing ficker first time)
(WTG causing ficker last time)

aunaanrinaors windPRO

17:01 (113)
17:24 (733)
1701 (713)
17:24 (713)
17:02 (113)
17:24 (713)
17:03 (713)
1724 (113)
17:04 (713)
17:24 (713)
17:08 (713)
17:23 (713)
17:05 (113)
17:23 (733)
17:06 (713)
17:23 (713)
17.07 (713)
17:23 (713)
17:08 (713)
17:23 (713)
17:40 (713)
1723 (113)
17:40 (113)
17:22 (713)
1741 (713)
1722 (113)
1743 (713)
17:22 (713)
17:43 (733)
17:22 (113)
17:45 (113)
1722 (113)
17:46 (113)
17:22 (713)
17:17 (713)
1721 (113)
17:48 (713)
17:21 (713)
s7a9 (733)
1720 (713)

1721 (713)
172372)
17221 (713)
1725 (713)
17:0(T13)
1726 (713)
17:20 (713)
17:26 713)
17319 (713)
17227 (T13)
17:20(T13)
17:29 (713)
1739 (713)
17:30 713)
17:9 (713)
17331 (TB)

AECOM

502
Mersinli Wind Power Plant Project

rope: —
Mersinli WPP AECOM Accounts Payable
First Floor, One Trinity Gardens, Quayside
(GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617
SHADOW - Calendar

Calculation: Mersinli Shadow Flicker - Worst CaseShadow receptor: NSR2 - Shadow Receptor: 1.0 x 1.0 Azimuth:
Assumptions for shadow calculations

‘The calculated times are "worst case" given by the following assumptions:
‘The sun is shining all the day, from sunrise to sunset
‘The rotor plane is always perpendicular to the line from the WTG to the sun
‘The WTG is always operating

[anuary February [March April [dune
1 | 08:27 713) | 08:16 0657 | 05:49
1B (713) | 18:32 19:33, | 20:27
(713) | 08:16 06:56 | 05:49
341733 (713) | 18:33 1934 | 20:28
47:18 (713) | 08:15 06554 | 05:48
16 17:34(713) | 18:34 19335, | 20:29,
47:18 (13) | 08:14 0653 | 05:48
17 17335(713) | 18:35, 19:36 | 20:29
47:18 (713) | 08:13 06st | 05:48
[1804 18 17:36(713) | 18:37 19:37 | 20:30,
jos: 17:48 (113) | 08:12 06:50 | 05:47
[180519 17:37(713) | 18:38 19:37 | 20:31
| 08: 17:18 (713) | 08:11 06:48 | 05:47
[18:05 20. 17:38 (T13) | 18:39 19:38, | 20:31
| 08: 47:18 (113) | 08:10 (112) | 06:47 | 05:47
18:06 211739713) | 1840 | 19:10 19 (712) [19:39 | 20:32
| 08: 17:18 (T13) | 08:09 | 07:32 (712) | 06:45 | 05:47
[18:07 22 47:40(713) | 18:41 2 (732) | 19:40 | 20:32
| 08: 47:38 (113) | 08:08 5 (722) | 06:44 | 05:47
jigs 23 17:41 (713) | 18:42 2 22 (112) | 19:41 | 20:33
jos: 47:19 (113) | 08:07 9 (712) | 06:42 | 05:47
18:09 22 47:41 (713) | 18:43 323 (112) | 19:42 | 20:33
| 08:27 47:19 (713) | 08:06 8 (712) | 06:41 19:05 (711) | 05:46
|i 23 47:42.(713) | 18:44 45 (712) [19433 19:08 (Tis) | 2 | 20:34
| 08:27 17:18 (113) | 08:04 | 07:26 18:22 (T12) | 06:39 19:01 (Ti) | | 05:46
[1st 24 47:-42.(713) | 18:46 45 24 18:46 (T12)|1944 12 19:13 (T11)| | 20:34
| 08:27 47:19 (113) | 08:03 5 (122) | 06:38 18:58 (T11) | | 05:46
jisi2 24 17:43 (713) | 18:47 16 24 18:46(T12) [19:45 16 19:14(T11) | 20:13 | 20:35,
| 8: 3719 (113) | 08:02 | 07:23 18:22 (T12) | 06:36 18:57 (TH) | 06:00 | 05:46
[181325 17:44 (713) | 18:48 7 2 (712) [19:46 18 19:15 (Tin) | 2 | 20:35,
| 06: 17:19 (713) | 08:01 2 (712) | 06:35 18:56 (TA) | | 05:46
[e145 17:44 (713) | 18:49 B23 (712) [19:47 21 a9:47 (ran) | 2 | 20:36
| 08: 47:19 (713) | 08:00 0 (712) | 06:33 48:55 (T11) | | 05:46
jis 26 17:45 (713) | 18:50 19:19 2 (112) |19:48 21 19:16 (111) | | 20:36
| 08: 4720(113) [0759 | 07:19 (132) | 06:32 18:55 (T11) | | 05:47
[18:6 26 47:46(713) | 18:51 2018 (112) [19:49 22 a9:47 (Tin) | 2 | 20:36
jos: 17:20 (113) | 07:57 7 (712) | 06:31 18:53 (711) | | 05:47
}1g8 25 17:45(713) | 18:52 1S (712) |19:50 24 19:17(T11) | 20:17 | 20:37
| 08: 17:21 (713) | 07:56 6 (712) | 06:29 18:53 (711) | | 05:47
}ie19 25 1746 (713) | 18:53 | 19:22 11 (712) [1951 24 s9:47 (111) | 2 | 20:37
jos: 4721 (113) | 07:55 4 | 06:28, 16:54 (Ti) | | 05:47
|18:20 25 17:46 (713) | 18:54 2 [1952 24 19:18 (Ti0)| | 20:37
| 08: 1722 (113) | 0753 3 | 06:27 1853 (711) | | 05:47
]1821 25 17:47 (713) | 18:55 3 [1952 24 19:7 (T10) | | 20:37
| 08: 47:22 (113) | 07:52 1 | 06:25 18:54 (T11) | | 05:47
[18:22 24 17:46 (713) | 18:56 [1953 24 19:18 (T10) | 2 | 20:38,
| 08: 47:22 (713) | 07:51 [06:24 18:54 (T11) | | 05:48
|1823 24 17:46(713) | 18:58 [1954 24 19:18 (Ti0) | 2 | 20:38
| 08: 47:24 (713) | 07:49 | 06:23, 18:54 (Ti) | | 05:48
[1824 22 17:-46(713) | 18:59 [1955 23 19:17 (T10)| | 20:38,
| 08: 17:24 (713) | 07:48 | 06:21 18:56 (T11) | | 05:48
]18:25 © 21 17:45(713) | 19:00 |1956 20 19:16 (T10) | 2 | 20:38
jos: 47:25 (113) | 07:47 [06:20 1857 (711) | [05:49
[1825 19 17:44(713) | 19:01 [1957 19 19:16 (T10) | 2 | 20:38
| 06: 17:27 (113) | 07:45 [06:19 19:00 (711) | | 05:49
[18:28 17 4744713) | 19:02 [1958 15 19:15 (T10)| | 20:38
| 08: 17:29 (713) | |06:17 19:01 (T10) | | 05:49
16:29 14 17:43 (713) | [1959 12. 19:13 (T10) | | 20:38
| 08: 4731 (713) | | 05:16 19:03 (710) | | 05:50
[3s 9 wra0(ri9| joo 8 api) |2 | 038
os
| 18: | i [2027 |
| | sot | 395 4 | a
os i 204 1 354 I I
‘or each day in each month the following matrix apply
Day in month Sun rise (hh:mm) First time (hnzmm) with flicker (WTG causing licker frst time)
Sunset (hhimm) Minutes with flicker Last time (Hh:mm) with ficker (WT causing flicker last time)
windPRO 3.1617 by EMD Intemational A/S, Tel. +45 96 35 4446, wwniemd.dk, windprofemd dk 2406/2017 37:20 15 winapro @

AECOM
503
Mersinli Wind Power Plant Project

Mersinli WPP-

SHADOW - Calendar
Calculation

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617

Assumptions for shadow calculations

The calculated times are "worst case" given by the following assumptions:
The sun is shining all the day, from sunrise to sunset
The rotor plane is always perpendicular to the line from the WTG to the sun

The WTG is always operating

[duly

BRERSRSR SLOSS SASSS SES DEBRA BSE SSB SEON SMR E SERS ese sed eeEee eB:

B3SSSIFSBSSSSSSSBSISSSYSSSSRVSS SS GSS SSSR GS SSSSSSSSSSSBSSSS

[20:22 35
Potential sun hours | 451
Total, worst case | 407

[August [September

18:59 (T11) | 06:39
38 19:34(T1) | 19:42
18:59 (T11) | 06:40
36 19:35 (T11) | 19:40
18:59 (T11) | 06:41
36 19:35 (T11) | 19:39
18:59 (T11) | 06:42
36 19:35(T11) | 19:37
18:59 (T11) | 06:43
36 19:35 (T11) | 19:36
18:58 (T11) | 06:43
36 19:34(T11) | 19:34
18:58 (T11) | 06:44
36 19:34(T11) | 19:33
18:59 (T11) | 06:45
34° 19:33(T11) | 19:31
18:59 (T11) | 06:46
34° 19:33(T11) | 19:30
18:59 (THA) | 06:
34 19:33(T11) |
19:00 (Ti) |
32 19:32(T11)|

rr

rE

rr

RE REUESSUSASERSCSHSR ERS

SSRSESTS RCE SSRBUSs SORE

19:01 (T11)
30. 19:31 (711)
19:01 (T11)
28 19:30(T11)
19:01 (T11)
2 19:28(T11)
19:02 (T11)
25 19:27(T11)
19:04 (T11)
a 19:25(T11)
19:06 (T11)
a7 19:23 (711) [19:

19:09 (T11)
41 19:20 (711)

SRSURRSRSBSSISRSLSRRRARSEBRSSS

BSBSSSSSESSSSRSRSRG RE AGRGRGRSRSREREREATS

06:
20:
06:
20:
06:
20:
06:
20:
06:
20:
06:
20:
06:
20:
06:
pa
06:
201
06:
20:
06:
20:
06:
20:
06:
20:
06:
20%
ne
20:
06:
20:
06:
20:
06:
20:
06:
20:
06:
19:
06:
1s
06:
1s
06:
x
06:
Ft
06:
Xs
06:
1s
06:
1s
06:
rt
06:
Ft
06:
1s
06:
192
43

57
08
58
08
59
:06
:00
(my 04 20
19:02 (T11) | ‘OL
(Tun) | 19:51 03 23
(TA) | 06:35 102
(Ti) | 19:49, OL 27
(Ta) | 06:36, :03
(Ta) | 19:48 00-30
(TA) | 06:36 03
(71) | 19:46, 582
(Tu) | 06:37 :04
(Ti) | 19:45 5733
(Ti) | 06:38
(Tin) | 19:43
| 423 374
1 545 179

‘Table layout: For each day in each month the following matrix apply

ay in month Sun rise (hh:mm)
‘Sun set (hh:mm)

First time (hh:mm) with fcker
Minutes with flicker Last time (hh:mm) with flicker

WindPRO 31.617 by EMD Intemational AS, Tel +45 96 3544 4, wnwemd.d, windpro@emnd Ak

2 18:04(712)

17:38 (112)
24 1802 (112) |

1739 (T12) |
(m2) |
(m2) |
(112)
(ri2)
(12)

7

S58585858

B58585858
SER RREE SEER E RRR BR BRE SE She bs RCE Re Eres BEERS

17:49 (112) 08.
38:03 (112) 1:
37:46 (112) 08:
18:06 (112) 1:
17:44 (712) | 07: 08:
18:07 (T12) | 18: 1756
1742 (12) | 07 08:26
18:09 (712) | 18: 1757
08:26
1757
08:27
1758
08:27
1759
08:27
1759
296
$54
(W776 causing fcker first time)

(WG causing ficker last time)

A=COM

Mersinli Shadow Flicker - Worst CaseShadow receptor: NSR1 - Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (2)

INovembet December
17:37 (12) | 07:36 | 08:07
35 18:12 (112) | 18:1 = [17:51
| 08:08
36 [17:51
| 08:09
Ey 17350
17:34 (712) | 8:10
37 18:11 (T12) | 17:50
17:33 (T12) | 08:11
38 18:11 (T12) | 7:
17:33 (T12) | 08:
38 18:11 (T12) | 17:
1733 (Fi) | i
38 18:11 (T12) | 17:
17:33 (T12) | 08:
37 1810712) | 18:05. | 17
17:33 (T12) | 07: 08:
36 18:09 (T12) | 18: 17:
17:33 (T12) | 07: 08:
36 18:09 (112) | 17:
17:34 (T12) | 08:
34 = 18:08 (T12) | 17:
17:34 (T12) | 08:
33° 18:07 (T12) | 17:
1735 (112) | 08
30 18:05 (112) | 17:
17:36 (T12) |
!
i

aman vers windPRO@D

AECOM
Mersinli Wind Power Plant Project

Poet
Mersinli WPP

SHADOW - Calendar

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2047 12:19/3.1.617

Calculation: Mersinli Shadow Flicker - Worst CaseShadow receptor: NSR1 - Shadow Receptor: 1.0 x 1.0 Azimuth:

Assumptions for shadow calculations

The calculated times are "worst case” given by the following assumptions:

The sun is shining all the day, from sunrise to sunset

‘The rotor plane is always perpendicular to the line from the WTG to the sun

‘The WTG is always operating

[January | February IMarch

08:
18

8

28

10 | 08:28
| 18:08
11 | 08:27
| 18:08
12 | 08:27
[18:10
13 | 08:27
ies
14 | 08:27
| 18:12
15 | 08:26
| 18:13

B88

BRUBBESRSSRERSRERERERERE SESBERS BEG ESS EESREERES SRB SS BRS

!
|

|

|

|

| :
| o7:
| Fa
| or:
| 19:
| o7:
| 191
| o7:
| 19
| 7:
| 19:
| o
i Fe
| o
| 19:
| 07:
| 19:
| o7:
| 19:
| 07:
| 19:
| 07:
| 19:
| o7:
| 19:
| 07:
| 19:
{08:00 07:
| 19:
| 7
| 18:
| 7:
| 19
| 7
| 18
| or
| 19:
i 7
| 1s
| o
\ 19:
| 7:
| 19:
| or
| 1:
| oni
| 19:
| 7:
| 19:
| oni
| 19
| on
| 19:
| 7
| 19:
| 06
| 19:
| 3
I

07:55
18:55
07:52
18:56
07:51 46:13 (712)
18:58 9 18:22 (T12)
07:49 48:09 (112)
18:59 17 18:26 (T12)
18:06 (112) | 07:
22 38:28 (112) | 19%
| 08: 16:04 (712)
| 18:26 Fy
28 | 08:20
[18:28 Ey
29 | 08:19
[18:29
30 | 08:18
| 18:30
31 | 08:17 59
[1:31 32
Potential sun hours | 305 301 70
Total, worst case | 103 I

629

Table layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm)

‘Sun set hh:mm) Minutes with flicker

indPRO 31.617 by EMD Intemational A’, Tel, +45 96 3544 44, wawcemd.ck, windproemd. Ak

First time (hh:mm) with fcker
Last time (hh:mm) with flicker

[aprit
18:01 (T12) | 06:57

3
2
3
Fy
35
35
35
36
36
6
35
35

1757 112) |

1831 (112) | Ey

17:58 (112) |

1831 (112) | 4

47:58 (112) |

18:29 (712) | 19:46 3
2
3
Fy
2»
»
6
Fy
2
2

19:04 (TA1) | 05:
13° 19:14(T11) | 202218
18:59 (T11) | 05:52
18 19:17(T11) |2023 15
57 (TH) | 05:

22 19H9(T11) | 20:24 11
18:55 (T11) | 05:51
25 19:20(T11) |20:25 5

18:53 (T11) | 05:51
28 19:21 (T11) | 20:25,
18:52 (T11) | 05:50
30 19:22 (TIL) | 20:26

136

(WG causing flicker frst time)
(WG causing flicker last time)

A=COM

0.0° Slope: 90.0° (2)

[une
18:52 (T11) | 05:49

19:23 (T11) |
1851 (11) |
19:24(T1) |
18:49(T11) |
19:23 (711) |
18:49 (T11) |
19:24(T11)|
i
|
|
|
i

18:49 (711)
1924 (711)
18:99 (T11)
19:24(T11)
18:48 (71)
19:24 (713) |
18:48 (T13) | 05:47
19:24 (Ti) | 20:32
18:48 (Ti) | 05:47
19:24 (Ti) | 20:33
38:49 (Ti) | 05:47
19:24 (Ti) | 20:33
18:49 (T11) | 05:47
19:24 (711) | 20:34
18:49 (T11) | 05:46
19:23 (111) | 20:38
18:49 (T11) | 05:46
19:23 (T11) | 20:35
18:50 (Ti) | 05:46
19:23 (Ti) | 20:35
1851 (T11) | 05:46
19:23 (Ti) | 20:36
18:51 (T11) | 05:47
19:22 (T11) | 20:36
18552 (T11) | 05:47
19:21 (TA) | 20:36
18:52 (Ti) | 05:47
19:21 (Ti) | 20:37
48:54 (T11) | 05:47
19:21 (Tin) | 20:37
18:54 (T11) | 05:47
19:20 (713) | 20:37
18555 (T11) | 05:47
19:19 (T11) | 20:37
18:56 (T11) |
19:18 71) |
18:57 (Ti) |
19:17 (T11) |
18:58 (T1) |
19:16 (711) |
19:00 (711) |
19:15 (711) |
19:02 (T11) |
19:13 711) |
19:05 (11) |
I
|
i
|
|
|
i
1
I

BESBSBRRERRSRS
RSSSE Se abebes

BSBSESESRSESRE BS

19:10 (711)

BRSSSRRRRRNSRARS

443

amazin windPRO@D

AECOM
505
Mersinli Wind Power Plant Project,

A=COM

AECOM Accounts Payable

Mersinli WPP

Poet

First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:

é
2
:

DAGTEKKE - Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (4)

j
4
&
:
j
4
g

INovembey December

i segagagessess

‘The rotor plane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
‘The WTG is always operating

The calculated times are "worst case” given by the following assumptions:

Table layout: For each day in each month the following matrix apply

Assumptions for shadow calculat

(WG causing flicker frst time)
(WG causing flicker last time)

First time (hh:mm) with fcker
Last time (hmm) with flicker

‘Sun rise (hhmm)

‘Sun set (hh:mm)

Day in month

Minutes with flicker

amare windPRO@D

indPRO 31.617 by EMD Intemational A’, Tel, +45 96 3544 44, wawcemd.ck, windproemd. Ak

AECOM
Mersinli Wind Power Plant Project

Az

Pol

AECOM Accounts Payable

Mersinli WPP

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

SHADOW - Calendar

90.0 (5)

Calculation: Mersinli Shadow Flicker - Worst CaseShadow receptor: CINARDIBI - Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope:

Assumptions for shadow calculations

‘The rotor piane is always perpendicular to the line from the WTG to the sun

The sun is shining all the day, from sunrise to sunset
The WTG is always operating

‘The calculated times are “worst case" given by the following assumptions:

November December

[July [August

[une

Imay

1Aprit

[January [February |March

agagasgense

SSSIS8SSRsq

SERERSRTETRRRE RE EEESE

Table layout: For each day in each month the following matrix apply

(WG causing ficker frst time)
(WIG causing ficker last time)

First time (hh:mm) with flicker

Minutes with flicker Last time (hh:mm) with flicker

‘Sun rise (hh:mm)
‘Sun set (hh:mm)

Day in month

anenorinaeys windPRO

WindPRO 31.617 by EMD Intemational A'S, Te +45 96 35 44 44, werd, windroemd.k

AECOM

507
Mersinli Wind Power Plant Project

ope
Mersinli WPP

SHADOW - Calendar, graphical
Calculation: Mersinli Shadow Flicker - Worst Case

CINARDIB: Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (5)

ewe

‘AECOM Accounts Payable A=COM
First Floor, One Trinity Gardens, Quayside

‘GB-NEWCASTLE upon Tyne NEL 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

19/06/2017 12:19/3.1.617

DAGTEKKE: Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (4)

are 219 ke or ont ne
= 2
oe ae
i =
= 2
ES Is
= =

NSR4: Shadow Receptor: 1.0 x 1.0 Azimuth: 0.0° Slope: 90.0° (1)

gon Feo Mar Age May" un Aig” Sep Oct Nov Dee dan

ain Feb Mar Ar May in Ju Aug” Sep Oct Nov Deo Jan

Month
wiGs

van Feo Mar Apr May dun Ju Aig)” Sap Oct Nov Dee Jan
‘Month

HB toto RB ic 0 ete 3s ts: 16

\windPRO 31.617 by EMD International A/S, Tel. +45 96 35 4444, wnw.emd dk, windpro@emd dk

amemrvairs windPRO gD

AECOM
Mersinli Wind Power Plant Project

Mersinli WPP ‘RECOM Accounts Payable A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com
19/06/2017 12:19/3.1.617

SHADOW - Main Result

Calculation: Mersinli Shadow Flicker - Worst Case

Calculation Results

‘Shadow receptor
Shadow, worst case
No, Shadow hours Shadow days Max shadow

peryear per year hours per day
(hyyear] — [days/year] [h/day]
0:00 0 0:00

CINARDIBI
DAGTEKKE 0
NSRI 118
NSR2 146
NSR4 3B

‘Total amount of flickering on the shadow receptors caused by each WTG
No. Name Worst case
th/year]
mim 0:00

Tio Tio
TT
‘T12 T12
‘T13 T13
mania
‘TiS TIS
Tis T16
T1717

a
a

0
0
3
0
10
0
0
0
0
0
0
0

06
04

Total times in Receptor wise and WTG wise tables can difer, as @ TG can ead to icker at 2 or mare receptors siutaneously andor receptors may receive fcker from 2 or more WTGs simultaneous

WindPRO 3.1.617 by EMD Intemational A/S, Tel. 445 9635 44 46, wmwemd.tk, windprogemd.ck 2yos2017 1720/2 + WindPRO @

AECOM
509
Mersinli Wind Power Plant Project

Mersinli WPP ‘AECOM Accounts Payable A=COM

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com,

19/06/2017 12:19/3.1.617

SHADOW - Main Result
Calculation: Mersinli Shadow Flicker - Worst Case
Assumptions for shadow calculations

Maximum distance for influence
‘Calculate only when more than 20 % of sun is covered by the blade

Please look in WTG table
‘Minimum sun height over horizon for influence oe

Day step for calculation 1 days:
‘Time step for calculation 1 minutes

‘The calculated times are "worst case" given by the following assumptions:
‘The sun is shining all the day, from sunrise to sunset
‘The rotor plane is always perpendicular to the line from the WTG to
the sun
‘The WTG is always operating

‘A 2V1 (Zones of Visual Influence) calculation is performed before flicker
calculation so non visible WTG do not contribute to calculated flicker

values. A WTG willbe visible if itis visible from any part of the receiver
window. The ZVI calculation is based on the following assumptions:

WTGs
WTG type ‘Shadow data
Easting Northing Z Row Valid Manufact. Type-generator Power, Rotor Hub height Calculation RPM
data/Description rated diameter distance

Im) [ew] tm] im] [m]__ [RPM
869.8 T1 Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0
832.3 To Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450 1260 87.0 1718 0.0
791.0 Tit Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0
767.0 712 Yes VESTAS V126-3.45mw-Mersini-3,450 3,450 126.0 87.0 1718 00
758.0 T13 Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0
775.4 T14 Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0
851.8 715 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450 126.0 87.0 1718 00
850.4 T16 Yes VESTAS V126-3.45mw-Mersini-3,450 3450 126.0 87.0 1718 00
829.1 T17 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450 126.0 87.0 1718 00
894.2 12 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450 1260 87.0 1718 0.0
936.7 73 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450 126.0 87.0 1718 00
889.9 T4 Yes VESTAS V126-3.4Smw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0
796.2 75 Yes VESTAS V126-3.45mw-Mersini-3,450 3450 126.0 87.0 1718 00
785.6 16 Yes VESTAS V126-3.45mw-Mersini-3,450 3,450 126.0 87.0 1718 00
755.377 Yes VESTAS V126-3.45mw-Mersinl-3,450 3,450 126.0 87.0 1718 00
780.5 TS Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0

T9 543,006 4,237,849 861.6 T9 Yes VESTAS V126-3.45mw-Mersinli-3,450 3,450 126.0 87.0 1718 0.0

Shadow receptor-Input

No. Easting Northing Z Width Height Height Degrees from Slope of Direction mode

ag. southew — window
{m]_ [m]_—[m]_[m) el Cl
CINARDIBI 545,245 4,238,213 694.7 10 i0 10 0.0 90.0. "Green house mode”

10 10 0.0 90.0 "Green house mode"

DAGTEKKE 544,531 4,233,581 530.0
NSR1 544,185 4,237,249 723.; 1.0 0 “Green house mode”
NSR2 544,625 4,237,261 705.0 1.0 1.0 “Green house mode”
NSR4 546,125 4,234,682 647.8 1.0 .0 "Green house mode”
\WlodPRO 3.1.617 by EMD Internationa A/S, Tel. +45 96 35 44 44, wnw.emd.dk, windroemd.dk ‘2106/2017 17:20/ 1 windPro @

AECOM
510
Mersinli Wind Power Plant Project

F.2_ Realistic-Case Shadow Flicker Model Results

AECOM
511
Mersinli Wind Power Plant Project

Pre
Mersinli WPP

SHADOW - Main Result

Calculation: Shadow Realistic Case
Assumptions for shadow calculations

AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

12.12.2017 17:41/3.1.617

Maximum distance for influence f
Calculate only when more than 20 % of sun is covered by the blade Wing
Please look in WTG table TRA
1
Minimum sun height over horizon for influence 3° ip wi T515 ®rnaroret
Day step for calculation 4 days Ta
Time step for calculation 4 minutes in,
Sunshine probability $ (Average dally sunshine hours) (] Tri, OnGnsee
Jan Feb Mar Apr May Jun Jul Aug Oct Nov. Dec
4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10 red
Operational time AB
N NNE ENE E ESE SSE S SSW WSW W_ WNW NNW Sum Ti
218 4.061 570 243 369 619 793 854 643 197 81 112 8.760 1
Idle start wind speed: Cut in wind speed from power curve \
‘AZVI (Zones of Visual Influence) calculation is performed before flicker a
‘alculation so non visible WTG do not contribute to calculated flicker 715 M647
‘values. A WTG willbe visible if itis visible from any part of the receiver i Ong
window. The ZVI calculation is based on the following assumptions: i
Height contours used: Project Wizard Elevation Data Grid (EU-DEM 1 are-seco
Obstacles used in calculation :
Eye height: 1,5 m . a. i
Grid resolution: 10,0 m etflh DAGTEKKE
© OpenstreetMap contributors - www.openstreetmap.org/copyright
‘Al coordinates are in ‘Seale 1:75.000
UTM (north)-WGS84 Zone: 35 ‘A New WTG ‘6 Shadow receptor
wTGs
WTS type ‘Shadow data
Easting Northing 2 Row Valid Manufact. Type-generator Power, Rotor Hub height Calculation RPM
data/Description rated ' diameter distance
{m) (kW) [m] {m) {m]_ (RPM)
TA 540,352 4.238.887 869,8 T1 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 0,0
T10 543.080 4.237.527 832,3 T10 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
TAL 543,378 4.237.442 791,0 TLL Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
TA2 543.454 4.237.061 767,0 T12 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
T13. 543,610 4.236.605 758,0 T13. Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
Tid 543.726 4.236.327 775,414 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
TAS 544.288 4.235.247 851,8 T15 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
TAG 544.714 4.235.312 850/4 T16 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
TA7 $45,003 4.235.202 829,1 T17 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
72 540.643 4.238.846 894,2 72 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 0,0
13 540.781 4.238.478 936,7 13 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
4 541.262 4.238.589 889,9 T4 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
TS 541.894 4.238.469 796,2 TS Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
T6 542.151 4.238.373 785,66 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
7 542.415 4.238.216 755,317 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
8 542.674 4.238.009 780,5 TB Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
T9 543.006 4.237.849 861,6 T9 Yes VESTAS V126-3.45mw-Mersinli-3.450 3.450 1260 87,0 1718 00
‘Shadow receptor-Input
No, Name Easting Northing _Z_—_Width Height Height Degrees from Slope of Direction mode
‘ag. south cw — window
{mm [m) Cl Cl
CINARDIBI Shadow Receptor: D 545.245 4.238.213, 140 140 1,0 90,0 "Green house mode"
DAGTEKKE Shadow Receptor: C 544.531 4.233.581 4040 1,0 90,0 "Green house mode"
NNSR1 Shadow Receptor: A 544.185 4.237.249 40 14010 90,0 "Green house mode"
NSR2 Shadow Receptor: B 544,625 4.237.261 40 4010 90,0 "Green house mode"
NNSR4 Shadow Receptor: E 546.125 4.234.682 40 40 10 90,0 "Green house mode"

‘windPRO 3.1.617 by EMD Intemational NS, Tel. +45 9635 4444, wired. windproemel.k

13.12.2017 16:15 /1 winapro @

AECOM

512
Mersinli Wind Power Plant Project

fe
Mersinli WPP-

SHADOW - Main Result
Calculation: Shadow Realistic Case
Calculation Results

‘Shadow receptor

No. Name

CINARDIBI Shadow Receptor: D
DAGTEKKE Shadow Receptor: C
NSR1 Shadow Receptor: A
NSR2 Shadow Receptor: B
NSR4 Shadow Receptor: E

‘Total amount of flickering on the shadow receptors caused by each WTG
No, Name Worst case Expected
{h/year] — [hi/year]
ut 0: 0:00
T10 T10
Ti Tht
T12 T12
113 T13
T1414
T15 T15
Ti6 T16
T1717
RI
BB
T4T4
1515
16 16
v7
1878
1919

8
1
3
3
0
0
1
0
10
0
0
0
10
0
0
0

0
0

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

Total times in Receptor wise and WTG wise tables can citer, 35 WT can lead to Picker at 2 oF more receptors simutanesusy and/or receptors may receive Micke fom 2 o more WTGs smutaneousiy

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

amos windPRO®D

AECOM
513
Mersinli Wind Power Plant Project

ope: erat
‘AECOM Accounts Payable

erent Wer First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

42,12.2017 17:41/3.1.617
SHADOW - Calendar per WTG, graphical
Calculation: Shadow Realistic Case
TH Tt ‘T10: T10
200 a a — \
1900 ‘200 |
seed teens
v0 1700
180: 1000
1800 1800
ee ge
‘00 E tc:
© 200: © i200.
1800 1100
‘00. 1000
100 coo
0800. 8005}
0700 oro
06:00. at 08:00:
Oca” go Mw Nis Mey” Mar Ten Agu Ex Eh Kan” Wa Oca ocr 58 Mar” Wie May Har Ten Agu” Ey eH Kas he Oca
‘Month Month
Ta TH
200 20
‘0. 1900.
seco} eco}
70 1700
800 1800
15005 1500:
gue gus
1300 1300
© i200. F 1200:
1100 1
100. 1000
000 om
0800-5-—+ 08.005}
0700. 0700: ae
8005 won
ca 50 Mar Wie May az Tem "Agu ey, kan va Oe (oem 5) Mar Nie May Haz Tem AQU. EY Ek Kin fa Oca
Month Month
TH: TH T1414
2000: a 2000! fe et t
‘90 1200
1800 1200
v0 1700
1800 eo
1300 1800.
g uo go
‘3004 1300
m +1200. = 1200.
100 1100
00 1000
00 a0
0800-5 —+ 9800} >}
700 one
0800. — 06.00:
ca §iB Mar Nis” May” Maz Tem Agu EM Ek Kas va Oca (Oca $i Mar Wis May Haz Tom Agu. EY EH Kas wa Oca
‘Month ‘Month
‘Shadow receptors

(THB srt: shadow receptor: a TERRI sa: shadow Receptor: 8

ia rn a a i cee sumer windPRO

AECOM
514
Mersinli Wind Power Plant Project

rope
Mersinli WPP

SHADOW - Calendar per WTG, graphical
Calculation: Shadow Realistic Case

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com
‘habe

12,12,2017 17:41/3.1.617

‘T1S: T15,
so tte o 1
19:00: 1900: {
Pe! pre
be wr
bir ‘s
bres ‘so
se 20
pr pee
F 200. © 200
irs tie
i pee
09.00: wo
Pee: Be
———— =
0800: pd 08:00:
8 We We Wy er Ter Ae Ke GeO We Mig tir Ton Bu KO oe
Month: ‘Month
T1717 72:72
2100. Jeet 2000: —
‘00 SS ‘200
18.00-} 1800
ine 0
ps ie
re bese
B se B ase
r 1200. F 12.00.
oat " —
0 se
oo pre
08.00 | >} 800} 4
oe a0
08:00. peti 5 0600- 3 5
Ce Be Me We Wy We Ten a Ke A Oe OR Wo hy Te Ten Au ey Ka a Oe
‘Month: Month:
‘T3: 73.
200: — } 0 }
19100: pa | 1900: {
pe bese
bees bas
es pes
ra ‘en
£ te! E ce
re ‘
B 1200. = 1200.
brs brs
bs tee
ps ani
08.03 —+ 8003
fer ors
aan on

(ca 5 Mar Nis May Max Tom’ Agu” EM EM Kas Ara Oca
Month

Shadow receptors

ERI sea: shadow Receptor: &

‘windPRO 3.1.617 by EMD Intemational NS, Tel. +45 9635 4444, wivw-emd.dk windproemd.dk

(ea $l) Mar Nis May Haz Tom Agu. EY Bk Kas wa Ota
Mont

sumiearre windPRO@

AECOM
515
Mersinli Wind Power Plant Project

ope: erat
‘AECOM Accounts Payable

erent Wer First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com
‘habe

12,12,2017 17:41/3.1.617

SHADOW - Calendar per WTG, graphical
Calculation: Shadow Realistic Case

‘TS: TS.
so tte ao
aa pes
pre tend
bs v2
bir see
‘to too
se te
pr eee
F 200. © 200.
irs bs
i beck
on bet
0800. 0800} —}
oe bee
00 jl owen at
8 We Wy er Ten eK Ge Oe Ne iy Tr Ton Au Ka os Oe
nth ‘Month
m7 ‘78: 8
2100. Jeet 2000: —
‘00 = ‘200
wed best
ine 0
ps ie
re bese
Be B ase
brs
r 1200. F 12.00.
oat " —
0 se
on pre
0800} >} 08.00. } +
oe a
08:00. peti 5 0600- 3 5
Ce Be Me Wa Wy Me Ten a NK Ae Oe OR Wo hy Te Ton Au ey Ka a Oe
‘Month: Month:
‘T9: 79
200: — }
19100: pa |
pe
bees
es
ra
pi
ood
B 1200.
brs
bs
pes
‘1800-5 >
oa
a

(ca 5 Mar Nis May Max Tom’ Agu” EM EM Kas Ara Oca
Month

Shadow receptors

ia rn a a i cee suamiearrs windPRO

AECOM
516
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T1 - T1

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

nino ees windPRO®D

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

517
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

SHADOW - Calendar per WTG
Calculation: Shadow Realistic CaseWTG: T10 - T10
Assumptions for shadow calculations

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

‘Sunshine probability S (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 570 243 369 619 793 854 643 197 81 112 8.760

Idle start wind speed: Cut in wind speed from power curve

[panuaey[FebruryiMareh Ae Imay pune aly Imupust Iseptemb¢october [Movembsecenber
toea7 Jo8a7 Jor 0637 Joss iss2as2ane 059 10530 sw0b1829426 10639 10705 10728 | one
[isco [iar [asa [isa3 [et {Seas |oae isa [iess [ian [91
afonae [oeas [ora [ase [3828 seaoanayas [asa [sat rsoereaqns [ouse ares [rar | teas
[set [isas [ison [Seat [008 [o28 |2036 (iso [inset [pst
afomae [onas [one [esse [sss sssosnaare lass |osst smoessaens [oss anor [rae | nan
Hise [ie3¢ [305 [3939 {03 {as [2030 iis39 [ies [thao |S
stone [ere [sss fosia iessaszare [ase [ose worssaans [orn ares [ore |omie
[is:03 [ee | sae [04 [30 [038 [iea7 [ise [ths [1
{one [arse [ost [sat seseavaanes lass | sae rworsssans foes [ares [oreo |
[ison [ier | 37 [095 [2030 | 2037 [tose [ieee [toe | ts
stone [ers [essa [se sesesaare ase [oat woessaans foo janie fori [ori
[0s Hisce [38 {86 [eat [037 Hose [lear [thay [Spo
rion [rs [oss [ieeh eseivayas 13887 1 wovivayas looat lant lore | ots
[0s [00 | toe oor [oat [2037 [933 [eas [tos | tro
lose leno [sar loser weseaszaes las? [ose woessaans |ooes lane [ores |omis
{is:08 [ee | 939 {98 ie? [2037 iissi [ies [ies [So
oloeas [ona | oss [oss seseaszane [a7 [054 worssaana [ose [ania [one |ms
[Ss Hier | fos0 (S80 |So33 | oae Iio30 [teen [tor | Soo
10 0828 farsi |osae [ses reseaszars las? 10535 seassaana |ooer janie [ones | te
[iese8 [ita | |: [2033 |036 [sas [feat [tem | Sea
are reed (iS sesesnanas 12 |e Se
2 [os [e728 [oss (368) veseinanas [3847 |i oars he lee [os |
Hise | 3 coat [ose |a035 fo [ies [tea | trs0
lene [ose [see reseaszans lane |os37 fesse Jone [ers [oe
Hes |e [Ss [os [toa isa [tear [ito |
[728 [ose [oso seseamzare [asses [os Hosso [ora [oro [oso
Hise [eas {033 [038 |a035 Isat [teas [teoo [apt
fanaa [ose {890 sesosnaare lass [oss sooesnanis [ost |anie |orsi | onao
[isa | ae [oa {03s [03 iiea0 [ies [59 [Son
[2a [oss {500 issorsaues [ase [0539 worssamns [oss lane |orse | 20
Hs | 947 {eas [se {toa {isi9 [teas [se | t
[ane [8c ssorsoae |osa9 ssorsmasao [assy |aea0 rosseznne |ousy |anz0 [rss [ana
Hiss | sas [as |fose Ios (fear [iat [tsp [pa
lars [esse isorssasi |osae isorssisne lossy [act wosssaane [oust larat lore | nat
[is20 [995 [Sea [eae [oa iste [ean [os [ ose
[enir |osai isosisazne |oss7 isesssisns |osa7 [eet worssaane |onss lara [rss |mzz
Hisar | 930 {0a {oa7 [032 Visie (teas linse [i952
[arte |osae iso.asasns |osae xotimene |ose7 | aean wwotssaane |ooss |anas orgs |m
[sas | {eae {3037 {fost iieie [lear [toss [tps
[ania | 830 secososeue |OS36 ssosseseno |ose7 [tea rwessezane |ooss [ane ors? |
[sas |e [039 {037 {2030 Hist [eae [753 [9
122 BE ssoossaan 19853 wemsnsan a7 (Ubgh anasanasy woos 18a 19 oe |
[apt | 062s reseasazne [ose |547 |osg4 asaeasara |ouai isossszons |ooss |arae [0739 | nae
ieee [33 [Saat {ose [235 isos [fas [ose [toe
[orto |oaae resesssens [os lascse [oss isasasanns |osse isosssssna [eos [e723 [ckco | onas
Hiss | tose {Sa [oe [2020 His [fea [rss | toss
[exe |os2s .esossamas [oss Jase |osae isazazasn7 |osas isorsssen longo [eras [ent | nas
[Sse | ss [eae |os8 |e tar [teat [irs [ess
[exes |oaat wesesssen |osse [sae [oar asazasaune |osas reaosnsem fora: |aras [eno | onze
Hs7 |e {02 [a8 {037 {i903 [teas [rsa [se
Higgs [ios nn |aoae [08 [ae fisot [ea [tesa [Spar
[2503 [619 isoxsasns [oss [548 |6ea6 asnasaan [ores [erat [ones [ona
[Sess [fae [S035 [ose [03s iio [fear [tse [Sosy
[nea [sas isasnseie |osae [sa | nae asonsmanaa ierot jana) [ones [cua
Hiss0 | 935 [835 [oss [aoa Hess [ia [st [se
[x80 |osi8 isotx20n8 |os30 |ass0 | sao isosssane foros |orae [onay | oar
Hisar | 2000, {0a |e38 {2033 ies? [eas [ost |e
[aes | [530 [| Seat ano sane ye" faras |" | Seae
Iisa | i039 ty (a fe HEP bags [P
Lo? [9 ey fas 1450 ge [tet soe |e

‘Table layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm)
‘Sun set (hh:mm)

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

nino eye windPRO®D

AECOM

518
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

SHADOW - Calendar per WTG
Calculation: Shadow Realistic CaseWTG: T11 - T11
Assumptions for shadow calculations

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

‘Sunshine probability S (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 570 243 369 619 793 854 643 197 81 112 8.760

Idle start wind speed: Cut in wind speed from power curve

[panuaey[FebruryiMareh Ae Imay pune ly august Iseptemb¢octber [Novembeoecember
toea7 Jo8a7 Jor 0637 Joss restaszapt |s9 10530 Joss seassans 10539 10703 10798 | 0808
[isco [iar [asa [isa3 [et [Seas |oae ise [iess [teas [9st
afiese [eas [one [a8 [384 sesoasayan [ana [sat savas [asso [noe [eras | onan
[set [isas [ison [Seat [008 [o28 | 2036 (iso [tase [ian [st
afomae [onas [one [esse [sss sesoanayze [ase [asst wesonasns [ost |onsr [erae | ann
Hise [ie3¢ [305 [3939 {03 {as {030 iis39 [ies [thao |S
stone [ere [sss Hosta iessaszass [ase [ose weseaszane [ose [oro [ore [ome
[is:03 [ee | sae [S04 {o30 [2038 [ier [ise [its [1
stone [arse [ost [sso seseanzaas [ass | ose eresqne foes [oro [oa | oe
[iso [ier | 37 [098 {2030 {2037 [ise [tea [toe [to
lone [ers [essa [ose reseaszaps [ase [os resersaqns foun janie fori [rie
[0s Hisce [38 {86 [eat [toa Hose [lear [thay [So
rion [rs [oss [ieee osmivowas 138) 13 mseivaaas Joost lari lore (omy
[0s [00 | toe oor |zoat [2037 [933 [fess [tos | tro
lose leno [sar loser aessasaaas as? [ose wesoasoans [oss lore [oro [oma
{is:08 [ee | 939 {98 ie? [2037 Hissi [ies [ies [So
oloeas [ona | oss [oss sessaszans [ast [O54 seseasaams [oose [amis [one | s
[Ss [Sat |S5, (S80 |So32 | oae Iio30 [teen [tor | Soo
10 0828 farsi |osae [505 seeanaans las? | 0555 worseass [oar janie lores | tute
[iese8 [ita | |: (2033 |7036 [iss [feat [tem | Sra
are 1 |e (iS sesnanos [2030 Se
2 [os [eeat [664 wnossnoun ($689 eswsnaens [0847 | wena |e lire [em |e
Hise | 3 coat [ose |a035 fos [teas [ira | tro
12524 669 wnovanaa |$688 ew anaaon [asd 137 (aise lente lait
[728 |osde uesoiasne |o60i ievo-1mza04 Jose [ess wossacn7 |onsa |ani7 [0780 | oi9
Hise [teas {033 [038 |ao38 Iisa [teas [teo0 [apt
[e728 [sae ussrsousia |osgo sesosnmaa lose [2550 soonsnarne [oust |anie [ors |nte
[sa | ae [oa {03s [oa {08 [iea0 [sean [59 [Sok
[22 [835 wesessa7ex [600 west-mzan2 |59¢ [@539 wzas298 [O25 worsez6n2 [Ouse |ani9 |orse | 20
His | 947 [eas [ose [toa {S08 {isi9 [teas [se | t
[ane [835 sesssnseas [sao sestsnanat loss? |aeao issosnansa |aeae isoxseayas |ooas janae [ors | at
Hiss | sas [a [foe Iss [fear [iat [tsp [psa
[ers |osse westisaz |osae iestizipo lossy |Qeat isosae29n worssaons fous |arat lore | nat
[is20 [i995 [a8 [eae [203 isis [ean [rs [ose
[eniy |osai usseisaraa |ossr iesoazvze |e? [ost inoear26h wwonssaum [ooss lanza [rss |omzz
[sat | 930 {0a {oa7 [032 Visie (teas (inse [i952
[arte [sae ussosoarae [ose iesoanavae |asa7 | oat iso6asz7— fesse loras lorse [ona
[sas | [eae {3037 {oat isis [iear [toss [193
[ania [san iesesosyan [ose sestsoaqns |? | ea) isosseaaaa Hesse [ora [ors [onan
[sas |e [03 {037 {2030 Hist [eae [55 [9
[naa |fosy SOTA | ooge ON loos [anaes [soe [soo [ieae [trot |e
[apt [0625 wesasasca [0534 resessaene |osa7 [dea is0easaua7 [ont Hesse jonas Lore [ona
Sean [33 [Saat [Soe [fos faa [isos [eax [rae [Soe
[exte |oaae resessasin [0533 wesr-et7n0 loss [aca israsae [one {ss |orar [once [082s
Hiss | tose {Soa [oe [2020 (is Hos [fea [rss | tos
|e 963 unssnanco |$538 esesnsanr |ae |foan inaasoaume [oa usranaons Jorge lore [teat |onas
[exes [oat wessinanaa |osse isoosmsens |osas |aear isezasaane [amas weseansoa [ora |aras |ongs | mae
Hs7 |e {023 [a8 {2037 {ost {i903 [teas [rsa [se
1962 063 uessnsoas |2538 oansnsvas [29 |foan nacsosyss [0638 sesso [oe jane [atat | nae
[503 [639 wessis20ns |osst isositocs |os9 [dea wsianovas |ona6 wespasamne [ora lara [ones | mae
[sas | 38 [as [ose [03s {ia Iiear [se [Soar
[x02 [sas sesesnayar |osae [asa |g» asosmanaa |ona7 lars: [onae [ona
[i830 | 935 {83 [oss [aoa |i Iieae [sn [Spa
|e |osas usssismc9 |s30 Jass0 [sao isooxma0ne |osar lorse [ony | tear
Hisar | 2000, [eas |e38 [2033 |i3 fieas [st [a9
[sso | {530 [| Seat sesossanas | ose jars ("| ona
Iisa | i039 i (a iia ies | [a
Lo? [9 ey fas 1450 (as [ee doe 26

‘Table layout: For each day in each month the following matrix apply

Day in month Sun rise (hh:mm)
‘Sun set (hh:mm)

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

nino ies windPRO®D

AECOM

519
Mersinli Wind Power Plant Project

Pate reed oe
Mersinli WPP- AECOM Accounts Payable
First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

SHADOW - Calendar per WTG

Calculation: Shadow Realistic CaseWTG: T12 - 712 Seaieniibed= wine iareeee ara
inshine probat \verage daly sunshine hours,

‘Assumptions for shadow.calculations: Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 570 243 369 619 793 854 643 197 81 112 8.760

Idle start wind speed: Cut in wind speed from power curve

(Banwary February mar ort [May [2une [uy August september eocaber IWovembe December
10527 08a jor orem 063s 549 10530 L062 |ox.0s sr3638:2348 07:96 | 0808
[iso [tea {1:03 Tinot {038 [3038 |S Hisae |
afonse [aes [arse ance Ties [sas |azat (at arasasasso [ora | bate
esr [isa [08 {Soot |Sna0 [ane [Sis isa [pst
afamae [sas [orat srsesnsans iss3 |osas [asst Jar sraesnauso [are | one
iieae |e hes Hines |fo39 [2038 | Ho |te30

rspasows Heoa [oss [essa [onan araeueaave [ors | oeie
[inet |foio [3038 {0 [is |
vse (ee (Be (es |e sxsasazys [ora |
[302s S50 [sear 3% {6 [ioe | te30
arsrseea (as (Se (ee tes | pte arasanawar [ans [ona
Hines {031 [3037 ‘oat i [sor [30
ress Hise |osar [2533 Pe [ori srasaesns [ore | nts
[inor |f031 [3037 re {eae [0s | tro
wera ecor |osa7 [ass ea Jamis arasasawa [ara |onte
Hines [032 [2037 tt {ee Hieas tro
rrsexess10 Hesse lesa? [ess a [pas szasascowae [ata |onts
(SSee [S032 |Se¢ ed Ii [ies | Sse
wrsrsesa [sos |ose? [ass tea Jans srasascwe [ans | ons
[ine [033 [2036 ism | [03 | trae
rsesesrsa Vie 180) 16 tee 18255 sraeannoe 10 Sie
srs laces aay [a5s6 638 [ands rmaeieoran [ose |ni7
[amar |fos0 | soa5 re | Heat [rao
rset (ieee aa 1 Ped 16 season [0 |
rset Tsar [ose [esse ped [7 srzeaowze [0730 |omi9
ieas [033 [aoa ta |e: ened
rseses10 Hiic0 losses [e530 est [arse sravanoaes [erst [onto
Linas [03s [3034 ‘oan {8 [oss [test
rs00 855 Hiico [sae |ts9 es [ands araeeonas |orst | ona0
ios |foae [3039 teas {3 [ioss [test
seonseare ise [esse |aeae toa |p arsaansns [onan |oaat
[eae S00 [ans te [Seat [tose [ise
wrosse-8H0 [ise [sar [deat te |aeat arsearsye [ora |onat
Hose |fo36 [3020 teas {Sea ina [irs
reassess lessr [osar [aoa 38 lara [exss [onze
isos eis (ea (ear |Soa0 ti hed irae | irae
iparanar/io Hise loser [tea te | ara lense |onas
elon Laois [037 [oat 2 red [iss [teas
lisse aay [aan pe |p lors [ona
Tiois {037 [2000 =i {28 [ss [es
{Soa0 |Soa7 [ans {500 |Snae [ise | trae
lisse |osa7 [dean [638 asszasays | ap26 [ass |onae
KSeat [Shte [3h [0a (Sa iyse [ose
Hess [ose [eas {0639 isgpeaae |onz? [eso |onas
[Sosa [Soto [foam S53 | feos tosoanaa | Yeas [iss [ss
[e730 asooseays7 [ore essa [oss |osas [ass |ongo iearascayie | onze fest |onas
Hed Io [iosz [Soe [soar |Sost [ton tevez | va is3 [ess
ora we2eseawa2 [ore veo let fee, an Geert fe loeae [ose
1180 {i929 i023 [038 [037 |Sest | 909 {Se [sa [se
Hisar 9°" Tipe Hina [030 [aoa [ise [tgot |e lisse [nar
ers remnseazys [ora Hesst |549 [eae |a536 |on93 rraoanara7 [ont [aos | one
iieer es [ios |Soae [soa [Sean | Yo [Saar ies [ear
1 {oa Hessians [acos [aca [orat irapunare |araa [ove |oear
i Vea ioas [foe |aoay Seas | toss |Site ist [Sse
i |r isso |osso [asia [assy [ore rasanzves |r [enor | omar
| iat Linas [038 [3029 S55 | tear (es [st |e
| Wee Hise (°° [aett lass | (ras ted
1 isa toa | [302 i Hea ie)
oa eS HR” Jao 180 1 de ae foe Le
Table layout: For each day in each month the following matrix apply
ay in month Sun rise (hh:mm)
‘Sun set (hmm) Fist time (hh:mnm) with ficker-Last time (hmm) with fcker/Minutes with ficker
windPRO 3.1.617 by EMD Intemational A'S, Te +45 96 35 44 44, wow.emd dk, windpro@emdt.ck 13122017 1616/4 WiNdPRO @

AECOM
520
First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘AECOM Accounts Payable

Mersinli WPP-

Poet

Mersinli Wind Power Plant Project

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

Day in month Sun rise (hn

2 ¢8 RRARERALRSLESEL ene nas 2.0 ee ee 28
2 4) FRPEPLSP22 2222 222222 FPR ER BE
BR if pee eReERR ER EER EZR ERE EEERES22 2
BR ss } geezguesgacsaussagessesagecageqagesaaasagmsnanaugnaangag snags
Spe, d RESLSLSSECSEIESCESSE EE G2gEEE 02 SEUCG NEESER SEEESOUEERCERIED ED
aoe. ae Pee ceeeeean
eke =| SESSEGRSTLERR SEES EE
252 33 SEER ER ERE ER EEE REGS
gan Be BESS ESSERSESERSESAREESE EI
5 Rees aienneeseienec dev cerai sate fie ee
£38 ay £ SeledensLeieeec shes keecesschel eee eee eeekekeeetgcececeeecee x
Zo of
os oe Hi
faa 8: a4
ge8 y 3
ae as a FF
gin SAE E acogroneansenverangucensnenssunsagnunenaagasauanauszaegenyaeas $5
425 EeQe F skacsneksdecsnekscecsasnsascdnsneaecanatecetacasscetasesseeee28 H
eB2 2e8e 5 guaagnaaungnguansanssagunagaasangnsusasagqangnensncngesnezsaca $8
FA i FH R SRERSRERSRERERERGRERSRER SRE RERERSRERSRENSRERSRENSRERSRERSRERERS te
258 2 ° EE
Gas §F58 ReReabaTsbASReasEeaeaenessRs ae aenegenoreasa £2
H SASASRSRSASRSAaReaaasaonSaseSasesaonsaonsacnsn SRSRSRERSRSASE @ iE
is sayeg anes ggesscgransngzgageaanasaneugnanaagnaataaneseas.. rat
er Es SRSRENSASASRENSASASAERSRENRSASASRENSASAEAENSRERSREASRENSAT & oS
re 5 QEgEgEgUoRSDESEERELgEaEgagverengtengesnqugesqGEgeGngUeagETe i a
im SIUDULYAGOGRDSTEGLGEGRGLRGLOLGNGRGNGNGQNgUSNGAINIINE 26
is] 2 Ee
: ga:
ege ; be
Sas T socncncagesagegagcgugegggugaezageagazananagusanaeaeenaee : a8:
ao 3 E SRSASSS SEAS RERE ASTER SNS A SASASASRSSSRSASRSTSRSSSASASASASA OR & £2
28 SEMSSSSRERARANREEKRAKRRSRRKRERARAED H
AeA AERRRREREPTPTRE TEEPE TEEPE EEE as ze
ay PiLSSEEE2 LESS 22202 2S EREALAAEE i FE
pESRRERSSSSESRERRESSESSESSSESRESSESSSRE 4 gs
23a 1 pagegagegegegeesgagepagsgepcecesgngageaggagagagagagegeaaceeaae 233
8 BS PMELELELELEL EEL ELEC eteE tet ee ee ee ee ee ee ee eter eter eter eteree er eas ¢
2 5s Bam ew eR SoSH RERERSSRAARARARARR® A § a3
Ses i
a
i
fe a
Hoc &

€
i
i
a

Calculation:

AECOM
521

nino ees windPRO®D

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

‘Shadow Realistic CaseWTG: T14 - T14¢

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

nino eye windPRO®D

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

522
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

‘Shadow Realistic CaseWTG: T15 - T15.

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sauuno ey? windPRO®D

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

523
‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

oct

7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,11

Jul Aug Sep

0

112 8.760

81

gegeee

aumo ieee windPRO®D

AECOM

524

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 $70 243 369 619 793 854 643 197
Idle start wind speed: Cut in wind speed from power curve

Jan Feb Mar Apr May Jun

4,20 5,10 6,20

‘Sunshine probability S (Average daily sunshine hours) []
Operational time

19:37/2
1941/7

19344

PSR SAORS SPAT ASAT ASRS RSS SSSR

RERSRERSRERERSRERSRSRERERERS

tee 19351

Mersinli Wind Power Plant Project

Poet

Mersinli WPP-

SHADOW - Calendar per WTG

Calculation:

T16 -T16

‘Shadow Realistic CaseWTG:

Assumptions for shadow calculations

i
a
i

‘4
i
3
=
3
:
a

in each month the following matrix apply

‘Table layout: For each di

mm) with ficker-Last time (hn:mm) with fcker/Minutes with flicker

i
Fs
i
é
ts
E
3
3
:
a
é
=
E
E

z
B
E

Day in month Sun rise (hh:mm)
‘Sun set (hh:mm)

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.
Mersinli Wind Power Plant Project

mo a
Mersinli WPP AECOM Accounts Payable
First Floor, One Tiny Gardens, Quayside
GGB-NEWCASTLE upon Tyne NE 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

12.42.2017 17:41/3.1.617
SHADOW - Calendar per WTG

Calculation: Shadow Realistic CaseWTG: T17 - T17

‘Assumptions for shadow calculations ‘Sunshine probabilty S (Average daily sunshine hours) []

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 570 243 369 619 793 854 643 197 81 112 8.760

Idle start wind speed: Cut in wind speed from power curve

[January |February|March [April [May June July | August _|SeptembgOctober |Novembe-December

1]08:27 | 0816 | 07:44 57 [06:15 | 05:49
[18:00 [18:32 | 19:03 33 [20:01 | 20:27
2|08:27 | osi6 | 07:42 56 [06:14 | 05:49
[18:01 [18:33 [19:04 | 19:34 | 20:02 | 20:28, 1
3/08:28 | 08:15 | o7:41 | 06:54 | 06:13 | 05:48, 06:14 07:07
[ss:02 [18:34 | 19:05 | 19:35 | 20:03 | 20:29, 20:18 18:52
4 [08:28 [08:14 [07:40 [06:53 | 06:12 | 05:48, 06:45 07:08
[18:03 [18:35 [19:06 | 19:36 | 20:04 | 20:29. 20:18 18:50
5|08:28 | 08:13 | 0738 [06:10 | 05:48 06:15 07:08
[38:04 [18:37 | 19:07 [20:05 | 20:30 20:17 18:49
6 [08:28 | 08:12 0737 [06:09 | 05:48 06:16 07:10
[38:05 | 18:38 | 19:08 | 20:06 | 20:31 20:16 18:47
7/08:28 | 0811 | 07:35 [06:08 | 05:47 06:17 ovat
[xe:05 | 18:39 | 19:09 [20:06 | 20:31 20:15 18:46
8 [08:28 | 08:10 | 07:34 [06:07 | 05:47 06:18 o7:t2
[18:06 | 18:40 | 19:10 [20:07 | 20:32 20:14 18
9 | 08:28 | 08:09 | 07:32 06:06 | 05:47 06:18 7:
[18:07 [ast 1931 [20:08 | 20:32 20:13 18:
10 | 08:27 | 08:08 07:31 06:05 | 05:47 06:20 07:
[18:08 | 18:42 | 9:12 | 20:09 | 20:33 20:12 18:
41 [08:27 | 08:07 | 07:29 [06:04 | 05:47 06:21 07:
[18:09 [18:43 | 19:13 [20:10 | 20:33 20:10 18:
12 08:27 | 08:06 | 07:28 [06:03 | 05:47 06:22 o7:
[sso [1845 | 19:14 [20:11 | 20:38 20:09 18:
13/ 08:27 | 08:08 07:26 | Jos: | 05:46 06:22 o7:
[sed [1846 [1945 | [202 | 20:38 20:08 18:
14|08:27 | 08:03 07:25 | [06:08 | 05:46 06:23 07:
[182 [1847 19:16 | [20:13 | 20:35 20:07 18:
15] 08:26 | os:02 0723 | [06:00 | 05:46 06:24 07:
[i813 [1848 [1987 | [20:18 | 20:35 20:05 18:
46 | 08:26 | 08:01 07:22 | 06:00 | 05:46 06:25 07:
[1e49 J19a8 | [20:15 | 20:36 20:04 18:
17 08:25 | 08:00 07:20 | 0s:so | 05:47 06:26 7:
[1:50 1919 | [20:16 | 20:36 20:03 18:
18/0825 0758 jo719 | [os:sa | 05:47 06:27 7:
[asst 1920 | [20:16 | 20:36 20:02 18
19 08:25 | 0757 |o717_ | [o0s:s7 | 05:47 06:28 7.
[aes2 1921 | [20:17 | 20:37 20:00 18:
20 08:24 [07:56 0716 | [0sise | 05:47 06:29 ow:
19 | 1 [asa | [20:18 | 20:37 19:59 18:
21 fos:24 [07:55 Jo7t4 | [0sise | 05:47 06:29 7:
320 [18:54 19:22 | [20:19 | 20:37 19:58 18:
22 |o8:23 [07:53 0743 | Joss | 05:47 06:30 7:
[sess 1923 | | 20:20 | 20:37 19:56 18
23 foe:23 [07:52 Jordi | [osiss | 05:47 06:31 07:
22 [18:56 19:24 | [20:21 | 20:37 19:55 18:
ma fos:22 [07:51 0709 | [05:53 | 05:48 06:32 7:
[sgsa 19:25 | [20:21 | 20:38 19:53, 18
25 [08:22 [0749 0708 | [sss | 05:48 06:33 07:
[18:59 19:26 | [20:22 | 20:38 19:52 18:
26 [08:21 [07:48 | 07:06 | [0s:s2 | 05:48 06:34 7:
[19:00 |19:27, | [20:23 | 20:38 19:51 18:
27 |08:20 [07:47 07:05 | J0s:s2 | 05:49 06:35 07:
[a901 1928 | [20:28 | 20:38 19:49 18:
28 08:20 [07:45 07:03 | Jos:si | 05:49 06:36 07:
[1:02 1929 | [20:25 | 20:38 19:48 18:
29 os:i9 | Jor02 | [os:si | 05:49 06:36 07:
i [19:30 | [20:25 | 20:38 19:46 18:
30] 08:18 | [07:00 | 05:50 | 05:50 06:37 07:
i fas | [20:26 | 20:38 19:45 18:
ufos? | Josis9 | [os:so | 06:38 07:
I [i932 | [20:27 | 19:43 18:
Potential sun hours |305 | 301370385 4at | 43 423 348
‘Sum of minutes wit flicker ° o ° o ° °

‘Table layout: For each day in each month the following matrix apply

: First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
‘Sun set (hh:mm) First time (hh:mm) with ficker-Last time (hih:mm) with ficker/Minutes with flicker

‘wdodPRO 3.1.617 by EMD International A/S, Tel, +45 96 35 44 44, wowemd,dk, windpro@emd.dk 13.12.2017 16:16 /9 windPro @

AECOM
525
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T2 - T2

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

i
FA
=
i
5
5

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumone windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

526
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T3 - T3

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumo windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

527
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T4 - T4

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumo wna windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

528
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: TS - TS

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumone windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

529
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T6 - T6

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

i
FA
=
i
5
5

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumone windPRO@D

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

530
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T7 - T7

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

i
FA
=
i
5
5

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumo weirs windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

531
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T8 - TS.

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

i
FA
=
i
5
5

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumo wire windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

532
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

SHADOW - Calendar per WTG

Calculation:

Ba

3a
pe
gas
$_2
Baa
ped
gra
oa
gis
Bae
gon
a5
g8a
$a
gas

‘Shadow Realistic CaseWTG: T9 - T9

Assumptions for shadow calculations

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

z
;
A
3
5
i

i
i
£
i
i
:
z
F
j
i
i
i

First time (hh:mm) with ficker-Last time (hi:mm) with fcker/Minutes with flicker
First time (hh:mm) with ficker-Last time (hin:mm) with fcker/Minutes with flicker

m)

‘Sun set (hh:mm)

Day in month Sun rise (hn

sumo. windPRO

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

533
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

0

Nov

oct

420 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com
Jul Aug Sep

12.12.2017 17:41/3.1.617

First Floor, One Trinity Gardens, Quay
GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610

‘Sunshine probebility 5 (Average daily sunshine hours) []

Jan Feb Mar Apr May Jun

CINARDIBI - Shadow Receptor: D

‘Shadow Realistic CaseShadow receptor:

Assumptions for shadow calculations

SHADOW - Calendar

Calculation:

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

ape [dune

[January [February [March

EPEPEPEP ERE

rt

HERPRERTRERSRRR
RERERSRERERSRER

in each month the following matrix apply

‘Table layout: For each di

(WTG causing ficker first time)
(WT causing ficker last time)

Fist time (hh:mm) with flicker

‘Minutes with flicker Last time (hh:mm) with flicker

‘Sun set (hh:mm)

Day in month Sun rise (hh:mm)

nannies: windPRO®

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

534
‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

0

Oct Nov

&
fe
aes
28
gin
$3
23a
o§ .&
Egan
Besa
germ
0 Bk
seee
Sask
ce
Lees
28.2
B5ae
&
a

Operational time

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

amos windPRO®D

AECOM

535

Mersinli Wind Power Plant Project

Poet

Mersinli WPP-

SHADOW - Calendar

Calculation:

‘Shadow Realistic CaseShadow receptor:

Assumptions for shadow calculations

:
i
fa
i 58
ge
i a
Ea ee
4 Bes
: H
z B
ES fF
REED eR eRe ReReReRER sé
i BRERSROR SS ER ERD EREAE RERE SES EASA ERER EN ENS RERURORSRESERERERSS Ege
Pog
g RRRARRRRAHRRSASAS g @
PRereCeEeeee eer eter? : %
i i]
j Fi
:
i

‘Table layout: For each di

‘Sun set (hh:mm)

Day in month Sun rise (hh:mm)

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

SHADOW - Calendar

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

Calculation: Shadow Realistic CaseShadow receptor: NSR1 - Shadow Receptor: A
Assumptions for shadow calculations

| 8:
14 |08:27
| 18:12
15 | 08:25
| 18:13
46 | 08:26
| 1814
17 | 08:26
| 18:5
18 | 08:25
| 18:16
19 | 08:25
| 18:18
20 | 08:28
| 18:19
a]
| 18:20,
22 | 08:23
| 18:28
23 | 08:23
| 18:22
26 | 08:22
| 18:23,
25 | 08:22
| 18:24
26 | 08:21
| 18:25,
27 | 08:20
| 18:26,
28 | 08:20
| 18:28,
29/0819 |
1829 |
30 /08:18 |
0 |
31 | 08:17
[gst |
Potential sun hours | 308 | 301
i
|
|
1

“Total, worst case |
‘Sin eduction |
Oper. time re. |
‘Wind dr. red. |
Total rection |

Tota, real |

‘Table layout: For each di

Day in month Sun rise (hh:mm)
‘Sun set (hh:mm)

103
07
100
os3
026

D

1813 (72)
48:22 (712)
18:09 (712)
18:26 (T12)

18:06 (722) | 07:06,
18:28 (T12) | 19:27,
38:04 (T12) | 07:05,
48:30 (T12) | 19:28,
em ig 9793

1929
| o7o2

18:32

‘Sunshine probebility 5 (Average daily sunshine hours) []

Jan Feb Mar Apr May Jun

Jul Aug Sep Oct

Nov Dec

4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

Apri

18:01 (112) | 06:57,
31 18:32 (712) | 19:33
18:00 (12) | 06:56

34 18:34(712) | 1934
17359 (712) | 06:58

35 18:34 (712) | 19:35
47:59 (T12) | 06:53,

35 18:34 (712) | 19:36
37:57 (112) | 06:51

37 18:34 (712) | 19:37
47:57 (112) | 06:50,

5 (T12) | 19:37

17556 (12) | 06:48
38 18:34 (712) | 19:38
47:57 (T12) | 06:47

18:35 (T12) | 19:39
47:56 (T12) | 06:45,
38 18:34 (712) | 19:40
17557 (12) | 06:44

37 18:34 (712) | 19:41
17556 (712) | 06:42

37 18:35 (72) | 19:42
47:57 (T12) | 06:44

36 18:33 (712) | 19:43
17557 (712) | 06:39

1831 (112) | 19:44
17:58 (112) | 06:38,
33 18:31 (712) | 19:45
1758 (712) | 06:36,

31 18:29(712) | 19:46
48:00 (712) | 06:35.

28 18:28 (71) | 19:47
18:01 (712) | 06:33

25 18:26 (712) | 19:48
18:03 (712) | 06:32

24 18:26 (712) | 19:49
18:05 (T12) | 06:31

16 18:21 (712) | 19:50
38:10 (112) | 06:29,

6 18:16(712) | 19:51
| 06:28

in each month the following matrix apply

Fist time (hh:mm) with flicker

‘Minutes with flicker Last time (hh:mm) with flicker

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

[dune

48:51 (Tit) | 05:49,
31 19:22 (711) | 20:28
18:50 (T11) | 05:49,
33 19:23 (714) | 20:28
18:50 (711) | 05:48,
33 19:23(711) | 20:29
1:9 (1 |o548
35 19:26(T11) | 20:30

35 1924(TH1)
1839 (T11)
3 1924(TH1)|
18:9 (T11)|
3s 1924(T1)|
18:49 (T11)|
3 1924(T1)|
18:49 (Ti1)|
3s 19:24(T1) |
18349 (Tit)|
3 1924(TH)|
18:9(711)|
38 1924(7H1)|
18:9 (711) |
35 1924(T1)|
18:49 (711)|
Me 1923(TH)|
1849 (T11)|
4 1923(71)|
18:50(731)|
B 182TH)
48:54 (T11)|
2 192371]
18:51 (Tit)|
3H 192(T11)|
18551 (T11)|
so 1921711) |
18:53 (T11)|
2 19.21(TI)|
18:53 (T11)|
2% 1921(TH1)|
18:54 (41) |
26 1920(T1)|
18:54(TH1)|
2 18:81) |
18:56 (T11)|
2 191871) |
18:97 (T11)|
20 18:7 (71) |
18:59 (T11)|
wis (Tu) |
19:0 (T41)|
4 ipaa(Tiy)
isa2(711)|
a 1913TU)|
19:05 fies
Ina0rin)|2025 5 tbo

i:

7
7

47

sanavauguaueucneicnerevinaasucnieavrcy ey @veieieL
BYSSRSSSR SSS RS RSS SY SLES S RSRS RARE RSRAL SS SYSHS SSS SS

3

(WTG causing ficker first time)
(WT causing ficker last time)

81

112 8.760

unos windPRO®

AECOM
536
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

SHADOW - Calendar

Calculation: Shadow Realistic CaseShadow receptor: NSR1 - Shadow Receptor: A
‘Sunshine probebility 5 (Average daily sunshine hours) []

Assumptions for shadow calculations

| 20:38

05:
20:
05:
20:
5:
20:
05:
20:
05
20:
a
20:
05:
20:
5:
20:
05
20:
05:
20:
5
20:
os:
20:
05
20:
6:
20:
5:
20:
05:

BREESE SSB SBRYR REE REESE ESBS REE

16
8

7
B

18
16

19
18
a
2B
4
Fd
8
Ey
0
2
Ey
3
4
| Ed

Potent sun hours | 451

“Total, worst case | 404
‘Sin eduction | 084
Oper. time re. | 100
‘Wind dr. red. | o31
Total rection | 037
Tota, real | 107

‘Table layout: For each di

19:10 (Tit) | 05:26
19:23 (Tit) | 20:03
19:09 (T11) | 05:27,
19:25 (Ti) | 20:02,
19:08 (711) | 06:28,
49:26 (Tis) | 20:00,
19:05 (T41) | 05:29,
19:27 (TiN) | 19:59
19:05 (Ti1) | 06:29,
19:28 (711) | 19:58,
19:05 (Ti) | 05:30,
19:29 (711) | 19:

19:08 (T11) | 06:31
19:31 (Tit) | 19:55
19:03 (TL) | 08:32
19:31 (THs) | 19:53
19:02 (TL) | 05:33
19:31 (Ti) | 19:52
19:02 (T11) | 06:34,
19:32 (TL) | 19:51
19:01 (711) | 06:35,
49:33 (T1) | 19:

doa in 065
19:34 (711) | 19:48,
19:00 (Tit) | 05:36
19:33 (T11) | 19:46
19:0 (Ti) | 06:37

{B59 [os

Day in month Sun rise (hh:mm)

‘Sun set (hh:mm)

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

Sex R eR RR Re

Jan Feb Mar Apr May Jun

‘AECOM Accounts Payable

First Floor, One Trinity Gardens, Quayside
GB-NEWCASTLE upon Tyne NE1 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

Jul Aug Sep Oct

Nov Dec

4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197
Idle start wind speed: Cut in wind speed from power curve

| September

18:59 (Tit) | 06:38
19:34 (711) | 19:42
18:59 (T11) | 06:

19:35 (714) | 19:40
18:59 (TAL) | 06:41
19:35 (711) | 19:39
18:58 (T11) | 06:42
19:34 (711) | 19:37
18:58 (711) | 06:43
19:34 (TAA) | 19:36
18:58 (11) | 06:43
19:34 (TAA) | 19:34
18:59 (TAL) | 06:44
19:34 (711) | 19:33
18:59 (T11) | 06:45
19:34 (TH) | 1931
18:59 (T11) | 06:46
19:33 (Ti) | 19:30
19:00 (T11) | 06:47
19:33 (4) | 19:28
18:59 (T11) | 06:

49:31 (72) | 19:
19:00 (111)

19:31 (711)
19:01 (711)
19:30 (TH)
19:02 (711)
19:20(T11)
19:03 (711)
19:27 (711)
19:05 (Ti)
19:26 (T11)
19:06 (711)
19:23 (711)
19:08 (711)
19:20 (Tit)

SSRSRESSUSOSARBRSR SR

BOBSESE SE SESERERSRERERERERERERERERSRES

See SeSeessergszess

»

in each month the following matrix apply

Fist time (hh:mm) with flicker
‘Minutes with flicker Last time (hh:mm) with flicker

ESS83 85

int Sot S-

RES ESERRSRERBSS

17:50 (T12) | 07:27,
18:03 (T12) | 18:22
(712) | 07:28
(712) |

7:44 (712) | 07:29
18:08 (T12) | 18:19
17:82 (T12) | 07:30,
46:09 (T12) | 18:18
(2) | 07:33

eso (712) | 18:17

18:12 (T12)

81

INovembeg December

17:36 (712) | 07:35.
s8:41 (T12) | 18:12
1735 (712) | 07:37
18:11 (712) | 18:11
1734 (712) | 07:38,
18:11 (712) | 18:10,
4734 (712) | 07:39
18:11 (712) | 18:09,
4733 (712) | 07:40,
$8:41 (712) | 18:08,
4733 (112) | 07:41
18:11 (712) | 18:07
1733 (712) | 07:42
18:11 (712) | 18:08
47:33 (712) | 07:43,
18:10 (712) | 18:05,
47:33 (712) | 07:44
18:09 (712) | 18:04
4733 (712) | 07-45,
18:09 (T12) | 18:03,
1734 (712) | 07:46,
18:08 (T12) | 18:02
4734 (712) | 07:47
18:07 (712) | 18:01
47:35 (Ti2) | 07:49
18:05 (712) | 18:00,
17:36 (712) | 07:50,
18:04 (712) | 18:00
3737 (122) | 0751
18:02 (712) | 1759,
47:39 (712) | 07:52
18:00 (712) | 17:58,
47:42 (T12) | 07:53,
1757 (riz) | 17:57
17:48 (712) | 07:54
47:50 (712) | 17:57

02

(WTG causing ficker first time)
(WT causing ficker last time)

112 8.760

amo iesye windPRO®

AECOM
537
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

SHADOW - Calendar

Calculation: Shadow Realistic CaseShadow receptor: NSR2 - Shadow Receptor: B
Assumptions for shadow calculations

[February [March

anuary
1 [0827 17:19 (713) | 08:16
j1s00 14 17:33(T13) | 18:32
2 | 08:28 1719 (13) | 08:16
jisoL 15 17:34 713) | 18:33
3 | 08:28 Wig 3 ois
1802 16 17535113) | 18:34
4 | 08:28, 17319 (713) | 08:14
180317 17:36 113) | 18:35
5 | 08:28 719 (13) | 08:13
|iser se 77ers
6 | 08:28 1719 (713) | 08:12
[1805 19 17:38 (713) | 18:
7 | 08:28 17319 (73) | 08:11
1805 20. 17:39(T13) | 18:39
8 | 08:28 17:8 (713) | 08:10
(18:06 20. 17:38(T13) | 18:40
9 | 08:28 17:18 (713) | 08:08
[1807 2 1739(713) | 18:41
10 | 08:28 17:8 (13) | 08:08
180822 17:40 (713) | 18:42
11 | 06:27 17319 (71) | 08:07
1g09 22 17:41 (713) | 18:43
12 [0827 1739 (73) | 08:06
jist 23 7:42 (713) | 18:44
13 | 08:27 17:8 (713) | 08:04
ie 24 17242713) | 18:6
14 | 08:27 1719 (713) | 08:03
i224 743(113) | 18:7
15 | 08:26 739 (713) | 08:02
[ists 25 17:48 (113) | 18:8
16 | 08:26, 479 (13) | 08:01
jii4 25 17:48 (713) | 1849
17 | 08:26 17:20 (13) | 08:
fisas 251745 (713) |:
18 | 08:25 17:19 (113) | 0758
1846 26 17:45 (713) | 18:51
19 | 08:25 17:20 (113) | 0757
i818 26 17:45 (713) | 18:52
20 | 08:24 17:20 (113) | 07:
11926 17:45 113) | 18:53
al 17:21 (13) | 0755
1820 25 17:45(T13) | 18:54
22 | 08:23 17:21 (73) | 07:53
[182125 17:45 713) | 18:55
23 | 08:23 1722 (713) | 0752
(182224 1:46 (13) | 18:
24 | 08:22 17:23 (713) | 07:51
182323 17:45 (113) | 18:58
25 | 08.22 17:23 (113) | 07:
18:28 22 17:45 (113) | 18:59
26 | 08:21 17:24 (13) | 07:88
i825 a1 17:45 (113) | 19:00
27 | 08:20 17:26 (113) | 07:7
1826 19 1745 (713) | 19:01
28 | 08:20 Wa 3 on
[328 17 ty:9a (113) | 19:02
23 | 08:19 17:29 (713)|
182913 742 (713)
30 | 08:18 1731713) |
[2 2 vols)
31 | 08:17
1831 |
Potental sun hours | 305 | 301
“ota, worst case | 02s |
Sunreducion| 043
Oper.timered.| 100,
Winddr.red.| 069 |
Toalreducion| O31 i
Tota rea | 193 i
Table layout: For each ds

Day in month Sun rise (hh:mm)

‘Sun set (hh:mm)

| 07:
|19:
| o7:
|:
| 07:
|19:
| 07:
|:

4
03
43
104
1
05
40
08

AECOM Accounts Payable

First Floor, One Tiny Gardens, Quayside
GGB-NEWCASTLE upon Tyne NE 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

12.12.2017 17:41/3.1.617

‘Sunshine probebility 5 (Average daily sunshine hours) []

Jan Feb Mar Apr May Jun

Jul Aug Sep Oct Nov Dec

4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 570 243 369 619 793 854 643 197 81 112 8.760

Idle start wind speed: Cut in wind speed from power curve

[Apri

06:57
[19:
| 06:56

18:31 (112) | 06:50,
3841 (T12) | 19:37
18:28 (12) | 06:48
38:43 (112) | 19:38,
48:26 (712) | 06:47
18:45 (712) | 19:39
48:24 (T12) | 0645,
4845 (112) | 19:40,
18:24 (712) | 06:44
18:46 (712) | 19:41
18:23 (712) | 06:42
38:46 (112) | 19:42
48:23 (T12) | O6:4t
3847 (72) |1949 3
18:22 (71) | 06:39
3646 (T12) | 194412
38:22 (112) | 06:38,
3696 (T12) [1945.16
48:22 (112) | 06:36,
1845 (712) | 194618
48:23 (112) | 06:35,
18:45 (712) | 19:47 at
18:23 (712) | 06:33
18:43 (712) | 19:48 21
18:24 (712) | 06:32
1843 (T12) [1949 23
38:25 (T12) | 06:31
38:40 (T12) | 19:50 23
18:27 (T12) | 06:29,
18:37 (712) | 19:51
| 06:28

in each month the following matrix apply

Fist time (hh:mm) with flicker

‘Minutes with flicker Last time (hh:mm) with flicker

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

May
| 05:15

BRERS

6:05,
0:08,

20:10
19:05 (T12) | 05:03
19:08 (712) | 20:11
19:01 (TL) | 05:02
19:13 (TL) | 20:12
18:59 (TL) | 05:01
19:15 (711) | 20:13
18:57 (712) | 05:00,
19:15 (T14) | 20:14
18:56 (TL) | 05:59
19:17 (T14) | 20:15
18:55 (Tit) | 05:59
19:16 (T11) | 20:16,
18°54 (TH) | 05:58
19:17 (Tit) | 20:16
18:54 (T11) | 05:57
49:47 (Ti) | 20:17
18:53 (T11) | 05:56
19:17 (TH) | 20:18,

54 (T14) | 05:55,
19:18 (T10) | 20:19,
18:54 (TL) | 05:55
19:18 (Tio) | 20:20
18:53 (T11) | 05:54
19:17 (Ti0) | 20:21
18:56 (TL) | 05:53
19:18 (T10) | 20:21
18:55 (TL) | 05:53
19:17 (Tio) | 20:22
18:55 (T12) | 05:52
19:16 (T10) | 20:23
18:57 (T11) | 05:52
19:16 (Tio) | 20:24
18:59 (TL) | 05:51
19:15 (T10) | 20:25

19:02 (Tio) | 05:51

19:08 (Tio) | 05:50,
19:11 (T10)

|
i
|
| 4a
|
|
|
|
|
1

[Bune

| 05:49
| 20:27
| 05:49

(WTG causing ficker first time)
(WT causing ficker last time)

amo iesys windPRO®D

AECOM
538
Mersinli Wind Power Plant Project

oj
Mersinli WPP-

SHADOW - Calendar

AECOM Accounts Payable
First Floor, One Tiny Gardens, Quayside
GGB-NEWCASTLE upon Tyne NE 2HF

+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

12.12.2017 17:41/3.1.617

Calculation: Shadow Realistic CaseShadow receptor: NSR2 - Shadow Receptor: B
Assumptions for shadow calculations

(uly

| 20:38

05:
20:
05:
20:
5:

20:
si
20:
05

20:
a
20:
05:

20:
5:
fee
05

20:
05:

20:
5

20:
os:

20:
05

20:
6:
20:
5:
20:
05:

BREESE SSB SBRYR REE REESE ESBS REE

petra tous | a3t
“Total, worst case |
‘Sin eduction |
Oper. time re. |
‘Wind dr. red. |
Total rection |
Tota, real |

‘Table layout: For each di

Day in month Sun rise (hh:mm)
‘Sun set (hh:mm)

‘Minutes with flicker

‘Sunshine probebility 5 (Average daily sunshine hours) []
Jan Feb Mar Apr May Jun Jul Aug Sep
4,20 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time
N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum
218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

[September October
| 06:39 | 07:05
4
Fy
2B
a
2»
6
3
5
19:1 (T10)
19:20 (T10) |
19:09 (T10) |
19:22 (Ti0) | 19:22,
19:06 (T11) | 06:51
19:23 (Ti0) | 19:20,
49:04 (TH) | 06:52
19:23 (T10) | 19:
19:02 (T11) |
19:23 (710) |1
19:01 (TiN) | 06:54
49:23 (Ti0) | 18:15,
19:00 (711) | 06:55,
49:23 (Ti0) | 19:14
38:59 (T11) |
19:23 (T10) | 19:12
18:59 (711) |
39:23 (710) | 1
48:58 (711) | 06:57,
19:22 (Ti0) | 19:09
18:57 (711) |
19:20 (Tit) | 19088
18:57 (711) | 06:59,
19:20 (TH1) [1:08 14 18:23 (712) | 18:2
48:57 (T11) | 07:00, 18:07 (712) | 07:
19:20 (711) | 19:04 18 18:25 (712) | 18:21
38:58 (T11) | 07:01 38:08 (112) | 07:29,
19:19 (TH) | 19:03 21 18:26 (712) | 18:19
18:58 (T11) | 07:02 38:08 (712) | 07.30,
19:18 (TH1) [19:01 22 18:26 (712) | 18:18
48:59 (711) | 07:09, 18:03 (712) | 07:31
19:17 (711) [19:00 24 18:27 (712) | 18:17
48:59 (TH) | 07:03, 18:03 (712) | 07:32
ig:15 (711) | 18:58 24 2) | 18:16
4:04 uy | 0704 38:02 (712) | 07:33,
25 18:27 (712) | 18:18
|0735
[18:13
| 346
156 1 145,
ost | 065
100 | 400
9.50 | 50
08 1 ox
7 i 50

in each month the following matrix apply

Fist time (hh:mm) with flicker
Last time (hh:mm) with flicker

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

[November

18:01 (712) | 07:36
18:25 (T12) | 18:12
18:01 (T12) | 07:37

:25 (712) | 18:11
18:01 (T12) | 07:38,
18:28 (712) | 18:10,
18:02 (T12) | 07:39
18:23 (T12) | 18:09
18:02 (T12) | 07:40,
18:22 (T12) | 18:08,
18:08 (T12) | 07:41

18:09 (T12) | 07:43
18:14 (712) | 18:05,

858585 S5S9595S5S5S5SeS

Oct Nov Dec

81 112 8760
[December
| 0x17 1791 (713)
| 23 17:24(T13)
| w 724(T,
| irae (713)
\ 2 1724(713)
| g :03 (T13)
\ 2 172873,
i (713)
» patra)
13)
| 19 24 (T13)
| (13)
ji7so 18 17:23 (713)
Jos 17:06 (713)
[i750 a7 1723 (713}
| 08: (713)
[i7s0 a6 1723 (713)
| 08: 17.08 713)
|i7so 15 1723 (713)
[08 (113)
ja7so 141723713)
17.03 (713) | 08% Al (3)
9 2(3)| 1750 1725(713)
17:00 (T13) | 08:18 17:41 (713)
14 neti) |a750 a 1722713)
1659 713) |oa19 2 (713)
a7 indeqria) [s7st 10 17213)
1658 (13) |on19 va (713)
wy Warm) 8 72271)
46357 (113) | 0820, a4 C13)
a wes) i517 721719)
16:57 (T13) | 08:21 17:46 (13)
2 17:49 (713) | 17:52 6 17:22 (13)
16:57 (713) | 08:21 17:17 (13)
23 17:20 (713) | 17:52 S 17:22 (713)
16:57 (T13) | 08:22 17:18 (113)
24 17:24 (13) | 17:52 3 17:21 (713)
16:56 (113) | 08:23 17:20 (713)
2 warmi)|i33 1 at)
1656 (113) | 0823,
as nai (ri) | 1733
16:56 (T13) | 08:24
2% 17:22 (T13) | 17:54
16356 (113) |0%38
ae 70 3) | 1754
16:56 (113) | 08:25. 17:21 (713)
a wans)|735 2 72371)
16:58 (T13) | 08:25 17:20 (713)
2S 17:23 (713) | 17:55 4 17:24(713)
16:58 (113) | 08:28 1720(713)
2 17:23 (713) | 17:56 ‘5 17:25 (T13)
1658 (713) | 08236 17:20 (13)
25 17:23 (713) | 17:56 7 17:27 (713)
1958 (19 [cas 17:20 (T13)
ae naar) |orsr 8 ta8tri3)
16:59 (713) | 08:27 17:19 (713)
m4 wrasTis)|1758 1017291)
17:00 (T13) | 08:27 17:19 (713)
24 17:24(T13) | 1759 17:30(T13)
08:27 1739 (713)
jams) 1731 (713)
| 26
am | x20
om | a8
1,00 100
0,69 | 0,69
038 | oa
feo I fo

(WTG causing ficker first time)
(WT causing ficker last time)

1342-2017 1618 /6

windpro @

AECOM
539
Mersinli Wind Power Plant Project

Poet

‘AECOM Accounts Payable

Mersinli WPP-

First Floor, One Trinity Gardens, Quay

GB-NEWCASTLE upon Tyne NE1 2HF

+44 191 224 6610

‘Ahmet Korkmaz / ahmet-korkmaz@aecom.com

12.12.2017 17:41/3.1.617

SHADOW - Calendar

Calculation:

Ez
‘Sunshine probebility 5 (Average daily sunshine hours) []

NSR4_- Shadow Receptor:

‘Shadow Realistic CaseShadow receptor:

0

oct

420 5,10 6,20 7,50 9,50 11,40 12,20 11,60 10,10 7,30 5,30 4,10

Operational time

Jul Aug Sep

Jan Feb Mar Apr May Jun

Assumptions for shadow calculations

112 8.760

81

N NNE ENE E ESE SSE S SSW WSW W WNW NNW Sum

218 4.061 $70 243 369 619 793 854 643 197

Idle start wind speed: Cut in wind speed from power curve

|SeptembefOctober | Novembef December

[duly [August

ape

[January [February [March

BR

RSRARRTRR

HRARAASRASRER SHOR

RERSRSASASASSSAgagasgssgsgagay

HERPRERTRERSRRR
RERERSRERERSRER

+3

in each month the following matrix apply

‘Table layout: For each di

(WTG causing ficker first time)
(WT causing ficker last time)

Fist time (hh:mm) with flicker

‘Minutes with flicker Last time (hh:mm) with flicker

‘Sun set (hh:mm)

Day in month Sun rise (hh:mm)

unos? windPRO®D

\iedPRO 31.617 by EMD Intemational NS, Te +45 96 3544.44, waned. Wedron.

AECOM

540
Mersinli Wind Power Plant Project

a vant
‘AECOM Accounts Payable

Mersinli WPP First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com
hd

2017 17:41/3.1.617

SHADOW - Map
Calculation: Shadow Realistic Case

Hours per year, real case

—— 1 Hours
30 Hours
‘50 Hours
75 Hours

9) 10-150 Hours

15,0 - 30,0 Hours

30:0 - 56,2 Hours

56,2 - 75,1 Hours

0 1 2 3 4km
i a
Shadow

A New WTC Feceptor
Flicker map level: Project Wizard Elevation Data Grid (EU-DEM 1 arc-second)
_windPRO 3.1.617 by EMD Intemational A/S, Tel. +45 96 35 44 44, www.emd.dk, windpro@emd.ck 1322017161371 WindPRO wo

AECOM
841
Mersinli Wind Power Plant Project

ope: ea
‘AECOM Accounts Payable

erent Wer First Floor, One Trinity Gardens, Quayside
‘GB-NEWCASTLE upon Tyne NEI 2HF
+44 191 224 6610
‘Ahmet Korkmaz / ahmet.korkmaz@aecom.com

12.12.2017 17:41/3.1.617
SHADOW - Calendar, graphical
Calculation: Shadow Realistic Case
CINARDIBE Shadow Receptor: D DAGTEKKE Shadow Receptor: C
2.00: —— 200- —: 4
pas tI == i {
800 800
17.00. i
1800 1800.
1800: 1500
400 1400.
2 a
1200 1200
1100 ‘Woo.
1000: 1000
700 300
08:00 08:00.
70. 700.
00. = —e 100.
oa ab Mi fae Ten Aju ey Gl Kin Ale ea ou Ae Mw Ns Ney Hal Ten Agu Ey EN Kes Ale Gea
Month Nonth
NSRI: Shadow Receptor: A NSR2: Shadow Receptor: B
| {
2000 2000
on an pes Fat
Ds at a = s
1700 00
180 1200:
1800 1800
2 ne ene
13 1300.
F 1200. a 1200.
100 100
1000 1000
700. 700.
0800. | 4 ‘0x00 >}
700 700
9500. os004. +
ka GB Mar" Nin May” Hae Tem” Agu EM EM Kas Ara Oba oe” ib Mar" Win May" aE Tom Agu” EY EM Kae Ara Oca
Month Month
NSR4:; Shadow Receptor: E
200 | bet
1900
1100
1700
‘60
1800
geo
1300.
© 200
10
1200
700
08005 —+
e700
700
oc Sib Mar Ns May Hae Tom” Agu Ev EN Kas Ara Oca
‘Month
WTGs

MM toto RIB at 0 ete a tis tic

ia rn a a i cee ommriesrs windPRO@

AECOM
842
Mersinli Wind Power Plant Project

Appendix G Chance Find Procedure

1. Introduction

The Project Company is responsible of management and protection of any archaeological and heritage resources
that may be encountered in the Mersinli Wind Power Plant Project area. The purpose of this document is to
provide the Project Company and its Contractors with a guidance that outlines the procedures that shall be
implemented in the event of a chance find.

2. Definitions

Item Defin

Chance Find Potential cultural and natural heritage sites, features or objects that may be
encountered during earthworks activities. Within this scope, chance finds may
include archaeological objects, archaeological sites, fossils, burial grounds,
etc.

Project Company Yander Elektrik Muh. Mus. Ins. Tur. ve Tic. A.S

Museum Directorate Izmir Museum Directorate
Odemis Museum Directorate (to be confirmed)
Tire Museum Directorate (to be confirmed)

Preservation Board izmir Regional Board for Conservation of Cultural Assets No 1

izmir Regional Board for Conservation of Cultural Assets No 2

3. Legal Framework

The following national legislation and international standards are applicable for potential chance finds:

Turkish Law on Preservation of Cultural and Natural Assets, Law No:2863

Archaeological Sites, Conditions of Protection and Usage, Ministry of Culture and Tourism, Principle
Decision No: 658

European Bank for Reconstruction and Development, Environmental and Social Policy (2014), PR8 -
Cultural Heritage

International Finance Corporation, Sustainability Framework (2012), PS8 — Cultural Heritage

European Convention on the Protection of the Archaeological Heritage (as per EBRD compliance, since
Turkey is not a party to this Convention)

AECOM
543
Mersinli Wind Power Plant Project

4. Roles and Responsibilities

All Project personnel, including Project Company and contractors, are required to comply with the Turkish Law on
Preservation of Cultural and Natural Assets (Law No:2863)

The Project Company will have the primary responsibility for ensuring implementation of the Chance Finds
Procedure by all Project personnel including the contractors. The QHSE specialist of the Construction Contract
will coordinate the implementation of the Procedure (i.e. internal and external communication, documentation)
and collaborate with the Environmental Specialist of the Project Company. The Environmental Specialist of the
Project Company will be responsible from informing senior Project management about the process conducted.

5. Procedure

The chance finds procedure is provided in the table given below, whereas a sample form for recording any
chance find is provided in Table G.1.

The Procedure is intended to ensure that if archaeological remains are encountered in the scoped of the Project
they are reported and protected until a satisfactory strategy, which is in line with the requirements of the national
legislation and international standards/requirements, is identified, agreed, implemented, and completed.

AECOM
544
Mersinli Wind Power Plant Project

Table G - 1. Chance Find Procedure

1. After a chance find le

All related work is ceased by the Construction
Contractor's QHSE Specialist immediately.

A temporary restriction zone is established around
the potential chance find, with appropriate signage.

The Construction Contractor's QHSE Specialist will
inform the Project Company's Environmental
Specialist and the Museum Directorate

All related site personnel and workers are informed
by the Construction Contractor's QHSE Specialist of
the chance find

Moving or disturbing the chance find is not allowed.

2. Decision of the museum |»

a) The museum archaeologist inspects the chance

b) The museum archaeologist inspects the chance

investigation, the museum archaeologist declares
that the site has minor significance:

— Project Company's Environmental Specialist
is informed by the Construction Contractor's

investigation, the museum archaeologist declares
that the site has moderate significance:

— Project Company's Environmental Specialist
is informed _by the Construction Contractor's

jauthority find on site and decides the chance find is not of find on site and decides the chance find is of
importance: importance.
— Project Company's Environmental Specialist — The museum archaeologist identifies further
is informed by the Construction Contractor's actions to be taken.
QHSE Specialist of the decision - -
— Project Company's Environmental Specialist
— Chance Find Form is completed by the is informed by the Construction Contractor's
Construction Contractor's QHSE Specialist QHSE Specialist of the decision
and the form is archived for the Project .
Company records. ~ Implementation of procedure continues from
Step 3 under the responsibility of Construction
— The temporary restriction zone is removed Contractor's QHSE Specialist of the decision
and work can continue.
— Chance Find Procedure is closed.
13. Site Investigations + a) Either directly or following further site b) Either directly or following further site c) Either directly or following further site

investigation, the museum archaeologist declares
that the site has major significance:

— Law on the Conservation of Cultural and
Natural Property" and related regulations

AECOM
545,
Mersinli Wind Power Plant Project

QHSE Specialist of the decision

Chance Find Form is completed and the form
is archived by the Construction Contractor's
QHSE Specialist for the Project Company
records.

The temporary restriction zone is removed
and work can continue.

Chance Find Procedure is closed.

QHSE Specialist of the decision

Museum archaeologist and the Museum
Directorate determine what further site studies
will be required.

Depending on the decision of the Directorate,
the Construction Contractor can be
responsible of providing a survey team
consisting of qualified archaeologists and any
other required experts (to be ensured and
monitored by the Project Company).

Museum archaeologist and the survey team
conducts the required site studies and
provides information to the Construction
Contractor's QHSE Specialist on the
progress.

Following the completion of excavation
studies, the survey team prepares a report
and submits it to the Museum Directorate.

The Museum Directorate reports the outcome
to Izmir Regional Preservation Board of
Cultural Assets No 1 or No 2. The board
declares that excavation and recovery work is
completed and informs the Project
management.

Chance Find Form is completed and the form
is archived for the Project Company records.

Chance Find Procedure is closed and work
can continue.

apply for the site.

Project Company's Environmental Specialist
is informed by the Construction Contractor's
QHSE Specialist of the decision

Museum archaeologist and the Museum
Directorate determine what further site studies
will be required.

Depending on the decision of the Directorate,
the Construction Contractor can be
responsible of providing a survey team
consisting of qualified archaeologists and any
other required experts (to be ensured and
monitored by the Project Company).

Museum archaeologist and the survey team
conduct the required site studies and provide
information to the Construction Contractor's
QHSE Specialist on the progress.

Following the completion of excavation
studies, the survey team prepares a report
and submits it to the Museum Directorate.

The Museum Directorate reports the outcome
to Izmir Regional Preservation Board of
Cultural Assets No 1 or No 2.

The site is officially recorded and protected as
per related regulations.

Chance Find Form is completed and the form
is archived for the Project Company records.

Based on decision of the Directorate, work
may completely be stopped in the area or may
continue with further actions recommended by
the Directorate.

AECOM
546
Mersinli Wind Power Plant Project

6. Monitoring and Reporting

Any identified chance find will be recorded by the Construction Contractor's QHSE Specialist in the Chance Find
Form (sample form provided in G.1). Hard copies of the form will be kept on the Project site office and all forms
will be scanned to keep electronic records as well. Construction Contractor's QHSE Specialist will send the
electronic copies to he Project Company's Environmental Specialist.

In case of a chance find that may have potential importance for the local communities (i.e. graves, burial grounds,
religious artefacts, etc.), the communities will be informed for further engagement through information disclosure
activities identified by the Project Stakeholder Engagement Plan (SEP).

Details of all chance finds will also be reported within the scope of annual reporting to Lenders.

AECOM
547
Mersinli Wind Power Plant Project

G.1 Sample Chance Find Form

Chance Find Form

Date: Form No:

(Tarih)

Name of person reporting the chance find:

(Rastlantisal buluntuyu rapor eden kiginin ismi)

Chance Find GPS Coordinates: Photo record: Ol Yes ONo

(Rastlanisal Bulgu GPS Koordinatlari) (Fotograf kaydi)
Photo No:

Description of the chance find and the site

(Rastlantisal buluntunun ve sahanin tanim1)

Activities stopped in the immediate vicinity of the chance find 0 Yes ONo

(Rastlantisal buluntunun hemen gevresinde is durduruldu)

Temporary restriction zone created around the chance find O Yes CNo

(Rastlantisal buluntu gevresinde gecici tampon bélge olusturuldu)

Site QHSE managers contacted O Yes ONo
(Saha miidiri ile irtibata gegildi)

Museum Directorate contacted 0 Yes C1No
(Mize Midurligi ile irtibata gecildi)

Date of notification:
(Bildirim tarihi)

Name of Museum Directorate archaeologist :
(Mize Midirligii arkeologunun ismi)

Contact details of museum directorate archaeologist (phone number/ email):
(Mize miidirligi arkeologunun iletisim detaylari (telefon numarasi/ email))

Date of site visit by Museum Directorate archaeologist:
(Mize Midirligii arkeologu saha ziyaret tarihi)

Result:

Cl Site of no significance 1 Site of minor significance © Site of moderate significance Site of major significance
(Onemsiz saha) (Azénemlisaha) (Orta derecede énemli saha) (Cok dnemli saha)

Will the construction work continue? Yes CNo
(ingaat galigmalar! devam edecek mi?)

If yes, date of notice to resume work:
(Evet ise, ise baslama tarihi bildirisi)

AECOM
548
Mersinli Wind Power

Plant Project

Appendix H Official Invitation Letters for Public Consultation

Meetings

H.1 Torbali Municipality

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

‘YANDERELEKTRIK TURZ. VE TIC. AS.

‘Tarih: 25/09/2017

LC,
TORBALI BELEDIYE BASKANLIGI

TORBALIVIZMIR

famir Ili, Baymndir tt

inde Kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
tamamlanmast ile yapim sureci baslayacaktir. Séz konusu proje ile ilgili halki Onceden
bilgilendiemek, ors ve énerilerini almak igin gevre kbylerde toplant: yaplacaktir.

‘Toplanti 4 Ekim 2017 tarihinde yaptlacak olup, katihminiz durumunda agagidaki telefon
‘numarasindan toplanti yeri ve saat ile ilgili bilgi alabilitsiniz

ize arz ederiz,

Df, Onur MUSTAFAOGLU
mda Yonetim Kurulu Uyesi

Yander Elektrik Mh. Mis. Ing. Turz. ve Tic.

§.

Bilgi Igin Telefon:
0533 33157 03
0533 426 38 53

Buyikdere Caddesi, No:185, Kanyon Offs Binas, Kats6, Levent, Istanbul 34394

AECOM
549

Mersinli Wind Power Plant Project

H.2 Torbali District Governorate

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

TURZ. VE TIC. AS.
YANOERELEKTRIK as
Say: MERS-2017-010
Konu : Mersinli RES Bilgilendirme toplantist hakkinda ‘Tarih: 25/09/2017
TG .
TORBALI KAYMAKAMLIGI
TORBALIAZMiR

lamir Ili, Baymdir flgesinde kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
tamamlanmasi ile yapim stireci baslayacaktir. S6z konusu proje ile ilgili halkt Snceden
bilgilendirmek, gériis ve énerilerini almak igin gevre koylerde toplanti yapilacaktir.

Toplanti 4 Ekim 2017 tarihinde yapilacak olup, katiliminiz durumunda asagidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz.

Bilgilerinize arz ederiz.

Onur MUSTAFAOGLU
Y6netim Kurulu Uyesi

Yander Elektrik Mith. Mils. ins. Turz. ve Tic. A.$.

Bilgi Igin Telefon:
0533 331 57 03
0533 426 38 53

Elden Testi Bing. 25 on Je012

Bliytikdere Caddesi, No:185, Kanyon Ofis Binast, Kat:6, Levent, Istanbul 34394

AECOM
550
Mersinli Wind Power Plant Project

H.3. Kemalpasa District Governorate

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

TURZ. VE TIC. AS.
YANDERELEKTRIK :
Sayt_: MERS-2017-010
Konu_: Mersinli RES Bilgilendirme toplantist hakkinda Tarih: 25/09/2017
TG
KEMALPASA KAYMAKAMLIGI
KEMALPASA/iZMiR

izmir ili, Baymdir flgesinde kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
famamlanmasi ile yapim siireci baslayacaktir. Séz konusu proje ile ilgili halki énceden
bilgilendirmek, g6rtig ve Snerilerini almak igin gevre kéylerde toplanti yaptlacaktir.

Toplant 4 Ekim 2017 tarihinde yapilacak olup, katiliminiz durumunda agagidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz.

Bilgilerinize arz ederiz.

198-42
Onur MUSTAFAOGLU,

Milunel dyn Yonetim Kurulu Uyesi
ps Yander Elektrik Math, Mils. ing. Turz. ve Tic. A.S.

Bilgi [gin Telefon:
0533 331 57.03
0533 426 38 53

Bayllkdere Caddesi, No:185, Kanyon Ofis Binasi, Kat:6, Levent, Istanbul 34394

AECOM
551

Mersinli Wind Power Plant Project

H.4 Kemalpasa Mu

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

WMOERELESTRK TURZ. VE TIC. AS.

Sayi —: MERS-2017-007
Konu : Mersinli RES Bilgilendirme toplantisi hakkinda Tarih: 25/09/2017

TC.
KEMALPASA BELEDIYE BASKANLIGI
KEMALPASA/IZMiR

bilgilendirmek, g6riis ve dnerilerini almak igin gevre kdylerde toplanti yaptlacaktr.
Toplanti 4 Ekim 2017 tarihinde yapilacak olup, katiliminiz durumunda agagidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz.

Bilgilerinize arz ederiz.

2
TH ge FOF
Inoc Ya:

Onur MUSTAFAOGLU
Yénetim Kurulu Uyesi

Yander Elektrik Mth. Miis. ing. Turz. ve Tic. A.S.

Bilgi Igin Telefon:
0533 331 57 03
0533 426 38 53

Buiyiikdere Caddesi, No:185, Kanyon Ofis Binast, Kat:6, Levent, istanbul 34394

AECOM
552

Mersinli Wind Power Plant Project

H.5 Cumali N

ghbourhood Administration

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

TURZ. VE TIC. AS.

YANDER ELEKTRIK NED $

Say: : MERS-2017-007

Konu + Mersinli RES Bilgilendirme toplantist hakkinda Tarih: 25/09/2017

TC
CUMALI KOYW MUHTARLIGINA

lzmir fi, Bayindir ilgesinde kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
tamamlanmasi ile yapim stireci baslayacaktr. Siz konusu proje ile ilgili halki énceden
bilgilendirmek, gériis ve dnerilerini almak igin gevre kdylerde toplanti yapilacaktir.

Toplanti 4 Ekim 2017 tarihinde yapilacak olup, katiliminiz durumunda agaiidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz,

Bilgilerinize arz ederiz.

Onur MUSTAFAOGLU
Yénetim Kurulu Oyesi

Yander Elektrik Miih. Miig. Ing. Turz. ve Tic, A.S.

Bilgi igin Telefon:
0533 331 5703
0533 426 38 53

ellen dés lim alli Aedt duman ~

Bliylkdere Caddesi, No:185, Kanyon Ofis Binast, Kat:6, Levent, istanbul 34394

AECOM
553

Mersinli Wind Power Plant Project

H.6 Karakizlar Neighbourhood Admi

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

TURZ. VE TIC. AS.

TWERELEKTK %

Say: : MERS-2017-007

Konu : Mersinli RES Bilgilendirme toplantisi hakkinda Tarih: 25/09/2017

TC.
KARAKIZLAR KOYU MUHTARLIGINA.

Tamir ili, Bayindir ligesinde kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
tamamlanmast ile yapim stireci baslayacaktir. Sz konusu proje ile ilgili halki dnceden
bilgilendirmek, giriig ve dnerilerini almak igin gevre kéylerde toplants yapulacaktur.

Toplanti 4 Ekim 2017 tarihinde yapilacak olup, kattliminiz durumunda asagidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz.

Bilgilerinize arz ederiz.

Elden see o Ih,
ae

Onur MUSTAFAOGLU
Yénetim Kurulu Uyesi

Yander Elektrik Muh. Mis. Ins. Turz. ve Tic. A.S.

Bilgi Igin Telefon
0533 331 5703
0533 426 38 53

Biiyukdere Caddesi, No:185, Kanyon Ofis Binast, Kat:6, Levent, Istanbul 34394

AECOM
554
Mersinli Wind Power Plant Project

H.7  Karaot Neighbourhood Admi

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

TURZ. VE TIC. AS.
YANDERELEKTRIK a
Say: : MERS-2017-007
Konu : Mersinli RES Bilgilendirme toplantist hakkinda Tarih: 25/09/2017

mG
KARAOT KOYi) MUHTARLIGINA.

lzmir ili, Bayindir IIgesinde kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
tamamlanmasi ile yapim siireci baslayacaktir. S8z konusu proje ile ilgili halki énceden
bilgilendirmek, gortis ve dnerilerini almak igin gevre kéylerde toplanti yapilacaktir.

Toplanti 4 Ekim 2017 tarihinde yapilacak olup, katiliminiz durumunda asagidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz.

Bilgilerinize arz ederiz.

Onur MUSTAFAOGLU,
Yénetim Kurulu Uyesi

Yander Elektrik Miih. Mu. Ins. Turz. ve Tic. A.S.

Bilgi Igin Telefon: “boben on! lina @ bbe

0533 331 5703
0533 426 38 53

Bayiikdere Caddesi, No:185, Kanyon Ofis Binasi, Kat:6, Levent, istanbul 34394

AECOM
555
Mersinli Wind Power Plant Project

H.8 Yesilkoy Neighbourhood Admi

YANDER ELEKTRIK MUHENDISLIK MUSAVIRLIK INSAAT

TURZ. VE TIC. AS.
YANDERELEKTRIK $
Say: : MERS-2017-007
Konu : Mersinli RES Bilgilendirme toplantisi hakkinda Tarih: 25/09/2017

T.C.
YESILKOY KOYU MUHTARLIGINA

Izmir ili, Baymndir ilgesinde kurulacak olan Mersinli RES projemiz ile ilgili izinlerin
tamamlanmast ile yapim stireci baslayacaktir. Séz konusu proje ile ilgili halki énceden
bilgilendirmek, gértis ve dnerilerini almak igin gevre koylerde toplanti yapilacaktir.

Toplanti 4 Ekim 2017 tarihinde yapilacak olup, katiliminiz durumunda asajidaki telefon
numarasindan toplanti yeri ve saati ile ilgili bilgi alabilirsiniz,

Bilgilerinize arz ederiz.

Onur MUSTAFAOGLU,
Yénetim Kurulu Oyesi

Yander Elektrik Mith. Miig. Ing. Turz, ve Tic. A.S.

Bilgi Igin Telefon:
0533 331 5703
0533 426 38 53

Elden teslin allem lect? pure Mowe

Buydkdere Caddesi, No:185, Kanyon Ofis Binast, Kat:6, Levent, Istanbul 34394

AECOM
556
Mersinli Wind Power Plant Project

Appendix | Presentation Template used during the Public
Consultation Meetings

Mersinli Ruizgar Enerjisi Santrati_
Paydas Bilgilendirme Toplantis!

Gevresel ve Sosyal Etki Degerlendirmesi Stireci

PAYDAS BiLGILENDIRME TOPLANTISI: NEDEN BURADAYIZ?

Q Mersinli RES Projesi nedir?

Q Proje Sahibi kimdir?

Q Proje’nin Beklenen Faydalari Nelerdir?

QO Gevresel ve Sosyal Etki Degerlendirmesi (CSED) siireci nedir?
Q Paydasg Katilimi: Siirece nasil dahil olabilirsiniz?

Q Sorular ve Cevaplar

AECOM
557
Mersinli Wind Power Plant Project

MERSINLi RES PROJESi

Q Yenilenebilir enerji kaynagina dayali lisansli elektrik enerji:

tretimi

Q Proje yeri : Kemalpaga, Torbali ve Bayindir ilgeleri

QO Enerji dretimi : 202 GWhiyil

Q Toplam kurulu giig : 58.7 MWm

Q Tirbin saytsi ray

OQ insaat siiresi 115 ay

QO isletme siiresi 249 yil

Q Yatirim bedeli : 90 milyon $

QO istihdam : Ingaat Asamasi 150 kisi; isletme Asamasi 12 kisi
PEST evoiane rortansi sii arcom

A

iSLETME FAALIYETLERI AKIM SEMASI

Q 3,45 MWIik tirbinler

Q Toprak alti kablo agi

OQ Meveut Enerji Nakil
Hatt’na baglanti (40 m)

QO idari bina (kontrol odasi,
idari ve sosyal tesisler)

O Saha igi ulagim yollar!

OQ Bakim ve onarim
faaliyetleri

Mavens Bite iLenoinme ropLantist Aviu2037

AECOM
558

Mersinli Wind Power Plant Project

PROJE UNITELERININ KONUMU

WERSIN RES
PAYOAS CLGILENDIRWE TOPLANTIS sexinzo17

PROJE’NIN GECMisi

+ TEIAS tarafindan RES yarismalaninin agiimast

+ Yander Elektrik A.S'nin 55 MW kapasiteli Mersinli RES igin
baglanti hakki kazanmasi

+ T.C. Gevre ve Sehircilik Bakanhigr'ndan «GED Olumlu
Pela Belgesi» alinmas:

+ Yander Elektrik A.S.'nin hisselerinin %100 oraninda
Pies Alcazar Energy tarafindan satin alinmas

wensivl Res ‘ASCOM:
PAYORS GILGILENOIRME TOPLANTIS! oat z007 A

AECOM
559
Mersinli Wind Power Plant Project

PROJE SAHIBi: ALCAZAR ENERGY

Q Merkez: Dubai; Ofisler: istanbul , Amman (Urdiin) ve Kahire (Misr)
Q Diinya Bankast (IFC) ortakligi : 2015

Q Tiirkiye, Urdiin ve Misir’da riizgar ve giines enerjisi yatirimlart

Q Yander Elektrik A.S.’nin %100 sahibi

ALCAZAR

Al Rajef RES, Urdiin
1Mw
FIT RES, Misir

Mensintt ae ‘ASCOM

5
PAvoAg GILCILENDIRME TOPLANTISL z

PROJE’NIN BEKLENEN FAYDALARI

Ulusal Diizeyde

Yerel Diizeyde

Mensivtd nes
PAYOAS BILGILENDIRME TOPLANTISL rviuzo27

AECOM
Mersinli Wind Power Plant Project

CEVRESEL VE SOSYAL ETKi DEGERLENDIRMESi (¢SED)

GEVRESEL VE SOSYAL ETKi DEGERLENDIRMESi

AECOM
561
Mersinli Wind Power Plant Project

iNSAAT ASAMASI ETKILERI

Arazi kullanimi degisimi

Toz olusumu
Guralta
Trafik
ai -
secrets ate ihdam (150 kisi) a
PAYOAS BILGILENDIRME TOFLANTIS! Ami20u7 a4
iSLETME ASAMASI ETKILERI

¥ Gorsel Etkiler v Biyogesitllik
~ Goria ¥_ Sosyo-ekonomi

AECOM
562

Mersinli Wind Power Plant Project

iSLETME ASAMASI ETKiLERi
Garditd

Uc boyutlu gérsellestirme 48 saat guriltt élcuma
Gélge etkisi analizi Girultt modellemesi

PAYA BILGILENOIRME TOPLANTISL eva a007

ISLETME ASAMASI ETKILERI
‘Sosyoekonomie

Habitat, kus ve yarasa arastirmalari Muhtar anketleri

Kritik habitat degerlendirmesi Odak grup gériismeleri

Kus ve yarasa carpisma analizleri Projeden etkilenen kisiler ile gorugmeler

eter Aw

ees ——
PAVDAS GILGILENDIRME TOPLANTISL

AECOM
563
Mersinli Wind Power Plant Project

SORECE NASIL DAHIL OLABILIRSINiZ?

Q Paydas Bilgilendirme Toplantisi sirasinda
O Gériis ve Sikayet Bildirme Mekanizmasi
v¥ Muhtarliklara ve Kamp Sahasina yerlestirilecek kutulara
birakacaginiz sikayet ve gériis formlari ile
v Kurulacak internet sitesi izerinden

v “mersinli_gorus@alcazarenergy.com" adresine g6ndereceginiz
elektronik posta araciligi ile

eee

Mersin PES
PRYOAS OLOILENDIRME TORLANTIS, ‘AECOM

Mersinli Rizgar Enerjisi Santr
Paydas Bilgilendirme Toplantis!

Cevresel ve Sosyal Etki Degerlendirmesi Stireci

Katiliminiz ve ilginiz igin Tegekkiir Ederiz!
Sorular, Yorumlar ve Gortisler

Cumali Koy, 4 Ekim 2017

“

AECOM
Mersinli Wind Power Plant Project

Appendix J Comment/ Suggestion Form (in English)

MERSINLI WIND POWER PLANT PROJECT

Environmental and Social Impact Assessment (ESIA) Process

Comment/Suggestion Form

Name-Surname

(if you do not prefer to
identify yourself, please write
“ANONYMOUS?” in the box)

Mail: (please enter your mail address)

How you would like to be
contacted?

Please specify the method

you prefer and provide the Telephone: (please enter your phone number)
relevant contact information

(mail, telephone, e-mail)

E-mail: (please enter your e-mail address)

Please write your comments and suggestions in the following box in details.

AECOM
565
Mersinli Wind Power Plant Project

Appendix K List of Participants

hA

Wwe LEN

Yander Elektrik Muh. Mis. ing. Tur. Ve Tic. A.S.
Mersinli RES Kapsam Toplantisi Katilim Listesi

Yer: Cumali Kéyi Koy Kahvesi

Tarih: 04.Ekim.2017

Katilimer
Adi Soyadi Kéy/Kurum Telefon imza
Adel serin kad ele
|Bacis Kol like \Curncehs Ke yt. 0546 249 732
lm. Ney Se Vir,
d paen Yegh boy | 059F9 753% E=
All ashia | eurmad(" |os3¢72708
trthan mul) OS36 82S D7)
Late) Ornmed Comel los 3S3eeGeb win
EZE Cums lox3h7gt 2024
| AXMer Bay sac— cumatl QSO4 FSF 24 49 i
|_ mptWbT A rth Crm hls | oS8hS icra Ob
CuMmeLi [Bent
ISOS | CUMALT loes6854yse ZL
roe Veeboll CumAal | [0539553984 LLe7
Adera ser |Cumai © S2Z3WQIVS
Ce Crasaly OF9%_o8l_ly 90
Culpa) | Seogi Veda, OSSUARR IRL A
Hither cetal | Corssali nn
Natron Ge fran see sil Kéy i
LAT il by ap
hiipet Keg geal kay er
es WA) 274 123 Bes

AECOM
566

Mersinli Wind Power Plant Project

YN

‘ER ENT

Yander Elektrik Mith. Mii. Ing. Tur. Ve Tic. A.S.
Mersinli RES Kapsam Toplantis: Katilim Listesi

‘Yer: Cumali Kéyii Kéy Kahvesi

Tarih: 04,.Ekim.2017

| Pacefagoalabl

Katilimer
Adi Soyad: Kéy/Kurum Telefon Imza

Mustaga Ver bosyat U@man 0533 3464 AUG ALA

Deg le Soli, Avbat metseverr | 2503 3370046 Vas

Barak Alesorer ig belichirme. errewinte Vice
Named £6504 a Camali ys
nue ee ae M cyte Eng LF |
Lehane cle Atom
| Soscn Vomalren te Meter Fiaanpes
Galrba Wii ote. Adice tge Eup

fetom fueig —

AECOM
567

Mersinli Wind Power Plant Project

Appendix L Environmental and Social Management and
Monitoring Plan

The Environmental and Social Management and Monitoring Plan (“ESMMP") for the Mersinli Wind Power Plant
Project (“Mersinli WPP” Project”, “the Project”), is prepared as part of the Environmental and Social Impact
Assessment (ESIA) Disclosure Package. The ESMMP is developed to supplement the national EIA studies in line
with EBRD's Environmental and Social Policy (2014) and its associated Performance Requirements (PRs).

The main aim of the ESMMP is implementing environmentally and socially sound practices that are required to
avoid and where not possible, minimise the Project's potential impacts on the environment, the workforce and the
local communities. The ESMMP reflects and measures the implementation performance of mitigation measures
addressing the identified environmental and social impacts and outlines an overall approach to monitoring. It will
be implemented jointly with subject specific environmental and social management plans.

Implementation effectiveness of the environmental and social mitigation measures and compliance with Project
standards will be identified by using the monitoring parameters and Key Performance Indicators (KPIs) defined in
the ESMMP.

AECOM
568
Mersinli Wind Power Plant Project

Impact Description

Proposed Mitigation Measures

Stage of Project

Responsi

Monitoring/ KPIs

Implementation Plan

Land Use, Soils and Geology

Top soil stripping and management

+ Implement top soil management measures.

* Remove top soil from the footprint of Project units at suitable depths (20 cm at forest lands; 30 cm at lands
used for agriculture; 10 cm at open spaces) before the start of construction activities and store it separately
separate from the sub soil at designated top soil storage areas.

* Minimise soil loss by employing suitable equipment, procedure and an accurate work schedule (windy and
rainy seasons should be eliminated for activities that involve soil disturbance).

* Identify sufficiently capable top soil storage areas, these must be placed in relatively low slope areas with
sparse or no forest vegetation based on the results of final soil surveys.

« Ensure that the height of the top soil stockpiles does not exceed 2 m.

* Ensure that no excavation waste (except soil) such as waste rock, domestic waste, medical waste,
construction waste and debris will be dumped in top soil storage areas.

* Ensure that a maximum slope of 1/3 and a minimum bench width of 10 m are achieved in excavations, in
order to maintain slope stability and a safe working environment for heavy construction vehicles.

* To avoid soil compaction, ensure that surface grading is performed with lightweight tracked vehicles or
wheeled vehicles.

* Enclose the top soil storage areas with wire back silt fences and place an adequate number of explanatory
signboards at visible points; fix the signboards strongly to ground.

* Provide drainage of the temporary top soil sites throughout the storage period.
*  Atsites where construction activities have been completed, reuse stored top soil for rehabilitation of sites

* Ensure that top soil stripping and excavation activities will be performed in compliance with the Regulation
on Control of Excavated Soil, Construction and Demolition Wastes.

* Ensure that unnecessary soil stripping will not be carried out during construction activities to minimise
disturbance to vegetation and soils.

« Ensure that vegetative soil will not be used as fill material under any circumstances.
¢ Implement the Erosion Control, Soil and Spoil Management Plan.

+ Land preparation and
construction

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the
Contractors)

‘Amount of topsoil stripped and
stored

Topsoil storage integrity and
proper storage conditions
ensured (stability, vegetation,
moisture)

Amount of topsoil reinstated to
original areas (keep to
maximum)

Amount of topsoil reinstated to
selected new areas

Erosion Control, Soil and Spoil
Management Plan

Contractor Management
Framework Plan

Reforestation Programme

Loss of forests

* Implement the Biodiversity Action Plan.
* Sign Reforestation Protocol with the Forestry Authorities.
* Implement Reforestation Programme.

* Land preparation and
construction

* Operation

Project Company

Reforestation Programme
developed in cooperation with
the related forestry authority
and implemented

Number of trees planted (or
area reforested)

Erosion Control, Soil and Spoil
Management Plan

Reforestation Programme

Loss of forest lands used for
agricultural purpose

« Implement the Livelihood Restoration and Compensation Framework

+ Implement top soil management measures.

« Ensure that vehicle movements are restricted to designated roads to avoid disturbance of lands adjacent to
the roads.

+ Land preparation and
construction

Project Company
External Consultants/ Experts

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the

Livelihood Restoration and
Compensation Framework
developed and implemented

Grievance records

Compensation provided to
affected PAPs

Area reinstated after

Erosion Control, Soil and Spoil
Management Plan

Stakeholder Engagement Plan

Livelihood Restoration and
Compensation Framework

Contractors) construction phase
Soil Disturbance and Erosion + Implement top soil management measures. + Land preparation and Contractors (implementation of Water spraying on roads during Erosion Control, Soil and Spoil
Implement Erosion Control, Soil and Spoil Management Plan. construction measures/actions) dry season conducted to Management Plan
rn i ensure minimum erosion ir Quali
* Conduct final soil surveys prior to construction; based on the survey results plan using excavated soils in fill Operation Project Company (ensuring ‘ Air Quality Management Plan
operations to the extent possible. ¢ Closure measures/actions are Interception and drainage Contractor Management

« Ensure that natural vegetation will be preserved in non-exposed ground areas for effective sediment and
erosion control.

« Ensure that disturbance to existing areas of site vegetation will be limited.
* Consider limiting activities during adverse weather conditions to reduce potential wind and water erosion.

« Implement the Biodiversity Action Plan.
« Implement the Reforestation Programme to be developed in consultation with the related forestry authorities.

implemented by the
Contractors)

Project Company

channels constructed and
maintained

Successful vegetative growth
achieved at revegetated sites

Framework Plan

Soil Contamination

+ _ Identify the baseline soil conditions prior to the construction activities by sampling and laboratory analysis.
* Develop and implement a Project-specific Emergency Preparedness and Response Plan.
+ Implement the Waste Management Plan.

* Develop and implement Training Programme covering aspects related with management of hazardous
substances.

* Ensure that hazardous waste will be temporarily stored on-site in an area designated just for this purpose,
appropriately enclosed and with concrete paved surface.

* Prohibit waste storage out of the designated storage areas.
+ Ensure that oil changes, refuelling, or lubrication of vehicles will be conducted in a dedicated area. Storage

+ Land preparation and

construction
* Operation
* Closure

Contractors (development and
implementation of
measures/actions)

Project Company (ensuring
measures/actions are
developed and implemented by
the Contractors)

Spillage/leakage sites and
records

Hazardous materials and
hazardous and non-hazardous
waste storage areas properly
built and maintained

Waste Management Plan

Contractor Management
Framework Plan

AECOM
569

Mersinli Wind Power Plant Project

Impact Description Proposed Mitigation Measures Stage of Project Respons! Monitoring/ KPIs Implementation Plan
tanks and refuelling stations will be equipped with drip trays and spill control equipment.
* Ensure that when spills or leakages of any type of hazardous materials occur, the contamination will be
controlled by using absorbents. The contaminated soil (if any) will be stripped to the adequate depth and
disposed in compliance with the applicable legislation and international best practice.
Seismic risk * Conduct seismic design of the Project taking the results of the final soil surveys to be conducted prior to | Land preparation and * Contractors (implementation of | * Visual check of all project :
construction. construction measures/actions) components following large
* Ensure that the Project units are designed in full compliance with related natural hazards legislation and | « Operation * Project Company (ensuring seismic events conducted
legislative technical specification documents, in addition to the specific natural hazard resistant design |. Closure measures/actions are * Number of related OHS
studies conducted for each Project unit. implemented by the accidents/ incidents recorded
Contractors)
Noise

Noise generation due to operation of
construction machinery and

* Conduct construction activities at the work sites located closest to the noise sensitive receptors only during

day time.

Land preparation and
construction

* Contractors (implementation of

measures/actions)

* Noise measurement results
* Non-compliance with Project

* Noise Management Plan
* Occupational Health and Safety

. " + Limit potentially noisier activities to day time. * Closure * Project Company (ensuring Standards Plan
equipment and nuisance of local : : i ; | measures/actions are ;
" * Inform noise sensitive receptors about the schedule of activities ahead of start of construction in their * Number of noise related * Contractor Management
communities proximity. implemented by the Contractors) grievances (internal and Framework Plan
© Keep the main access road in well-maintained condition throughout the construction phase; based on results «External Consultants/ Experts external)
of the further surveys to be conducted prior to the start of construction phase improve the road conditions if
deemed necessary.
* Ensure that the mobile vehicles use only designated access roads to reduce traffic routing through community
areas.
* Select equipment with lower sound power levels.
* Optimise the internal-traffic routing, particularly to minimise vehicle reversing needs (reducing noise from
reversing alarm) and to maximise distances to the closest sensitive receptors.
+ Ensure that equipment is regularly maintained.
* Implement the Stakeholder Engagement Plan to collect complaints and suggestions through the grievance
mechanism to be established.
* Conduct noise monitoring programme to verify compliance with regulatory limits and Project standards.
* Optimise turbine operation in consideration of wind speed to avoid noise becoming unacceptable. * Operation * Contractors (implementation of |e Noise measurement results + Noise Management Plan

Noise generation due to operation of
wind turbines and nuisance of local
communities

* Keep turbines in good running order throughout the operational life of the Project through routine

maintenance.

+ Limit the cutting/clearing of vegetation.
* Implement the Stakeholder Engagement Plan to collect, investigate and resolve the complaints and

suggestions through the grievance mechanism to be established.

* Conduct noise monitoring in the first year of operation and later in case of complaints to verify the compliance

with regulatory limits and Project standards; take corrective actions in case of any impact.

measures/actions)

* Project Company (ensuring

measures/actions are
implemented by the Contractors)

* External Consultants/ Experts

* Non-compliance with Project

Standards

Number of noise related

grievances

* Stakeholder Engagement Plan
© Contractor Management

Framework Plan

Air Quality and GHG Emissions

PM, emissions due to construction
of WPP and nuisance of local
communities

PMio emissions due to construction
of WPP and impacts on productivity
of beekeeping and agricultural
activities as a result of dust

Exhaust and dust emissions as a
result of transportation of project
material to the Project Area via main

+ Implement the Air Quality Management Plan

* Carry out loading and unloading of material without scattering.

* During their transportation, cover excavated materials with nylon canvas.

* Apply dust suppression methods such as watering with water trucks at access roads and internal roads.

* Cover access roads and internal roads with plant mix.

* Speed limitations will be applied for vehicles.

* Upper layers of the excavated material stored will be kept at a humidity level of about 10%.

* Construction vehicles will not be permitted to keep engines running while waiting to enter to the site or
waiting on-site.

* Construction vehicles leaving the site will be washed to prevent the transmission of soil from the site to the
public roads.

* Drop height of materials that have potential to generate dust will be kept as minimum as possible.

* Well and adequate maintained vehicles will be used and regular maintenance of these vehicles will be
ensured.

* In order to minimise air emissions sourced from construction machinery and trucks; relevant provisions of
the Industrial Air Pollution Control Regulation and the Regulation on Assessment and Management of Air
Quality will be complied with.

* Monitoring of project related emissions will be carried out in accordance with the Environmental and Social

Land preparation and
construction

Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

+ Results of PM10
measurements

* Non-compliance with Project
Standards

* Number of air quality
(particularly dust) related
grievances (internal and
external)

Air Quality Management Plan
* Stakeholder Engagement Plan

* Traffic and Transport
Management Plan

* Occupational Health and Safety
Plan

* Contractor Management
Framework Plan

AECOM
570

Mersinli Wind Power Plant Project

Impact Description

Proposed Mitigation Measures

Stage of Project

Responsi

Monitoring/ KPIs

Implementation Plan

access road.

Exhaust emissions due to operation
of construction machinery and
equipment

Management and Monitoring Plan prepared for Mersinli WPP.

* Stakeholder Engagement Plan will be implemented to collect complaints and suggestions through the
grievance mechanism to be established.

Water and Wastewater

Impacts on water quality due to
transport of uncontrolled sediments
to downstream surface waters.

* Erosion Control Soil and Spoil Management Plan will be implemented.

* All required and effective drainage and construction procedures will be applied in order to minimise the
impacts on soil hydrology and to benefit soil infiltration. Interception channels around the crane pads will be
built to divert runoff waters and to prevent/minimise erosion caused by water.

* It will be ensured that exposed ground that will be disturbed during the construction phase activities will be
minimised (unnecessary soil stripping will not be carried out).

* Vehicle movements will be restricted to designated roads to avoid disturbance of soils adjacent to the roads.

* Construction activities will be limited during adverse weather conditions to reduce potential wind and water
erosion.

* Water sprinkling will be implemented on access roads (initially, based on the air quality model results, water
sprinkling will be conducted for at least 3 times a day during dry season and the frequency will be increased
if the monitoring results require so).

Land Preparation and
Construction

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

+ Water spraying on roads during
dry season visually checked to
ensure minimum erosion

* Interception and drainage
channels constructed and
maintained

* Successful vegetative growth
achieved at revegetated sites

Erosion Control, Soil and Spoil
Management Plan

Air Quality Management Plan

Contractor Management
Framework Plan

Impacts on the quality of nearby
water resources due to improper
management of wastewater,
hazardous materials/wastes,
construction machinery and vehicles

* Waste Management Plan will be implemented.

* Hazardous materials management will be included as a subject in EHS and OHS trainings to be provided to
personnel.

* Routine control of hazardous waste containers will be carried out and it will be ensured that they are not
damaged and no spill exists.

* All maintenance activities will be performed on suitable impermeable ground that prevents potential transport
of contaminants to surface waters and groundwater.

* A designated area for refuelling of the mobile vehicles and machinery will be constructed (ir fequired).

* Construction machinery and vehicles will be checked regularly in order to prevent spills and leakages of fuel
and other hazardous materials.

* Spill kits, absorbent pads and absorbent sands will be available on site at all times.

* Vehicle parking will be restricted to designated areas to minimise the potential for any oil or fuel leaks.

* In order to prevent surface water contact with the construction area around the turbine foundations,
interception channels will be constructed to divert the runoff. Diverted runoff waters will be discharged to the
receiving environment to maintain the natural flow regime in the License Area.

* In order to prevent / minimise potential impacts on surface waters, no earthworks material will be dumped
into the intermittent streams and their banks located within the License Area (Gavuramoglu, Kulvarkavag},
Kiliboz, Kizil, Keseroglu, Karakaya, Giftepinar, Zeybekmezari, Sarisu, izmiryolu, Cimbaz and Musluk
streams) and in the near vicinity of the license area (Yayala, Kestane, Kiraz, Akalan, Sogukdere, Karadere,
Gesmebasi and Akkaya streams).

* Inthe case of need for construction of water structures (such as bridge, culvert, concrete tubes, etc.) on the
stream beds, required approvals from the relevant governmental authorities with regard to the type,
characteristic and potential impacts on stream flows, will be obtained before construction.

*  Impermeable septic tank(s)/mobile toilets will be built/provided within the Project Area for collection of
wastewaters during operation phase.

* During operation phase, routine control and maintenance of domestic waste storage area(s) (septic tank(s))
will be carried out.

* Septic tanks will be emptied regularly by vacuum trucks of related Municipalities for discharge to municipal
sewage systems during the operation phase.

«Land Preparation and

Construction
© Operation
* Closure

* Contractors (development and
implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

* _ Spillage/leakage sites and
records

* Hazardous materials and
hazardous and non-hazardous
waste storage areas properly
built and maintained

Waste Management Plan

Contractor Management
Framework Plan

Waste

Additional load on region's waste
management facilities (e.g. landfills,
excavation storage areas, etc.)

+ Ensure related waste disposal agreements with the Municipality and licensed recovery/disposal firms are in
place.

« Implement the Waste Management Plan.

Land Preparation and

Construction
© Operation
* Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

+ Waste disposal records
(volume of waste sent for
disposal)

* Amount of excavated material
generated, stored, reused and
sent for disposal

* Ratio of waste sent for
recycling to waste sent for final
disposal

Waste Management Plan

Erosion Control, Soil and Spoil
Management Plan

Contractor Management
Framework Plan

Improper waste management
causing environmental pollution or
nuisance

* Provide adequate and appropriate storage areas.
* Ensure container types, labelling, classifying, etc. in the storage areas are in in line with Project standards.
*  Segregate hazardous and non-hazardous wastes at source.

«Separate recyclable and non-recyclable solid waste and store separately until the related Municipality/

Land Preparation and

Construction
© Operation
* Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are

* Waste storage areas properly
built and maintained

* Waste records
* Training records

Waste Management Plan

Contractor Management
Framework Plan

AECOM
571

Mersinli Wind Power Plant Project

Impact Description Proposed Mitigation Measures Stage of Project Responsibility Monitoring! KPIs Implementation Plan
licensed firm collects it. implemented by the
Contractors)

« Ensure the firms that will conduct transport/ recovery/ disposal of non-hazardous waste are licensed.

« Ensure that all excavation activities are implemented in line with the cut and fill program to minimise
excavation waste.

* Provide trainings to personnel on waste reduction, general waste management and housekeeping.
* Under no circumstances, dispose of or bury waste on site.
+ Implement the Waste Management Plan.

Personnel and community health
and safety (incl. odour)

* Provide adequate and appropriate storage areas for all types of wastes.
* Provide trainings to personnel on general waste management and housekeeping.
* Under no circumstances, dispose of or bury waste on site.

* Conduct visual checks on site to ensure proper housekeeping.

* Implement the Grievance Mechanism.

+ Implement the Waste Management Plan.

«Land Preparation and

Construction
© Operation
* Closure

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the
Contractors)

* Grievance records

* Contractor Management
Framework Plan

* Stakeholder Engagement Plan

Loss of valuable material through
improper waste management
practices (losing recycling and
reusing opportunities)

+ Ensure container types, labelling, classifying, etc. in the storage areas are in in line with Project standards.
* Ensure the firms that will conduct transport/recovery/disposal of waste are licensed.

* Separate recyclable and non-recyclable solid waste and store separately until the related Municipality
collects it.

* Provide trainings to personnel on waste reduction and general waste management.
* Implement the Waste Management Plan.

* Land Preparation and
Construction

© Operation

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the
Contractors)

* Ensure the decommissioning contractor has in place a detailed plan for handling of reusable, recyclable,
recoverable turbine, substation and other plant components.

* Ensure other mitigation proposed above for land preparation and construction phase and operation phase
are in place for closure phase too.

«= =Closure

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the
Contractors)

* Separate waste collection
systems based on waste types
installed on site

* Ratio of waste sent for
recycling to waste sent for final
disposal

* Training records

* Management plan including
detailed measures on reuse/
recycling of plant components
during decommissioning
prepared prior to closure phase

* Waste Management Plan

* Contractor Management
Framework Plan

Biodiversity

Land clearing and deforestation

+ Keep land clearance of natural vegetation at minimum and restricted to designated sites.
* Avoid destruction of trees and other vegetation for purposes other than planned Project activities.
* Avoid dumping excavated soils on natural habitats.

*  Stabilise all destructed habitats and rehabilitate as early as possible.

* Clear vegetation before nesting seasons of animals identified in the area.

* Train on-site employees to be aware of nests, avoid any displacement without an expert opinion on the status
of the nests.

* Conserve all-natural habitats that are outside the Project footprint.

* Monitor species’ estimated populations and statuses in the area to propose further mitigation measures if
needed.

+ Implement the Biodiversity Action Plan that will specify the bio restoration measures.
* Sign Reforestation Protocol with the Forestry Authorities.
+ Implement Reforestation Programme.

+ Land preparation and
construction

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the Contractors)

Destruction of breeding habitats/roost
sites

* Avoid all identified nests.
* Remove habitat features before nesting season.

* Ensure proper waste disposal avoiding natural habitats.

* Avoid cutting trees and other vegetation independent of Project activities.

* Avoid any destruction to habitats other than those at designated construction sites.
* Monitor identified nests to verify whether they are active.

* Allow for adaptive management and take additional measures if needed.

+ Land preparation and
construction

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the Contractors)

Movement and operation of

« Limit on-site vehicle speed to avoid potential road kill.

+ Land preparation and

Contractors (implementation of

machinery ¢ Maintain all related equipment to avoid introduction of invasive species. construction measures/actions)
* Minimise noise to in accordance with the Project standards. ° Project Company (ensuring
measures/actions are
* Use designated roads for on-site traffic. implemented by the Contractors)
Dust + Tominimise dust impacts, clear vegetation only at designated sites and rehabilitate all sites after construction. |» Land preparation and * Contractors (implementation of

+ Limit on-site vehicle speed, also to avoid direct mortality of animals.
+ Implement all necessary dust suppression measures to avoid further impacts on biodiversity features.

construction

measures/actions)
Project Company (ensuring
measures/actions are
implemented by the Contractors)

Collision with turbines

* Monitor activity and conduct carcass searches to assess the level of impact.

* Operation

Project Company /Project

* No net loss of habitats and

species’ populations

« See Mersinli BAP for habitat and

species specific indicators

* Biodiversity Action Plan

AECOM
572

Mersinli Wind Power Plant Project

Impact Description

Proposed Mitigation Measures

Stage of Project

Responsi

ility

Monitoring/ KPIs

Implementation Plan

+ Identify which species are more prone to collision.
* Ensure there is no net loss of populations.
* Avoid any lights, coloured equipment and acoustic effects that may attract birds and bats into the risk zone.

* If mortality rates are higher than initially estimated, take measures like increasing cut-in-wind speed, shutting
off some of the turbines during critical times like migration, using UV lights, where necessary.

Ornithologist

Displacement

+ Maintain pre-existing land uses.
* Conserve and restore natural habitats to allow species re-inhabit the area.

* Avoid any vegetation clearance.

* Manage public access to avoid further disturbances.

* Manage land for priority species.

* Monitor species’ populations to ensure there is no net loss.

* Ban illegal hunting, poaching, or other activities involving biodiversity features.
* Raise awareness to conserve species on-site and around.

* Operation

Project Company /Project
Ornithologist /Fauna Expert

Visual

Visual impact due to earthworks,
cooperation of construction
machinery, temporary construction
compounds

+ Implement dust suppression measures to avoid dust cloud.
+ Implement topsoil management measures provided in Land Use, Soils and Geology section of this Plan.
* Keep lightning to a minimum, insofar as is consistent with maintaining activities and health and safety

requirements.

¢ Use of materials that will not result in light reflection will be required, for all project components.
* The obstacle lighting fixtures will include shielding such that no light is visible below 10 degrees below

horizontal.

* Minimize the amount of excess excavated materials to minimize the footprint of storage areas and height of

the stockpiles.

* Land preparation and
construction

* =Closure

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the Contractors)

* Amount of topsoil
generated/stored

* Amount of excavated material
generated/stored/reused

* Number of grievances related to
dust

* Stakeholder Engagement Plan

* Air Quality Management Plan

* Erosion Control, Soil and Spoil
Management Plan

* Contractor Management
Framework Plan

Visual impact due to visibility of
turbines

* Implement the Project with the 17 turbines-layout, which includes reduced number of turbines (reduced from

22 turbines with almost same tip height).

* Connect to the existing 154 kV ETL line of the Fuat WPP to avoid additional ETL pylons in line with the

agreement to be done with the related authority (TEIAS)..

* Use underground cable system.

* Atsites where construction activities are completed, reuse stored top soil for rehabilitation of sites

* Implement heBiodiversity Action Plan.

* Develop and implement a Reforestation Program in line with the Reforestation Protocol to be signed with the

Forestry authorities.

« Implement Grievance Mechanism in line with the Stakeholder Engagement Plan (prepared as a stand-alone

document as part of the ESIA Disclosure Package) and take possible corrective actions in consultation with
the local communities and authorities.

« Use materials that will not result in light reflection.
« Paint the turbine blades and tower with non-reflective materials.

* Operation

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the Contractors)

* Amount of topsoil reused

* Number of grievances related
with visibility of turbines

* Stakeholder Engagement Plan

* Biodiversity Action Plan (BAP)

* Erosion Control, Soil and Spoil
Management Plan

* Contractor Management
Framework Plan

Socio-economy

Land Use

+ Minimise the amount of land occupied during construction.
* After the completion of construction activities, fully reinstate all land not permanently occupied.
* Develop and implement a Traffic and Transport Management Plan.

* Provide timely information to land users when access to the lands might be more difficult (e.g. during
scheduled transportation activities).

« Establish and implement public grievance mechanism.

Land Preparation and
Construction

Contractors (development and
implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the
Contractors)

* Grievance records

* Area reinstated after
construction phase

* Erosion Control, Soil and Spoil
Management Plan

* Stakeholder Engagement Plan

Employment and Procurement
Opportunities

* To the extent possible, use local workforce during construction phase.
Implement transparent and fair recruitment procedures.

* Advertise employment opportunities through settlement headmen (muhtar) offices and available public
buildings (e.g. Municipality billboards, settlement coffeehouses).

* Seek to promote gender equality and employment of women where possible during the recruitment selection
process.

«Land Preparation and

Construction
© Operation
* Closure

Contractors (implementation of
measures/actions)

Project Company (ensuring
measures/actions are
implemented by the
Contractors)

+ KPIs provided in Livelihood
Restoration and Compensation
Framework

* Livelihood Restoration and
Compensation Framework

Livelihoods

« Minimise the amount of land occupied during construction.
« Implement the Livelihood Restoration and Compensation Framework (LRCF).
« _Compensate all users of land whose crops or livelihood will be affected at full replacement cost, in

«Land Preparation and
Construction

« = Closure

Contractors (development and
implementation of
measures/actions)

+ KPIs provided in Livelihood
Restoration and Compensation
Framework

* Livelihood Restoration and
Compensation Framework

AECOM
573

Mersinli Wind Power Plant Project

Impact Description Proposed Mitigation Measures Stage of Project Responsibility Monitoring/ KPIs Implementation Plan
accordance with Turkish Laws and IFI’s Requirements. Project Company (ensuring
* Fully reinstate the land after disruption. measuresiactions are
. implemented by the
Implement the Stakeholder Engagement Plan (SEP). Contractors)
* Develop and implement a Traffic and Transport Management Plan.
* Provide timely information on transportation schedule to the land owners whose lands are located along the
route.
* Establish and implement a public grievance mechanism.
+ Implement the Livelihood Restoration and Compensation Framework (LRCF). «Land Preparation and * Project Company
* Compensate all users of land whose crops or livelihood will be affected at full replacement cost, in Construction
accordance with Turkish Laws and IFI requirements. * Closure
* Inform the District Governorates of Agriculture on the location of upcoming transportation activities to ensure
that beekeepers will be aware of the construction zones and avoid to place their hives nearby to the
construction zones.
* Provide timely information on transportation schedule to the land owners whose lands are located along the
route.
* Establish and implement a public grievance mechanism.
+ Minimise the amount of land occupied during maintenance and repair. © Operation * Contractors (implementation of
* Fully reinstate the land after disruption. measures/actions)
© Compensate all users of land whose crops or livelihood will be affected at full replacement cost, in * Project Company (ensuring
accordance with Turkish Laws and IFI's Requirements. measures/actions are
+ Implement the public grievance mechanism implemented by the
pl Public gi . Contractors)
Infrastructure * _ Improve roads for heavy machinery transportation (e.g. asphalt coating on specific locations). * Land Preparation and * Contractors (development and | Traffic and Transport Traffic and Transport

«Restoration of roads to at least pre-construction level.

* Compensated all damages on infrastructure by the Project Company in accordance with Turkish laws and
IFI requirements.

Construction
« = Closure

* Carry out regular maintenance of access roads during operation phase to contribute to improved access to
agricultural lands.

Operation

implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

Management Plan developed
and implemented

« Grievance records

Management Plan
Stakeholder Engagement Plan

Labor and Working Conditions

OHS/ Risks Associated to General
OHS Management

+ Implement the OHS Plan.
* Implement the Contractor Management Plan.

* Implement the Construction Environmental Social Management Plan.

* Implement the Emergency Prevention and Response Plan.

* Develop and Implement a Construction Camp Management Plan.

* Develop and implement a Local Employment and Training Management Plan.
* Provide general OHS trainings and first aid trainings.

* Conduct periodic medical checks.

* Conduct regular labour audits to contractors’ workforce (by independent labour auditors assigned by the
Project Company).

* Develop and Implement the Demobilisation Plan.
* Obtain OHSAS 18001 certification.
« Implement the worker Grievance Mechanism.

Land Preparation and

Construction
© Operation
* Closure

OHS/ Hazards due to Accidents and

Incidents (including ergonomic
injuries, collision with moving
machinery, being struck by heavy
equipment, etc.)

+ Ensure use of related PPEs and other protective means such as sun blockers.

Implement limits on manual lifting/handling.

* Install guard rails, signs.

Ensure sufficient illumination.

* Conduct regular visual checks and maintenance/clean-up of excavation debris and other potential risk
sources such as cables and ropes.

* Restrict operation of heavy machinery to those that are trained and competent (licensed if required).

* Provide regular OHS trainings,

* Conduct regular labour audits to contractors’ workforce (by independent labour auditors assigned by the
Project Company).

«Land Preparation and

Construction

© Operation

* Closure

«Land Preparation and
Construction

© Operation

* Closure

OHS/ Working at Height and Falling

Objects (working at heights more
than 2 m and objects falling on
individuals working below)

* Provide specialised OHS trainings.

+ As possible to the extent and as considered feasible, assemble structures and carry out other suitable work
at ground.

* Allow only competent and trained personnel to conduct works at height.

* Ensure fall protection systems are in place during works at height (e.g. guard rails, fall arrest equipment,
etc.)

«Land Preparation and

Construction
© Operation
* Closure

* Contractors (development and
implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)External
Consultants/ Experts

* OHS Plan developed and
implemented

* Emergency Preparedness and
Response Plan developed and
implemented

* Traffic and Transport
Management Plan developed
and implemented

* Contact information for
emergency services distributed
to site

* Accident/incident statistics
* Proper signage in place

* Inventory of PPEs

* Training records

* Drill records

* Medical records

* Grievance records

OHS Plan

Emergency Preparedness and
Response Plan

Traffic and Transport
Management Plan

Air Quality Management Plan
Noise Management Plan
Waste Management Plan
Stakeholder Engagement Plan

Contractor Management
Framework Plan

AECOM
574

Mersinli Wind Power Plant Project

Impact Description

Proposed Mitigation Measures

Stage of Project

Responsi

Monitoring/ KPIs

Implementation Plan

* Consider additional safety equipment such as safety nets and airbags.
* Provide workers with a suitable work-positioning device.

* Ensure crane and other hoisting equipment are checked and maintained regularly.

* Do not conduct related activities during heavy rain/storm and other poor/extreme weather conditions.

* Set and maintain appropriate exclusion zones below any working at height activities to the extent possible
(measure for falling objects).

* Ensure all tools and equipment are attached by appropriate means to the personnel that is working at height
(measure for falling objects).

* Use approved tool bags for raising and lowering equipment.
* Implement the worker Grievance Mechanism.

* Conduct regular labour audits to contractors’ workforce (by independent labour auditors assigned by the
Project Company).

OHS/ Working in Remote Locations

+ Ensure communications equipment are available for all personnel and maintained properly.

«Land Preparation and

(difficulty in access to emergency * Keep a suitable patient transport vehicle on site. Construction
, naa * Operation
services and communication)
* Closure
OHS/ Lifting Operations (risks + Ensure personnel that conduct lifting operations receive special training and are competent. «Land Preparation and
associated with lifting objects to Ensure all parties involved in the lifting operations hold a meeting prior to activities, to ensure the operation Construction
is well planned, risks discussed and communication methods provided. * Closure

heights)

* Ensure all required information regarding the load is known (e.g. attachment points and weight).

* Ensure lifting equipment is properly maintained and right for the material to be lifted (e.g. sufficient capacity
to support the weight).

* Set and maintain appropriate exclusion zones below any working at height activities (measure for falling
objects).

* Ensure weather condition limits set by the lifting equipment manufacturer are not exceeded, check prior to
each lifting operation.

* Implement the worker grievance mechanism.

* Conduct regular labour audits to contractors’ workforce (by independent labour auditors assigned by the
Project Company).

OHS/ Air Quality (PMo and exhaust

+ Implement dust suppression techniques identified in Air Quality and GHG Emissions section of this Plan.

«Land Preparation and

gas emissions) Construction

* Closure
OHS/ Noise and Vibration (noise * Ensure use of related PPEs as required. Land Preparation and
and vibration caused by * Consider changing equipment or implementing time limits in case of a grievance regarding vibration. Construction

* Operation
construction activities) Pe

* Closure
OHS Site Traffic (traffic + Implement the Traffic and Transport Management Plan. Land Preparation and
management related risks) * Restrict operation of heavy vehicles to those that are trained and competent (licensed if required). Construction

* Closure

* Provide traffic trainings for all personnel and provide specialised trainings to personnel that will operate
industrial vehicles.

« Include traffic issues in the scope of the trainings that site visitors will receive and limit site visitors’ mobility
on construction sites.

* Install and maintain signage and other traffic regulating means.
* Set speed limits and implement right of way practices.
* Conduct periodic vehicle maintenance.

OHS/ Live Power Lines and
Components/ Electrocution (risks
posed by contact with live power
lines and electrical equipment)

+ Ensure live power lines and components are shut down prior to conducting work.
* Allow only trained and authorised personnel to conduct electrical works.
* Ensure related PPEs are used.

* Prohibit other workers from reaching the areas where live power lines or components exist and provide
training to the ones that require to work in close proximity.

«Land Preparation and

Construction
© Operation
* Closure

OHS/ Diseases (potential increase
in prevalence of communicable and
vector borne diseases)

* Conduct periodic medical checks for personnel and provide vaccination and/or other mitigating measures
when required.

* Implement appropriate waste management practices and the Waste Management Plan.
* Keep a suitable patient transport vehicle on site.
* Conduct awareness raising activities on communicable diseases.

«Land Preparation and
Construction

« = Closure

OHS/ Hazardous Materials (risks
associated with contact with
hazardous materials)

« Ensure use of PPEs.

Operation

OHS/ Electric and Magnetic Fields

+ _ Implement the workers grievance mechanism.

= Operation

AECOM
575

Mersinli Wind Power Plant Project

Impact Description

Proposed Mitigation Measures

Stage of Project

Responsi

Monitoring/ KPIs

Implementation Plan

(risks associated with EMF emitted
from high voltage equipment,
including the Project ETL)

Conduct additional assessments in case multiple worker grievances are received.

Labour/ Worker's Accommodation
(impacts related to inappropriate
conditions that may result in

illnesses and psychological impacts)

Ensure compliance with Workers’ accommodation: processes and standards (IFC and EBRD, 2009) for on-
site facilities (canteen, sanitary facilities).

Survey accommodation facilities to be provided off-site and ensure they are in compliance with Workers’
accommodation: processes and standards (IFC and EBRD, 2009).

Ensure potable water and domestic purpose water to be supplied on site meet the requirements of the
Turkish Regulation on Water Intended for Human Consumption.

Provide trainings to personnel on general waste management, housekeeping and first aid.
Conduct visual checks on site to ensure proper housekeeping.

Ensure proper first aid equipment is kept on site, at various related locations.

Implement the Grievance Mechanism.

Implement the Waste Management Plan.

Land Preparation and
Construction

Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

Facilities in compliance with
Workers’ accommodation:
processes and standards (IFC
and EBRD, 2009) in place and
maintained

Training records

Medical records

Grievance records

Stakeholder Engagement Plan

Labour/ Dismissal of workers on
fixed term contracts at the end of
construction phase

Ensure a demobilisation plan is prepared and implemented.

Ensure construction and closure phase personnel's dismissal is conducted in compliance with all applicable
legal requirements and EBRD PR 2.

Ensure contractual requirements are fulfilled during the process.
Ensure the personnel are aware of the process and dates (through appropriate and transparent information
dissemination).

To the extent possible, ensure personnel that may also be employed during the operation phase (e.g.
security personnel) are not included in the scope of retrenchment at the end of construction phase.

Land Preparation and
Construction

Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

Workers informed through
appropriate/ transparent
mediums with regards to
collective dismissal

Number of construction phase
personnel employed also for
the operation phase

Grievance records

Stakeholder Engagement Plan

Community Health and Safety

Abnormal Load Transportation

Develop and implement a Traffic and Transport Management Plan.
Implement the Stakeholder Engagement Plan and the external grievance mechanism.

Ensure detailed road surveys are conducted and findings of the existing road surveys and detailed road
surveys to be conducted are taken into consideration and implemented.

Based on the results of the detailed road surveys, schedule abnormal road transportation and if required,
other construction materials transportation to coincide with off-peak hours.

Based on the results of the detailed road surveys, implement traffic management practices.
Ensure abnormal road transportation is conducted with escort vehicles.

Ensure coordination with local authorities during abnormal road transportation (especially for scheduling and
road selection).

Implement working hour limits for drivers and inform drivers periodically on working schedule.
Restrict operation of heavy vehicles to those that are trained and competent (licensed if required).

Provide traffic and road safety trainings for all personnel and provide specialized trainings to personnel that
will operate industrial vehicles ( such as defensive driving, of road and anti-skid etc)

Include traffic issues in the scope of the trainings that site visitors will receive and limit site visitors’ mobility
on construction sites.

Install and maintain signage and other traffic regulating means.
Set speed limits and implement right of way practices.
Implement restrictions for night time driving

Conduct periodic vehicle maintenance.

Conduct periodic medical checks for drivers.

Conduct awareness raising activities for affected communities through the Project Community Liaison
Officer.

Land Preparation and
Construction

Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)External
Consultant (transport roads’
survey)

Traffic and Transport
Management Plan developed
and implemented

Communities informed through
appropriate mediums with
regards to transport times

Appropriate signage in place
Accident incident statistics

Training records (driver
trainings)

Grievance records

Traffic and Transport
Management Plan

Stakeholder Engagement Plan

Exposure to Disease

Provide trainings to personnel on healthcare.

Land Preparation and

* Conduct periodic medical checks for personnel and provide vaccination and/or other mitigating measures Construction
when required. * Closure
* Implement appropriate waste management practices and the Waste Management Plan.
* Provide health related awareness raising activities aimed at local communities.
+ _ Implement the Stakeholder Engagement Plan and the external grievance mechanism.
Electromagnetic Interference * Obtain relevant approvals from related authorities. © Operation

Conduct regular consultation and monitoring with communities

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

Grievance records

Stakeholder Engagement Plan

AECOM
576

Mersinli Wind Power Plant Project

Impact Description

Proposed Mitigation Measures

Stage of Project

Responsibility

Monitoring/ KPIs

Implementation Plan

* Ensure related grievances are investigated and responded to appropriately

Emergency Preparedness and
Response and Fire Risk

* Develop and implement an Emergency Prevention and Response Plan.

* Ensure sufficient communication tools are always in place and distributed throughout the site, with backup
systems.

* Incase local communities are at risk due to an emergency situation; notify the communities by means of
alarms/sirens, contacting authorities and select community members by using formerly prepared, up to date
contact lists, etc.

* Ensure fire detection systems and turbine overheating systems are maintained properly.

* Take the fire preparedness and response measures in line with the requirements of the related forestry
authorities.

* Ensure cooperation with related authorities is achieved (both for prevention of emergencies and during
emergency situations.

* Engage key community members and relevant local authorities into drilling exercises during operations
phase

+ _ Implement the Stakeholder Engagement Plan and the external grievance mechanism.

«Land Preparation and

Construction
© Operation
* Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

+ Fire detection/ monitoring
systems in place and
maintained

* Emergency Preparedness and
Response Plan developed and
implemented

* Drill records

* Grievance records

* Emergency Preparedness and
Response Plan

* Stakeholder Engagement Plan

Public Access

+ Restrict access to construction/rehabilitation areas.
* Ensure adequate signage are in place.

* Ensure proper traffic management practices are in place and implement the Traffic and Transport
Management Plan.

* Provide awareness raising activities for local communities.
* Implement the Stakeholder Engagement Plan and the external grievance mechanism.
* Ensure monitoring of the third party access to site through use of security personnel

* Conduct awareness raising activities for affected communities through the Project Community Liaison
Officer.

«Land Preparation and
Construction

« = Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

+ Measures for prevention of
public access to construction
sites in place (fencing, proper
signage, etc.)

* Accident/ incident statistics

* Grievance records

* Training records (for security
personnel)

* Traffic and Transport
Management Plan

* Stakeholder Engagement Plan

« Ensure access to turbine sites is restricted during extreme weather conditions that may lead to blade/ice
throw and communities are informed about risks.

Operation

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the

* Proper signage in place (risk of
ice throw, electrocution, etc.)
* Grievance records

* Training records (for security
personnel)

* Stakeholder Engagement Plan

Contractors)
Hazardous Materials Management | ¢ Implement related mitigation measures provided in Land Use, Soils and Geology, Water Resources and | Land Preparation and * Contractors (implementation of | Records of leakage’ spillage © Stakeholder Engagement Plan
Waste sections of this Plan. Construction measures/actions) incidents
* Include hazardous materials management as a subject in EHS and OHS trainings to be provided to | e Operation * Project Company (ensuring * Grievance records
personnel. * Closure measures/actions are

« Implement the Waste Management Plan.

implemented by the

Contractors)
Security Personnel * Develop and implement a security management plan in compliance with Voluntary Principles on Security * Land Preparation and * Contractors (implementation of | * Training records (for security * Stakeholder Engagement Plan
and Human rights Construction measures/actions) personnel)
* Implement the Stakeholder Engagement Plan and the external grievance mechanism. * Operation * Project Company (ensuring * Grievance records
« Asalso stipulated by the Project Company's Quality Health Safety and Environment Management System * Closure measures/actions are

requirements, ensure legal inquiries are in place during the hiring process of security guards (or the
company the security service is procured from) to check competency and existence of any former abuse
incidents.

* Asalso stipulated by the Project Company's Quality Health Safety and Environment Management System
requirements, provide trainings to security personnel on code of conduct, gender sensitivities and local
cultural sensitivities or ensure the company the security service is procured from provides its personnel with
similar trainings.

implemented by the
Contractors)

Shadow Flicker

* Manage any complaint in relation to shadow flicker in accordance with the Project's Grievance Mechanism.

* Verify line of sight from the receptors to respective turbines, since multiple long trees and strong vegetation
are distributed between the turbines and these receptors.

* Based on verification of line of sight, in case line of sight is determined to be not disrupted completely by
vegetation (i.e. in case even a small partial line of sight exists), install a light sensor on the shadow receptor
in order to monitor the shadow flicker impact during operation and shut down (based on shadow flicker
hours) the turbine which causes the impact if the receptor receives more than 30 hrs. per year or more than
30 min per day shadow flicker.

* In consultation with the affected communities and if required based on verification of sight and light sensor
monitoring results, consider providing vegetation screening and other means of screening that may be
considered appropriate by communities.

* Implement the Stakeholder Engagement Plan and the external grievance mechanism.

Operation

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

* Grievance records
* — Monitoring records (monitoring
to be conducted following

grievances)

© Stakeholder Engagement Plan

Blade and Ice Throw

+ Ensure that lightning protection systems are properly installed and maintained.
* Carry out periodic blade inspections and repair any defects that could affect blade integrity.

* Ensure vibration sensors that can react to any imbalance in the rotor blades and shut down the turbine are
maintained properly.

Operation

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are

* Operation adjusted to extreme
weather conditions

* Proper signage in place (risk of
ice throw, blade throw, fire)

* Stakeholder Engagement Plan

AECOM
577

Mersinli Wind Power Plant Project

Impact Description Proposed Mitigation Measures Stage of Project Responsibility Monitoring/ KPIs Implementation Plan
Ensure heat control mechanism is maintained properly. implemented by the * Grievance records
Ensure static and illuminated warning signs are used to inform/warn receptors. Contractors)

Conduct awareness raising activities for affected communities through the Project Community Liaison
Officer.

Implement the Stakeholder Engagement Plan and the external grievance mechanism.

Infrastructure and Equipment
Design and Safety and

Ensure the switchyard is fenced off and related cautionary signs are in place.
Ensure access to turbine ladders is closed off and related cautionary signs are in place.

Operation

* Contractors (implementation of
measures/actions)

Proper signage in place (risk of
ice throw, blade throw, fire)

Stakeholder Engagement Plan

Electrocution Ground conducting objects installed near the ETL. * Project Company (ensuring * Grievance records
Ensure maintenance schedule for turbines is followed strict! measures/actions are
ly. implemented by the
Design the administrative building in consideration of universal access principles, as this unit will be used for Contractors)
communal purposes.
Conduct awareness raising activities for affected communities through the Project Community Liaison
Officer.
Implement the Stakeholder Engagement Plan and the external grievance mechanism.
‘Aviation Obtain relevant approvals from related authorities. * Operation * Project Company + Approvals from related -

authorities in place

Cultural Heritage

Damage tisk to recognized cultural
heritage due to earthworks,
excavation activities, etc.

Develop and implement a Cultural Heritage Management Plan

Evaluate the feasibility of alternatives for relocating the part of the access road (which is an existing forest
road) that crosses the registered archaeological site boundaries to keep it outside if possible.

Evaluate the feasibility of alternatives for locating the crane pad for Turbine-9 to a site, which would be at
uttermost possible distance to the boundary of the archaeological site

Limit earthworks and construction activities to designated areas and do not allow any work to be conducted
on the cultural heritage area

Ensure all personnel are informed about the work restriction in the cultural heritage area

Install fencing between the access road and the cultural heritage site, with proper signage restricting access
to the cultural heritage site during the construction phase.

In coordination with the authorities, it will be ensured that access to the 1 degree archaeological site is not
prevented or restricted due to the Project during the operation phase.

Set strict speed limits at the main access road.
Implement the dust suppression and noise management measures identified in this ESIA

* Land preparation and
construction

« = Closure

Restriction of access to recognized
cultural heritage sites

During the ESIA disclosure meetings to be conducted, ensure that the communities are informed with
regards to the identified cultural heritage site and access restrictions during the land preparation and
construction phase.

Coordinate with the authorities to ensure that access to the 1“ degree archaeological site is not prevented or
restricted due to the Project during operation phase

+ Land preparation and
construction

* Closure
© Operation

Nuisance due to operation of
turbines (noise and visual)

Develop and implement a Cultural Heritage Management Plan
Implement noise management measures identified in this ESIA

Operation

Damage tisk to chance finds to be
encountered during Project works

Comply with the relevant provisions (Article 4) of the Turkish Law on Conservation of Cultural and Natural
Assets (Law No: 2863).

Train all Project personnel including contractors on the implementation of Chance Finds Procedure.
Implement Chance Finds Procedure.

Collaborate with the authorities for the investigation of site and taking relevant measures to avoid any further
disturbance.

Ensure ongoing reporting to communities includes chance finds.

+ Land preparation and
construction

« = Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

Chance find records
Training records
Grievance records

Chance Finds Procedure
Stakeholder Engagement Plan

Impact on intangible cultural
heritage

Implement the Stakeholder Engagement Plan (including grievance mechanism).

Inform and consult with the Gokyaka neighbourhood headman regarding the fountain located on the main
access road, if the availability/accessibility of this resource is to be temporarily affected due to construction
activities.

Take necessary measures to ensure that the availability/accessibility of this resource is not impacted by the
Project during the operation phase.

+ Land preparation and
construction

© Operation
* Closure

* Contractors (implementation of
measures/actions)

* Project Company (ensuring
measures/actions are
implemented by the
Contractors)

Grievance records

Stakeholder Engagement Plan

AECOM
578

aecom.com

